            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 1 of 602




                                                                    Honorable Robert S. Lasnik
1

2

3

4

5

6

7

8

9

10                             UNITED STATES DISTRICT COURT
11                          WESTERN DISTRICT OF WASHINGTON
12                                          AT SEATTLE
13

14
      Bob Dawson, et al,
15                                                       Civil Case No.: 2:2020-cv-00604-RSL
            Plaintiffs,
16    v.                                                        PLAINTIFFS’
                                                             AMENDED COMPLAINT
17
      Porch.com Inc., a Delaware corporation;
18    GoSmith Inc. a Delaware corporation;
      Matthew Ehrlichman, CEO and co-                             JURY DEMAND
19    founder of Porch.com Inc. and CEO of
      GoSmith, Inc., in his individual capacity;
20    Brenton Marrelli, CEO and co-founder of                  Judge Robert S. Lasnik
      GoSmith Inc., in his individual capacity;
21
      and Darwin Widjaja, CTO and co-founder
22    of GoSmith Inc. and VP of Porch.com Inc.,
      in his individual capacity,
23
            Defendants
24

25

26

27
     PLAINTIFFS’ AMENDED COMPLAINT                 -1-                 LawHQ, LLC
     2:2020-CV-00604-RSL                                               299 S Main St SLC, UT 84111
                                                                       385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 2 of 602




1          Pursuant to the Stipulated Motion for Leave to Amend Complaint (Docket #33), and the
2     Court’s Order granting such leave (Docket #35), Plaintiffs respectfully file this Amended
3     Complaint.
4          On October 23, 2020, the parties agreed and stipulated to allow Plaintiffs to amend the
5     original Complaint in order to consolidate ten related actions that were pending in other
6     jurisdictions (by including those plaintiffs in the instant matter and dismissing the other related
7     actions after those plaintiffs were added here). The purpose of this agreement to consolidate is
8     to simplify proceedings and discovery for the parties and has been negotiated in good faith.
9     Each Plaintiff has clarified their individual and particular allegations and pleadings, based on
10    each Plaintiffs’ records and recollections. State claims for Washington residents/plaintiffs have
11    been added. Finally, one plaintiff from the original Dawson suit was removed at his request
12    and two new plaintiffs who had not previously filed suit were added to this amended complaint
13    at Defendants’ request.
14                                         I.      Introduction
15           Bob Dawson and 941 other individuals (“Plaintiffs”) bring this action seeking to
16    enforce Plaintiffs’ rights to privacy under the Telephone Consumer Protection Act (“TCPA”),
17    47 U.S.C. § 227. The TCPA is a federal statute enacted in 1991 in response to widespread
18    public outrage about the proliferation of intrusive, nuisance telemarketing practices. See Mims
19    v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012). 185 Washington-resident Plaintiffs also
20    bring claims under the Washington Commercial Electronic Mail Act ("CEMA"), RCW §
21    19.190.060, Washington Automatic Dialing and Announcing Device Statute (“WADAD”),
22    R.C.W. § 80.36.400, the Washington Do Not Call Statute (“WDNC”), RC.W. § 80.36.390, and
23    the Washington Consumer Protection Act (“WPCA”), R.C.W. § 19.86.090.
24           Porch.com Inc., GoSmith Inc, Matthew Ehrlichman, Darwin Widjaja, and Brenton
25    Marrelli (“Defendants”) have blatantly violated the TCPA by using an automatic telephone
26    dialing system, or “ATDS”, to call and text Plaintiffs’ cellular telephone numbers, soliciting
27    purchases from and attempting to sell leads to Plaintiffs. Further violating the TCPA,
     PLAINTIFFS’ AMENDED COMPLAINT                  -2-                       LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 3 of 602




1     Defendants called and texted some Plaintiffs despite their presence on the National Do Not
2     Call Registry, and sent text messages and/or phone calls to all Plaintiffs without instituting
3     procedures that meet the minimum standards required by 47 U.S.C. § 227 for telemarketing.
4     Finally, Defendants called and texted Washington State residents in violation of the CEMA,
5     WADAD, WDNC, and WPCA.
6               Plaintiffs have standing under the TCPA (and Washington residents have additional
7     standing under RCW 19.190.060, R.C.W. § 80.36.400, RC.W. § 80.36.390, and R.C.W. §
8     19.86) to bring this action before the Court, which Plaintiffs now do, and respectfully request
9     relief. The following is true, upon information and belief, and as reported by each Plaintiff.
10                                             II.     Parties
11         1.        There are 942 Plaintiffs in this lawsuit, each of whom is a “person” as defined by
12    47 U.S.C. § 153 (39). See Exhibit A for a full list of Plaintiffs’ names, as well as their county
13    and state of residence.
14         2.        Defendant Porch.com (“Porch.com”) is a domestic Delaware corporation with its
15    principal place of business at 2201 1st Ave. S., Seattle, WA 98134.
16         3.        Defendant GoSmith, Inc. (“GoSmith”) is a domestic Delaware corporation with
17    its principal place of business at 2200 1st Ave S, Seattle, WA, 98134, according to its August
18    13, 2020 Foreign Registration Statement with the Office of the Secretary of State.
19         4.        Defendant Matthew Ehrlichman (“Ehrlichman”) is a “person” as defined by 47
20    U.S.C. § 153 (39) and is a resident of King County, Washington.
21         5.        Defendant Brenton Marrelli (“Marrelli”) is a “person” as defined by 47 U.S.C. §
22    153 (39) and is a resident of San Mateo County, California.
23         6.        Defendant Darwin Widjaja (“Widjaja”) is a “person” as defined by 47 U.S.C. §
24    153 (39) and is a resident of Alameda County, California.
25                                    III.    Jurisdiction and Venue
26         7.        This Court has jurisdiction over the subject matter of this action under 28 U.S.C.
27    § 1331, as the action arises under the TCPA, which is a federal statute.
     PLAINTIFFS’ AMENDED COMPLAINT                   -3-                      LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
             Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 4 of 602




1           8.      This Court has personal jurisdiction over Defendant Ehrlichman because he is
2     domiciled in this District.
3           9.      This Court has personal jurisdiction over Porch.com, Inc. because its principal
4     place of business is in this District.
5           10.     The Court has personal jurisdiction over GoSmith, Inc. because its principal place
6     of business is in this District.
7           11.     This Court has personal jurisdiction over all Defendants because they each
8     conducted a significant amount of business in this District, they availed themselves of
9     jurisdiction in Washington by soliciting businesses in this District, and because they sent
10    unsolicited text messages to individuals in this District. Advanced Dermatology v. Adv-Care
11    Pharmacy, Inc., No. 1:17 CV 251 (N.D. Ohio Oct. 31, 2017) (holding that the court could
12    exercise personal jurisdiction over a Canadian telemarketer where either it or a third party
13    acting on its behalf, sent unwanted telemarketing messages to a plaintiff without the plaintiff’s
14    consent).
15          12.     The Court has personal jurisdiction over all Defendants pursuant to Washington’s
16    long arm statute, RCW § 4.28.185, because the Defendants are natural persons or corporations
17    who engaged in substantial activities in this state and because the statutory injury both
18    occurred in this District and arose from acts that occurred in this District.
19          13.     The Court has supplemental jurisdiction over the Washington Plaintiffs’ state
20    claims under 28 U.S.C. § 1367, which provides that, "[I]n any civil action of which the district
21    courts have original jurisdiction, the district courts shall have supplemental jurisdiction over all
22    other claims that are so related to claims in the action within such original jurisdiction that they
23    form part of the same case or controversy under Article III of the United States Constitution."
24    The facts giving rise to Plaintiffs’ Washington state claims are the same as those which give
25    rise to the claims raised under the TCPA. See infra, §§ IV and V.
26

27
     PLAINTIFFS’ AMENDED COMPLAINT                   -4-                       LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 5 of 602




1          14.     Venue is proper in this District under 28 U.S.C. § 1391(b) because all Defendants
2     were involved in conducting a significant amount of business within this District and all
3     engaged in significant telemarketing to this District.
4                              IV.     Statement of Facts Common to All Claims
5          15.     The business model of GoSmith and Porch.com is to sell leads and advertising
6     services to individuals they claim are home improvement contractors. The leads that GoSmith
7     and Porch.com sell are purportedly the information of people looking for help with services
8     such as painting, landscaping, plumbing, etc. GoSmith and Porch.com also market aggressively
9     to contractors in order to sell them prominent advertising on Defendants’ online platforms.
10         16.     Starting around August 2012 until 2019, GoSmith, at the express direction of
11    Defendant Widjaja and Defendant Marrelli, and with Widjaja and Marrelli’s involvement and
12    technical expertise, developed and engaged in massive programmatic web crawls, “scraping”
13    the web for customer reviews that listed contact information for possible home improvement
14    and repair contractors. GoSmith, through Widjaja and Marrelli, scraped the websites of
15    Yelp.com, YellowPages.com, BBB.org, and other similar web pages, obtaining the contact
16    information of over ten million individuals nationwide without the individuals’ knowledge or
17    consent.
18         17.     GoSmith obtained the personally identifying information from third-party
19    websites entirely outside of the control of any plaintiff in this action.
20         18.     Each time GoSmith scraped a new individual’s personally identifying
21    information, GoSmith sequentially stored that information in GoSmith’s own database. This
22    included the name of a business, the individual’s home address (including city, state, and zip
23    code), the individual’s cell phone number, the potential category of services the individual
24    supposedly provided, the exact third-party URL where GoSmith obtained the information,
25    the date the information was first obtained, and more. See e.g. Exhibit B, “Scraped and
26    Stored Data for Bob Dawson” (showing that GoSmith obtained Bob Dawson’s personal phone
27    number, address, latitude, longitude, and the name of his long-defunct business, “R
     PLAINTIFFS’ AMENDED COMPLAINT                   -5-                          LawHQ, LLC
     2:2020-CV-00604-RSL                                                          299 S Main St SLC, UT 84111
                                                                                  385-285-1090 ext. 30007
             Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 6 of 602




1     Remodeling & Handyman Services” from various reviews previous clients had left on third-
2     party websites) (see also supra at ¶ 83 for Plaintiff Bob Dawson’s statement of facts and
3     claims).
4           19.     When storing the information, GoSmith generated a unique ProviderID for each
5     individual. The ProviderID increased sequentially for each new individual that GoSmith stored
6     in its database (e.g. 11401, 11402, 11403, 11404, etc.). Thus, GoSmith used a sequential
7     number generator to store each phone number and associated information for each individual.
8           20.     GoSmith then sent unsolicited, automated text messages to the individual’s
9     mobile phone number.
10          21.     Some Plaintiffs have received over 1,000 text messages from GoSmith. For
11    example, Plaintiff Bob Dawson has received at least 1,131 texts from GoSmith. See Exhibit C.
12          22.     Plaintiffs’ telephone numbers are residential numbers in that they are subscribed
13    under residential plans, paid for with personal funds, used to communicate with Plaintiffs’
14    family and friends, and/or kept nearby at all hours of the day and night.
15          23.     Reverse phone number lookups on the text messages show that GoSmith used
16    Sprint Business, Bandwidth, and other similar telephone providers to send the text messages.
17          24.     Sprint Business and Bandwidth allow users to send text messages via an API
18    (customizable code) so that text messages can be sent automatically with software or a
19    computer program. In fact, with Bandwidth, the only way to send text messages is using their
20    API and online cloud infrastructure.
21          25.     The messages GoSmith sent to Plaintiffs usually said: “[Name] is wanting
22    [service] in [city]. You have 1st priority. Reply 1 if interested, 3 if not.”
23          26.     The manner in which GoSmith wrote and responded to the messages show that an
24    automated system—and not a human—sent, processed, and responded to the messages.
25          27.     A human who manually sends and responds to a text message conversation does
26    not tell someone: “Reply 1 if interested, 3 if not.” Rather, these numbers are codes for an
27    automated system to receive a response, interpret the message, and automatically respond.
     PLAINTIFFS’ AMENDED COMPLAINT                    -6-                       LawHQ, LLC
     2:2020-CV-00604-RSL                                                        299 S Main St SLC, UT 84111
                                                                                385-285-1090 ext. 30007
             Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 7 of 602




1           28.    When any of the Plaintiffs responded with a question or tried to have a
2     conversation with GoSmith, no one responded. For example, when Plaintiffs asked, “Who is
3     this?” they received no reply. GoSmith abandoned 100% of the calls where they initiated texts
4     to Plaintiffs, in violation of 47 C.F.R. § 16.1200(a)(7).
5           29.    The foregoing indicates that GoSmith (i) stored phone numbers to be dialed in
6     GoSmith’s database, (ii) coded their system to integrate with telephone providers such as
7     Bandwidth and others that allow for programmatic and automatic text messaging, and (iii) then
8     sent automated text messages at scale to the stored numbers. Thus, GoSmith knowingly and
9     willfully sent the text messages using an automatic telephone dialing system.
10          30.      None of the text message calls included the name of the person sending the text
11    message, nor the phone number or address where the company could be contacted, although
12    many of the text messages identified “Smith” or “GoSmith” as the company to purchase leads
13    from or download apps from. GoSmith not only abandoned the calls where they initiated texts
14    to Plaintiffs, they also failed in every instance to comply with the provisions requiring
15    identification and an automatic opt-out mechanism, in violation of 47 C.F.R. § 16.1200(a)(7)(i)
16    and (iii).
17          31.      At no time did Plaintiffs provide their phone number or information to GoSmith
18    or any of the other Defendants. Plaintiffs never consented, in any form, to receive the
19    solicitations Defendants initiated, whether they were automated text messages, automated calls,
20    telemarketing calls, or any other form of marketing.
21          32.    Because GoSmith obtained Plaintiffs’ information by scraping third party
22    websites, it is impossible that GoSmith or the other Defendants can say they relied on
23    Plaintiffs’ websites or other marketing materials to construe that Plaintiffs somehow gave
24    GoSmith or the other Defendants consent for solicitations.
25          33.    The website links included in the text messages directed Plaintiffs to
26    gosmith.com.
27
     PLAINTIFFS’ AMENDED COMPLAINT                   -7-                     LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
             Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 8 of 602




1           34.    Also, many text messages contained URLS such as www.smithjobs-2.com. These
2     were custom URLs that redirected to gosmith.com when clicked and allowed GoSmith to track
3     the behavior and activity of the individuals GoSmith was text messaging.
4           35.    The WHOIS domain information for smithjobs-2.com shows the registrant name
5     as Darwin Widjaja and registrant email as darwin@gosmith.com. Widjaja was involved in the
6     technological setup and administration of these telemarketing campaigns in Washington and
7     personally registered the domain that the links directed through.
8           36.    The domain gosmith.com is owned and controlled by GoSmith and was
9     GoSmith’s website until GoSmith shut it down January 31, 2020.
10          37.    The text messages were sent by GoSmith, as indicated from the above facts: the
11    messages were sent from phones registered to Defendants GoSmith and Porch and contained
12    links hosted by domains registered to GoSmith which redirected Plaintiffs to GoSmith’s
13    website to purchase credits.
14          38.    When an individual clicked any of the URLs to view a lead, the individual was
15    required to purchase credits to receive the lead information.
16          39.    Also, if Plaintiffs asked GoSmith for more information by responding “2”,
17    GoSmith sent this message: “Our system runs on appointment credits, 1 credit is $8. We
18    guarantee a connection with the homeowner or we'll refund your credits. Reply 1 to get
19    started.”
20          40.    GoSmith was selling leads, not merely giving away information or connecting
21    third parties with each other. The text messages were business solicitations and constitute
22    telemarketing.
23          41.    None of the text messages asked Plaintiffs if they wanted to come work for
24    Defendants or offered Plaintiffs employment at GoSmith or Porch.com. They were not
25    messages regarding employment or job opportunities.
26

27
     PLAINTIFFS’ AMENDED COMPLAINT                 -8-                      LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 9 of 602




1          42.    Brenton Marrelli is the co-founder, CEO, and “Governor” of GoSmith who
2     personally created, set up, ran, and oversaw GoSmith’s marketing from its inception.
3     GoSmith’s business filing in Washington lists Marrelli as GoSmith’s Governor.
4          43.    In a declaration filed in August 2017, Marrelli stated: “I am the Chief Executive
5     Officer (‘CEO’) of GoSmith, Inc. (‘GoSmith’), and I have held this position since January
6     2017. In my role as CEO of GoSmith, I am involved in nearly every facet of GoSmith’s
7     operations and have comprehensive personal knowledge of GoSmith’s business model and
8     internet operations.” Declaration of Brenton Marrelli in Support of Defendant GoSmith, Inc.'s
9     Motion to Compel Arbitration in Rojas v. GoSmith, Inc., (N.D. Ind. 2017), 17-cv-00281, Dkt.
10    16-2, ¶ 2 (emphasis added) (attached hereto as Exhibit D).
11         44.    On LinkedIn, Marrelli lists himself as the CEO of GoSmith (2012 – Present). See
12    https://www.linkedin.com/in/brentonmarrelli/, last accessed on January 30, 2020 2:25 p.m.
13    MST (attached hereto as Exhibit E, downloaded on October 23, 2019, see also Declaration of
14    Rebecca Evans in Support of Plaintiffs’ Amended Complaint).
15         45.    Darwin Widjaja is the co-founder of GoSmith who personally created, set up, ran,
16    and oversaw GoSmith’s marketing and client contact management system from its inception.
17    In a declaration filed October 2017, Widjaja stated: “I am the Chief Technology Officer
18    (‘CTO’) of GoSmith, Inc. (‘GoSmith), and I have held this position since January 2017. In my
19    role as CTO of GoSmith, I am involved in nearly every facet of GoSmith’s operations and
20    have comprehensive personal knowledge of GoSmith’s business model and internet
21    operations.” Declaration of Darwin Widjaja in Support of Defendant GoSmith, Inc.'s Motion to
22    Compel Arbitration in La Force v. GoSmith, Inc., (N.D. Cal. 2017), 4:17-CV-05101, Dkt. 16-1,
23    ¶ 2 (emphasis added) (attached hereto as Exhibit F).
24         46.    Widjaja states that he is the CTO of GoSmith on his LinkedIn profile and states
25    that: “My co-founder [Marrelli] and I bootstrapped the company and in 5 years, we were able
26    to grow the service to cover nationwide and reaching [sic] $10M in annual revenue. Prior to an
27
     PLAINTIFFS’ AMENDED COMPLAINT                -9-                     LawHQ, LLC
     2:2020-CV-00604-RSL                                                  299 S Main St SLC, UT 84111
                                                                          385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 10 of 602




1     acquisition by Porch.com in January 2017, I was building and managing a team of engineers,
2     designer [sic] and customer success managers.” See https://www.linkedin.com/in/
3     darwinwidjaja/, last accessed on January 30, 2020 2:25 p.m. MST (attached hereto as Exhibit
4     G, downloaded on October 23, 2019, see also Declaration of Rebecca Evans).
5          47.     On the same LinkedIn profile, Widjaja also lists himself as the Vice President
6     (“VP”) of Porch.com and states that he is in charge of building and managing Porch’s “CRM”,
7     or “Customer Relationship Management” system, an automated system that connects a
8     company to its customers (usually through automated messages, calls, emails, and texts) and
9     manages customer data and interactions with the company. Id.
10         48.     Marrelli and Widjaja, as the directors and officers of GoSmith, have been directly
11    involved in the strategy, approval, set up, and execution of telemarketing campaigns targeting
12    Plaintiffs, including Washington residents, which violated the TCPA and gave rise to
13    Plaintiffs’ statutory injuries. They personally authorized, oversaw, and directed the engineers
14    and software designers who built the automated system and designed the databases that scraped
15    and stored Plaintiffs’ information as well as personally managed and directed the telemarketing
16    central to GoSmith’s business which aggressively solicited to Plaintiffs, including those in
17    Washington, without first obtaining Plaintiffs’ permission.
18         49.     GoSmith’s corporate listing with the State of Washington lists Defendants
19    Ehrlichman and Marrelli as the Governors of GoSmith. GoSmith’s foreign business filing in
20    California shows Ehrlichman is GoSmith’s CEO.
21         50.     Marrelli and Widjaja, as directors and officers of GoSmith, and Ehrlichman as
22    Governor and CEO of GoSmith, were responsible for implementing policies and procedures
23    for TCPA compliance within GoSmith and/or Porch.com. However, they failed to implement
24    policies or procedures for TCPA compliance within GoSmith and/or Porch. They further failed
25    to properly train their employees in the required TCPA procedures, and they knowingly
26    participated, authorized, built, and directed an illegal telemarketing platform which violated the
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 10 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 11 of 602




1     TCPA and harmed Plaintiffs. Each is personally liable not only as GoSmith’s officer but also
2     as tort participants in their own right.
3           51.     Ehrlichman and Widjaja, as directors and officers of Porch.com, were responsible
4     for implementing policies and procedures for TCPA compliance within Porch and/or GoSmith.
5     However, they failed to implement policies or procedures for TCPA compliance within
6     Porch.com and/or GoSmith. They further failed to properly train their employees in the
7     required TCPA procedures, and they knowingly participated, authorized, built, and directed an
8     illegal telemarketing platform which violated the TCPA and harmed Plaintiffs. Each is
9     personally liable not only as Porch.com’s officer but also as tort participants in their own right.
10          52.     Since 2017, GoSmith has been sued 10 times for TCPA violations. In each
11    lawsuit, Marrelli, Widjaja, and Ehrlichman were given actual and constructive notice that
12    GoSmith’s telemarketing was problematic and illegal. Marrelli, Widjaja, and Ehrlichman were
13    in the position to correct GoSmith’s illegal telemarketing scheme, yet they continued to
14    authorize GoSmith’s telemarketing methods, both explicitly and implicitly.
15          53.     Defendant Ehrlichman is the co-founder and CEO of Porch.com.
16          54.     Porch.com is an online platform that offers to help homeowners find vetted
17    professionals for home improvement projects by recommending contractors who provided
18    those services, ostensibly within Porch.com’s “network” of providers.
19          55.     However, interviews with Ehrlichman paint a much different picture. Ehrlichman
20    bragged on the December 12, 2014 episode of “Mad Money” on CNBC that Porch.com did not
21    simply provide the information of individuals and businesses who paid to advertise on
22    Porch.com, but rather that Porch scraped the entire web to find reviews from local homeowners
23    and aggregated the information it gleaned (names, phone numbers, and potential business
24    names), posting them in its search results as “professionals in Porch.com’s network.” See
25    https://youtu.be/3tacEI_Va0A, last accessed on October 15, 2020 6:10 PM MST.
26          56.     Thus, according to Ehrlichman, Porch.com (much like GoSmith) intentionally
27    scraped, stored, and displayed the personal information of individuals who had not consented
     PLAINTIFFS’ AMENDED COMPLAINT                  - 11 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 12 of 602




1     to Porch.com’s use of their name or information, and who had not requested to advertise on nor
2     consented to be listed on Porch.com’s online directory. Id.
3          57.     In 2016 and possibly before, Porch.com engaged in acquisition discussions with
4     GoSmith, Inc..
5          58.     Ehrlichman was personally involved in the acquisition meetings and negotiations
6     between GoSmith and Porch.com, which also included Marrelli and Widjaja.
7          59.     Ehrlichman stated on September 7, 2016 that he prefers to have meetings in
8     person and that he keeps his “trusty notebook” in those meetings which he uses to “document”
9     important information from such meetings. Reader, Grace. Entrepreneur. “20 Questions: How
10    This Founder Uses His Competitiveness to Succeed in Business.” September 7, 2016. Https://
11    www.entrepreneur.com/article/280231?utm_source=Social&utm_medium=Sharebar&u
12    tm_campaign=Sumome_share, last accessed at on November 12, 2020 at 9:52 AM MST.
13         60.     Plaintiffs believe discovery into the relevant discussions and evidence (such as
14    Ehrlichman’s appointment calendar and handwritten meeting notebooks) will show that
15    Ehrlichman was personally involved in discussions regarding the details of GoSmith’s
16    automated telemarketing platform and systems and that he was intimately involved in
17    authorizing and directing the integration of GoSmith and Porch.com’s automated telemarketing
18    systems that texted and called Plaintiffs and other individuals in Washington without first
19    obtaining prior express permission, in violation of the TCPA.
20         61.     In addition to Ehrlichman, Marrelli, and Widjaja being personally liable as tort
21    participants, Porch.com is also liable due to its participation in violating the TCPA.
22         62.     Porch.com acquired GoSmith in January 2017 and GoSmith became a wholly-
23    owned subsidiary of Porch.com.
24         63.     Porch.com continued to solicit advertisements for its website, but simultaneously
25    integrated its databases with GoSmith’s in order to sell purported job leads using GoSmith’s
26    telemarketing platform. Porch.com used GoSmith’s automated telemarketing platform to text
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 12 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 13 of 602




1     Plaintiffs in violation of the TCPA, attempting to sell Plaintiffs Porch.com’s leads and
2     GoSmith’s services without first obtaining Plaintiffs’ prior express consent to be contacted.
3           64.    In 2017, after Porch.com acquired GoSmith, Plaintiffs began receiving sales calls
4     asking them to purchase advertising and pay for preferred listings on Porch.com’s platform.
5     Defendants utilized the combined Porch/GoSmith telemarketing system sell Porch.com’s
6     services.
7           65.    Porch.com is vicariously liable for text messages and calls that GoSmith placed
8     seeking buyers for Porch.com’s leads and advertising. In sending these text messages and
9     placing those calls, GoSmith was the agent of Porch.com and had Porch.com’s actual authority.
10          66.    Further, Porch.com ratified GoSmith’s actions. GoSmith was sued 10 times for
11    TCPA violations in the past three years, after Porch.com had acquired GoSmith and integrated
12    Widjaja as Vice President of Porch.com. Porch.com had actual knowledge of material facts
13    regarding GoSmith’s telemarketing (which Widjaja had created and integrated with the
14    Porch.com database and online system that Ehrlichman designed and had intimate knowledge
15    of). Porch.com chose to accept the benefits of GoSmith’s solicitations by intentionally
16    acquiring GoSmith for that purpose and continuing to send leads to GoSmith for telemarketing
17    even after being put on notice that the calls and text messages violated the TCPA.
18          67.    GoSmith is the alter ego of Porch.com and therefore Porch.com is liable for
19    GoSmith’s calls and texts to Plaintiffs, including those in Washington, that violated the TCPA.
20          68.    Porch.com is also liable for GoSmith’s illegal telemarketing under the doctrine of
21    piercing the corporate veil. Porch.com has intentionally used the corporate form to prevent
22    liability for illegal telemarketing. Treating Porch.com and GoSmith as a single corporation is
23    necessary to avoid the injustice which would result from treating them as distinct entities,
24    especially since GoSmith was effectively dissolved the last day of January 2020 and no longer
25    exists.
26

27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 13 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 14 of 602




1          69.    Such a unity of ownership and interest exists between GoSmith and Porch.com
2     that the separate corporations of GoSmith and Porch.com no longer existed even before
3     GoSmith was dissolved in January 2020. This is evidenced by following facts:
4                 a.      GoSmith is inadequately capitalized. GoSmith intentionally and willfully
5          exposed itself to hundreds of millions of dollars in TCPA violations without sufficient
6          means to pay for these liabilities. GoSmith closed its doors at the end of January 2020,
7          and now has few-to-no assets.
8                 b.      GoSmith has been the mere instrumentality of Porch.com for a single
9          venture. Porch.com used GoSmith to expand its client sales network, and GoSmith
10         funneled their enormous database of personally-identifying information (phone numbers,
11         addresses, names, etc.) to Porch.com. The purpose of this single venture was to build a
12         massive nationwide network of potential clients for Porch.com’s services and products.
13                c.      GoSmith and Porch.com have commingled their assets. Here are six
14         examples of their commingling:
15                       i.      First, at https://forum.nachi.org/t/porch-gosmith/120546, a user
16                named Vince Del Fine reported in December 2017: “I received a lead from both
17                [Porch.com and GoSmith] and it’s the same client. Not the first time either.” A
18                user named Frank Rotte responded, “I believe they are one in [sic] the same. I
19                signed up with Porch as a client looking for a home inspection, and received a text
20                from Smith, as the inspector, asking if I was interested in the job.” Id.
21                      ii.      Second, GoSmith’s website showed detailed information regarding
22                the leads GoSmith was texting to individuals, including the source of each lead.
23                Virtually all of the leads since January 2017—when Porch.com acquired
24                GoSmith—show the source of the leads as: “PorchSharedLeads.” In other words,
25                in an effort to find clients to buy Porch.com’s leads, Porch.com used GoSmith to
26                telemarket to residential cell phones nationwide. See Exhibit H.
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 14 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 15 of 602




1                     iii.      Third, at the end of January 2020 when GoSmith was winding
2                down, GoSmith sent text messages to Plaintiffs informing them that their
3                information would be automatically migrated to Porch.com. This is the message
4                Plaintiffs received:
5

6

7

8

9

10

11

12

13

14                    iv.       Fourth, if recipients clicked the links or URLs in any of GoSmith’s
15               text messages during the last week of January 2020, that individual was
16               automatically logged into an online dashboard on GoSmith.com which displayed
17               their personal information along with this message:
18

19

20

21

22

23

24

25
                       v.       Fifth, the data that loaded in any browser when an individual
26
                 clicked the links showed that GoSmith saved multiple fields of data for each
27
     PLAINTIFFS’ AMENDED COMPLAINT              - 15 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                 299 S Main St SLC, UT 84111
                                                                         385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 16 of 602




1                  individual, including fields called “PorchMigrationState,” (which showed whether
2                  or not GoSmith had migrated the individual’s personal information to Porch.com)
3                  and a field called “PorchCompanyID,” (that assigned a unique number in
4                  sequential order, allowing Defendants to both assign marketing campaigns to
5                  contact that person using an ATDS and to evaluate responses from that person
6                  using client management software, programmatically). See Exhibit B at 4.
7                      vi.        Sixth, GoSmith and Porch.com shared the same phone numbers to
8                  send text messages to individuals. Many of the text messages GoSmith sent came
9                  from numbers assigned to Porch.com, such as 650-250-7911 and 650-250-7913.
10                 CNAM is an authoritative database that phone companies use to identify the
11                 entity or person behind a telephone number. A CNAM lookup on these numbers
12                 returns the name “Porchcom Inc.” In other words, GoSmith and Porch.com shared
13                 the same phone numbers to send text messages. GoSmith merged its
14                 telemarketing database and calling infrastructure with Porch.com’s systems and
15                 used their phone numbers to contact Plaintiffs on behalf of both companies.
16         70.     Porch.com has used GoSmith as a subterfuge for illegal transactions. The text
17    messages GoSmith sent violate the TCPA. After ten (10) TCPA class actions have been
18    brought against GoSmith in the last three years, Porch.com clearly had actual and/or
19    constructive knowledge that GoSmith’s telemarketing was problematic, if not illegal. But
20    Porch.com continued to intentionally abuse the corporate form and utilize GoSmith to spam
21    Plaintiffs because it allowed Porch.com to evade their duties under the TCPA and escape the
22    legal consequences of their actions. GoSmith’s actions were undertaken on behalf of
23    Porch.com, rather than simply in GoSmith’s own interest.
24         71.     Porch.com and GoSmith have identical officers. On LinkedIn, until recently,
25    Widjaja not only listed himself as the CTO of GoSmith but also as a VP of Porch.com. And
26    Ehrlichman is the CEO of Porch.com and the CEO of GoSmith.
27
     PLAINTIFFS’ AMENDED COMPLAINT                - 16 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                   299 S Main St SLC, UT 84111
                                                                           385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 17 of 602




1          72.     Both Porch.com and GoSmith have employed the same attorneys from Manatt,
2     Phelps & Phillips, LLP for some years.
3          73.     Porch.com has had actual and/or constructive knowledge of GoSmith’s blatant
4     TCPA violations. Porch.com allowed GoSmith to continue to spam Plaintiffs because of the
5     benefit to Porch.com’s business. It would be unfair, unjust, and inequitable to allow Porch.com
6     to hide behind GoSmith’s corporate veil, which would prevent Plaintiffs from obtaining any
7     meaningful remedy because GoSmith has transferred its assets to Porch.com and shut down.
8          74.     Defendants harmed Plaintiffs in the exact way that Congress sought to prevent by
9     enacting the TCPA when they failed to institute and maintain internal do not call procedures
10    and policies, when they failed to comply with the TCPA’s requirements, and when they placed
11    automatic telemarketing calls and text messages to Plaintiffs and then abandoned those calls.
12         75.     Plaintiffs have lost time and have suffered annoyance, nuisance, and an egregious
13    invasion of their privacy because of Defendants’ text messages and calls.
14         76.     Additionally, those Plaintiffs residing in the State of Washington were harmed by
15    Defendants in the exact way the Legislature sought to prevent by the Washington Automatic
16    Dialing and Announcing Device Statute, R.C.W. § 80.36.400, the Washington Do Not Call
17    Statute, RC.W. § 80.36.390, and the Washington Consumer Protection Act, R.C.W. § 19.86.
18                          V.      Statement of Individualized Facts and Claims
19         77.     Bob Dawson personally owns and uses the cellular phone number xxx-xxx-8008.
20    This number is a residential telephone subscription and is Dawson's personal cell phone. This
21    is the same number Bob Dawson got in high school 17 years ago. Dawson still uses the number
22    for all his personal calls and pays for this phone number from his personal bank account.
23    Furthermore, Dawson established the business R Remodeling & Handyman around 2007 and
24    only ran it until 2008, when he closed that business. In the four years preceding 4/22/2020 (the
25    date Dawson's original Complaint was filed), GoSmith sent at least 1,131 telemarketing text
26    messages to Dawson's personal cell phone at this number, asking him for remodeling and
27    handyman services and listing his business as "R Remodeling & Handyman" on the landing
     PLAINTIFFS’ AMENDED COMPLAINT                 - 17 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 18 of 602




1     page, although that business had not existed for almost a decade and Dawson has not
2     advertised his services for 12 year, never had a business website, and never listed this personal
3     number on any third party websites in order to market those services. GoSmith obtained his
4     number from third party websites that obtained it from client reviews or from web scraping
5     bots without Dawson's knowledge, consent, or permission. GoSmith’s own data showed that
6     Dawson did not have a website for his defunct business. See Exhibit B (“Url”: null,”) at 1.
7     GoSmith knowingly and willfully sent these text messages using an automatic telephone
8     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
9     GoSmith knowingly and willfully sent these text messages without instituting procedures that
10    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
11    47 C.F.R. § 64.1200(d). Dawson seeks an amount not less than $1,696,500 for at least 1,131
12    knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $1,696,500
13    for at least 1,131 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Dawson
14    seeks an amount not less than $565,500 for at least 1,131 negligent violations of 47 U.S.C. §
15    227(b), and not less than $565,500 for at least 1,131 negligent violations of 47 U.S.C. § 227(c).
16    Finally, GoSmith sent Dawson at least 1131 commercial text messages in violation of RCW §§
17    19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
18    violation of RCW § 80.36.390, for which Dawson seeks an amount not less than $565,500,
19    attorney’s fees, injunctive relief, and treble damages.
20         78.     David Abel personally owns and uses the cellular phone number xxx-xxx-1948.
21    This number is a residential telephone subscription and is Abel's personal cell phone. It is his
22    only phone, on which he makes all of his personal calls. On 5/5/2007, Abel registered this
23    number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
24    Abel's original Complaint was filed), GoSmith sent Abel at least 12 telemarketing text
25    messages at this number. GoSmith knowingly and willfully sent these text messages using an
26    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
27    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
     PLAINTIFFS’ AMENDED COMPLAINT                  - 18 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 19 of 602




1     procedures that meet the minimum standards required for telemarketing in violation of 47
2     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
3     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Abel
4     within a 12-month period after Abel was registered on the National Do Not Call Registry,
5     including but not limited to the period between 12/27/2016 and 12/27/2017. Abel seeks an
6     amount not less than $18,000 for at least 12 knowing and willful violations of 47 U.S.C. §
7     227(b), and an amount not less than $18,000 for at least 12 knowing and willful violations of
8     47 U.S.C. § 227(c). Alternatively, Abel seeks an amount not less than $6,000 for at least 12
9     negligent violations of 47 U.S.C. § 227(b), and not less than $6,000 for at least 12 negligent
10    violations of 47 U.S.C. § 227(c).
11         79.     Brian Abel personally owns and uses the cellular phone number xxx-xxx-8823.
12    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
13    date Abel's original Complaint was filed), GoSmith sent Abel at least 12 telemarketing text
14    messages at this number. GoSmith knowingly and willfully sent these text messages using an
15    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
16    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Abel seeks an amount not less than $18,000 for at
19    least 12 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
20    $18,000 for at least 12 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
21    Abel seeks an amount not less than $6,000 for at least 12 negligent violations of 47 U.S.C. §
22    227(b), and not less than $6,000 for at least 12 negligent violations of 47 U.S.C. § 227(c).
23         80.     Haytham Abukhalil personally owns and uses the cellular phone number xxx-xxx-
24    4048. This number is registered under the name of his home-based business, but Abukhalil has
25    no other phone for personal use and makes all his personal calls with this number. In the four
26    years preceding 4/28/2020 (the date Abukhalil's original Complaint was filed), GoSmith sent
27    Abukhalil at least 70 telemarketing text messages at this number. GoSmith knowingly and
     PLAINTIFFS’ AMENDED COMPLAINT                  - 19 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 20 of 602




1     willfully sent these text messages using an automatic telephone dialing system in violation of
2     47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
3     sent these text messages without instituting procedures that meet the minimum standards
4     required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
5     Abukhalil seeks an amount not less than $105,000 for at least 70 knowing and willful
6     violations of 47 U.S.C. § 227(b), and an amount not less than $105,000 for at least 70 knowing
7     and willful violations of 47 U.S.C. § 227(c). Alternatively, Abukhalil seeks an amount not less
8     than $35,000 for at least 70 negligent violations of 47 U.S.C. § 227(b), and not less than
9     $35,000 for at least 70 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent
10    Abukhalil at least 70 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090,
11    80.36.400, and an undetermined number of telephone solicitations in violation of RCW §
12    80.36.390, for which Abukhalil seeks an amount not less than $35,000, attorney’s fees,
13    injunctive relief, and treble damages.
14         81.     Omhar Acuna personally owns and uses the cellular phone number xxx-xxx-2326.
15    This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
16    date Acuna's original Complaint was filed), GoSmith sent Acuna at least 54 telemarketing text
17    messages at this number. GoSmith knowingly and willfully sent these text messages using an
18    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
19    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
20    procedures that meet the minimum standards required for telemarketing in violation of 47
21    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Acuna seeks an amount not less than $81,000 for
22    at least 54 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
23    $81,000 for at least 54 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
24    Acuna seeks an amount not less than $27,000 for at least 54 negligent violations of 47 U.S.C. §
25    227(b), and not less than $27,000 for at least 54 negligent violations of 47 U.S.C. § 227(c).
26         82.     Gabriel Adame personally owns and uses the cellular phone number xxx-xxx-
27    5728. This number is Adame's only phone and he uses it for all his personal calls. It is a
     PLAINTIFFS’ AMENDED COMPLAINT                  - 20 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 21 of 602




1     residential cell phone subscription. In the four years preceding 4/27/2020 (the date Adame's
2     original Complaint was filed), GoSmith sent Adame at least 10 telemarketing text messages at
3     this number. GoSmith knowingly and willfully sent these text messages using an automatic
4     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
5     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
6     procedures that meet the minimum standards required for telemarketing in violation of 47
7     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Adame seeks an amount not less than $15,000 for
8     at least 10 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
9     $15,000 for at least 10 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
10    Adame seeks an amount not less than $5,000 for at least 10 negligent violations of 47 U.S.C. §
11    227(b), and not less than $5,000 for at least 10 negligent violations of 47 U.S.C. § 227(c).
12         83.     Terry Adams personally owns and uses the cellular phone number xxx-xxx-1844.
13    This number is a residential telephone subscription. In the four years preceding 4/30/2020 (the
14    date Adams's original Complaint was filed), GoSmith sent Adams at least 13 telemarketing text
15    messages at this number. GoSmith knowingly and willfully sent these text messages using an
16    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
17    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
18    procedures that meet the minimum standards required for telemarketing in violation of 47
19    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Adams seeks an amount not less than $19,500 for
20    at least 13 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
21    $19,500 for at least 13 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
22    Adams seeks an amount not less than $6,500 for at least 13 negligent violations of 47 U.S.C. §
23    227(b), and not less than $6,500 for at least 13 negligent violations of 47 U.S.C. § 227(c).
24         84.     Steven Adickes personally owns and uses the cellular phone number xxx-xxx-
25    5872. This number is Adickes's only phone. He does take business calls on his cellphone for
26    his home-based business and lists this number on his website and business cards, but it is the
27    only phone he uses to talk to family and friends. He mostly pays for it out of his personal bank
     PLAINTIFFS’ AMENDED COMPLAINT                  - 21 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 22 of 602




1     account, although his business pays for a portion of the monthly bill. Adickes keeps this phone
2     in his residence or on his person and charges it by his bed every night. This number is a
3     residential telephone subscription. On 06/30/2003, Adickes registered this number on the
4     National Do Not Call Registry. In the four years preceding 01/30/2020 (the date Adickes's
5     original Complaint was filed), GoSmith sent Adickes 2 to 3 telemarketing text messages per
6     week at this number. GoSmith knowingly and willfully sent these text messages using an
7     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith
8     knowingly and willfully sent these text messages without instituting procedures that meet the
9     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
10    § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
11    knowingly and willfully sent at least 2 text messages to Adickes within a 12-month period after
12    Adickes was registered on the National Do Not Call Registry, including but not limited to the
13    period between 02/14/2017 and 02/14/2018. Adickes seeks an amount not less than $465,000
14    for at least 310 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
15    than $465,000 for at least 310 knowing and willful violations of 47 U.S.C. § 227(c).
16    Alternatively, Adickes seeks an amount not less than $155,000 for at least 310 negligent
17    violations of 47 U.S.C. § 227(b), and $155,000 for at least 310 negligent violations of 47
18    U.S.C. § 227(c).
19         85.     Sandra Aguilar personally owns and uses the cellular phone number xxx-xxx-
20    6052. This number is a residential telephone subscription. In the four years preceding
21    4/22/2020 (the date Aguilar's original Complaint was filed), GoSmith sent Aguilar at least 659
22    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
23    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
24    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
25    text messages without instituting procedures that meet the minimum standards required for
26    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Aguilar seeks an
27    amount not less than $988,500 for at least 659 knowing and willful violations of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                 - 22 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 23 of 602




1     227(b), and an amount not less than $988,500 for at least 659 knowing and willful violations of
2     47 U.S.C. § 227(c). Alternatively, Aguilar seeks an amount not less than $329,500 for at least
3     659 negligent violations of 47 U.S.C. § 227(b), and not less than $329,500 for at least 659
4     negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Aguilar at least 659
5     commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
6     undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
7     Aguilar seeks an amount not less than $329,500, attorney’s fees, injunctive relief, and treble
8     damages.
9          86.     Oscar Alfaro personally owns and uses the cellular phone number xxx-xxx-8465.
10    This number is a residential telephone subscription. This is Alfaro's only number, and he uses
11    the cell phone for both home and business purposes. Alfaro received more than one text from
12    GoSmith on a daily basis for some time, which stopped when he filed this suit, which caused
13    him frustration and annoyance trying to deal with the spam. In the four years preceding
14    4/28/2020 (the date Alfaro's original Complaint was filed), GoSmith sent Alfaro at least 109
15    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
16    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
17    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
18    text messages without instituting procedures that meet the minimum standards required for
19    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Alfaro seeks an
20    amount not less than $163,500 for at least 109 knowing and willful violations of 47 U.S.C. §
21    227(b), and an amount not less than $163,500 for at least 109 knowing and willful violations of
22    47 U.S.C. § 227(c). Alternatively, Alfaro seeks an amount not less than $54,500 for at least
23    109 negligent violations of 47 U.S.C. § 227(b), and not less than $54,500 for at least 109
24    negligent violations of 47 U.S.C. § 227(c).
25         87.     Bashkim Alka personally owns and uses the cellular phone number xxx-xxx-
26    4166. This number is a residential telephone subscription and is Alka's personal cellphone. He
27    uses this number to make his personal calls to family and friends. On 9/3/2008, Alka registered
     PLAINTIFFS’ AMENDED COMPLAINT                  - 23 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 24 of 602




1     this number on the National Do Not Call Registry. In the four years preceding 4/29/2020 (the
2     date Alka's original Complaint was filed), GoSmith sent Alka at least 5 telemarketing text
3     messages at this number. GoSmith knowingly and willfully sent these text messages using an
4     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
5     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
6     procedures that meet the minimum standards required for telemarketing in violation of 47
7     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
8     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Alka
9     within a 12-month period after Alka was registered on the National Do Not Call Registry,
10    including but not limited to the period between 12/11/2016 and 9/15/2017. Alka seeks an
11    amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b),
12    and an amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. §
13    227(c). Alternatively, Alka seeks an amount not less than $2,500 for at least 5 negligent
14    violations of 47 U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent violations of
15    47 U.S.C. § 227(c).
16         88.     Jeffrey Allen personally owns and uses the cellular phone number xxx-xxx-6224.
17    This number is a residential telephone subscription. In the four years preceding 4/30/2020 (the
18    date Allen's original Complaint was filed), GoSmith sent Allen at least 25 telemarketing text
19    messages at this number. GoSmith knowingly and willfully sent these text messages using an
20    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
21    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
22    procedures that meet the minimum standards required for telemarketing in violation of 47
23    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Allen seeks an amount not less than $37,500 for
24    at least 25 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
25    $37,500 for at least 25 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
26    Allen seeks an amount not less than $12,500 for at least 25 negligent violations of 47 U.S.C. §
27    227(b), and not less than $12,500 for at least 25 negligent violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 24 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 25 of 602




1          89.     Chelena Allen personally owns and uses the cellular phone number xxx-xxx-
2     9608. This number is a residential telephone subscription. On 04/07/2005, Allen registered this
3     number on the National Do Not Call Registry. In the four years preceding 01/30/2020 (the date
4     Allen's original Complaint was filed), GoSmith sent Allen at least 2 telemarketing text
5     messages at this number. GoSmith knowingly and willfully sent these text messages using an
6     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith
7     knowingly and willfully sent these text messages without instituting procedures that meet the
8     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
9     § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
10    knowingly and willfully sent at least 2 text messages to Allen within a 12-month period after
11    Allen was registered on the National Do Not Call Registry, including but not limited to the
12    period between 05/12/2017 and 05/12/2018. Allen seeks an amount not less than $3,000 for at
13    least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
14    $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Allen
15    seeks an amount not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(b),
16    and $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(c).
17         90.     Cyril Allen personally owns and uses the cellular phone number xxx-xxx-2364.
18    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
19    date Allen's original Complaint was filed), GoSmith sent Allen at least 2 telemarketing text
20    messages at this number. GoSmith knowingly and willfully sent these text messages using an
21    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
22    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
23    procedures that meet the minimum standards required for telemarketing in violation of 47
24    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Allen seeks an amount not less than $3,000 for at
25    least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
26    $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Allen
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 25 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 26 of 602




1     seeks an amount not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(b),
2     and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(c).
3          91.     Robert Allen personally owns and uses the cellular phone number xxx-xxx-4015.
4     This number is a residential telephone subscription which Allen uses for both home and
5     business use in his home-based business. It is his only cell phone. In the four years preceding
6     4/22/2020 (the date Allen's original Complaint was filed), GoSmith sent Allen between 3 and 4
7     telemarketing text messages each week at this number, which Allen says, "drove me crazy."
8     GoSmith knowingly and willfully sent these text messages using an automatic telephone
9     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
10    GoSmith knowingly and willfully sent these text messages without instituting procedures that
11    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
12    47 C.F.R. § 64.1200(d). Allen seeks an amount not less than $225,000 for at least 150 knowing
13    and willful violations of 47 U.S.C. § 227(b), and an amount not less than $225,000 for at least
14    150 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Allen seeks an
15    amount not less than $75,000 for at least 150 negligent violations of 47 U.S.C. § 227(b), and
16    not less than $75,000 for at least 150 negligent violations of 47 U.S.C. § 227(c).
17         92.     Mike Allred personally owns and uses the cellular phone number xxx-xxx-4858.
18    This number is a residential telephone subscription, and this is Allred's only phone. He makes
19    all personal calls from this number and has a separate number for his business which is a
20    landline that has an answering service. Allred does occasionally return after hours and
21    emergency business calls from his personal cell phone, which is paid for by his business, but
22    makes no personal calls from the business landline and conducts all his personal
23    communication with the cell phone ending in -4858. He keeps the phone by his bed at night
24    and charges it on his nightstand. In the four years preceding 4/22/2020 (the date Allred's
25    original Complaint was filed), GoSmith sent Allred at least 139 telemarketing text messages at
26    this number, at the rate of at least 2 per day for several months. Allred was so irritated with
27    GoSmith's constant harassment that he asked his phone carrier to block the caller. The carrier
     PLAINTIFFS’ AMENDED COMPLAINT                  - 26 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 27 of 602




1     said to opt out of the texts if the option was offered, but GoSmith did not offer Allred that
2     option. Allred did not purchase anything from GoSmith or give GoSmith permission to contact
3     him. GoSmith knowingly and willfully sent these text messages using an automatic telephone
4     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
5     GoSmith knowingly and willfully sent these text messages without instituting procedures that
6     meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
7     47 C.F.R. § 64.1200(d). Allred seeks an amount not less than $208,500 for at least 139
8     knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $208,500
9     for at least 139 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Allred
10    seeks an amount not less than $69,500 for at least 139 negligent violations of 47 U.S.C. §
11    227(b), and not less than $69,500 for at least 139 negligent violations of 47 U.S.C. § 227(c).
12    Finally, GoSmith sent Allred at least 139 commercial text messages in violation of RCW §§
13    19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
14    violation of RCW § 80.36.390, for which Allred seeks an amount not less than $69,500,
15    attorney’s fees, injunctive relief, and treble damages.
16         93.     John Almendarez personally owns and uses the cellular phone number xxx-xxx-
17    1850. This number is a residential telephone subscription. In the four years preceding
18    1/30/2020 (the date Almendarez's original Complaint was filed), GoSmith sent Almendarez at
19    least 7 telemarketing text messages at this number. GoSmith knowingly and willfully sent
20    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Almendarez
24    seeks an amount not less than $10,500 for at least 7 knowing and willful violations of 47
25    U.S.C. § 227(b), and an amount not less than $10,500 for at least 7 knowing and willful
26    violations of 47 U.S.C. § 227(c). Alternatively, Almendarez seeks an amount not less than
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 27 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 28 of 602




1     $3,500 for at least 7 negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at
2     least 7 negligent violations of 47 U.S.C. § 227(c).
3          94.     Gloria H. Alvarez Salazar personally owns and uses the cellular phone number
4     xxx-xxx-0843. This number is a residential telephone subscription. On 6/6/2013, Alvarez
5     Salazar registered this number on the National Do Not Call Registry. In the four years
6     preceding 1/30/2020 (the date Alvarez Salazar's original Complaint was filed), GoSmith sent
7     Alvarez Salazar at least 3 telemarketing text messages at this number. GoSmith knowingly and
8     willfully sent these text messages using an automatic telephone dialing system in violation of
9     47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
10    sent these text messages without instituting procedures that meet the minimum standards
11    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
12    in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
13    willfully sent at least 2 text messages to Alvarez Salazar within a 12-month period after
14    Alvarez Salazar was registered on the National Do Not Call Registry, including but not limited
15    to the period between 5/7/2016 and 5/7/2017. Alvarez Salazar seeks an amount not less than
16    $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not
17    less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(c).
18    Alternatively, Alvarez Salazar seeks an amount not less than $1,500 for at least 3 negligent
19    violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent violations of
20    47 U.S.C. § 227(c).
21         95.     Dave Anderson personally owns and uses the cellular phone number xxx-xxx-
22    4710. This number is a residential telephone subscription. In the four years preceding
23    1/30/2020 (the date Anderson's original Complaint was filed), GoSmith sent Anderson at least
24    122 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
25    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
26    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 28 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 29 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Anderson seeks
2     an amount not less than $183,000 for at least 122 knowing and willful violations of 47 U.S.C. §
3     227(b), and an amount not less than $183,000 for at least 122 knowing and willful violations of
4     47 U.S.C. § 227(c). Alternatively, Anderson seeks an amount not less than $61,000 for at least
5     122 negligent violations of 47 U.S.C. § 227(b), and not less than $61,000 for at least 122
6     negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Anderson at least 122
7     commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
8     undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
9     Anderson seeks an amount not less than $61,000, attorney’s fees, injunctive relief, and treble
10    damages.
11         96.     Charlie Anderson personally owns and uses the cellular phone number xxx-xxx-
12    0683. This number is a residential telephone subscription. In the four years preceding
13    1/30/2020 (the date Anderson's original Complaint was filed), GoSmith sent Anderson at least
14    7 telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
15    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
16    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
17    text messages without instituting procedures that meet the minimum standards required for
18    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Anderson seeks
19    an amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
20    227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
21    U.S.C. § 227(c). Alternatively, Anderson seeks an amount not less than $3,500 for at least 7
22    negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
23    violations of 47 U.S.C. § 227(c).
24         97.     Jason Anderson personally owns and uses the cellular phone number xxx-xxx-
25    8479. This number is a residential telephone subscription that is Anderson's only phone.
26    Anderson makes all his personal calls with this number. His business pays for his cell phone
27    and plan as part of his benefits; however, this is Anderson's personal phone. On 1/13/2017,
     PLAINTIFFS’ AMENDED COMPLAINT                  - 29 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 30 of 602




1     Anderson registered this number on the National Do Not Call Registry. In the four years
2     preceding 1/30/2020 (the date Anderson's original Complaint was filed), GoSmith sent
3     Anderson at least 4 telemarketing text messages at this number. GoSmith knowingly and
4     willfully sent these text messages using an automatic telephone dialing system in violation of
5     47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
6     sent these text messages without instituting procedures that meet the minimum standards
7     required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
8     in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
9     willfully sent at least 2 text messages to Anderson within a 12-month period after Anderson
10    was registered on the National Do Not Call Registry, including but not limited to the period
11    between 5/28/2017 and 7/13/2017. Anderson seeks an amount not less than $6,000 for at least
12    4 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $6,000 for
13    at least 4 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Anderson seeks
14    an amount not less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(b), and not
15    less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(c).
16         98.     Scott Anderson personally owns and uses the cellular phone number xxx-xxx-
17    9731. This number is a residential telephone subscription. In the four years preceding
18    4/29/2020 (the date Anderson's original Complaint was filed), GoSmith sent Anderson at least
19    3 telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
20    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Anderson seeks
24    an amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $4,500 for at least 3 knowing and willful violations of 47
26    U.S.C. § 227(c). Alternatively, Anderson seeks an amount not less than $1,500 for at least 3
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 30 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 31 of 602




1     negligent violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent
2     violations of 47 U.S.C. § 227(c).
3          99.     Mark Anderson personally owns and uses the cellular phone number xxx-xxx-
4     4700. This number is a residential telephone subscription and is Anderson's only phone. He
5     uses this number for all his personal calls and keeps it with him at all times. He also uses this
6     number for calls relating to his home-based business. On 4/23/2008, Anderson registered this
7     number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
8     Anderson's original Complaint was filed), GoSmith sent Anderson at least 200 telemarketing
9     text messages at this number and also made numerous autodialed telemarketing calls to him at
10    this number. Anderson asked GoSmith to stop sending the messages, replying with "STOP" on
11    multiple occasions, but GoSmith kept contacting his cell phone at this number. GoSmith
12    knowingly and willfully sent these text messages and calls using an automatic telephone
13    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
14    GoSmith knowingly and willfully sent these text messages and calls without instituting
15    procedures that meet the minimum standards required for telemarketing in violation of 47
16    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
17    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
18    Anderson within a 12-month period after Anderson was registered on the National Do Not Call
19    Registry, including but not limited to the period between 4/28/2016 and 4/28/2017. Anderson
20    seeks an amount not less than $300,000 for at least 200 knowing and willful violations of 47
21    U.S.C. § 227(b), and an amount not less than $300,000 for at least 200 knowing and willful
22    violations of 47 U.S.C. § 227(c). Alternatively, Anderson seeks an amount not less than
23    $100,000 for at least 200 negligent violations of 47 U.S.C. § 227(b), and not less than
24    $100,000 for at least 200 negligent violations of 47 U.S.C. § 227(c).
25         100.    Tommy Anderson personally owns and uses the cellular phone number xxx-xxx-
26    9911. This number is a residential telephone subscription. This is Anderson's only phone,
27    which he uses for all his personal calls and, on occasion, for business calls related to his home-
     PLAINTIFFS’ AMENDED COMPLAINT                  - 31 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 32 of 602




1     based business. In the four years preceding 4/28/2020 (the date Anderson's original Complaint
2     was filed), GoSmith sent Anderson at least 531 telemarketing text messages at this number.
3     GoSmith knowingly and willfully sent these text messages using an automatic telephone
4     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
5     GoSmith knowingly and willfully sent these text messages without instituting procedures that
6     meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
7     47 C.F.R. § 64.1200(d). Anderson seeks an amount not less than $796,500 for at least 531
8     knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $796,500
9     for at least 531 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Anderson
10    seeks an amount not less than $265,500 for at least 531 negligent violations of 47 U.S.C. §
11    227(b), and not less than $265,500 for at least 531 negligent violations of 47 U.S.C. § 227(c).
12         101.    Leo Anderson personally owns and uses the cellular phone number xxx-xxx-
13    5704. This number is a personal, residential telephone subscription and this is his only personal
14    phone. In the four years preceding 4/22/2020 (the date Anderson's original Complaint was
15    filed), GoSmith sent Anderson at least 2,649 telemarketing text messages at this number.
16    Anderson started receiving texts from GoSmith on his personal cell phone at this number while
17    he was working as the project manager for a commercial construction company. He got at least
18    one text per day and sometimes as many as five telemarketing texts per day from GoSmith. He
19    followed up with a couple of their leads and quickly realized they were not legitimate. Once he
20    expressed interest, GoSmith started calling him to market leads to him in addition to the text
21    messages. Anderson called and asked to be removed many times from GoSmith's list, but the
22    calls and texts kept coming. Anderson complained to friends and family members that he could
23    not get them to stop and how the leads they sent were made up names. GoSmith's calls and
24    texts interrupted many meetings and work situations, and Anderson wasted a minimum of half
25    an hour every time he tried to get them to stop. Anderson complained to his wife, children, and
26    friends about the harassment and the invasion of his privacy. GoSmith knowingly and willfully
27    sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
     PLAINTIFFS’ AMENDED COMPLAINT                 - 32 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 33 of 602




1     § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
2     text messages without instituting procedures that meet the minimum standards required for
3     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Anderson seeks
4     an amount not less than $3,973,500 for at least 2,649 knowing and willful violations of 47
5     U.S.C. § 227(b), and an amount not less than $3,973,500 for at least 2,649 knowing and willful
6     violations of 47 U.S.C. § 227(c). Alternatively, Anderson seeks an amount not less than
7     $1,324,500 for at least 2,649 negligent violations of 47 U.S.C. § 227(b), and not less than
8     $1,324,500 for at least 2,649 negligent violations of 47 U.S.C. § 227(c).
9          102.    Chuck Anderson personally owns and uses the cellular phone number xxx-xxx-
10    2818. This number is a residential telephone subscription. In the four years preceding
11    4/22/2020 (the date Anderson's original Complaint was filed), GoSmith sent Anderson at least
12    11 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
13    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
14    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
15    text messages without instituting procedures that meet the minimum standards required for
16    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Anderson seeks
17    an amount not less than $16,500 for at least 11 knowing and willful violations of 47 U.S.C. §
18    227(b), and an amount not less than $16,500 for at least 11 knowing and willful violations of
19    47 U.S.C. § 227(c). Alternatively, Anderson seeks an amount not less than $5,500 for at least
20    11 negligent violations of 47 U.S.C. § 227(b), and not less than $5,500 for at least 11 negligent
21    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Anderson at least 11 commercial text
22    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
23    number of telephone solicitations in violation of RCW § 80.36.390, for which Anderson seeks
24    an amount not less than $5,500, attorney’s fees, injunctive relief, and treble damages.
25         103.    Nathanael Andreozzi personally owns and uses the cellular phone number xxx-
26    xxx-6898. Andreozzi uses this cellphone for his work. In the four years preceding 4/29/2020
27    (the date Andreozzi's original Complaint was filed), GoSmith sent Andreozzi at least 13
     PLAINTIFFS’ AMENDED COMPLAINT                 - 33 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 34 of 602




1     telemarketing text messages at this number and called him numerous times over a period of a
2     couple weeks. GoSmith knowingly and willfully sent these text messages using an automatic
3     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
4     64.1200(a)(7). Andreozzi seeks an amount not less than $19,500 for at least 13 knowing and
5     willful violations of 47 U.S.C. § 227(b). Alternatively, Andreozzi seeks an amount not less
6     than $6,500 for at least 13 negligent violations of 47 U.S.C. § 227(b).
7          104.    Eric Andrews personally owns and uses the cellular phone number xxx-xxx-2345.
8     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
9     date Andrews's original Complaint was filed), GoSmith sent Andrews at least 7 telemarketing
10    text messages at this number. GoSmith knowingly and willfully sent these text messages using
11    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
12    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
13    instituting procedures that meet the minimum standards required for telemarketing in violation
14    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Andrews seeks an amount not less than
15    $10,500 for at least 7 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not
16    less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. § 227(c).
17    Alternatively, Andrews seeks an amount not less than $3,500 for at least 7 negligent violations
18    of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent violations of 47 U.S.C.
19    § 227(c).
20         105.    Ed Andrilenas personally owns and uses the cellular phone number xxx-xxx-
21    7104. This number is a residential telephone subscription and is Andrilenas's only phone. He
22    uses this cell phone for all his personal calls and also in his home-based business. In the four
23    years preceding 4/28/2020 (the date Andrilenas's original Complaint was filed), GoSmith sent
24    Andrilenas at least 8 telemarketing text messages at this number. GoSmith knowingly and
25    willfully sent these text messages using an automatic telephone dialing system in violation of
26    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
27    sent these text messages without instituting procedures that meet the minimum standards
     PLAINTIFFS’ AMENDED COMPLAINT                  - 34 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 35 of 602




1     required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
2     Andrilenas seeks an amount not less than $12,000 for at least 8 knowing and willful violations
3     of 47 U.S.C. § 227(b), and an amount not less than $12,000 for at least 8 knowing and willful
4     violations of 47 U.S.C. § 227(c). Alternatively, Andrilenas seeks an amount not less than
5     $4,000 for at least 8 negligent violations of 47 U.S.C. § 227(b), and not less than $4,000 for at
6     least 8 negligent violations of 47 U.S.C. § 227(c).
7          106.    Lance Annexstad personally owns and uses the cellular phone number xxx-xxx-
8     3263. This number is a residential telephone subscription and is Annexstad's only phone. He
9     uses this personal phone at home, making calls to his friends and family and for personal
10    matters. He also uses the same number in his home-based business. In the four years preceding
11    4/22/2020 (the date Annexstad's original Complaint was filed), GoSmith sent Annexstad at
12    least 32 telemarketing text messages at this number. GoSmith knowingly and willfully sent
13    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
14    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
15    text messages without instituting procedures that meet the minimum standards required for
16    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Annexstad seeks
17    an amount not less than $48,000 for at least 32 knowing and willful violations of 47 U.S.C. §
18    227(b), and an amount not less than $48,000 for at least 32 knowing and willful violations of
19    47 U.S.C. § 227(c). Alternatively, Annexstad seeks an amount not less than $16,000 for at least
20    32 negligent violations of 47 U.S.C. § 227(b), and not less than $16,000 for at least 32
21    negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Annexstad at least 32
22    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
23    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
24    Annexstad seeks an amount not less than $16,000, attorney’s fees, injunctive relief, and treble
25    damages.
26         107.    Steve Antill personally owns and uses the cellular phone number xxx-xxx-2239.
27    This number is a residential telephone subscription. It is Antill's only phone. He uses this cell
     PLAINTIFFS’ AMENDED COMPLAINT                  - 35 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 36 of 602




1     phone for all his personal calls. He also uses it in his home-based business. In the four years
2     preceding 4/27/2020 (the date Antill's original Complaint was filed), GoSmith sent Antill at
3     least 69 telemarketing text messages at this number. Anthill remembers getting texts from
4     GoSmith at odd hours and in the middle of the night. Anthill put his phone on silent at night to
5     stop the frequent disruptions because GoSmith's texts would wake him and he would be unable
6     to go back to sleep, causing him frustration and lost productivity. GoSmith knowingly and
7     willfully sent these text messages using an automatic telephone dialing system in violation of
8     47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
9     sent these text messages without instituting procedures that meet the minimum standards
10    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
11    Antill seeks an amount not less than $103,500 for at least 69 knowing and willful violations of
12    47 U.S.C. § 227(b), and an amount not less than $103,500 for at least 69 knowing and willful
13    violations of 47 U.S.C. § 227(c). Alternatively, Antill seeks an amount not less than $34,500
14    for at least 69 negligent violations of 47 U.S.C. § 227(b), and not less than $34,500 for at least
15    69 negligent violations of 47 U.S.C. § 227(c).
16         108.    Samuel Antonovich personally owns and uses the cellular phone number xxx-
17    xxx-2081. This number is a residential telephone subscription. In the four years preceding
18    4/28/2020 (the date Antonovich's original Complaint was filed), GoSmith sent Antonovich at
19    least 28 telemarketing text messages at this number. GoSmith knowingly and willfully sent
20    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Antonovich seeks
24    an amount not less than $42,000 for at least 28 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $42,000 for at least 28 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Antonovich seeks an amount not less than $14,000 for at
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 36 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 37 of 602




1     least 28 negligent violations of 47 U.S.C. § 227(b), and not less than $14,000 for at least 28
2     negligent violations of 47 U.S.C. § 227(c).
3          109.    Steve Apodaca personally owns and uses the cellular phone number xxx-xxx-
4     4125. This number is a residential telephone subscription. In the four years preceding
5     1/30/2020 (the date Apodaca's original Complaint was filed), GoSmith sent Apodaca at least
6     24 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
7     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Apodaca seeks an
11    amount not less than $36,000 for at least 24 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $36,000 for at least 24 knowing and willful violations of
13    47 U.S.C. § 227(c). Alternatively, Apodaca seeks an amount not less than $12,000 for at least
14    24 negligent violations of 47 U.S.C. § 227(b), and not less than $12,000 for at least 24
15    negligent violations of 47 U.S.C. § 227(c).
16         110.    Lloyd Arellano personally owns and uses the cellular phone number xxx-xxx-
17    6097. This number is a residential telephone subscription. On 7/11/2006, Arellano registered
18    this number on the National Do Not Call Registry. In the four years preceding 4/21/2020 (the
19    date Arellano's original Complaint was filed), GoSmith sent Arellano at least 2 telemarketing
20    text messages at this number. GoSmith knowingly and willfully sent these text messages using
21    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
22    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
23    instituting procedures that meet the minimum standards required for telemarketing in violation
24    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
25    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
26    Arellano within a 12-month period after Arellano was registered on the National Do Not Call
27    Registry, including but not limited to the period between 10/28/2016 and 10/28/2017. Arellano
     PLAINTIFFS’ AMENDED COMPLAINT                  - 37 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 38 of 602




1     seeks an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C.
2     § 227(b), and an amount not less than $3,000 for at least 2 knowing and willful violations of 47
3     U.S.C. § 227(c). Alternatively, Arellano seeks an amount not less than $1,000 for at least 2
4     negligent violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent
5     violations of 47 U.S.C. § 227(c).
6          111.    Amado Arellano personally owns and uses the cellular phone number xxx-xxx-
7     1699. This number is a residential telephone subscription. In the four years preceding
8     4/22/2020 (the date Arellano's original Complaint was filed), GoSmith sent Arellano at least 47
9     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
10    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
11    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
12    text messages without instituting procedures that meet the minimum standards required for
13    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Arellano seeks an
14    amount not less than $70,500 for at least 47 knowing and willful violations of 47 U.S.C. §
15    227(b), and an amount not less than $70,500 for at least 47 knowing and willful violations of
16    47 U.S.C. § 227(c). Alternatively, Arellano seeks an amount not less than $23,500 for at least
17    47 negligent violations of 47 U.S.C. § 227(b), and not less than $23,500 for at least 47
18    negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Arellano at least 47
19    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
20    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
21    Arellano seeks an amount not less than $23,500, attorney’s fees, injunctive relief, and treble
22    damages.
23         112.    Nick Arfaras personally owns and uses the cellular phone number xxx-xxx-5700.
24    This number is a residential telephone subscription. In the four years preceding 4/29/2020 (the
25    date Arfaras's original Complaint was filed), GoSmith sent Arfaras at least 10 telemarketing
26    text messages at this number. GoSmith knowingly and willfully sent these text messages using
27    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 38 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 39 of 602




1     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
2     instituting procedures that meet the minimum standards required for telemarketing in violation
3     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Arfaras seeks an amount not less than
4     $15,000 for at least 10 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
5     not less than $15,000 for at least 10 knowing and willful violations of 47 U.S.C. § 227(c).
6     Alternatively, Arfaras seeks an amount not less than $5,000 for at least 10 negligent violations
7     of 47 U.S.C. § 227(b), and not less than $5,000 for at least 10 negligent violations of 47 U.S.C.
8     § 227(c).
9          113.    Andrew Armendariz personally owns and uses the cellular phone number xxx-
10    xxx-7357. This number is a residential telephone subscription. On 4/15/2005, Armendariz
11    registered this number on the National Do Not Call Registry. In the four years preceding
12    4/22/2020 (the date Armendariz's original Complaint was filed), GoSmith sent Armendariz at
13    least 27 telemarketing text messages at this number. GoSmith knowingly and willfully sent
14    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
16    text messages without instituting procedures that meet the minimum standards required for
17    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
18    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
19    least 2 text messages to Armendariz within a 12-month period after Armendariz was registered
20    on the National Do Not Call Registry, including but not limited to the period between 1/3/2017
21    and 1/3/2018. Armendariz seeks an amount not less than $40,500 for at least 27 knowing and
22    willful violations of 47 U.S.C. § 227(b), and an amount not less than $40,500 for at least 27
23    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Armendariz seeks an
24    amount not less than $13,500 for at least 27 negligent violations of 47 U.S.C. § 227(b), and not
25    less than $13,500 for at least 27 negligent violations of 47 U.S.C. § 227(c).
26         114.    William Arnold personally owns and uses the cellular phone number xxx-xxx-
27    1244. This number is a residential telephone subscription. In the four years preceding
     PLAINTIFFS’ AMENDED COMPLAINT                  - 39 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 40 of 602




1     1/30/2020 (the date Arnold's original Complaint was filed), GoSmith sent Arnold at least 14
2     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
3     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
4     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
5     text messages without instituting procedures that meet the minimum standards required for
6     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Arnold seeks an
7     amount not less than $21,000 for at least 14 knowing and willful violations of 47 U.S.C. §
8     227(b), and an amount not less than $21,000 for at least 14 knowing and willful violations of
9     47 U.S.C. § 227(c). Alternatively, Arnold seeks an amount not less than $7,000 for at least 14
10    negligent violations of 47 U.S.C. § 227(b), and not less than $7,000 for at least 14 negligent
11    violations of 47 U.S.C. § 227(c).
12         115.    Alexandros Arvanetes personally owns and uses the cellular phone number xxx-
13    xxx-9476. This number is a residential telephone subscription. In the four years preceding
14    4/22/2020 (the date Arvanetes's original Complaint was filed), GoSmith sent Arvanetes at least
15    31 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
16    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
17    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
18    text messages without instituting procedures that meet the minimum standards required for
19    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Arvanetes seeks
20    an amount not less than $46,500 for at least 31 knowing and willful violations of 47 U.S.C. §
21    227(b), and an amount not less than $46,500 for at least 31 knowing and willful violations of
22    47 U.S.C. § 227(c). Alternatively, Arvanetes seeks an amount not less than $15,500 for at least
23    31 negligent violations of 47 U.S.C. § 227(b), and not less than $15,500 for at least 31
24    negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Arvanetes at least 31
25    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
26    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 40 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 41 of 602




1     Arvanetes seeks an amount not less than $15,500, attorney’s fees, injunctive relief, and treble
2     damages.
3          116.    Paul Atwater personally owns and uses the cellular phone number xxx-xxx-1357.
4     This number is a residential telephone subscription. On 6/12/2016, Atwater registered this
5     number on the National Do Not Call Registry. In the four years preceding 4/29/2020 (the date
6     Atwater's original Complaint was filed), GoSmith sent Atwater at least 146 telemarketing text
7     messages at this number. GoSmith knowingly and willfully sent these text messages using an
8     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
9     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
10    procedures that meet the minimum standards required for telemarketing in violation of 47
11    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
12    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Atwater
13    within a 12-month period after Atwater was registered on the National Do Not Call Registry,
14    including but not limited to the period between 10/3/2016 and 10/3/2017. Atwater seeks an
15    amount not less than $219,000 for at least 146 knowing and willful violations of 47 U.S.C. §
16    227(b), and an amount not less than $219,000 for at least 146 knowing and willful violations of
17    47 U.S.C. § 227(c). Alternatively, Atwater seeks an amount not less than $73,000 for at least
18    146 negligent violations of 47 U.S.C. § 227(b), and not less than $73,000 for at least 146
19    negligent violations of 47 U.S.C. § 227(c).
20         117.    Shelby Axtell personally owns and uses the cellular phone number xxx-xxx-0848.
21    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
22    date Axtell's original Complaint was filed), GoSmith sent Axtell at least 45 telemarketing text
23    messages at this number. GoSmith knowingly and willfully sent these text messages using an
24    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
25    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
26    procedures that meet the minimum standards required for telemarketing in violation of 47
27    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Axtell seeks an amount not less than $67,500 for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 41 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 42 of 602




1     at least 45 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
2     $67,500 for at least 45 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
3     Axtell seeks an amount not less than $22,500 for at least 45 negligent violations of 47 U.S.C. §
4     227(b), and not less than $22,500 for at least 45 negligent violations of 47 U.S.C. § 227(c).
5     Finally, GoSmith sent Axtell at least 45 commercial text messages in violation of RCW §§
6     19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
7     violation of RCW § 80.36.390, for which Axtell seeks an amount not less than $22,500,
8     attorney’s fees, injunctive relief, and treble damages.
9          118.    Robert Babcock personally owns and uses the cellular phone number xxx-xxx-
10    8987. This number is a residential telephone subscription. In the four years preceding
11    4/22/2020 (the date Babcock's original Complaint was filed), GoSmith sent Babcock at least 5
12    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
13    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
14    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
15    text messages without instituting procedures that meet the minimum standards required for
16    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Babcock seeks an
17    amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b),
18    and an amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. §
19    227(c). Alternatively, Babcock seeks an amount not less than $2,500 for at least 5 negligent
20    violations of 47 U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent violations of
21    47 U.S.C. § 227(c).
22         119.    Jon Bahnemann personally owns and uses the cellular phone number xxx-xxx-
23    8343. This number is a residential telephone subscription. In the four years preceding
24    1/30/2020 (the date Bahnemann's original Complaint was filed), GoSmith sent Bahnemann at
25    least 63 telemarketing text messages at this number. GoSmith knowingly and willfully sent
26    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
27    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                  - 42 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 43 of 602




1     text messages without instituting procedures that meet the minimum standards required for
2     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Bahnemann seeks
3     an amount not less than $94,500 for at least 63 knowing and willful violations of 47 U.S.C. §
4     227(b), and an amount not less than $94,500 for at least 63 knowing and willful violations of
5     47 U.S.C. § 227(c). Alternatively, Bahnemann seeks an amount not less than $31,500 for at
6     least 63 negligent violations of 47 U.S.C. § 227(b), and not less than $31,500 for at least 63
7     negligent violations of 47 U.S.C. § 227(c).
8          120.    Mike Bahr personally owns and uses the cellular phone number xxx-xxx-7363.
9     This number is a residential telephone subscription. On 12/9/2013, Bahr registered this number
10    on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date Bahr's
11    original Complaint was filed), GoSmith sent Bahr at least 7 telemarketing text messages at this
12    number. GoSmith knowingly and willfully sent these text messages using an automatic
13    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
14    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
15    procedures that meet the minimum standards required for telemarketing in violation of 47
16    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
17    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Bahr
18    within a 12-month period after Bahr was registered on the National Do Not Call Registry,
19    including but not limited to the period between 4/28/2016 and 4/28/2017. Bahr seeks an
20    amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
21    227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
22    U.S.C. § 227(c). Alternatively, Bahr seeks an amount not less than $3,500 for at least 7
23    negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
24    violations of 47 U.S.C. § 227(c).
25         121.    Carlton Baker personally owns and uses the cellular phone number xxx-xxx-4339.
26    This number is a residential telephone subscription. It is Baker's only phone and he pays for it
27    out of his personal bank account. He uses this phone exclusively in his personal calls and with
     PLAINTIFFS’ AMENDED COMPLAINT                  - 43 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 44 of 602




1     family and friends. In the four years preceding 01/30/2020 (the date Baker's original Complaint
2     was filed), GoSmith sent Baker a few telemarketing text messages per week at this number.
3     GoSmith knowingly and willfully sent these text messages using an automatic telephone
4     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully
5     sent these text messages without instituting procedures that meet the minimum standards
6     required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
7     Baker seeks an amount not less than $360,000 for at least 240 knowing and willful violations
8     of 47 U.S.C. § 227(b), and an amount not less than $360,000 for at least 240 knowing and
9     willful violations of 47 U.S.C. § 227(c). Alternatively, Baker seeks an amount not less than
10    $120,000 for at least 240 negligent violations of 47 U.S.C. § 227(b), and $120,000 for at least
11    240 negligent violations of 47 U.S.C. § 227(c).
12         122.    David Baker personally owns and uses the cellular phone number xxx-xxx-1367.
13    This number is a residential telephone subscription. This is Baker's only phone. He has a
14    separate business number which is answered by a call center that forwards business calls to his
15    personal cell phone so that his personal number remains private. Baker makes all his personal
16    calls with this phone. In the four years preceding 4/22/2020 (the date Baker's original
17    Complaint was filed), GoSmith sent Baker at least 155 telemarketing text messages at this
18    number. GoSmith knowingly and willfully sent these text messages using an automatic
19    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
20    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
21    procedures that meet the minimum standards required for telemarketing in violation of 47
22    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Baker seeks an amount not less than $232,500 for
23    at least 155 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
24    $232,500 for at least 155 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
25    Baker seeks an amount not less than $77,500 for at least 155 negligent violations of 47 U.S.C.
26    § 227(b), and not less than $77,500 for at least 155 negligent violations of 47 U.S.C. § 227(c).
27    Finally, GoSmith sent Baker at least 155 commercial text messages in violation of RCW §§
     PLAINTIFFS’ AMENDED COMPLAINT                 - 44 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 45 of 602




1     19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
2     violation of RCW § 80.36.390, for which Baker seeks an amount not less than $77,500,
3     attorney’s fees, injunctive relief, and treble damages.
4          123.    Steven Bakko personally owns and uses the cellular phone number xxx-xxx-1032.
5     This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
6     date Bakko's original Complaint was filed), GoSmith sent Bakko at least 410 telemarketing
7     text messages at this number. GoSmith knowingly and willfully sent these text messages using
8     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
9     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
10    instituting procedures that meet the minimum standards required for telemarketing in violation
11    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Bakko seeks an amount not less than
12    $615,000 for at least 410 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
13    not less than $615,000 for at least 410 knowing and willful violations of 47 U.S.C. § 227(c).
14    Alternatively, Bakko seeks an amount not less than $205,000 for at least 410 negligent
15    violations of 47 U.S.C. § 227(b), and not less than $205,000 for at least 410 negligent
16    violations of 47 U.S.C. § 227(c).
17         124.    John Ballard personally owns and uses the cellular phone number xxx-xxx-8442.
18    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
19    date Ballard's original Complaint was filed), GoSmith sent Ballard at least 4 telemarketing text
20    messages at this number. GoSmith knowingly and willfully sent these text messages using an
21    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
22    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
23    procedures that meet the minimum standards required for telemarketing in violation of 47
24    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ballard seeks an amount not less than $6,000 for
25    at least 4 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
26    $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 45 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 46 of 602




1     Ballard seeks an amount not less than $2,000 for at least 4 negligent violations of 47 U.S.C. §
2     227(b), and not less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(c).
3          125.    Gary Ballingham personally owns and uses the cellular phone number xxx-xxx-
4     1426. This number is a residential telephone subscription. In the four years preceding
5     4/22/2020 (the date Ballingham's original Complaint was filed), GoSmith sent Ballingham at
6     least 4 telemarketing text messages at this number. GoSmith knowingly and willfully sent
7     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ballingham seeks
11    an amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $6,000 for at least 4 knowing and willful violations of 47
13    U.S.C. § 227(c). Alternatively, Ballingham seeks an amount not less than $2,000 for at least 4
14    negligent violations of 47 U.S.C. § 227(b), and not less than $2,000 for at least 4 negligent
15    violations of 47 U.S.C. § 227(c).
16         126.    Pamela Bang personally owns and uses the cellular phone number xxx-xxx-0149.
17    This number is a residential telephone subscription. On 10/3/2015, Bang registered this number
18    on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date Bang's
19    original Complaint was filed), GoSmith sent Bang at least 5 telemarketing text messages at this
20    number. GoSmith knowingly and willfully sent these text messages using an automatic
21    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
22    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
23    procedures that meet the minimum standards required for telemarketing in violation of 47
24    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
25    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Bang
26    within a 12-month period after Bang was registered on the National Do Not Call Registry,
27    including but not limited to the period between 1/30/2016 and 1/29/2017. Bang seeks an
     PLAINTIFFS’ AMENDED COMPLAINT                  - 46 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 47 of 602




1     amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b),
2     and an amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. §
3     227(c). Alternatively, Bang seeks an amount not less than $2,500 for at least 5 negligent
4     violations of 47 U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent violations of
5     47 U.S.C. § 227(c).
6          127.    Gabriel Barboza personally owns and uses the cellular phone number xxx-xxx-
7     6147. This number is a residential telephone subscription. In the four years preceding
8     1/30/2020 (the date Barboza's original Complaint was filed), GoSmith sent Barboza at least
9     1,579 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
10    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
11    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
12    text messages without instituting procedures that meet the minimum standards required for
13    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Barboza seeks an
14    amount not less than $2,368,500 for at least 1,579 knowing and willful violations of 47 U.S.C.
15    § 227(b), and an amount not less than $2,368,500 for at least 1,579 knowing and willful
16    violations of 47 U.S.C. § 227(c). Alternatively, Barboza seeks an amount not less than
17    $789,500 for at least 1,579 negligent violations of 47 U.S.C. § 227(b), and not less than
18    $789,500 for at least 1,579 negligent violations of 47 U.S.C. § 227(c).
19         128.    Mary Barker personally owns and uses the cellular phone number xxx-xxx-5673.
20    This number is a residential telephone subscription. On 12/13/2016, Barker registered this
21    number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
22    Barker's original Complaint was filed), GoSmith sent Barker at least 2 telemarketing text
23    messages at this number. GoSmith knowingly and willfully sent these text messages using an
24    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
25    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
26    procedures that meet the minimum standards required for telemarketing in violation of 47
27    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 47 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 48 of 602




1     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Barker
2     within a 12-month period after Barker was registered on the National Do Not Call Registry,
3     including but not limited to the period between 8/18/2017 and 8/18/2018. Barker seeks an
4     amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
5     and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
6     227(c). Alternatively, Barker seeks an amount not less than $1,000 for at least 2 negligent
7     violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
8     47 U.S.C. § 227(c).
9          129.    Russ Barnes personally owns and uses the cellular phone number xxx-xxx-8122.
10    This number is a residential telephone subscription and is Mr. Barnes's only phone. He pays for
11    it out of his personal bank account and keeps it by his bed at night. Barnes uses this phone
12    exclusively when contacting friends and family. He also uses this phone with his home-based
13    business. In the four years preceding 1/30/2020 (the date Barnes's original Complaint was
14    filed), GoSmith sent Barnes at least 20 telemarketing text messages at this number. GoSmith
15    knowingly and willfully sent these text messages using an automatic telephone dialing system
16    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
17    knowingly and willfully sent these text messages without instituting procedures that meet the
18    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
19    § 64.1200(d). Barnes seeks an amount not less than $30,000 for at least 20 knowing and willful
20    violations of 47 U.S.C. § 227(b), and an amount not less than $30,000 for at least 20 knowing
21    and willful violations of 47 U.S.C. § 227(c). Alternatively, Barnes seeks an amount not less
22    than $10,000 for at least 20 negligent violations of 47 U.S.C. § 227(b), and not less than
23    $10,000 for at least 20 negligent violations of 47 U.S.C. § 227(c).
24         130.    Barbette Barnes personally owns and uses the cellular phone number xxx-xxx-
25    1357. This number is a residential telephone subscription and is Ms. Barnes's only phone. She
26    uses this phone for all her personal calls and pays for the phone plan out of her personal bank
27    account. On 10/20/2019, Barnes registered this number on the National Do Not Call Registry.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 48 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 49 of 602




1     In the four years preceding 01/30/2020 (the date Barnes's original Complaint was filed),
2     GoSmith sent Barnes at least 396 telemarketing text messages at this number. GoSmith
3     knowingly and willfully sent these text messages using an automatic telephone dialing system
4     in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text
5     messages without instituting procedures that meet the minimum standards required for
6     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
7     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
8     least 2 text messages to Barnes within a 12-month period after Barnes was registered on the
9     National Do Not Call Registry, including but not limited to the period between 10/20/2019 and
10    01/30/2020. Barnes seeks an amount not less than $594,000 for at least 396 knowing and
11    willful violations of 47 U.S.C. § 227(b), and an amount not less than $594,000 for at least 396
12    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Barnes seeks an amount
13    not less than $198,000 for at least 396 negligent violations of 47 U.S.C. § 227(b), and
14    $198,000 for at least 396 negligent violations of 47 U.S.C. § 227(c).
15         131.    Richard Bartlett is retired. He personally owned and used the cellular phone
16    number xxx-xxx-4816, which is a flip phone. This number is a residential telephone
17    subscription and was Bartlett's only phone, which he pays for out of his personal bank account
18    and which he used for all his home and personal calls. On 9/20/2005, Bartlett registered this
19    number on the National Do Not Call Registry. In the four years preceding 4/27/2020 (the date
20    Bartlett's original Complaint was filed), GoSmith sent Bartlett at least 780 telemarketing text
21    messages at this number, sending texts on a daily basis. Bartlett was constantly interrupted and
22    the calls and texts were dangerous because of the nature of Bartlett's work. He would have to
23    open the flip phone to view the message or answer the call, without knowing whether it was
24    GoSmith or a legitimate call, even when he was up on scaffolding or under a house on a job.
25    Bartlett told GoSmith to stop texting him and told GoSmith he had more business than he
26    could handle, but GoSmith kept texting Bartlett, sending him texts asking if he wanted
27    information about "so-called possible customers in my area needing work to be done." Bartlett
     PLAINTIFFS’ AMENDED COMPLAINT                 - 49 -                     LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 50 of 602




1     had no interest in their leads, but GoSmith would not stop sending him texts trying to sell him
2     their information. GoSmith knowingly and willfully sent these text messages using an
3     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
4     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
5     procedures that meet the minimum standards required for telemarketing in violation of 47
6     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
7     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Bartlett
8     within a 12-month period after Bartlett was registered on the National Do Not Call Registry,
9     including but not limited to the period between 9/21/2016 and 9/21/2017. Bartlett seeks an
10    amount not less than $1,170,000 for at least 780 knowing and willful violations of 47 U.S.C. §
11    227(b), and an amount not less than $1,170,000 for at least 780 knowing and willful violations
12    of 47 U.S.C. § 227(c). Alternatively, Bartlett seeks an amount not less than $390,000 for at
13    least 780 negligent violations of 47 U.S.C. § 227(b), and not less than $390,000 for at least 780
14    negligent violations of 47 U.S.C. § 227(c).
15         132.    Jim Bartlett personally owns and uses the cellular phone number xxx-xxx-5407.
16    This number is a residential telephone subscription. On 8/26/2009, Bartlett registered this
17    number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
18    Bartlett's original Complaint was filed), GoSmith sent Bartlett at least 46 telemarketing text
19    messages at this number. GoSmith knowingly and willfully sent these text messages using an
20    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
21    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
22    procedures that meet the minimum standards required for telemarketing in violation of 47
23    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
24    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Bartlett
25    within a 12-month period after Bartlett was registered on the National Do Not Call Registry,
26    including but not limited to the period between 5/25/2016 and 5/25/2017. Bartlett seeks an
27    amount not less than $69,000 for at least 46 knowing and willful violations of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 50 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 51 of 602




1     227(b), and an amount not less than $69,000 for at least 46 knowing and willful violations of
2     47 U.S.C. § 227(c). Alternatively, Bartlett seeks an amount not less than $23,000 for at least 46
3     negligent violations of 47 U.S.C. § 227(b), and not less than $23,000 for at least 46 negligent
4     violations of 47 U.S.C. § 227(c).
5          133.    Jeffrey Basa personally owns and uses the cellular phone number xxx-xxx-0130.
6     This number is a residential telephone subscription and is Basa's only phone. He uses it for all
7     his personal calls and also takes calls with it for his home-based business. In the four years
8     preceding 01/30/2020 (the date Basa's original Complaint was filed), GoSmith sent Basa at
9     least 4 telemarketing text messages at this number. GoSmith knowingly and willfully sent
10    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
11    227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
12    instituting procedures that meet the minimum standards required for telemarketing in violation
13    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Basa seeks an amount not less than $6,000
14    for at least 4 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
15    $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Basa
16    seeks an amount not less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(b),
17    and $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(c).
18         134.    Danny Bashaw personally owns and uses the cellular phone number xxx-xxx-
19    0650. This number is a residential telephone subscription. In the four years preceding
20    4/21/2020 (the date Bashaw's original Complaint was filed), GoSmith sent Bashaw at least 42
21    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
22    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
23    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
24    text messages without instituting procedures that meet the minimum standards required for
25    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Bashaw seeks an
26    amount not less than $63,000 for at least 42 knowing and willful violations of 47 U.S.C. §
27    227(b), and an amount not less than $63,000 for at least 42 knowing and willful violations of
     PLAINTIFFS’ AMENDED COMPLAINT                  - 51 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 52 of 602




1     47 U.S.C. § 227(c). Alternatively, Bashaw seeks an amount not less than $21,000 for at least
2     42 negligent violations of 47 U.S.C. § 227(b), and not less than $21,000 for at least 42
3     negligent violations of 47 U.S.C. § 227(c).
4          135.    Andre Baskett personally owns and uses the cellular phone number xxx-xxx-
5     1927. This number is a residential telephone subscription. On 7/31/2005, Baskett registered
6     this number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the
7     date Baskett's original Complaint was filed), GoSmith sent Baskett at least 12 telemarketing
8     text messages at this number. GoSmith knowingly and willfully sent these text messages using
9     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
10    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
11    instituting procedures that meet the minimum standards required for telemarketing in violation
12    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
13    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
14    Baskett within a 12-month period after Baskett was registered on the National Do Not Call
15    Registry, including but not limited to the period between 6/17/2017 and 7/24/2017. Baskett
16    seeks an amount not less than $18,000 for at least 12 knowing and willful violations of 47
17    U.S.C. § 227(b), and an amount not less than $18,000 for at least 12 knowing and willful
18    violations of 47 U.S.C. § 227(c). Alternatively, Baskett seeks an amount not less than $6,000
19    for at least 12 negligent violations of 47 U.S.C. § 227(b), and not less than $6,000 for at least
20    12 negligent violations of 47 U.S.C. § 227(c).
21         136.    Christopher Bass personally owns and uses the cellular phone number xxx-xxx-
22    6693. This number is a residential telephone subscription on a personal cell phone plan with
23    Bass's cellphone provider. Bass made all his personal calls on the phone and also occasionally
24    took real estate calls from clients and vendors on his phone. On 6/23/2017, Bass registered this
25    number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
26    Bass's original Complaint was filed), GoSmith sent Bass at least 121 telemarketing text
27    messages and phone calls, a minimum of 2 each week at this number, sometimes more.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 52 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 53 of 602




1     GoSmith knowingly and willfully sent these text messages using an automatic telephone
2     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
3     GoSmith knowingly and willfully sent these text messages without instituting procedures that
4     meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
5     47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c),
6     GoSmith knowingly and willfully sent at least 2 text messages to Bass within a 12-month
7     period after Bass was registered on the National Do Not Call Registry, including but not
8     limited to the period between 8/22/2017 and 8/22/2018. Bass seeks an amount not less than
9     $181,500 for at least 121 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
10    not less than $181,500 for at least 121 knowing and willful violations of 47 U.S.C. § 227(c).
11    Alternatively, Bass seeks an amount not less than $60,500 for at least 121 negligent violations
12    of 47 U.S.C. § 227(b), and not less than $60,500 for at least 121 negligent violations of 47
13    U.S.C. § 227(c).
14         137.    Joseph Bauschelt personally owns and uses the cellular phone number xxx-xxx-
15    1253. This number is a residential telephone subscription and is Bauschelt's only phone. It is
16    paid for by his business and he does take business calls on this phone, but it is the only phone
17    he has and he takes all of his personal calls on this phone and keeps it with him at all times,
18    charging it at night in his home. In the four years preceding 01/30/2020 (the date Bauschelt's
19    original Complaint was filed), GoSmith sent Bauschelt at least 7 telemarketing text messages
20    at this number. GoSmith knowingly and willfully sent these text messages using an automatic
21    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and
22    willfully sent these text messages without instituting procedures that meet the minimum
23    standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
24    64.1200(d). Bauschelt seeks an amount not less than $10,500 for at least 7 knowing and willful
25    violations of 47 U.S.C. § 227(b), and an amount not less than $10,500 for at least 7 knowing
26    and willful violations of 47 U.S.C. § 227(c). Alternatively, Bauschelt seeks an amount not less
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 53 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 54 of 602




1     than $3,500 for at least 7 negligent violations of 47 U.S.C. § 227(b), and $3,500 for at least 7
2     negligent violations of 47 U.S.C. § 227(c)
3          138.    Cesar Bautista personally owns and uses the cellular phone number xxx-xxx-
4     0705. This number is a residential telephone subscription. In the four years preceding
5     4/30/2020 (the date Bautista's original Complaint was filed), GoSmith sent Bautista at least 22
6     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
7     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Bautista seeks an
11    amount not less than $33,000 for at least 22 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $33,000 for at least 22 knowing and willful violations of
13    47 U.S.C. § 227(c). Alternatively, Bautista seeks an amount not less than $11,000 for at least
14    22 negligent violations of 47 U.S.C. § 227(b), and not less than $11,000 for at least 22
15    negligent violations of 47 U.S.C. § 227(c).
16         139.    Richard Bayhan personally owns and uses the cellular phone number xxx-xxx-
17    1683. This number is a residential telephone subscription and is Bayhan's personal phone.
18    Bayhan has 2 other lines he uses in his business, and this number is his personal cellphone. In
19    the four years preceding 4/27/2020 (the date Bayhan's original Complaint was filed), GoSmith
20    sent Bayhan at least 63 telemarketing text messages at this number, at a rate of more than 2 per
21    week for many months. GoSmith knowingly and willfully sent these text messages using an
22    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
23    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
24    procedures that meet the minimum standards required for telemarketing in violation of 47
25    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Bayhan seeks an amount not less than $94,500 for
26    at least 63 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
27    $94,500 for at least 63 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
     PLAINTIFFS’ AMENDED COMPLAINT                  - 54 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 55 of 602




1     Bayhan seeks an amount not less than $31,500 for at least 63 negligent violations of 47 U.S.C.
2     § 227(b), and not less than $31,500 for at least 63 negligent violations of 47 U.S.C. § 227(c).
3     Finally, GoSmith sent Bayhan at least 63 commercial text messages in violation of RCW §§
4     19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
5     violation of RCW § 80.36.390, for which Bayhan seeks an amount not less than $31,500,
6     attorney’s fees, injunctive relief, and treble damages.
7          140.    Maurice Beale personally owns and uses the cellular phone number xxx-xxx-
8     0639. This number is a residential telephone subscription and is Beale's only phone. While he
9     doesn't make many personal calls, when he does, this is the phone he uses. Beale pays for his
10    phone service out of his personal bank account and has his phone on an individual or family
11    plan. He uses this phone number in his home-based business. In the four years preceding
12    01/30/2020 (the date Beale's original Complaint was filed), GoSmith sent Beale at least 20
13    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
14    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
16    instituting procedures that meet the minimum standards required for telemarketing in violation
17    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Beale seeks an amount not less than
18    $30,000 for at least 20 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
19    not less than $30,000 for at least 20 knowing and willful violations of 47 U.S.C. § 227(c).
20    Alternatively, Beale seeks an amount not less than $10,000 for at least 20 negligent violations
21    of 47 U.S.C. § 227(b), and $10,000 for at least 20 negligent violations of 47 U.S.C. § 227(c).
22         141.    Travis Beard personally owns and uses the cellular phone number xxx-xxx-1803.
23    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
24    date Beard's original Complaint was filed), GoSmith sent Beard at least 3 telemarketing text
25    messages at this number. GoSmith knowingly and willfully sent these text messages using an
26    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
27    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
     PLAINTIFFS’ AMENDED COMPLAINT                  - 55 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 56 of 602




1     procedures that meet the minimum standards required for telemarketing in violation of 47
2     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Beard seeks an amount not less than $4,500 for at
3     least 3 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
4     $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Beard
5     seeks an amount not less than $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(b),
6     and not less than $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(c).
7          142.    Gregory Beaty personally owns and uses the cellular phone number xxx-xxx-
8     1117. This number is a residential telephone subscription. On 12/8/2004, Beaty registered this
9     number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
10    Beaty's original Complaint was filed), GoSmith sent Beaty at least 20 telemarketing text
11    messages at this number. GoSmith knowingly and willfully sent these text messages using an
12    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
13    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
14    procedures that meet the minimum standards required for telemarketing in violation of 47
15    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
16    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Beaty
17    within a 12-month period after Beaty was registered on the National Do Not Call Registry,
18    including but not limited to the period between 4/27/2017 and 4/27/2018. Beaty seeks an
19    amount not less than $30,000 for at least 20 knowing and willful violations of 47 U.S.C. §
20    227(b), and an amount not less than $30,000 for at least 20 knowing and willful violations of
21    47 U.S.C. § 227(c). Alternatively, Beaty seeks an amount not less than $10,000 for at least 20
22    negligent violations of 47 U.S.C. § 227(b), and not less than $10,000 for at least 20 negligent
23    violations of 47 U.S.C. § 227(c).
24         143.    Alfred Becker personally owns and uses the cellular phone number xxx-xxx-
25    0540. This number is a residential telephone subscription. This is Becker's only phone. He
26    takes all his business calls on this phone (calls relating to his home-based business), but it is his
27    personal cellphone and is the only phone he uses to talk to family and friends. He pays for the
     PLAINTIFFS’ AMENDED COMPLAINT                   - 56 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 57 of 602




1     phone plan out of a personal bank account and charges it on his nightstand by his bed every
2     night. In the four years preceding 4/22/2020 (the date Becker's original Complaint was filed),
3     GoSmith sent Becker at least 15 telemarketing text messages at this number. GoSmith
4     knowingly and willfully sent these text messages using an automatic telephone dialing system
5     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
6     knowingly and willfully sent these text messages without instituting procedures that meet the
7     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
8     § 64.1200(d). Becker seeks an amount not less than $22,500 for at least 15 knowing and willful
9     violations of 47 U.S.C. § 227(b), and an amount not less than $22,500 for at least 15 knowing
10    and willful violations of 47 U.S.C. § 227(c). Alternatively, Becker seeks an amount not less
11    than $7,500 for at least 15 negligent violations of 47 U.S.C. § 227(b), and not less than $7,500
12    for at least 15 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Becker at least
13    15 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and
14    an undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
15    Becker seeks an amount not less than $7,500, attorney’s fees, injunctive relief, and treble
16    damages.
17         144.    Matthew Beckman personally owns and uses the cellular phone number xxx-xxx-
18    0390. This number is a residential telephone subscription and is Beckman's only phone
19    number. Beckman makes all his personal calls using this phone. He does use the home office
20    tax credit which includes a portion for business use of a personal phone, but the phone is a
21    personal residential plan through Beckman's phone provider and is paid out of his personal
22    bank account. In the four years preceding 4/28/2020 (the date Beckman's original Complaint
23    was filed), GoSmith sent Beckman at least 5 telemarketing text messages at this number.
24    GoSmith knowingly and willfully sent these text messages using an automatic telephone
25    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
26    GoSmith knowingly and willfully sent these text messages without instituting procedures that
27    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
     PLAINTIFFS’ AMENDED COMPLAINT                 - 57 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 58 of 602




1     47 C.F.R. § 64.1200(d). Beckman seeks an amount not less than $7,500 for at least 5 knowing
2     and willful violations of 47 U.S.C. § 227(b), and an amount not less than $7,500 for at least 5
3     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Beckman seeks an amount
4     not less than $2,500 for at least 5 negligent violations of 47 U.S.C. § 227(b), and not less than
5     $2,500 for at least 5 negligent violations of 47 U.S.C. § 227(c).
6          145.    Kevin Beirne personally owns and uses the cellular phone number xxx-xxx-5143.
7     This number is a residential telephone subscription and Beirne uses this cell phone most of the
8     time, although he does have other phones and numbers for other purposes. Beirne uses this
9     phone for his personal calls to friends and family. In the four years preceding 4/29/2020 (the
10    date Beirne's original Complaint was filed), GoSmith sent Beirne at least 495 telemarketing
11    text messages at this number. GoSmith sent Beirne multiple telemarketing texts daily, both to
12    this phone and to other numbers (which were not included in this calculation - the claims here
13    are only for the texts and calls to the phone number ending in -5143). GoSmith knowingly and
14    willfully sent these text messages using an automatic telephone dialing system in violation of
15    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
16    sent these text messages without instituting procedures that meet the minimum standards
17    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
18    Beirne seeks an amount not less than $742,500 for at least 495 knowing and willful violations
19    of 47 U.S.C. § 227(b), and an amount not less than $742,500 for at least 495 knowing and
20    willful violations of 47 U.S.C. § 227(c). Alternatively, Beirne seeks an amount not less than
21    $247,500 for at least 495 negligent violations of 47 U.S.C. § 227(b), and not less than
22    $247,500 for at least 495 negligent violations of 47 U.S.C. § 227(c).
23         146.    Paul Bennett personally owns and uses the cellular phone number xxx-xxx-5525.
24    This number is a residential telephone subscription and is Bennett's only phone. He uses is for
25    all his personal calls and pays for it out of his personal bank account. He also uses it for
26    occasional business calls. In the four years preceding 4/28/2020 (the date Bennett's original
27    Complaint was filed), GoSmith sent Bennett at least 671 telemarketing text messages at this
     PLAINTIFFS’ AMENDED COMPLAINT                   - 58 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 59 of 602




1     number, often 3 or 4 texts a day for several weeks, then nothing for a week, then multiple texts
2     a day again. GoSmith knowingly and willfully sent these text messages using an automatic
3     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
4     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
5     procedures that meet the minimum standards required for telemarketing in violation of 47
6     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Bennett seeks an amount not less than $1,006,500
7     for at least 671 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
8     than $1,006,500 for at least 671 knowing and willful violations of 47 U.S.C. § 227(c).
9     Alternatively, Bennett seeks an amount not less than $335,500 for at least 671 negligent
10    violations of 47 U.S.C. § 227(b), and not less than $335,500 for at least 671 negligent
11    violations of 47 U.S.C. § 227(c).
12         147.    Alyssa Bentley personally owns and uses the cellular phone number xxx-xxx-
13    9092. This number is a residential telephone subscription and is Bentley's only phone. It is her
14    personal cellphone, and she pays for it with her personal bank account, uses it to talk to family
15    and friends, and plays games on it. She does occasionally take business calls on this phone,
16    related to her home-based business. In the four years preceding 4/22/2020 (the date Bentley's
17    original Complaint was filed), GoSmith sent Bentley at least 35 telemarketing text messages at
18    this number. After the first message in 2016, Bently replied "no thank you" but GoSmith
19    continued sending "leads" they wanted her to purchase. Bentley researched the company and
20    discovered they had very bad reviews and ratings online and would not purchase their leads.
21    She was annoyed that GoSmith was wasting her time. GoSmith knowingly and willfully sent
22    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
23    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
24    text messages without instituting procedures that meet the minimum standards required for
25    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Bentley seeks an
26    amount not less than $52,500 for at least 35 knowing and willful violations of 47 U.S.C. §
27    227(b), and an amount not less than $52,500 for at least 35 knowing and willful violations of
     PLAINTIFFS’ AMENDED COMPLAINT                  - 59 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 60 of 602




1     47 U.S.C. § 227(c). Alternatively, Bentley seeks an amount not less than $17,500 for at least
2     35 negligent violations of 47 U.S.C. § 227(b), and not less than $17,500 for at least 35
3     negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Bentley at least 35
4     commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
5     undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
6     Bentley seeks an amount not less than $17,500, attorney’s fees, injunctive relief, and treble
7     damages.
8          148.    Robert Bergkessel personally owns and uses the cellular phone number xxx-xxx-
9     0011. This number is a cellphone that Bergkessel uses primarily for business. In the four years
10    preceding 11/18/2020 (the date Bergkessel's original Complaint was filed), GoSmith sent
11    Bergkessel at least 376 telemarketing text messages and phone calls at this number, at a rate of
12    almost 2 per day. GoSmith also emailed Bergkessel, attempting to solicit him by email.
13    Bergkessel asked GoSmith several times not to contact him, but they never stopped. GoSmith
14    knowingly and willfully sent these text messages using an automatic telephone dialing system
15    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
16    knowingly and willfully sent these text messages without instituting procedures that meet the
17    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
18    § 64.1200(d). Bergkessel seeks an amount not less than $564,000 for at least 376 knowing and
19    willful violations of 47 U.S.C. § 227(b). Alternatively, Bergkessel seeks an amount not less
20    than $188,000 for at least 376 negligent violations of 47 U.S.C. § 227(b).
21         149.    Chris Beschen personally owns and uses the cellular phone number xxx-xxx-
22    0719. This number is a residential telephone subscription. In the four years preceding
23    4/22/2020 (the date Beschen's original Complaint was filed), GoSmith sent Beschen at least 2
24    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
25    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
26    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                 - 60 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 61 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Beschen seeks an
2     amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
3     and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
4     227(c). Alternatively, Beschen seeks an amount not less than $1,000 for at least 2 negligent
5     violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
6     47 U.S.C. § 227(c).
7          150.    Luke Beyer personally owns and uses the cellular phone number xxx-xxx-5962.
8     This number is a residential telephone subscription and is Beyer's personal cellphone. He uses
9     it to make all his personal calls. In the four years preceding 4/24/2020 (the date Beyer's
10    original Complaint was filed), GoSmith sent Beyer at least 240 telemarketing text messages at
11    this number. GoSmith sent Beyer between one to two texts per day and called him at least
12    twice a day for about 8 months, asking Beyer to purchase their leads. Beyer experienced
13    extreme frustration and annoyance, as well as lost time and productivity as a result of
14    GoSmith's constant harassment. GoSmith knowingly and willfully sent these text messages
15    using an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and
16    47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
17    instituting procedures that meet the minimum standards required for telemarketing in violation
18    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Beyer seeks an amount not less than
19    $360,000 for at least 240 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
20    not less than $360,000 for at least 240 knowing and willful violations of 47 U.S.C. § 227(c).
21    Alternatively, Beyer seeks an amount not less than $120,000 for at least 240 negligent
22    violations of 47 U.S.C. § 227(b), and not less than $120,000 for at least 240 negligent
23    violations of 47 U.S.C. § 227(c).
24         151.    Rick Bigham personally owns and uses the cellular phone number xxx-xxx-2176.
25    This number is a residential telephone subscription. On 3/25/2015, Bigham registered this
26    number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
27    Bigham's original Complaint was filed), GoSmith sent Bigham at least 8 telemarketing text
     PLAINTIFFS’ AMENDED COMPLAINT                  - 61 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 62 of 602




1     messages at this number. GoSmith knowingly and willfully sent these text messages using an
2     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
3     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
4     procedures that meet the minimum standards required for telemarketing in violation of 47
5     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
6     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Bigham
7     within a 12-month period after Bigham was registered on the National Do Not Call Registry,
8     including but not limited to the period between 6/11/2016 and 6/11/2017. Bigham seeks an
9     amount not less than $12,000 for at least 8 knowing and willful violations of 47 U.S.C. §
10    227(b), and an amount not less than $12,000 for at least 8 knowing and willful violations of 47
11    U.S.C. § 227(c). Alternatively, Bigham seeks an amount not less than $4,000 for at least 8
12    negligent violations of 47 U.S.C. § 227(b), and not less than $4,000 for at least 8 negligent
13    violations of 47 U.S.C. § 227(c).
14         152.    Robert Billings personally owns and uses the cellular phone number xxx-xxx-
15    6452. This number is a residential telephone subscription. In the four years preceding
16    4/29/2020 (the date Billings's original Complaint was filed), GoSmith sent Billings at least 45
17    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
18    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
19    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
20    text messages without instituting procedures that meet the minimum standards required for
21    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Billings seeks an
22    amount not less than $67,500 for at least 45 knowing and willful violations of 47 U.S.C. §
23    227(b), and an amount not less than $67,500 for at least 45 knowing and willful violations of
24    47 U.S.C. § 227(c). Alternatively, Billings seeks an amount not less than $22,500 for at least
25    45 negligent violations of 47 U.S.C. § 227(b), and not less than $22,500 for at least 45
26    negligent violations of 47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 62 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 63 of 602




1          153.    Eric Billman personally owns and uses the cellular phone number xxx-xxx-9708.
2     This number is a residential telephone subscription and is Billman's personal cellphone which
3     he uses to make his personal calls. In the four years preceding 4/30/2020 (the date Billman's
4     original Complaint was filed), GoSmith sent Billman at least 61 telemarketing text messages at
5     this number. GoSmith knowingly and willfully sent these text messages using an automatic
6     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
7     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
8     procedures that meet the minimum standards required for telemarketing in violation of 47
9     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Billman seeks an amount not less than $91,500
10    for at least 61 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
11    than $91,500 for at least 61 knowing and willful violations of 47 U.S.C. § 227(c).
12    Alternatively, Billman seeks an amount not less than $30,500 for at least 61 negligent
13    violations of 47 U.S.C. § 227(b), and not less than $30,500 for at least 61 negligent violations
14    of 47 U.S.C. § 227(c).
15         154.    George Binion personally owns and uses the cellular phone number xxx-xxx-
16    6532. This number is a residential telephone subscription. In the four years preceding
17    4/27/2020 (the date Binion's original Complaint was filed), GoSmith sent Binion at least 83
18    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
19    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
20    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
21    text messages without instituting procedures that meet the minimum standards required for
22    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Binion seeks an
23    amount not less than $124,500 for at least 83 knowing and willful violations of 47 U.S.C. §
24    227(b), and an amount not less than $124,500 for at least 83 knowing and willful violations of
25    47 U.S.C. § 227(c). Alternatively, Binion seeks an amount not less than $41,500 for at least 83
26    negligent violations of 47 U.S.C. § 227(b), and not less than $41,500 for at least 83 negligent
27    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Binion at least 83 commercial text
     PLAINTIFFS’ AMENDED COMPLAINT                  - 63 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 64 of 602




1     messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
2     number of telephone solicitations in violation of RCW § 80.36.390, for which Binion seeks an
3     amount not less than $41,500, attorney’s fees, injunctive relief, and treble damages.
4          155.    Jesse Bird personally owns and uses the cellular phone number xxx-xxx-7386.
5     This number is a residential telephone subscription. This is Bird's personal cell phone, which
6     he subscribes to under a personal or family plan and pays for out of his personal bank account.
7     He uses this phone, and only this phone, to talk to his family and friends. He carries it with him
8     and charges it on his nightstand by his bed at home. In the four years preceding 1/30/2020 (the
9     date Bird's original Complaint was filed), GoSmith sent Bird at least 2 telemarketing text
10    messages per a week, sometimes more. The telemarketing messages were always for
11    construction or maintenance type jobs. However, Bird is an information technology specialist,
12    and his business is Bird's PC Sales. Bird informed GoSmith that he worked in computer
13    repairs, asked why they kept contacting him, and repeatedly asked GoSmith to stop bothering
14    him and to put his number on their internal Do Not Call list. The telemarketing texts kept
15    coming. GoSmith knowingly and willfully sent these text messages using an automatic
16    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
17    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
18    procedures that meet the minimum standards required for telemarketing in violation of 47
19    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Bird seeks an amount not less than $432,000 for
20    at least 288 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
21    $432,000 for at least 288 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
22    Bird seeks an amount not less than $144,000 for at least 288 negligent violations of 47 U.S.C.
23    § 227(b), and not less than $144,000 for at least 288 negligent violations of 47 U.S.C. § 227(c).
24         156.    Sam Bischof personally owns and uses the cellular phone number xxx-xxx-4764.
25    This number is a residential telephone subscription and is Bischof's personal cell phone. He
26    uses it to make all his personal calls to friends and family and also takes occasional business
27    calls related to his home-based business on this number. It is Bischof's only phone, and he pays
     PLAINTIFFS’ AMENDED COMPLAINT                  - 64 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 65 of 602




1     for it out of his personal bank account and charges it in his room at night. In the four years
2     preceding 4/21/2020 (the date Bischof's original Complaint was filed), GoSmith sent Bischof
3     at least 3 telemarketing text messages at this number, all in only two days. GoSmith knowingly
4     and willfully sent these text messages using an automatic telephone dialing system in violation
5     of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and
6     willfully sent these text messages without instituting procedures that meet the minimum
7     standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
8     64.1200(d). Bischof seeks an amount not less than $4,500 for at least 3 knowing and willful
9     violations of 47 U.S.C. § 227(b), and an amount not less than $4,500 for at least 3 knowing and
10    willful violations of 47 U.S.C. § 227(c). Alternatively, Bischof seeks an amount not less than
11    $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(b), and not less than $1,500 for at
12    least 3 negligent violations of 47 U.S.C. § 227(c).
13         157.    Narottam Bishop personally owns and uses the cellular phone number xxx-xxx-
14    1080. This number is a residential telephone subscription and is Bishop's only phone. It is a
15    cellphone and is the only phone he uses to talk to family and friends. He pays for it out of his
16    personal bank account and it is on an individual or family plan, not a business plan. On
17    6/2/2009, Bishop registered this number on the National Do Not Call Registry. In the four
18    years preceding 1/30/2020 (the date Bishop's original Complaint was filed), GoSmith sent
19    Bishop 4 to 5 telemarketing text messages per week at this number. GoSmith knowingly and
20    willfully sent these text messages using an automatic telephone dialing system in violation of
21    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
22    sent these text messages without instituting procedures that meet the minimum standards
23    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
24    in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
25    willfully sent at least 2 text messages to Bishop within a 12-month period after Bishop was
26    registered on the National Do Not Call Registry, including but not limited to the period
27    between 1/30/2016 and 1/29/2017. Bishop seeks an amount not less than $480,000 for at least
     PLAINTIFFS’ AMENDED COMPLAINT                  - 65 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 66 of 602




1     320 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
2     $480,000 for at least 320 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
3     Bishop seeks an amount not less than $160,000 for at least 320 negligent violations of 47
4     U.S.C. § 227(b), and not less than $160,000 for at least 320 negligent violations of 47 U.S.C. §
5     227(c).
6          158.    Dean Blades personally owns and uses the cellular phone number xxx-xxx-8358.
7     This number is a residential telephone subscription. On 9/2/2003, Blades registered this
8     number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
9     Blades's original Complaint was filed), GoSmith sent Blades at least one telemarketing text
10    message every two weeks at this number over at least seven weeks. GoSmith knowingly and
11    willfully sent these text messages using an automatic telephone dialing system in violation of
12    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
13    sent these text messages without instituting procedures that meet the minimum standards
14    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
15    in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
16    willfully sent at least 2 text messages to Blades within a 12-month period after Blades was
17    registered on the National Do Not Call Registry, including but not limited to the period
18    between 5/31/2017 and 7/19/2017. Blades seeks an amount not less than $6,000 for at least 4
19    knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $6,000 for
20    at least 4 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Blades seeks an
21    amount not less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(b), and not
22    less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(c).
23         159.    Ronald Blakey personally owns and uses the cellular phone number xxx-xxx-
24    4715. This number is a residential telephone subscription and is Blake's only phone. This is the
25    only phone he uses to contact family and friends. He pays for it out of his personal bank
26    account and it is an individual plan, not a business plan, with his phone provider. He keeps this
27    cellphone with him at all times and charges it on his nightstand at night. On 10/21/2008,
     PLAINTIFFS’ AMENDED COMPLAINT                  - 66 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 67 of 602




1     Blakey registered this number on the National Do Not Call Registry. In the four years
2     preceding 1/30/2020 (the date Blakey's original Complaint was filed), GoSmith sent Blakey at
3     least 12 telemarketing text messages at this number. GoSmith knowingly and willfully sent
4     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
5     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
6     text messages without instituting procedures that meet the minimum standards required for
7     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
8     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
9     least 2 text messages to Blakey within a 12-month period after Blakey was registered on the
10    National Do Not Call Registry, including but not limited to the period between 5/18/2017 and
11    11/21/2017. Blakey seeks an amount not less than $18,000 for at least 12 knowing and willful
12    violations of 47 U.S.C. § 227(b), and an amount not less than $18,000 for at least 12 knowing
13    and willful violations of 47 U.S.C. § 227(c). Alternatively, Blakey seeks an amount not less
14    than $6,000 for at least 12 negligent violations of 47 U.S.C. § 227(b), and not less than $6,000
15    for at least 12 negligent violations of 47 U.S.C. § 227(c).
16         160.    Joseph Blay personally owns and uses the cellular phone number xxx-xxx-7446.
17    This number is a residential telephone subscription and Blay uses it for both personal calls and
18    business calls related to his home-based business. On 12/16/2004, Blay registered this number
19    on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date Blay's
20    original Complaint was filed), GoSmith sent Blay at least 10 telemarketing text messages at
21    this number. GoSmith knowingly and willfully sent these text messages using an automatic
22    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
23    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
24    procedures that meet the minimum standards required for telemarketing in violation of 47
25    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
26    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Blay
27    within a 12-month period after Blay was registered on the National Do Not Call Registry,
     PLAINTIFFS’ AMENDED COMPLAINT                  - 67 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 68 of 602




1     including but not limited to the period between 5/4/2017 and 7/25/2017. Blay seeks an amount
2     not less than $15,000 for at least 10 knowing and willful violations of 47 U.S.C. § 227(b), and
3     an amount not less than $15,000 for at least 10 knowing and willful violations of 47 U.S.C. §
4     227(c). Alternatively, Blay seeks an amount not less than $5,000 for at least 10 negligent
5     violations of 47 U.S.C. § 227(b), and not less than $5,000 for at least 10 negligent violations of
6     47 U.S.C. § 227(c).
7          161.    Ryan Blekkenk personally owns and uses the cellular phone number xxx-xxx-
8     0124. This number is a residential telephone subscription. In the four years preceding
9     4/24/2020 (the date Blekkenk's original Complaint was filed), GoSmith sent Blekkenk at least
10    41 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
11    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
12    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
13    text messages without instituting procedures that meet the minimum standards required for
14    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Blekkenk seeks
15    an amount not less than $61,500 for at least 41 knowing and willful violations of 47 U.S.C. §
16    227(b), and an amount not less than $61,500 for at least 41 knowing and willful violations of
17    47 U.S.C. § 227(c). Alternatively, Blekkenk seeks an amount not less than $20,500 for at least
18    41 negligent violations of 47 U.S.C. § 227(b), and not less than $20,500 for at least 41
19    negligent violations of 47 U.S.C. § 227(c).
20         162.    Seth Bockholt personally owns and uses the cellular phone number xxx-xxx-
21    9951. This number is a residential telephone subscription. On 2/8/2007, Bockholt registered
22    this number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the
23    date Bockholt's original Complaint was filed), GoSmith sent Bockholt at least 2 telemarketing
24    text messages at this number. GoSmith knowingly and willfully sent these text messages using
25    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
26    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
27    instituting procedures that meet the minimum standards required for telemarketing in violation
     PLAINTIFFS’ AMENDED COMPLAINT                  - 68 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 69 of 602




1     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
2     47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
3     Bockholt within a 12-month period after Bockholt was registered on the National Do Not Call
4     Registry, including but not limited to the period between 4/22/2016 and 4/22/2017. Bockholt
5     seeks an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C.
6     § 227(b), and an amount not less than $3,000 for at least 2 knowing and willful violations of 47
7     U.S.C. § 227(c). Alternatively, Bockholt seeks an amount not less than $1,000 for at least 2
8     negligent violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent
9     violations of 47 U.S.C. § 227(c).
10         163.    Andrew Boelman personally owns and uses the cellular phone number xxx-xxx-
11    8329. This number is a residential telephone subscription. In the four years preceding
12    1/30/2020 (the date Boelman's original Complaint was filed), GoSmith sent Boelman at least 7
13    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
14    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
16    text messages without instituting procedures that meet the minimum standards required for
17    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Boelman seeks an
18    amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
19    227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
20    U.S.C. § 227(c). Alternatively, Boelman seeks an amount not less than $3,500 for at least 7
21    negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
22    violations of 47 U.S.C. § 227(c).
23         164.    Marissa Bond personally owns and uses the cellular phone number xxx-xxx-4515.
24    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
25    date Bond's original Complaint was filed), GoSmith sent Bond at least 7 telemarketing text
26    messages at this number. GoSmith knowingly and willfully sent these text messages using an
27    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 69 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 70 of 602




1     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
2     procedures that meet the minimum standards required for telemarketing in violation of 47
3     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Bond seeks an amount not less than $10,500 for at
4     least 7 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
5     $10,500 for at least 7 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
6     Bond seeks an amount not less than $3,500 for at least 7 negligent violations of 47 U.S.C. §
7     227(b), and not less than $3,500 for at least 7 negligent violations of 47 U.S.C. § 227(c).
8     Finally, GoSmith sent Bond at least 7 commercial text messages in violation of RCW §§
9     19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
10    violation of RCW § 80.36.390, for which Bond seeks an amount not less than $3,500,
11    attorney’s fees, injunctive relief, and treble damages.
12         165.    Brian Bondi personally owns and uses the cellular phone number xxx-xxx-5253.
13    This number is a residential telephone subscription and this is Bondi's only phone. He uses it
14    for all his personal calls as well as business calls related to his home-based business. On
15    02/09/2018, Bondi registered this number on the National Do Not Call Registry. In the four
16    years preceding 01/30/2020 (the date Bondi's original Complaint was filed), GoSmith sent
17    Bondi at least 2 telemarketing text messages per day at this number. GoSmith knowingly and
18    willfully sent these text messages using an automatic telephone dialing system in violation of
19    47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages
20    without instituting procedures that meet the minimum standards required for telemarketing in
21    violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. §
22    227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text
23    messages to Bondi within a 12-month period after Bondi was registered on the National Do
24    Not Call Registry, including but not limited to the period between 02/09/2018 and 02/09/2019.
25    Bondi seeks an amount not less than $369,000 for at least 246 knowing and willful violations
26    of 47 U.S.C. § 227(b), and an amount not less than $369,000 for at least 246 knowing and
27    willful violations of 47 U.S.C. § 227(c). Alternatively, Bondi seeks an amount not less than
     PLAINTIFFS’ AMENDED COMPLAINT                  - 70 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 71 of 602




1     $123,000 for at least 246 negligent violations of 47 U.S.C. § 227(b), and $123,000 for at least
2     246 negligent violations of 47 U.S.C. § 227(c).
3          166.    Brenda Booth personally owns and uses the cellular phone number xxx-xxx-2027.
4     This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
5     date Booth's original Complaint was filed), GoSmith sent Booth at least 23 telemarketing text
6     messages at this number. GoSmith knowingly and willfully sent these text messages using an
7     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
8     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
9     procedures that meet the minimum standards required for telemarketing in violation of 47
10    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Booth seeks an amount not less than $34,500 for
11    at least 23 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
12    $34,500 for at least 23 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
13    Booth seeks an amount not less than $11,500 for at least 23 negligent violations of 47 U.S.C. §
14    227(b), and not less than $11,500 for at least 23 negligent violations of 47 U.S.C. § 227(c).
15         167.    Russ Borne personally owns and uses the cellular phone number xxx-xxx-6999.
16    On 2/1/2008, Borne registered this number on the National Do Not Call Registry. This number
17    now forwards to Borne's only phone, a cell phone, where he takes all calls (both personal calls
18    and calls related to his home-based business, Pyro Plus Construction). In the four years
19    preceding 4/27/2020 (the date Borne's original Complaint was filed), GoSmith sent Borne at
20    least 30 telemarketing text messages at this number. On information and belief, Borne believes
21    the actual number to be much greater, having received so many spam calls and texts from
22    GoSmith that he called it "pathetic." GoSmith knowingly and willfully sent these text messages
23    using an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and
24    47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
25    instituting procedures that meet the minimum standards required for telemarketing in violation
26    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
27    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
     PLAINTIFFS’ AMENDED COMPLAINT                 - 71 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 72 of 602




1     Borne within a 12-month period after Borne was registered on the National Do Not Call
2     Registry, including but not limited to the period between 10/31/2016 and 8/4/2017. Borne
3     seeks an amount not less than $45,000 for at least 30 knowing and willful violations of 47
4     U.S.C. § 227(b), and an amount not less than $45,000 for at least 30 knowing and willful
5     violations of 47 U.S.C. § 227(c). Alternatively, Borne seeks an amount not less than $15,000
6     for at least 30 negligent violations of 47 U.S.C. § 227(b), and not less than $15,000 for at least
7     30 negligent violations of 47 U.S.C. § 227(c).
8          168.    Donovan Borntrager personally owns and uses the cellular phone number xxx-
9     xxx-3228. This number is a residential telephone subscription and belongs to Borntrager's
10    personal cellphone, which he carries with him 7 days a week. He pays for it out of his personal
11    bank account and this is the only number he uses to call family and friends. It is on an
12    individual or family plan with his cellphone service provider. In the four years preceding
13    1/30/2020 (the date Borntrager's original Complaint was filed), GoSmith sent Borntrager at
14    least 35 telemarketing text messages at this number. GoSmith knowingly and willfully sent
15    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
16    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
17    text messages without instituting procedures that meet the minimum standards required for
18    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Borntrager seeks
19    an amount not less than $52,500 for at least 35 knowing and willful violations of 47 U.S.C. §
20    227(b), and an amount not less than $52,500 for at least 35 knowing and willful violations of
21    47 U.S.C. § 227(c). Alternatively, Borntrager seeks an amount not less than $17,500 for at least
22    35 negligent violations of 47 U.S.C. § 227(b), and not less than $17,500 for at least 35
23    negligent violations of 47 U.S.C. § 227(c).
24         169.    Chris Bosman personally owns and uses the cellular phone number xxx-xxx-
25    2036. This number is a residential telephone subscription. On 4/6/2012, Bosman registered this
26    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
27    Bosman's original Complaint was filed), GoSmith sent Bosman at least 4 telemarketing text
     PLAINTIFFS’ AMENDED COMPLAINT                  - 72 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 73 of 602




1     messages at this number. GoSmith knowingly and willfully sent these text messages using an
2     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
3     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
4     procedures that meet the minimum standards required for telemarketing in violation of 47
5     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
6     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Bosman
7     within a 12-month period after Bosman was registered on the National Do Not Call Registry,
8     including but not limited to the period between 6/12/2017 and 6/12/2018. Bosman seeks an
9     amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(b),
10    and an amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. §
11    227(c). Alternatively, Bosman seeks an amount not less than $2,000 for at least 4 negligent
12    violations of 47 U.S.C. § 227(b), and not less than $2,000 for at least 4 negligent violations of
13    47 U.S.C. § 227(c).
14         170.    Christopher Bouthner personally owns and uses the cellular phone number xxx-
15    xxx-5227. This number is a residential telephone subscription and is Bouthner's only phone.
16    This is the only number he has and is the phone he keeps on his person at all times. It is the
17    same number he uses to make all his personal calls. He also takes business calls relating to his
18    home-based business at this number. In the four years preceding 4/21/2020 (the date
19    Bouthner's original Complaint was filed), GoSmith sent Bouthner at least 985 telemarketing
20    text messages at this number. GoSmith sent Bouthner an average of 5-6 telemarketing text
21    messages and calls each week, and sometimes sent as many as two per day. Bouthner tried to
22    return GoSmith's calls to tell them to stop contacting him, but no one ever answered his calls to
23    the same numbers from which they had called and texted him, indicating that an automatic
24    service was texting and calling him instead of someone placing manual calls or texts. In
25    addition, Bouthner replied to many of GoSmith's texts, asking them to stop texting him and
26    telling GoSmith he was not interested in their service, but the texts and calls did not stop until
27    Bouthner filed this suit, but Bouthner suffered years of irritation and annoyance. GoSmith
     PLAINTIFFS’ AMENDED COMPLAINT                  - 73 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 74 of 602




1     knowingly and willfully sent these text messages using an automatic telephone dialing system
2     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
3     knowingly and willfully sent these text messages without instituting procedures that meet the
4     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
5     § 64.1200(d). Bouthner seeks an amount not less than $1,477,500 for at least 985 knowing and
6     willful violations of 47 U.S.C. § 227(b), and an amount not less than $1,477,500 for at least
7     985 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Bouthner seeks an
8     amount not less than $492,500 for at least 985 negligent violations of 47 U.S.C. § 227(b), and
9     not less than $492,500 for at least 985 negligent violations of 47 U.S.C. § 227(c).
10         171.    Gary Bowlby personally owns and uses the cellular phone number xxx-xxx-9060.
11    This number is a residential telephone subscription that is Bowlby's only phone. He uses it for
12    all his personal calls and the business calls relating to his home-based business, which he pays
13    for with both his personal and business funds. On 11/12/2004, Bowlby registered this number
14    on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date Bowlby's
15    original Complaint was filed), GoSmith sent Bowlby at least 3 telemarketing text messages at
16    this number. GoSmith knowingly and willfully sent these text messages using an automatic
17    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
18    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
19    procedures that meet the minimum standards required for telemarketing in violation of 47
20    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
21    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Bowlby
22    within a 12-month period after Bowlby was registered on the National Do Not Call Registry,
23    including but not limited to the period between 5/6/2017 and 7/21/2017. Bowlby seeks an
24    amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(b),
25    and an amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. §
26    227(c). Alternatively, Bowlby seeks an amount not less than $1,500 for at least 3 negligent
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 74 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 75 of 602




1     violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent violations of
2     47 U.S.C. § 227(c).
3          172.    James Bowlin personally owns and uses the cellular phone number xxx-xxx-5759.
4     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
5     date Bowlin's original Complaint was filed), GoSmith sent Bowlin at least 8 telemarketing text
6     messages at this number. GoSmith knowingly and willfully sent these text messages using an
7     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
8     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
9     procedures that meet the minimum standards required for telemarketing in violation of 47
10    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Bowlin seeks an amount not less than $12,000 for
11    at least 8 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
12    $12,000 for at least 8 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
13    Bowlin seeks an amount not less than $4,000 for at least 8 negligent violations of 47 U.S.C. §
14    227(b), and not less than $4,000 for at least 8 negligent violations of 47 U.S.C. § 227(c).
15         173.    Alex Boychenko personally owns and uses the cellular phone number xxx-xxx-
16    0367. This number is a residential telephone subscription. In the four years preceding
17    4/22/2020 (the date Boychenko's original Complaint was filed), GoSmith sent Boychenko at
18    least 489 telemarketing text messages at this number. GoSmith knowingly and willfully sent
19    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
20    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
21    text messages without instituting procedures that meet the minimum standards required for
22    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Boychenko seeks
23    an amount not less than $733,500 for at least 489 knowing and willful violations of 47 U.S.C. §
24    227(b), and an amount not less than $733,500 for at least 489 knowing and willful violations of
25    47 U.S.C. § 227(c). Alternatively, Boychenko seeks an amount not less than $244,500 for at
26    least 489 negligent violations of 47 U.S.C. § 227(b), and not less than $244,500 for at least 489
27    negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Boychenko at least 489
     PLAINTIFFS’ AMENDED COMPLAINT                  - 75 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 76 of 602




1     commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
2     undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
3     Boychenko seeks an amount not less than $244,500, attorney’s fees, injunctive relief, and
4     treble damages.
5          174.    James Boyd personally owns and uses the cellular phone number xxx-xxx-5743.
6     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
7     date Boyd's original Complaint was filed), GoSmith sent Boyd at least 519 telemarketing text
8     messages at this number. GoSmith knowingly and willfully sent these text messages using an
9     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
10    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
11    procedures that meet the minimum standards required for telemarketing in violation of 47
12    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Boyd seeks an amount not less than $778,500 for
13    at least 519 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
14    $778,500 for at least 519 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
15    Boyd seeks an amount not less than $259,500 for at least 519 negligent violations of 47 U.S.C.
16    § 227(b), and not less than $259,500 for at least 519 negligent violations of 47 U.S.C. § 227(c).
17         175.    Heather Boyd personally owns and uses the cellular phone number xxx-xxx-9156.
18    This number is a residential telephone subscription that is Boyd's personal and only phone. It is
19    the phone she uses exclusively when calling friends and family and she pays for it out of her
20    personal bank account. In the four years preceding 4/28/2020 (the date Boyd's original
21    Complaint was filed), GoSmith sent Boyd at least 180 telemarketing text messages and
22    telemarketing calls at this number. GoSmith called and texted Boyd almost daily. When Boyd
23    politely asked them to stop calling, the individual who called would simply hang up on her.
24    One person called her vulgar names, which shocked Boyd greatly. Boyd tried to block the
25    numbers GoSmith's calls and texts were coming from in an attempt to stop the calls. However,
26    they would just call or text from another number. Boyd believes the numbers were "spoofed"
27    as the prefix they called or texted from was often the same as her own prefix, which made it
     PLAINTIFFS’ AMENDED COMPLAINT                 - 76 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 77 of 602




1     appear to be a local call when it was not. GoSmith knowingly and willfully sent these text
2     messages and made phone calls to Boyd using an automatic telephone dialing system in
3     violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly
4     and willfully sent these text messages and placed these calls to Boyd without instituting
5     procedures that meet the minimum standards required for telemarketing in violation of 47
6     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Boyd seeks an amount not less than $270,000 for
7     at least 180 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
8     $270,000 for at least 180 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
9     Boyd seeks an amount not less than $90,000 for at least 180 negligent violations of 47 U.S.C. §
10    227(b), and not less than $90,000 for at least 180 negligent violations of 47 U.S.C. § 227(c).
11         176.    Ryan Boyer personally owns and uses the cellular phone number xxx-xxx-1565.
12    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
13    date Boyer's original Complaint was filed), GoSmith sent Boyer at least 16 telemarketing text
14    messages at this number. GoSmith knowingly and willfully sent these text messages using an
15    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
16    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Boyer seeks an amount not less than $24,000 for
19    at least 16 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
20    $24,000 for at least 16 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
21    Boyer seeks an amount not less than $8,000 for at least 16 negligent violations of 47 U.S.C. §
22    227(b), and not less than $8,000 for at least 16 negligent violations of 47 U.S.C. § 227(c).
23         177.    Brett Boyer personally owns and uses the cellular phone number xxx-xxx-9550.
24    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
25    date Boyer's original Complaint was filed), GoSmith sent Boyer at least 5 telemarketing text
26    messages at this number. GoSmith knowingly and willfully sent these text messages using an
27    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 77 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 78 of 602




1     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
2     procedures that meet the minimum standards required for telemarketing in violation of 47
3     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Boyer seeks an amount not less than $7,500 for at
4     least 5 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
5     $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Boyer
6     seeks an amount not less than $2,500 for at least 5 negligent violations of 47 U.S.C. § 227(b),
7     and not less than $2,500 for at least 5 negligent violations of 47 U.S.C. § 227(c).
8          178.    Mark Bradley personally owns and uses the cellular phone number xxx-xxx-9368.
9     This number is a residential telephone subscription. In the four years preceding 4/27/2020 (the
10    date Bradley's original Complaint was filed), GoSmith sent Bradley at least 13 telemarketing
11    text messages at this number. GoSmith knowingly and willfully sent these text messages using
12    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
13    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
14    instituting procedures that meet the minimum standards required for telemarketing in violation
15    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Bradley seeks an amount not less than
16    $19,500 for at least 13 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
17    not less than $19,500 for at least 13 knowing and willful violations of 47 U.S.C. § 227(c).
18    Alternatively, Bradley seeks an amount not less than $6,500 for at least 13 negligent violations
19    of 47 U.S.C. § 227(b), and not less than $6,500 for at least 13 negligent violations of 47 U.S.C.
20    § 227(c).Finally, GoSmith sent Bradley at least 13 commercial text messages in violation of
21    RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone
22    solicitations in violation of RCW § 80.36.390, for which Bradley seeks an amount not less than
23    $6,500, attorney’s fees, injunctive relief, and treble damages.
24         179.    Shawn Braley Sr. personally owns and uses the cellular phone number xxx-xxx-
25    8278. This number is a residential telephone subscription. In the four years preceding
26    4/22/2020 (the date Braley Sr.'s original Complaint was filed), GoSmith sent Braley Sr. at least
27    38 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                  - 78 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 79 of 602




1     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
2     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
3     text messages without instituting procedures that meet the minimum standards required for
4     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Braley Sr. seeks
5     an amount not less than $57,000 for at least 38 knowing and willful violations of 47 U.S.C. §
6     227(b), and an amount not less than $57,000 for at least 38 knowing and willful violations of
7     47 U.S.C. § 227(c). Alternatively, Braley Sr. seeks an amount not less than $19,000 for at least
8     38 negligent violations of 47 U.S.C. § 227(b), and not less than $19,000 for at least 38
9     negligent violations of 47 U.S.C. § 227(c).
10         180.    Nicole Briggs personally owns and uses the cellular phone number xxx-xxx-2799.
11    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
12    date Briggs's original Complaint was filed), GoSmith sent Briggs at least 3 telemarketing text
13    messages at this number. GoSmith knowingly and willfully sent these text messages using an
14    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
15    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
16    procedures that meet the minimum standards required for telemarketing in violation of 47
17    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Briggs seeks an amount not less than $4,500 for at
18    least 3 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
19    $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
20    Briggs seeks an amount not less than $1,500 for at least 3 negligent violations of 47 U.S.C. §
21    227(b), and not less than $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(c).
22         181.    Richard Brown personally owns and uses the cellular phone number xxx-xxx-
23    2328. This number is a residential telephone subscription. On 1/6/2015, Brown registered this
24    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
25    Brown's original Complaint was filed), GoSmith sent Brown at least 2 telemarketing text
26    messages at this number. GoSmith knowingly and willfully sent these text messages using an
27    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 79 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 80 of 602




1     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
2     procedures that meet the minimum standards required for telemarketing in violation of 47
3     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
4     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Brown
5     within a 12-month period after Brown was registered on the National Do Not Call Registry,
6     including but not limited to the period between 6/22/2017 and 6/22/2018. Brown seeks an
7     amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
8     and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
9     227(c). Alternatively, Brown seeks an amount not less than $1,000 for at least 2 negligent
10    violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
11    47 U.S.C. § 227(c).
12         182.    Robert Brown personally owns and uses the cellular phone number xxx-xxx-
13    8405. This number is a residential telephone subscription and it is Brown's only phone. He
14    takes all of his calls with this phone (including business calls for his home-based business), but
15    it is his only phone and it is the phone he uses exclusively when talking with family and
16    friends. He pays for it out of his personal bank account and it is on a personal or family plan
17    with his cellphone service provider. He carries it with him daily and charges it in his room at
18    night. In the four years preceding 1/30/2020 (the date Brown's original Complaint was filed),
19    GoSmith sent Brown at least 14 telemarketing text messages at this number. GoSmith
20    knowingly and willfully sent these text messages using an automatic telephone dialing system
21    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
22    knowingly and willfully sent these text messages without instituting procedures that meet the
23    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
24    § 64.1200(d). Brown seeks an amount not less than $21,000 for at least 14 knowing and willful
25    violations of 47 U.S.C. § 227(b), and an amount not less than $21,000 for at least 14 knowing
26    and willful violations of 47 U.S.C. § 227(c). Alternatively, Brown seeks an amount not less
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 80 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 81 of 602




1     than $7,000 for at least 14 negligent violations of 47 U.S.C. § 227(b), and not less than $7,000
2     for at least 14 negligent violations of 47 U.S.C. § 227(c).
3          183.    Mark Brown personally owns and uses the cellular phone number xxx-xxx-0432.
4     This number is a residential telephone subscription that Brown registered on the National Do
5     Not Call Registry on 2/3/2006. In the four years preceding 4/27/2020 (the date Brown's
6     original Complaint was filed), GoSmith sent Brown at least 7 telemarketing text messages to
7     his cellphone at this number. GoSmith knowingly and willfully sent those text messages (and
8     others) using an automatic telephone dialing system in violation of 47 U.S.C. §
9     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
10    text messages without instituting procedures that meet the minimum standards required for
11    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
12    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
13    least 2 text messages to Brown within a 12-month period after Brown was registered on the
14    National Do Not Call Registry, including but not limited to the period between 7/3/2017 and
15    7/3/2018. Brown seeks an amount not less than $10,500 for at least 7 knowing and willful
16    violations of 47 U.S.C. § 227(b). Alternatively, Brown seeks an amount not less than $3,500
17    for at least 7 negligent violations of 47 U.S.C. § 227(b). Finally, GoSmith sent Brown at least 7
18    commercial text messages in violation of RCW 19,190.060, for which Brown seeks an amount
19    not less than $3,500. Finally, GoSmith sent Brown at least 7 commercial text messages in
20    violation of RCW §§ 19.190.060, 19.86.090, and 80.36.400, for which Brown seeks an amount
21    not less than $3,500, attorney’s fees, injunctive relief, and treble damages.
22         184.    Zachary Brown personally owns and uses the cellular phone number xxx-xxx-
23    5519. This number is a residential telephone subscription and is Brown's personal cellphone,
24    which he uses when talking with family and friends. He keeps it with him and charges it in his
25    home at night. He may use this cellphone to take business calls related to his home-based
26    business, but it is his personal phone which he pays for out of his personal bank account. In the
27    four years preceding 4/24/2020 (the date Brown's original Complaint was filed), GoSmith sent
     PLAINTIFFS’ AMENDED COMPLAINT                  - 81 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 82 of 602




1     Brown at least 105 telemarketing text messages and an unknown number of telemarketing calls
2     at this number, contacting Brown several times throughout each week. GoSmith knowingly
3     and willfully sent these text messages and calls using an automatic telephone dialing system in
4     violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly
5     and willfully sent these text messages and calls without instituting procedures that meet the
6     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
7     § 64.1200(d). Brown seeks an amount not less than $157,500 for at least 105 knowing and
8     willful violations of 47 U.S.C. § 227(b), and an amount not less than $157,500 for at least 105
9     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Brown seeks an amount
10    not less than $52,500 for at least 105 negligent violations of 47 U.S.C. § 227(b), and not less
11    than $52,500 for at least 105 negligent violations of 47 U.S.C. § 227(c).
12         185.    Tracy Browning personally owns and uses the cellular phone number xxx-xxx-
13    1271. This number is a residential telephone subscription. It is Browning's personal cellphone
14    and is strictly for personal use. In the four years preceding 4/27/2020 (the date Browning's
15    original Complaint was filed), GoSmith sent Browning at least 18 telemarketing text messages
16    and an unknown number of telemarketing calls to her cellphone at this number. Browning does
17    not know why GoSmith was contacting her, as she did not request the calls or texts and never
18    gave consent to be contacted by GoSmith. GoSmith knowingly and willfully sent these text
19    messages and calls using an automatic telephone dialing system in violation of 47 U.S.C. §
20    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
21    text messages and calls without instituting procedures that meet the minimum standards
22    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
23    Browning seeks an amount not less than $27,000 for at least 18 knowing and willful violations
24    of 47 U.S.C. § 227(b), and an amount not less than $27,000 for at least 18 knowing and willful
25    violations of 47 U.S.C. § 227(c). Alternatively, Browning seeks an amount not less than $9,000
26    for at least 18 negligent violations of 47 U.S.C. § 227(b), and not less than $9,000 for at least
27    18 negligent violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 82 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 83 of 602




1          186.    Dan Brubaker personally owns and uses the cellular phone number xxx-xxx-4470.
2     This number is Brubaker's cell phone and is used for all the calls relating to his home-based
3     business. In the four years preceding 1/30/2020 (the date Brubaker's original Complaint was
4     filed), GoSmith sent Brubaker at least 2 telemarketing text messages per week at this number.
5     GoSmith knowingly and willfully sent these text messages using an automatic telephone
6     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
7     GoSmith knowingly and willfully sent these text messages without instituting procedures that
8     meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
9     47 C.F.R. § 64.1200(d). Brubaker seeks an amount not less than $22,500 for at least 15
10    knowing and willful violations of 47 U.S.C. § 227(b). Alternatively, Brubaker seeks an amount
11    not less than $7,500 for at least 15 negligent violations of 47 U.S.C. § 227(b).
12         187.    Sky Bruch personally owns and uses the cellular phone number xxx-xxx-1795.
13    This number is a residential telephone subscription. On 11/9/2007, Bruch registered this
14    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
15    Bruch's original Complaint was filed), GoSmith sent Bruch at least 12 telemarketing text
16    messages at this number. GoSmith knowingly and willfully sent these text messages using an
17    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
18    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
19    procedures that meet the minimum standards required for telemarketing in violation of 47
20    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
21    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Bruch
22    within a 12-month period after Bruch was registered on the National Do Not Call Registry,
23    including but not limited to the period between 4/22/2016 and 4/22/2017. Bruch seeks an
24    amount not less than $18,000 for at least 12 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $18,000 for at least 12 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Bruch seeks an amount not less than $6,000 for at least 12
27    negligent violations of 47 U.S.C. § 227(b), and not less than $6,000 for at least 12 negligent
     PLAINTIFFS’ AMENDED COMPLAINT                  - 83 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 84 of 602




1     violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Bruch at least 12 commercial text
2     messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
3     number of telephone solicitations in violation of RCW § 80.36.390, for which Bruch seeks an
4     amount not less than $6,000, attorney’s fees, injunctive relief, and treble damages.
5          188.    William Bryant personally owns and uses the cellular phone number xxx-xxx-
6     2867. This number is a residential telephone subscription and is Bryant's only phone. He keeps
7     this phone with him at all times, charging it in his bedroom at night. Bryant pays for this
8     cellphone out of his personal bank account and this phone is on a personal or family plan with
9     his phone service provider. He uses this phone for all his personal calls. In the four years
10    preceding 1/30/2020 (the date Bryant's original Complaint was filed), GoSmith sent Bryant at
11    least 2 telemarketing text messages and an unknown number of telemarketing calls to his
12    cellphone at this number. GoSmith knowingly and willfully sent these text messages and calls
13    using an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and
14    47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and calls
15    without instituting procedures that meet the minimum standards required for telemarketing in
16    violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Bryant seeks an amount not less
17    than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
18    not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c).
19    Alternatively, Bryant seeks an amount not less than $1,000 for at least 2 negligent violations of
20    47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. §
21    227(c).
22         189.    Eli Buchmiller personally owns and uses the cellular phone number xxx-xxx-
23    8355. This number is a residential telephone subscription. On 2/3/2009, Buchmiller registered
24    this number on the National Do Not Call Registry. In the four years preceding 4/24/2020 (the
25    date Buchmiller's original Complaint was filed), GoSmith sent Buchmiller at least 11
26    telemarketing text messages and an unknown number of telemarketing calls to Buchmiller's
27    cellphone at this number. GoSmith knowingly and willfully sent these text messages using an
     PLAINTIFFS’ AMENDED COMPLAINT                  - 84 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 85 of 602




1     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
2     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
3     procedures that meet the minimum standards required for telemarketing in violation of 47
4     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
5     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
6     Buchmiller within a 12-month period after Buchmiller was registered on the National Do Not
7     Call Registry, including but not limited to the period between 3/1/2017 and 9/21/2017.
8     Buchmiller seeks an amount not less than $16,500 for at least 11 knowing and willful
9     violations of 47 U.S.C. § 227(b), and an amount not less than $16,500 for at least 11 knowing
10    and willful violations of 47 U.S.C. § 227(c). Alternatively, Buchmiller seeks an amount not
11    less than $5,500 for at least 11 negligent violations of 47 U.S.C. § 227(b), and not less than
12    $5,500 for at least 11 negligent violations of 47 U.S.C. § 227(c).
13         190.    Jon Buck personally owns and uses the cellular phone number xxx-xxx-2746.
14    This number is a residential telephone subscription. This phone number is Buck's cellphone
15    number. It is his only phone and he uses it for all his personal calls to family and friends, as
16    well as in calls relating to his home-based business. In the four years preceding 4/22/2020 (the
17    date Buck's original Complaint was filed), GoSmith sent Buck at least 70 telemarketing text
18    messages and an unknown number of telemarketing calls to his cellphone at this number.
19    GoSmith called and texted Buck at least 20 times a month for several months, enough that
20    Buck found the calls harassing and "super annoying." Buck tried to get the calls and texts to
21    stop, to no avail. GoSmith would not relent, despite his repeated requests and attempts to stop
22    the texts and calls. GoSmith knowingly and willfully sent these text messages and calls using
23    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
24    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and calls
25    without instituting procedures that meet the minimum standards required for telemarketing in
26    violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Buck seeks an amount not less
27    than $105,000 for at least 70 knowing and willful violations of 47 U.S.C. § 227(b), and an
     PLAINTIFFS’ AMENDED COMPLAINT                   - 85 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 86 of 602




1     amount not less than $105,000 for at least 70 knowing and willful violations of 47 U.S.C. §
2     227(c). Alternatively, Buck seeks an amount not less than $35,000 for at least 70 negligent
3     violations of 47 U.S.C. § 227(b), and not less than $35,000 for at least 70 negligent violations
4     of 47 U.S.C. § 227(c).
5          191.    Erik Buj personally owns and uses the cellular phone number xxx-xxx-4423. This
6     number is a residential telephone subscription. In the four years preceding 01/30/2020 (the date
7     Buj's original Complaint was filed), GoSmith and/or Porch sent Buj at least 1-2 telemarketing
8     text messages per day at this number. They have continued to send Buj messages at this
9     number even after Buj filed this suit. GoSmith and Porch knowingly and willfully sent these
10    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
11    227(b)(1)(A)(iii). GoSmith and Porch knowingly and willfully sent these text messages
12    without instituting procedures that meet the minimum standards required for telemarketing in
13    violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Buj seeks an amount not less than
14    $3,135,000 for at least 2,090 knowing and willful violations of 47 U.S.C. § 227(b), and an
15    amount not less than $3,135,000 for at least 2,090 knowing and willful violations of 47 U.S.C.
16    § 227(c). Alternatively, Buj seeks an amount not less than $1,045,000 for at least 2,090
17    negligent violations of 47 U.S.C. § 227(b), and $1,045,000 for at least 2,090 negligent
18    violations of 47 U.S.C. § 227(c).
19         192.    Austin Bundy personally owns and uses the cellular phone number xxx-xxx-7855.
20    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
21    date Bundy's original Complaint was filed), GoSmith sent Bundy at least 5 telemarketing text
22    messages at this number. GoSmith knowingly and willfully sent these text messages using an
23    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
24    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
25    procedures that meet the minimum standards required for telemarketing in violation of 47
26    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Bundy seeks an amount not less than $7,500 for at
27    least 5 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
     PLAINTIFFS’ AMENDED COMPLAINT                  - 86 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 87 of 602




1     $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
2     Bundy seeks an amount not less than $2,500 for at least 5 negligent violations of 47 U.S.C. §
3     227(b), and not less than $2,500 for at least 5 negligent violations of 47 U.S.C. § 227(c).
4     Finally, GoSmith sent Bundy at least 5 commercial text messages in violation of RCW §§
5     19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
6     violation of RCW § 80.36.390, for which Bundy seeks an amount not less than $2,500,
7     attorney’s fees, injunctive relief, and treble damages.
8          193.    Justin Burgo personally owns and uses the cellular phone number xxx-xxx-7582.
9     This number is a residential telephone subscription and it is Burgo's personal cellphone. He
10    uses this cell phone for all his personal calls and pays for it out of his personal bank account.
11    Burgo also uses this number for calls relating to his home-based business. In the four years
12    preceding 1/30/2020 (the date Burgo's original Complaint was filed), GoSmith sent Burgo at
13    least 49 telemarketing text messages at this number. GoSmith knowingly and willfully sent
14    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
16    text messages without instituting procedures that meet the minimum standards required for
17    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Burgo seeks an
18    amount not less than $73,500 for at least 49 knowing and willful violations of 47 U.S.C. §
19    227(b), and an amount not less than $73,500 for at least 49 knowing and willful violations of
20    47 U.S.C. § 227(c). Alternatively, Burgo seeks an amount not less than $24,500 for at least 49
21    negligent violations of 47 U.S.C. § 227(b), and not less than $24,500 for at least 49 negligent
22    violations of 47 U.S.C. § 227(c).
23         194.    James Burk personally owns and uses the cellular phone number xxx-xxx-2424.
24    This number is a residential telephone subscription and is Burk's personal cell phone. He uses
25    this phone for all his personal calls and charges it in his room at night. In the four years
26    preceding 4/22/2020 (the date Burk's original Complaint was filed), GoSmith sent Burk at least
27    19 telemarketing text messages at this number, sending them on a fairly regular basis, multiple
     PLAINTIFFS’ AMENDED COMPLAINT                   - 87 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 88 of 602




1     times a week for months. GoSmith knowingly and willfully sent these text messages using an
2     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
3     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
4     procedures that meet the minimum standards required for telemarketing in violation of 47
5     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Burk seeks an amount not less than $28,500 for at
6     least 19 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
7     $28,500 for at least 19 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
8     Burk seeks an amount not less than $9,500 for at least 19 negligent violations of 47 U.S.C. §
9     227(b), and not less than $9,500 for at least 19 negligent violations of 47 U.S.C. § 227(c).
10         195.    Cornell Burt personally owns and uses the cellular phone number xxx-xxx-6856.
11    This number is a residential telephone subscription. On 6/13/2009, Burt registered this number
12    on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Burt's
13    original Complaint was filed), GoSmith sent Burt at least 14 telemarketing text messages at
14    this number. GoSmith knowingly and willfully sent these text messages using an automatic
15    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
16    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
19    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Burt
20    within a 12-month period after Burt was registered on the National Do Not Call Registry,
21    including but not limited to the period between 1/5/2017 and 1/5/2018. Burt seeks an amount
22    not less than $21,000 for at least 14 knowing and willful violations of 47 U.S.C. § 227(b), and
23    an amount not less than $21,000 for at least 14 knowing and willful violations of 47 U.S.C. §
24    227(c). Alternatively, Burt seeks an amount not less than $7,000 for at least 14 negligent
25    violations of 47 U.S.C. § 227(b), and not less than $7,000 for at least 14 negligent violations of
26    47 U.S.C. § 227(c). Finally, GoSmith sent Burt at least 14 commercial text messages in
27    violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
     PLAINTIFFS’ AMENDED COMPLAINT                  - 88 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 89 of 602




1     telephone solicitations in violation of RCW § 80.36.390, for which Burt seeks an amount not
2     less than $7,000, attorney’s fees, injunctive relief, and treble damages.
3          196.    Gerald Busby personally owns and uses the cellular phone number xxx-xxx-6994.
4     This number is a residential telephone subscription. In the four years preceding 4/27/2020 (the
5     date Busby's original Complaint was filed), GoSmith sent Busby at least 34 telemarketing text
6     messages at this number. GoSmith knowingly and willfully sent these text messages using an
7     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
8     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
9     procedures that meet the minimum standards required for telemarketing in violation of 47
10    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Busby seeks an amount not less than $51,000 for
11    at least 34 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
12    $51,000 for at least 34 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
13    Busby seeks an amount not less than $17,000 for at least 34 negligent violations of 47 U.S.C. §
14    227(b), and not less than $17,000 for at least 34 negligent violations of 47 U.S.C. § 227(c).
15         197.    Michael Byers personally owns and uses the cellular phone number xxx-xxx-
16    6663. This number is a residential telephone subscription. In the four years preceding
17    4/24/2020 (the date Byers's original Complaint was filed), GoSmith sent Byers at least 49
18    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
19    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
20    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
21    text messages without instituting procedures that meet the minimum standards required for
22    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Byers seeks an
23    amount not less than $73,500 for at least 49 knowing and willful violations of 47 U.S.C. §
24    227(b), and an amount not less than $73,500 for at least 49 knowing and willful violations of
25    47 U.S.C. § 227(c). Alternatively, Byers seeks an amount not less than $24,500 for at least 49
26    negligent violations of 47 U.S.C. § 227(b), and not less than $24,500 for at least 49 negligent
27    violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 89 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 90 of 602




1          198.    William Troy Cain personally owns and uses the cellular phone number xxx-xxx-
2     5566. This number is a residential telephone and is Cain's only phone. It is subscribed to a
3     family plan with his cellphone carrier, which Cain pays for out of his personal bank account,
4     and his wife and children have phones on the same family plan. In the four years preceding
5     1/30/2020 (the date Cain's original Complaint was filed), GoSmith sent Cain at least 31
6     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
7     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Cain seeks an
11    amount not less than $46,500 for at least 31 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $46,500 for at least 31 knowing and willful violations of
13    47 U.S.C. § 227(c). Alternatively, Cain seeks an amount not less than $15,500 for at least 31
14    negligent violations of 47 U.S.C. § 227(b), and not less than $15,500 for at least 31 negligent
15    violations of 47 U.S.C. § 227(c).
16         199.    Jose Calderonmoller personally owns and uses the cellular phone number xxx-
17    xxx-3779. This number is a residential telephone subscription. In the four years preceding
18    4/27/2020 (the date Calderonmoller's original Complaint was filed), GoSmith sent
19    Calderonmoller at least 27 telemarketing text messages at this number. GoSmith knowingly
20    and willfully sent these text messages using an automatic telephone dialing system in violation
21    of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and
22    willfully sent these text messages without instituting procedures that meet the minimum
23    standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
24    64.1200(d). Calderonmoller seeks an amount not less than $40,500 for at least 27 knowing and
25    willful violations of 47 U.S.C. § 227(b), and an amount not less than $40,500 for at least 27
26    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Calderonmoller seeks an
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 90 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 91 of 602




1     amount not less than $13,500 for at least 27 negligent violations of 47 U.S.C. § 227(b), and not
2     less than $13,500 for at least 27 negligent violations of 47 U.S.C. § 227(c).
3          200.    Shane Call personally owns and uses the cellular phone number xxx-xxx-4642.
4     This number is a residential telephone subscription and is Call's only phone. Call uses this
5     cellphone for all his personal calls and pays for it out of his personal bank account. Call has a
6     personal or family plan with his cellphone service provider. He keeps it with him at all times
7     and charges it in his room at night. He takes calls related to his home-based business on this
8     phone as well, but it is not a business line. On 12/7/2018, Call registered this number on the
9     National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Call's original
10    Complaint was filed), GoSmith sent Call at least 752 telemarketing text messages at this
11    number. GoSmith knowingly and willfully sent these text messages using an automatic
12    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
13    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
14    procedures that meet the minimum standards required for telemarketing in violation of 47
15    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
16    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Call
17    within a 12-month period after Call was registered on the National Do Not Call Registry,
18    including but not limited to the period between 12/7/2018 and 12/7/2019. Call seeks an amount
19    not less than $1,128,000 for at least 752 knowing and willful violations of 47 U.S.C. § 227(b),
20    and an amount not less than $1,128,000 for at least 752 knowing and willful violations of 47
21    U.S.C. § 227(c). Alternatively, Call seeks an amount not less than $376,000 for at least 752
22    negligent violations of 47 U.S.C. § 227(b), and not less than $376,000 for at least 752 negligent
23    violations of 47 U.S.C. § 227(c).
24         201.    Allen Campbell personally owns and uses the cellular phone number xxx-xxx-
25    1699. This number is a residential telephone subscription. In the four years preceding
26    1/30/2020 (the date Campbell's original Complaint was filed), GoSmith sent Campbell at least
27    6 telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
     PLAINTIFFS’ AMENDED COMPLAINT                  - 91 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 92 of 602




1     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
2     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
3     text messages without instituting procedures that meet the minimum standards required for
4     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Campbell seeks
5     an amount not less than $9,000 for at least 6 knowing and willful violations of 47 U.S.C. §
6     227(b), and an amount not less than $9,000 for at least 6 knowing and willful violations of 47
7     U.S.C. § 227(c). Alternatively, Campbell seeks an amount not less than $3,000 for at least 6
8     negligent violations of 47 U.S.C. § 227(b), and not less than $3,000 for at least 6 negligent
9     violations of 47 U.S.C. § 227(c).
10         202.    Michael Campbell personally owns and uses the cellular phone number xxx-xxx-
11    5427. This number is a residential telephone subscription. In the four years preceding
12    4/28/2020 (the date Campbell's original Complaint was filed), GoSmith sent Campbell at least
13    2 telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
14    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
16    text messages without instituting procedures that meet the minimum standards required for
17    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Campbell seeks
18    an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
19    227(b), and an amount not less than $3,000 for at least 2 knowing and willful violations of 47
20    U.S.C. § 227(c). Alternatively, Campbell seeks an amount not less than $1,000 for at least 2
21    negligent violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent
22    violations of 47 U.S.C. § 227(c).
23         203.    Luis Campuzano personally owns and uses the cellular phone number xxx-xxx-
24    1117. This number is a residential telephone subscription and is Campuzano's personal cell
25    phone. He makes all his personal calls with friends and family with this phone and has a
26    separate phone number that he uses for his business. He does occasionally take business calls
27    on his personal phone, but this is the phone he keeps with him at all times and charges in his
     PLAINTIFFS’ AMENDED COMPLAINT                  - 92 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 93 of 602




1     home. In the four years preceding 4/21/2020 (the date Campuzano's original Complaint was
2     filed), GoSmith made at least 629 telemarketing calls and text messages to Campuzano at his
3     personal cell phone at this number. Campuzano was extremely frustrated with these calls and
4     texts, which he did not invite and did not consent to receive from GoSmith. GoSmith made
5     between 7-10 telemarketing calls and texts to Campuzano's personal phone each week.
6     GoSmith knowingly and willfully sent these text messages and made these calls using an
7     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
8     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and made these
9     calls without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Campuzano seeks
11    an amount not less than $943,500 for at least 629 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $943,500 for at least 629 knowing and willful violations of
13    47 U.S.C. § 227(c). Alternatively, Campuzano seeks an amount not less than $314,500 for at
14    least 629 negligent violations of 47 U.S.C. § 227(b), and not less than $314,500 for at least 629
15    negligent violations of 47 U.S.C. § 227(c).
16         204.    Amiee Cannon personally owns and uses the cellular phone number xxx-xxx-
17    4952. This number is a residential telephone subscription, which is on a personal plan with
18    Cannon's cellphone service provider. This is her only phone, which she uses for all her
19    personal calls. Cannon once had a home-based business, but it has been closed for many years
20    now. In the four years preceding 4/28/2020 (the date Cannon's original Complaint was filed),
21    GoSmith sent Cannon at least 20 telemarketing text messages and an unknown number of
22    telemarketing calls at this number, without Cannon's permission, consent, or invitation.
23    Cannon told GoSmith to stop calling and texting her, but GoSmith would not stop and kept
24    annoying her. GoSmith knowingly and willfully sent these text messages and made these calls
25    to Cannon using an automatic telephone dialing system in violation of 47 U.S.C. §
26    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages and made these calls to Cannon without instituting procedures that meet the
     PLAINTIFFS’ AMENDED COMPLAINT                  - 93 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 94 of 602




1     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
2     § 64.1200(d). Cannon seeks an amount not less than $30,000 for at least 20 knowing and
3     willful violations of 47 U.S.C. § 227(b), and an amount not less than $30,000 for at least 20
4     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Cannon seeks an amount
5     not less than $10,000 for at least 20 negligent violations of 47 U.S.C. § 227(b), and not less
6     than $10,000 for at least 20 negligent violations of 47 U.S.C. § 227(c).
7          205.    Jose Cardona personally owns and uses the cellular phone number xxx-xxx-5696.
8     This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
9     date Cardona's original Complaint was filed), GoSmith sent Cardona at least 23 telemarketing
10    text messages at this number. GoSmith knowingly and willfully sent these text messages using
11    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
12    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
13    instituting procedures that meet the minimum standards required for telemarketing in violation
14    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Cardona seeks an amount not less than
15    $34,500 for at least 23 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
16    not less than $34,500 for at least 23 knowing and willful violations of 47 U.S.C. § 227(c).
17    Alternatively, Cardona seeks an amount not less than $11,500 for at least 23 negligent
18    violations of 47 U.S.C. § 227(b), and not less than $11,500 for at least 23 negligent violations
19    of 47 U.S.C. § 227(c). Finally, GoSmith sent Cardona at least 23 commercial text messages in
20    violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
21    telephone solicitations in violation of RCW § 80.36.390, for which Cardona seeks an amount
22    not less than $11,500, attorney’s fees, injunctive relief, and treble damages.
23         206.    Richard Keith Carlson personally owns and uses the cellular phone number xxx-
24    xxx-4916. This number is a residential telephone subscription that is on a personal or family
25    plan with Carlson's cellphone service provider. Carlson uses this phone for all his personal
26    calls and carries the cellphone with him at all times. He charges it every night in his bedroom.
27    He also takes calls related to his home-based business with this phone and his business pays for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 94 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 95 of 602




1     the service as a benefit. In the four years preceding 01/30/2020 (the date Carlson's original
2     Complaint was filed), GoSmith sent Carlson at least 25 telemarketing text messages and made
3     an unknown number of telemarketing calls to Carlson's personal cellphone at this number.
4     Upon information and belief, the actual number of calls and texts is much, much higher.
5     Carlson could not get the calls and texts from GoSmith to stop, and on 05/26/2018, Carlson
6     registered this number on the National Do Not Call Registry. GoSmith continued to call and
7     text him despite his presence on the Do Not Call Registry. GoSmith knowingly and willfully
8     sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
9     § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
10    instituting procedures that meet the minimum standards required for telemarketing in violation
11    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
12    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
13    Carlson within a 12-month period after Carlson was registered on the National Do Not Call
14    Registry, including but not limited to the period between 05/26/2018 and 05/26/2019. Carlson
15    seeks an amount not less than $37,500 for at least 25 knowing and willful violations of 47
16    U.S.C. § 227(b), and an amount not less than $37,500 for at least 25 knowing and willful
17    violations of 47 U.S.C. § 227(c). Alternatively, Carlson seeks an amount not less than $12,500
18    for at least 25 negligent violations of 47 U.S.C. § 227(b), and $12,500 for at least 25 negligent
19    violations of 47 U.S.C. § 227(c).
20         207.    Wade Carlson personally owns and uses the cellular phone number xxx-xxx-
21    7349. This number is a residential telephone subscription and is Carlson's only phone. He does
22    take calls related to his home-based business on this number, but it is his only number and the
23    one he uses exclusively in all his personal calls. He keeps the phone with him and charges it in
24    his room at night. He pays for it out of his personal bank account. In the four years preceding
25    4/22/2020 (the date Carlson's original Complaint was filed), GoSmith sent Carlson at least 17
26    telemarketing text messages at this number. In fact, almost all the telemarketing messages were
27    received within a two-week period, and GoSmith texted Carlson two to three times a day
     PLAINTIFFS’ AMENDED COMPLAINT                  - 95 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 96 of 602




1     during that period, causing Carlson serious frustration, especially when he researched the
2     company and realized they sold fraudulent leads. Carlson believes he did not receive more calls
3     and texts only because he blocked every number GoSmith attempted to text him with. GoSmith
4     knowingly and willfully sent these text messages using an automatic telephone dialing system
5     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
6     knowingly and willfully sent these text messages without instituting procedures that meet the
7     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
8     § 64.1200(d). Carlson seeks an amount not less than $25,500 for at least 17 knowing and
9     willful violations of 47 U.S.C. § 227(b), and an amount not less than $25,500 for at least 17
10    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Carlson seeks an amount
11    not less than $8,500 for at least 17 negligent violations of 47 U.S.C. § 227(b), and not less than
12    $8,500 for at least 17 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Carlson
13    at least 17 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090,
14    80.36.400, and an undetermined number of telephone solicitations in violation of RCW §
15    80.36.390, for which Carlson seeks an amount not less than $8,500, attorney’s fees, injunctive
16    relief, and treble damages.
17         208.    Mike Carpenter personally owns and uses the cellular phone number xxx-xxx-
18    6082. This number is a residential telephone subscription and, at the time of the violations,
19    belonged to Carpenter's personal cell phone, on which he made all his personal calls. In the
20    four years preceding 4/22/2020 (the date Carpenter's original Complaint was filed), GoSmith
21    sent Carpenter at least 7 telemarketing text messages and an unknown number of telemarketing
22    calls to his personal cell phone at this number (in fact, in a space of just a few months).
23    GoSmith knowingly and willfully sent these text messages and made these calls using an
24    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
25    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and made these
26    calls without instituting procedures that meet the minimum standards required for
27    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Carpenter seeks
     PLAINTIFFS’ AMENDED COMPLAINT                  - 96 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 97 of 602




1     an amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
2     227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
3     U.S.C. § 227(c). Alternatively, Carpenter seeks an amount not less than $3,500 for at least 7
4     negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
5     violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Carpenter at least 7 commercial text
6     messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
7     number of telephone solicitations in violation of RCW § 80.36.390, for which Carpenter seeks
8     an amount not less than $3,500, attorney’s fees, injunctive relief, and treble damages.
9          209.    Sam Carr personally owns and uses the cellular phone number xxx-xxx-7552.
10    This is Carr's only phone and the number is a residential telephone subscription, which Carr
11    pays for under a personal or family plan with his cellphone service provider. He carries the
12    phone on his person and makes all his personal calls with this number. In the four years
13    preceding 01/30/2020 (the date Carr's original Complaint was filed), GoSmith sent Carr at least
14    5 telemarketing text messages and an unknown number of telemarketing calls to Carr's
15    personal cellphone at this number. GoSmith knowingly and willfully sent these text messages
16    and made these calls using an automatic telephone dialing system in violation of 47 U.S.C. §
17    227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages and made these
18    calls without instituting procedures that meet the minimum standards required for
19    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Carr seeks an
20    amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b),
21    and an amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. §
22    227(c). Alternatively, Carr seeks an amount not less than $2,500 for at least 5 negligent
23    violations of 47 U.S.C. § 227(b), and $2,500 for at least 5 negligent violations of 47 U.S.C. §
24    227(c).
25         210.    Saul Carrasco personally owns and uses the cellular phone number xxx-xxx-0189.
26    This number is a residential telephone subscription. On 6/30/2003, Carrasco registered this
27    number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
     PLAINTIFFS’ AMENDED COMPLAINT                  - 97 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
            Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 98 of 602




1     Carrasco's original Complaint was filed), GoSmith sent Carrasco at least 10 telemarketing text
2     messages at this number. GoSmith knowingly and willfully sent these text messages using an
3     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
4     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
5     procedures that meet the minimum standards required for telemarketing in violation of 47
6     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
7     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
8     Carrasco within a 12-month period after Carrasco was registered on the National Do Not Call
9     Registry, including but not limited to the period between 4/28/2016 and 4/28/2017. Carrasco
10    seeks an amount not less than $15,000 for at least 10 knowing and willful violations of 47
11    U.S.C. § 227(b), and an amount not less than $15,000 for at least 10 knowing and willful
12    violations of 47 U.S.C. § 227(c). Alternatively, Carrasco seeks an amount not less than $5,000
13    for at least 10 negligent violations of 47 U.S.C. § 227(b), and not less than $5,000 for at least
14    10 negligent violations of 47 U.S.C. § 227(c).
15         211.    Josh Carrion personally owns and uses the cellular phone number xxx-xxx-8500.
16    This number is a residential telephone subscription. On 2/12/2019, Carrion registered this
17    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
18    Carrion's original Complaint was filed), GoSmith sent Carrion at least 31 telemarketing text
19    messages at this number. GoSmith knowingly and willfully sent these text messages using an
20    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
21    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
22    procedures that meet the minimum standards required for telemarketing in violation of 47
23    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
24    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Carrion
25    within a 12-month period after Carrion was registered on the National Do Not Call Registry,
26    including but not limited to the period between 2/12/2019 and 1/30/2020. Carrion seeks an
27    amount not less than $46,500 for at least 31 knowing and willful violations of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 98 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 99 of 602




1     227(b), and an amount not less than $46,500 for at least 31 knowing and willful violations of
2     47 U.S.C. § 227(c). Alternatively, Carrion seeks an amount not less than $15,500 for at least 31
3     negligent violations of 47 U.S.C. § 227(b), and not less than $15,500 for at least 31 negligent
4     violations of 47 U.S.C. § 227(c).
5          212.    Anthony Carty personally owns and uses the cellular phone number xxx-xxx-
6     6946. This number is a residential telephone subscription that Carty also uses in his home-
7     based business. In the four years preceding 4/22/2020 (the date Carty's original Complaint was
8     filed), GoSmith sent Carty at least 200 telemarketing text messages at this number. GoSmith
9     advertised leads that Carty discovered were fake and/or fraudulent and compared notes with
10    other individuals he knew who also received the same texts from GoSmith. Carty was
11    bombarded with texts from GoSmith, which often sent multiple telemarketing texts in a day for
12    months on end. If Carty blocked the numbers GoSmith sent the text messages from, GoSmith
13    would start texting Carty from a new number. Carty remembers receiving over 5 telemarketing
14    text messages from GoSmith in a single day and cannot remember a day going by without
15    receiving a text from GoSmith, despite his multiple efforts to get them to stop contacting him.
16    GoSmith knowingly and willfully sent these text messages using an automatic telephone
17    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
18    GoSmith knowingly and willfully sent these text messages without instituting procedures that
19    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
20    47 C.F.R. § 64.1200(d). Carty seeks an amount not less than $300,000 for at least 200 knowing
21    and willful violations of 47 U.S.C. § 227(b), and an amount not less than $300,000 for at least
22    200 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Carty seeks an
23    amount not less than $100,000 for at least 200 negligent violations of 47 U.S.C. § 227(b), and
24    not less than $100,000 for at least 200 negligent violations of 47 U.S.C. § 227(c). Finally,
25    GoSmith sent Carty at least 200 commercial text messages in violation of RCW §§ 19.190.060,
26    19.86.090, 80.36.400, and an undetermined number of telephone solicitations in violation of
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 99 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 100 of 602




1     RCW § 80.36.390, for which Carty seeks an amount not less than $100,000, attorney’s fees,
2     injunctive relief, and treble damages.
3          213.    Alicia Castro personally owns and uses the cellular phone number xxx-xxx-8766.
4     This number is a residential telephone subscription. In the four years preceding 4/30/2020 (the
5     date Castro's original Complaint was filed), GoSmith sent Castro at least 10 telemarketing text
6     messages at this number. GoSmith knowingly and willfully sent these text messages using an
7     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
8     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
9     procedures that meet the minimum standards required for telemarketing in violation of 47
10    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Castro seeks an amount not less than $15,000 for
11    at least 10 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
12    $15,000 for at least 10 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
13    Castro seeks an amount not less than $5,000 for at least 10 negligent violations of 47 U.S.C. §
14    227(b), and not less than $5,000 for at least 10 negligent violations of 47 U.S.C. § 227(c).
15         214.    Darrick Caudill personally owns and uses the cellular phone number xxx-xxx-
16    0379. This number is a residential telephone subscription and is Caudill's only phone number.
17    He uses it for all his personal calls with family and friends and has no other phone. In the four
18    years preceding 4/22/2020 (the date Caudill's original Complaint was filed), GoSmith sent
19    Caudill at least 54 telemarketing text messages at this number. GoSmith knowingly and
20    willfully sent these text messages using an automatic telephone dialing system in violation of
21    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
22    sent these text messages without instituting procedures that meet the minimum standards
23    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
24    Caudill seeks an amount not less than $81,000 for at least 54 knowing and willful violations of
25    47 U.S.C. § 227(b), and an amount not less than $81,000 for at least 54 knowing and willful
26    violations of 47 U.S.C. § 227(c). Alternatively, Caudill seeks an amount not less than $27,000
27    for at least 54 negligent violations of 47 U.S.C. § 227(b), and not less than $27,000 for at least
     PLAINTIFFS’ AMENDED COMPLAINT                  - 100 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 101 of 602




1     54 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Caudill at least 54
2     commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
3     undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
4     Caudill seeks an amount not less than $27,000, attorney’s fees, injunctive relief, and treble
5     damages.
6          215.    Joel Cerv personally owns and uses the cellular phone number xxx-xxx-1666.
7     This number is a residential telephone subscription. On 7/18/2007, Cerv registered this number
8     on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date Cerv's
9     original Complaint was filed), GoSmith sent Cerv at least 16 telemarketing text messages at
10    this number. GoSmith knowingly and willfully sent these text messages using an automatic
11    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
12    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
13    procedures that meet the minimum standards required for telemarketing in violation of 47
14    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
15    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Cerv
16    within a 12-month period after Cerv was registered on the National Do Not Call Registry,
17    including but not limited to the period between 5/2/2017 and 6/24/2017. Cerv seeks an amount
18    not less than $24,000 for at least 16 knowing and willful violations of 47 U.S.C. § 227(b), and
19    an amount not less than $24,000 for at least 16 knowing and willful violations of 47 U.S.C. §
20    227(c). Alternatively, Cerv seeks an amount not less than $8,000 for at least 16 negligent
21    violations of 47 U.S.C. § 227(b), and not less than $8,000 for at least 16 negligent violations of
22    47 U.S.C. § 227(c).
23         216.    Vanessa Cervantes personally owns and uses the cellular phone number xxx-xxx-
24    5999. This number is a residential telephone subscription and is Cervantes's only phone.
25    Cervantes uses this phone number for all her personal calls and keeps it with her at all times.
26    On 10/23/2014, Cervantes registered this number on the National Do Not Call Registry. In the
27    four years preceding 4/27/2020 (the date Cervantes's original Complaint was filed), GoSmith
     PLAINTIFFS’ AMENDED COMPLAINT                  - 101 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 102 of 602




1     sent Cervantes at least 788 telemarketing text messages to Cervantes's personal cell phone at
2     this number, texting her 4-5 times a week for years. The calls annoyed Cervantes so much that
3     she often replied 'STOP' to the texts, to no avail. The texts continued. GoSmith knowingly and
4     willfully sent these text messages using an automatic telephone dialing system in violation of
5     47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
6     sent these text messages without instituting procedures that meet the minimum standards
7     required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
8     in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
9     willfully sent at least 2 text messages to Cervantes within a 12-month period after Cervantes
10    was registered on the National Do Not Call Registry, including but not limited to the period
11    between 4/27/2016 and 4/27/2017. Cervantes seeks an amount not less than $1,182,000 for at
12    least 788 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
13    $1,182,000 for at least 788 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
14    Cervantes seeks an amount not less than $394,000 for at least 788 negligent violations of 47
15    U.S.C. § 227(b), and not less than $394,000 for at least 788 negligent violations of 47 U.S.C. §
16    227(c). Finally, GoSmith sent Cervantes at least 788 commercial text messages in violation of
17    RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone
18    solicitations in violation of RCW § 80.36.390, for which Cervantes seeks an amount not less
19    than $394,000, attorney’s fees, injunctive relief, and treble damages.
20         217.    Nikki (Nick) Chartier personally owns and uses the cellular phone number xxx-
21    xxx-0127. This number is a residential telephone subscription and is Chartier's only phone. He
22    uses it for all his personal calls and also in his home-based business. In the four years
23    preceding 4/28/2020 (the date Chartier's original Complaint was filed), GoSmith sent Chartier
24    at least 70 telemarketing text messages and an unknown number of phone calls to this personal
25    cell phone. GoSmith knowingly and willfully sent these text messages and made these calls
26    using an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and
27    47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and
     PLAINTIFFS’ AMENDED COMPLAINT                  - 102 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 103 of 602




1     made these calls without instituting procedures that meet the minimum standards required for
2     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Chartier seeks an
3     amount not less than $105,000 for at least 70 knowing and willful violations of 47 U.S.C. §
4     227(b), and an amount not less than $105,000 for at least 70 knowing and willful violations of
5     47 U.S.C. § 227(c). Alternatively, Chartier seeks an amount not less than $35,000 for at least
6     70 negligent violations of 47 U.S.C. § 227(b), and not less than $35,000 for at least 70
7     negligent violations of 47 U.S.C. § 227(c).
8          218.    Roman Chernichenko personally owns and uses the cellular phone number xxx-
9     xxx-0024. This number is a residential telephone subscription. In the four years preceding
10    4/22/2020 (the date Chernichenko's original Complaint was filed), GoSmith sent Chernichenko
11    at least 19 telemarketing text messages at this number. GoSmith knowingly and willfully sent
12    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
13    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
14    text messages without instituting procedures that meet the minimum standards required for
15    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Chernichenko
16    seeks an amount not less than $28,500 for at least 19 knowing and willful violations of 47
17    U.S.C. § 227(b), and an amount not less than $28,500 for at least 19 knowing and willful
18    violations of 47 U.S.C. § 227(c). Alternatively, Chernichenko seeks an amount not less than
19    $9,500 for at least 19 negligent violations of 47 U.S.C. § 227(b), and not less than $9,500 for at
20    least 19 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Chernichenko at
21    least 19 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400,
22    and an undetermined number of telephone solicitations in violation of RCW § 80.36.390, for
23    which Chernichenko seeks an amount not less than $9,500, attorney’s fees, injunctive relief,
24    and treble damages.
25         219.    Ted Christiansen personally owns and uses the cellular phone number xxx-xxx-
26    1390. This number is a residential telephone subscription. In the four years preceding
27    4/22/2020 (the date Christiansen's original Complaint was filed), GoSmith sent Christiansen at
     PLAINTIFFS’ AMENDED COMPLAINT                  - 103 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 104 of 602




1     least 517 telemarketing text messages at this number. GoSmith knowingly and willfully sent
2     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
3     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
4     text messages without instituting procedures that meet the minimum standards required for
5     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Christiansen
6     seeks an amount not less than $775,500 for at least 517 knowing and willful violations of 47
7     U.S.C. § 227(b), and an amount not less than $775,500 for at least 517 knowing and willful
8     violations of 47 U.S.C. § 227(c). Alternatively, Christiansen seeks an amount not less than
9     $258,500 for at least 517 negligent violations of 47 U.S.C. § 227(b), and not less than
10    $258,500 for at least 517 negligent violations of 47 U.S.C. § 227(c).
11         220.    Mark Christopherson personally owns and uses the cellular phone number xxx-
12    xxx-7542. This number is a residential telephone subscription. On 9/24/2012, Christopherson
13    registered this number on the National Do Not Call Registry. In the four years preceding
14    1/30/2020 (the date Christopherson's original Complaint was filed), GoSmith sent
15    Christopherson at least 3 telemarketing text messages at this number. GoSmith knowingly and
16    willfully sent these text messages using an automatic telephone dialing system in violation of
17    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
18    sent these text messages without instituting procedures that meet the minimum standards
19    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
20    in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
21    willfully sent at least 2 text messages to Christopherson within a 12-month period after
22    Christopherson was registered on the National Do Not Call Registry, including but not limited
23    to the period between 6/14/2017 and 6/14/2018. Christopherson seeks an amount not less than
24    $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not
25    less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(c).
26    Alternatively, Christopherson seeks an amount not less than $1,500 for at least 3 negligent
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 104 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 105 of 602




1     violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent violations of
2     47 U.S.C. § 227(c).
3          221.    Andre Ciais personally owns and uses the cellular phone number xxx-xxx-0349.
4     This number is a residential telephone subscription. On 1/28/2009, Ciais registered this number
5     on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Ciais's
6     original Complaint was filed), GoSmith sent Ciais at least 3 telemarketing text messages at this
7     number, although, upon information and belief, the actual number is much higher. GoSmith
8     knowingly and willfully sent these text messages using an automatic telephone dialing system
9     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
10    knowingly and willfully sent these text messages without instituting procedures that meet the
11    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
12    § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
13    knowingly and willfully sent at least 2 text messages to Ciais within a 12-month period after
14    Ciais was registered on the National Do Not Call Registry, including but not limited to the
15    period between 5/5/2016 and 5/5/2017. Ciais seeks an amount not less than $4,500 for at least
16    3 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $4,500 for
17    at least 3 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Ciais seeks an
18    amount not less than $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(b), and not
19    less than $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent
20    Ciais at least 3 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090,
21    80.36.400, and an undetermined number of telephone solicitations in violation of RCW §
22    80.36.390, for which Ciais seeks an amount not less than $1,500, attorney’s fees, injunctive
23    relief, and treble damages.
24         222.    Cesar Cifuentes personally owns and uses the cellular phone number xxx-xxx-
25    9420. This number is a residential telephone subscription. In the four years preceding
26    4/22/2020 (the date Cifuentes's original Complaint was filed), GoSmith sent Cifuentes at least
27    301 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                  - 105 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 106 of 602




1     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
2     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
3     text messages without instituting procedures that meet the minimum standards required for
4     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Cifuentes seeks
5     an amount not less than $451,500 for at least 301 knowing and willful violations of 47 U.S.C. §
6     227(b), and an amount not less than $451,500 for at least 301 knowing and willful violations of
7     47 U.S.C. § 227(c). Alternatively, Cifuentes seeks an amount not less than $150,500 for at least
8     301 negligent violations of 47 U.S.C. § 227(b), and not less than $150,500 for at least 301
9     negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Cifuentes at least 301
10    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
11    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
12    Cifuentes seeks an amount not less than $150,500, attorney’s fees, injunctive relief, and treble
13    damages.
14         223.    Dino Clark personally owns and uses the cellular phone number xxx-xxx-5544.
15    This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
16    date Clark's original Complaint was filed), GoSmith sent Clark at least 138 telemarketing text
17    messages at this number. GoSmith knowingly and willfully sent these text messages using an
18    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
19    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
20    procedures that meet the minimum standards required for telemarketing in violation of 47
21    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Clark seeks an amount not less than $207,000 for
22    at least 138 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
23    $207,000 for at least 138 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
24    Clark seeks an amount not less than $69,000 for at least 138 negligent violations of 47 U.S.C. §
25    227(b), and not less than $69,000 for at least 138 negligent violations of 47 U.S.C. § 227(c).
26         224.    Pamela Clark personally owns and uses the cellular phone number xxx-xxx-8456.
27    This number is a residential telephone subscription and it is Clark's only telephone number and
     PLAINTIFFS’ AMENDED COMPLAINT                 - 106 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 107 of 602




1     her cell phone. Clark pays for this phone out of her personal bank account and charges it on her
2     nightstand at night. She makes all her personal calls using this phone. On 2/13/2008, Clark
3     registered this number on the National Do Not Call Registry. In the four years preceding
4     4/22/2020 (the date Clark's original Complaint was filed), GoSmith sent Clark at least 7
5     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
6     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
7     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
8     text messages without instituting procedures that meet the minimum standards required for
9     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
10    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
11    least 2 text messages to Clark within a 12-month period after Clark was registered on the
12    National Do Not Call Registry, including but not limited to the period between 7/5/2017 and
13    7/5/2018. Clark seeks an amount not less than $10,500 for at least 7 knowing and willful
14    violations of 47 U.S.C. § 227(b), and an amount not less than $10,500 for at least 7 knowing
15    and willful violations of 47 U.S.C. § 227(c). Alternatively, Clark seeks an amount not less than
16    $3,500 for at least 7 negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at
17    least 7 negligent violations of 47 U.S.C. § 227(c).
18         225.    Sean Clarke personally owns and uses the cellular phone number xxx-xxx-0684.
19    This number is a residential telephone subscription and is Clarke's personal cell phone. In fact,
20    his cellphone service provider does not even offer business subscriptions. He pays for it out of
21    his own account and keeps it with him all the time. Clarke makes his personal calls to family
22    and friends with this phone and also makes calls related to his home-based business with this
23    number. On 10/26/2018, Clarke registered this number on the National Do Not Call Registry.
24    In the four years preceding 01/30/2020 (the date Clarke's original Complaint was filed),
25    GoSmith sent Clarke at least 16 telemarketing text messages at this number. Upon information
26    and belief, the actual number is much higher. Clarke received several text messages a day
27    initially, with a pause of about a week, and then renewed messages the following week. Out of
     PLAINTIFFS’ AMENDED COMPLAINT                  - 107 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 108 of 602




1     frustration, Clarke signed up for the Do Not Call Registry, which seemed to have no effect.
2     Clarke then began actively reporting frequent spammers (several numbers which belonged to
3     Defendants) to ftc.gov over a period of 6-8 months. The number of Defendants' violations
4     gradually declined in frequency after he did so. GoSmith knowingly and willfully sent these
5     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
6     227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
7     instituting procedures that meet the minimum standards required for telemarketing in violation
8     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
9     47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
10    Clarke within a 12-month period after Clarke was registered on the National Do Not Call
11    Registry, including but not limited to the period between 10/26/2018 and 10/26/2019. Clarke
12    seeks an amount not less than $24,000 for at least 16 knowing and willful violations of 47
13    U.S.C. § 227(b), and an amount not less than $24,000 for at least 16 knowing and willful
14    violations of 47 U.S.C. § 227(c). Alternatively, Clarke seeks an amount not less than $8,000
15    for at least 16 negligent violations of 47 U.S.C. § 227(b), and $8,000 for at least 16 negligent
16    violations of 47 U.S.C. § 227(c).
17         226.    Charles Clarke personally owns and uses the cellular phone number xxx-xxx-
18    0261. This number is a residential telephone subscription. In the four years preceding
19    4/24/2020 (the date Clarke's original Complaint was filed), GoSmith sent Clarke at least 7
20    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
21    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
22    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
23    text messages without instituting procedures that meet the minimum standards required for
24    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Clarke seeks an
25    amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
26    227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
27    U.S.C. § 227(c). Alternatively, Clarke seeks an amount not less than $3,500 for at least 7
     PLAINTIFFS’ AMENDED COMPLAINT                  - 108 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 109 of 602




1     negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
2     violations of 47 U.S.C. § 227(c).
3          227.    Russell Clegg personally owns and uses the cellular phone number xxx-xxx-5260.
4     This number is a residential telephone subscription and is Clegg's personal cell phone. He pays
5     for it out of his personal account and takes it with him everywhere. Clegg only uses his
6     cellphone to talk to his wife, for emergencies, or for making calls related to his home-based
7     business. In the four years preceding 4/22/2020 (the date Clegg's original Complaint was filed),
8     GoSmith sent Clegg's personal cellphone at least 81 telemarketing text messages. On
9     8/24/2019, Clegg registered this number on the National Do Not Call Registry, but the
10    messages from GoSmith did not stop. GoSmith knowingly and willfully sent these text
11    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
12    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
13    text messages without instituting procedures that meet the minimum standards required for
14    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
15    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
16    least 2 text messages to Clegg within a 12-month period after Clegg was registered on the
17    National Do Not Call Registry, including but not limited to the period between 9/24/2019 and
18    1/30/2020. Clegg seeks an amount not less than $121,500 for at least 81 knowing and willful
19    violations of 47 U.S.C. § 227(b), and an amount not less than $121,500 for at least 81 knowing
20    and willful violations of 47 U.S.C. § 227(c). Alternatively, Clegg seeks an amount not less than
21    $40,500 for at least 81 negligent violations of 47 U.S.C. § 227(b), and not less than $40,500 for
22    at least 81 negligent violations of 47 U.S.C. § 227(c).
23         228.    Lloyd Clements personally owns and uses the cellular phone number xxx-xxx-
24    6021. This number is a residential telephone subscription. On 6/24/2008, Clements registered
25    this number on the National Do Not Call Registry. In the four years preceding 4/30/2020 (the
26    date Clements's original Complaint was filed), GoSmith sent Clements at least 25
27    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
     PLAINTIFFS’ AMENDED COMPLAINT                  - 109 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 110 of 602




1     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
2     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
3     text messages without instituting procedures that meet the minimum standards required for
4     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
5     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
6     least 2 text messages to Clements within a 12-month period after Clements was registered on
7     the National Do Not Call Registry, including but not limited to the period between 4/30/2016
8     and 4/30/2017. Clements seeks an amount not less than $37,500 for at least 25 knowing and
9     willful violations of 47 U.S.C. § 227(b), and an amount not less than $37,500 for at least 25
10    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Clements seeks an amount
11    not less than $12,500 for at least 25 negligent violations of 47 U.S.C. § 227(b), and not less
12    than $12,500 for at least 25 negligent violations of 47 U.S.C. § 227(c).
13         229.    Patrick Coco personally owns and uses the cellular phone number xxx-xxx-1333.
14    This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
15    date Coco's original Complaint was filed), GoSmith sent Coco at least 10 telemarketing text
16    messages at this number. GoSmith knowingly and willfully sent these text messages using an
17    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
18    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
19    procedures that meet the minimum standards required for telemarketing in violation of 47
20    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Coco seeks an amount not less than $15,000 for at
21    least 10 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
22    $15,000 for at least 10 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
23    Coco seeks an amount not less than $5,000 for at least 10 negligent violations of 47 U.S.C. §
24    227(b), and not less than $5,000 for at least 10 negligent violations of 47 U.S.C. § 227(c).
25         230.    Pietro Coco personally owns and uses the cellular phone number xxx-xxx-2436.
26    This number is a residential telephone subscription and is Coco's personal cellphone. Coco has
27    other virtual numbers he uses with apps that forward to his cellphone for business use with his
     PLAINTIFFS’ AMENDED COMPLAINT                  - 110 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 111 of 602




1     home-based business, which other lines he can distinguish from calls and texts to his personal
2     line. On 01/06/2009, Coco registered this number on the National Do Not Call Registry. In the
3     four years preceding 01/30/2020 (the date Coco's original Complaint was filed), GoSmith sent
4     Coco's personal number at least 2 telemarketing text messages. GoSmith knowingly and
5     willfully sent these text messages using an automatic telephone dialing system in violation of
6     47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages
7     without instituting procedures that meet the minimum standards required for telemarketing in
8     violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. §
9     227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text
10    messages to Coco within a 12-month period after Coco was registered on the National Do Not
11    Call Registry, including but not limited to the period between 06/08/2017 and 06/08/2018.
12    Coco seeks an amount not less than $3,000 for at least 2 knowing and willful violations of 47
13    U.S.C. § 227(b), and an amount not less than $3,000 for at least 2 knowing and willful
14    violations of 47 U.S.C. § 227(c). Alternatively, Coco seeks an amount not less than $1,000 for
15    at least 2 negligent violations of 47 U.S.C. § 227(b), and $1,000 for at least 2 negligent
16    violations of 47 U.S.C. § 227(c).
17         231.    Chris Cole personally owns and uses the cellular phone number xxx-xxx-4210.
18    This number is a residential telephone subscription and is on an individual plan with Cole's
19    cellphone service provider. It is Cole's only phone and he charges it on his nightstand every
20    night. He pays for it out of the proceeds for his home-based business and when he retires, he
21    will no longer have a personal cell phone. The phone he has now, with the number ending in -
22    4210, is the phone he uses for all his communications. In the four years preceding 01/30/2020
23    (the date Cole's original Complaint was filed), GoSmith sent Cole at least 4 telemarketing text
24    messages at this number. GoSmith knowingly and willfully sent these text messages using an
25    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith
26    knowingly and willfully sent these text messages without instituting procedures that meet the
27    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 111 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 112 of 602




1     § 64.1200(d). Cole seeks an amount not less than $6,000 for at least 4 knowing and willful
2     violations of 47 U.S.C. § 227(b), and an amount not less than $6,000 for at least 4 knowing and
3     willful violations of 47 U.S.C. § 227(c). Alternatively, Cole seeks an amount not less than
4     $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(b), and $2,000 for at least 4
5     negligent violations of 47 U.S.C. § 227(c).
6          232.    Nils Coleman personally owns and uses the cellular phone number xxx-xxx-7474.
7     This number is a residential telephone subscription used by Coleman in his home-based
8     business. Coleman pays for this line through his business checking account and lists this as his
9     main business cellphone line on his personal website. In the four years preceding 12/16/2019
10    (the date Coleman's original Complaint was filed), GoSmith sent Coleman at least 104
11    telemarketing text messages at this number. Coleman began receiving text messages, at the
12    latest, by early 2018 and received at least one telemarketing text message per week. GoSmith
13    knowingly and willfully sent these text messages using an automatic telephone dialing system
14    in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text
15    messages without instituting procedures that meet the minimum standards required for
16    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Coleman seeks an
17    amount not less than $156,000 for at least 104 knowing and willful violations of 47 U.S.C. §
18    227(b). Alternatively, Coleman seeks an amount not less than $52,000 for at least 104
19    negligent violations of 47 U.S.C. § 227(b).
20         233.    Don Coleman personally owns and uses the cellular phone number xxx-xxx-0868.
21    This number is a residential telephone subscription. On 8/19/2006, Coleman registered this
22    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
23    Coleman's original Complaint was filed), GoSmith sent Coleman at least 11 telemarketing text
24    messages at this number. GoSmith knowingly and willfully sent these text messages using an
25    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
26    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
27    procedures that meet the minimum standards required for telemarketing in violation of 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 112 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 113 of 602




1     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
2     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
3     Coleman within a 12-month period after Coleman was registered on the National Do Not Call
4     Registry, including but not limited to the period between 4/22/2016 and 4/22/2017. Coleman
5     seeks an amount not less than $16,500 for at least 11 knowing and willful violations of 47
6     U.S.C. § 227(b), and an amount not less than $16,500 for at least 11 knowing and willful
7     violations of 47 U.S.C. § 227(c). Alternatively, Coleman seeks an amount not less than $5,500
8     for at least 11 negligent violations of 47 U.S.C. § 227(b), and not less than $5,500 for at least
9     11 negligent violations of 47 U.S.C. § 227(c).
10         234.    Joseph Collins personally owns and uses the cellular phone number xxx-xxx-
11    6213. This number is a residential telephone subscription in Collins's name. On 10/24/2008,
12    Collins registered this number on the National Do Not Call Registry. However, in the four
13    years preceding 01/30/2020 (the date Collins's original Complaint was filed), GoSmith sent
14    Collins at least 380 telemarketing text messages at this number. GoSmith knowingly and
15    willfully sent these text messages using an automatic telephone dialing system in violation of
16    47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages
17    without instituting procedures that meet the minimum standards required for telemarketing in
18    violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. §
19    227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text
20    messages to Collins within a 12-month period after Collins was registered on the National Do
21    Not Call Registry, including but not limited to the period between 06/09/2016 and 06/09/2017.
22    Collins seeks an amount not less than $570,000 for at least 380 knowing and willful violations
23    of 47 U.S.C. § 227(b), and an amount not less than $570,000 for at least 380 knowing and
24    willful violations of 47 U.S.C. § 227(c). Alternatively, Collins seeks an amount not less than
25    $190,000 for at least 380 negligent violations of 47 U.S.C. § 227(b), and $190,000 for at least
26    380 negligent violations of 47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 113 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 114 of 602




1          235.    Jeremy Collins personally owns and uses the cellular phone number xxx-xxx-
2     0849. This number is a residential telephone subscription and is Collins's only phone. He pays
3     for this cellphone and its service out of his personal bank account and it is on a personal or
4     family line with his cellphone service provider. He keeps it with him at all times and charges it
5     in his room at night. He makes all personal calls with this phone. In the four years preceding
6     01/30/2020 (the date Collins's original Complaint was filed), GoSmith sent Collins at least 57
7     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
8     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
9     227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
10    instituting procedures that meet the minimum standards required for telemarketing in violation
11    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Collins seeks an amount not less than
12    $85,500 for at least 57 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
13    not less than $85,500 for at least 57 knowing and willful violations of 47 U.S.C. § 227(c).
14    Alternatively, Collins seeks an amount not less than $28,500 for at least 57 negligent violations
15    of 47 U.S.C. § 227(b), and $28,500 for at least 57 negligent violations of 47 U.S.C. § 227(c).
16         236.    Paul Collis personally owns and uses the cellular phone number xxx-xxx-6395.
17    This number is a residential telephone subscription and is Collis's personal cell phone. He has
18    an individual or family plan with his cellphone service provider and uses this phone for all his
19    personal calls in addition to call relating to his home-based business. In the four years
20    preceding 01/30/2020 (the date Collis's original Complaint was filed), GoSmith sent Collis at
21    least 30 telemarketing text messages at this number. GoSmith knowingly and willfully sent
22    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
23    227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
24    instituting procedures that meet the minimum standards required for telemarketing in violation
25    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Collis seeks an amount not less than
26    $45,000 for at least 30 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
27    not less than $45,000 for at least 30 knowing and willful violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 114 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 115 of 602




1     Alternatively, Collis seeks an amount not less than $15,000 for at least 30 negligent violations
2     of 47 U.S.C. § 227(b), and $15,000 for at least 30 negligent violations of 47 U.S.C. § 227(c).
3          237.    Nathan Collord personally owns and uses the cellular phone number xxx-xxx-
4     9554. This number is a residential telephone subscription. In the four years preceding
5     4/22/2020 (the date Collord's original Complaint was filed), GoSmith sent Collord at least 22
6     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
7     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Collord seeks an
11    amount not less than $33,000 for at least 22 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $33,000 for at least 22 knowing and willful violations of
13    47 U.S.C. § 227(c). Alternatively, Collord seeks an amount not less than $11,000 for at least 22
14    negligent violations of 47 U.S.C. § 227(b), and not less than $11,000 for at least 22 negligent
15    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Collord at least 22 commercial text
16    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
17    number of telephone solicitations in violation of RCW § 80.36.390, for which Collord seeks an
18    amount not less than $11,000, attorney’s fees, injunctive relief, and treble damages.
19         238.    Michael Compton personally owns and uses the cellular phone number xxx-xxx-
20    7574. This number is a residential telephone subscription and it is Compton's personal cell
21    phone. He uses the phone in his home-based business, but it is also the phone he uses for all his
22    personal calls and is paid for out of his personal bank account. He takes it everywhere with him
23    and charges it in his room at night. On 05/21/2008, Compton registered this number on the
24    National Do Not Call Registry. Despite this long history on the Do Not Call Registry, in the
25    four years preceding 01/30/2020 (the date Compton's original Complaint was filed), GoSmith
26    sent Compton at least 26 telemarketing text messages at this number. Compton received at
27    least 2 telemarketing solicitations from GoSmith each week, asking him to buy their leads,
     PLAINTIFFS’ AMENDED COMPLAINT                 - 115 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 116 of 602




1     which he never did. Compton has two phone numbers registered to the same personal cell
2     phone. The second number, xxx-xxx-5176, also received telemarketing texts sent by an
3     autodialer from GoSmith, directed at Compton. Compton had registered this second number on
4     the National Do Not Call Registry on 8/19/2015. GoSmith knowingly and willfully sent these
5     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
6     227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
7     instituting procedures that meet the minimum standards required for telemarketing in violation
8     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
9     47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to both
10    of Compton's cell phone numbers within a 12-month period after Compton was registered on
11    the National Do Not Call Registry, including but not limited to the period between 05/08/2017
12    and 05/08/2018. Compton seeks an amount not less than $39,000 for at least 26 knowing and
13    willful violations of 47 U.S.C. § 227(b), and an amount not less than $39,000 for at least 26
14    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Compton seeks an amount
15    not less than $13,000 for at least 26 negligent violations of 47 U.S.C. § 227(b), and $13,000 for
16    at least 26 negligent violations of 47 U.S.C. § 227(c).
17         239.    Jessica Conde personally owns and uses the cellular phone number xxx-xxx-6726.
18    This number is a residential telephone subscription. In the four years preceding 01/30/2020
19    (the date Conde's original Complaint was filed), GoSmith sent Conde at least 290
20    telemarketing text messages at this number. Defendants sent Conde messages several times a
21    day, Monday through Friday, for over a year. GoSmith knowingly and willfully sent these text
22    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
23    227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
24    instituting procedures that meet the minimum standards required for telemarketing in violation
25    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Conde seeks an amount not less than
26    $435,000 for at least 290 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
27    not less than $435,000 for at least 290 knowing and willful violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 116 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 117 of 602




1     Alternatively, Conde seeks an amount not less than $145,000 for at least 290 negligent
2     violations of 47 U.S.C. § 227(b), and $145,000 for at least 290 negligent violations of 47
3     U.S.C. § 227(c).
4          240.    Willie Conklin personally owns and uses the cellular phone number xxx-xxx-
5     9548. This number is a residential telephone subscription and is Conklin's only phone. Conklin
6     pays for his cellular service through a family plan with his cellphone service provider. He pays
7     for the phone through his personal bank account. He does occasionally receive calls relating to
8     his home-based business, but he makes all of his personal calls with this phone. In the four
9     years preceding 4/22/2020 (the date Conklin's original Complaint was filed), GoSmith sent
10    Conklin at least 15 telemarketing text messages at this number. GoSmith knowingly and
11    willfully sent these text messages using an automatic telephone dialing system in violation of
12    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
13    sent these text messages without instituting procedures that meet the minimum standards
14    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
15    Conklin seeks an amount not less than $22,500 for at least 15 knowing and willful violations of
16    47 U.S.C. § 227(b), and an amount not less than $22,500 for at least 15 knowing and willful
17    violations of 47 U.S.C. § 227(c). Alternatively, Conklin seeks an amount not less than $7,500
18    for at least 15 negligent violations of 47 U.S.C. § 227(b), and not less than $7,500 for at least
19    15 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Conklin at least 15
20    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
21    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
22    Conklin seeks an amount not less than $7,500, attorney’s fees, injunctive relief, and treble
23    damages.
24         241.    Andres Contreras personally owns and uses the cellular phone number xxx-xxx-
25    9598. This number is a residential telephone subscription. In the four years preceding
26    4/22/2020 (the date Contreras's original Complaint was filed), GoSmith sent Contreras at least
27    63 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                  - 117 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 118 of 602




1     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
2     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
3     text messages without instituting procedures that meet the minimum standards required for
4     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Contreras seeks
5     an amount not less than $94,500 for at least 63 knowing and willful violations of 47 U.S.C. §
6     227(b), and an amount not less than $94,500 for at least 63 knowing and willful violations of
7     47 U.S.C. § 227(c). Alternatively, Contreras seeks an amount not less than $31,500 for at least
8     63 negligent violations of 47 U.S.C. § 227(b), and not less than $31,500 for at least 63
9     negligent violations of 47 U.S.C. § 227(c).
10         242.    Brent Cook personally owns and uses the cellular phone number xxx-xxx-0497.
11    his number is a residential telephone subscription and is Cook's personal cell phone, with
12    which he makes all of his personal calls. He carries the phone at all times and charges it in his
13    home at night. He also uses it for calls relating to his home-based business, but his business has
14    a different, dedicated office line. In the four years preceding 11/18/2020 (the date Cook's
15    original Complaint was filed), GoSmith sent Cook at least 380 telemarketing text messages at
16    this number, at least once every day. GoSmith knowingly and willfully sent these text
17    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
18    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
19    text messages without instituting procedures that meet the minimum standards required for
20    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Cook seeks an
21    amount not less than $570,000 for at least 380 knowing and willful violations of 47 U.S.C. §
22    227(b), and an amount not less than $570,000 for at least 380 knowing and willful violations of
23    47 U.S.C. § 227(c). Alternatively, Cook seeks an amount not less than $190,000 for at least
24    380 negligent violations of 47 U.S.C. § 227(b), and not less than $190,000 for at least 380
25    negligent violations of 47 U.S.C. § 227(c).
26         243.    Christina Cooke-Mayrant personally owns and uses the cellular phone number
27    xxx-xxx-2839. This number is a residential telephone subscription and is Cooke-Mayrant's
     PLAINTIFFS’ AMENDED COMPLAINT                  - 118 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 119 of 602




1     only phone. She has a family or individual plan with the cellphone service provider and pays
2     for the phone through her personal bank account. In the four years preceding 1/30/2020 (the
3     date Cooke-Mayrant's original Complaint was filed), GoSmith sent Cooke-Mayrant at least 68
4     telemarketing text messages at this number, trying to sell her painting and construction leads.
5     Cooke-Mayrant was a realtor. She did not sign up for or request GoSmith's solicitations to her
6     personal cell phone. GoSmith knowingly and willfully sent these text messages using an
7     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
8     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
9     procedures that meet the minimum standards required for telemarketing in violation of 47
10    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Cooke-Mayrant seeks an amount not less than
11    $102,000 for at least 68 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
12    not less than $102,000 for at least 68 knowing and willful violations of 47 U.S.C. § 227(c).
13    Alternatively, Cooke-Mayrant seeks an amount not less than $34,000 for at least 68 negligent
14    violations of 47 U.S.C. § 227(b), and not less than $34,000 for at least 68 negligent violations
15    of 47 U.S.C. § 227(c).
16         244.    Ron Cooper personally owns and uses the cellular phone number xxx-xxx-8678.
17    This number is a residential telephone subscription and is Cooper's only phone. He pays for it
18    out of his personal bank account and makes all of his personal calls with this phone, charging
19    at night in his home. In the four years preceding 4/27/2020 (the date Cooper's original
20    Complaint was filed), GoSmith sent Cooper at least 45 telemarketing text messages at this
21    number. GoSmith knowingly and willfully sent these text messages using an automatic
22    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
23    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
24    procedures that meet the minimum standards required for telemarketing in violation of 47
25    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Cooper seeks an amount not less than $67,500 for
26    at least 45 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
27    $67,500 for at least 45 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
     PLAINTIFFS’ AMENDED COMPLAINT                  - 119 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 120 of 602




1     Cooper seeks an amount not less than $22,500 for at least 45 negligent violations of 47 U.S.C.
2     § 227(b), and not less than $22,500 for at least 45 negligent violations of 47 U.S.C. § 227(c).
3     Finally, GoSmith sent Cooper at least 45 commercial text messages in violation of RCW §§
4     19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
5     violation of RCW § 80.36.390, for which Cooper seeks an amount not less than $22,500,
6     attorney’s fees, injunctive relief, and treble damages.
7          245.    Donald Coover personally owns and uses the cellular phone number xxx-xxx-
8     9792. This number is a residential telephone subscription and is Coover's only phone, which he
9     pays for out of his personal bank account and with which he makes all of his personal calls and
10    also makes calls relating to his home-based business. On 8/30/2003, Coover registered this
11    number on the National Do Not Call Registry. In the four years preceding 4/21/2020 (the date
12    Coover's original Complaint was filed), GoSmith sent Coover at least 68 telemarketing text
13    messages at this number, at least two a week. GoSmith knowingly and willfully sent these text
14    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
16    text messages without instituting procedures that meet the minimum standards required for
17    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
18    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
19    least 2 text messages to Coover within a 12-month period after Coover was registered on the
20    National Do Not Call Registry, including but not limited to the period between 2/16/2017 and
21    10/10/2017. Coover seeks an amount not less than $102,000 for at least 68 knowing and willful
22    violations of 47 U.S.C. § 227(b), and an amount not less than $102,000 for at least 68 knowing
23    and willful violations of 47 U.S.C. § 227(c). Alternatively, Coover seeks an amount not less
24    than $34,000 for at least 68 negligent violations of 47 U.S.C. § 227(b), and not less than
25    $34,000 for at least 68 negligent violations of 47 U.S.C. § 227(c).
26         246.    Hoshea Cordowin personally owns and uses the cellular phone number xxx-xxx-
27    7359. This number is a residential telephone subscription. On 1/29/2008, Cordowin registered
     PLAINTIFFS’ AMENDED COMPLAINT                  - 120 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 121 of 602




1     this number on the National Do Not Call Registry. In the four years preceding 4/27/2020 (the
2     date Cordowin's original Complaint was filed), GoSmith sent Cordowin at least 13
3     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
4     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
5     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
6     text messages without instituting procedures that meet the minimum standards required for
7     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
8     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
9     least 2 text messages to Cordowin within a 12-month period after Cordowin was registered on
10    the National Do Not Call Registry, including but not limited to the period between 4/27/2016
11    and 4/27/2017. Cordowin seeks an amount not less than $19,500 for at least 13 knowing and
12    willful violations of 47 U.S.C. § 227(b), and an amount not less than $19,500 for at least 13
13    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Cordowin seeks an
14    amount not less than $6,500 for at least 13 negligent violations of 47 U.S.C. § 227(b), and not
15    less than $6,500 for at least 13 negligent violations of 47 U.S.C. § 227(c).
16         247.    William Corette, Jr. personally owns and uses the cellular phone number xxx-
17    xxx-0043. This number is a residential telephone subscription. On 6/16/2006, Corette, Jr.
18    registered this number on the National Do Not Call Registry. In the four years preceding
19    4/24/2020 (the date Corette, Jr.'s original Complaint was filed), GoSmith sent Corette, Jr. at
20    least 7 telemarketing text messages at this number, although, upon information and belief, the
21    actual number of messages is much higher. GoSmith knowingly and willfully sent these text
22    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
23    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
24    text messages without instituting procedures that meet the minimum standards required for
25    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
26    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
27    least 2 text messages to Corette, Jr. within a 12-month period after Corette, Jr. was registered
     PLAINTIFFS’ AMENDED COMPLAINT                  - 121 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 122 of 602




1     on the National Do Not Call Registry, including but not limited to the period between
2     6/28/2017 and 6/28/2018. Corette, Jr. seeks an amount not less than $10,500 for at least 7
3     knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $10,500 for
4     at least 7 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Corette, Jr. seeks
5     an amount not less than $3,500 for at least 7 negligent violations of 47 U.S.C. § 227(b), and not
6     less than $3,500 for at least 7 negligent violations of 47 U.S.C. § 227(c).
7          248.    Regina Corley personally owns and uses the cellular phone number xxx-xxx-
8     9253. This number is a residential telephone subscription. In the four years preceding
9     1/30/2020 (the date Corley's original Complaint was filed), GoSmith sent Corley at least 8
10    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
11    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
12    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
13    text messages without instituting procedures that meet the minimum standards required for
14    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Corley seeks an
15    amount not less than $12,000 for at least 8 knowing and willful violations of 47 U.S.C. §
16    227(b), and an amount not less than $12,000 for at least 8 knowing and willful violations of 47
17    U.S.C. § 227(c). Alternatively, Corley seeks an amount not less than $4,000 for at least 8
18    negligent violations of 47 U.S.C. § 227(b), and not less than $4,000 for at least 8 negligent
19    violations of 47 U.S.C. § 227(c).
20         249.    Cristian Corniciuc personally owns and uses the cellular phone number xxx-xxx-
21    6744. This number is a residential telephone subscription and is Corniciuc's personal
22    cellphone. On 6/8/2018, Corniciuc registered this number on the National Do Not Call
23    Registry. In the four years preceding 4/21/2020 (the date Corniciuc's original Complaint was
24    filed), GoSmith sent Corniciuc at least 456 telemarketing text messages at this number,
25    sometimes exceeding 30 texts per week. GoSmith knowingly and willfully sent these text
26    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
27    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                  - 122 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 123 of 602




1     text messages without instituting procedures that meet the minimum standards required for
2     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
3     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
4     least 2 text messages to Corniciuc within a 12-month period after Corniciuc was registered on
5     the National Do Not Call Registry, including but not limited to the period between 6/8/2018
6     and 6/8/2019. Corniciuc seeks an amount not less than $684,000 for at least 456 knowing and
7     willful violations of 47 U.S.C. § 227(b), and an amount not less than $684,000 for at least 456
8     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Corniciuc seeks an
9     amount not less than $228,000 for at least 456 negligent violations of 47 U.S.C. § 227(b), and
10    not less than $228,000 for at least 456 negligent violations of 47 U.S.C. § 227(c).
11         250.    Jose Corral personally owns and uses the cellular phone number xxx-xxx-5639.
12    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
13    date Corral's original Complaint was filed), GoSmith sent Corral at least 5 telemarketing text
14    messages at this number. GoSmith knowingly and willfully sent these text messages using an
15    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
16    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Corral seeks an amount not less than $7,500 for at
19    least 5 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
20    $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Corral
21    seeks an amount not less than $2,500 for at least 5 negligent violations of 47 U.S.C. § 227(b),
22    and not less than $2,500 for at least 5 negligent violations of 47 U.S.C. § 227(c). Finally,
23    GoSmith sent Corral at least 5 commercial text messages in violation of RCW §§ 19.190.060,
24    19.86.090, 80.36.400, and an undetermined number of telephone solicitations in violation of
25    RCW § 80.36.390, for which Corral seeks an amount not less than $2,500, attorney’s fees,
26    injunctive relief, and treble damages.
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 123 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 124 of 602




1           251.    Andrew Correa personally owns and uses the cellular phone number xxx-xxx-
2     8857. This number is a residential telephone subscription and Correa's only cellphone. It is the
3     phone on which he makes all of his personal calls, although he does take some business calls
4     relating to his home-based business on this line as well. It is a personal or family plan with
5     Correa's cellphone service provider, and Correa keeps the phone with him and charges it in his
6     room at night. In the four years preceding 01/30/2020 (the date Correa's original Complaint
7     was filed), GoSmith sent Correa at least 155 telemarketing text messages at this number.
8     GoSmith knowingly and willfully sent these text messages using an automatic telephone
9     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully
10    sent these text messages without instituting procedures that meet the minimum standards
11    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
12    Correa seeks an amount not less than $232,500 for at least 155 knowing and willful violations
13    of 47 U.S.C. § 227(b), and an amount not less than $232,500 for at least 155 knowing and
14    willful violations of 47 U.S.C. § 227(c). Alternatively, Correa seeks an amount not less than
15    $77,500 for at least 155 negligent violations of 47 U.S.C. § 227(b), and $77,500 for at least 155
16    negligent violations of 47 U.S.C. § 227(c).
17          252.    Raymond Covington personally owns and uses the cellular phone number xxx-
18    xxx-3719. This number is a residential telephone subscription and is Covington's only phone.
19    He uses it for all his personal calls and it is on a personal or family cellular service plan. In the
20    four years preceding 4/22/2020 (the date Covington's original Complaint was filed), GoSmith
21    sent Covington at least 24 telemarketing text messages at this number. GoSmith knowingly and
22    willfully sent these text messages using an automatic telephone dialing system in violation of
23    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
24    sent these text messages without instituting procedures that meet the minimum standards
25    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
26    Covington seeks an amount not less than $36,000 for at least 24 knowing and willful violations
27    of 47 U.S.C. § 227(b), and an amount not less than $36,000 for at least 24 knowing and willful
     PLAINTIFFS’ AMENDED COMPLAINT                    - 124 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                        299 S Main St SLC, UT 84111
                                                                                385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 125 of 602




1     violations of 47 U.S.C. § 227(c). Alternatively, Covington seeks an amount not less than
2     $12,000 for at least 24 negligent violations of 47 U.S.C. § 227(b), and not less than $12,000 for
3     at least 24 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Covington at least
4     24 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and
5     an undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
6     Covington seeks an amount not less than $12,000, attorney’s fees, injunctive relief, and treble
7     damages.
8          253.    Brian Cox is a veteran who personally owns and uses the cellular phone number
9     xxx-xxx-6670. This number is a residential telephone subscription and is Cox's only phone.
10    His wife and children have their own phones and Cox and his family share a family plan with
11    their cellular service provider. Cox uses his phone for all his personal calls and makes some
12    calls relating to his home-based business with it, but it is his personal phone which he carries
13    with him and charges in his room at night. On 08/22/2005, Cox registered this number on the
14    National Do Not Call Registry. In the four years preceding 01/30/2020 (the date Cox's original
15    Complaint was filed), GoSmith sent Cox at least 38 telemarketing text messages at this
16    number, sending at least 1-2 messages a day for several weeks. GoSmith knowingly and
17    willfully sent these text messages using an automatic telephone dialing system in violation of
18    47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages
19    without instituting procedures that meet the minimum standards required for telemarketing in
20    violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. §
21    227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text
22    messages to Cox within a 12-month period after Cox was registered on the National Do Not
23    Call Registry, including but not limited to the period between 10/04/2017 and 06/26/2018. Cox
24    seeks an amount not less than $57,000 for at least 38 knowing and willful violations of 47
25    U.S.C. § 227(b), and an amount not less than $57,000 for at least 38 knowing and willful
26    violations of 47 U.S.C. § 227(c). Alternatively, Cox seeks an amount not less than $19,000 for
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 125 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 126 of 602




1     at least 38 negligent violations of 47 U.S.C. § 227(b), and $19,000 for at least 38 negligent
2     violations of 47 U.S.C. § 227(c).
3          254.    Maurice Crabbe personally owns and uses the cellular phone number xxx-xxx-
4     9483. This number is a residential telephone subscription and is Crabbe's personal cell phone,
5     which he uses for all his personal calls and also in his home-based business. On 06/14/2009,
6     Crabbe registered this number on the National Do Not Call Registry. In the four years
7     preceding 01/30/2020 (the date Crabbe's original Complaint was filed), GoSmith sent Crabbe
8     at least 107 telemarketing text messages at this number. GoSmith knowingly and willfully sent
9     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
10    227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
11    instituting procedures that meet the minimum standards required for telemarketing in violation
12    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
13    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
14    Crabbe within a 12-month period after Crabbe was registered on the National Do Not Call
15    Registry, including but not limited to the period between 07/04/2017 and 07/04/2018. Crabbe
16    seeks an amount not less than $160,500 for at least 107 knowing and willful violations of 47
17    U.S.C. § 227(b), and an amount not less than $160,500 for at least 107 knowing and willful
18    violations of 47 U.S.C. § 227(c). Alternatively, Crabbe seeks an amount not less than $53,500
19    for at least 107 negligent violations of 47 U.S.C. § 227(b), and $53,500 for at least 107
20    negligent violations of 47 U.S.C. § 227(c)
21         255.    Alan Craig personally owns and uses the cellular phone number xxx-xxx-9709.
22    This number is a residential telephone subscription and is on a personal or family plan with
23    Craig's cellular service provider. Craig makes all his personal calls with this phone and has a
24    separate number for work and business calls, which goes to his office and not to his personal
25    phone. On 12/09/2004, Craig registered this number on the National Do Not Call Registry.
26    Despite having been on the Do Not Call Registry with the same number for over 12 years, in
27    the four years preceding 01/30/2020 (the date Craig's original Complaint was filed), GoSmith
     PLAINTIFFS’ AMENDED COMPLAINT                  - 126 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 127 of 602




1     sent Craig at least 5 telemarketing text messages per week at this number, for a total number of
2     texts that exceeded 678 telemarketing text messages. GoSmith knowingly and willfully sent
3     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
4     227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
5     instituting procedures that meet the minimum standards required for telemarketing in violation
6     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
7     47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Craig
8     within a 12-month period after Craig was registered on the National Do Not Call Registry,
9     including but not limited to the period between 06/24/2017 and 06/24/2018. Craig seeks an
10    amount not less than $1,017,000 for at least 678 knowing and willful violations of 47 U.S.C. §
11    227(b), and an amount not less than $1,017,000 for at least 678 knowing and willful violations
12    of 47 U.S.C. § 227(c). Alternatively, Craig seeks an amount not less than $339,000 for at least
13    678 negligent violations of 47 U.S.C. § 227(b), and $339,000 for at least 678 negligent
14    violations of 47 U.S.C. § 227(c).
15         256.    Jay Cram personally owns and uses the cellular phone number xxx-xxx-2670.
16    This number is a residential telephone subscription. On 7/10/2003, Cram registered this
17    number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
18    Cram's original Complaint was filed), GoSmith sent Cram at least 5 telemarketing text
19    messages at this number. GoSmith knowingly and willfully sent these text messages using an
20    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
21    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
22    procedures that meet the minimum standards required for telemarketing in violation of 47
23    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
24    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Cram
25    within a 12-month period after Cram was registered on the National Do Not Call Registry,
26    including but not limited to the period between 4/28/2016 and 4/28/2017. Cram seeks an
27    amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b),
     PLAINTIFFS’ AMENDED COMPLAINT                 - 127 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 128 of 602




1     and an amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. §
2     227(c). Alternatively, Cram seeks an amount not less than $2,500 for at least 5 negligent
3     violations of 47 U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent violations of
4     47 U.S.C. § 227(c).
5          257.    Brian Cramer personally owns and uses the cellular phone number xxx-xxx-9368.
6     This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
7     date Cramer's original Complaint was filed), GoSmith sent Cramer at least 2 telemarketing text
8     messages at this number. GoSmith knowingly and willfully sent these text messages using an
9     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
10    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
11    procedures that meet the minimum standards required for telemarketing in violation of 47
12    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Cramer seeks an amount not less than $3,000 for
13    at least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
14    $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
15    Cramer seeks an amount not less than $1,000 for at least 2 negligent violations of 47 U.S.C. §
16    227(b), and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(c).
17         258.    Kirk Cramer personally owns and uses the cellular phone number xxx-xxx-3366.
18    This number is a residential telephone subscription and is Cramer's only phone. Cramer pays
19    for this phone out of his personal bank account and uses it for all his personal calls. He also has
20    a home-based business and he makes calls from this phone relating to that business. He keeps
21    his phone with him and charges it in his room at night. In the four years preceding 4/22/2020
22    (the date Cramer's original Complaint was filed), GoSmith sent Cramer at least 91
23    telemarketing text messages and phone calls at this number, calling and texting two to three
24    times a week and even texting very early in the morning. GoSmith knowingly and willfully
25    sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
26    § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 128 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 129 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Cramer seeks an
2     amount not less than $136,500 for at least 91 knowing and willful violations of 47 U.S.C. §
3     227(b), and an amount not less than $136,500 for at least 91 knowing and willful violations of
4     47 U.S.C. § 227(c). Alternatively, Cramer seeks an amount not less than $45,500 for at least 91
5     negligent violations of 47 U.S.C. § 227(b), and not less than $45,500 for at least 91 negligent
6     violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Cramer at least 91 commercial text
7     messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
8     number of telephone solicitations in violation of RCW § 80.36.390, for which Cramer seeks an
9     amount not less than $45,500, attorney’s fees, injunctive relief, and treble damages.
10         259.    Armando Crespin personally owns and uses the cellular phone number xxx-xxx-
11    2147. This number is a residential telephone subscription. In the four years preceding
12    1/30/2020 (the date Crespin's original Complaint was filed), GoSmith sent Crespin at least 59
13    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
14    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
16    text messages without instituting procedures that meet the minimum standards required for
17    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Crespin seeks an
18    amount not less than $88,500 for at least 59 knowing and willful violations of 47 U.S.C. §
19    227(b), and an amount not less than $88,500 for at least 59 knowing and willful violations of
20    47 U.S.C. § 227(c). Alternatively, Crespin seeks an amount not less than $29,500 for at least
21    59 negligent violations of 47 U.S.C. § 227(b), and not less than $29,500 for at least 59
22    negligent violations of 47 U.S.C. § 227(c).
23         260.    Jim Crites personally owns and uses the cellular phone number xxx-xxx-0427.
24    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
25    date Crites's original Complaint was filed), GoSmith sent Crites at least 221 telemarketing text
26    messages at this number. GoSmith knowingly and willfully sent these text messages using an
27    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 129 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 130 of 602




1     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
2     procedures that meet the minimum standards required for telemarketing in violation of 47
3     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Crites seeks an amount not less than $331,500 for
4     at least 221 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
5     $331,500 for at least 221 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
6     Crites seeks an amount not less than $110,500 for at least 221 negligent violations of 47 U.S.C.
7     § 227(b), and not less than $110,500 for at least 221 negligent violations of 47 U.S.C. § 227(c).
8          261.    Andrew Croan personally owns and uses the cellular phone number xxx-xxx-
9     4142. This number is a residential telephone subscription and is Croan's only phone. This is
10    Croan's personal cellphone, which he uses to make all his personal calls and which he pays for
11    out of his personal bank account. Croan had a separate business number which was attached to
12    a landline phone for his work. In the four years preceding 4/22/2020 (the date Croan's original
13    Complaint was filed), GoSmith sent Croan;s personal cellphone at least 95 telemarketing text
14    messages at this number. Croan repeatedly replied, "STOP" and told GoSmith not to send him
15    any more texts or information, but GoSmith continued to text Croan its solicitations. GoSmith
16    knowingly and willfully sent these text messages using an automatic telephone dialing system
17    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
18    knowingly and willfully sent these text messages without instituting procedures that meet the
19    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
20    § 64.1200(d). Croan seeks an amount not less than $142,500 for at least 95 knowing and
21    willful violations of 47 U.S.C. § 227(b), and an amount not less than $142,500 for at least 95
22    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Croan seeks an amount
23    not less than $47,500 for at least 95 negligent violations of 47 U.S.C. § 227(b), and not less
24    than $47,500 for at least 95 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent
25    Croan at least 95 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090,
26    80.36.400, and an undetermined number of telephone solicitations in violation of RCW §
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 130 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 131 of 602




1     80.36.390, for which Croan seeks an amount not less than $47,500, attorney’s fees, injunctive
2     relief, and treble damages.
3          262.    Ronald Crosby personally owns and uses the cellular phone number xxx-xxx-
4     0254. This number is a residential telephone subscription. On 12/18/2004, Crosby registered
5     this number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the
6     date Crosby's original Complaint was filed), GoSmith sent Crosby at least 3 telemarketing text
7     messages at this number. GoSmith knowingly and willfully sent these text messages using an
8     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
9     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
10    procedures that meet the minimum standards required for telemarketing in violation of 47
11    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
12    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Crosby
13    within a 12-month period after Crosby was registered on the National Do Not Call Registry,
14    including but not limited to the period between 4/28/2017 and 4/28/2018. Crosby seeks an
15    amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(b),
16    and an amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. §
17    227(c). Alternatively, Crosby seeks an amount not less than $1,500 for at least 3 negligent
18    violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent violations of
19    47 U.S.C. § 227(c).
20         263.    Samuel Cruz personally owns and uses the cellular phone number xxx-xxx-1380.
21    This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
22    date Cruz's original Complaint was filed), GoSmith sent Cruz at least 6 telemarketing text
23    messages at this number. GoSmith knowingly and willfully sent these text messages using an
24    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
25    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
26    procedures that meet the minimum standards required for telemarketing in violation of 47
27    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Cruz seeks an amount not less than $9,000 for at
     PLAINTIFFS’ AMENDED COMPLAINT                  - 131 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 132 of 602




1     least 6 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
2     $9,000 for at least 6 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Cruz
3     seeks an amount not less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(b),
4     and not less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(c).
5          264.    Tammy Cunningham personally owns and uses the cellular phone number xxx-
6     xxx-1868. This number is a residential telephone subscription. On 5/13/2010, Cunningham
7     registered this number on the National Do Not Call Registry. In the four years preceding
8     1/30/2020 (the date Cunningham's original Complaint was filed), GoSmith sent Cunningham at
9     least 6 telemarketing text messages at this number. GoSmith knowingly and willfully sent
10    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
11    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
12    text messages without instituting procedures that meet the minimum standards required for
13    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
14    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
15    least 2 text messages to Cunningham within a 12-month period after Cunningham was
16    registered on the National Do Not Call Registry, including but not limited to the period
17    between 5/23/2017 and 5/23/2018. Cunningham seeks an amount not less than $9,000 for at
18    least 6 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
19    $9,000 for at least 6 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
20    Cunningham seeks an amount not less than $3,000 for at least 6 negligent violations of 47
21    U.S.C. § 227(b), and not less than $3,000 for at least 6 negligent violations of 47 U.S.C. §
22    227(c).
23         265.    Joe Darg personally owns and uses the cellular phone number xxx-xxx-4084. This
24    number is a residential telephone subscription. In the four years preceding 4/29/2020 (the date
25    Darg's original Complaint was filed), GoSmith sent Darg at least 4 telemarketing text messages
26    at this number. GoSmith knowingly and willfully sent these text messages using an automatic
27    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 132 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 133 of 602




1     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
2     procedures that meet the minimum standards required for telemarketing in violation of 47
3     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Darg seeks an amount not less than $6,000 for at
4     least 4 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
5     $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Darg
6     seeks an amount not less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(b),
7     and not less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(c).
8          266.    Mike Darling personally owns and uses the cellular phone number xxx-xxx-3758.
9     This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
10    date Darling's original Complaint was filed), GoSmith sent Darling at least 96 telemarketing
11    text messages at this number. GoSmith knowingly and willfully sent these text messages using
12    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
13    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
14    instituting procedures that meet the minimum standards required for telemarketing in violation
15    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Darling seeks an amount not less than
16    $144,000 for at least 96 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
17    not less than $144,000 for at least 96 knowing and willful violations of 47 U.S.C. § 227(c).
18    Alternatively, Darling seeks an amount not less than $48,000 for at least 96 negligent
19    violations of 47 U.S.C. § 227(b), and not less than $48,000 for at least 96 negligent violations
20    of 47 U.S.C. § 227(c).
21         267.    John Daschofsky personally owns and uses the cellular phone number xxx-xxx-
22    5658. This number is a residential telephone subscription and is Daschofsky's personal
23    cellphone, which he pays for out of his personal bank account. Daschofsky has only one phone
24    for all of his communication needs and keeps this phone with him, charging it in his room at
25    night. He makes all of his personal calls using this phone number. In the four years preceding
26    4/22/2020 (the date Daschofsky's original Complaint was filed), GoSmith sent Daschofsky at
27    least 41 telemarketing text messages at this number. GoSmith knowingly and willfully sent
     PLAINTIFFS’ AMENDED COMPLAINT                  - 133 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 134 of 602




1     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
2     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
3     text messages without instituting procedures that meet the minimum standards required for
4     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Daschofsky seeks
5     an amount not less than $61,500 for at least 41 knowing and willful violations of 47 U.S.C. §
6     227(b), and an amount not less than $61,500 for at least 41 knowing and willful violations of
7     47 U.S.C. § 227(c). Alternatively, Daschofsky seeks an amount not less than $20,500 for at
8     least 41 negligent violations of 47 U.S.C. § 227(b), and not less than $20,500 for at least 41
9     negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Daschofsky at least 41
10    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
11    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
12    Daschofsky seeks an amount not less than $20,500, attorney’s fees, injunctive relief, and treble
13    damages.
14         268.    Travis David personally owns and uses the cellular phone number xxx-xxx-8329.
15    This number is a residential telephone subscription and is David's personal cellphone. It is his
16    only phone and he does use it on occasion for home-based business calls, but it is his primary
17    and only phone for all his personal calls and he uses his personal bank account to pay for this
18    phone and its cellular service. On 06/03/2004, David registered this number on the National Do
19    Not Call Registry. Despite David having been on the Do Not Call Registry for over 12 years, in
20    the four years preceding 01/30/2020 (the date David's original Complaint was filed), GoSmith
21    sent David at least 6 telemarketing text messages at this number. GoSmith knowingly and
22    willfully sent these text messages using an automatic telephone dialing system in violation of
23    47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages
24    without instituting procedures that meet the minimum standards required for telemarketing in
25    violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. §
26    227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text
27    messages to David within a 12-month period after David was registered on the National Do
     PLAINTIFFS’ AMENDED COMPLAINT                  - 134 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 135 of 602




1     Not Call Registry, including but not limited to the period between 06/14/2017 and 06/14/2018.
2     David seeks an amount not less than $9,000 for at least 6 knowing and willful violations of 47
3     U.S.C. § 227(b), and an amount not less than $9,000 for at least 6 knowing and willful
4     violations of 47 U.S.C. § 227(c). Alternatively, David seeks an amount not less than $3,000 for
5     at least 6 negligent violations of 47 U.S.C. § 227(b), and $3,000 for at least 6 negligent
6     violations of 47 U.S.C. § 227(c).
7          269.    Benjamin Davies personally owns and uses the cellular phone number xxx-xxx-
8     0928. This number is a residential telephone subscription and is Davies's personal cellphone.
9     He uses it for work calls because he is a truck driver and needs to have cellular service. He also
10    occasionally takes construction jobs. This phone number is his only phone and he makes all of
11    his personal calls using this phone number. On 7/22/2005, Davies registered this number on the
12    National Do Not Call Registry. Despite his long history on the Do Not Call Registry, in the
13    four years preceding 4/22/2020 (the date Davies's original Complaint was filed), GoSmith sent
14    Davies at least 365 telemarketing text messages and phone calls to Davies's personal cellphone
15    at this number, at a rate of more than four a week. Davies was often angry at the constant
16    bombardment of both calls and texts, which raised his blood pressure and frustrated him. Many
17    times, Davies spoke to GoSmith representatives and asked that his number be placed on their
18    internal Do Not Call list, but the representatives would hang up on him. He would get other
19    phone calls from different individuals and more annoying texts shortly thereafter. Davies
20    considered it intentional harassment. GoSmith knowingly and willfully sent these text
21    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
22    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
23    text messages without instituting procedures that meet the minimum standards required for
24    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
25    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
26    least 2 text messages to Davies within a 12-month period after Davies was registered on the
27    National Do Not Call Registry, including but not limited to the period between 4/27/2016 and
     PLAINTIFFS’ AMENDED COMPLAINT                  - 135 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 136 of 602




1     4/27/2017. Davies seeks an amount not less than $547,500 for at least 365 knowing and willful
2     violations of 47 U.S.C. § 227(b), and an amount not less than $547,500 for at least 365
3     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Davies seeks an amount
4     not less than $182,500 for at least 365 negligent violations of 47 U.S.C. § 227(b), and not less
5     than $182,500 for at least 365 negligent violations of 47 U.S.C. § 227(c).
6          270.    Clint Davis personally owns and uses the cellular phone number xxx-xxx-7093.
7     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
8     date Davis's original Complaint was filed), GoSmith sent Davis at least 10 telemarketing text
9     messages at this number. GoSmith knowingly and willfully sent these text messages using an
10    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
11    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
12    procedures that meet the minimum standards required for telemarketing in violation of 47
13    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Davis seeks an amount not less than $15,000 for
14    at least 10 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
15    $15,000 for at least 10 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
16    Davis seeks an amount not less than $5,000 for at least 10 negligent violations of 47 U.S.C. §
17    227(b), and not less than $5,000 for at least 10 negligent violations of 47 U.S.C. § 227(c).
18         271.    Jeffrey Davis personally owns and uses the cellular phone number xxx-xxx-3628.
19    This number is a residential telephone subscription. In the four years preceding 4/24/2020 (the
20    date Davis's original Complaint was filed), GoSmith sent Davis at least 52 telemarketing text
21    messages at this number. GoSmith knowingly and willfully sent these text messages using an
22    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
23    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
24    procedures that meet the minimum standards required for telemarketing in violation of 47
25    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Davis seeks an amount not less than $78,000 for
26    at least 52 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
27    $78,000 for at least 52 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
     PLAINTIFFS’ AMENDED COMPLAINT                  - 136 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 137 of 602




1     Davis seeks an amount not less than $26,000 for at least 52 negligent violations of 47 U.S.C. §
2     227(b), and not less than $26,000 for at least 52 negligent violations of 47 U.S.C. § 227(c).
3          272.    Linda Dazey personally owns and uses the cellular phone number xxx-xxx-3524.
4     This number is a residential telephone subscription and is Dazey's only phone. She uses this
5     phone for all her personal calls and keeps it in her room at night. It is on a personal plan and
6     she pays for it out of her personal bank account. Like anyone else, she makes some work calls
7     related to her home-based business with this phone. On 07/07/2007, Dazey registered this
8     number on the National Do Not Call Registry. In the four years preceding 01/30/2020 (the date
9     Dazey's original Complaint was filed), GoSmith sent Dazey at least 9 telemarketing text
10    messages at this number. GoSmith knowingly and willfully sent these text messages using an
11    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith
12    knowingly and willfully sent these text messages without instituting procedures that meet the
13    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
14    § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
15    knowingly and willfully sent at least 2 text messages to Dazey within a 12-month period after
16    Dazey was registered on the National Do Not Call Registry, including but not limited to the
17    period between 05/16/2017 and 06/22/2017. Dazey seeks an amount not less than $13,500 for
18    at least 9 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
19    $13,500 for at least 9 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
20    Dazey seeks an amount not less than $4,500 for at least 9 negligent violations of 47 U.S.C. §
21    227(b), and $4,500 for at least 9 negligent violations of 47 U.S.C. § 227(c).
22         273.    Jesse Debartolo personally owns and uses the cellular phone number xxx-xxx-
23    7673. This number is a residential telephone subscription and is Debartolo's only phone. He
24    uses this cellphone for all his personal calls and charges it in his room at night. He pays for it
25    out of his personal bank account. In the four years preceding 4/28/2020 (the date Debartolo's
26    original Complaint was filed), GoSmith sent Debartolo at least 24 telemarketing text messages
27    at this number. Debartolo did not return any of the calls or request or invite GoSmith's
     PLAINTIFFS’ AMENDED COMPLAINT                   - 137 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 138 of 602




1     solicitations. He never gave GoSmith consent to text him, and GoSmith's texts were a source of
2     constant annoyance to Debartolo. GoSmith knowingly and willfully sent these text messages
3     using an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and
4     47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
5     instituting procedures that meet the minimum standards required for telemarketing in violation
6     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Debartolo seeks an amount not less than
7     $36,000 for at least 24 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
8     not less than $36,000 for at least 24 knowing and willful violations of 47 U.S.C. § 227(c).
9     Alternatively, Debartolo seeks an amount not less than $12,000 for at least 24 negligent
10    violations of 47 U.S.C. § 227(b), and not less than $12,000 for at least 24 negligent violations
11    of 47 U.S.C. § 227(c). Finally, GoSmith sent Debartolo at least 24 commercial text messages
12    in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
13    telephone solicitations in violation of RCW § 80.36.390, for which Debartolo seeks an amount
14    not less than $12,000, attorney’s fees, injunctive relief, and treble damages.
15         274.    Frank Deese personally owns and uses the cellular phone number xxx-xxx-5200.
16    This number is a residential telephone subscription. On 2/10/2006, Deese registered this
17    number on the National Do Not Call Registry. In the past several years, he has used it for
18    business. In the four years preceding 4/28/2020 (the date Deese's original Complaint was
19    filed), GoSmith sent Deese at least 360 telemarketing text messages at this number, at a rate of
20    3-4 messages a day for months. This disrupted Deese's work and created an unsafe work
21    environment, as Deese had to check each message to ensure it wasn't something critical
22    relating to his job working for Union Pacific and on other critical infrastructure projects.
23    GoSmith knowingly and willfully sent these text messages using an automatic telephone
24    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
25    GoSmith knowingly and willfully sent these text messages without instituting procedures that
26    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
27    47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c),
     PLAINTIFFS’ AMENDED COMPLAINT                  - 138 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 139 of 602




1     GoSmith knowingly and willfully sent at least 2 text messages to Deese within a 12-month
2     period after Deese was registered on the National Do Not Call Registry, including but not
3     limited to the period between 4/28/2016 and 4/28/2017. Deese seeks an amount not less than
4     $540,000 for at least 360 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
5     not less than $540,000 for at least 360 knowing and willful violations of 47 U.S.C. § 227(c).
6     Alternatively, Deese seeks an amount not less than $180,000 for at least 360 negligent
7     violations of 47 U.S.C. § 227(b), and not less than $180,000 for at least 360 negligent
8     violations of 47 U.S.C. § 227(c).
9          275.    Barbara Deggans personally owns and uses the cellular phone number xxx-xxx-
10    8908. This number is a residential telephone subscription and it is Deggans's only phone
11    number. She uses her cellphone for all her personal calls and uses the same number in her
12    home-based business. She pays for it out of her personal bank account and keeps it in her room
13    at night. On 08/06/2003, Deggans registered this number on the National Do Not Call Registry.
14    Despite her longtime presence on the Do Not Call Registry, in the four years preceding
15    01/30/2020 (the date Deggans's original Complaint was filed), GoSmith sent Deggans more
16    than 2 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
17    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
18    227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
19    instituting procedures that meet the minimum standards required for telemarketing in violation
20    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
21    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
22    Deggans within a 12-month period after Deggans was registered on the National Do Not Call
23    Registry, including but not limited to the period between 06/05/2017 and 06/05/2018. Deggans
24    seeks an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C.
25    § 227(b), and an amount not less than $3,000 for at least 2 knowing and willful violations of 47
26    U.S.C. § 227(c). Alternatively, Deggans seeks an amount not less than $1,000 for at least 2
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 139 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 140 of 602




1     negligent violations of 47 U.S.C. § 227(b), and $1,000 for at least 2 negligent violations of 47
2     U.S.C. § 227(c).
3          276.    Christopher DeSantis personally owns and uses the cellular phone number xxx-
4     xxx-1382. This number is DeSantis's work number. In the four years preceding 01/30/2020
5     (the date DeSantis's original Complaint was filed), GoSmith sent DeSantis at least 17
6     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
7     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii). DeSantis seeks an amount not less than $25,500 for at least 17 knowing and
9     willful violations of 47 U.S.C. § 227(b). Alternatively, DeSantis seeks an amount not less than
10    $8,500 for at least 17 negligent violations of 47 U.S.C. § 227(b).
11         277.    John Desider personally owns and uses the cellular phone number xxx-xxx-9529.
12    This is Desider's personal cellphone and he makes all of his calls with it. It is with him 24/7
13    and he does also use this number in his home-based business. In the four years preceding
14    01/30/2020 (the date Desider's original Complaint was filed), GoSmith sent Desider at least
15    112 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
16    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
17    227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
18    instituting procedures that meet the minimum standards required for telemarketing in violation
19    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Desider seeks an amount not less than
20    $168,000 for at least 112 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
21    not less than $168,000 for at least 112 knowing and willful violations of 47 U.S.C. § 227(c).
22    Alternatively, Desider seeks an amount not less than $56,000 for at least 112 negligent
23    violations of 47 U.S.C. § 227(b), and $56,000 for at least 112 negligent violations of 47 U.S.C.
24    § 227(c).
25         278.    Anthony Desmoni personally owns and uses the cellular phone number xxx-xxx-
26    7354. This number is a residential telephone subscription. In the four years preceding
27    4/27/2020 (the date Desmoni's original Complaint was filed), GoSmith sent Desmoni at least 2
     PLAINTIFFS’ AMENDED COMPLAINT                  - 140 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 141 of 602




1     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
2     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
3     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
4     text messages without instituting procedures that meet the minimum standards required for
5     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Desmoni seeks an
6     amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
7     and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
8     227(c). Alternatively, Desmoni seeks an amount not less than $1,000 for at least 2 negligent
9     violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
10    47 U.S.C. § 227(c).
11         279.    Byron Dickerson personally owns and uses the cellular phone number xxx-xxx-
12    7721. This number is a residential telephone subscription. On 11/3/2018, Dickerson registered
13    this number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the
14    date Dickerson's original Complaint was filed), GoSmith sent Dickerson at least 250
15    telemarketing text messages to his personal cell phone at this number. GoSmith knowingly and
16    willfully sent these text messages using an automatic telephone dialing system in violation of
17    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
18    sent these text messages without instituting procedures that meet the minimum standards
19    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
20    in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
21    willfully sent at least 2 text messages to Dickerson within a 12-month period after Dickerson
22    was registered on the National Do Not Call Registry, including but not limited to the period
23    between 11/3/2018 and 11/3/2019. Dickerson seeks an amount not less than $375,000 for at
24    least 250 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
25    $375,000 for at least 250 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
26    Dickerson seeks an amount not less than $125,000 for at least 250 negligent violations of 47
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 141 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 142 of 602




1     U.S.C. § 227(b), and not less than $125,000 for at least 250 negligent violations of 47 U.S.C. §
2     227(c).
3          280.    Bryan Diehl personally owns and uses the cellular phone number xxx-xxx-9056.
4     This number is a residential telephone subscription; however, Diehl uses this phone primarily
5     for work, taking some personal calls on this cellphone, which is on a family plan with his
6     cellular service provider. On 09/15/2005, Diehl registered this number on the National Do Not
7     Call Registry. Despite his longtime presence on the Do Not Call List, in the four years
8     preceding 01/30/2020 (the date Diehl's original Complaint was filed), GoSmith sent Diehl at
9     least 20 telemarketing text messages at this number. Defendants wasted Deihl's time dealing
10    with unwanted spam and frustrated Deihl so much that he decided to sue GoSmith to stop their
11    abuse. GoSmith knowingly and willfully sent these text messages using an automatic telephone
12    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully
13    sent these text messages without instituting procedures that meet the minimum standards
14    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
15    in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
16    willfully sent at least 2 text messages to Diehl within a 12-month period after Diehl was
17    registered on the National Do Not Call Registry, including but not limited to the period
18    between 05/24/2017 and 08/19/2017. Diehl seeks an amount not less than $30,000 for at least
19    20 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $30,000
20    for at least 20 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Diehl seeks
21    an amount not less than $10,000 for at least 20 negligent violations of 47 U.S.C. § 227(b), and
22    $10,000 for at least 20 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Diehl
23    at least 20 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090,
24    80.36.400, and an undetermined number of telephone solicitations in violation of RCW §
25    80.36.390, for which Diehl seeks an amount not less than $10,000, attorney’s fees, injunctive
26    relief, and treble damages.
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 142 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 143 of 602




1          281.    Paul DiGiovanni personally owns and uses the cellular phone number xxx-xxx-
2     3551. This number is a residential telephone subscription that was DiGiovanni's only cellphone
3     and his only telephone number, which was his personal cellphone until September 2018. Up
4     until September 2018, DiGiovanni used this number for all of his personal calls, kept it with
5     him at all times, and charged it at night in his home. He paid for this service through his
6     personal bank account. In the four years preceding 4/29/2020 (the date DiGiovanni's original
7     Complaint was filed), GoSmith sent DiGiovanni at least 20 telemarketing text messages at this
8     number, all within a period of two months. This led DiGiovanni to purchase a new phone with
9     a new number for his personal use, simply because he could not avoid the constant spamming
10    of his personal cellphone. GoSmith knowingly and willfully sent these text messages using an
11    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
12    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
13    procedures that meet the minimum standards required for telemarketing in violation of 47
14    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). DiGiovanni seeks an amount not less than
15    $30,000 for at least 20 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
16    not less than $30,000 for at least 20 knowing and willful violations of 47 U.S.C. § 227(c).
17    Alternatively, DiGiovanni seeks an amount not less than $10,000 for at least 20 negligent
18    violations of 47 U.S.C. § 227(b), and not less than $10,000 for at least 20 negligent violations
19    of 47 U.S.C. § 227(c).
20         282.    Nicholas DiGiuseppe personally owns and uses the cellular phone number xxx-
21    xxx-7110. This number is a residential telephone subscription and is DiGiuseppe's only phone.
22    It is a cellphone and DiGiuseppe uses it to make all his personal calls. He keeps it with him
23    during the day and charges it in his room at night. In the four years preceding 4/28/2020 (the
24    date DiGiuseppe's original Complaint was filed), GoSmith sent DiGiuseppe at least 312
25    telemarketing text messages at this number, at least one to two messages a day. The harassment
26    went on for over a year, and DiGiuseppe complained to wife about GoSmith's texts. GoSmith
27    knowingly and willfully sent these text messages using an automatic telephone dialing system
     PLAINTIFFS’ AMENDED COMPLAINT                  - 143 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 144 of 602




1     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
2     knowingly and willfully sent these text messages without instituting procedures that meet the
3     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
4     § 64.1200(d). DiGiuseppe seeks an amount not less than $468,000 for at least 312 knowing and
5     willful violations of 47 U.S.C. § 227(b), and an amount not less than $468,000 for at least 312
6     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, DiGiuseppe seeks an
7     amount not less than $156,000 for at least 312 negligent violations of 47 U.S.C. § 227(b), and
8     not less than $156,000 for at least 312 negligent violations of 47 U.S.C. § 227(c).
9          283.    Lonnie Dillman personally owns and uses the cellular phone number xxx-xxx-
10    2256. This number is a residential telephone subscription. In the four years preceding
11    4/22/2020 (the date Dillman's original Complaint was filed), GoSmith sent Dillman at least 48
12    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
13    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
14    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
15    text messages without instituting procedures that meet the minimum standards required for
16    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Dillman seeks an
17    amount not less than $72,000 for at least 48 knowing and willful violations of 47 U.S.C. §
18    227(b), and an amount not less than $72,000 for at least 48 knowing and willful violations of
19    47 U.S.C. § 227(c). Alternatively, Dillman seeks an amount not less than $24,000 for at least
20    48 negligent violations of 47 U.S.C. § 227(b), and not less than $24,000 for at least 48
21    negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Dillman at least 48
22    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
23    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
24    Dillman seeks an amount not less than $24,000, attorney’s fees, injunctive relief, and treble
25    damages.
26         284.    David Dilmore personally owns and uses the cellular phone number xxx-xxx-
27    6178. This number is a residential telephone subscription and it is his only phone. Dilmore
     PLAINTIFFS’ AMENDED COMPLAINT                 - 144 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 145 of 602




1     makes all his personal calls with this phone, carries it with him, and charges it in his home. On
2     11/26/2008, Dilmore registered this number on the National Do Not Call Registry. In the four
3     years preceding 01/30/2020 (the date Dilmore's original Complaint was filed), GoSmith sent
4     Dilmore at least 13 telemarketing text messages at this number. GoSmith knowingly and
5     willfully sent these text messages using an automatic telephone dialing system in violation of
6     47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages
7     without instituting procedures that meet the minimum standards required for telemarketing in
8     violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. §
9     227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text
10    messages to Dilmore within a 12-month period after Dilmore was registered on the National
11    Do Not Call Registry, including but not limited to the period between 06/16/2017 and
12    06/22/2017. Dilmore seeks an amount not less than $19,500 for at least 13 knowing and willful
13    violations of 47 U.S.C. § 227(b), and an amount not less than $19,500 for at least 13 knowing
14    and willful violations of 47 U.S.C. § 227(c). Alternatively, Dilmore seeks an amount not less
15    than $6,500 for at least 13 negligent violations of 47 U.S.C. § 227(b), and $6,500 for at least 13
16    negligent violations of 47 U.S.C. § 227(c).
17         285.    Keegan Dinehart personally owns and uses the cellular phone number xxx-xxx-
18    6861. This number is a residential telephone subscription. In the four years preceding
19    01/30/2020 (the date Dinehart's original Complaint was filed), GoSmith sent Dinehart at least
20    12 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
21    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
22    227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
23    instituting procedures that meet the minimum standards required for telemarketing in violation
24    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Dinehart seeks an amount not less than
25    $18,000 for at least 12 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
26    not less than $18,000 for at least 12 knowing and willful violations of 47 U.S.C. § 227(c).
27    Alternatively, Dinehart seeks an amount not less than $6,000 for at least 12 negligent
     PLAINTIFFS’ AMENDED COMPLAINT                  - 145 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 146 of 602




1     violations of 47 U.S.C. § 227(b), and $6,000 for at least 12 negligent violations of 47 U.S.C. §
2     227(c).
3          286.    Dustin Diteman personally owns and uses the cellular phone number xxx-xxx-
4     0477. This number is a residential telephone subscription and is Diteman's only phone. He uses
5     this number for all his personal calls, carries the phone on him the majority of the time, and
6     charges it at night in his home. It is registered in his personal name under and individual or
7     family plan with his cellular service provider, and Diteman pays for it out of his personal bank
8     account. In the four years preceding 4/24/2020 (the date Diteman's original Complaint was
9     filed), GoSmith sent Diteman at least 46 telemarketing text messages at this number. Diteman
10    found the texts very annoying and was forced to drop what he was doing to deal with the texts
11    and try to stop them. GoSmith knowingly and willfully sent these text messages using an
12    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
13    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
14    procedures that meet the minimum standards required for telemarketing in violation of 47
15    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Diteman seeks an amount not less than $69,000
16    for at least 46 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
17    than $69,000 for at least 46 knowing and willful violations of 47 U.S.C. § 227(c).
18    Alternatively, Diteman seeks an amount not less than $23,000 for at least 46 negligent
19    violations of 47 U.S.C. § 227(b), and not less than $23,000 for at least 46 negligent violations
20    of 47 U.S.C. § 227(c).
21         287.    Andy Ditz personally owns and uses the cellular phone number xxx-xxx-4200.
22    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
23    date Ditz's original Complaint was filed), GoSmith sent Ditz at least 6 telemarketing text
24    messages at this number. GoSmith knowingly and willfully sent these text messages using an
25    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
26    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
27    procedures that meet the minimum standards required for telemarketing in violation of 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 146 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 147 of 602




1     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ditz seeks an amount not less than $9,000 for at
2     least 6 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
3     $9,000 for at least 6 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Ditz
4     seeks an amount not less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(b),
5     and not less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(c).
6          288.    Kristopher Dixon personally owns and uses the cellular phone number xxx-xxx-
7     0676. This number is a residential telephone subscription and is Dixon's only phone. This
8     cellphone is the phone he makes all his personal calls with. In the four years preceding
9     1/30/2020 (the date Dixon's original Complaint was filed), GoSmith sent Dixon at least 88
10    telemarketing text messages at this number. Upon information and belief, the actual number of
11    messages is much higher. There were times when Dixon received as many as five text
12    messages a day from GoSmith, for weeks at a time. GoSmith knowingly and willfully sent
13    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
14    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
15    text messages without instituting procedures that meet the minimum standards required for
16    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Dixon seeks an
17    amount not less than $132,000 for at least 88 knowing and willful violations of 47 U.S.C. §
18    227(b), and an amount not less than $132,000 for at least 88 knowing and willful violations of
19    47 U.S.C. § 227(c). Alternatively, Dixon seeks an amount not less than $44,000 for at least 88
20    negligent violations of 47 U.S.C. § 227(b), and not less than $44,000 for at least 88 negligent
21    violations of 47 U.S.C. § 227(c).
22         289.    Reed Dkaidek personally owns and uses the cellular phone number xxx-xxx-
23    3011. This number is a residential telephone subscription. On 8/18/2005, Dkaidek registered
24    this number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the
25    date Dkaidek's original Complaint was filed), GoSmith sent Dkaidek at least 2 telemarketing
26    text messages at this number. GoSmith knowingly and willfully sent these text messages using
27    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 147 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 148 of 602




1     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
2     instituting procedures that meet the minimum standards required for telemarketing in violation
3     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
4     47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
5     Dkaidek within a 12-month period after Dkaidek was registered on the National Do Not Call
6     Registry, including but not limited to the period between 2/7/2017 and 2/7/2018. Dkaidek
7     seeks an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C.
8     § 227(b), and an amount not less than $3,000 for at least 2 knowing and willful violations of 47
9     U.S.C. § 227(c). Alternatively, Dkaidek seeks an amount not less than $1,000 for at least 2
10    negligent violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent
11    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Dkaidek at least 2 commercial text
12    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
13    number of telephone solicitations in violation of RCW § 80.36.390, for which Dkaidek seeks
14    an amount not less than $1,000, attorney’s fees, injunctive relief, and treble damages.
15         290.    Raymond Dodge Jr personally owns and uses the cellular phone number xxx-xxx-
16    0944. This number is a residential telephone subscription and is Dodge's personal cellphone,
17    on which he makes his personal calls. On 10/11/2009, Dodge Jr registered this number on the
18    National Do Not Call Registry. Despite his longtime presence on the Do Not Call List, in the
19    four years preceding 4/27/2020 (the date Dodge Jr's original Complaint was filed), GoSmith
20    sent at least 456 telemarketing text messages and telemarketing phone calls to Dodge's
21    personal cell phone at this number. GoSmith would use an autodialer to call Dodge while he
22    was on a call with customer, which sometimes caused Dodge to lose the original call when he
23    answered GoSmith's calls. Sometimes GoSmith kept Dodge on hold for over an hour or more
24    while he attempted to have them remove his number from their internal do not call list.
25    GoSmith's live agents were very pushy. Every time he spoke with them, Dodge told them he
26    wasn't interested, but GoSmith kept texting and calling him, harassing him nearly daily.
27    GoSmith would call and text between 2-6 times per week, and Dodge estimates that they cost
     PLAINTIFFS’ AMENDED COMPLAINT                  - 148 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 149 of 602




1     him hundreds of hours of lost productivity. GoSmith finally stopped harassing Dodge when he
2     filed this suit against them. GoSmith knowingly and willfully sent these text messages using an
3     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
4     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
5     procedures that meet the minimum standards required for telemarketing in violation of 47
6     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
7     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Dodge
8     Jr within a 12-month period after Dodge Jr was registered on the National Do Not Call
9     Registry, including but not limited to the period between 3/3/2017 and 3/3/2018. Dodge Jr
10    seeks an amount not less than $684,000 for at least 456 knowing and willful violations of 47
11    U.S.C. § 227(b), and an amount not less than $684,000 for at least 456 knowing and willful
12    violations of 47 U.S.C. § 227(c). Alternatively, Dodge Jr seeks an amount not less than
13    $228,000 for at least 456 negligent violations of 47 U.S.C. § 227(b), and not less than
14    $228,000 for at least 456 negligent violations of 47 U.S.C. § 227(c).
15         291.    Michael Doherty personally owns and uses the cellular phone number xxx-xxx-
16    2468.This number is Doherty’s personal, residential telephone subscription that Doherty has -
17    used in a home-based business. Doherty was a resident of Alaska at the time of these events,
18    although he has since moved to Pennsylvania. In the four years preceding 4/30/2020 (the date
19    Doherty’s original Complaint was filed), Defendants knowingly sent at least 29 telemarketing
20    text messages to Doherty at this number, without first obtaining Doherty’s prior express
21    consent in any form. On information and belief, the actual number of violations is much
22    higher. GoSmith knowingly and willfully sent these text messages using an automatic
23    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
24    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
25    procedures that meet the minimum standards required for telemarketing in violation of 47
26    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Doherty seeks an amount not less than $43,500
27    for at least 29 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
     PLAINTIFFS’ AMENDED COMPLAINT                 - 149 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 150 of 602




1     than $43,500 for at least 29 knowing and willful violations of 47 U.S.C. § 227(c).
2     Alternatively, Doherty seeks an amount not less than $14,500 for at least 29 negligent
3     violations of 47 U.S.C. § 227(b), and not less than $14,500 for at least 29 negligent violations
4     of 47 U.S.C. § 227(c).
5          292.    Michael Doran personally owns and uses the cellular phone number xxx-xxx-
6     3212. This number is a residential telephone subscription and is on a personal plan with
7     Doran's cellular service provider. This is Doran's only phone and the phone with which he
8     makes all his personal calls. He keeps the phone with him and charges it at home, but uses it
9     for some mixed home-based business use as well. On 8/31/2003, Doran registered this number
10    on the National Do Not Call Registry. Despite his personal phone number's longtime presence
11    on the Do Not Call Registry, in the four years preceding 4/24/2020 (the date Doran's original
12    Complaint was filed), GoSmith sent Doran at least 17 telemarketing text messages at this
13    number. GoSmith knowingly and willfully sent these text messages using an automatic
14    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
15    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
16    procedures that meet the minimum standards required for telemarketing in violation of 47
17    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
18    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Doran
19    within a 12-month period after Doran was registered on the National Do Not Call Registry,
20    including but not limited to the period between 4/24/2016 and 4/24/2017. Doran seeks an
21    amount not less than $25,500 for at least 17 knowing and willful violations of 47 U.S.C. §
22    227(b), and an amount not less than $25,500 for at least 17 knowing and willful violations of
23    47 U.S.C. § 227(c). Alternatively, Doran seeks an amount not less than $8,500 for at least 17
24    negligent violations of 47 U.S.C. § 227(b), and not less than $8,500 for at least 17 negligent
25    violations of 47 U.S.C. § 227(c).
26         293.    David Dorsette personally owns and uses the cellular phone number xxx-xxx-
27    3757. This number is a residential telephone subscription and is Dorsette's only phone. He uses
     PLAINTIFFS’ AMENDED COMPLAINT                  - 150 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 151 of 602




1     this phone for all his personal calls and keeps it with him, charging it in his room at night. He
2     pays for it out of his personal account. On 04/28/2007, Dorsette registered this number on the
3     National Do Not Call Registry. In the four years preceding 01/30/2020 (the date Dorsette's
4     original Complaint was filed), GoSmith sent Dorsette at least 60 telemarketing text messages at
5     this number. Upon information and belief, the actual number of violations is much, much
6     higher. For example, in just one six-week period, Defendants texted Dorsette multiple times a
7     day, despite Dorsette's urgent efforts to get GoSmith to stop sending the messages. GoSmith
8     knowingly and willfully sent these text messages using an automatic telephone dialing system
9     in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text
10    messages without instituting procedures that meet the minimum standards required for
11    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
12    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
13    least 2 text messages to Dorsette within a 12-month period after Dorsette was registered on the
14    National Do Not Call Registry, including but not limited to the period between 06/15/2017 and
15    07/27/2017. Dorsette seeks an amount not less than $90,000 for at least 60 knowing and willful
16    violations of 47 U.S.C. § 227(b), and an amount not less than $90,000 for at least 60 knowing
17    and willful violations of 47 U.S.C. § 227(c). Alternatively, Dorsette seeks an amount not less
18    than $30,000 for at least 60 negligent violations of 47 U.S.C. § 227(b), and $30,000 for at least
19    60 negligent violations of 47 U.S.C. § 227(c).
20         294.    Gregory Douglas personally owns and uses the cellular phone number xxx-xxx-
21    6010. This number is Douglas's personal cellphone and is the only phone he uses to make all
22    his personal calls. He carries it with him at all times and charges it in his room at night. He also
23    uses this phone for work calls with his home-based business, although the business has 3 other
24    dedicated lines. On 9/8/2018, Douglas registered this number on the National Do Not Call
25    Registry. In the four years preceding 4/28/2020 (the date Douglas's original Complaint was
26    filed), GoSmith sent Douglas at least 12 telemarketing text messages at this number. GoSmith
27    knowingly and willfully sent these text messages using an automatic telephone dialing system
     PLAINTIFFS’ AMENDED COMPLAINT                   - 151 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 152 of 602




1     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
2     knowingly and willfully sent these text messages without instituting procedures that meet the
3     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
4     § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
5     knowingly and willfully sent at least 2 text messages to Douglas within a 12-month period after
6     Douglas was registered on the National Do Not Call Registry, including but not limited to the
7     period between 9/8/2018 and 9/8/2019. Douglas seeks an amount not less than $18,000 for at
8     least 12 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
9     $18,000 for at least 12 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
10    Douglas seeks an amount not less than $6,000 for at least 12 negligent violations of 47 U.S.C.
11    § 227(b), and not less than $6,000 for at least 12 negligent violations of 47 U.S.C. § 227(c).
12         295.    Eric Dowells personally owns and uses the cellular phone number xxx-xxx-2946.
13    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
14    date Dowells's original Complaint was filed), GoSmith sent Dowells at least 13 telemarketing
15    text messages at this number. GoSmith knowingly and willfully sent these text messages using
16    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
17    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
18    instituting procedures that meet the minimum standards required for telemarketing in violation
19    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Dowells seeks an amount not less than
20    $19,500 for at least 13 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
21    not less than $19,500 for at least 13 knowing and willful violations of 47 U.S.C. § 227(c).
22    Alternatively, Dowells seeks an amount not less than $6,500 for at least 13 negligent violations
23    of 47 U.S.C. § 227(b), and not less than $6,500 for at least 13 negligent violations of 47 U.S.C.
24    § 227(c).
25         296.    Michael Doyle personally owns and uses the cellular phone number xxx-xxx-
26    0444. This number is a residential telephone subscription. On 12/8/2010, Doyle registered this
27    number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
     PLAINTIFFS’ AMENDED COMPLAINT                  - 152 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 153 of 602




1     Doyle's original Complaint was filed), GoSmith sent Doyle at least 2 telemarketing text
2     messages at this number. GoSmith knowingly and willfully sent these text messages using an
3     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
4     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
5     procedures that meet the minimum standards required for telemarketing in violation of 47
6     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
7     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Doyle
8     within a 12-month period after Doyle was registered on the National Do Not Call Registry,
9     including but not limited to the period between 7/11/2017 and 7/11/2018. Doyle seeks an
10    amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
11    and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
12    227(c). Alternatively, Doyle seeks an amount not less than $1,000 for at least 2 negligent
13    violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
14    47 U.S.C. § 227(c).
15         297.    Valerie Drake personally owns and uses the cellular phone number xxx-xxx-7102.
16    This number is a residential telephone subscription and is Ms. Drake's only phone. On
17    2/6/2006, Drake registered this number on the National Do Not Call Registry. Despite her
18    longtime presence on the Do Not Call List, in the four years preceding 4/29/2020 (the date
19    Drake's original Complaint was filed), GoSmith sent Drake at least 686 telemarketing text
20    messages and phone calls at this number, at least 15 calls a week and sometimes more. When
21    Drake answered the calls, GoSmith refused to end the calls even when she disclaimed any
22    interest in their products and services. GoSmith harassed Drake to the point where she felt she
23    had to be rude to end the call. GoSmith used an ATDS to spoof numbers from Drake's contact
24    list and from local area codes to trick her into answering. GoSmith knowingly and willfully
25    sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
26    § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 153 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 154 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
2     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
3     least 2 text messages to Drake within a 12-month period after Drake was registered on the
4     National Do Not Call Registry, including but not limited to the period between 4/29/2016 and
5     4/29/2017. Drake seeks an amount not less than $1,029,000 for at least 686 knowing and
6     willful violations of 47 U.S.C. § 227(b), and an amount not less than $1,029,000 for at least
7     686 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Drake seeks an
8     amount not less than $343,000 for at least 686 negligent violations of 47 U.S.C. § 227(b), and
9     not less than $343,000 for at least 686 negligent violations of 47 U.S.C. § 227(c).
10         298.    Russell Dregne personally owns and uses the cellular phone number xxx-xxx-
11    2461. This number is a residential telephone subscription that is Dregne's only phone. He uses
12    this phone for all his personal calls and pays for it out of his personal account. He keeps it with
13    him and charges it in his home at night. In the four years preceding 4/28/2020 (the date
14    Dregne's original Complaint was filed), GoSmith sent Dregne at least 5 telemarketing text
15    messages at this number. GoSmith knowingly and willfully sent these text messages using an
16    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
17    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
18    procedures that meet the minimum standards required for telemarketing in violation of 47
19    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Dregne seeks an amount not less than $7,500 for
20    at least 5 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
21    $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
22    Dregne seeks an amount not less than $2,500 for at least 5 negligent violations of 47 U.S.C. §
23    227(b), and not less than $2,500 for at least 5 negligent violations of 47 U.S.C. § 227(c).
24         299.    David Drennen personally owns and uses the cellular phone number xxx-xxx-
25    5849. This number is a residential telephone subscription and is Drennan's personal cellphone,
26    with which he makes all his personal calls. In the four years preceding 01/30/2020 (the date
27    Drennen's original Complaint was filed), GoSmith sent Drennen at this number at least 2
     PLAINTIFFS’ AMENDED COMPLAINT                  - 154 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 155 of 602




1     telemarketing text messages per day for almost two years. GoSmith knowingly and willfully
2     sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
3     § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
4     instituting procedures that meet the minimum standards required for telemarketing in violation
5     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Drennen seeks an amount not less than
6     $1,689,000 for at least 1,126 knowing and willful violations of 47 U.S.C. § 227(b), and an
7     amount not less than $1,689,000 for at least 1,126 knowing and willful violations of 47 U.S.C.
8     § 227(c). Alternatively, Drennen seeks an amount not less than $563,000 for at least 1,126
9     negligent violations of 47 U.S.C. § 227(b), and $563,000 for at least 1,126 negligent violations
10    of 47 U.S.C. § 227(c).
11         300.    Leonel Duarte personally owns and uses the cellular phone number xxx-xxx-
12    9155. This number is a residential telephone subscription. In the four years preceding
13    4/22/2020 (the date Duarte's original Complaint was filed), GoSmith sent Duarte at least 58
14    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
15    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
16    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
17    text messages without instituting procedures that meet the minimum standards required for
18    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Duarte seeks an
19    amount not less than $87,000 for at least 58 knowing and willful violations of 47 U.S.C. §
20    227(b), and an amount not less than $87,000 for at least 58 knowing and willful violations of
21    47 U.S.C. § 227(c). Alternatively, Duarte seeks an amount not less than $29,000 for at least 58
22    negligent violations of 47 U.S.C. § 227(b), and not less than $29,000 for at least 58 negligent
23    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Duarte at least 58 commercial text
24    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
25    number of telephone solicitations in violation of RCW § 80.36.390, for which Duarte seeks an
26    amount not less than $29,000, attorney’s fees, injunctive relief, and treble damages.
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 155 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 156 of 602




1          301.    Roni Duncan-Brown personally owns and uses the cellular phone number xxx-
2     xxx-6315. This number is a residential telephone subscription that is Duncan-Brown's only
3     phone. Duncan-Brown uses this cellphone for all personal calls and occasionally for home-
4     based business calls. On 04/10/2015, Duncan-Brown registered this number on the National
5     Do Not Call Registry. In the four years preceding 01/30/2020 (the date Duncan-Brown's
6     original Complaint was filed), GoSmith sent Duncan-Brown at least 2 telemarketing text
7     messages per month at this number. GoSmith knowingly and willfully sent these text messages
8     using an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii).
9     GoSmith knowingly and willfully sent these text messages without instituting procedures that
10    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
11    47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c),
12    GoSmith knowingly and willfully sent at least 2 text messages to Duncan-Brown within a 12-
13    month period after Duncan-Brown was registered on the National Do Not Call Registry,
14    including but not limited to the period between 05/16/2017 and 05/16/2018. Duncan-Brown
15    seeks an amount not less than $99,000 for at least 66 knowing and willful violations of 47
16    U.S.C. § 227(b), and an amount not less than $99,000 for at least 66 knowing and willful
17    violations of 47 U.S.C. § 227(c). Alternatively, Duncan-Brown seeks an amount not less than
18    $33,000 for at least 66 negligent violations of 47 U.S.C. § 227(b), and $33,000 for at least 66
19    negligent violations of 47 U.S.C. § 227(c).
20         302.    Rachael Dunn personally owns and uses the cellular phone number xxx-xxx-
21    3356. This number is a residential telephone subscription and is Dunn's only phone. She makes
22    all her personal calls with this phone, pays for it out of her personal bank account, keeps it with
23    her at all times, and charges it at night in her room. It is a personal or family plan with her
24    cellular service provider. She also uses it for calls with her home-based business. In the four
25    years preceding 4/28/2020 (the date Dunn's original Complaint was filed), GoSmith sent Dunn
26    at least 131 telemarketing text messages and phone calls at this number, contacting her several
27    times a week. GoSmith knowingly and willfully sent these text messages using an automatic
     PLAINTIFFS’ AMENDED COMPLAINT                   - 156 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 157 of 602




1     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
2     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
3     procedures that meet the minimum standards required for telemarketing in violation of 47
4     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Dunn seeks an amount not less than $196,000 for
5     at least 131 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
6     $196,000 for at least 131 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
7     Dunn seeks an amount not less than $65,333 for at least 131 negligent violations of 47 U.S.C. §
8     227(b), and not less than $65,333 for at least 131 negligent violations of 47 U.S.C. § 227(c).
9          303.    David Dunn personally owns and uses the cellular phone number xxx-xxx-0202.
10    This number is a residential telephone subscription. On 7/17/2013, Dunn registered this
11    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
12    Dunn's original Complaint was filed), GoSmith sent Dunn at least 58 telemarketing text
13    messages and calls to his cellphone at this number. Dunn responded to each text and call by
14    stating "Not interested" and "Who is this?" Dunn never received a response to his questions
15    and the unsolicited and harassing sales calls and texts continued. GoSmith knowingly and
16    willfully sent these text messages and phone calls using an automatic telephone dialing system
17    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
18    knowingly and willfully sent these text messages and phone calls without instituting
19    procedures that meet the minimum standards required for telemarketing in violation of 47
20    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
21    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Dunn
22    within a 12-month period after Dunn was registered on the National Do Not Call Registry,
23    including but not limited to the period between 4/22/2016 and 4/22/2017. Dunn seeks an
24    amount not less than $87,000 for at least 58 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $87,000 for at least 58 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Dunn seeks an amount not less than $29,000 for at least 58
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 157 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 158 of 602




1     negligent violations of 47 U.S.C. § 227(b), and not less than $29,000 for at least 58 negligent
2     violations of 47 U.S.C. § 227(c).
3          304.    Chad Dunn personally owns and uses the cellular phone number xxx-xxx-6031.
4     This number is a residential telephone subscription and is Dunn's personal cell phone, paid for
5     out of his personal bank account and used for all his personal calls. In the four years preceding
6     4/22/2020 (the date Dunn's original Complaint was filed), GoSmith sent Dunn at least 8
7     telemarketing text messages at this number, all within a matter of a week or two. GoSmith
8     knowingly and willfully sent these text messages using an automatic telephone dialing system
9     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
10    knowingly and willfully sent these text messages without instituting procedures that meet the
11    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
12    § 64.1200(d). Dunn seeks an amount not less than $12,000 for at least 8 knowing and willful
13    violations of 47 U.S.C. § 227(b), and an amount not less than $12,000 for at least 8 knowing
14    and willful violations of 47 U.S.C. § 227(c). Alternatively, Dunn seeks an amount not less than
15    $4,000 for at least 8 negligent violations of 47 U.S.C. § 227(b), and not less than $4,000 for at
16    least 8 negligent violations of 47 U.S.C. § 227(c).
17         305.    Kelly Dunnagan personally owns and uses the cellular phone number xxx-xxx-
18    9081. This number is a residential telephone subscription. In the four years preceding
19    4/28/2020 (the date Dunnagan's original Complaint was filed), GoSmith sent Dunnagan at least
20    1,342 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
21    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
22    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
23    text messages without instituting procedures that meet the minimum standards required for
24    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Dunnagan seeks
25    an amount not less than $2,013,000 for at least 1,342 knowing and willful violations of 47
26    U.S.C. § 227(b), and an amount not less than $2,013,000 for at least 1,342 knowing and willful
27    violations of 47 U.S.C. § 227(c). Alternatively, Dunnagan seeks an amount not less than
     PLAINTIFFS’ AMENDED COMPLAINT                  - 158 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 159 of 602




1     $671,000 for at least 1,342 negligent violations of 47 U.S.C. § 227(b), and not less than
2     $671,000 for at least 1,342 negligent violations of 47 U.S.C. § 227(c).
3          306.    Dennis Dupuis personally owns and uses the cellular phone number xxx-xxx-
4     3657. This number is a cellphone. On 12/10/2004, Dupuis registered this number on the
5     National Do Not Call Registry. However, now he only uses this number for business and has a
6     separate cellular number for his personal calls. In the four years preceding 4/29/2020 (the date
7     Dupuis's original Complaint was filed), GoSmith sent Dupuis at least 19 telemarketing text
8     messages at this number. On information and belief, the actual number of violations is much
9     higher, as Dupuis tried to get GoSmith's texts to stop, which only seemed to spur more
10    solicitations and texts from GoSmith. The texts were bothersome and a great source of
11    frustration to Dupuis. GoSmith knowingly and willfully sent these text messages using an
12    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
13    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
14    procedures that meet the minimum standards required for telemarketing in violation of 47
15    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Dupuis seeks an amount not less than $28,500 for
16    at least 19 knowing and willful violations of 47 U.S.C. § 227(b). Alternatively, Dupuis seeks
17    an amount not less than $9,500 for at least 19 negligent violations of 47 U.S.C. § 227(b).
18         307.    Jamus Duran personally owns and uses the cellular phone number xxx-xxx-7509.
19    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
20    date Duran's original Complaint was filed), GoSmith sent Duran at least 6 telemarketing text
21    messages at this number. GoSmith knowingly and willfully sent these text messages using an
22    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
23    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
24    procedures that meet the minimum standards required for telemarketing in violation of 47
25    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Duran seeks an amount not less than $9,000 for at
26    least 6 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
27    $9,000 for at least 6 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Duran
     PLAINTIFFS’ AMENDED COMPLAINT                 - 159 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 160 of 602




1     seeks an amount not less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(b),
2     and not less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(c).
3          308.    Izai Torralba Duran personally owns and uses the cellular phone number xxx-
4     xxx-0500. This number is a residential telephone subscription. In the four years preceding
5     4/22/2020 (the date Duran's original Complaint was filed), GoSmith sent Duran at least 5
6     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
7     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Duran seeks an
11    amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b),
12    and an amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. §
13    227(c). Alternatively, Duran seeks an amount not less than $2,500 for at least 5 negligent
14    violations of 47 U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent violations of
15    47 U.S.C. § 227(c). Finally, GoSmith sent Duran at least 5 commercial text messages in
16    violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
17    telephone solicitations in violation of RCW § 80.36.390, for which Duran seeks an amount not
18    less than $2,500, attorney’s fees, injunctive relief, and treble damages.
19         309.    Daniel Durante personally owns and uses the cellular phone number xxx-xxx-
20    2361. This number is a residential telephone subscription and is Durante's personal cell phone.
21    It is his only phone and the phone he uses in all his personal calls with family and friends and
22    for personal matters. He pays for it out of his personal account and charges it by his bed at
23    night. In the four years preceding 4/29/2020 (the date Durante's original Complaint was filed),
24    GoSmith sent Durante at least 4 telemarketing text messages at this number. GoSmith
25    knowingly and willfully sent these text messages using an automatic telephone dialing system
26    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
27    knowingly and willfully sent these text messages without instituting procedures that meet the
     PLAINTIFFS’ AMENDED COMPLAINT                  - 160 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 161 of 602




1     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
2     § 64.1200(d). Durante seeks an amount not less than $6,000 for at least 4 knowing and willful
3     violations of 47 U.S.C. § 227(b), and an amount not less than $6,000 for at least 4 knowing and
4     willful violations of 47 U.S.C. § 227(c). Alternatively, Durante seeks an amount not less than
5     $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(b), and not less than $2,000 for at
6     least 4 negligent violations of 47 U.S.C. § 227(c).
7          310.    Cortney Durbin personally owns and uses the cellular phone number xxx-xxx-
8     8708. This number is a residential telephone subscription and Durbin's personal cellphone,
9     which he uses in his home-based business. In the four years preceding 4/22/2020 (the date
10    Durbin's original Complaint was filed), GoSmith sent Durbin at least 184 telemarketing text
11    messages to Durbin's cellphone at this number, multiple times per week. No amount of
12    requesting to be removed from their contact list produced results. GoSmith knowingly and
13    willfully sent these text messages using an automatic telephone dialing system in violation of
14    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
15    sent these text messages without instituting procedures that meet the minimum standards
16    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
17    Durbin seeks an amount not less than $276,000 for at least 184 knowing and willful violations
18    of 47 U.S.C. § 227(b), and an amount not less than $276,000 for at least 184 knowing and
19    willful violations of 47 U.S.C. § 227(c). Alternatively, Durbin seeks an amount not less than
20    $92,000 for at least 184 negligent violations of 47 U.S.C. § 227(b), and not less than $92,000
21    for at least 184 negligent violations of 47 U.S.C. § 227(c).
22         311.    Elizabeth Durgin personally owns and uses the cellular phone number xxx-xxx-
23    5539. This number is a residential telephone subscription. In the four years preceding
24    4/21/2020 (the date Durgin's original Complaint was filed), GoSmith sent Durgin at least 54
25    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
26    messages using an automatic telephone dialing system in violation of 47 U.S.C.
27    227(b)(1)(A)(iii) and 47 C.F.R. 64.1200(a)(7). GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                  - 161 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 162 of 602




1     text messages without instituting procedures that meet the minimum standards required for
2     telemarketing in violation of 47 U.S.C. 227(c) and 47 C.F.R. 64.1200(d). Durgin seeks an
3     amount not less than $81,000 for at least 54 knowing and willful violations of 47 U.S.C.
4     227(b), and an amount not less than $81,000 for at least 54 knowing and willful violations of
5     47 U.S.C. 227(c). Alternatively, Durgin seeks an amount not less than $27,000 for at least 54
6     negligent violations of 47 U.S.C. 227(b), and not less than $27,000 for at least 54 negligent
7     violations of 47 U.S.C. 227(c).
8          312.    Wade Dwiggins personally owns and uses the cellular phone number xxx-xxx-
9     5969. This number is a residential telephone subscription. In the four years preceding
10    1/30/2020 (the date Dwiggins's original Complaint was filed), GoSmith sent Dwiggins , at this
11    number, at least 2-3 telemarketing text messages a week, for months. GoSmith knowingly and
12    willfully sent these text messages using an automatic telephone dialing system in violation of
13    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
14    sent these text messages without instituting procedures that meet the minimum standards
15    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
16    Dwiggins seeks an amount not less than $240,000 for at least 160 knowing and willful
17    violations of 47 U.S.C. § 227(b), and an amount not less than $240,000 for at least 160
18    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Dwiggins seeks an amount
19    not less than $80,000 for at least 160 negligent violations of 47 U.S.C. § 227(b), and not less
20    than $80,000 for at least 160 negligent violations of 47 U.S.C. § 227(c).
21         313.    Derek Edenshaw personally owns and uses the cellular phone number xxx-xxx-
22    0456. This number is a residential telephone subscription. In the four years preceding
23    4/30/2020 (the date Edenshaw's original Complaint was filed), GoSmith sent Edenshaw at least
24    537 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
25    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
26    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 162 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 163 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Edenshaw seeks
2     an amount not less than $805,500 for at least 537 knowing and willful violations of 47 U.S.C. §
3     227(b), and an amount not less than $805,500 for at least 537 knowing and willful violations of
4     47 U.S.C. § 227(c). Alternatively, Edenshaw seeks an amount not less than $268,500 for at
5     least 537 negligent violations of 47 U.S.C. § 227(b), and not less than $268,500 for at least 537
6     negligent violations of 47 U.S.C. § 227(c).
7          314.    Carey Edler personally owns and uses the cellular phone number xxx-xxx-0930.
8     This number is a residential telephone subscription that is Edler's personal cellphone. It is on a
9     family plan and Edler uses it for all his personal calls. He pays for it out of his personal bank
10    account. On 1/12/2008, Edler registered this number on the National Do Not Call Registry. In
11    the four years preceding 4/22/2020 (the date Edler's original Complaint was filed), GoSmith
12    sent Edler at least 135 telemarketing text messages at this number, sending several texts per
13    day and sometimes more than one in a single day. GoSmith knowingly and willfully sent these
14    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
16    text messages without instituting procedures that meet the minimum standards required for
17    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
18    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
19    least 2 text messages to Edler within a 12-month period after Edler was registered on the
20    National Do Not Call Registry, including but not limited to the period between 5/5/2016 and
21    5/5/2017. Edler seeks an amount not less than $202,500 for at least 135 knowing and willful
22    violations of 47 U.S.C. § 227(b), and an amount not less than $202,500 for at least 135
23    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Edler seeks an amount not
24    less than $67,500 for at least 135 negligent violations of 47 U.S.C. § 227(b), and not less than
25    $67,500 for at least 135 negligent violations of 47 U.S.C. § 227(c).
26         315.    Jason Ellery personally owns and uses the cellular phone number xxx-xxx-4047.
27    This number is a residential telephone subscription and is Ellery's personal cell phone. He uses
     PLAINTIFFS’ AMENDED COMPLAINT                  - 163 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 164 of 602




1     it to make all his personal calls and pays for it out of his personal account. He carries it with
2     him and charges it by his bed at night. On 06/27/2008, Ellery registered this number on the
3     National Do Not Call Registry. In the four years preceding 01/30/2020 (the date Ellery's
4     original Complaint was filed), GoSmith sent Ellery at least 11 telemarketing text messages at
5     this number. GoSmith knowingly and willfully sent these text messages using an automatic
6     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and
7     willfully sent these text messages without instituting procedures that meet the minimum
8     standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
9     64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
10    knowingly and willfully sent at least 2 text messages to Ellery within a 12-month period after
11    Ellery was registered on the National Do Not Call Registry, including but not limited to the
12    period between 01/30/2016 and 01/29/2017. Ellery seeks an amount not less than $16,500 for
13    at least 11 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
14    $16,500 for at least 11 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
15    Ellery seeks an amount not less than $5,500 for at least 11 negligent violations of 47 U.S.C. §
16    227(b), and $5,500 for at least 11 negligent violations of 47 U.S.C. § 227(c).
17         316.    Roger Elsmore personally owns and uses the cellular phone number xxx-xxx-
18    7643. This number is a residential telephone subscription and is Elsmore's personal cell phone.
19    It is his only phone. He uses this number when making all of his personal calls and when
20    talking with friends and family. Elsmore pays for it out of his personal account. On 9/26/2003,
21    Elsmore registered this number on the National Do Not Call Registry. Despite his longtime
22    presence on the Do Not Call Registry, in the four years preceding 4/22/2020 (the date
23    Elsmore's original Complaint was filed), GoSmith sent Elsmore at least 7 telemarketing text
24    messages at this number, within a short period of time. Upon information and belief, the
25    number of texts were actually quite higher. Elsmore found them extremely annoying. GoSmith
26    knowingly and willfully sent these text messages using an automatic telephone dialing system
27    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
     PLAINTIFFS’ AMENDED COMPLAINT                   - 164 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 165 of 602




1     knowingly and willfully sent these text messages without instituting procedures that meet the
2     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
3     § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
4     knowingly and willfully sent at least 2 text messages to Elsmore within a 12-month period after
5     Elsmore was registered on the National Do Not Call Registry, including but not limited to the
6     period between 7/13/2017 and 7/21/2017. Elsmore seeks an amount not less than $10,500 for
7     at least 7 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
8     $10,500 for at least 7 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
9     Elsmore seeks an amount not less than $3,500 for at least 7 negligent violations of 47 U.S.C. §
10    227(b), and not less than $3,500 for at least 7 negligent violations of 47 U.S.C. § 227(c).
11         317.    Eric Emery personally owns and uses the cellular phone number xxx-xxx-8722.
12    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
13    date Emery's original Complaint was filed), GoSmith sent Emery at least 35 telemarketing text
14    messages at this number. GoSmith knowingly and willfully sent these text messages using an
15    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
16    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Emery seeks an amount not less than $52,500 for
19    at least 35 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
20    $52,500 for at least 35 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
21    Emery seeks an amount not less than $17,500 for at least 35 negligent violations of 47 U.S.C. §
22    227(b), and not less than $17,500 for at least 35 negligent violations of 47 U.S.C. § 227(c).
23    Finally, GoSmith sent Emery at least 35 commercial text messages in violation of RCW §§
24    19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
25    violation of RCW § 80.36.390, for which Emery seeks an amount not less than $17,500,
26    attorney’s fees, injunctive relief, and treble damages.
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 165 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 166 of 602




1          318.    William Emig personally owns and uses the cellular phone number xxx-xxx-
2     8930. This number is a residential telephone subscription and is Emig's personal cell phone. It
3     is his only phone and he uses it for all his personal calls. On 12/16/2004, Emig registered this
4     number on the National Do Not Call Registry. In the four years preceding 4/21/2020 (the date
5     Emig's original Complaint was filed), GoSmith sent Emig at least 789 telemarketing text
6     messages at this number, which texts only stopped when Emig filed this lawsuit. GoSmith
7     knowingly and willfully sent these text messages using an automatic telephone dialing system
8     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
9     knowingly and willfully sent these text messages without instituting procedures that meet the
10    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
11    § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
12    knowingly and willfully sent at least 2 text messages to Emig within a 12-month period after
13    Emig was registered on the National Do Not Call Registry, including but not limited to the
14    period between 5/14/2016 and 5/14/2017. Emig seeks an amount not less than $1,183,500 for
15    at least 789 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
16    $1,183,500 for at least 789 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
17    Emig seeks an amount not less than $394,500 for at least 789 negligent violations of 47 U.S.C.
18    § 227(b), and not less than $394,500 for at least 789 negligent violations of 47 U.S.C. § 227(c).
19         319.    Joseph "Joe" Endejan personally owns and uses the cellular phone number xxx-
20    xxx-1835. This number is a residential telephone subscription on a family plan. Endejan pays
21    for it out of his personal bank account. This is the only phone Endejan has and it is a cellphone.
22    He has a very small home-based business doing handywork out of his home. He does not
23    advertise for clients or post his number online, as it is his personal cell phone number. Almost
24    all of his clients come to him by word of mount and he knows the individual who referred them
25    and builds a personal relationship with them all. On 12/02/2004, Endejan registered this
26    number on the National Do Not Call Registry. Despite having been on the Do Not Call
27    Registry for over 12 years, in the four years preceding 01/30/2020 (the date Endejan's original
     PLAINTIFFS’ AMENDED COMPLAINT                  - 166 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 167 of 602




1     Complaint was filed), GoSmith sent Endejan at least 10 telemarketing text messages at this
2     number. GoSmith knowingly and willfully sent these text messages using an automatic
3     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and
4     willfully sent these text messages without instituting procedures that meet the minimum
5     standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
6     64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
7     knowingly and willfully sent at least 2 text messages to Endejan within a 12-month period after
8     Endejan was registered on the National Do Not Call Registry, including but not limited to the
9     period between 05/19/2017 and 05/19/2018. Endejan seeks an amount not less than $15,000 for
10    at least 10 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
11    $15,000 for at least 10 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
12    Endejan seeks an amount not less than $5,000 for at least 10 negligent violations of 47 U.S.C.
13    § 227(b), and $5,000 for at least 10 negligent violations of 47 U.S.C. § 227(c).
14         320.    Matt Enos personally owns and uses the cellular phone number xxx-xxx-2197.
15    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
16    date Enos's original Complaint was filed), GoSmith sent Enos at least 138 telemarketing text
17    messages at this number, between 1-2 texts per week. GoSmith knowingly and willfully sent
18    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
19    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
20    text messages without instituting procedures that meet the minimum standards required for
21    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Enos seeks an
22    amount not less than $207,000 for at least 138 knowing and willful violations of 47 U.S.C. §
23    227(b), and an amount not less than $207,000 for at least 138 knowing and willful violations of
24    47 U.S.C. § 227(c). Alternatively, Enos seeks an amount not less than $69,000 for at least 138
25    negligent violations of 47 U.S.C. § 227(b), and not less than $69,000 for at least 138 negligent
26    violations of 47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 167 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 168 of 602




1          321.    John Erickson personally owns and uses the cellular phone number xxx-xxx-
2     4600. This number is a residential telephone subscription. In the four years preceding
3     4/24/2020 (the date Erickson's original Complaint was filed), GoSmith sent Erickson at least
4     13 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
5     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
6     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
7     text messages without instituting procedures that meet the minimum standards required for
8     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Erickson seeks an
9     amount not less than $19,500 for at least 13 knowing and willful violations of 47 U.S.C. §
10    227(b), and an amount not less than $19,500 for at least 13 knowing and willful violations of
11    47 U.S.C. § 227(c). Alternatively, Erickson seeks an amount not less than $6,500 for at least 13
12    negligent violations of 47 U.S.C. § 227(b), and not less than $6,500 for at least 13 negligent
13    violations of 47 U.S.C. § 227(c).
14         322.    Matthew Erickson personally owns and uses the cellular phone number xxx-xxx-
15    5453. This number is a residential telephone subscription and is Erickson's personal cellphone.
16    He pays for it out of his personal account and it is a personal plan with his cellular service
17    provider. He uses it for all his personal calls, carries it with him, and charges it in his room at
18    night. In the four years preceding 4/22/2020 (the date Erickson's original Complaint was filed),
19    GoSmith sent Erickson at least 14 telemarketing text messages at this number. Upon
20    information and belief, the actual number is much higher. GoSmith knowingly and willfully
21    sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
22    § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
23    text messages without instituting procedures that meet the minimum standards required for
24    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Erickson seeks an
25    amount not less than $21,000 for at least 14 knowing and willful violations of 47 U.S.C. §
26    227(b), and an amount not less than $21,000 for at least 14 knowing and willful violations of
27    47 U.S.C. § 227(c). Alternatively, Erickson seeks an amount not less than $7,000 for at least 14
     PLAINTIFFS’ AMENDED COMPLAINT                   - 168 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 169 of 602




1     negligent violations of 47 U.S.C. § 227(b), and not less than $7,000 for at least 14 negligent
2     violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Erickson at least 14 commercial text
3     messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
4     number of telephone solicitations in violation of RCW § 80.36.390, for which Erickson seeks
5     an amount not less than $7,000, attorney’s fees, injunctive relief, and treble damages.
6          323.    Kurt Eshelman personally owns and uses the cellular phone number xxx-xxx-
7     1693. This number is a residential telephone subscription and is Eshelman's personal cell
8     phone, with which he makes his personal calls, paid for out of his personal account. On
9     11/05/2010, Eshelman registered this number on the National Do Not Call Registry. In the four
10    years preceding 01/30/2020 (the date Eshelman's original Complaint was filed), GoSmith sent
11    Eshelman at least 50 telemarketing text messages at this number. GoSmith knowingly and
12    willfully sent these text messages using an automatic telephone dialing system in violation of
13    47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages
14    without instituting procedures that meet the minimum standards required for telemarketing in
15    violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. §
16    227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text
17    messages to Eshelman within a 12-month period after Eshelman was registered on the National
18    Do Not Call Registry, including but not limited to the period between 07/25/2016 and
19    07/25/2017. Eshelman seeks an amount not less than $75,000 for at least 50 knowing and
20    willful violations of 47 U.S.C. § 227(b), and an amount not less than $75,000 for at least 50
21    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Eshelman seeks an
22    amount not less than $25,000 for at least 50 negligent violations of 47 U.S.C. § 227(b), and
23    $25,000 for at least 50 negligent violations of 47 U.S.C. § 227(c).
24         324.    Alan Eskelsen personally owns and uses the cellular phone number xxx-xxx-
25    6395. This number is a residential telephone subscription and is his personal cell phone. It is
26    paid for by his business, but it is Eskelsen's private phone and he carries it home with him and
27    makes all his calls with it. On 4/22/2017, Eskelsen registered this number on the National Do
     PLAINTIFFS’ AMENDED COMPLAINT                  - 169 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 170 of 602




1     Not Call Registry. In the four years preceding 1/30/2020 (the date Eskelsen's original
2     Complaint was filed), GoSmith sent Eskelsen at least 10 telemarketing text messages at this
3     number. GoSmith knowingly and willfully sent these text messages using an automatic
4     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
5     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
6     procedures that meet the minimum standards required for telemarketing in violation of 47
7     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
8     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
9     Eskelsen within a 12-month period after Eskelsen was registered on the National Do Not Call
10    Registry, including but not limited to the period between 6/9/2017 and 6/30/2017. Eskelsen
11    seeks an amount not less than $15,000 for at least 10 knowing and willful violations of 47
12    U.S.C. § 227(b), and an amount not less than $15,000 for at least 10 knowing and willful
13    violations of 47 U.S.C. § 227(c). Alternatively, Eskelsen seeks an amount not less than $5,000
14    for at least 10 negligent violations of 47 U.S.C. § 227(b), and not less than $5,000 for at least
15    10 negligent violations of 47 U.S.C. § 227(c).
16         325.    Roger Espinosa personally owns and uses the cellular phone number xxx-xxx-
17    0209. This number is a residential telephone subscription. It is registered to Espinosa
18    personally and is an individual plan with his cellular service provider. This is Espinosa's only
19    phone and he uses it for all his personal calls and pays for it out of his personal account. He
20    takes it home at night and charges it in his room. On 10/11/2003, Espinosa registered this
21    number on the National Do Not Call Registry. Despite having been on the Do Not Call
22    Registry for over 13 years, in the four years preceding 4/21/2020 (the date Espinosa's original
23    Complaint was filed), GoSmith sent Espinosa at least 2 telemarketing text messages at this
24    number (upon information and belief, the actual number is much, much higher). GoSmith
25    knowingly and willfully sent these text messages using an automatic telephone dialing system
26    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
27    knowingly and willfully sent these text messages without instituting procedures that meet the
     PLAINTIFFS’ AMENDED COMPLAINT                  - 170 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 171 of 602




1     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
2     § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
3     knowingly and willfully sent at least 2 text messages to Espinosa within a 12-month period
4     after Espinosa was registered on the National Do Not Call Registry, including but not limited
5     to the period between 2/22/2017 and 2/22/2018. Espinosa seeks an amount not less than $3,000
6     for at least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
7     $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
8     Espinosa seeks an amount not less than $1,000 for at least 2 negligent violations of 47 U.S.C. §
9     227(b), and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(c).
10         326.    Joseph Esposito personally owns and uses the cellular phone number xxx-xxx-
11    9173. This number is a residential telephone subscription. On 5/6/2018, Esposito registered this
12    number on the National Do Not Call Registry. In the four years preceding 4/29/2020 (the date
13    Esposito's original Complaint was filed), GoSmith sent Esposito at least 42 telemarketing text
14    messages at this number. GoSmith knowingly and willfully sent these text messages using an
15    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
16    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
19    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Esposito
20    within a 12-month period after Esposito was registered on the National Do Not Call Registry,
21    including but not limited to the period between 5/6/2018 and 5/6/2019. Esposito seeks an
22    amount not less than $63,000 for at least 42 knowing and willful violations of 47 U.S.C. §
23    227(b), and an amount not less than $63,000 for at least 42 knowing and willful violations of
24    47 U.S.C. § 227(c). Alternatively, Esposito seeks an amount not less than $21,000 for at least
25    42 negligent violations of 47 U.S.C. § 227(b), and not less than $21,000 for at least 42
26    negligent violations of 47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 171 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 172 of 602




1          327.    Stacy Estes personally owns and uses the cellular phone number xxx-xxx-2925.
2     This number is a residential telephone subscription and is Estes's personal cell phone number.
3     She pays for it out of her personal account and uses it for all her personal calls. In the four
4     years preceding 4/22/2020 (the date Estes's original Complaint was filed), GoSmith sent Estes
5     over 100 telemarketing text messages at this number. Estes has another cellphone with a
6     different number that she uses for business, which ends in xxx-xxx-0295. In the four years
7     preceding 4/22/2020 (the date Estes's original Complaint was filed), GoSmith sent Estes over
8     24 telemarketing text messages at this number, as well as texting her personal cell phone.
9     GoSmith knowingly and willfully sent these text messages using an automatic telephone
10    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
11    GoSmith knowingly and willfully sent these text messages without instituting procedures that
12    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
13    47 C.F.R. § 64.1200(d). Estes seeks an amount not less than $186,000 for at least 124 knowing
14    and willful violations of 47 U.S.C. § 227(b), and an amount not less than $150,000 for at least
15    100 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Estes seeks an amount
16    not less than $62,000 for at least 124 negligent violations of 47 U.S.C. § 227(b), and not less
17    than $50,000 for at least 100 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent
18    Estes at least 124 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090,
19    80.36.400, and an undetermined number of telephone solicitations in violation of RCW §
20    80.36.390, for which Estes seeks an amount not less than $62,000, attorney’s fees, injunctive
21    relief, and treble damages.
22         328.    Manuel Estrella personally owns and uses the cellular phone number xxx-xxx-
23    5566. This number is a residential telephone subscription. In the four years preceding
24    4/21/2020 (the date Estrella's original Complaint was filed), GoSmith sent Estrella at least 18
25    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
26    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
27    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                   - 172 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 173 of 602




1     text messages without instituting procedures that meet the minimum standards required for
2     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Estrella seeks an
3     amount not less than $27,000 for at least 18 knowing and willful violations of 47 U.S.C. §
4     227(b), and an amount not less than $27,000 for at least 18 knowing and willful violations of
5     47 U.S.C. § 227(c). Alternatively, Estrella seeks an amount not less than $9,000 for at least 18
6     negligent violations of 47 U.S.C. § 227(b), and not less than $9,000 for at least 18 negligent
7     violations of 47 U.S.C. § 227(c).
8          329.    Frederick Eubanks personally owns and uses the cellular phone number xxx-xxx-
9     8478. This number is a residential telephone subscription and was Eubanks personal cell
10    phone. It was his only phone and he paid for it out of personal accounts and used it for all his
11    personal calls. In the four years preceding 4/22/2020 (the date Eubanks's original Complaint
12    was filed), GoSmith sent Eubanks at least 80 telemarketing text messages and phone calls at
13    this number, about 2-4 per day. GoSmith knowingly and willfully sent these text messages
14    using an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and
15    47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
16    instituting procedures that meet the minimum standards required for telemarketing in violation
17    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Eubanks seeks an amount not less than
18    $120,000 for at least 80 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
19    not less than $120,000 for at least 80 knowing and willful violations of 47 U.S.C. § 227(c).
20    Alternatively, Eubanks seeks an amount not less than $40,000 for at least 80 negligent
21    violations of 47 U.S.C. § 227(b), and not less than $40,000 for at least 80 negligent violations
22    of 47 U.S.C. § 227(c). Finally, GoSmith sent Eubanks at least 80 commercial text messages in
23    violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
24    telephone solicitations in violation of RCW § 80.36.390, for which Eubanks seeks an amount
25    not less than $40,000, attorney’s fees, injunctive relief, and treble damages.
26         330.    Jim Evangelista personally owns and uses the cellular phone number xxx-xxx-
27    1323. This number is a residential telephone subscription that is Evangelista's only phone
     PLAINTIFFS’ AMENDED COMPLAINT                  - 173 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 174 of 602




1     number. He uses it for all his calls and his personal matters and takes it home. He charges it on
2     his bedstand each night. In the four years preceding 4/28/2020 (the date Evangelista's original
3     Complaint was filed), GoSmith sent Evangelista at least 5 telemarketing text messages at this
4     number. GoSmith knowingly and willfully sent these text messages using an automatic
5     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
6     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
7     procedures that meet the minimum standards required for telemarketing in violation of 47
8     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Evangelista seeks an amount not less than $7,500
9     for at least 5 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
10    $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
11    Evangelista seeks an amount not less than $2,500 for at least 5 negligent violations of 47
12    U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent violations of 47 U.S.C. §
13    227(c).
14         331.    James Evans personally owns and uses the cellular phone number xxx-xxx-4445.
15    This number is a cell phone paid for by Evans's home-based business and he has a separate
16    landline at home for personal use. On 3/5/2013, Evans registered this number on the National
17    Do Not Call Registry. In the four years preceding 4/21/2020 (the date Evans's original
18    Complaint was filed), GoSmith sent Evans at least 45 telemarketing text messages at this
19    number. GoSmith knowingly and willfully sent these text messages using an automatic
20    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
21    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
22    procedures that meet the minimum standards required for telemarketing in violation of 47
23    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
24    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Evans
25    within a 12-month period after Evans was registered on the National Do Not Call Registry,
26    including but not limited to the period between 5/9/2016 and 5/9/2017. Evans seeks an amount
27    not less than $67,500 for at least 45 knowing and willful violations of 47 U.S.C. § 227(b).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 174 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 175 of 602




1     Alternatively, Evans seeks an amount not less than $22,500 for at least 45 negligent violations
2     of 47 U.S.C. § 227(b).
3          332.    Stephanie Evans personally owns and uses the cellular phone number xxx-xxx-
4     0447. This number is a residential telephone subscription and is Evans's only phone. It is a cell
5     phone that she uses for all her personal calls and pays for out of her personal account. In the
6     four years preceding 4/27/2020 (the date Evans's original Complaint was filed), GoSmith sent
7     Evans at least 7 telemarketing text messages at this number. GoSmith knowingly and willfully
8     sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
9     § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
10    text messages without instituting procedures that meet the minimum standards required for
11    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Evans seeks an
12    amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
13    227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
14    U.S.C. § 227(c). Alternatively, Evans seeks an amount not less than $3,500 for at least 7
15    negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
16    violations of 47 U.S.C. § 227(c).
17         333.    Charles Exum personally owns and uses the cellular phone number xxx-xxx-
18    2976. This number is a residential telephone subscription. On 2/28/2015, Exum registered this
19    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
20    Exum's original Complaint was filed), GoSmith sent Exum at least 6 telemarketing text
21    messages at this number. GoSmith knowingly and willfully sent these text messages using an
22    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
23    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
24    procedures that meet the minimum standards required for telemarketing in violation of 47
25    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
26    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Exum
27    within a 12-month period after Exum was registered on the National Do Not Call Registry,
     PLAINTIFFS’ AMENDED COMPLAINT                  - 175 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 176 of 602




1     including but not limited to the period between 6/10/2017 and 7/31/2017. Exum seeks an
2     amount not less than $9,000 for at least 6 knowing and willful violations of 47 U.S.C. § 227(b),
3     and an amount not less than $9,000 for at least 6 knowing and willful violations of 47 U.S.C. §
4     227(c). Alternatively, Exum seeks an amount not less than $3,000 for at least 6 negligent
5     violations of 47 U.S.C. § 227(b), and not less than $3,000 for at least 6 negligent violations of
6     47 U.S.C. § 227(c).
7          334.    Denaro Fair personally owns and uses the cellular phone number xxx-xxx-6970.
8     This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
9     date Fair's original Complaint was filed), GoSmith sent Fair at least 16 telemarketing text
10    messages at this number. GoSmith knowingly and willfully sent these text messages using an
11    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
12    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
13    procedures that meet the minimum standards required for telemarketing in violation of 47
14    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Fair seeks an amount not less than $24,000 for at
15    least 16 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
16    $24,000 for at least 16 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
17    Fair seeks an amount not less than $8,000 for at least 16 negligent violations of 47 U.S.C. §
18    227(b), and not less than $8,000 for at least 16 negligent violations of 47 U.S.C. § 227(c).
19    Finally, GoSmith sent Fair at least 16 commercial text messages in violation of RCW §§
20    19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
21    violation of RCW § 80.36.390, for which Fair seeks an amount not less than $8,000, attorney’s
22    fees, injunctive relief, and treble damages.
23         335.    William Fargo personally owns and uses the cellular phone number xxx-xxx-
24    6004. This number is a residential telephone subscription. In the four years preceding
25    4/28/2020 (the date Fargo's original Complaint was filed), GoSmith sent Fargo at least 14
26    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
27    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                   - 176 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 177 of 602




1     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
2     text messages without instituting procedures that meet the minimum standards required for
3     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Fargo seeks an
4     amount not less than $21,000 for at least 14 knowing and willful violations of 47 U.S.C. §
5     227(b), and an amount not less than $21,000 for at least 14 knowing and willful violations of
6     47 U.S.C. § 227(c). Alternatively, Fargo seeks an amount not less than $7,000 for at least 14
7     negligent violations of 47 U.S.C. § 227(b), and not less than $7,000 for at least 14 negligent
8     violations of 47 U.S.C. § 227(c).
9          336.    Troy Farley personally owns and uses the cellular phone number xxx-xxx-7785.
10    This number is a residential telephone subscription and is Farley's only phone. He makes his
11    personal calls with this cell phone. In the four years preceding 4/22/2020 (the date Farley's
12    original Complaint was filed), GoSmith sent Farley at least 27 telemarketing text messages at
13    this number. GoSmith knowingly and willfully sent these text messages using an automatic
14    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
15    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
16    procedures that meet the minimum standards required for telemarketing in violation of 47
17    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Farley seeks an amount not less than $40,500 for
18    at least 27 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
19    $40,500 for at least 27 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
20    Farley seeks an amount not less than $13,500 for at least 27 negligent violations of 47 U.S.C. §
21    227(b), and not less than $13,500 for at least 27 negligent violations of 47 U.S.C. § 227(c).
22    Finally, GoSmith sent Farley at least 27 commercial text messages in violation of RCW §§
23    19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
24    violation of RCW § 80.36.390, for which Farley seeks an amount not less than $13,500,
25    attorney’s fees, injunctive relief, and treble damages.
26         337.    Richard Farnsworth personally owns and uses the cellular phone number xxx-
27    xxx-4778. This number is a residential telephone subscription and is Farnsworth's only phone.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 177 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 178 of 602




1     He uses it to make all his personal calls and pays for it out of his personal bank account. He
2     carries it with him and charges it in his room at night. It is on a personal or family plan with his
3     cellular service provider. On 11/13/2004, Farnsworth registered this number on the National
4     Do Not Call Registry. In the four years preceding 01/30/2020 (the date Farnsworth's original
5     Complaint was filed), GoSmith sent Farnsworth at least 14 telemarketing text messages at this
6     number. GoSmith knowingly and willfully sent these text messages using an automatic
7     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and
8     willfully sent these text messages without instituting procedures that meet the minimum
9     standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
10    64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
11    knowingly and willfully sent at least 2 text messages to Farnsworth within a 12-month period
12    after Farnsworth was registered on the National Do Not Call Registry, including but not limited
13    to the period between 12/19/2017 and 12/19/2018. Farnsworth seeks an amount not less than
14    $21,000 for at least 14 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
15    not less than $21,000 for at least 14 knowing and willful violations of 47 U.S.C. § 227(c).
16    Alternatively, Farnsworth seeks an amount not less than $7,000 for at least 14 negligent
17    violations of 47 U.S.C. § 227(b), and $7,000 for at least 14 negligent violations of 47 U.S.C. §
18    227(c).
19         338.    Eddy Farris personally owns and uses the cellular phone number xxx-xxx-6573.
20    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
21    date Farris's original Complaint was filed), GoSmith sent Farris at least 7 telemarketing text
22    messages at this number. GoSmith knowingly and willfully sent these text messages using an
23    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
24    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
25    procedures that meet the minimum standards required for telemarketing in violation of 47
26    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Farris seeks an amount not less than $10,500 for
27    at least 7 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
     PLAINTIFFS’ AMENDED COMPLAINT                   - 178 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 179 of 602




1     $10,500 for at least 7 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
2     Farris seeks an amount not less than $3,500 for at least 7 negligent violations of 47 U.S.C. §
3     227(b), and not less than $3,500 for at least 7 negligent violations of 47 U.S.C. § 227(c).
4          339.    Billy Ferguson personally owns and uses the cellular phone number xxx-xxx-
5     2922. This number is a residential telephone subscription. In the four years preceding
6     4/28/2020 (the date Ferguson's original Complaint was filed), GoSmith sent Ferguson at least
7     22 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
8     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
9     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
10    text messages without instituting procedures that meet the minimum standards required for
11    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ferguson seeks
12    an amount not less than $33,000 for at least 22 knowing and willful violations of 47 U.S.C. §
13    227(b), and an amount not less than $33,000 for at least 22 knowing and willful violations of
14    47 U.S.C. § 227(c). Alternatively, Ferguson seeks an amount not less than $11,000 for at least
15    22 negligent violations of 47 U.S.C. § 227(b), and not less than $11,000 for at least 22
16    negligent violations of 47 U.S.C. § 227(c).
17         340.    Brandon Finlayson personally owns and uses the cellular phone number xxx-xxx-
18    1971. This number is a residential telephone subscription and it is Finlayson's only phone. He
19    uses it for his personal calls and pays for it out of his personal account. On 11/21/2008,
20    Finlayson registered this number on the National Do Not Call Registry. In the four years
21    preceding 4/22/2020 (the date Finlayson's original Complaint was filed), GoSmith sent
22    Finlayson at least 98 telemarketing text messages at this number, sending multiple messages
23    each week. GoSmith knowingly and willfully sent these text messages using an automatic
24    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
25    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
26    procedures that meet the minimum standards required for telemarketing in violation of 47
27    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 179 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 180 of 602




1     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
2     Finlayson within a 12-month period after Finlayson was registered on the National Do Not Call
3     Registry, including but not limited to the period between 5/16/2016 and 5/16/2017. Finlayson
4     seeks an amount not less than $147,000 for at least 98 knowing and willful violations of 47
5     U.S.C. § 227(b), and an amount not less than $147,000 for at least 98 knowing and willful
6     violations of 47 U.S.C. § 227(c). Alternatively, Finlayson seeks an amount not less than
7     $49,000 for at least 98 negligent violations of 47 U.S.C. § 227(b), and not less than $49,000 for
8     at least 98 negligent violations of 47 U.S.C. § 227(c).
9          341.    Kaileb Finley personally owns and uses the cellular phone number xxx-xxx-8961.
10    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
11    date Finley's original Complaint was filed), GoSmith sent Finley at least 2 telemarketing text
12    messages at this number. GoSmith knowingly and willfully sent these text messages using an
13    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
14    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
15    procedures that meet the minimum standards required for telemarketing in violation of 47
16    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Finley seeks an amount not less than $3,000 for at
17    least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
18    $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Finley
19    seeks an amount not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(b),
20    and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(c).
21         342.    James Finnell personally owns and uses the cellular phone number xxx-xxx-1763.
22    This number is a residential telephone subscription and is Finnell's only phone. It is a cell
23    phone that he has on a family plan with his cellular service provider. He makes all his personal
24    calls with this phone and pays for it out of a personal account. He takes it everywhere and
25    charges it in his room at night. On 1/6/2013, Finnell registered this number on the National Do
26    Not Call Registry. In the four years preceding 4/28/2020 (the date Finnell's original Complaint
27    was filed), GoSmith sent Finnell at least 48 telemarketing text messages at this number, about
     PLAINTIFFS’ AMENDED COMPLAINT                  - 180 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 181 of 602




1     3-4 per week for around 4 months. The amount of spam messages was so frustrating to Finnell
2     that he complained to his brother, friends, and mother about the calls. GoSmith would text
3     Finnell using an ATDS and from many different numbers. Every time Finnell blocked a
4     number from GoSmith, they would send him more messages from a new and different number.
5     GoSmith knowingly and willfully sent these text messages using an automatic telephone
6     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
7     GoSmith knowingly and willfully sent these text messages without instituting procedures that
8     meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
9     47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c),
10    GoSmith knowingly and willfully sent at least 2 text messages to Finnell within a 12-month
11    period after Finnell was registered on the National Do Not Call Registry, including but not
12    limited to the period between 2/1/2017 and 10/2/2017. Finnell seeks an amount not less than
13    $72,000 for at least 48 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
14    not less than $72,000 for at least 48 knowing and willful violations of 47 U.S.C. § 227(c).
15    Alternatively, Finnell seeks an amount not less than $24,000 for at least 48 negligent violations
16    of 47 U.S.C. § 227(b), and not less than $24,000 for at least 48 negligent violations of 47
17    U.S.C. § 227(c).
18         343.    KJ Finsand personally owns and uses the cellular phone number xxx-xxx-2214.
19    This number is a residential telephone subscription and is Finsand's personal and only phone.
20    Finsand pays for this cell phone out of a personal bank account, makes all personal calls with
21    this phone, and has an individual or family plan with Finsand's cellular service provider. On
22    12/8/2004, Finsand registered this number on the National Do Not Call Registry. In the four
23    years preceding 4/22/2020 (the date Finsand's original Complaint was filed), GoSmith sent
24    Finsand at least 36 telemarketing text messages at this number, sending Finsand at least two
25    messages per week. GoSmith knowingly and willfully sent these text messages using an
26    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
27    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
     PLAINTIFFS’ AMENDED COMPLAINT                 - 181 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 182 of 602




1     procedures that meet the minimum standards required for telemarketing in violation of 47
2     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
3     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Finsand
4     within a 12-month period after Finsand was registered on the National Do Not Call Registry,
5     including but not limited to the period between 3/7/2017 and 7/11/2017. Finsand seeks an
6     amount not less than $54,000 for at least 36 knowing and willful violations of 47 U.S.C. §
7     227(b), and an amount not less than $54,000 for at least 36 knowing and willful violations of
8     47 U.S.C. § 227(c). Alternatively, Finsand seeks an amount not less than $18,000 for at least
9     36 negligent violations of 47 U.S.C. § 227(b), and not less than $18,000 for at least 36
10    negligent violations of 47 U.S.C. § 227(c).
11         344.    Robert Fischer personally owns and uses the cellular phone number xxx-xxx-
12    5948. This number is a residential telephone subscription and is Fischer's personal and only
13    phone. He uses it for all his personal calls, pays for it out of a personal bank account, and keeps
14    it by his bed at night. On 8/19/2010, Fischer registered this number on the National Do Not
15    Call Registry. In the four years preceding 4/28/2020 (the date Fischer's original Complaint was
16    filed), GoSmith sent Fischer at least 41 telemarketing text messages at this number. GoSmith
17    knowingly and willfully sent these text messages using an automatic telephone dialing system
18    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
19    knowingly and willfully sent these text messages without instituting procedures that meet the
20    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
21    § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
22    knowingly and willfully sent at least 2 text messages to Fischer within a 12-month period after
23    Fischer was registered on the National Do Not Call Registry, including but not limited to the
24    period between 4/28/2016 and 4/28/2017. Fischer seeks an amount not less than $61,500 for at
25    least 41 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
26    $61,500 for at least 41 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 182 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 183 of 602




1     Fischer seeks an amount not less than $20,500 for at least 41 negligent violations of 47 U.S.C.
2     § 227(b), and not less than $20,500 for at least 41 negligent violations of 47 U.S.C. § 227(c).
3          345.    Sharlyne Fisher personally owns and uses the cellular phone number xxx-xxx-
4     3525. This number was a residential telephone subscription and was Fisher's only phone. It was
5     a personal plan with her cell phone company and she made all her personal calls with that
6     number and kept the phone charging by her bed at night. On 06/24/2013, Fisher registered this
7     number on the National Do Not Call Registry. She did make some work calls related to her
8     home-based business with this number in the following years. In the four years preceding
9     01/30/2020 (the date Fisher's original Complaint was filed), GoSmith sent Fisher at least 3-4
10    telemarketing text messages per week at this number. GoSmith knowingly and willfully sent
11    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
12    227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
13    instituting procedures that meet the minimum standards required for telemarketing in violation
14    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
15    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
16    Fisher within a 12-month period after Fisher was registered on the National Do Not Call
17    Registry, including but not limited to the period between 05/03/2017 and 07/12/2017. Fisher
18    seeks an amount not less than $52,500 for at least 35 knowing and willful violations of 47
19    U.S.C. § 227(b), and an amount not less than $52,500 for at least 35 knowing and willful
20    violations of 47 U.S.C. § 227(c). Alternatively, Fisher seeks an amount not less than $17,500
21    for at least 35 negligent violations of 47 U.S.C. § 227(b), and $17,500 for at least 35 negligent
22    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Fisher at least 35 commercial text
23    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
24    number of telephone solicitations in violation of RCW § 80.36.390, for which Fisher seeks an
25    amount not less than $17,500, attorney’s fees, injunctive relief, and treble damages.
26         346.    Michael Fjeldheim personally owns and uses the cellular phone number xxx-xxx-
27    3171. This number is a residential telephone subscription and is Fjeldheim's only phone. He
     PLAINTIFFS’ AMENDED COMPLAINT                  - 183 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 184 of 602




1     uses this cell phone for all his personal calls and pays for it out of his personal account. In the
2     four years preceding 4/22/2020 (the date Fjeldheim's original Complaint was filed), GoSmith
3     sent Fjeldheim at least 21 telemarketing text messages at this number. GoSmith knowingly and
4     willfully sent these text messages using an automatic telephone dialing system in violation of
5     47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
6     sent these text messages without instituting procedures that meet the minimum standards
7     required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
8     Fjeldheim seeks an amount not less than $31,500 for at least 21 knowing and willful violations
9     of 47 U.S.C. § 227(b), and an amount not less than $31,500 for at least 21 knowing and willful
10    violations of 47 U.S.C. § 227(c). Alternatively, Fjeldheim seeks an amount not less than
11    $10,500 for at least 21 negligent violations of 47 U.S.C. § 227(b), and not less than $10,500 for
12    at least 21 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Fjeldheim at least
13    21 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and
14    an undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
15    Fjeldheim seeks an amount not less than $10,500, attorney’s fees, injunctive relief, and treble
16    damages
17         347.    Vern Flanery personally owns and uses the cellular phone number xxx-xxx-0105.
18    This number is a residential telephone subscription and is Flanery's personal cell phone. It is on
19    a family plan with his cellular service provider with his wife and children's phones. They pay
20    for this phone out of their personal bank account and Flanery makes all his personal calls with
21    this number. On 8/3/2007, Flanery registered this number on the National Do Not Call
22    Registry. In the four years preceding 4/22/2020 (the date Flanery's original Complaint was
23    filed), GoSmith sent Flanery at least 67 telemarketing text messages and calls to Flanery's
24    personal cell phone at this number, calling multiple times a week and texting him multiple
25    times a week. GoSmith knowingly and willfully sent these text messages using an automatic
26    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
27    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
     PLAINTIFFS’ AMENDED COMPLAINT                   - 184 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 185 of 602




1     procedures that meet the minimum standards required for telemarketing in violation of 47
2     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
3     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Flanery
4     within a 12-month period after Flanery was registered on the National Do Not Call Registry,
5     including but not limited to the period between 2/17/2017 and 2/17/2018. Flanery seeks an
6     amount not less than $100,500 for at least 67 knowing and willful violations of 47 U.S.C. §
7     227(b), and an amount not less than $100,500 for at least 67 knowing and willful violations of
8     47 U.S.C. § 227(c). Alternatively, Flanery seeks an amount not less than $33,500 for at least 67
9     negligent violations of 47 U.S.C. § 227(b), and not less than $33,500 for at least 67 negligent
10    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Flanery at least 67 commercial text
11    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
12    number of telephone solicitations in violation of RCW § 80.36.390, for which Flanery seeks an
13    amount not less than $33,500, attorney’s fees, injunctive relief, and treble damages.
14         348.    Angela Fletcher personally owns and uses the cellular phone number xxx-xxx-
15    5473. This number is a residential telephone subscription and is Fletcher's only phone. She
16    uses it for all her personal calls and it is an individual/personal subscription with her cellular
17    service provider. She carries it with her and charges it by her bed at night. In the four years
18    preceding 4/27/2020 (the date Fletcher's original Complaint was filed), GoSmith sent Fletcher
19    at least 29 telemarketing text messages at this number. GoSmith knowingly and willfully sent
20    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Fletcher seeks an
24    amount not less than $43,500 for at least 29 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $43,500 for at least 29 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Fletcher seeks an amount not less than $14,500 for at least
27    29 negligent violations of 47 U.S.C. § 227(b), and not less than $14,500 for at least 29
     PLAINTIFFS’ AMENDED COMPLAINT                   - 185 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 186 of 602




1     negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Fletcher at least 29
2     commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
3     undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
4     Fletcher seeks an amount not less than $14,500, attorney’s fees, injunctive relief, and treble
5     damages.
6          349.    David Flowers personally owns and uses the cellular phone number xxx-xxx-
7     7005. This number is a residential telephone subscription, but Flowers uses it for work. On
8     7/28/2006, Flowers registered this number on the National Do Not Call Registry. In the four
9     years preceding 1/30/2020 (the date Flowers's original Complaint was filed), GoSmith sent
10    Flowers at least 4 telemarketing text messages at this number. GoSmith knowingly and
11    willfully sent these text messages using an automatic telephone dialing system in violation of
12    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
13    sent these text messages without instituting procedures that meet the minimum standards
14    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
15    Flowers seeks an amount not less than $6,000 for at least 4 knowing and willful violations of
16    47 U.S.C. § 227(b). Alternatively, Flowers seeks an amount not less than $2,000 for at least 4
17    negligent violations of 47 U.S.C. § 227(b).
18         350.    David Fluckinger personally owns and uses the cellular phone number xxx-xxx-
19    4743. This number is a residential telephone subscription and is Fluckinger's personal and only
20    phone number. He uses is for all his personal calls and pays for it out of his personal account.
21    He carries it on his person and keeps it by his bed at night. It is a personal/individual or family
22    account with his cellular service provider. He also uses it to take work calls related to his
23    home-based business. In the four years preceding 4/22/2020 (the date Fluckinger's original
24    Complaint was filed), GoSmith sent Fluckinger at least 1,159 telemarketing text messages at
25    this number. Fluckinger remembers getting as many as 3-5 text messages a day "for what
26    seemed like forever." The harassment went on for many, many months. Fluckinger would have
27    to stop working and put his tools down to check to see if it was an emergency personal call or a
     PLAINTIFFS’ AMENDED COMPLAINT                   - 186 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 187 of 602




1     legitimate client. It was not only very disruptive to his productivity, but it also became very
2     stressful for Fluckinger personally. He reports that he considered getting a new phone number
3     just "to make the nonsense stop," but that he couldn't even do that for relief because none of his
4     customers would be able to get in touch with him, only knowing his personal number. The
5     calls and texts were annoying during his personal time away from work, as well. Fluckinger
6     states, "It was honestly one of the most annoying things I have ever had to deal with." GoSmith
7     knowingly and willfully sent these text messages using an automatic telephone dialing system
8     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
9     knowingly and willfully sent these text messages without instituting procedures that meet the
10    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
11    § 64.1200(d). Fluckinger seeks an amount not less than $1,738,500 for at least 1,159 knowing
12    and willful violations of 47 U.S.C. § 227(b), and an amount not less than $1,738,500 for at
13    least 1,159 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Fluckinger
14    seeks an amount not less than $579,500 for at least 1,159 negligent violations of 47 U.S.C. §
15    227(b), and not less than $579,500 for at least 1,159 negligent violations of 47 U.S.C. § 227(c).
16    Finally, GoSmith sent Fluckinger at least 1159 commercial text messages in violation of RCW
17    §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations
18    in violation of RCW § 80.36.390, for which Fluckinger seeks an amount not less than
19    $579,500, attorney’s fees, injunctive relief, and treble damages.
20         351.    Henry Fluger personally owns and uses the cellular phone number xxx-xxx-0098.
21    This number is a residential telephone subscription. On 7/5/2015, Fluger registered this number
22    on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date Fluger's
23    original Complaint was filed), GoSmith sent Fluger at least 2 telemarketing text messages at
24    this number. GoSmith knowingly and willfully sent these text messages using an automatic
25    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
26    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
27    procedures that meet the minimum standards required for telemarketing in violation of 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 187 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 188 of 602




1     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
2     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Fluger
3     within a 12-month period after Fluger was registered on the National Do Not Call Registry,
4     including but not limited to the period between 6/11/2017 and 6/11/2018. Fluger seeks an
5     amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
6     and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
7     227(c). Alternatively, Fluger seeks an amount not less than $1,000 for at least 2 negligent
8     violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
9     47 U.S.C. § 227(c).
10         352.    Jeremy Fogle personally owns and uses the cellular phone number xxx-xxx-4225.
11    This number is a residential telephone subscription and is Fogle's only phone. He pays for this
12    cell phone out of his personal bank account and uses this phone to make all his personal calls.
13    In the four years preceding 4/22/2020 (the date Fogle's original Complaint was filed), GoSmith
14    sent Fogle at least 388 telemarketing text messages at this number, texting Fogle roughly 2-3
15    messages every few days. Fogle repeatedly asked GoSmith to stop, but they just kept coming
16    back. Fogle would get messages from GoSmith from about 5:00 a.m. until 9:00 p.m.. GoSmith
17    knowingly and willfully sent these text messages using an automatic telephone dialing system
18    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
19    knowingly and willfully sent these text messages without instituting procedures that meet the
20    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
21    § 64.1200(d). Fogle seeks an amount not less than $582,000 for at least 388 knowing and
22    willful violations of 47 U.S.C. § 227(b), and an amount not less than $582,000 for at least 388
23    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Fogle seeks an amount not
24    less than $194,000 for at least 388 negligent violations of 47 U.S.C. § 227(b), and not less than
25    $194,000 for at least 388 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent
26    Fogle at least 388 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090,
27    80.36.400, and an undetermined number of telephone solicitations in violation of RCW §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 188 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 189 of 602




1     80.36.390, for which Fogle seeks an amount not less than $194,000, attorney’s fees, injunctive
2     relief, and treble damages.
3          353.    Eugene "Rocky" Foister personally owns and uses the cellular phone number xxx-
4     xxx-5188. This number is a residential telephone subscription and is Foister's only phone. He
5     uses it for all his calls and all his personal calls. He pays for it with his personal bank account.
6     On 9/3/2015, Foister registered this number on the National Do Not Call Registry. In the four
7     years preceding 1/30/2020 (the date Foister's original Complaint was filed), GoSmith sent
8     Foister's personal cell phone thousands of telemarketing text messages. At times, GoSmith sent
9     as many as 15 text solicitations per week. GoSmith knowingly and willfully sent these text
10    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
11    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
12    text messages without instituting procedures that meet the minimum standards required for
13    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
14    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
15    least 2 text messages to Foister within a 12-month period after Foister was registered on the
16    National Do Not Call Registry, including but not limited to the period between 1/30/2016 and
17    1/29/2017. Foister seeks an amount not less than $2,350,500 for at least 1,567 knowing and
18    willful violations of 47 U.S.C. § 227(b), and an amount not less than $2,350,500 for at least
19    1,567 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Foister seeks an
20    amount not less than $783,500 for at least 1,567 negligent violations of 47 U.S.C. § 227(b),
21    and not less than $783,500 for at least 1,567 negligent violations of 47 U.S.C. § 227(c).
22         354.    Brian Fontaine personally owns and uses the cellular phone number xxx-xxx-
23    1206. This number is a residential telephone subscription and is Fontaine's personal and only
24    phone. He has a personal/family cellular phone service plan and pays for it out of his personal
25    bank account. He makes all his personal calls with this cell phone. In the four years preceding
26    01/30/2020 (the date Fontaine's original Complaint was filed), GoSmith sent Fontaine at least
27    98 telemarketing text messages at this number, at the rate of at least 2 solicitations per week for
     PLAINTIFFS’ AMENDED COMPLAINT                   - 189 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 190 of 602




1     over a year. The messages commonly said, "(Name) needs (job) in your area. Reply 1 if
2     interested." Fontaine complained to his wife that the solicitations were very aggravating, and
3     that he didn't know who was sending them. He tried numerous times to stop the messages.
4     Fontaine believes the telemarketing messages were sent by an autodialer because no one
5     responded to his requests that the sender identify itself. Once, in order to discover the sender's
6     identity, Fontaine selected the option to receive more information. A live person called him
7     back from a different number and tried to sell him GoSmith's leads. Fontaine was very busy
8     and did not need any more work, but GoSmith just kept sending text messages, which
9     frustrated Fontaine to no end. GoSmith knowingly and willfully sent these text messages using
10    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith
11    knowingly and willfully sent these text messages without instituting procedures that meet the
12    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
13    § 64.1200(d). Fontaine seeks an amount not less than $147,000 for at least 98 knowing and
14    willful violations of 47 U.S.C. § 227(b), and an amount not less than $147,000 for at least 98
15    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Fontaine seeks an amount
16    not less than $49,000 for at least 98 negligent violations of 47 U.S.C. § 227(b), and $49,000 for
17    at least 98 negligent violations of 47 U.S.C. § 227(c).
18         355.    Robert Ford personally owns and uses the cellular phone number xxx-xxx-4347.
19    This number is a residential telephone subscription. In the four years preceding 4/27/2020 (the
20    date Ford's original Complaint was filed), GoSmith sent Ford at least 54 telemarketing text
21    messages at this number. GoSmith knowingly and willfully sent these text messages using an
22    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
23    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
24    procedures that meet the minimum standards required for telemarketing in violation of 47
25    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ford seeks an amount not less than $81,000 for at
26    least 54 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
27    $81,000 for at least 54 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
     PLAINTIFFS’ AMENDED COMPLAINT                  - 190 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 191 of 602




1     Ford seeks an amount not less than $27,000 for at least 54 negligent violations of 47 U.S.C. §
2     227(b), and not less than $27,000 for at least 54 negligent violations of 47 U.S.C. § 227(c).
3          356.    Michael Fort personally owns and uses the cellular phone number xxx-xxx-8568.
4     This number is a residential telephone subscription and this is his only phone number. On
5     9/22/2017, Fort registered this number on the National Do Not Call Registry. Fort pays for this
6     phone out of his personal bank account and uses the phone for all his personal calls. In the four
7     years preceding 4/29/2020 (the date Fort's original Complaint was filed), GoSmith sent Fort at
8     least 490 telemarketing text messages at this number. GoSmith sent Fort multiple texts per
9     week to his personal phone, claiming to have a potential client for Fort, and asking him to text
10    1 to reply/confirm. Some were even for clients not even in his state. Fort runs a small cleaning
11    business out of his home. The texts from GoSmith were clearly the product of a spam bot and
12    "were coming at an obnoxious, almost laughable rate, especially during the years of 2016-
13    2019." GoSmith knowingly and willfully sent these text messages using an automatic
14    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
15    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
16    procedures that meet the minimum standards required for telemarketing in violation of 47
17    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
18    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Fort
19    within a 12-month period after Fort was registered on the National Do Not Call Registry,
20    including but not limited to the period between 9/22/2017 and 9/22/2018. Fort seeks an amount
21    not less than $735,000 for at least 490 knowing and willful violations of 47 U.S.C. § 227(b),
22    and an amount not less than $735,000 for at least 490 knowing and willful violations of 47
23    U.S.C. § 227(c). Alternatively, Fort seeks an amount not less than $245,000 for at least 490
24    negligent violations of 47 U.S.C. § 227(b), and not less than $245,000 for at least 490 negligent
25    violations of 47 U.S.C. § 227(c).
26         357.    Coley Foster personally owns and uses the cellular phone number xxx-xxx-1597.
27    This number is a residential telephone subscription. In the four years preceding 4/30/2020 (the
     PLAINTIFFS’ AMENDED COMPLAINT                 - 191 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 192 of 602




1     date Foster's original Complaint was filed), GoSmith sent Foster at least 42 telemarketing text
2     messages at this number. GoSmith knowingly and willfully sent these text messages using an
3     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
4     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
5     procedures that meet the minimum standards required for telemarketing in violation of 47
6     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Foster seeks an amount not less than $63,000 for
7     at least 42 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
8     $63,000 for at least 42 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
9     Foster seeks an amount not less than $21,000 for at least 42 negligent violations of 47 U.S.C. §
10    227(b), and not less than $21,000 for at least 42 negligent violations of 47 U.S.C. § 227(c).
11         358.    Jeremy Foster personally owns and uses the cellular phone number xxx-xxx-6406.
12    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
13    date Foster's original Complaint was filed), GoSmith sent Foster at least 31 telemarketing text
14    messages at this number. GoSmith knowingly and willfully sent these text messages using an
15    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
16    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Foster seeks an amount not less than $46,500 for
19    at least 31 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
20    $46,500 for at least 31 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
21    Foster seeks an amount not less than $15,500 for at least 31 negligent violations of 47 U.S.C. §
22    227(b), and not less than $15,500 for at least 31 negligent violations of 47 U.S.C. § 227(c).
23         359.    Vaughn Foulger personally owns and uses the cellular phone number xxx-xxx-
24    0407. This number is a residential telephone subscription, registered in his personal name, paid
25    for out of his personal bank account. In the four years preceding 4/28/2020 (the date Foulger's
26    original Complaint was filed), GoSmith sent Foulger at least 196 telemarketing text messages
27    at this number, at least twice per week for well over a year. GoSmith knowingly and willfully
     PLAINTIFFS’ AMENDED COMPLAINT                 - 192 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 193 of 602




1     sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
2     § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
3     text messages without instituting procedures that meet the minimum standards required for
4     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Foulger seeks an
5     amount not less than $294,000 for at least 196 knowing and willful violations of 47 U.S.C. §
6     227(b), and an amount not less than $294,000 for at least 196 knowing and willful violations of
7     47 U.S.C. § 227(c). Alternatively, Foulger seeks an amount not less than $98,000 for at least
8     196 negligent violations of 47 U.S.C. § 227(b), and not less than $98,000 for at least 196
9     negligent violations of 47 U.S.C. § 227(c).
10         360.    Adam Francis personally owns and uses the cellular phone number xxx-xxx-2849.
11    This number is a residential telephone subscription and is Francis's only phone and he makes
12    all of his personal phone calls with this phone. In the four years preceding 4/22/2020 (the date
13    Francis's original Complaint was filed), GoSmith sent Francis at least 174 telemarketing text
14    messages at this number. GoSmith knowingly and willfully sent these text messages using an
15    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
16    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Francis seeks an amount not less than $261,000
19    for at least 174 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
20    than $261,000 for at least 174 knowing and willful violations of 47 U.S.C. § 227(c).
21    Alternatively, Francis seeks an amount not less than $87,000 for at least 174 negligent
22    violations of 47 U.S.C. § 227(b), and not less than $87,000 for at least 174 negligent violations
23    of 47 U.S.C. § 227(c).
24         361.    Salvador Franco personally owns and uses the cellular phone number xxx-xxx-
25    5784. This number is a residential telephone subscription which Franco uses as his personal
26    cell phone. The calls In the four years preceding 4/28/2020 (the date Franco's original
27    Complaint was filed), GoSmith sent Franco at least 621 telemarketing text messages at this
     PLAINTIFFS’ AMENDED COMPLAINT                  - 193 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 194 of 602




1     number. The messages were extremely disruptive to Franco's daily tasks. GoSmith knowingly
2     and willfully sent these text messages using an automatic telephone dialing system in violation
3     of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and
4     willfully sent these text messages without instituting procedures that meet the minimum
5     standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
6     64.1200(d). Franco seeks an amount not less than $931,500 for at least 621 knowing and
7     willful violations of 47 U.S.C. § 227(b), and an amount not less than $931,500 for at least 621
8     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Franco seeks an amount
9     not less than $310,500 for at least 621 negligent violations of 47 U.S.C. § 227(b), and not less
10    than $310,500 for at least 621 negligent violations of 47 U.S.C. § 227(c).
11         362.    Larry Freeman personally owns and uses the cellular phone number xxx-xxx-
12    2623. This number is a residential telephone subscription and is Freeman's only telephone.
13    Freeman uses this cell phone to communicate with family and friends. On 12/04/2004,
14    Freeman registered this number on the National Do Not Call Registry. In the four years
15    preceding 01/30/2020 (the date Freeman's original Complaint was filed), GoSmith sent
16    Freeman at least 50 telemarketing text messages at this number. GoSmith knowingly and
17    willfully sent these text messages using an automatic telephone dialing system in violation of
18    47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages
19    without instituting procedures that meet the minimum standards required for telemarketing in
20    violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. §
21    227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text
22    messages to Freeman within a 12-month period after Freeman was registered on the National
23    Do Not Call Registry, including but not limited to the period between 03/05/2016 and
24    03/05/2017. Freeman seeks an amount not less than $75,000 for at least 50 knowing and willful
25    violations of 47 U.S.C. § 227(b), and an amount not less than $75,000 for at least 50 knowing
26    and willful violations of 47 U.S.C. § 227(c). Alternatively, Freeman seeks an amount not less
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 194 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 195 of 602




1     than $25,000 for at least 50 negligent violations of 47 U.S.C. § 227(b), and $25,000 for at least
2     50 negligent violations of 47 U.S.C. § 227(c).
3          363.    Randy Freemole personally owns and uses the cellular phone number xxx-xxx-
4     0666. This number is a residential telephone subscription and is Freemole's only telephone.
5     Freemole uses this phone to communicate with family and friends and keeps the phone with
6     him at all times. On 06/04/2006, Freemole registered this number on the National Do Not Call
7     Registry. In the four years preceding 01/30/2020 (the date Freemole's original Complaint was
8     filed), GoSmith sent Freemole at least 12 telemarketing text messages at this number. GoSmith
9     knowingly and willfully sent these text messages using an automatic telephone dialing system
10    in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text
11    messages without instituting procedures that meet the minimum standards required for
12    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
13    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
14    least 2 text messages to Freemole within a 12-month period after Freemole was registered on
15    the National Do Not Call Registry, including but not limited to the period between 06/15/2017
16    and 07/28/2017. Freemole seeks an amount not less than $18,000 for at least 12 knowing and
17    willful violations of 47 U.S.C. § 227(b), and an amount not less than $18,000 for at least 12
18    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Freemole seeks an amount
19    not less than $6,000 for at least 12 negligent violations of 47 U.S.C. § 227(b), and $6,000 for at
20    least 12 negligent violations of 47 U.S.C. § 227(c).
21         364.    Ray French personally owns and uses the cellular phone number xxx-xxx-6695.
22    This number is a residential telephone subscription. In the four years preceding 4/24/2020 (the
23    date French's original Complaint was filed), GoSmith sent French at least 15 telemarketing text
24    messages at this number. GoSmith knowingly and willfully sent these text messages using an
25    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
26    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
27    procedures that meet the minimum standards required for telemarketing in violation of 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 195 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 196 of 602




1     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). French seeks an amount not less than $22,500 for
2     at least 15 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
3     $22,500 for at least 15 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
4     French seeks an amount not less than $7,500 for at least 15 negligent violations of 47 U.S.C. §
5     227(b), and not less than $7,500 for at least 15 negligent violations of 47 U.S.C. § 227(c).
6          365.    Joe Frieden personally owns and uses the cellular phone number xxx-xxx-9242.
7     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
8     date Frieden's original Complaint was filed), GoSmith sent Frieden at least 23 telemarketing
9     text messages at this number. GoSmith knowingly and willfully sent these text messages using
10    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
11    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
12    instituting procedures that meet the minimum standards required for telemarketing in violation
13    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Frieden seeks an amount not less than
14    $34,500 for at least 23 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
15    not less than $34,500 for at least 23 knowing and willful violations of 47 U.S.C. § 227(c).
16    Alternatively, Frieden seeks an amount not less than $11,500 for at least 23 negligent
17    violations of 47 U.S.C. § 227(b), and not less than $11,500 for at least 23 negligent violations
18    of 47 U.S.C. § 227(c).
19         366.    Ron Fuentes personally owns and uses the cellular phone number xxx-xxx-4393.
20    This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
21    date Fuentes's original Complaint was filed), GoSmith sent Fuentes at least 5 telemarketing
22    text messages at this number. GoSmith knowingly and willfully sent these text messages using
23    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
24    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
25    instituting procedures that meet the minimum standards required for telemarketing in violation
26    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Fuentes seeks an amount not less than
27    $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not
     PLAINTIFFS’ AMENDED COMPLAINT                  - 196 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 197 of 602




1     less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(c).
2     Alternatively, Fuentes seeks an amount not less than $2,500 for at least 5 negligent violations
3     of 47 U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent violations of 47 U.S.C.
4     § 227(c).
5          367.    Michael Fulmer personally owns and uses the cellular phone number xxx-xxx-
6     9667. This number is a residential telephone subscription and is Fulmer's only telephone.
7     Fulmer uses the telephone to communicate with family and friends and keeps the phone on him
8     at all times. In the four years preceding 4/28/2020 (the date Fulmer's original Complaint was
9     filed), GoSmith sent Fulmer at least 337 telemarketing text messages at this number. GoSmith
10    knowingly and willfully sent these text messages using an automatic telephone dialing system
11    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
12    knowingly and willfully sent these text messages without instituting procedures that meet the
13    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
14    § 64.1200(d). Fulmer seeks an amount not less than $505,500 for at least 337 knowing and
15    willful violations of 47 U.S.C. § 227(b), and an amount not less than $505,500 for at least 337
16    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Fulmer seeks an amount
17    not less than $168,500 for at least 337 negligent violations of 47 U.S.C. § 227(b), and not less
18    than $168,500 for at least 337 negligent violations of 47 U.S.C. § 227(c).
19         368.    Tyler FuQua personally owns and uses the cellular phone number xxx-xxx-9956.
20    This number is a residential telephone subscription and is FuQua's only telephone. On
21    11/12/2009, FuQua registered this number on the National Do Not Call Registry. In the four
22    years preceding 4/28/2020 (the date FuQua's original Complaint was filed), GoSmith sent
23    FuQua at least 11 telemarketing text messages at this number. GoSmith knowingly and
24    willfully sent these text messages using an automatic telephone dialing system in violation of
25    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
26    sent these text messages without instituting procedures that meet the minimum standards
27    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
     PLAINTIFFS’ AMENDED COMPLAINT                 - 197 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 198 of 602




1     in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
2     willfully sent at least 2 text messages to FuQua within a 12-month period after FuQua was
3     registered on the National Do Not Call Registry, including but not limited to the period
4     between 1/15/2017 and 6/27/2017. FuQua seeks an amount not less than $16,500 for at least 11
5     knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $16,500 for
6     at least 11 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, FuQua seeks an
7     amount not less than $5,500 for at least 11 negligent violations of 47 U.S.C. § 227(b), and not
8     less than $5,500 for at least 11 negligent violations of 47 U.S.C. § 227(c).
9          369.    Chris Gabin personally owns and uses the cellular phone number xxx-xxx-0575.
10    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
11    date Gabin's original Complaint was filed), GoSmith sent Gabin at least 63 telemarketing text
12    messages at this number. GoSmith knowingly and willfully sent these text messages using an
13    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
14    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
15    procedures that meet the minimum standards required for telemarketing in violation of 47
16    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Gabin seeks an amount not less than $94,500 for
17    at least 63 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
18    $94,500 for at least 63 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
19    Gabin seeks an amount not less than $31,500 for at least 63 negligent violations of 47 U.S.C. §
20    227(b), and not less than $31,500 for at least 63 negligent violations of 47 U.S.C. § 227(c).
21         370.    Michael Gallant personally owns and uses the cellular phone number xxx-xxx-
22    8469. This number is a residential telephone subscription and is Gallant's only telephone which
23    he keeps on him at all times and charges by his bed every night. Gallant uses the cell phone to
24    talk with family and friends. Gallant pays for the cell phone out of his personal bank account.
25    On 10/23/2008, Gallant registered this number on the National Do Not Call Registry. In the
26    four years preceding 01/30/2020 (the date Gallant's original Complaint was filed), GoSmith
27    sent Gallant at least 4 telemarketing text messages at this number. GoSmith knowingly and
     PLAINTIFFS’ AMENDED COMPLAINT                  - 198 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 199 of 602




1     willfully sent these text messages using an automatic telephone dialing system in violation of
2     47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages
3     without instituting procedures that meet the minimum standards required for telemarketing in
4     violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. §
5     227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text
6     messages to Gallant within a 12-month period after Gallant was registered on the National Do
7     Not Call Registry, including but not limited to the period between 06/09/2017 and 06/09/2018.
8     Gallant seeks an amount not less than $6,000 for at least 4 knowing and willful violations of 47
9     U.S.C. § 227(b), and an amount not less than $6,000 for at least 4 knowing and willful
10    violations of 47 U.S.C. § 227(c). Alternatively, Gallant seeks an amount not less than $2,000
11    for at least 4 negligent violations of 47 U.S.C. § 227(b), and $2,000 for at least 4 negligent
12    violations of 47 U.S.C. § 227(c).
13         371.    John Gangini personally owns and uses the cellular phone number xxx-xxx-6567.
14    This number is a residential telephone subscription and is Gangini's only cell phone. Gangini
15    uses this cell phone to talk with family and friends and pays the cell phone out of his personal
16    bank account. On 09/03/2005, Gangini registered this number on the National Do Not Call
17    Registry. In the four years preceding 01/30/2020 (the date Gangini's original Complaint was
18    filed), GoSmith sent Gangini at least one telemarketing text message per week at this number.
19    GoSmith knowingly and willfully sent these text messages using an automatic telephone
20    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully
21    sent these text messages without instituting procedures that meet the minimum standards
22    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
23    in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
24    willfully sent at least 2 text messages to Gangini within a 12-month period after Gangini was
25    registered on the National Do Not Call Registry, including but not limited to the period
26    between 01/30/2016 and 01/29/2017. Gangini seeks an amount not less than $313,500 for at
27    least 209 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
     PLAINTIFFS’ AMENDED COMPLAINT                  - 199 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 200 of 602




1     $313,500 for at least 209 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
2     Gangini seeks an amount not less than $104,500 for at least 209 negligent violations of 47
3     U.S.C. § 227(b), and $104,500 for at least 209 negligent violations of 47 U.S.C. § 227(c).
4          372.    Leonard Garcia personally owns and uses the cellular phone number xxx-xxx-
5     0157. This number is a residential telephone subscription. In the four years preceding
6     4/21/2020 (the date Garcia's original Complaint was filed), GoSmith sent Garcia at least 2
7     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
8     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
9     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
10    text messages without instituting procedures that meet the minimum standards required for
11    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Garcia seeks an
12    amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
13    and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
14    227(c). Alternatively, Garcia seeks an amount not less than $1,000 for at least 2 negligent
15    violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
16    47 U.S.C. § 227(c).
17         373.    David Garcia personally owns and uses the cellular phone number xxx-xxx-9922.
18    Garcia uses this cell phone for work. In the four years preceding 01/30/2020 (the date Garcia's
19    original Complaint was filed), GoSmith sent Garcia at least 7 telemarketing text messages at
20    this number. GoSmith knowingly and willfully sent these text messages using an automatic
21    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). Garcia seeks an amount
22    not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. § 227(b).
23    Alternatively, Garcia seeks an amount not less than $3,500 for at least 7 negligent violations of
24    47 U.S.C. § 227(b).
25         374.    Jimmy Gardner personally owns and uses the cellular phone number xxx-xxx-
26    0078. This number is a residential telephone subscription and is Gardner's only telephone.
27    Gardner uses this cell phone to talk with family and friends and keeps the cell phone on him at
     PLAINTIFFS’ AMENDED COMPLAINT                  - 200 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 201 of 602




1     all times. On 6/30/2012, Gardner registered this number on the National Do Not Call Registry.
2     In the four years preceding 4/21/2020 (the date Gardner's original Complaint was filed),
3     GoSmith sent Gardner at least 28 telemarketing text messages at this number. GoSmith
4     knowingly and willfully sent these text messages using an automatic telephone dialing system
5     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
6     knowingly and willfully sent these text messages without instituting procedures that meet the
7     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
8     § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
9     knowingly and willfully sent at least 2 text messages to Gardner within a 12-month period after
10    Gardner was registered on the National Do Not Call Registry, including but not limited to the
11    period between 3/1/2017 and 9/6/2017. Gardner seeks an amount not less than $42,000 for at
12    least 28 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
13    $42,000 for at least 28 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
14    Gardner seeks an amount not less than $14,000 for at least 28 negligent violations of 47 U.S.C.
15    § 227(b), and not less than $14,000 for at least 28 negligent violations of 47 U.S.C. § 227(c).
16         375.    Kerry Garfinkle personally owns and uses the cellular phone number xxx-xxx-
17    9014. This number is a residential telephone subscription and is Garfinkle's only phone.
18    Garfinkle uses this cell phone to communicate with friends and family and for all other
19    purposes as Garfinkle has no other phone or computer. In the four years preceding 01/30/2020
20    (the date Garfinkle's original Complaint was filed), GoSmith sent Garfinkle at least 2
21    telemarketing text messages per week at this number. GoSmith knowingly and willfully sent
22    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
23    227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
24    instituting procedures that meet the minimum standards required for telemarketing in violation
25    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Garfinkle seeks an amount not less than
26    $435,000 for at least 290 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
27    not less than $435,000 for at least 290 knowing and willful violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 201 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 202 of 602




1     Alternatively, Garfinkle seeks an amount not less than $145,000 for at least 290 negligent
2     violations of 47 U.S.C. § 227(b), and $145,000 for at least 290 negligent violations of 47
3     U.S.C. § 227(c).
4          376.    Holly Garner personally owns and uses the cellular phone number xxx-xxx-4208.
5     This number is a residential telephone subscription and is Garner's only telephone. Garner uses
6     the cell phone to communicate with family and friends and pays for the cell phone out of her
7     personal bank account. On 9/14/2005, Garner registered this number on the National Do Not
8     Call Registry. In the four years preceding 4/28/2020 (the date Garner's original Complaint was
9     filed), GoSmith sent Garner at least 3 telemarketing text messages at this number. GoSmith
10    knowingly and willfully sent these text messages using an automatic telephone dialing system
11    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
12    knowingly and willfully sent these text messages without instituting procedures that meet the
13    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
14    § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
15    knowingly and willfully sent at least 2 text messages to Garner within a 12-month period after
16    Garner was registered on the National Do Not Call Registry, including but not limited to the
17    period between 7/1/2017 and 7/1/2018. Garner seeks an amount not less than $4,500 for at
18    least 3 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
19    $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
20    Garner seeks an amount not less than $1,500 for at least 3 negligent violations of 47 U.S.C. §
21    227(b), and not less than $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(c).
22         377.    Cody Garrett personally owns and uses the cellular phone number xxx-xxx-2207.
23    This number is a residential telephone subscription and is Garrett's only telephone. Garrett uses
24    the cell phone to communicate with friends and family and pays for the cell phone out of his
25    personal bank account. Garrett keeps the cell phone on him at all times and charges it near his
26    bedside at night. In the four years preceding 4/28/2020 (the date Garrett's original Complaint
27    was filed), GoSmith sent Garrett at least 4 telemarketing text messages at this number.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 202 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 203 of 602




1     GoSmith knowingly and willfully sent these text messages using an automatic telephone
2     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
3     GoSmith knowingly and willfully sent these text messages without instituting procedures that
4     meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
5     47 C.F.R. § 64.1200(d). Garrett seeks an amount not less than $6,000 for at least 4 knowing
6     and willful violations of 47 U.S.C. § 227(b), and an amount not less than $6,000 for at least 4
7     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Garrett seeks an amount
8     not less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(b), and not less than
9     $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(c).
10         378.    Brandt Garrison personally owns and uses the cellular phone number xxx-xxx-
11    5401. This number is a residential telephone subscription and is Garrison's only telephone.
12    Garrison uses the cell phone to communicate with family and friends and pays for the cell
13    phone out of his personal bank account. Garrison keeps the cell phone on him at all times and
14    charges it near his bedside at night. On 5/26/2017, Garrison registered this number on the
15    National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Garrison's
16    original Complaint was filed), GoSmith sent Garrison at least 202 telemarketing text messages
17    at this number. Garrison contacted GoSmith at least 10 times by telephone requesting that the
18    text messages and phone calls stop, but GoSmith continued sending him text messages.
19    GoSmith knowingly and willfully sent these text messages using an automatic telephone
20    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
21    GoSmith knowingly and willfully sent these text messages without instituting procedures that
22    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
23    47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c),
24    GoSmith knowingly and willfully sent at least 2 text messages to Garrison within a 12-month
25    period after Garrison was registered on the National Do Not Call Registry, including but not
26    limited to the period between 5/26/2017 and 5/26/2018. Garrison seeks an amount not less than
27    $303,000 for at least 202 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
     PLAINTIFFS’ AMENDED COMPLAINT                  - 203 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 204 of 602




1     not less than $303,000 for at least 202 knowing and willful violations of 47 U.S.C. § 227(c).
2     Alternatively, Garrison seeks an amount not less than $101,000 for at least 202 negligent
3     violations of 47 U.S.C. § 227(b), and not less than $101,000 for at least 202 negligent
4     violations of 47 U.S.C. § 227(c).
5          379.    Grant Gary personally owns and uses the cellular phone number xxx-xxx-4657.
6     This number is a residential telephone subscription. In the four years preceding 4/24/2020 (the
7     date Gary's original Complaint was filed), GoSmith sent Gary at least 32 telemarketing text
8     messages at this number. GoSmith knowingly and willfully sent these text messages using an
9     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
10    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
11    procedures that meet the minimum standards required for telemarketing in violation of 47
12    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Gary seeks an amount not less than $48,000 for at
13    least 32 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
14    $48,000 for at least 32 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
15    Gary seeks an amount not less than $16,000 for at least 32 negligent violations of 47 U.S.C. §
16    227(b), and not less than $16,000 for at least 32 negligent violations of 47 U.S.C. § 227(c).
17         380.    Ronald Garzina personally owns and uses the cellular phone number xxx-xxx-
18    6309. This number is a residential telephone subscription and Garzina's only telephone.
19    Garzina uses the telephone to communicate with family and friends and keeps the telephone on
20    him at all times. In the four years preceding 4/22/2020 (the date Garzina's original Complaint
21    was filed), GoSmith sent Garzina at least 453 telemarketing text messages at this number.
22    GoSmith knowingly and willfully sent these text messages using an automatic telephone
23    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
24    GoSmith knowingly and willfully sent these text messages without instituting procedures that
25    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
26    47 C.F.R. § 64.1200(d). Garzina seeks an amount not less than $679,500 for at least 453
27    knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $679,500
     PLAINTIFFS’ AMENDED COMPLAINT                 - 204 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 205 of 602




1     for at least 453 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Garzina
2     seeks an amount not less than $226,500 for at least 453 negligent violations of 47 U.S.C. §
3     227(b), and not less than $226,500 for at least 453 negligent violations of 47 U.S.C. § 227(c).
4     Finally, GoSmith sent Garzina at least 453 commercial text messages in violation of RCW §§
5     19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
6     violation of RCW § 80.36.390, for which Garzina seeks an amount not less than $226,500,
7     attorney’s fees, injunctive relief, and treble damages.
8          381.    Cy Gau personally owns and uses the cellular phone number xxx-xxx-8592. This
9     number is a residential telephone subscription. In the four years preceding 4/22/2020 (the date
10    Gau's original Complaint was filed), GoSmith sent Gau at least 7 telemarketing text messages
11    at this number. GoSmith knowingly and willfully sent these text messages using an automatic
12    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
13    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
14    procedures that meet the minimum standards required for telemarketing in violation of 47
15    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Gau seeks an amount not less than $10,500 for at
16    least 7 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
17    $10,500 for at least 7 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Gau
18    seeks an amount not less than $3,500 for at least 7 negligent violations of 47 U.S.C. § 227(b),
19    and not less than $3,500 for at least 7 negligent violations of 47 U.S.C. § 227(c). Finally,
20    GoSmith sent Gau at least 7 commercial text messages in violation of RCW §§ 19.190.060,
21    19.86.090, 80.36.400, and an undetermined number of telephone solicitations in violation of
22    RCW § 80.36.390, for which Gau seeks an amount not less than $3,500, attorney’s fees,
23    injunctive relief, and treble damages.
24         382.    Roger Gauthier personally owns and uses the cellular phone number xxx-xxx-
25    1202. This number is a residential telephone subscription and has always been Gauthier's
26    personal cell phone. Gauthier used this cell phone to communicate with family and friends and
27    kept the cell phone on him at all times. In the four years preceding 4/22/2020 (the date
     PLAINTIFFS’ AMENDED COMPLAINT                  - 205 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 206 of 602




1     Gauthier's original Complaint was filed), GoSmith sent Gauthier at least 27 telemarketing text
2     messages and telephone calls at this number. GoSmith knowingly and willfully sent these text
3     messages and telephone calls using an automatic telephone dialing system in violation of 47
4     U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
5     sent these text messages and telephone calls without instituting procedures that meet the
6     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
7     § 64.1200(d). Gauthier seeks an amount not less than $40,500 for at least 27 knowing and
8     willful violations of 47 U.S.C. § 227(b), and an amount not less than $40,500 for at least 27
9     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Gauthier seeks an amount
10    not less than $13,500 for at least 27 negligent violations of 47 U.S.C. § 227(b), and not less
11    than $13,500 for at least 27 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent
12    Gauthier at least 27 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090,
13    80.36.400, and an undetermined number of telephone solicitations in violation of RCW §
14    80.36.390, for which Gauthier seeks an amount not less than $13,500, attorney’s fees,
15    injunctive relief, and treble damages.
16         383.    Timothy Gavin personally owns and uses the cellular phone number xxx-xxx-
17    5280. This number is a residential telephone subscription. On 10/7/2008, Gavin registered this
18    number on the National Do Not Call Registry. In the four years preceding 4/21/2020 (the date
19    Gavin's original Complaint was filed), GoSmith sent Gavin at least 142 telemarketing text
20    messages at this number. GoSmith knowingly and willfully sent these text messages using an
21    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
22    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
23    procedures that meet the minimum standards required for telemarketing in violation of 47
24    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
25    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Gavin
26    within a 12-month period after Gavin was registered on the National Do Not Call Registry,
27    including but not limited to the period between 4/21/2016 and 4/21/2017. Gavin seeks an
     PLAINTIFFS’ AMENDED COMPLAINT                  - 206 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 207 of 602




1     amount not less than $213,000 for at least 142 knowing and willful violations of 47 U.S.C. §
2     227(b), and an amount not less than $213,000 for at least 142 knowing and willful violations of
3     47 U.S.C. § 227(c). Alternatively, Gavin seeks an amount not less than $71,000 for at least 142
4     negligent violations of 47 U.S.C. § 227(b), and not less than $71,000 for at least 142 negligent
5     violations of 47 U.S.C. § 227(c).
6          384.    Benjamin George personally owns and uses the cellular phone number xxx-xxx-
7     7867. This number is a residential telephone subscription. In the four years preceding
8     1/30/2020 (the date George's original Complaint was filed), GoSmith sent George at least 6
9     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
10    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
11    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
12    text messages without instituting procedures that meet the minimum standards required for
13    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). George seeks an
14    amount not less than $9,000 for at least 6 knowing and willful violations of 47 U.S.C. § 227(b),
15    and an amount not less than $9,000 for at least 6 knowing and willful violations of 47 U.S.C. §
16    227(c). Alternatively, George seeks an amount not less than $3,000 for at least 6 negligent
17    violations of 47 U.S.C. § 227(b), and not less than $3,000 for at least 6 negligent violations of
18    47 U.S.C. § 227(c).
19         385.    Heath Getchell personally owns and uses the cellular phone number xxx-xxx-
20    5602. This number is a residential telephone subscription and is Getchell's only telephone.
21    Getchell uses this telephone to communicate with family and friends and keeps the phone on
22    him at all times. In the four years preceding 4/22/2020 (the date Getchell's original Complaint
23    was filed), GoSmith sent Getchell at least 33 telemarketing text messages at this number.
24    GoSmith knowingly and willfully sent these text messages using an automatic telephone
25    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
26    GoSmith knowingly and willfully sent these text messages without instituting procedures that
27    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
     PLAINTIFFS’ AMENDED COMPLAINT                  - 207 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 208 of 602




1     47 C.F.R. § 64.1200(d). Getchell seeks an amount not less than $49,500 for at least 33
2     knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $49,500 for
3     at least 33 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Getchell seeks
4     an amount not less than $16,500 for at least 33 negligent violations of 47 U.S.C. § 227(b), and
5     not less than $16,500 for at least 33 negligent violations of 47 U.S.C. § 227(c). Finally,
6     GoSmith sent Getchell at least 33 commercial text messages in violation of RCW §§
7     19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
8     violation of RCW § 80.36.390, for which Getchell seeks an amount not less than $16,500,
9     attorney’s fees, injunctive relief, and treble damages.
10         386.    Matt Gibbons personally owns and uses the cellular phone number xxx-xxx-8254.
11    This number is a residential telephone subscription and is Gibbons's only telephone. Gibbons
12    uses the cell phone to communicate with family and friends and keeps the cell phone on him at
13    all times. Gibbons pays for the cell phone out of his personal bank account. In the four years
14    preceding 4/28/2020 (the date Gibbons's original Complaint was filed), GoSmith sent Gibbons
15    at least 212 telemarketing text messages at this number. GoSmith knowingly and willfully sent
16    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
17    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
18    text messages without instituting procedures that meet the minimum standards required for
19    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Gibbons seeks an
20    amount not less than $318,000 for at least 212 knowing and willful violations of 47 U.S.C. §
21    227(b), and an amount not less than $318,000 for at least 212 knowing and willful violations of
22    47 U.S.C. § 227(c). Alternatively, Gibbons seeks an amount not less than $106,000 for at least
23    212 negligent violations of 47 U.S.C. § 227(b), and not less than $106,000 for at least 212
24    negligent violations of 47 U.S.C. § 227(c).
25         387.    Cory Giffey personally owns and uses the cellular phone number xxx-xxx-9400.
26    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
27    date Giffey's original Complaint was filed), GoSmith sent Giffey at least 14 telemarketing text
     PLAINTIFFS’ AMENDED COMPLAINT                  - 208 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 209 of 602




1     messages at this number. GoSmith knowingly and willfully sent these text messages using an
2     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
3     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
4     procedures that meet the minimum standards required for telemarketing in violation of 47
5     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Giffey seeks an amount not less than $21,000 for
6     at least 14 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
7     $21,000 for at least 14 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
8     Giffey seeks an amount not less than $7,000 for at least 14 negligent violations of 47 U.S.C. §
9     227(b), and not less than $7,000 for at least 14 negligent violations of 47 U.S.C. § 227(c).
10    Finally, GoSmith sent Giffey at least 14 commercial text messages in violation of RCW §§
11    19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
12    violation of RCW § 80.36.390, for which Giffey seeks an amount not less than $7,000,
13    attorney’s fees, injunctive relief, and treble damages.
14         388.    Ronald Gilbert personally owns and uses the cellular phone number xxx-xxx-
15    6433. This number is a residential telephone subscription. In the four years preceding
16    4/24/2020 (the date Gilbert's original Complaint was filed), GoSmith sent Gilbert at least 7
17    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
18    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
19    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
20    text messages without instituting procedures that meet the minimum standards required for
21    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Gilbert seeks an
22    amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
23    227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
24    U.S.C. § 227(c). Alternatively, Gilbert seeks an amount not less than $3,500 for at least 7
25    negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
26    violations of 47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 209 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 210 of 602




1          389.    Matt Gilbert personally owns and uses the cellular phone number xxx-xxx-1474.
2     This number is a residential telephone subscription and the only telephone used by Gilbert.
3     Gilbert uses the cell phone to communicate with friends and family and keeps the cell phone
4     on him at all times. On 1/25/2008, Gilbert registered this number on the National Do Not Call
5     Registry. In the four years preceding 4/22/2020 (the date Gilbert's original Complaint was
6     filed), GoSmith sent Gilbert at least 121 telemarketing text messages at this number. GoSmith
7     knowingly and willfully sent these text messages using an automatic telephone dialing system
8     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
9     knowingly and willfully sent these text messages without instituting procedures that meet the
10    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
11    § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
12    knowingly and willfully sent at least 2 text messages to Gilbert within a 12-month period after
13    Gilbert was registered on the National Do Not Call Registry, including but not limited to the
14    period between 5/6/2016 and 5/6/2017. Gilbert seeks an amount not less than $181,500 for at
15    least 121 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
16    $181,500 for at least 121 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
17    Gilbert seeks an amount not less than $60,500 for at least 121 negligent violations of 47 U.S.C.
18    § 227(b), and not less than $60,500 for at least 121 negligent violations of 47 U.S.C. § 227(c).
19         390.    Tom Gill personally owns and uses the cellular phone number xxx-xxx-7155.
20    This number is a residential telephone subscription. On 7/28/2010, Gill registered this number
21    on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Gill's
22    original Complaint was filed), GoSmith sent Gill at least 3 telemarketing text messages at this
23    number. GoSmith knowingly and willfully sent these text messages using an automatic
24    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
25    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
26    procedures that meet the minimum standards required for telemarketing in violation of 47
27    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
     PLAINTIFFS’ AMENDED COMPLAINT                 - 210 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 211 of 602




1     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Gill
2     within a 12-month period after Gill was registered on the National Do Not Call Registry,
3     including but not limited to the period between 9/20/2017 and 9/20/2018. Gill seeks an amount
4     not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(b), and an
5     amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(c).
6     Alternatively, Gill seeks an amount not less than $1,500 for at least 3 negligent violations of 47
7     U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent violations of 47 U.S.C. §
8     227(c). Finally, GoSmith sent Gill at least 3 commercial text messages in violation of RCW §§
9     19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
10    violation of RCW § 80.36.390, for which Gill seeks an amount not less than $1,500, attorney’s
11    fees, injunctive relief, and treble damages.
12         391.    Justin Glasglow personally owns and uses the cellular phone number xxx-xxx-
13    0008. This number is a residential telephone subscription and is the only telephone used by
14    Glasglow. Glasglow uses this cell phone to communicate with friends and family and keeps the
15    cell phone on him at all times. Glasglow uses the cell phone for limited business purposes. In
16    the four years preceding 01/30/2020 (the date Glasglow's original Complaint was filed),
17    GoSmith sent Glasglow at least 45 telemarketing text messages at this number. GoSmith
18    knowingly and willfully sent these text messages using an automatic telephone dialing system
19    in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text
20    messages without instituting procedures that meet the minimum standards required for
21    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Glasglow seeks
22    an amount not less than $67,500 for at least 45 knowing and willful violations of 47 U.S.C. §
23    227(b), and an amount not less than $67,500 for at least 45 knowing and willful violations of
24    47 U.S.C. § 227(c). Alternatively, Glasglow seeks an amount not less than $22,500 for at least
25    45 negligent violations of 47 U.S.C. § 227(b), and $22,500 for at least 45 negligent violations
26    of 47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                   - 211 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 212 of 602




1          392.    DJ Glass personally owns and uses the cellular phone number xxx-xxx-2708. This
2     number is a residential telephone subscription and is Glass's only telephone. Glass uses the cell
3     phone to communicate with family and friend and keeps the cell phone on him at all times.
4     Glass pays for the cell phone out of his personal bank account. On 06/22/2017, Glass registered
5     this number on the National Do Not Call Registry. In the four years preceding 01/30/2020 (the
6     date Glass's original Complaint was filed), GoSmith sent Glass at least 69 telemarketing text
7     messages at this number. GoSmith knowingly and willfully sent these text messages using an
8     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith
9     knowingly and willfully sent these text messages without instituting procedures that meet the
10    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
11    § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
12    knowingly and willfully sent at least 2 text messages to Glass within a 12-month period after
13    Glass was registered on the National Do Not Call Registry, including but not limited to the
14    period between 06/22/2017 and 06/22/2018. Glass seeks an amount not less than $103,500 for
15    at least 69 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
16    $103,500 for at least 69 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
17    Glass seeks an amount not less than $34,500 for at least 69 negligent violations of 47 U.S.C. §
18    227(b), and $34,500 for at least 69 negligent violations of 47 U.S.C. § 227(c).
19         393.    Brian Gobat personally owns and uses the cellular phone number xxx-xxx-9261.
20    Gobat uses this cell phone for his work. In the four years preceding 4/22/2020 (the date Gobat's
21    original Complaint was filed), GoSmith sent Gobat at least 23 telemarketing text messages at
22    this number. GoSmith knowingly and willfully sent these text messages using an automatic
23    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
24    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
25    procedures that meet the minimum standards required for telemarketing in violation of 47
26    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Gobat seeks an amount not less than $34,500 for
27    at least 23 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
     PLAINTIFFS’ AMENDED COMPLAINT                 - 212 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 213 of 602




1     $34,500 for at least 23 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
2     Gobat seeks an amount not less than $11,500 for at least 23 negligent violations of 47 U.S.C. §
3     227(b), and not less than $11,500 for at least 23 negligent violations of 47 U.S.C. § 227(c).
4     Finally, GoSmith sent Gobat at least 23 commercial text messages in violation of RCW §§
5     19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
6     violation of RCW § 80.36.390, for which Gobat seeks an amount not less than $11,500,
7     attorney’s fees, injunctive relief, and treble damages.
8          394.    William Gomez personally owns and uses the cellular phone number xxx-xxx-
9     9412. This number is a residential telephone subscription. In the four years preceding
10    1/30/2020 (the date Gomez's original Complaint was filed), GoSmith sent Gomez at least 15
11    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
12    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
13    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
14    text messages without instituting procedures that meet the minimum standards required for
15    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Gomez seeks an
16    amount not less than $22,500 for at least 15 knowing and willful violations of 47 U.S.C. §
17    227(b), and an amount not less than $22,500 for at least 15 knowing and willful violations of
18    47 U.S.C. § 227(c). Alternatively, Gomez seeks an amount not less than $7,500 for at least 15
19    negligent violations of 47 U.S.C. § 227(b), and not less than $7,500 for at least 15 negligent
20    violations of 47 U.S.C. § 227(c).
21         395.    Luis Gomez personally owns and uses the cellular phone number xxx-xxx-7384.
22    This number is a residential telephone subscription. On 9/23/2008, Gomez registered this
23    number on the National Do Not Call Registry. In the four years preceding 4/27/2020 (the date
24    Gomez's original Complaint was filed), GoSmith sent Gomez at least 19 telemarketing text
25    messages at this number. GoSmith knowingly and willfully sent these text messages using an
26    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
27    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
     PLAINTIFFS’ AMENDED COMPLAINT                  - 213 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 214 of 602




1     procedures that meet the minimum standards required for telemarketing in violation of 47
2     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
3     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Gomez
4     within a 12-month period after Gomez was registered on the National Do Not Call Registry,
5     including but not limited to the period between 12/14/2016 and 12/14/2017. Gomez seeks an
6     amount not less than $28,500 for at least 19 knowing and willful violations of 47 U.S.C. §
7     227(b), and an amount not less than $28,500 for at least 19 knowing and willful violations of
8     47 U.S.C. § 227(c). Alternatively, Gomez seeks an amount not less than $9,500 for at least 19
9     negligent violations of 47 U.S.C. § 227(b), and not less than $9,500 for at least 19 negligent
10    violations of 47 U.S.C. § 227(c).
11         396.    Pedro Gomez personally owns and uses the cellular phone number xxx-xxx-8364.
12    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
13    date Gomez's original Complaint was filed), GoSmith sent Gomez at least 135 telemarketing
14    text messages at this number. GoSmith knowingly and willfully sent these text messages using
15    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
16    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
17    instituting procedures that meet the minimum standards required for telemarketing in violation
18    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Gomez seeks an amount not less than
19    $202,500 for at least 135 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
20    not less than $202,500 for at least 135 knowing and willful violations of 47 U.S.C. § 227(c).
21    Alternatively, Gomez seeks an amount not less than $67,500 for at least 135 negligent
22    violations of 47 U.S.C. § 227(b), and not less than $67,500 for at least 135 negligent violations
23    of 47 U.S.C. § 227(c). Finally, GoSmith sent Gomez at least 135 commercial text messages in
24    violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
25    telephone solicitations in violation of RCW § 80.36.390, for which Gomez seeks an amount
26    not less than $67,500, attorney’s fees, injunctive relief, and treble damages.
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 214 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 215 of 602




1          397.    Thomas Gonzales personally owns and uses the cellular phone number xxx-xxx-
2     1568. Gonzales uses this cell phone for his work. On 10/17/2009, Gonzales registered this
3     number on the National Do Not Call Registry. In the four years preceding 4/21/2020 (the date
4     Gonzales's original Complaint was filed), GoSmith sent Gonzales at least 122 telemarketing
5     text messages at this number. GoSmith knowingly and willfully sent these text messages using
6     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
7     C.F.R. § 64.1200(a)(7). Gonzales seeks an amount not less than $183,000 for at least 122
8     knowing and willful violations of 47 U.S.C. § 227(b). Alternatively, Gonzales seeks an amount
9     not less than $61,000 for at least 122 negligent violations of 47 U.S.C. § 227(b).
10         398.    William Gooch personally owns and uses the cellular phone number xxx-xxx-
11    6097. This number is a residential telephone subscription. In the four years preceding
12    4/28/2020 (the date Gooch's original Complaint was filed), GoSmith sent Gooch at least 11
13    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
14    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
16    text messages without instituting procedures that meet the minimum standards required for
17    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Gooch seeks an
18    amount not less than $16,500 for at least 11 knowing and willful violations of 47 U.S.C. §
19    227(b), and an amount not less than $16,500 for at least 11 knowing and willful violations of
20    47 U.S.C. § 227(c). Alternatively, Gooch seeks an amount not less than $5,500 for at least 11
21    negligent violations of 47 U.S.C. § 227(b), and not less than $5,500 for at least 11 negligent
22    violations of 47 U.S.C. § 227(c).
23         399.    Matt Goodenough personally owns and uses the cellular phone number xxx-xxx-
24    4689. This number is a residential telephone subscription and Goodenough's only telephone.
25    Goodenough uses the cell phone to communicate with friends and family and keeps the cell
26    phone on him at all times. In the four years preceding 4/28/2020 (the date Goodenough's
27    original Complaint was filed), GoSmith sent Goodenough at least 59 telemarketing text
     PLAINTIFFS’ AMENDED COMPLAINT                 - 215 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 216 of 602




1     messages at this number. GoSmith knowingly and willfully sent these text messages using an
2     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
3     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
4     procedures that meet the minimum standards required for telemarketing in violation of 47
5     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Goodenough seeks an amount not less than
6     $88,500 for at least 59 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
7     not less than $88,500 for at least 59 knowing and willful violations of 47 U.S.C. § 227(c).
8     Alternatively, Goodenough seeks an amount not less than $29,500 for at least 59 negligent
9     violations of 47 U.S.C. § 227(b), and not less than $29,500 for at least 59 negligent violations
10    of 47 U.S.C. § 227(c).
11         400.    Robert Goold personally owns and uses the cellular phone number xxx-xxx-3270.
12    This number is a residential telephone subscription. On 3/9/2019, Goold registered this number
13    on the National Do Not Call Registry. In the four years preceding 4/21/2020 (the date Goold's
14    original Complaint was filed), GoSmith sent Goold at least 43 telemarketing text messages at
15    this number. GoSmith knowingly and willfully sent these text messages using an automatic
16    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
17    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
18    procedures that meet the minimum standards required for telemarketing in violation of 47
19    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
20    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Goold
21    within a 12-month period after Goold was registered on the National Do Not Call Registry,
22    including but not limited to the period between 3/9/2019 and 1/30/2020. Goold seeks an
23    amount not less than $64,500 for at least 43 knowing and willful violations of 47 U.S.C. §
24    227(b), and an amount not less than $64,500 for at least 43 knowing and willful violations of
25    47 U.S.C. § 227(c). Alternatively, Goold seeks an amount not less than $21,500 for at least 43
26    negligent violations of 47 U.S.C. § 227(b), and not less than $21,500 for at least 43 negligent
27    violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 216 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 217 of 602




1          401.    Tameka Gordon personally owns and uses the cellular phone number xxx-xxx-
2     5411. This number is a residential telephone subscription. In the four years preceding
3     1/30/2020 (the date Gordon's original Complaint was filed), GoSmith sent Gordon at least 26
4     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
5     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
6     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
7     text messages without instituting procedures that meet the minimum standards required for
8     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Gordon seeks an
9     amount not less than $39,000 for at least 26 knowing and willful violations of 47 U.S.C. §
10    227(b), and an amount not less than $39,000 for at least 26 knowing and willful violations of
11    47 U.S.C. § 227(c). Alternatively, Gordon seeks an amount not less than $13,000 for at least 26
12    negligent violations of 47 U.S.C. § 227(b), and not less than $13,000 for at least 26 negligent
13    violations of 47 U.S.C. § 227(c).
14         402.    John Gorham personally owns and uses the cellular phone number xxx-xxx-9504.
15    This number is a residential telephone subscription and is Gorham's only telephone. Gorham
16    uses this cell phone to communicate with family and friends and keeps the cell phone on him at
17    all times. In the four years preceding 4/27/2020 (the date Gorham's original Complaint was
18    filed), GoSmith sent Gorham at least 107 telemarketing text messages at this number. GoSmith
19    knowingly and willfully sent these text messages using an automatic telephone dialing system
20    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
21    knowingly and willfully sent these text messages without instituting procedures that meet the
22    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
23    § 64.1200(d). Gorham seeks an amount not less than $160,500 for at least 107 knowing and
24    willful violations of 47 U.S.C. § 227(b), and an amount not less than $160,500 for at least 107
25    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Gorham seeks an amount
26    not less than $53,500 for at least 107 negligent violations of 47 U.S.C. § 227(b), and not less
27    than $53,500 for at least 107 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent
     PLAINTIFFS’ AMENDED COMPLAINT                  - 217 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 218 of 602




1     Gorham at least 107 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090,
2     80.36.400, and an undetermined number of telephone solicitations in violation of RCW §
3     80.36.390, for which Gorham seeks an amount not less than $53,500, attorney’s fees,
4     injunctive relief, and treble damages.
5          403.    Mark Gotti personally owns and uses the cellular phone number xxx-xxx-9318.
6     This number is a residential telephone subscription. On 2/21/2008, Gotti registered this number
7     on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date Gotti's
8     original Complaint was filed), GoSmith sent Gotti at least 2 telemarketing text messages at this
9     number. GoSmith knowingly and willfully sent these text messages using an automatic
10    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
11    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
12    procedures that meet the minimum standards required for telemarketing in violation of 47
13    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
14    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Gotti
15    within a 12-month period after Gotti was registered on the National Do Not Call Registry,
16    including but not limited to the period between 5/1/2017 and 5/1/2018. Gotti seeks an amount
17    not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an
18    amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c).
19    Alternatively, Gotti seeks an amount not less than $1,000 for at least 2 negligent violations of
20    47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. §
21    227(c).
22         404.    Wes Goumaz personally owns and uses the cellular phone number xxx-xxx-2214.
23    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
24    date Goumaz's original Complaint was filed), GoSmith sent Goumaz at least 70 telemarketing
25    text messages at this number. GoSmith knowingly and willfully sent these text messages using
26    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
27    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
     PLAINTIFFS’ AMENDED COMPLAINT                  - 218 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 219 of 602




1     instituting procedures that meet the minimum standards required for telemarketing in violation
2     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Goumaz seeks an amount not less than
3     $105,000 for at least 70 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
4     not less than $105,000 for at least 70 knowing and willful violations of 47 U.S.C. § 227(c).
5     Alternatively, Goumaz seeks an amount not less than $35,000 for at least 70 negligent
6     violations of 47 U.S.C. § 227(b), and not less than $35,000 for at least 70 negligent violations
7     of 47 U.S.C. § 227(c). Finally, GoSmith sent Goumaz at least 70 commercial text messages in
8     violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
9     telephone solicitations in violation of RCW § 80.36.390, for which Goumaz seeks an amount
10    not less than $35,000, attorney’s fees, injunctive relief, and treble damages.
11         405.    Tammy Gouveia personally owns and uses the cellular phone number xxx-xxx-
12    7614. This number is a residential telephone subscription and Gouveia's only telephone.
13    Gouveia uses this cell phone to communicate with family and friends and keeps the phone with
14    her at all times. In the four years preceding 01/30/2020 (the date Gouveia's original Complaint
15    was filed), GoSmith sent Gouveia at least 3 telemarketing text messages at this number.
16    GoSmith knowingly and willfully sent these text messages using an automatic telephone
17    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully
18    sent these text messages without instituting procedures that meet the minimum standards
19    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
20    Gouveia seeks an amount not less than $4,500 for at least 3 knowing and willful violations of
21    47 U.S.C. § 227(b), and an amount not less than $4,500 for at least 3 knowing and willful
22    violations of 47 U.S.C. § 227(c). Alternatively, Gouveia seeks an amount not less than $1,500
23    for at least 3 negligent violations of 47 U.S.C. § 227(b), and $1,500 for at least 3 negligent
24    violations of 47 U.S.C. § 227(c).
25         406.    Ronald Graff personally owns and uses the cellular phone number xxx-xxx-5299.
26    This number is a residential telephone subscription and Garff's only telephone. The cell phone
27    is paid for out of Graff's personal bank account and is on a personal family plan. Graff uses this
     PLAINTIFFS’ AMENDED COMPLAINT                  - 219 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 220 of 602




1     cell phone to communicate with family and friends. Graff keeps this phone on him at all times
2     and charges the cell phone on his nightstand by his bed every night. On 07/01/2003, Graff
3     registered this number on the National Do Not Call Registry. In the four years preceding
4     01/30/2020 (the date Graff's original Complaint was filed), GoSmith sent Graff at least 5
5     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
6     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
7     227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
8     instituting procedures that meet the minimum standards required for telemarketing in violation
9     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
10    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Graff
11    within a 12-month period after Graff was registered on the National Do Not Call Registry,
12    including but not limited to the period between 05/27/2017 and 05/27/2018. Graff seeks an
13    amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b),
14    and an amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. §
15    227(c). Alternatively, Graff seeks an amount not less than $2,500 for at least 5 negligent
16    violations of 47 U.S.C. § 227(b), and $2,500 for at least 5 negligent violations of 47 U.S.C. §
17    227(c).
18         407.    Chris Grasso personally owns and uses the cellular phone number xxx-xxx-7342.
19    This number is a residential telephone subscription. On 1/10/2006, Grasso registered this
20    number on the National Do Not Call Registry. In the four years preceding 4/21/2020 (the date
21    Grasso's original Complaint was filed), GoSmith sent Grasso at least 31 telemarketing text
22    messages at this number. GoSmith knowingly and willfully sent these text messages using an
23    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
24    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
25    procedures that meet the minimum standards required for telemarketing in violation of 47
26    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
27    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Grasso
     PLAINTIFFS’ AMENDED COMPLAINT                 - 220 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 221 of 602




1     within a 12-month period after Grasso was registered on the National Do Not Call Registry,
2     including but not limited to the period between 4/21/2016 and 4/21/2017. Grasso seeks an
3     amount not less than $46,500 for at least 31 knowing and willful violations of 47 U.S.C. §
4     227(b), and an amount not less than $46,500 for at least 31 knowing and willful violations of
5     47 U.S.C. § 227(c). Alternatively, Grasso seeks an amount not less than $15,500 for at least 31
6     negligent violations of 47 U.S.C. § 227(b), and not less than $15,500 for at least 31 negligent
7     violations of 47 U.S.C. § 227(c).
8          408.    John Gray personally owns and uses the cellular phone number xxx-xxx-6528.
9     This number is a residential telephone subscription. On 6/11/2005, Gray registered this number
10    on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Gray's
11    original Complaint was filed), GoSmith sent Gray at least 8 telemarketing text messages at this
12    number. GoSmith knowingly and willfully sent these text messages using an automatic
13    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
14    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
15    procedures that meet the minimum standards required for telemarketing in violation of 47
16    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
17    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Gray
18    within a 12-month period after Gray was registered on the National Do Not Call Registry,
19    including but not limited to the period between 5/25/2016 and 5/25/2017. Gray seeks an
20    amount not less than $12,000 for at least 8 knowing and willful violations of 47 U.S.C. §
21    227(b), and an amount not less than $12,000 for at least 8 knowing and willful violations of 47
22    U.S.C. § 227(c). Alternatively, Gray seeks an amount not less than $4,000 for at least 8
23    negligent violations of 47 U.S.C. § 227(b), and not less than $4,000 for at least 8 negligent
24    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Gray at least 8 commercial text
25    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
26    number of telephone solicitations in violation of RCW § 80.36.390, for which Gray seeks an
27    amount not less than $4,000, attorney’s fees, injunctive relief, and treble damages.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 221 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 222 of 602




1          409.    Michael Green personally owns and uses the cellular phone number xxx-xxx-
2     9753. This number is a residential telephone subscription. In the four years preceding
3     4/21/2020 (the date Green's original Complaint was filed), GoSmith sent Green at least 697
4     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
5     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
6     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
7     text messages without instituting procedures that meet the minimum standards required for
8     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Green seeks an
9     amount not less than $1,045,500 for at least 697 knowing and willful violations of 47 U.S.C. §
10    227(b), and an amount not less than $1,045,500 for at least 697 knowing and willful violations
11    of 47 U.S.C. § 227(c). Alternatively, Green seeks an amount not less than $348,500 for at least
12    697 negligent violations of 47 U.S.C. § 227(b), and not less than $348,500 for at least 697
13    negligent violations of 47 U.S.C. § 227(c).
14         410.    Tamyko Green personally owns and uses the cellular phone number xxx-xxx-
15    4003. This number is a residential telephone subscription. On 4/13/2014, Green registered this
16    number on the National Do Not Call Registry. In the four years preceding 4/27/2020 (the date
17    Green's original Complaint was filed), GoSmith sent Green at least 2 telemarketing text
18    messages at this number. GoSmith knowingly and willfully sent these text messages using an
19    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
20    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
21    procedures that meet the minimum standards required for telemarketing in violation of 47
22    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
23    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Green
24    within a 12-month period after Green was registered on the National Do Not Call Registry,
25    including but not limited to the period between 4/27/2016 and 4/27/2017. Green seeks an
26    amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
27    and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 222 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 223 of 602




1     227(c). Alternatively, Green seeks an amount not less than $1,000 for at least 2 negligent
2     violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
3     47 U.S.C. § 227(c).
4          411.    Morgan Griffin personally owns and uses the cellular phone number xxx-xxx-
5     7757. This number is a residential telephone subscription and Griffin's only telephone. Griffin
6     uses this cell phone to communicate with family and friends and keeps this cell phone on her at
7     all times. Griff charges the cell phone by her bed on her nightstand at night. In the four years
8     preceding 4/28/2020 (the date Griffin's original Complaint was filed), GoSmith sent Griffin at
9     least 297 telemarketing text messages at this number. GoSmith knowingly and willfully sent
10    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
11    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
12    text messages without instituting procedures that meet the minimum standards required for
13    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Griffin seeks an
14    amount not less than $445,500 for at least 297 knowing and willful violations of 47 U.S.C. §
15    227(b), and an amount not less than $445,500 for at least 297 knowing and willful violations of
16    47 U.S.C. § 227(c). Alternatively, Griffin seeks an amount not less than $148,500 for at least
17    297 negligent violations of 47 U.S.C. § 227(b), and not less than $148,500 for at least 297
18    negligent violations of 47 U.S.C. § 227(c).
19         412.    Vitaliy Grishko personally owns and uses the cellular phone number xxx-xxx-
20    0469. This number is a residential telephone subscription and Grishko's only telephone. In the
21    four years preceding 4/27/2020 (the date Grishko's original Complaint was filed), GoSmith
22    sent Grishko at least 26 telemarketing text messages at this number. Grishko tried tirelessly to
23    stop the unsolicited and invasive spam from GoSmith but was unsuccessful in doing so. The
24    messages were invasive and incredibly annoying to Grishko. GoSmith knowingly and willfully
25    sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
26    § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 223 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 224 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Grishko seeks an
2     amount not less than $39,000 for at least 26 knowing and willful violations of 47 U.S.C. §
3     227(b), and an amount not less than $39,000 for at least 26 knowing and willful violations of
4     47 U.S.C. § 227(c). Alternatively, Grishko seeks an amount not less than $13,000 for at least
5     26 negligent violations of 47 U.S.C. § 227(b), and not less than $13,000 for at least 26
6     negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Grishko at least 26
7     commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
8     undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
9     Grishko seeks an amount not less than $13,000, attorney’s fees, injunctive relief, and treble
10    damages.
11         413.    Travis Grob personally owns and uses the cellular phone number xxx-xxx-7583.
12    This number is a residential telephone subscription and Grob's only telephone. Grob used the
13    cell phone to communicate with family and friends and keeps the cell phone on him at all
14    times. In the four years preceding 4/22/2020 (the date Grob's original Complaint was filed),
15    GoSmith sent Grob at least 345 telemarketing text messages at this number. GoSmith
16    knowingly and willfully sent these text messages using an automatic telephone dialing system
17    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
18    knowingly and willfully sent these text messages without instituting procedures that meet the
19    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
20    § 64.1200(d). Grob seeks an amount not less than $517,500 for at least 345 knowing and
21    willful violations of 47 U.S.C. § 227(b), and an amount not less than $517,500 for at least 345
22    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Grob seeks an amount not
23    less than $172,500 for at least 345 negligent violations of 47 U.S.C. § 227(b), and not less than
24    $172,500 for at least 345 negligent violations of 47 U.S.C. § 227(c).
25         414.    Jo Groue personally owns and uses the cellular phone number xxx-xxx-4877. This
26    number is a residential telephone subscription. In the four years preceding 4/22/2020 (the date
27    Groue's original Complaint was filed), GoSmith sent Groue at least 27 telemarketing text
     PLAINTIFFS’ AMENDED COMPLAINT                 - 224 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 225 of 602




1     messages at this number. GoSmith knowingly and willfully sent these text messages using an
2     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
3     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
4     procedures that meet the minimum standards required for telemarketing in violation of 47
5     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Groue seeks an amount not less than $40,500 for
6     at least 27 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
7     $40,500 for at least 27 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
8     Groue seeks an amount not less than $13,500 for at least 27 negligent violations of 47 U.S.C. §
9     227(b), and not less than $13,500 for at least 27 negligent violations of 47 U.S.C. § 227(c).
10    Finally, GoSmith sent Groue at least 27 commercial text messages in violation of RCW §§
11    19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
12    violation of RCW § 80.36.390, for which Groue seeks an amount not less than $13,500,
13    attorney’s fees, injunctive relief, and treble damages.
14         415.    Kris Grover personally owns and uses the cellular phone number xxx-xxx-1194.
15    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
16    date Grover's original Complaint was filed), GoSmith sent Grover at least 4 telemarketing text
17    messages at this number. GoSmith knowingly and willfully sent these text messages using an
18    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
19    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
20    procedures that meet the minimum standards required for telemarketing in violation of 47
21    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Grover seeks an amount not less than $6,000 for
22    at least 4 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
23    $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
24    Grover seeks an amount not less than $2,000 for at least 4 negligent violations of 47 U.S.C. §
25    227(b), and not less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(c).
26         416.    David Gruce personally owns and uses the cellular phone number xxx-xxx-1300.
27    This number is a residential telephone subscription. This number is a personal phone and is
     PLAINTIFFS’ AMENDED COMPLAINT                  - 225 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 226 of 602




1     different from his business phone number xxx-xxx-0095. Gruce uses xxx-xxx-1300 to
2     communicate with family and friends and keeps the phone on him at all times. Gruce pays for
3     xxx-xxx-1300 out of his personal bank account. On 3/3/2006, Gruce registered this number on
4     the National Do Not Call Registry. In the four years preceding 4/29/2020 (the date Gruce's
5     original Complaint was filed), GoSmith sent Gruce at least 18 telemarketing text messages at
6     this number. GoSmith knowingly and willfully sent these text messages using an automatic
7     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
8     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
9     procedures that meet the minimum standards required for telemarketing in violation of 47
10    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
11    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Gruce
12    within a 12-month period after Gruce was registered on the National Do Not Call Registry,
13    including but not limited to the period between 4/29/2016 and 4/29/2017. Gruce seeks an
14    amount not less than $27,000 for at least 18 knowing and willful violations of 47 U.S.C. §
15    227(b), and an amount not less than $27,000 for at least 18 knowing and willful violations of
16    47 U.S.C. § 227(c). Alternatively, Gruce seeks an amount not less than $9,000 for at least 18
17    negligent violations of 47 U.S.C. § 227(b), and not less than $9,000 for at least 18 negligent
18    violations of 47 U.S.C. § 227(c).
19         417.    Jewel Gurule personally owns and uses the cellular phone number xxx-xxx-0315.
20    This number is a residential telephone subscription and is Gurule's only telephone. Gurule uses
21    this cell phone to communicate with friends and family. Gurule pays for the cell phone out of
22    his personal bank account. Gurule has the cell phone at all times and charges it near his bed
23    side at night. In the four years preceding 4/22/2020 (the date Gurule's original Complaint was
24    filed), GoSmith sent Gurule at least 254 telemarketing text messages at this number. GoSmith
25    knowingly and willfully sent these text messages using an automatic telephone dialing system
26    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
27    knowingly and willfully sent these text messages without instituting procedures that meet the
     PLAINTIFFS’ AMENDED COMPLAINT                 - 226 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 227 of 602




1     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
2     § 64.1200(d). Gurule seeks an amount not less than $381,000 for at least 254 knowing and
3     willful violations of 47 U.S.C. § 227(b), and an amount not less than $381,000 for at least 254
4     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Gurule seeks an amount
5     not less than $127,000 for at least 254 negligent violations of 47 U.S.C. § 227(b), and not less
6     than $127,000 for at least 254 negligent violations of 47 U.S.C. § 227(c).
7          418.    Sean Gustin personally owns and uses the cellular phone number xxx-xxx-7935.
8     Gustin uses this cell phone for work and personal purposes. Gustin communicates with family
9     and friends on this cell phone and carries this cell phone with him at all times. In the four
10    years preceding 4/28/2020 (the date Gustin's original Complaint was filed), GoSmith sent
11    Gustin at least 19 telemarketing text messages at this number. GoSmith knowingly and
12    willfully sent these text messages using an automatic telephone dialing system in violation of
13    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
14    sent these text messages without instituting procedures that meet the minimum standards
15    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
16    Gustin seeks an amount not less than $28,500 for at least 19 knowing and willful violations of
17    47 U.S.C. § 227(b), and an amount not less than $28,500 for at least 19 knowing and willful
18    violations of 47 U.S.C. § 227(c). Alternatively, Gustin seeks an amount not less than $9,500
19    for at least 19 negligent violations of 47 U.S.C. § 227(b), and not less than $9,500 for at least
20    19 negligent violations of 47 U.S.C. § 227(c).
21         419.    Charles Gutaukus personally owns and uses the cellular phone number xxx-xxx-
22    0509. Gutaukus uses this phone for work. In the four years preceding 01/30/2020 (the date
23    Gutaukus's original Complaint was filed), GoSmith sent Gutaukus an average of 5
24    telemarketing text messages per week at this number, with some weeks reaching as high as 15
25    messages per week. GoSmith sent at least 1.045 text messages to Gutaukus. As a result,
26    Gutaukus was charged substantial overage fees on his cell phone plan and was forced to
27    change his plan to a more expensive one to prevent the overages. GoSmith knowingly and
     PLAINTIFFS’ AMENDED COMPLAINT                  - 227 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 228 of 602




1     willfully sent these text messages using an automatic telephone dialing system in violation of
2     47 U.S.C. § 227(b)(1)(A)(iii). Gutaukus seeks an amount not less than $1,567,500 for at least
3     1,045 knowing and willful violations of 47 U.S.C. § 227(b). Alternatively, Gutaukus seeks an
4     amount not less than $522,500 for at least 1,045 negligent violations of 47 U.S.C. § 227(b).
5          420.    Jody Gutierrez personally owns and uses the cellular phone number xxx-xxx-
6     5394. This number is a residential telephone subscription. In the four years preceding
7     4/28/2020 (the date Gutierrez's original Complaint was filed), GoSmith sent Gutierrez at least
8     47 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
9     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
10    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
11    text messages without instituting procedures that meet the minimum standards required for
12    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Gutierrez seeks
13    an amount not less than $70,500 for at least 47 knowing and willful violations of 47 U.S.C. §
14    227(b), and an amount not less than $70,500 for at least 47 knowing and willful violations of
15    47 U.S.C. § 227(c). Alternatively, Gutierrez seeks an amount not less than $23,500 for at least
16    47 negligent violations of 47 U.S.C. § 227(b), and not less than $23,500 for at least 47
17    negligent violations of 47 U.S.C. § 227(c).
18         421.    Juan Gutierrez personally owns and uses the cellular phone number xxx-xxx-
19    5100. This number is a residential telephone subscription. In the four years preceding
20    4/22/2020 (the date Gutierrez's original Complaint was filed), GoSmith sent Gutierrez at least
21    43 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
22    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
23    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
24    text messages without instituting procedures that meet the minimum standards required for
25    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Gutierrez seeks
26    an amount not less than $64,500 for at least 43 knowing and willful violations of 47 U.S.C. §
27    227(b), and an amount not less than $64,500 for at least 43 knowing and willful violations of
     PLAINTIFFS’ AMENDED COMPLAINT                  - 228 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 229 of 602




1     47 U.S.C. § 227(c). Alternatively, Gutierrez seeks an amount not less than $21,500 for at least
2     43 negligent violations of 47 U.S.C. § 227(b), and not less than $21,500 for at least 43
3     negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Gutierrez at least 43
4     commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
5     undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
6     Gutierrez seeks an amount not less than $21,500, attorney’s fees, injunctive relief, and treble
7     damages.
8          422.    Todd Haberkorn personally owns and uses the cellular phone number xxx-xxx-
9     7436. Haberkon uses this cell phone for work. In the four years preceding 4/22/2020 (the date
10    Haberkorn's original Complaint was filed), GoSmith sent Haberkorn at least 7 telemarketing
11    text messages at this number. GoSmith knowingly and willfully sent these text messages using
12    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
13    C.F.R. § 64.1200(a)(7). Haberkorn seeks an amount not less than $10,500 for at least 7
14    knowing and willful violations of 47 U.S.C. § 227(b). Alternatively, Haberkorn seeks an
15    amount not less than $3,500 for at least 7 negligent violations of 47 U.S.C. § 227(b).
16         423.    Jonathan Haddeman personally owns and uses the cellular phone number xxx-
17    xxx-6944. This number is a residential telephone subscription. In the four years preceding
18    4/27/2020 (the date Haddeman's original Complaint was filed), GoSmith sent Haddeman at
19    least 7 telemarketing text messages at this number. GoSmith knowingly and willfully sent
20    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Haddeman seeks
24    an amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
26    U.S.C. § 227(c). Alternatively, Haddeman seeks an amount not less than $3,500 for at least 7
27    negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
     PLAINTIFFS’ AMENDED COMPLAINT                  - 229 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 230 of 602




1     violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Haddeman at least 7 commercial text
2     messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
3     number of telephone solicitations in violation of RCW § 80.36.390, for which Haddeman seeks
4     an amount not less than $3,500, attorney’s fees, injunctive relief, and treble damages.
5          424.    Scott Hall personally owns and uses the cellular phone number xxx-xxx-5816.
6     This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
7     date Hall's original Complaint was filed), GoSmith sent Hall at least 24 telemarketing text
8     messages at this number. GoSmith knowingly and willfully sent these text messages using an
9     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
10    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
11    procedures that meet the minimum standards required for telemarketing in violation of 47
12    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hall seeks an amount not less than $36,000 for at
13    least 24 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
14    $36,000 for at least 24 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
15    Hall seeks an amount not less than $12,000 for at least 24 negligent violations of 47 U.S.C. §
16    227(b), and not less than $12,000 for at least 24 negligent violations of 47 U.S.C. § 227(c).
17         425.    John Hamilton personally owns and uses the cellular phone number xxx-xxx-
18    4283. Hamilton uses this phone for work. In the four years preceding 01/30/2020 (the date
19    Hamilton's original Complaint was filed), GoSmith sent Hamilton at least 5 telemarketing text
20    messages at this number. GoSmith knowingly and willfully sent these text messages using an
21    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). Hamilton
22    seeks an amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C.
23    § 227(b). Alternatively, Hamilton seeks an amount not less than $2,500 for at least 5 negligent
24    violations of 47 U.S.C. § 227(b).
25         426.    Keir Hamlin personally owns and uses the cellular phone number xxx-xxx-9599.
26    This number is a residential telephone subscription and Hamlin's only telephone. Hamlin uses
27    the cell phone to communicate with friends and family and has the cell phone on him at all
     PLAINTIFFS’ AMENDED COMPLAINT                 - 230 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 231 of 602




1     times. Hamlin charges the cell phone in his bedroom at night. In the four years preceding
2     01/30/2020 (the date Hamlin's original Complaint was filed), GoSmith sent Hamlin at least 15
3     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
4     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
5     227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
6     instituting procedures that meet the minimum standards required for telemarketing in violation
7     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hamlin seeks an amount not less than
8     $22,500 for at least 15 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
9     not less than $22,500 for at least 15 knowing and willful violations of 47 U.S.C. § 227(c).
10    Alternatively, Hamlin seeks an amount not less than $7,500 for at least 15 negligent violations
11    of 47 U.S.C. § 227(b), and $7,500 for at least 15 negligent violations of 47 U.S.C. § 227(c).
12         427.    Brian Hammers personally owns and uses the cellular phone number xxx-xxx-
13    5875. This number is a residential telephone subscription. On 9/1/2008, Hammers registered
14    this number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the
15    date Hammers's original Complaint was filed), GoSmith sent Hammers at least 5 telemarketing
16    text messages at this number. GoSmith knowingly and willfully sent these text messages using
17    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
18    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
19    instituting procedures that meet the minimum standards required for telemarketing in violation
20    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
21    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
22    Hammers within a 12-month period after Hammers was registered on the National Do Not Call
23    Registry, including but not limited to the period between 10/22/2016 and 10/22/2017.
24    Hammers seeks an amount not less than $7,500 for at least 5 knowing and willful violations of
25    47 U.S.C. § 227(b), and an amount not less than $7,500 for at least 5 knowing and willful
26    violations of 47 U.S.C. § 227(c). Alternatively, Hammers seeks an amount not less than $2,500
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 231 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 232 of 602




1     for at least 5 negligent violations of 47 U.S.C. § 227(b), and not less than $2,500 for at least 5
2     negligent violations of 47 U.S.C. § 227(c).
3          428.    Ryan Hansen personally owns and uses the cellular phone number xxx-xxx-3494.
4     This number is a residential telephone subscription and Hansen's only telephone. Hansen uses
5     this cell phone to communicate with family and friends and has the cell phone on him at all
6     times. Hansen charges the cell phone by his bedside at night and pays for the cell phone out of
7     a personal bank account. In the four years preceding 4/22/2020 (the date Hansen's original
8     Complaint was filed), GoSmith sent Hansen at least 223 telemarketing text messages at this
9     number. GoSmith knowingly and willfully sent these text messages using an automatic
10    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
11    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
12    procedures that meet the minimum standards required for telemarketing in violation of 47
13    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hansen seeks an amount not less than $334,500
14    for at least 223 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
15    than $334,500 for at least 223 knowing and willful violations of 47 U.S.C. § 227(c).
16    Alternatively, Hansen seeks an amount not less than $111,500 for at least 223 negligent
17    violations of 47 U.S.C. § 227(b), and not less than $111,500 for at least 223 negligent
18    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Hansen at least 223 commercial text
19    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
20    number of telephone solicitations in violation of RCW § 80.36.390, for which Hansen seeks an
21    amount not less than $111,500, attorney’s fees, injunctive relief, and treble damages.
22         429.    J. Andy Hardwick personally owns and uses the cellular phone number xxx-xxx-
23    2212. This number is a residential telephone subscription and Hardwick's only telephone.
24    Hardwick uses this cell phone to communicate with friends and family and keeps this cell
25    phone on him at all times. On 11/26/2004, Hardwick registered this number on the National Do
26    Not Call Registry. In the four years preceding 4/28/2020 (the date Hardwick's original
27    Complaint was filed), GoSmith sent Hardwick at least 27 telemarketing text messages at this
     PLAINTIFFS’ AMENDED COMPLAINT                  - 232 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 233 of 602




1     number. GoSmith knowingly and willfully sent these text messages using an automatic
2     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
3     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
4     procedures that meet the minimum standards required for telemarketing in violation of 47
5     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
6     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
7     Hardwick within a 12-month period after Hardwick was registered on the National Do Not Call
8     Registry, including but not limited to the period between 12/20/2016 and 7/18/2017. Hardwick
9     seeks an amount not less than $40,500 for at least 27 knowing and willful violations of 47
10    U.S.C. § 227(b), and an amount not less than $40,500 for at least 27 knowing and willful
11    violations of 47 U.S.C. § 227(c). Alternatively, Hardwick seeks an amount not less than
12    $13,500 for at least 27 negligent violations of 47 U.S.C. § 227(b), and not less than $13,500 for
13    at least 27 negligent violations of 47 U.S.C. § 227(c).
14         430.    Michael Hargett personally owns and uses the cellular phone number xxx-xxx-
15    0817. This number is a residential telephone subscription. Hargett uses this cell phone for
16    work. Hargett also receives personal calls and text messages on this phone. In the four years
17    preceding 4/22/2020 (the date Hargett's original Complaint was filed), GoSmith sent Hargett at
18    least 867 telemarketing text messages at this number. GoSmith knowingly and willfully sent
19    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
20    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
21    text messages without instituting procedures that meet the minimum standards required for
22    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hargett seeks an
23    amount not less than $1,300,500 for at least 867 knowing and willful violations of 47 U.S.C. §
24    227(b), and an amount not less than $1,300,500 for at least 867 knowing and willful violations
25    of 47 U.S.C. § 227(c). Alternatively, Hargett seeks an amount not less than $433,500 for at
26    least 867 negligent violations of 47 U.S.C. § 227(b), and not less than $433,500 for at least 867
27    negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Hargett at least 867
     PLAINTIFFS’ AMENDED COMPLAINT                  - 233 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 234 of 602




1     commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
2     undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
3     Hargett seeks an amount not less than $433,500, attorney’s fees, injunctive relief, and treble
4     damages.
5          431.    Scott Harman personally owns and uses the cellular phone number xxx-xxx-1760.
6     This number is a residential telephone subscription. Harman uses this number for personal
7     purposes only. On 3/23/2008, Harman registered this number on the National Do Not Call
8     Registry. In the four years preceding 4/22/2020 (the date Harman's original Complaint was
9     filed), GoSmith sent Harman at least 29 telemarketing text messages and telephone calls at this
10    number. The text messages and telephone calls often came during the evening and interrupted
11    Harman's time with his family. Harman tried tirelessly to stop the text messages and telephone
12    calls from GoSmith. Despite his repeated demands that the messages and calls stop, GoSmith
13    continued relentlessly messaging and calling Harman. GoSmith knowingly and willfully sent
14    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
16    text messages without instituting procedures that meet the minimum standards required for
17    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
18    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
19    least 2 text messages to Harman within a 12-month period after Harman was registered on the
20    National Do Not Call Registry, including but not limited to the period between 4/22/2016 and
21    4/22/2017. Harman seeks an amount not less than $43,500 for at least 29 knowing and willful
22    violations of 47 U.S.C. § 227(b), and an amount not less than $43,500 for at least 29 knowing
23    and willful violations of 47 U.S.C. § 227(c). Alternatively, Harman seeks an amount not less
24    than $14,500 for at least 29 negligent violations of 47 U.S.C. § 227(b), and not less than
25    $14,500 for at least 29 negligent violations of 47 U.S.C. § 227(c).
26         432.    Demetrious Harmon personally owns and uses the cellular phone number xxx-
27    xxx-5251. This number is a residential telephone subscription and Harmon's only telephone.
     PLAINTIFFS’ AMENDED COMPLAINT                 - 234 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 235 of 602




1     Harmon uses this cell phone to communicate with friends and family and carries the cell phone
2     with his at all hours. Harmon charges the cell phone near his bedside at night. In the four years
3     preceding 01/30/2020 (the date Harmon's original Complaint was filed), GoSmith sent Harmon
4     at least 27 telemarketing text messages at this number. GoSmith knowingly and willfully sent
5     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
6     227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
7     instituting procedures that meet the minimum standards required for telemarketing in violation
8     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Harmon seeks an amount not less than
9     $40,500 for at least 27 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
10    not less than $40,500 for at least 27 knowing and willful violations of 47 U.S.C. § 227(c).
11    Alternatively, Harmon seeks an amount not less than $13,500 for at least 27 negligent
12    violations of 47 U.S.C. § 227(b), and $13,500 for at least 27 negligent violations of 47 U.S.C. §
13    227(c).
14         433.    Scott Harris personally owns and uses the cellular phone number xxx-xxx-6421.
15    This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
16    date Harris's original Complaint was filed), GoSmith sent Harris at least 56 telemarketing text
17    messages at this number. GoSmith knowingly and willfully sent these text messages using an
18    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
19    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
20    procedures that meet the minimum standards required for telemarketing in violation of 47
21    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Harris seeks an amount not less than $84,000 for
22    at least 56 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
23    $84,000 for at least 56 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
24    Harris seeks an amount not less than $28,000 for at least 56 negligent violations of 47 U.S.C. §
25    227(b), and not less than $28,000 for at least 56 negligent violations of 47 U.S.C. § 227(c).
26         434.    Michael Harris personally owns and uses the cellular phone number xxx-xxx-
27    9297. This number is a residential telephone subscription and is Harris's only phone, a cell
     PLAINTIFFS’ AMENDED COMPLAINT                  - 235 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 236 of 602




1     phone which he uses for all his personal calls. On 12/13/2004, Harris registered this number on
2     the National Do Not Call Registry. In the four years preceding 4/29/2020 (the date Harris's
3     original Complaint was filed), GoSmith sent Harris at least 57 telemarketing text messages and
4     calls at this number. The calls and texts stopped when he started blocking the numbers.
5     GoSmith knowingly and willfully sent these text messages and calls using an automatic
6     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
7     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and calls without
8     instituting procedures that meet the minimum standards required for telemarketing in violation
9     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
10    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages and
11    calls to Harris within a 12-month period after Harris was registered on the National Do Not
12    Call Registry, including but not limited to the period between 4/29/2016 and 4/29/2017. Harris
13    seeks an amount not less than $85,500 for at least 57 knowing and willful violations of 47
14    U.S.C. § 227(b), and an amount not less than $85,500 for at least 57 knowing and willful
15    violations of 47 U.S.C. § 227(c). Alternatively, Harris seeks an amount not less than $28,500
16    for at least 57 negligent violations of 47 U.S.C. § 227(b), and not less than $28,500 for at least
17    57 negligent violations of 47 U.S.C. § 227(c).
18         435.    Morgan Harris personally owns and uses the cellular phone number xxx-xxx-
19    7508. This number is a residential telephone subscription. In the four years preceding
20    4/22/2020 (the date Harris's original Complaint was filed), GoSmith sent Harris at least 21
21    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
22    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
23    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
24    text messages without instituting procedures that meet the minimum standards required for
25    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Harris seeks an
26    amount not less than $31,500 for at least 21 knowing and willful violations of 47 U.S.C. §
27    227(b), and an amount not less than $31,500 for at least 21 knowing and willful violations of
     PLAINTIFFS’ AMENDED COMPLAINT                  - 236 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 237 of 602




1     47 U.S.C. § 227(c). Alternatively, Harris seeks an amount not less than $10,500 for at least 21
2     negligent violations of 47 U.S.C. § 227(b), and not less than $10,500 for at least 21 negligent
3     violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Harris at least 21 commercial text
4     messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
5     number of telephone solicitations in violation of RCW § 80.36.390, for which Harris seeks an
6     amount not less than $10,500, attorney’s fees, injunctive relief, and treble damages.
7          436.    Andrea Harris personally owns and uses the cellular phone number xxx-xxx-
8     4204. This number is a residential telephone subscription. In the four years preceding
9     4/22/2020 (the date Harris's original Complaint was filed), GoSmith sent Harris at least 27
10    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
11    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
12    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
13    text messages without instituting procedures that meet the minimum standards required for
14    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Harris seeks an
15    amount not less than $40,500 for at least 27 knowing and willful violations of 47 U.S.C. §
16    227(b), and an amount not less than $40,500 for at least 27 knowing and willful violations of
17    47 U.S.C. § 227(c). Alternatively, Harris seeks an amount not less than $13,500 for at least 27
18    negligent violations of 47 U.S.C. § 227(b), and not less than $13,500 for at least 27 negligent
19    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Harris at least 27 commercial text
20    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
21    number of telephone solicitations in violation of RCW § 80.36.390, for which Harris seeks an
22    amount not less than $13,500, attorney’s fees, injunctive relief, and treble damages.
23         437.    Quinn Harrison personally owns and uses the cellular phone number xxx-xxx-
24    9018. This number is a residential telephone subscription and Harrison's only telephone.
25    Harrison uses this cell phone to communicate with friends and family and keeps the cell phone
26    on him at all times. Harrison charges the cell phone near his bedside at night. On 9/24/2010,
27    Harrison registered this number on the National Do Not Call Registry. In the four years
     PLAINTIFFS’ AMENDED COMPLAINT                 - 237 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 238 of 602




1     preceding 4/22/2020 (the date Harrison's original Complaint was filed), GoSmith sent Harrison
2     at least 45 telemarketing text messages at this number. GoSmith knowingly and willfully sent
3     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
4     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
5     text messages without instituting procedures that meet the minimum standards required for
6     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
7     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
8     least 2 text messages to Harrison within a 12-month period after Harrison was registered on the
9     National Do Not Call Registry, including but not limited to the period between 12/13/2016 and
10    8/26/2017. Harrison seeks an amount not less than $67,500 for at least 45 knowing and willful
11    violations of 47 U.S.C. § 227(b), and an amount not less than $67,500 for at least 45 knowing
12    and willful violations of 47 U.S.C. § 227(c). Alternatively, Harrison seeks an amount not less
13    than $22,500 for at least 45 negligent violations of 47 U.S.C. § 227(b), and not less than
14    $22,500 for at least 45 negligent violations of 47 U.S.C. § 227(c).
15         438.    John Hart personally owns and uses the cellular phone number xxx-xxx-4143.
16    This number is a residential telephone subscription and is Hart's only telephone. Hart uses this
17    cell phone to communicate with friends and family and keeps the cell phone on him at all
18    times. Hart charges this cell phone by his bedside at night. In the four years preceding
19    01/30/2020 (the date Hart's original Complaint was filed), GoSmith sent Hart at least 50
20    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
21    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
22    227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text messages without
23    instituting procedures that meet the minimum standards required for telemarketing in violation
24    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hart seeks an amount not less than $75,000
25    for at least 50 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
26    than $75,000 for at least 50 knowing and willful violations of 47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 238 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 239 of 602




1     Alternatively, Hart seeks an amount not less than $25,000 for at least 50 negligent violations of
2     47 U.S.C. § 227(b), and $25,000 for at least 50 negligent violations of 47 U.S.C. § 227(c).
3          439.    Danny Hart personally owns and uses the cellular phone number xxx-xxx-This
4     number is a residential telephone subscription and is Hart's only telephone. Hart uses this cell
5     phone to communicate with friends and family and keeps the cell phone on him at all times.
6     Hart charges this cell phone by his bedside at night. In the four years preceding 4/28/2020 (the
7     date Hart's original Complaint was filed), GoSmith sent Hart at least 15 telemarketing text
8     messages at this number. GoSmith knowingly and willfully sent these text messages using an
9     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
10    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
11    procedures that meet the minimum standards required for telemarketing in violation of 47
12    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hart seeks an amount not less than $22,500 for at
13    least 15 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
14    $22,500 for at least 15 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
15    Hart seeks an amount not less than $7,500 for at least 15 negligent violations of 47 U.S.C. §
16    227(b), and not less than $7,500 for at least 15 negligent violations of 47 U.S.C. § 227(c).
17         440.    Ivan Hartavel personally owns and uses the cellular phone number xxx-xxx-7510.
18    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
19    date Hartavel's original Complaint was filed), GoSmith sent Hartavel at least 8 telemarketing
20    text messages at this number. GoSmith knowingly and willfully sent these text messages using
21    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
22    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
23    instituting procedures that meet the minimum standards required for telemarketing in violation
24    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hartavel seeks an amount not less than
25    $12,000 for at least 8 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not
26    less than $12,000 for at least 8 knowing and willful violations of 47 U.S.C. § 227(c).
27    Alternatively, Hartavel seeks an amount not less than $4,000 for at least 8 negligent violations
     PLAINTIFFS’ AMENDED COMPLAINT                  - 239 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 240 of 602




1     of 47 U.S.C. § 227(b), and not less than $4,000 for at least 8 negligent violations of 47 U.S.C.
2     § 227(c). Finally, GoSmith sent Hartavel at least 8 commercial text messages in violation of
3     RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone
4     solicitations in violation of RCW § 80.36.390, for which Hartavel seeks an amount not less
5     than $4,000, attorney’s fees, injunctive relief, and treble damages.
6          441.    Craig Hawker personally owns and uses the cellular phone number xxx-xxx-5372.
7     This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
8     date Hawker's original Complaint was filed), GoSmith sent Hawker at least 13 telemarketing
9     text messages at this number. GoSmith knowingly and willfully sent these text messages using
10    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
11    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
12    instituting procedures that meet the minimum standards required for telemarketing in violation
13    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hawker seeks an amount not less than
14    $19,500 for at least 13 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
15    not less than $19,500 for at least 13 knowing and willful violations of 47 U.S.C. § 227(c).
16    Alternatively, Hawker seeks an amount not less than $6,500 for at least 13 negligent violations
17    of 47 U.S.C. § 227(b), and not less than $6,500 for at least 13 negligent violations of 47 U.S.C.
18    § 227(c).
19         442.    Wesley Hawkins personally owns and uses the cellular phone number xxx-xxx-
20    0534. This number is a residential telephone subscription. In the four years preceding
21    4/27/2020 (the date Hawkins's original Complaint was filed), GoSmith sent Hawkins at least
22    24 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
23    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
24    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
25    text messages without instituting procedures that meet the minimum standards required for
26    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hawkins seeks an
27    amount not less than $36,000 for at least 24 knowing and willful violations of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 240 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 241 of 602




1     227(b), and an amount not less than $36,000 for at least 24 knowing and willful violations of
2     47 U.S.C. § 227(c). Alternatively, Hawkins seeks an amount not less than $12,000 for at least
3     24 negligent violations of 47 U.S.C. § 227(b), and not less than $12,000 for at least 24
4     negligent violations of 47 U.S.C. § 227(c).
5          443.    Eva Haynes personally owns and uses the cellular phone number xxx-xxx-6073.
6     This number is a residential telephone subscription and is Haynes's only telephone. Haynes
7     uses this cell phone to communicate with friends and family. Haynes pays for this cell phone
8     from a personal bank account. Haynes keeps this cell phone on her at all times and charges the
9     cell phone by her bedside at night. On 6/26/2010, Haynes registered this number on the
10    National Do Not Call Registry. In the four years preceding 1/30/2020 (the date Haynes's
11    original Complaint was filed), GoSmith sent Haynes at least 80 telemarketing text messages at
12    this number. GoSmith knowingly and willfully sent these text messages using an automatic
13    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
14    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
15    procedures that meet the minimum standards required for telemarketing in violation of 47
16    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
17    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Haynes
18    within a 12-month period after Haynes was registered on the National Do Not Call Registry,
19    including but not limited to the period between 6/1/2017 and 6/1/2018. Haynes seeks an
20    amount not less than $120,000 for at least 80 knowing and willful violations of 47 U.S.C. §
21    227(b), and an amount not less than $120,000 for at least 80 knowing and willful violations of
22    47 U.S.C. § 227(c). Alternatively, Haynes seeks an amount not less than $40,000 for at least 80
23    negligent violations of 47 U.S.C. § 227(b), and not less than $40,000 for at least 80 negligent
24    violations of 47 U.S.C. § 227(c).
25         444.    Sherene Hazah personally owns and uses the cellular phone number xxx-xxx-
26    1828. This number is a residential telephone subscription and Hazah's only telephone. Hazah
27    uses this cell phone to communicate with friends and family and pays for the cell phone from a
     PLAINTIFFS’ AMENDED COMPLAINT                  - 241 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 242 of 602




1     personal bank account. Hazah keeps this phone on him at all times and charges it near his
2     bedside at night. In the four years preceding 4/28/2020 (the date Hazah's original Complaint
3     was filed), GoSmith sent Hazah at least 11 telemarketing text messages at this number. The
4     text messages regularly interrupted Hazah's work. GoSmith knowingly and willfully sent these
5     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
6     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
7     text messages without instituting procedures that meet the minimum standards required for
8     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hazah seeks an
9     amount not less than $16,500 for at least 11 knowing and willful violations of 47 U.S.C. §
10    227(b), and an amount not less than $16,500 for at least 11 knowing and willful violations of
11    47 U.S.C. § 227(c). Alternatively, Hazah seeks an amount not less than $5,500 for at least 11
12    negligent violations of 47 U.S.C. § 227(b), and not less than $5,500 for at least 11 negligent
13    violations of 47 U.S.C. § 227(c).
14         445.    Andrew Hazelwood personally owns and uses the cellular phone number xxx-
15    xxx-9719. This number is a residential telephone subscription. On 2/20/2013, Hazelwood
16    registered this number on the National Do Not Call Registry. In the four years preceding
17    1/30/2020 (the date Hazelwood's original Complaint was filed), GoSmith sent Hazelwood at
18    least 13 telemarketing text messages at this number. GoSmith knowingly and willfully sent
19    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
20    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
21    text messages without instituting procedures that meet the minimum standards required for
22    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
23    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
24    least 2 text messages to Hazelwood within a 12-month period after Hazelwood was registered
25    on the National Do Not Call Registry, including but not limited to the period between
26    6/22/2017 and 9/27/2017. Hazelwood seeks an amount not less than $19,500 for at least 13
27    knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $19,500 for
     PLAINTIFFS’ AMENDED COMPLAINT                 - 242 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 243 of 602




1     at least 13 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Hazelwood
2     seeks an amount not less than $6,500 for at least 13 negligent violations of 47 U.S.C. § 227(b),
3     and not less than $6,500 for at least 13 negligent violations of 47 U.S.C. § 227(c).
4          446.    Robert Healy personally owns and uses the cellular phone number xxx-xxx-0534.
5     This number is a residential telephone subscription. Healy uses this cell phone to communicate
6     with friends and family. The cell phone is on a personal plan with his mobile provider. Healy
7     pays for the cell phone out of his personal bank account. Healy charges the cell phone near his
8     bedside at night. On 2/24/2010, Healy registered this number on the National Do Not Call
9     Registry. In the four years preceding 4/29/2020 (the date Healy's original Complaint was filed),
10    GoSmith sent Healy at least 16 telemarketing text messages at this number. GoSmith
11    knowingly and willfully sent these text messages using AZ394an automatic telephone dialing
12    system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
13    knowingly and willfully sent these text messages without instituting procedures that meet the
14    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
15    § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
16    knowingly and willfully sent at least 2 text messages to Healy within a 12-month period after
17    Healy was registered on the National Do Not Call Registry, including but not limited to the
18    period between 6/27/2016 and 6/27/2017. Healy seeks an amount not less than $24,000 for at
19    least 16 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
20    $24,000 for at least 16 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
21    Healy seeks an amount not less than $8,000 for at least 16 negligent violations of 47 U.S.C. §
22    227(b), and not less than $8,000 for at least 16 negligent violations of 47 U.S.C. § 227(c).
23         447.    Patrick Hearn personally owns and uses the cellular phone number xxx-xxx-9814.
24    This number is a residential telephone subscription and is Hearn's only telephone. This cell
25    phone is on a residential subscription with Hearn's mobile carrier. Hearn uses this phone to
26    communicate with family and friends. Hearn pays for the cell phone out of a personal bank
27    account. In the four years preceding 1/30/2020 (the date Hearn's original Complaint was filed),
     PLAINTIFFS’ AMENDED COMPLAINT                  - 243 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 244 of 602




1     GoSmith sent Hearn at least one telemarketing text message per week at this number. During
2     this time, Hearn was not self-employed, he was employed by a construction company.
3     GoSmith knowingly and willfully sent these text messages using an automatic telephone
4     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
5     GoSmith knowingly and willfully sent these text messages without instituting procedures that
6     meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
7     47 C.F.R. § 64.1200(d). Hearn seeks an amount not less than $342,000 for at least 228
8     knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $342,000
9     for at least 228 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Hearn
10    seeks an amount not less than $114,000 for at least 228 negligent violations of 47 U.S.C. §
11    227(b), and not less than $114,000 for at least 228 negligent violations of 47 U.S.C. § 227(c).
12         448.    Deborah Helfrich personally owns and uses the cellular phone number xxx-xxx-
13    1620. This number is a residential telephone subscription. In the four years preceding
14    4/24/2020 (the date Helfrich's original Complaint was filed), GoSmith sent Helfrich at least 21
15    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
16    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
17    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
18    text messages without instituting procedures that meet the minimum standards required for
19    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Helfrich seeks an
20    amount not less than $31,500 for at least 21 knowing and willful violations of 47 U.S.C. §
21    227(b), and an amount not less than $31,500 for at least 21 knowing and willful violations of
22    47 U.S.C. § 227(c). Alternatively, Helfrich seeks an amount not less than $10,500 for at least
23    21 negligent violations of 47 U.S.C. § 227(b), and not less than $10,500 for at least 21
24    negligent violations of 47 U.S.C. § 227(c).
25         449.    Thomas Hemp personally owns and uses the cellular phone number xxx-xxx-
26    3520. This number is a residential telephone subscription. Hemp uses this cell phone to
27    communicate with family and friends and keeps this cell phone on him at all times. Hemp
     PLAINTIFFS’ AMENDED COMPLAINT                  - 244 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 245 of 602




1     charges this phone near his bedside at night. In the four years preceding 4/27/2020 (the date
2     Hemp's original Complaint was filed), GoSmith sent Hemp at least 32 telemarketing text
3     messages at this number. GoSmith knowingly and willfully sent these text messages using an
4     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
5     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
6     procedures that meet the minimum standards required for telemarketing in violation of 47
7     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hemp seeks an amount not less than $48,000 for
8     at least 32 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
9     $48,000 for at least 32 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
10    Hemp seeks an amount not less than $16,000 for at least 32 negligent violations of 47 U.S.C. §
11    227(b), and not less than $16,000 for at least 32 negligent violations of 47 U.S.C. § 227(c).
12         450.    Matthew Henry personally owns and uses the cellular phone number xxx-xxx-
13    5277. This number is a residential telephone subscription. In the four years preceding
14    4/28/2020 (the date Henry's original Complaint was filed), GoSmith sent Henry at least 36
15    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
16    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
17    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
18    text messages without instituting procedures that meet the minimum standards required for
19    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Henry seeks an
20    amount not less than $54,000 for at least 36 knowing and willful violations of 47 U.S.C. §
21    227(b), and an amount not less than $54,000 for at least 36 knowing and willful violations of
22    47 U.S.C. § 227(c). Alternatively, Henry seeks an amount not less than $18,000 for at least 36
23    negligent violations of 47 U.S.C. § 227(b), and not less than $18,000 for at least 36 negligent
24    violations of 47 U.S.C. § 227(c).
25         451.    Nathan Henton personally owns and uses the cellular phone number xxx-xxx-
26    7749. This number is a residential telephone subscription and Henton's only telephone. Henton
27    uses this cell phone to communicate with friend and family and keeps this cell phone on him at
     PLAINTIFFS’ AMENDED COMPLAINT                 - 245 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 246 of 602




1     all times. Henton pays for this cell phone from a personal bank account. In the four years
2     preceding 4/21/2020 (the date Henton's original Complaint was filed), GoSmith sent Henton at
3     least 12 telemarketing text messages at this number. GoSmith knowingly and willfully sent
4     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
5     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
6     text messages without instituting procedures that meet the minimum standards required for
7     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Henton seeks an
8     amount not less than $18,000 for at least 12 knowing and willful violations of 47 U.S.C. §
9     227(b), and an amount not less than $18,000 for at least 12 knowing and willful violations of
10    47 U.S.C. § 227(c). Alternatively, Henton seeks an amount not less than $6,000 for at least 12
11    negligent violations of 47 U.S.C. § 227(b), and not less than $6,000 for at least 12 negligent
12    violations of 47 U.S.C. § 227(c).
13         452.    Dennis Hepler personally owns and uses the cellular phone number xxx-xxx-
14    9693. This number is a residential telephone subscription and Hepler's only telephone. Hepler
15    uses this cell phone to communicate with friends and family and keeps this cell phone on him
16    at all times. On 8/3/2003, Hepler registered this number on the National Do Not Call Registry.
17    In the four years preceding 1/30/2020 (the date Hepler's original Complaint was filed),
18    GoSmith sent Hepler at least 5 telemarketing text messages at this number. GoSmith
19    knowingly and willfully sent these text messages using an automatic telephone dialing system
20    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
21    knowingly and willfully sent these text messages without instituting procedures that meet the
22    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
23    § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
24    knowingly and willfully sent at least 2 text messages to Hepler within a 12-month period after
25    Hepler was registered on the National Do Not Call Registry, including but not limited to the
26    period between 6/4/2017 and 7/6/2017. Hepler seeks an amount not less than $7,500 for at least
27    5 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $7,500 for
     PLAINTIFFS’ AMENDED COMPLAINT                 - 246 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 247 of 602




1     at least 5 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Hepler seeks an
2     amount not less than $2,500 for at least 5 negligent violations of 47 U.S.C. § 227(b), and not
3     less than $2,500 for at least 5 negligent violations of 47 U.S.C. § 227(c).
4          453.    Dario Hernandez personally owns and uses the cellular phone number xxx-xxx-
5     9170. This number is a residential telephone subscription. In the four years preceding
6     4/22/2020 (the date Hernandez's original Complaint was filed), GoSmith sent Hernandez at
7     least 51 telemarketing text messages at this number. GoSmith knowingly and willfully sent
8     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
9     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
10    text messages without instituting procedures that meet the minimum standards required for
11    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hernandez seeks
12    an amount not less than $76,500 for at least 51 knowing and willful violations of 47 U.S.C. §
13    227(b), and an amount not less than $76,500 for at least 51 knowing and willful violations of
14    47 U.S.C. § 227(c). Alternatively, Hernandez seeks an amount not less than $25,500 for at least
15    51 negligent violations of 47 U.S.C. § 227(b), and not less than $25,500 for at least 51
16    negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Hernandez at least 51
17    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
18    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
19    Hernandez seeks an amount not less than $25,500, attorney’s fees, injunctive relief, and treble
20    damages.
21         454.    Danny Higgins personally owns and uses the cellular phone number xxx-xxx-
22    8989. This number is a residential telephone subscription. On 8/19/2006, Higgins registered
23    this number on the National Do Not Call Registry. In the four years preceding 4/21/2020 (the
24    date Higgins's original Complaint was filed), GoSmith sent Higgins at least 19 telemarketing
25    text messages at this number. GoSmith knowingly and willfully sent these text messages using
26    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
27    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
     PLAINTIFFS’ AMENDED COMPLAINT                  - 247 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 248 of 602




1     instituting procedures that meet the minimum standards required for telemarketing in violation
2     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
3     47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
4     Higgins within a 12-month period after Higgins was registered on the National Do Not Call
5     Registry, including but not limited to the period between 1/3/2017 and 1/3/2018. Higgins seeks
6     an amount not less than $28,500 for at least 19 knowing and willful violations of 47 U.S.C. §
7     227(b), and an amount not less than $28,500 for at least 19 knowing and willful violations of
8     47 U.S.C. § 227(c). Alternatively, Higgins seeks an amount not less than $9,500 for at least 19
9     negligent violations of 47 U.S.C. § 227(b), and not less than $9,500 for at least 19 negligent
10    violations of 47 U.S.C. § 227(c).
11         455.    Michael Higgins personally owns and uses the cellular phone number xxx-xxx-
12    1461. This number is a residential telephone subscription. In the four years preceding
13    4/21/2020 (the date Higgins's original Complaint was filed), GoSmith sent Higgins at least 13
14    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
15    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
16    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
17    text messages without instituting procedures that meet the minimum standards required for
18    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Higgins seeks an
19    amount not less than $19,500 for at least 13 knowing and willful violations of 47 U.S.C. §
20    227(b), and an amount not less than $19,500 for at least 13 knowing and willful violations of
21    47 U.S.C. § 227(c). Alternatively, Higgins seeks an amount not less than $6,500 for at least 13
22    negligent violations of 47 U.S.C. § 227(b), and not less than $6,500 for at least 13 negligent
23    violations of 47 U.S.C. § 227(c).
24         456.    Adrian Hilde personally owns and uses the cellular phone number xxx-xxx-7907.
25    Hilde uses this cell phone for work. In the four years preceding 4/22/2020 (the date Hilde's
26    original Complaint was filed), GoSmith sent Hilde at least 2 telemarketing text messages at this
27    number. GoSmith knowingly and willfully sent these text messages using an automatic
     PLAINTIFFS’ AMENDED COMPLAINT                 - 248 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 249 of 602




1     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
2     64.1200(a)(7). Hilde seeks an amount not less than $3,000 for at least 2 knowing and willful
3     violations of 47 U.S.C. § 227(b). Alternatively, Hilde seeks an amount not less than $1,000 for
4     at least 2 negligent violations of 47 U.S.C. § 227(b). Finally, GoSmith sent Hilde at least 2
5     commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, and 80.36.400, for
6     which Hilde seeks an amount not less than $1,000, attorney’s fees, injunctive relief, and treble
7     damages.
8          457.    Joshua Hill personally owns and uses the cellular phone number xxx-xxx-2732.
9     This number is a residential telephone subscription and Hill's only telephone. Hill uses this cell
10    phone to communicate with friends and family and keeps this cell phone on him at all times.
11    Hill pays for this cell phone out of a personal bank account. Hill charges this cell phone by his
12    bedside at night. In the four years preceding 1/30/2020 (the date Hill's original Complaint was
13    filed), GoSmith sent Hill at least 107 telemarketing text messages at this number. GoSmith
14    knowingly and willfully sent these text messages using an automatic telephone dialing system
15    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
16    knowingly and willfully sent these text messages without instituting procedures that meet the
17    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
18    § 64.1200(d). Hill seeks an amount not less than $160,500 for at least 107 knowing and willful
19    violations of 47 U.S.C. § 227(b), and an amount not less than $160,500 for at least 107
20    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Hill seeks an amount not
21    less than $53,500 for at least 107 negligent violations of 47 U.S.C. § 227(b), and not less than
22    $53,500 for at least 107 negligent violations of 47 U.S.C. § 227(c).
23         458.    Travis Hill personally owns and uses the cellular phone number xxx-xxx-2597.
24    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
25    date Hill's original Complaint was filed), GoSmith sent Hill at least 27 telemarketing text
26    messages at this number. GoSmith knowingly and willfully sent these text messages using an
27    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 249 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 250 of 602




1     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
2     procedures that meet the minimum standards required for telemarketing in violation of 47
3     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hill seeks an amount not less than $40,500 for at
4     least 27 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
5     $40,500 for at least 27 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Hill
6     seeks an amount not less than $13,500 for at least 27 negligent violations of 47 U.S.C. §
7     227(b), and not less than $13,500 for at least 27 negligent violations of 47 U.S.C. § 227(c).
8          459.    Jabari Hillyer personally owns and uses the cellular phone number xxx-xxx-5277.
9     This number is a residential telephone subscription and Hillyer's only telephone. Hillyer uses
10    this cell phone to communicate with friends and family and keeps this cell phone on him at all
11    times. Hillyer pays for this cell phone out of his personal bank account. Hillyer charges this
12    cell phone near his bedside at night. In the four years preceding 1/30/2020 (the date Hillyer's
13    original Complaint was filed), GoSmith sent Hillyer at least 232 telemarketing text messages at
14    this number. GoSmith knowingly and willfully sent these text messages using an automatic
15    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
16    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hillyer seeks an amount not less than $348,000
19    for at least 232 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
20    than $348,000 for at least 232 knowing and willful violations of 47 U.S.C. § 227(c).
21    Alternatively, Hillyer seeks an amount not less than $116,000 for at least 232 negligent
22    violations of 47 U.S.C. § 227(b), and not less than $116,000 for at least 232 negligent
23    violations of 47 U.S.C. § 227(c).
24         460.    LeRoy Hippe personally owns and uses the cellular phone number xxx-xxx-3959.
25    This number is a residential telephone subscription. Hippe uses this cell phone to communicate
26    with family and friends and has this cell phone on him at all times. Hippe pays for this cell
27    phone from a personal bank account. In the four years preceding 4/28/2020 (the date Hippe's
     PLAINTIFFS’ AMENDED COMPLAINT                  - 250 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 251 of 602




1     original Complaint was filed), GoSmith sent Hippe at least 3 telemarketing text messages at
2     this number. GoSmith knowingly and willfully sent these text messages using an automatic
3     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
4     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
5     procedures that meet the minimum standards required for telemarketing in violation of 47
6     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hippe seeks an amount not less than $4,500 for at
7     least 3 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
8     $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Hippe
9     seeks an amount not less than $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(b),
10    and not less than $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(c).
11         461.    William Hoar personally owns and uses the cellular phone number xxx-xxx-0280.
12    This number is a residential telephone subscription. On 3/17/2011, Hoar registered this number
13    on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date Hoar's
14    original Complaint was filed), GoSmith sent Hoar at least 9 telemarketing text messages at this
15    number. GoSmith knowingly and willfully sent these text messages using an automatic
16    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
17    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
18    procedures that meet the minimum standards required for telemarketing in violation of 47
19    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
20    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Hoar
21    within a 12-month period after Hoar was registered on the National Do Not Call Registry,
22    including but not limited to the period between 4/30/2017 and 4/30/2018. Hoar seeks an
23    amount not less than $13,500 for at least 9 knowing and willful violations of 47 U.S.C. §
24    227(b), and an amount not less than $13,500 for at least 9 knowing and willful violations of 47
25    U.S.C. § 227(c). Alternatively, Hoar seeks an amount not less than $4,500 for at least 9
26    negligent violations of 47 U.S.C. § 227(b), and not less than $4,500 for at least 9 negligent
27    violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 251 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 252 of 602




1          462.    Loren Hobbs personally owns and uses the cellular phone number xxx-xxx-0002.
2     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
3     date Hobbs's original Complaint was filed), GoSmith sent Hobbs an average of 3-5
4     telemarketing text messages per week at this number. GoSmith knowingly and willfully sent
5     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
6     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
7     text messages without instituting procedures that meet the minimum standards required for
8     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hobbs seeks an
9     amount not less than $1,254,000 for at least 836 knowing and willful violations of 47 U.S.C. §
10    227(b), and an amount not less than $1,254,000 for at least 836 knowing and willful violations
11    of 47 U.S.C. § 227(c). Alternatively, Hobbs seeks an amount not less than $418,000 for at least
12    836 negligent violations of 47 U.S.C. § 227(b), and not less than $418,000 for at least 836
13    negligent violations of 47 U.S.C. § 227(c).
14         463.    Dylan Hockett personally owns and uses the cellular phone number xxx-xxx-
15    3595. This number is a residential telephone subscription. In the four years preceding
16    4/27/2020 (the date Hockett's original Complaint was filed), GoSmith sent Hockett at least 4
17    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
18    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
19    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
20    text messages without instituting procedures that meet the minimum standards required for
21    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hockett seeks an
22    amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(b),
23    and an amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. §
24    227(c). Alternatively, Hockett seeks an amount not less than $2,000 for at least 4 negligent
25    violations of 47 U.S.C. § 227(b), and not less than $2,000 for at least 4 negligent violations of
26    47 U.S.C. § 227(c). Finally, GoSmith sent Hockett at least 4 commercial text messages in
27    violation of RCW 19,190.060, for which Hockett seeks an amount not less than $2,000.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 252 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 253 of 602




1          464.    Teddy Hodges personally owns and uses the cellular phone number xxx-xxx-
2     7688. This number is a residential telephone subscription and Hodges's only telephone. Hodges
3     uses this cell phone to communicate with family and friends and keeps this cell phone on him
4     at all times. Hodges pays for this cell phone from a personal bank account. Hodges charges this
5     cell phone near his bedside at night. In the four years preceding 4/22/2020 (the date Hodges's
6     original Complaint was filed), GoSmith sent Hodges at least 14 telemarketing text messages at
7     this number. GoSmith knowingly and willfully sent these text messages using an automatic
8     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
9     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
10    procedures that meet the minimum standards required for telemarketing in violation of 47
11    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hodges seeks an amount not less than $21,000 for
12    at least 14 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
13    $21,000 for at least 14 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
14    Hodges seeks an amount not less than $7,000 for at least 14 negligent violations of 47 U.S.C. §
15    227(b), and not less than $7,000 for at least 14 negligent violations of 47 U.S.C. § 227(c).
16         465.    Tony Hoffmann personally owns and uses the cellular phone number xxx-xxx-
17    2556. This number is a residential telephone subscription. On 7/1/2005, Hoffmann registered
18    this number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the
19    date Hoffmann's original Complaint was filed), GoSmith sent Hoffmann at least 6
20    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
21    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
22    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
23    text messages without instituting procedures that meet the minimum standards required for
24    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
25    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
26    least 2 text messages to Hoffmann within a 12-month period after Hoffmann was registered on
27    the National Do Not Call Registry, including but not limited to the period between 8/11/2016
     PLAINTIFFS’ AMENDED COMPLAINT                  - 253 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 254 of 602




1     and 8/11/2017. Hoffmann seeks an amount not less than $9,000 for at least 6 knowing and
2     willful violations of 47 U.S.C. § 227(b), and an amount not less than $9,000 for at least 6
3     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Hoffmann seeks an
4     amount not less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(b), and not
5     less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(c).
6          466.    Nicholas Holbrook personally owns and uses the cellular phone number xxx-xxx-
7     8351. This number is a residential telephone subscription. On 8/31/2003, Holbrook registered
8     this number on the National Do Not Call Registry. In the four years preceding 4/30/2020 (the
9     date Holbrook's original Complaint was filed), GoSmith sent Holbrook at least 4 telemarketing
10    text messages at this number. GoSmith knowingly and willfully sent these text messages using
11    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
12    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
13    instituting procedures that meet the minimum standards required for telemarketing in violation
14    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
15    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
16    Holbrook within a 12-month period after Holbrook was registered on the National Do Not Call
17    Registry, including but not limited to the period between 9/17/2016 and 9/17/2017. Holbrook
18    seeks an amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C.
19    § 227(b), and an amount not less than $6,000 for at least 4 knowing and willful violations of 47
20    U.S.C. § 227(c). Alternatively, Holbrook seeks an amount not less than $2,000 for at least 4
21    negligent violations of 47 U.S.C. § 227(b), and not less than $2,000 for at least 4 negligent
22    violations of 47 U.S.C. § 227(c).
23         467.    Antonio Hope personally owns and uses the cellular phone number xxx-xxx-
24    6667. This number is a residential telephone subscription. In the four years preceding
25    1/30/2020 (the date Hope's original Complaint was filed), GoSmith sent Hope at least 89
26    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
27    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 254 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 255 of 602




1     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
2     text messages without instituting procedures that meet the minimum standards required for
3     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hope seeks an
4     amount not less than $133,500 for at least 89 knowing and willful violations of 47 U.S.C. §
5     227(b), and an amount not less than $133,500 for at least 89 knowing and willful violations of
6     47 U.S.C. § 227(c). Alternatively, Hope seeks an amount not less than $44,500 for at least 89
7     negligent violations of 47 U.S.C. § 227(b), and not less than $44,500 for at least 89 negligent
8     violations of 47 U.S.C. § 227(c).
9          468.    Jamie Hope personally owns and uses the cellular phone number xxx-xxx-0246.
10    This number is a residential telephone subscription and Hope's only telephone. Hope uses this
11    cell phone to communicate with family and friends and keeps this phone on him at all times.
12    Hope charges this phone by his bedside at night. In the four years preceding 4/22/2020 (the
13    date Hope's original Complaint was filed), GoSmith sent Hope at least 61 telemarketing text
14    messages at this number. GoSmith knowingly and willfully sent these text messages using an
15    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
16    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hope seeks an amount not less than $91,500 for at
19    least 61 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
20    $91,500 for at least 61 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
21    Hope seeks an amount not less than $30,500 for at least 61 negligent violations of 47 U.S.C. §
22    227(b), and not less than $30,500 for at least 61 negligent violations of 47 U.S.C. § 227(c).
23    Finally, GoSmith sent Hope at least 61 commercial text messages in violation of RCW §§
24    19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
25    violation of RCW § 80.36.390, for which Hope seeks an amount not less than $30,500,
26    attorney’s fees, injunctive relief, and treble damages.
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 255 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 256 of 602




1          469.    Daniel Hopkins personally owns and uses the cellular phone number xxx-xxx-
2     0587. This number is a residential telephone subscription and Hopkins's only telephone.
3     Hopkins used this cell phone to communicate with family and friends and carries this cell
4     phone on him at all times. Hopkins charges this cell phone by his bedside at night. In the four
5     years preceding 4/22/2020 (the date Hopkins's original Complaint was filed), GoSmith sent
6     Hopkins at least 20 telemarketing text messages at this number. Hopkins was forced to change
7     his cell phone number to stop the harassing text messages. GoSmith knowingly and willfully
8     sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
9     § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
10    text messages without instituting procedures that meet the minimum standards required for
11    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hopkins seeks an
12    amount not less than $30,000 for at least 20 knowing and willful violations of 47 U.S.C. §
13    227(b), and an amount not less than $30,000 for at least 20 knowing and willful violations of
14    47 U.S.C. § 227(c). Alternatively, Hopkins seeks an amount not less than $10,000 for at least
15    20 negligent violations of 47 U.S.C. § 227(b), and not less than $10,000 for at least 20
16    negligent violations of 47 U.S.C. § 227(c).
17         470.    Brian Hopple personally owns and uses the cellular phone number xxx-xxx-7935.
18    This number is a residential telephone subscription. On 8/28/2009, Hopple registered this
19    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
20    Hopple's original Complaint was filed), GoSmith sent Hopple at least one telemarketing text
21    message each week at this number. GoSmith knowingly and willfully sent these text messages
22    using an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and
23    47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
24    instituting procedures that meet the minimum standards required for telemarketing in violation
25    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
26    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
27    Hopple within a 12-month period after Hopple was registered on the National Do Not Call
     PLAINTIFFS’ AMENDED COMPLAINT                  - 256 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 257 of 602




1     Registry, including but not limited to the period between 6/16/2017 and 6/16/2018. Hopple
2     seeks an amount not less than $205,500 for at least 137 knowing and willful violations of 47
3     U.S.C. § 227(b), and an amount not less than $205,500 for at least 137 knowing and willful
4     violations of 47 U.S.C. § 227(c). Alternatively, Hopple seeks an amount not less than $68,500
5     for at least 137 negligent violations of 47 U.S.C. § 227(b), and not less than $68,500 for at least
6     137 negligent violations of 47 U.S.C. § 227(c).
7          471.    Brian Horner personally owns and uses the cellular phone number xxx-xxx-1169.
8     This number is a residential telephone subscription. In the four years preceding 4/27/2020 (the
9     date Horner's original Complaint was filed), GoSmith sent Horner at least 3 telemarketing text
10    messages at this number. GoSmith knowingly and willfully sent these text messages using an
11    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
12    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
13    procedures that meet the minimum standards required for telemarketing in violation of 47
14    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Horner seeks an amount not less than $4,500 for
15    at least 3 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
16    $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
17    Horner seeks an amount not less than $1,500 for at least 3 negligent violations of 47 U.S.C. §
18    227(b), and not less than $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(c).
19         472.    Ben Hortman personally owns and uses the cellular phone number xxx-xxx-1775.
20    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
21    date Hortman's original Complaint was filed), GoSmith sent Hortman at least 2 telemarketing
22    text messages at this number. GoSmith knowingly and willfully sent these text messages using
23    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
24    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
25    instituting procedures that meet the minimum standards required for telemarketing in violation
26    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hortman seeks an amount not less than
27    $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not
     PLAINTIFFS’ AMENDED COMPLAINT                  - 257 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 258 of 602




1     less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c).
2     Alternatively, Hortman seeks an amount not less than $1,000 for at least 2 negligent violations
3     of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of 47 U.S.C.
4     § 227(c).
5          473.    Jeff Howard personally owns and uses the cellular phone number xxx-xxx-6006.
6     This number is a residential telephone subscription. On 7/8/2003, Howard registered this
7     number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
8     Howard's original Complaint was filed), GoSmith sent Howard at least 24 telemarketing text
9     messages at this number. GoSmith knowingly and willfully sent these text messages using an
10    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
11    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
12    procedures that meet the minimum standards required for telemarketing in violation of 47
13    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
14    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Howard
15    within a 12-month period after Howard was registered on the National Do Not Call Registry,
16    including but not limited to the period between 1/30/2016 and 1/29/2017. Howard seeks an
17    amount not less than $36,000 for at least 24 knowing and willful violations of 47 U.S.C. §
18    227(b), and an amount not less than $36,000 for at least 24 knowing and willful violations of
19    47 U.S.C. § 227(c). Alternatively, Howard seeks an amount not less than $12,000 for at least
20    24 negligent violations of 47 U.S.C. § 227(b), and not less than $12,000 for at least 24
21    negligent violations of 47 U.S.C. § 227(c).
22         474.    Randy Howard personally owns and uses the cellular phone number xxx-xxx-
23    2288. This number is a residential telephone subscription and Howard's only telephone.
24    Howard used this cell phone to communicate with family and friends and kept this cell phone
25    on him at all times. Howard charged this cell phone by his bedside at night. In the four years
26    preceding 4/28/2020 (the date Howard's original Complaint was filed), GoSmith sent Howard
27    at least 53 telemarketing text messages at this number. GoSmith knowingly and willfully sent
     PLAINTIFFS’ AMENDED COMPLAINT                  - 258 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 259 of 602




1     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
2     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
3     text messages without instituting procedures that meet the minimum standards required for
4     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Howard seeks an
5     amount not less than $79,500 for at least 53 knowing and willful violations of 47 U.S.C. §
6     227(b), and an amount not less than $79,500 for at least 53 knowing and willful violations of
7     47 U.S.C. § 227(c). Alternatively, Howard seeks an amount not less than $26,500 for at least
8     53 negligent violations of 47 U.S.C. § 227(b), and not less than $26,500 for at least 53
9     negligent violations of 47 U.S.C. § 227(c).
10         475.    Anthony Howe Jr personally owns and uses the cellular phone number xxx-xxx-
11    4420. This number is a residential telephone subscription. On 7/1/2003, Howe Jr registered this
12    number on the National Do Not Call Registry. In the four years preceding 4/21/2020 (the date
13    Howe Jr's original Complaint was filed), GoSmith sent Howe Jr at least 4 telemarketing text
14    messages at this number. GoSmith knowingly and willfully sent these text messages using an
15    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
16    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
19    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Howe Jr
20    within a 12-month period after Howe Jr was registered on the National Do Not Call Registry,
21    including but not limited to the period between 3/11/2017 and 3/11/2018. Howe Jr seeks an
22    amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(b),
23    and an amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. §
24    227(c). Alternatively, Howe Jr seeks an amount not less than $2,000 for at least 4 negligent
25    violations of 47 U.S.C. § 227(b), and not less than $2,000 for at least 4 negligent violations of
26    47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 259 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 260 of 602




1          476.    Sean Hoy personally owns and uses the cellular phone number xxx-xxx-2936.
2     This number is a residential telephone subscription, which is Hoy's only phone and is a
3     personal subscription on Hoy's cellular service provider plan. Hoy uses this phone to make all
4     his personal calls and keeps it near his bed at night. On 8/1/2006, Hoy registered this number
5     on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date Hoy's
6     original Complaint was filed), GoSmith sent Hoy at least 6 telemarketing text messages at this
7     number. Upon information and belief, the actual number of texts is much higher. GoSmith
8     knowingly and willfully sent these text messages using an automatic telephone dialing system
9     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
10    knowingly and willfully sent these text messages without instituting procedures that meet the
11    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
12    § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
13    knowingly and willfully sent at least 2 text messages to Hoy within a 12-month period after
14    Hoy was registered on the National Do Not Call Registry, including but not limited to the
15    period between 6/13/2017 and 6/13/2018. Hoy seeks an amount not less than $9,000 for at least
16    6 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $9,000 for
17    at least 6 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Hoy seeks an
18    amount not less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(b), and not
19    less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(c).
20         477.    Michael Hoyden personally owns and uses the cellular phone number xxx-xxx-
21    8263. This number is a residential telephone subscription. In the four years preceding
22    4/22/2020 (the date Hoyden's original Complaint was filed), GoSmith sent Hoyden at least 6
23    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
24    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
25    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
26    text messages without instituting procedures that meet the minimum standards required for
27    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hoyden seeks an
     PLAINTIFFS’ AMENDED COMPLAINT                  - 260 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 261 of 602




1     amount not less than $9,000 for at least 6 knowing and willful violations of 47 U.S.C. § 227(b),
2     and an amount not less than $9,000 for at least 6 knowing and willful violations of 47 U.S.C. §
3     227(c). Alternatively, Hoyden seeks an amount not less than $3,000 for at least 6 negligent
4     violations of 47 U.S.C. § 227(b), and not less than $3,000 for at least 6 negligent violations of
5     47 U.S.C. § 227(c). Finally, GoSmith sent Hoyden at least 6 commercial text messages in
6     violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
7     telephone solicitations in violation of RCW § 80.36.390, for which Hoyden seeks an amount
8     not less than $3,000, attorney’s fees, injunctive relief, and treble damages.
9          478.    Clint Hughes personally owns and uses the cellular phone number xxx-xxx-2598.
10    This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
11    date Hughes's original Complaint was filed), GoSmith sent Hughes at least 86 telemarketing
12    text messages at this number. GoSmith knowingly and willfully sent these text messages using
13    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
14    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
15    instituting procedures that meet the minimum standards required for telemarketing in violation
16    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hughes seeks an amount not less than
17    $129,000 for at least 86 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
18    not less than $129,000 for at least 86 knowing and willful violations of 47 U.S.C. § 227(c).
19    Alternatively, Hughes seeks an amount not less than $43,000 for at least 86 negligent
20    violations of 47 U.S.C. § 227(b), and not less than $43,000 for at least 86 negligent violations
21    of 47 U.S.C. § 227(c).
22         479.    Alan Hunt personally owns and uses the cellular phone number xxx-xxx-2987.
23    This number is a residential telephone subscription. In the four years preceding 4/27/2020 (the
24    date Hunt's original Complaint was filed), GoSmith sent Hunt at least 2 telemarketing text
25    messages at this number. GoSmith knowingly and willfully sent these text messages using an
26    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
27    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
     PLAINTIFFS’ AMENDED COMPLAINT                  - 261 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 262 of 602




1     procedures that meet the minimum standards required for telemarketing in violation of 47
2     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Hunt seeks an amount not less than $3,000 for at
3     least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
4     $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Hunt
5     seeks an amount not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(b),
6     and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(c). Finally,
7     GoSmith sent Hunt at least 2 commercial text messages in violation of RCW §§ 19.190.060,
8     19.86.090, 80.36.400, and an undetermined number of telephone solicitations in violation of
9     RCW § 80.36.390, for which Hunt seeks an amount not less than $1,000, attorney’s fees,
10    injunctive relief, and treble damages.
11         480.    Cory Huntsman personally owns and uses the cellular phone number xxx-xxx-
12    2765. This number is a residential telephone subscription. In the four years preceding
13    4/28/2020 (the date Huntsman's original Complaint was filed), GoSmith sent Huntsman at least
14    51 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
15    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
16    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
17    text messages without instituting procedures that meet the minimum standards required for
18    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Huntsman seeks
19    an amount not less than $76,500 for at least 51 knowing and willful violations of 47 U.S.C. §
20    227(b), and an amount not less than $76,500 for at least 51 knowing and willful violations of
21    47 U.S.C. § 227(c). Alternatively, Huntsman seeks an amount not less than $25,500 for at least
22    51 negligent violations of 47 U.S.C. § 227(b), and not less than $25,500 for at least 51
23    negligent violations of 47 U.S.C. § 227(c).
24         481.    Richard Huskey personally owns and uses the cellular phone number xxx-xxx-
25    2072. This number belongs to a cell phone and is a residential telephone subscription that
26    Huskey uses strictly for business and has been his business contact number for years. In the
27    four years preceding 1/30/2020 (the date Huskey's original Complaint was filed), GoSmith sent
     PLAINTIFFS’ AMENDED COMPLAINT                  - 262 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 263 of 602




1     Huskey at least 1,152 telemarketing text messages and phone calls to Huskey's cell phone at
2     this number. In fact, from 2015 to 2017, GoSmith would text Huskey several times a day, four
3     or more days a week. Sometimes they would call (only those violations after the Statute of
4     Limitations have been counted). Huskey was animated about not using GoSmith's service. He
5     was told he was the "trophy guy" that none of the representatives could sign up. GoSmith
6     knowingly and willfully sent these text messages using an automatic telephone dialing system
7     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). Huskey seeks an
8     amount not less than $1,728,000 for at least 1,152 knowing and willful violations of 47 U.S.C.
9     § 227(b). Alternatively, Huskey seeks an amount not less than $576,000 for at least 1,152
10    negligent violations of 47 U.S.C. § 227(b).
11         482.    Brendan Hutchins personally owns and uses the cellular phone number xxx-xxx-
12    0946. This number is a residential telephone subscription under Hutchins's name. On
13    7/11/2008, Hutchins registered this number on the National Do Not Call Registry. This is his
14    personal cell phone and only phone number. It is paid for by his company and Hutchins uses it
15    to take work calls, but he also uses the phone for his personal calls, carries it with him at all
16    times, and charges it in his room at night. In the four years preceding 4/28/2020 (the date
17    Hutchins's original Complaint was filed), GoSmith sent Hutchins at least 246 telemarketing
18    text messages at this number. GoSmith texted Hutchins daily, sending him hundreds and
19    hundreds of text solicitations. Hutchins would block each number as it came in and delete the
20    text to free up his phone screen and get it out of recent conversations. Hutchins blocked
21    hundreds of numbers that GoSmith used to spam him with, but the texts kept coming. GoSmith
22    knowingly and willfully sent these text messages using an automatic telephone dialing system
23    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
24    knowingly and willfully sent these text messages without instituting procedures that meet the
25    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
26    § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
27    knowingly and willfully sent at least 2 text messages to Hutchins within a 12-month period
     PLAINTIFFS’ AMENDED COMPLAINT                   - 263 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 264 of 602




1     after Hutchins was registered on the National Do Not Call Registry, including but not limited
2     to the period between 3/3/2017 and 10/8/2017. Hutchins seeks an amount not less than
3     $369,000 for at least 246 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
4     not less than $369,000 for at least 246 knowing and willful violations of 47 U.S.C. § 227(c).
5     Alternatively, Hutchins seeks an amount not less than $123,000 for at least 246 negligent
6     violations of 47 U.S.C. § 227(b), and not less than $123,000 for at least 246 negligent
7     violations of 47 U.S.C. § 227(c).
8          483.    Socrates Incarnato personally owns and uses the cellular phone number xxx-xxx-
9     8478. This number is a residential telephone subscription and this is Incarnato's only phone. It
10    is a cell phone that he pays for out of his personal account and it is the number he uses in all
11    his personal calls. In the four years preceding 4/22/2020 (the date Incarnato's original
12    Complaint was filed), GoSmith sent Incarnato at least 53 telemarketing text messages at this
13    number. GoSmith knowingly and willfully sent these text messages using an automatic
14    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
15    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
16    procedures that meet the minimum standards required for telemarketing in violation of 47
17    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Incarnato seeks an amount not less than $79,500
18    for at least 53 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
19    than $79,500 for at least 53 knowing and willful violations of 47 U.S.C. § 227(c).
20    Alternatively, Incarnato seeks an amount not less than $26,500 for at least 53 negligent
21    violations of 47 U.S.C. § 227(b), and not less than $26,500 for at least 53 negligent violations
22    of 47 U.S.C. § 227(c). Finally, GoSmith sent Incarnato at least 53 commercial text messages in
23    violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
24    telephone solicitations in violation of RCW § 80.36.390, for which Incarnato seeks an amount
25    not less than $26,500, attorney’s fees, injunctive relief, and treble damages.
26         484.    Christopher Inman personally owns and uses the cellular phone number xxx-xxx-
27    7132. This number is a residential telephone subscription. In the four years preceding
     PLAINTIFFS’ AMENDED COMPLAINT                  - 264 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 265 of 602




1     1/30/2020 (the date Inman's original Complaint was filed), GoSmith sent Inman at least 37
2     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
3     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
4     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
5     text messages without instituting procedures that meet the minimum standards required for
6     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Inman seeks an
7     amount not less than $55,500 for at least 37 knowing and willful violations of 47 U.S.C. §
8     227(b), and an amount not less than $55,500 for at least 37 knowing and willful violations of
9     47 U.S.C. § 227(c). Alternatively, Inman seeks an amount not less than $18,500 for at least 37
10    negligent violations of 47 U.S.C. § 227(b), and not less than $18,500 for at least 37 negligent
11    violations of 47 U.S.C. § 227(c).
12         485.    David Ishmael personally owns and uses the cellular phone number xxx-xxx-
13    1951. This number is a residential telephone subscription and is Ishmael's personal cell phone,
14    on which he makes all of his personal calls. In the four years preceding 4/29/2020 (the date
15    Ishmael's original Complaint was filed), GoSmith sent Ishmael at least 80 telemarketing text
16    messages at this number, some from numbers spoofed to appear to be from Alabama, and
17    others appearing to be from Connecticut. GoSmith knowingly and willfully sent these text
18    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
19    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
20    text messages without instituting procedures that meet the minimum standards required for
21    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ishmael seeks an
22    amount not less than $120,000 for at least 80 knowing and willful violations of 47 U.S.C. §
23    227(b), and an amount not less than $120,000 for at least 80 knowing and willful violations of
24    47 U.S.C. § 227(c). Alternatively, Ishmael seeks an amount not less than $40,000 for at least
25    80 negligent violations of 47 U.S.C. § 227(b), and not less than $40,000 for at least 80
26    negligent violations of 47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 265 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 266 of 602




1          486.    Chris Ivins personally owns and uses the cellular phone number xxx-xxx-2765.
2     This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
3     date Ivins's original Complaint was filed), GoSmith sent Ivins at least 65 telemarketing text
4     messages at this number. GoSmith knowingly and willfully sent these text messages using an
5     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
6     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
7     procedures that meet the minimum standards required for telemarketing in violation of 47
8     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ivins seeks an amount not less than $97,500 for at
9     least 65 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
10    $97,500 for at least 65 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
11    Ivins seeks an amount not less than $32,500 for at least 65 negligent violations of 47 U.S.C. §
12    227(b), and not less than $32,500 for at least 65 negligent violations of 47 U.S.C. § 227(c).
13    Finally, GoSmith sent Ivins at least 65 commercial text messages in violation of RCW §§
14    19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
15    violation of RCW § 80.36.390, for which Ivins seeks an amount not less than $32,500,
16    attorney’s fees, injunctive relief, and treble damages.
17         487.    Mark Jacobs personally owns and uses the cellular phone number xxx-xxx-6004.
18    This number is a residential telephone subscription and is Jacobs's only phone number. He uses
19    it for all his personal calls. On 10/28/2015, Jacobs registered this number on the National Do
20    Not Call Registry. In the four years preceding 4/28/2020 (the date Jacobs's original Complaint
21    was filed), GoSmith sent Jacobs at least 62 telemarketing text messages at this number. The
22    texts were frequent and annoying and came at all hours, interrupting both Jacobs's business and
23    personal time. GoSmith knowingly and willfully sent these text messages using an automatic
24    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
25    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
26    procedures that meet the minimum standards required for telemarketing in violation of 47
27    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 266 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 267 of 602




1     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Jacobs
2     within a 12-month period after Jacobs was registered on the National Do Not Call Registry,
3     including but not limited to the period between 4/28/2016 and 4/28/2017. Jacobs seeks an
4     amount not less than $93,000 for at least 62 knowing and willful violations of 47 U.S.C. §
5     227(b), and an amount not less than $93,000 for at least 62 knowing and willful violations of
6     47 U.S.C. § 227(c). Alternatively, Jacobs seeks an amount not less than $31,000 for at least 62
7     negligent violations of 47 U.S.C. § 227(b), and not less than $31,000 for at least 62 negligent
8     violations of 47 U.S.C. § 227(c).
9          488.    Scott Jasmer personally owns and uses the cellular phone number xxx-xxx-7955.
10    This number is a residential telephone subscription. On 9/10/2009, Jasmer registered this
11    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
12    Jasmer's original Complaint was filed), GoSmith sent Jasmer at least 2 telemarketing text
13    messages at this number. GoSmith knowingly and willfully sent these text messages using an
14    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
15    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
16    procedures that meet the minimum standards required for telemarketing in violation of 47
17    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
18    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Jasmer
19    within a 12-month period after Jasmer was registered on the National Do Not Call Registry,
20    including but not limited to the period between 4/22/2016 and 4/22/2017. Jasmer seeks an
21    amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
22    and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
23    227(c). Alternatively, Jasmer seeks an amount not less than $1,000 for at least 2 negligent
24    violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
25    47 U.S.C. § 227(c).
26         489.    Demetrius Jefferson personally owns and uses the cellular phone number xxx-
27    xxx-7250. This number is currently a business cellphone subscription through Cricket for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 267 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 268 of 602




1     Business. However, Jefferson has had the same number for 20 years. It is his only number and
2     he has used it for all his personal calls for many years, as well as using it for work calls relating
3     to his home-based business. On 8/12/2013, Jefferson registered this number on the National Do
4     Not Call Registry. In the four years preceding 1/30/2020 (the date Jefferson's original
5     Complaint was filed), GoSmith sent Jefferson at least 7 telemarketing text messages at this
6     number. Upon information and belief, the actual number of messages is much higher. Jefferson
7     states that he did not give GoSmith permission to contact him or give GoSmith his phone
8     number, but that GoSmith obtained it elsewhere. GoSmith knowingly and willfully sent these
9     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
10    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
11    text messages without instituting procedures that meet the minimum standards required for
12    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
13    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
14    least 2 text messages to Jefferson within a 12-month period after Jefferson was registered on
15    the National Do Not Call Registry, including but not limited to the period between 6/22/2017
16    and 6/28/2017. Jefferson seeks an amount not less than $10,500 for at least 7 knowing and
17    willful violations of 47 U.S.C. § 227(b), and an amount not less than $10,500 for at least 7
18    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Jefferson seeks an amount
19    not less than $3,500 for at least 7 negligent violations of 47 U.S.C. § 227(b), and not less than
20    $3,500 for at least 7 negligent violations of 47 U.S.C. § 227(c).
21         490.    Randy Jenkins personally owns and uses the cellular phone number xxx-xxx-
22    2144. This number is a residential telephone subscription and is part of a personal or family
23    plan with Jenkins's cellular phone service provider. Jenkins uses this phone for all his personal
24    calls - he does not have a fixed residence, as his work required lots of travel, which in turn,
25    required a cell phone. In the four years preceding 4/21/2020 (the date Jenkins's original
26    Complaint was filed), GoSmith sent Jenkins at least 66 telemarketing text messages at this
27    number, over a period of almost three months. Jenkins was "inundated with unsolicited job
     PLAINTIFFS’ AMENDED COMPLAINT                   - 268 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 269 of 602




1     opportunities" from GoSmith via text message and requests to download GoSmith's phone app
2     in order to view and purchase their leads. GoSmith knowingly and willfully sent these text
3     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
4     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
5     text messages without instituting procedures that meet the minimum standards required for
6     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Jenkins seeks an
7     amount not less than $99,000 for at least 66 knowing and willful violations of 47 U.S.C. §
8     227(b), and an amount not less than $99,000 for at least 66 knowing and willful violations of
9     47 U.S.C. § 227(c). Alternatively, Jenkins seeks an amount not less than $33,000 for at least 66
10    negligent violations of 47 U.S.C. § 227(b), and not less than $33,000 for at least 66 negligent
11    violations of 47 U.S.C. § 227(c).
12         491.    Derek Jenkins personally owns and uses the cellular phone number xxx-xxx-
13    2381. This number is a residential telephone subscription and is Jenkin's personal cell phone.
14    In the four years preceding 4/27/2020 (the date Jenkins's original Complaint was filed),
15    GoSmith sent Jenkins at least 39 telemarketing text messages and an unknown number of
16    soliciting phone calls at this number. GoSmith sent texts at least once or twice a week for
17    almost a year. GoSmith sent the texts and made the calls at all times of the day, starting at 4:00
18    in the morning and going as late as 10 pm. GoSmith knowingly and willfully sent these text
19    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
20    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
21    text messages without instituting procedures that meet the minimum standards required for
22    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Jenkins seeks an
23    amount not less than $58,500 for at least 39 knowing and willful violations of 47 U.S.C. §
24    227(b), and an amount not less than $58,500 for at least 39 knowing and willful violations of
25    47 U.S.C. § 227(c). Alternatively, Jenkins seeks an amount not less than $19,500 for at least 39
26    negligent violations of 47 U.S.C. § 227(b), and not less than $19,500 for at least 39 negligent
27    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Jenkins at least 39 commercial text
     PLAINTIFFS’ AMENDED COMPLAINT                  - 269 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 270 of 602




1     messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
2     number of telephone solicitations in violation of RCW § 80.36.390, for which Jenkins seeks an
3     amount not less than $19,500, attorney’s fees, injunctive relief, and treble damages.
4          492.    Mark Jennings personally owns and uses the cellular phone number xxx-xxx-
5     3572. This number is a residential telephone subscription. On 12/8/2004, Jennings registered
6     this number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the
7     date Jennings's original Complaint was filed), GoSmith sent Jennings at least 23 telemarketing
8     text messages at this number. GoSmith knowingly and willfully sent these text messages using
9     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
10    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
11    instituting procedures that meet the minimum standards required for telemarketing in violation
12    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
13    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
14    Jennings within a 12-month period after Jennings was registered on the National Do Not Call
15    Registry, including but not limited to the period between 5/3/2017 and 5/3/2018. Jennings
16    seeks an amount not less than $34,500 for at least 23 knowing and willful violations of 47
17    U.S.C. § 227(b), and an amount not less than $34,500 for at least 23 knowing and willful
18    violations of 47 U.S.C. § 227(c). Alternatively, Jennings seeks an amount not less than $11,500
19    for at least 23 negligent violations of 47 U.S.C. § 227(b), and not less than $11,500 for at least
20    23 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Jennings at least 23
21    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
22    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
23    Jennings seeks an amount not less than $11,500, attorney’s fees, injunctive relief, and treble
24    damages.
25         493.    Ray Johnisee personally owns and uses the cellular phone number xxx-xxx-6527.
26    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
27    date Johnisee's original Complaint was filed), GoSmith sent Johnisee at least 48 telemarketing
     PLAINTIFFS’ AMENDED COMPLAINT                  - 270 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 271 of 602




1     text messages at this number. GoSmith knowingly and willfully sent these text messages using
2     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
3     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
4     instituting procedures that meet the minimum standards required for telemarketing in violation
5     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Johnisee seeks an amount not less than
6     $72,000 for at least 48 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
7     not less than $72,000 for at least 48 knowing and willful violations of 47 U.S.C. § 227(c).
8     Alternatively, Johnisee seeks an amount not less than $24,000 for at least 48 negligent
9     violations of 47 U.S.C. § 227(b), and not less than $24,000 for at least 48 negligent violations
10    of 47 U.S.C. § 227(c).
11         494.    Christopher Johnson personally owns and uses the cellular phone number xxx-
12    xxx-8443. This number is a residential telephone subscription. In the four years preceding
13    1/30/2020 (the date Johnson's original Complaint was filed), GoSmith sent Johnson at least 28
14    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
15    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
16    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
17    text messages without instituting procedures that meet the minimum standards required for
18    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Johnson seeks an
19    amount not less than $42,000 for at least 28 knowing and willful violations of 47 U.S.C. §
20    227(b), and an amount not less than $42,000 for at least 28 knowing and willful violations of
21    47 U.S.C. § 227(c). Alternatively, Johnson seeks an amount not less than $14,000 for at least
22    28 negligent violations of 47 U.S.C. § 227(b), and not less than $14,000 for at least 28
23    negligent violations of 47 U.S.C. § 227(c).
24         495.    Stacie Johnson personally owns and uses the cellular phone number xxx-xxx-
25    1014. This number is a residential telephone subscription. On 5/9/2006, Johnson registered this
26    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
27    Johnson's original Complaint was filed), GoSmith sent Johnson at least 2 telemarketing text
     PLAINTIFFS’ AMENDED COMPLAINT                  - 271 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 272 of 602




1     messages at this number. GoSmith knowingly and willfully sent these text messages using an
2     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
3     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
4     procedures that meet the minimum standards required for telemarketing in violation of 47
5     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
6     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Johnson
7     within a 12-month period after Johnson was registered on the National Do Not Call Registry,
8     including but not limited to the period between 6/9/2017 and 6/9/2018. Johnson seeks an
9     amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
10    and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
11    227(c). Alternatively, Johnson seeks an amount not less than $1,000 for at least 2 negligent
12    violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
13    47 U.S.C. § 227(c).
14         496.    Joshua Johnson personally owns and uses the cellular phone number xxx-xxx-
15    1199. This number is a residential telephone subscription. In the four years preceding
16    4/28/2020 (the date Johnson's original Complaint was filed), GoSmith sent Johnson at least 288
17    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
18    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
19    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
20    text messages without instituting procedures that meet the minimum standards required for
21    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Johnson seeks an
22    amount not less than $432,000 for at least 288 knowing and willful violations of 47 U.S.C. §
23    227(b), and an amount not less than $432,000 for at least 288 knowing and willful violations of
24    47 U.S.C. § 227(c). Alternatively, Johnson seeks an amount not less than $144,000 for at least
25    288 negligent violations of 47 U.S.C. § 227(b), and not less than $144,000 for at least 288
26    negligent violations of 47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 272 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 273 of 602




1           497.    Keith Johnson personally owns and uses the cellular phone number xxx-xxx-
2     2939. This number is a residential telephone subscription, which Johnson uses for all his
3     personal calls and also in his home-based business. In the four years preceding 4/28/2020 (the
4     date Johnson's original Complaint was filed), GoSmith sent Johnson at least 5 telemarketing
5     text messages and phone calls to Johnson's personal phone at this number. GoSmith attempted
6     to sell Johnson their "leads" and also to set up some sort of advertising. Johnson had to finally
7     tell them to stop calling after they admitted sending him texts, as well. GoSmith knowingly and
8     willfully sent these text messages using an automatic telephone dialing system in violation of
9     47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
10    sent these text messages without instituting procedures that meet the minimum standards
11    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
12    Johnson seeks an amount not less than $7,500 for at least 5 knowing and willful violations of
13    47 U.S.C. § 227(b), and an amount not less than $7,500 for at least 5 knowing and willful
14    violations of 47 U.S.C. § 227(c). Alternatively, Johnson seeks an amount not less than $2,500
15    for at least 5 negligent violations of 47 U.S.C. § 227(b), and not less than $2,500 for at least 5
16    negligent violations of 47 U.S.C. § 227(c).
17          498.    Daniel Johnson personally owns and uses the cellular phone number xxx-xxx-
18    1529. This number is a residential telephone subscription and is Johnson's only number. He
19    uses it for all his personal calls and it is on a family or personal plan with his cellular service
20    provider. In the four years preceding 4/22/2020 (the date Johnson's original Complaint was
21    filed), GoSmith sent Johnson at least 2,075 telemarketing text messages at this number.
22    GoSmith contacted Johnson between 2-4 times a day, 5-7 days a week for about 3 years.
23    Initially, Johnson asked for more information regarding the "leads" GoSmith was selling, but
24    there was never an active lead and Johnson called the texts a "wild goose chase," "dead end"
25    and an "overwhelming annoyance." GoSmith texted Johnson from a barrage of different
26    numbers with area codes from all over the United States. Johnson tried asking who was texting
27    him over and over, but never got a response to his questions. He started deleting the messages
     PLAINTIFFS’ AMENDED COMPLAINT                    - 273 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                        299 S Main St SLC, UT 84111
                                                                                385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 274 of 602




1     because they were taking up all the space on his phone. The messages stopped abruptly when
2     Johnson filed his lawsuit, leaving him "relieved" that the harassment is over. GoSmith
3     knowingly and willfully sent these text messages using an automatic telephone dialing system
4     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
5     knowingly and willfully sent these text messages without instituting procedures that meet the
6     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
7     § 64.1200(d). Johnson seeks an amount not less than $4,117,500 for at least 2,745 knowing and
8     willful violations of 47 U.S.C. § 227(b), and an amount not less than $4,117,500 for at least
9     2,745 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Johnson seeks an
10    amount not less than $1,372,500 for at least 2,745 negligent violations of 47 U.S.C. § 227(b),
11    and not less than $1,372,500 for at least 2,745 negligent violations of 47 U.S.C. § 227(c).
12    Finally, GoSmith sent Johnson at least 2745 commercial text messages in violation of RCW §§
13    19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
14    violation of RCW § 80.36.390, for which Johnson seeks an amount not less than $1,372,500,
15    attorney’s fees, injunctive relief, and treble damages.
16         499.    Sandi Johnson personally owns and uses the cellular phone number xxx-xxx-
17    6139. This number is a residential telephone subscription that is Johnson's personal cell phone.
18    She uses it to make her personal calls. On 8/11/2007, Johnson registered this number on the
19    National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Johnson's
20    original Complaint was filed), GoSmith sent Johnson at least 4 telemarketing text messages at
21    this number. GoSmith knowingly and willfully sent these text messages using an automatic
22    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
23    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
24    procedures that meet the minimum standards required for telemarketing in violation of 47
25    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
26    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Johnson
27    within a 12-month period after Johnson was registered on the National Do Not Call Registry,
     PLAINTIFFS’ AMENDED COMPLAINT                  - 274 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 275 of 602




1     including but not limited to the period between 1/9/2017 and 1/9/2018. Johnson seeks an
2     amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(b),
3     and an amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. §
4     227(c). Alternatively, Johnson seeks an amount not less than $2,000 for at least 4 negligent
5     violations of 47 U.S.C. § 227(b), and not less than $2,000 for at least 4 negligent violations of
6     47 U.S.C. § 227(c).
7          500.    Kristina Johnson personally owns and uses the cellular phone number xxx-xxx-
8     5674. This number is a residential telephone subscription. In the four years preceding
9     4/22/2020 (the date Johnson's original Complaint was filed), GoSmith sent Johnson at least 15
10    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
11    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
12    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
13    text messages without instituting procedures that meet the minimum standards required for
14    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Johnson seeks an
15    amount not less than $22,500 for at least 15 knowing and willful violations of 47 U.S.C. §
16    227(b), and an amount not less than $22,500 for at least 15 knowing and willful violations of
17    47 U.S.C. § 227(c). Alternatively, Johnson seeks an amount not less than $7,500 for at least 15
18    negligent violations of 47 U.S.C. § 227(b), and not less than $7,500 for at least 15 negligent
19    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Johnson at least 15 commercial text
20    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
21    number of telephone solicitations in violation of RCW § 80.36.390, for which Johnson seeks
22    an amount not less than $7,500, attorney’s fees, injunctive relief, and treble damages.
23         501.    Shane Johnston personally owns and uses the cellular phone number xxx-xxx-
24    4256. This number is a residential telephone subscription. On 9/7/2009, Johnston registered
25    this number on the National Do Not Call Registry. In the four years preceding 4/24/2020 (the
26    date Johnston's original Complaint was filed), GoSmith sent Johnston at least 11 telemarketing
27    text messages at this number. GoSmith knowingly and willfully sent these text messages using
     PLAINTIFFS’ AMENDED COMPLAINT                  - 275 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 276 of 602




1     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
2     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
3     instituting procedures that meet the minimum standards required for telemarketing in violation
4     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
5     47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
6     Johnston within a 12-month period after Johnston was registered on the National Do Not Call
7     Registry, including but not limited to the period between 4/24/2016 and 4/24/2017. Johnston
8     seeks an amount not less than $16,500 for at least 11 knowing and willful violations of 47
9     U.S.C. § 227(b), and an amount not less than $16,500 for at least 11 knowing and willful
10    violations of 47 U.S.C. § 227(c). Alternatively, Johnston seeks an amount not less than $5,500
11    for at least 11 negligent violations of 47 U.S.C. § 227(b), and not less than $5,500 for at least
12    11 negligent violations of 47 U.S.C. § 227(c).
13         502.    Kevin Jones personally owns and uses the cellular phone number xxx-xxx-4712.
14    This number is a residential telephone subscription. On 5/17/2005, Jones registered this
15    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
16    Jones's original Complaint was filed), GoSmith sent Jones at least 3 telemarketing text
17    messages at this number. GoSmith knowingly and willfully sent these text messages using an
18    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
19    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
20    procedures that meet the minimum standards required for telemarketing in violation of 47
21    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
22    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Jones
23    within a 12-month period after Jones was registered on the National Do Not Call Registry,
24    including but not limited to the period between 6/1/2017 and 8/4/2017. Jones seeks an amount
25    not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(b), and an
26    amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(c).
27    Alternatively, Jones seeks an amount not less than $1,500 for at least 3 negligent violations of
     PLAINTIFFS’ AMENDED COMPLAINT                  - 276 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 277 of 602




1     47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent violations of 47 U.S.C. §
2     227(c).
3          503.    Trevor Jones personally owns and uses the cellular phone number xxx-xxx-6854.
4     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
5     date Jones's original Complaint was filed), GoSmith sent Jones at least 1,347 telemarketing
6     text messages at this number. GoSmith knowingly and willfully sent these text messages using
7     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
8     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
9     instituting procedures that meet the minimum standards required for telemarketing in violation
10    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Jones seeks an amount not less than
11    $2,020,500 for at least 1,347 knowing and willful violations of 47 U.S.C. § 227(b), and an
12    amount not less than $2,020,500 for at least 1,347 knowing and willful violations of 47 U.S.C.
13    § 227(c). Alternatively, Jones seeks an amount not less than $673,500 for at least 1,347
14    negligent violations of 47 U.S.C. § 227(b), and not less than $673,500 for at least 1,347
15    negligent violations of 47 U.S.C. § 227(c).
16         504.    Jeremiah Jones personally owns and uses the cellular phone number xxx-xxx-
17    8678. This number is a residential telephone subscription and is Jones's personal number and
18    only phone. He uses this number for all his personal calls but also takes work-related calls on
19    his cell phone. He keeps it with him and charges it in his room at night. In the four years
20    preceding 1/30/2020 (the date Jones's original Complaint was filed), GoSmith sent Jones at
21    least 13 telemarketing text messages at this number. GoSmith knowingly and willfully sent
22    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
23    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
24    text messages without instituting procedures that meet the minimum standards required for
25    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Jones seeks an
26    amount not less than $19,500 for at least 13 knowing and willful violations of 47 U.S.C. §
27    227(b), and an amount not less than $19,500 for at least 13 knowing and willful violations of
     PLAINTIFFS’ AMENDED COMPLAINT                  - 277 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 278 of 602




1     47 U.S.C. § 227(c). Alternatively, Jones seeks an amount not less than $6,500 for at least 13
2     negligent violations of 47 U.S.C. § 227(b), and not less than $6,500 for at least 13 negligent
3     violations of 47 U.S.C. § 227(c).
4          505.    Dan Jones personally owns and uses the cellular phone number xxx-xxx-1521.
5     This number is a residential telephone subscription and is Jones's personal cell phone. On
6     7/2/2003, Jones registered this number on the National Do Not Call Registry. In the four years
7     preceding 4/22/2020 (the date Jones's original Complaint was filed), GoSmith sent Jones at
8     least 14 telemarketing text messages at this number. GoSmith knowingly and willfully sent
9     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
10    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
11    text messages without instituting procedures that meet the minimum standards required for
12    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
13    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
14    least 2 text messages to Jones within a 12-month period after Jones was registered on the
15    National Do Not Call Registry, including but not limited to the period between 4/22/2016 and
16    4/22/2017. Jones seeks an amount not less than $21,000 for at least 14 knowing and willful
17    violations of 47 U.S.C. § 227(b), and an amount not less than $21,000 for at least 14 knowing
18    and willful violations of 47 U.S.C. § 227(c). Alternatively, Jones seeks an amount not less than
19    $7,000 for at least 14 negligent violations of 47 U.S.C. § 227(b), and not less than $7,000 for at
20    least 14 negligent violations of 47 U.S.C. § 227(c).
21         506.    Robert Jones personally owns and uses the cellular phone number xxx-xxx-1740.
22    This number is a residential telephone subscription and is Jones's only phone. He uses this cell
23    phone number for all his personal calls and it is on a personal or family plan with his cellular
24    phone service provider. On 12/16/2004, Jones registered this number on the National Do Not
25    Call Registry. Despite the fact that his number had been on the National Do Not Call Registry
26    for over 12 years at that point, GoSmith began texting Jones, trying to get Jones to buy their
27    leads. In the four years preceding 4/22/2020 (the date Jones's original Complaint was filed),
     PLAINTIFFS’ AMENDED COMPLAINT                  - 278 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 279 of 602




1     GoSmith sent Jones at least 140 telemarketing text messages at his personal cell phone number.
2     At the peak, GoSmith was sending 2-3 texts per week, which continued for almost 3 years.
3     Jones could never get any contact info or get a response from the text messages. He tried
4     calling them back, to no avail. The texts just kept coming, and he could not stop them.
5     GoSmith knowingly and willfully sent these text messages using an automatic telephone
6     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
7     GoSmith knowingly and willfully sent these text messages without instituting procedures that
8     meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
9     47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c),
10    GoSmith knowingly and willfully sent at least 2 text messages to Jones within a 12-month
11    period after Jones was registered on the National Do Not Call Registry, including but not
12    limited to the period between 4/22/2016 and 4/22/2017. Jones seeks an amount not less than
13    $210,000 for at least 140 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
14    not less than $210,000 for at least 140 knowing and willful violations of 47 U.S.C. § 227(c).
15    Alternatively, Jones seeks an amount not less than $70,000 for at least 140 negligent violations
16    of 47 U.S.C. § 227(b), and not less than $70,000 for at least 140 negligent violations of 47
17    U.S.C. § 227(c). Finally, GoSmith sent Jones at least 140 commercial text messages in
18    violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
19    telephone solicitations in violation of RCW § 80.36.390, for which Jones seeks an amount not
20    less than $70,000, attorney’s fees, injunctive relief, and treble damages.
21         507.    Joseph Jones personally owns and uses the cellular phone number xxx-xxx-2445.
22    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
23    date Jones's original Complaint was filed), GoSmith sent Jones at least 32 telemarketing text
24    messages at this number. GoSmith knowingly and willfully sent these text messages using an
25    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
26    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
27    procedures that meet the minimum standards required for telemarketing in violation of 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 279 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 280 of 602




1     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Jones seeks an amount not less than $48,000 for
2     at least 32 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
3     $48,000 for at least 32 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
4     Jones seeks an amount not less than $16,000 for at least 32 negligent violations of 47 U.S.C. §
5     227(b), and not less than $16,000 for at least 32 negligent violations of 47 U.S.C. § 227(c).
6          508.    Joyce Joneschiet personally owns and uses the cellular phone number xxx-xxx-
7     3592. This number is a residential telephone subscription and is Joneschiet's only phone
8     number. Joneschiet uses this number for all her personal calls and carries the phone with her,
9     charging it in her room at night. Joneschiet has had this number for over 15 years. On
10    7/7/2005, Joneschiet registered this number on the National Do Not Call Registry. In the four
11    years preceding 4/22/2020 (the date Joneschiet's original Complaint was filed), GoSmith sent
12    Joneschiet at least 18 telemarketing text messages at this number. GoSmith knowingly and
13    willfully sent these text messages using an automatic telephone dialing system in violation of
14    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
15    sent these text messages without instituting procedures that meet the minimum standards
16    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
17    in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
18    willfully sent at least 2 text messages to Joneschiet within a 12-month period after Joneschiet
19    was registered on the National Do Not Call Registry, including but not limited to the period
20    between 2/16/2017 and 7/27/2017. Joneschiet seeks an amount not less than $27,000 for at
21    least 18 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
22    $27,000 for at least 18 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
23    Joneschiet seeks an amount not less than $9,000 for at least 18 negligent violations of 47
24    U.S.C. § 227(b), and not less than $9,000 for at least 18 negligent violations of 47 U.S.C. §
25    227(c). Finally, GoSmith sent Joneschiet at least 18 commercial text messages in violation of
26    RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 280 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 281 of 602




1     solicitations in violation of RCW § 80.36.390, for which Joneschiet seeks an amount not less
2     than $9,000, attorney’s fees, injunctive relief, and treble damages.
3          509.    Russell Jorgenson personally owns and uses the cellular phone number xxx-xxx-
4     1247. This number is a residential telephone subscription. In the four years preceding
5     4/22/2020 (the date Jorgenson's original Complaint was filed), GoSmith sent Jorgenson at least
6     2 telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
7     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Jorgenson seeks
11    an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $3,000 for at least 2 knowing and willful violations of 47
13    U.S.C. § 227(c). Alternatively, Jorgenson seeks an amount not less than $1,000 for at least 2
14    negligent violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent
15    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Jorgenson at least 2 commercial text
16    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
17    number of telephone solicitations in violation of RCW § 80.36.390, for which Jorgenson seeks
18    an amount not less than $1,000, attorney’s fees, injunctive relief, and treble damages.
19         510.    Gary Joyner personally owns and uses the cellular phone number xxx-xxx-1630.
20    This number is a residential telephone subscription and is Joyner's only phone. It is a cell
21    phone with an individual or family plan from Joyner's cellular telephone service provider.
22    Joyner uses this phone for all his personal calls. He carries this cell phone with him and plugs it
23    in to charge in his room at night. In the four years preceding 4/27/2020 (the date Joyner's
24    original Complaint was filed), GoSmith sent Joyner at least 127 telemarketing text messages at
25    this number. Joyner found the texts very annoying. GoSmith knowingly and willfully sent
26    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
27    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                  - 281 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 282 of 602




1     text messages without instituting procedures that meet the minimum standards required for
2     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Joyner seeks an
3     amount not less than $190,500 for at least 127 knowing and willful violations of 47 U.S.C. §
4     227(b), and an amount not less than $190,500 for at least 127 knowing and willful violations of
5     47 U.S.C. § 227(c). Alternatively, Joyner seeks an amount not less than $63,500 for at least
6     127 negligent violations of 47 U.S.C. § 227(b), and not less than $63,500 for at least 127
7     negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Joyner at least 127
8     commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
9     undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
10    Joyner seeks an amount not less than $63,500, attorney’s fees, injunctive relief, and treble
11    damages.
12         511.    Ted Judge personally owns and uses the cellular phone number xxx-xxx-8775.
13    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
14    date Judge's original Complaint was filed), GoSmith sent Judge at least 29 telemarketing text
15    messages at this number. GoSmith knowingly and willfully sent these text messages using an
16    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
17    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
18    procedures that meet the minimum standards required for telemarketing in violation of 47
19    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Judge seeks an amount not less than $43,500 for
20    at least 29 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
21    $43,500 for at least 29 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
22    Judge seeks an amount not less than $14,500 for at least 29 negligent violations of 47 U.S.C. §
23    227(b), and not less than $14,500 for at least 29 negligent violations of 47 U.S.C. § 227(c).
24         512.    Rick Kader personally owns and uses the cellular phone number xxx-xxx-7690.
25    This number is a residential telephone subscription. On 6/9/2010, Kader registered this number
26    on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Kader's
27    original Complaint was filed), GoSmith sent Kader 14. GoSmith knowingly and willfully sent
     PLAINTIFFS’ AMENDED COMPLAINT                  - 282 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 283 of 602




1     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
2     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
3     text messages without instituting procedures that meet the minimum standards required for
4     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
5     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
6     least 2 text messages to Kader within a 12-month period after Kader was registered on the
7     National Do Not Call Registry, including but not limited to the period between 7/25/2016 and
8     7/25/2017. Kader seeks an amount not less than $25,500 for at least 17 knowing and willful
9     violations of 47 U.S.C. § 227(b), and an amount not less than $25,500 for at least 17 knowing
10    and willful violations of 47 U.S.C. § 227(c). Alternatively, Kader seeks an amount not less
11    than $8,500 for at least 17 negligent violations of 47 U.S.C. § 227(b), and not less than $8,500
12    for at least 17 negligent violations of 47 U.S.C. § 227(c).
13         513.    Maria Kahookele personally owns and uses the cellular phone number xxx-xxx-
14    1644. This number is a residential telephone subscription and is Kahookele's only phone
15    number. It is her personal cellphone and the number from which she makes all of her personal
16    calls. She pays for it out of her personal bank account and charges it in her bedroom at night. In
17    the four years preceding 1/30/2020 (the date Kahookele's original Complaint was filed),
18    GoSmith sent Kahookele at least 28 telemarketing text messages, about 2 per week, to
19    Kahookele's cell phone at this number. GoSmith knowingly and willfully sent these text
20    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kahookele seeks
24    an amount not less than $42,000 for at least 28 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $42,000 for at least 28 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Kahookele seeks an amount not less than $14,000 for at least
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 283 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 284 of 602




1     28 negligent violations of 47 U.S.C. § 227(b), and not less than $14,000 for at least 28
2     negligent violations of 47 U.S.C. § 227(c).
3          514.    Jodi Kaili personally owns and uses the cellular phone number xxx-xxx-5618.
4     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
5     date Kaili's original Complaint was filed), GoSmith sent Kaili 18. GoSmith knowingly and
6     willfully sent these text messages using an automatic telephone dialing system in violation of
7     47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
8     sent these text messages without instituting procedures that meet the minimum standards
9     required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kaili
10    seeks an amount not less than $16,500 for at least 11 knowing and willful violations of 47
11    U.S.C. § 227(b), and an amount not less than $16,500 for at least 11 knowing and willful
12    violations of 47 U.S.C. § 227(c). Alternatively, Kaili seeks an amount not less than $5,500 for
13    at least 11 negligent violations of 47 U.S.C. § 227(b), and not less than $5,500 for at least 11
14    negligent violations of 47 U.S.C. § 227(c).
15         515.    Blake Kapp personally owns and uses the cellular phone number xxx-xxx-3530.
16    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
17    date Kapp's original Complaint was filed), GoSmith sent Kapp at least 23 telemarketing text
18    messages at this number. GoSmith knowingly and willfully sent these text messages using an
19    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
20    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
21    procedures that meet the minimum standards required for telemarketing in violation of 47
22    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kapp seeks an amount not less than $34,500 for at
23    least 23 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
24    $34,500 for at least 23 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
25    Kapp seeks an amount not less than $11,500 for at least 23 negligent violations of 47 U.S.C. §
26    227(b), and not less than $11,500 for at least 23 negligent violations of 47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 284 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 285 of 602




1          516.    Nicholas Kardaras personally owns and uses the cellular phone number xxx-xxx-
2     1391. This number is a residential telephone subscription and is Kardaras's personal cell phone,
3     which he pays for out of his personal bank account and uses to make all his personal calls. In
4     the four years preceding 4/21/2020 (the date Kardaras's original Complaint was filed),
5     GoSmith sent at least 317 telemarketing text messages to Kardaras's personal cell phone at this
6     number. GoSmith sent these texts 2-3 times per week and has been sending them for the past 3
7     years, which continued even after the filing of Mr. Kardaras's suit against GoSmith until it
8     finally stopped a few months ago, belatedly. GoSmith knowingly and willfully sent these text
9     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
10    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
11    text messages without instituting procedures that meet the minimum standards required for
12    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kardaras seeks an
13    amount not less than $475,500 for at least 317 knowing and willful violations of 47 U.S.C. §
14    227(b), and an amount not less than $475,500 for at least 317 knowing and willful violations of
15    47 U.S.C. § 227(c). Alternatively, Kardaras seeks an amount not less than $158,500 for at least
16    317 negligent violations of 47 U.S.C. § 227(b), and not less than $158,500 for at least 317
17    negligent violations of 47 U.S.C. § 227(c).
18         517.    Saul Kash personally owns and uses the cellular phone number xxx-xxx-6751.
19    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
20    date Kash's original Complaint was filed), GoSmith sent Kash at least 2 telemarketing text
21    messages at this number. GoSmith knowingly and willfully sent these text messages using an
22    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
23    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
24    procedures that meet the minimum standards required for telemarketing in violation of 47
25    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kash seeks an amount not less than $3,000 for at
26    least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
27    $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Kash
     PLAINTIFFS’ AMENDED COMPLAINT                  - 285 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 286 of 602




1     seeks an amount not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(b),
2     and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(c).
3          518.    Justin Kelberlau personally owns and uses the cellular phone number xxx-xxx-
4     4705. This number is a residential telephone subscription and is Kelberlau's personal cell
5     phone, which he pays for out of his personal bank account and uses to make all his personal
6     calls. It is Kelberlau's only phone number. In the four years preceding 1/30/2020 (the date
7     Kelberlau's original Complaint was filed), GoSmith sent Kelberlau at least 6 telemarketing text
8     messages at this number. GoSmith knowingly and willfully sent these text messages using an
9     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
10    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
11    procedures that meet the minimum standards required for telemarketing in violation of 47
12    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kelberlau seeks an amount not less than $9,000
13    for at least 6 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
14    $9,000 for at least 6 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
15    Kelberlau seeks an amount not less than $3,000 for at least 6 negligent violations of 47 U.S.C.
16    § 227(b), and not less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(c).
17         519.    Dennis Kellerman personally owns and uses the cellular phone number xxx-xxx-
18    9570. This number is a residential telephone subscription and is Kellerman's personal cell
19    phone, which he pays for out of his personal bank account and uses to make all his personal
20    calls. It is Kellerman's only phone number, which he uses for all his personal calls and also for
21    some work calls related to his home-based business. In the four years preceding 1/30/2020 (the
22    date Kellerman's original Complaint was filed), GoSmith sent Kellerman at least 148
23    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
24    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
25    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
26    text messages without instituting procedures that meet the minimum standards required for
27    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kellerman seeks
     PLAINTIFFS’ AMENDED COMPLAINT                  - 286 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 287 of 602




1     an amount not less than $222,000 for at least 148 knowing and willful violations of 47 U.S.C. §
2     227(b), and an amount not less than $222,000 for at least 148 knowing and willful violations of
3     47 U.S.C. § 227(c). Alternatively, Kellerman seeks an amount not less than $74,000 for at least
4     148 negligent violations of 47 U.S.C. § 227(b), and not less than $74,000 for at least 148
5     negligent violations of 47 U.S.C. § 227(c).
6          520.    Mike Kelly personally owns and uses the cellular phone number xxx-xxx-7250.
7     This number is a residential telephone subscription. On 7/24/2005, Kelly registered this
8     number on the National Do Not Call Registry. In the four years preceding 4/29/2020 (the date
9     Kelly's original Complaint was filed), GoSmith sent Kelly at least 8 telemarketing text
10    messages at this number. GoSmith knowingly and willfully sent these text messages using an
11    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
12    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
13    procedures that meet the minimum standards required for telemarketing in violation of 47
14    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
15    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Kelly
16    within a 12-month period after Kelly was registered on the National Do Not Call Registry,
17    including but not limited to the period between 4/29/2016 and 4/29/2017. Kelly seeks an
18    amount not less than $12,000 for at least 8 knowing and willful violations of 47 U.S.C. §
19    227(b), and an amount not less than $12,000 for at least 8 knowing and willful violations of 47
20    U.S.C. § 227(c). Alternatively, Kelly seeks an amount not less than $4,000 for at least 8
21    negligent violations of 47 U.S.C. § 227(b), and not less than $4,000 for at least 8 negligent
22    violations of 47 U.S.C. § 227(c).
23         521.    Tim Kelly personally owns and uses the cellular phone number xxx-xxx-4728.
24    This number is a residential telephone subscription. On 6/30/2003, Kelly registered this
25    number on the National Do Not Call Registry. In the four years preceding 4/27/2020 (the date
26    Kelly's original Complaint was filed), GoSmith sent Kelly at least 11 telemarketing text
27    messages at this number. GoSmith knowingly and willfully sent these text messages using an
     PLAINTIFFS’ AMENDED COMPLAINT                  - 287 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 288 of 602




1     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
2     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
3     procedures that meet the minimum standards required for telemarketing in violation of 47
4     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
5     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Kelly
6     within a 12-month period after Kelly was registered on the National Do Not Call Registry,
7     including but not limited to the period between 1/31/2017 and 1/31/2018. Kelly seeks an
8     amount not less than $16,500 for at least 11 knowing and willful violations of 47 U.S.C. §
9     227(b), and an amount not less than $16,500 for at least 11 knowing and willful violations of
10    47 U.S.C. § 227(c). Alternatively, Kelly seeks an amount not less than $5,500 for at least 11
11    negligent violations of 47 U.S.C. § 227(b), and not less than $5,500 for at least 11 negligent
12    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Kelly at least 11 commercial text
13    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
14    number of telephone solicitations in violation of RCW § 80.36.390, for which Kelly seeks an
15    amount not less than $5,500, attorney’s fees, injunctive relief, and treble damages.
16         522.    DeWayne Kelly personally owns and uses the cellular phone number xxx-xxx-
17    0254. This number is a residential telephone subscription. In the four years preceding
18    4/28/2020 (the date Kelly's original Complaint was filed), GoSmith sent Kelly at least 677
19    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
20    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kelly seeks an
24    amount not less than $1,015,500 for at least 677 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $1,015,500 for at least 677 knowing and willful violations
26    of 47 U.S.C. § 227(c). Alternatively, Kelly seeks an amount not less than $338,500 for at least
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 288 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 289 of 602




1     677 negligent violations of 47 U.S.C. § 227(b), and not less than $338,500 for at least 677
2     negligent violations of 47 U.S.C. § 227(c).
3          523.    Michele Kelly personally owns and uses the cellular phone number xxx-xxx-
4     2857. This number is a residential telephone subscription. On 11/6/2015, Kelly registered this
5     number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
6     Kelly's original Complaint was filed), GoSmith sent Kelly at least 45 telemarketing text
7     messages at this number. GoSmith knowingly and willfully sent these text messages using an
8     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
9     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
10    procedures that meet the minimum standards required for telemarketing in violation of 47
11    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
12    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Kelly
13    within a 12-month period after Kelly was registered on the National Do Not Call Registry,
14    including but not limited to the period between 9/10/2017 and 9/20/2017. Kelly seeks an
15    amount not less than $67,500 for at least 45 knowing and willful violations of 47 U.S.C. §
16    227(b), and an amount not less than $67,500 for at least 45 knowing and willful violations of
17    47 U.S.C. § 227(c). Alternatively, Kelly seeks an amount not less than $22,500 for at least 45
18    negligent violations of 47 U.S.C. § 227(b), and not less than $22,500 for at least 45 negligent
19    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Kelly at least 45 commercial text
20    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
21    number of telephone solicitations in violation of RCW § 80.36.390, for which Kelly seeks an
22    amount not less than $22,500, attorney’s fees, injunctive relief, and treble damages.
23         524.    David Kennedy personally owns and uses the cellular phone number xxx-xxx-
24    1018. This number is a residential telephone subscription. In the four years preceding
25    4/27/2020 (the date Kennedy's original Complaint was filed), GoSmith sent Kennedy at least
26    10 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
27    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 289 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 290 of 602




1     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
2     text messages without instituting procedures that meet the minimum standards required for
3     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kennedy seeks an
4     amount not less than $15,000 for at least 10 knowing and willful violations of 47 U.S.C. §
5     227(b), and an amount not less than $15,000 for at least 10 knowing and willful violations of
6     47 U.S.C. § 227(c). Alternatively, Kennedy seeks an amount not less than $5,000 for at least
7     10 negligent violations of 47 U.S.C. § 227(b), and not less than $5,000 for at least 10 negligent
8     violations of 47 U.S.C. § 227(c).
9          525.    William Kennedy personally owns and uses the cellular phone number xxx-xxx-
10    0359. This number is a residential telephone subscription. On 12/8/2004, Kennedy registered
11    this number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the
12    date Kennedy's original Complaint was filed), GoSmith sent Kennedy at least 16 telemarketing
13    text messages at this number. GoSmith knowingly and willfully sent these text messages using
14    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
15    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
16    instituting procedures that meet the minimum standards required for telemarketing in violation
17    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
18    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
19    Kennedy within a 12-month period after Kennedy was registered on the National Do Not Call
20    Registry, including but not limited to the period between 6/29/2016 and 6/29/2017. Kennedy
21    seeks an amount not less than $24,000 for at least 16 knowing and willful violations of 47
22    U.S.C. § 227(b), and an amount not less than $24,000 for at least 16 knowing and willful
23    violations of 47 U.S.C. § 227(c). Alternatively, Kennedy seeks an amount not less than $8,000
24    for at least 16 negligent violations of 47 U.S.C. § 227(b), and not less than $8,000 for at least
25    16 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Kennedy at least 16
26    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
27    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
     PLAINTIFFS’ AMENDED COMPLAINT                  - 290 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 291 of 602




1     Kennedy seeks an amount not less than $8,000, attorney’s fees, injunctive relief, and treble
2     damages.
3          526.    Kaleb Kensmoe personally owns and uses the cellular phone number xxx-xxx-
4     5983. This number is a residential telephone subscription and was Kensmoe's only phone. He
5     used it for all his personal calls and paid for it out of his personal checking account. On
6     6/26/2009, Kensmoe registered this number on the National Do Not Call Registry. In the four
7     years preceding 4/22/2020 (the date Kensmoe's original Complaint was filed), GoSmith sent
8     Kensmoe at least 34 telemarketing text messages at this number. GoSmith knowingly and
9     willfully sent these text messages using an automatic telephone dialing system in violation of
10    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
11    sent these text messages without instituting procedures that meet the minimum standards
12    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
13    in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
14    willfully sent at least 2 text messages to Kensmoe within a 12-month period after Kensmoe
15    was registered on the National Do Not Call Registry, including but not limited to the period
16    between 3/9/2017 and 10/8/2017. Kensmoe seeks an amount not less than $51,000 for at least
17    34 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $51,000
18    for at least 34 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Kensmoe
19    seeks an amount not less than $17,000 for at least 34 negligent violations of 47 U.S.C. §
20    227(b), and not less than $17,000 for at least 34 negligent violations of 47 U.S.C. § 227(c).
21         527.    Jacob Kerlin personally owns and uses the cellular phone number xxx-xxx-6157.
22    This number is a residential telephone subscription and is Kerlin's personal cell phone, which
23    he pays for out of his personal bank account and uses to make all his personal calls. It is
24    Kerlin's only phone number, which he keeps with him and charges on his nightstand in his
25    room at night. In the four years preceding 4/22/2020 (the date Kerlin's original Complaint was
26    filed), GoSmith sent Kerlin at least 11 telemarketing text messages at this number. GoSmith
27    knowingly and willfully sent these text messages using an automatic telephone dialing system
     PLAINTIFFS’ AMENDED COMPLAINT                  - 291 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 292 of 602




1     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
2     knowingly and willfully sent these text messages without instituting procedures that meet the
3     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
4     § 64.1200(d). Kerlin seeks an amount not less than $16,500 for at least 11 knowing and willful
5     violations of 47 U.S.C. § 227(b), and an amount not less than $16,500 for at least 11 knowing
6     and willful violations of 47 U.S.C. § 227(c). Alternatively, Kerlin seeks an amount not less
7     than $5,500 for at least 11 negligent violations of 47 U.S.C. § 227(b), and not less than $5,500
8     for at least 11 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Kerlin at least
9     11 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and
10    an undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
11    Kerlin seeks an amount not less than $5,500, attorney’s fees, injunctive relief, and treble
12    damages.
13         528.    Thomas Kernan personally owns and uses the cellular phone number xxx-xxx-
14    7150. This number is a residential telephone subscription, which Kernan pays for out of his
15    personal bank account and uses to make all his personal calls. It is his only phone and he keeps
16    it with him, charging it in his room at night. In the four years preceding 4/21/2020 (the date
17    Kernan's original Complaint was filed), GoSmith sent Kernan at least 340 telemarketing text
18    messages at this number. GoSmith sent the telemarketing texts to his personal cellphone about
19    4 times a week for well over a year. Kernan is still receiving text messages from Defendants,
20    but not as often and reports receiving 2-3 a month, in spite of filing this lawsuit. GoSmith
21    knowingly and willfully sent these text messages using an automatic telephone dialing system
22    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
23    knowingly and willfully sent these text messages without instituting procedures that meet the
24    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
25    § 64.1200(d). Kernan seeks an amount not less than $510,000 for at least 340 knowing and
26    willful violations of 47 U.S.C. § 227(b), and an amount not less than $510,000 for at least 340
27    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Kernan seeks an amount
     PLAINTIFFS’ AMENDED COMPLAINT                  - 292 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 293 of 602




1     not less than $170,000 for at least 340 negligent violations of 47 U.S.C. § 227(b), and not less
2     than $170,000 for at least 340 negligent violations of 47 U.S.C. § 227(c).
3          529.    Wes Keysor personally owns and uses the cellular phone number xxx-xxx-7076.
4     Keysor has had this number for over 18 years. This number is a residential telephone
5     subscription on a personal mobile plan with his cellular service provider. On 11/25/2003,
6     Keysor registered this number on the National Do Not Call Registry. Keysor is a home
7     inspector. The number was originally tied to the landline in his home, which he ported to his
8     cell phone due to the mobile nature of his business. Keysor takes all his calls on this cell phone
9     and does not have a landline home phone anymore. In the four years preceding 1/30/2020 (the
10    date Keysor's original Complaint was filed), GoSmith sent Keysor's personal cell phone at least
11    2 telemarketing text messages per week, or more than 286 separate texts). GoSmith knowingly
12    and willfully sent these text messages using an automatic telephone dialing system in violation
13    of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and
14    willfully sent these text messages without instituting procedures that meet the minimum
15    standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
16    64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
17    knowingly and willfully sent at least 2 text messages to Keysor within a 12-month period after
18    Keysor was registered on the National Do Not Call Registry, including but not limited to the
19    period between 5/8/2017 and 5/8/2018. Keysor seeks an amount not less than $429,000 for at
20    least 286 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
21    $429,000 for at least 286 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
22    Keysor seeks an amount not less than $143,000 for at least 286 negligent violations of 47
23    U.S.C. § 227(b), and not less than $143,000 for at least 286 negligent violations of 47 U.S.C. §
24    227(c).
25         530.    Julia Kharitonenko personally owns and uses the cellular phone number xxx-xxx-
26    3982. This number is a residential telephone subscription. In the four years preceding
27    4/28/2020 (the date Kharitonenko's original Complaint was filed), GoSmith sent Kharitonenko
     PLAINTIFFS’ AMENDED COMPLAINT                  - 293 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 294 of 602




1     at least 9 telemarketing text messages at this number. GoSmith knowingly and willfully sent
2     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
3     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
4     text messages without instituting procedures that meet the minimum standards required for
5     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kharitonenko
6     seeks an amount not less than $13,500 for at least 9 knowing and willful violations of 47
7     U.S.C. § 227(b), and an amount not less than $13,500 for at least 9 knowing and willful
8     violations of 47 U.S.C. § 227(c). Alternatively, Kharitonenko seeks an amount not less than
9     $4,500 for at least 9 negligent violations of 47 U.S.C. § 227(b), and not less than $4,500 for at
10    least 9 negligent violations of 47 U.S.C. § 227(c).
11         531.    Geoff Kidder personally owns and uses the cellular phone number xxx-xxx-1278.
12    This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
13    date Kidder's original Complaint was filed), GoSmith sent Kidder at least 3 telemarketing text
14    messages at this number. GoSmith knowingly and willfully sent these text messages using an
15    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
16    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kidder seeks an amount not less than $4,500 for
19    at least 3 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
20    $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
21    Kidder seeks an amount not less than $1,500 for at least 3 negligent violations of 47 U.S.C. §
22    227(b), and not less than $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(c).
23         532.    Steve Kincaid personally owns and uses the cellular phone number xxx-xxx-0307.
24    This number is a residential telephone subscription, but it is Kincaid's business phone and he
25    has another cellphone he uses for personal use. In the four years preceding 1/30/2020 (the date
26    Kincaid's original Complaint was filed), GoSmith sent Kincaid at least 13 telemarketing text
27    messages at this number. GoSmith knowingly and willfully sent these text messages using an
     PLAINTIFFS’ AMENDED COMPLAINT                  - 294 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 295 of 602




1     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
2     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
3     procedures that meet the minimum standards required for telemarketing in violation of 47
4     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kincaid seeks an amount not less than $19,500 for
5     at least 13 knowing and willful violations of 47 U.S.C. § 227(b). Alternatively, Kincaid seeks
6     an amount not less than $6,500 for at least 13 negligent violations of 47 U.S.C. § 227(b).
7          533.    Dennis Kisilev personally owns and uses the cellular phone number xxx-xxx-
8     8066. This number is a residential telephone subscription. On 12/14/2018, Kisilev registered
9     this number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the
10    date Kisilev's original Complaint was filed), GoSmith sent Kisilev at least 29 telemarketing
11    text messages at this number. GoSmith knowingly and willfully sent these text messages using
12    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
13    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
14    instituting procedures that meet the minimum standards required for telemarketing in violation
15    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
16    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
17    Kisilev within a 12-month period after Kisilev was registered on the National Do Not Call
18    Registry, including but not limited to the period between 12/14/2018 and 12/14/2019. Kisilev
19    seeks an amount not less than $43,500 for at least 29 knowing and willful violations of 47
20    U.S.C. § 227(b), and an amount not less than $43,500 for at least 29 knowing and willful
21    violations of 47 U.S.C. § 227(c). Alternatively, Kisilev seeks an amount not less than $14,500
22    for at least 29 negligent violations of 47 U.S.C. § 227(b), and not less than $14,500 for at least
23    29 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Kisilev at least 29
24    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
25    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
26    Kisilev seeks an amount not less than $14,500, attorney’s fees, injunctive relief, and treble
27    damages.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 295 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 296 of 602




1          534.    Kevin Kittler personally owns and uses the cellular phone number xxx-xxx-2587.
2     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
3     date Kittler's original Complaint was filed), GoSmith sent Kittler at least 42 telemarketing text
4     messages at this number. GoSmith knowingly and willfully sent these text messages using an
5     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
6     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
7     procedures that meet the minimum standards required for telemarketing in violation of 47
8     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kittler seeks an amount not less than $63,000 for
9     at least 42 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
10    $63,000 for at least 42 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
11    Kittler seeks an amount not less than $21,000 for at least 42 negligent violations of 47 U.S.C. §
12    227(b), and not less than $21,000 for at least 42 negligent violations of 47 U.S.C. § 227(c).
13         535.    Michael Knauff personally owns and uses the cellular phone number xxx-xxx-
14    9143. This number is a residential telephone subscription. In the four years preceding
15    4/22/2020 (the date Knauff's original Complaint was filed), GoSmith sent Knauff at least 46
16    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
17    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
18    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
19    text messages without instituting procedures that meet the minimum standards required for
20    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Knauff seeks an
21    amount not less than $69,000 for at least 46 knowing and willful violations of 47 U.S.C. §
22    227(b), and an amount not less than $69,000 for at least 46 knowing and willful violations of
23    47 U.S.C. § 227(c). Alternatively, Knauff seeks an amount not less than $23,000 for at least 46
24    negligent violations of 47 U.S.C. § 227(b), and not less than $23,000 for at least 46 negligent
25    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Knauff at least 46 commercial text
26    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 296 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 297 of 602




1     number of telephone solicitations in violation of RCW § 80.36.390, for which Knauff seeks an
2     amount not less than $23,000, attorney’s fees, injunctive relief, and treble damages.
3          536.    Vivian Knezevich personally owns and uses the cellular phone number xxx-xxx-
4     9771. This number is a residential telephone subscription and is Knezevich's personal cell
5     phone and her only phone. She uses it for all her personal calls, charges it at home, and carries
6     it with her everywhere. It is the number her family and friends use to get in touch with her. In
7     the four years preceding 4/28/2020 (the date Knezevich's original Complaint was filed),
8     GoSmith sent Knezevich at least 138 telemarketing text messages at this number. Knezevich
9     has screenshots of texts she received as early as June 2017 and as late as February 2019.
10    GoSmith's texts would come in waves. At times, she received a text almost every day.
11    Eventually, Knezevich would block the number, but she would inevitably start getting the texts
12    from a new number. Knezevich was worried that GoSmith would eventually spoof the number
13    of an actual client and didn't dare block all the numbers they texted her from. The constant
14    texts harassed Knezevich and constantly interrupted her day. GoSmith knowingly and willfully
15    sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
16    § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
17    text messages without instituting procedures that meet the minimum standards required for
18    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Knezevich seeks
19    an amount not less than $207,000 for at least 138 knowing and willful violations of 47 U.S.C. §
20    227(b), and an amount not less than $207,000 for at least 138 knowing and willful violations of
21    47 U.S.C. § 227(c). Alternatively, Knezevich seeks an amount not less than $69,000 for at least
22    138 negligent violations of 47 U.S.C. § 227(b), and not less than $69,000 for at least 138
23    negligent violations of 47 U.S.C. § 227(c).
24         537.    Heidi Knutson personally owns and uses the cellular phone number xxx-xxx-
25    5450. This number is a residential telephone subscription and is Knutson's only phone. She
26    uses this number to make all her personal calls and it is the number by which all her friends
27    and family contact her. She pays for it with her personal bank account and keeps it in her room
     PLAINTIFFS’ AMENDED COMPLAINT                  - 297 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 298 of 602




1     at night. Knutson runs a cleaning business out of her home and gives her personal phone
2     number to her clients, but it is her only number and not a business-dedicated number. In the
3     four years preceding 1/30/2020 (the date Knutson's original Complaint was filed), GoSmith
4     sent Knutson at least 6 telemarketing text messages at this number and up to several times a
5     week. GoSmith knowingly and willfully sent these text messages using an automatic telephone
6     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
7     GoSmith knowingly and willfully sent these text messages without instituting procedures that
8     meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
9     47 C.F.R. § 64.1200(d). Knutson seeks an amount not less than $9,000 for at least 6 knowing
10    and willful violations of 47 U.S.C. § 227(b), and an amount not less than $9,000 for at least 6
11    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Knutson seeks an amount
12    not less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(b), and not less than
13    $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(c).
14         538.    Brandon Koch personally owns and uses the cellular phone number xxx-xxx-
15    9080. This number is a residential telephone subscription and is Koch's only phone. This is his
16    personal telephone number and the number he uses to do all of his personal calls. He pays for it
17    out of his personal bank account and it is on a personal or family plan with his cellular service
18    provider. In the four years preceding 4/22/2020 (the date Koch's original Complaint was filed),
19    GoSmith sent Koch at least 83 telemarketing text messages at this number, often sending
20    multiple texts a day. GoSmith knowingly and willfully sent these text messages using an
21    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
22    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
23    procedures that meet the minimum standards required for telemarketing in violation of 47
24    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Koch seeks an amount not less than $124,500 for
25    at least 83 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
26    $124,500 for at least 83 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
27    Koch seeks an amount not less than $41,500 for at least 83 negligent violations of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 298 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 299 of 602




1     227(b), and not less than $41,500 for at least 83 negligent violations of 47 U.S.C. §
2     227(c).Finally, GoSmith sent Koch at least 83 commercial text messages in violation of RCW
3     §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations
4     in violation of RCW § 80.36.390, for which Koch seeks an amount not less than $41,500,
5     attorney’s fees, injunctive relief, and treble damages.
6          539.    Joe Kokoruda personally owns and uses the cellular phone number xxx-xxx-0143.
7     This number is a residential telephone subscription. In the four years preceding 4/24/2020 (the
8     date Kokoruda's original Complaint was filed), GoSmith sent Kokoruda at least 184
9     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
10    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
11    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
12    text messages without instituting procedures that meet the minimum standards required for
13    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kokoruda seeks
14    an amount not less than $276,000 for at least 184 knowing and willful violations of 47 U.S.C. §
15    227(b), and an amount not less than $276,000 for at least 184 knowing and willful violations of
16    47 U.S.C. § 227(c). Alternatively, Kokoruda seeks an amount not less than $92,000 for at least
17    184 negligent violations of 47 U.S.C. § 227(b), and not less than $92,000 for at least 184
18    negligent violations of 47 U.S.C. § 227(c).
19         540.    Blaine Konow personally owns and uses the cellular phone number xxx-xxx-
20    6306. This number is a residential telephone subscription and is Konow's only phone. He
21    makes all of his personal calls using this cell phone. He does use it occasionally for work calls,
22    but he pays for it out of his personal bank account and this is the number his friends and family
23    use to contact him. He carries this phone with him and charges it in his room at night. On
24    7/24/2015, Konow registered this number on the National Do Not Call Registry. In the four
25    years preceding 4/21/2020 (the date Konow's original Complaint was filed), GoSmith sent
26    Konow at least 42 telemarketing text messages at this number. Konow would get up to 6 texts
27    a day. He tried blocking the texts and filing FCC complaints, but the texts kept coming for a
     PLAINTIFFS’ AMENDED COMPLAINT                  - 299 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 300 of 602




1     while. GoSmith knowingly and willfully sent these text messages using an automatic telephone
2     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
3     GoSmith knowingly and willfully sent these text messages without instituting procedures that
4     meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
5     47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c),
6     GoSmith knowingly and willfully sent at least 2 text messages to Konow within a 12-month
7     period after Konow was registered on the National Do Not Call Registry, including but not
8     limited to the period between 4/21/2016 and 4/21/2017. Konow seeks an amount not less than
9     $63,000 for at least 42 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
10    not less than $63,000 for at least 42 knowing and willful violations of 47 U.S.C. § 227(c).
11    Alternatively, Konow seeks an amount not less than $21,000 for at least 42 negligent violations
12    of 47 U.S.C. § 227(b), and not less than $21,000 for at least 42 negligent violations of 47
13    U.S.C. § 227(c).
14         541.    Jason Kotar personally owns and uses the cellular phone number xxx-xxx-1517.
15    This number is a residential telephone subscription and is Kotar's only phone. He uses this cell
16    phone for all his personal calls and pays for it out of his personal bank account. He charges it at
17    his house. He also takes work calls related to his home-based business on this phone. In the
18    four years preceding 4/28/2020 (the date Kotar's original Complaint was filed), GoSmith sent
19    Kotar at least 54 telemarketing text messages at this number. GoSmith knowingly and willfully
20    sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
21    § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kotar seeks an
24    amount not less than $81,000 for at least 54 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $81,000 for at least 54 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Kotar seeks an amount not less than $27,000 for at least 54
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 300 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 301 of 602




1     negligent violations of 47 U.S.C. § 227(b), and not less than $27,000 for at least 54 negligent
2     violations of 47 U.S.C. § 227(c).
3          542.    Tim Kovalsky personally owns and uses the cellular phone number xxx-xxx-
4     5667. This number is a residential telephone subscription. On 2/19/2008, Kovalsky registered
5     this number on the National Do Not Call Registry. In the four years preceding 4/29/2020 (the
6     date Kovalsky's original Complaint was filed), GoSmith sent Kovalsky at least 32
7     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
8     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
9     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
10    text messages without instituting procedures that meet the minimum standards required for
11    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
12    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
13    least 2 text messages to Kovalsky within a 12-month period after Kovalsky was registered on
14    the National Do Not Call Registry, including but not limited to the period between 2/14/2017
15    and 2/14/2018. Kovalsky seeks an amount not less than $48,000 for at least 32 knowing and
16    willful violations of 47 U.S.C. § 227(b), and an amount not less than $48,000 for at least 32
17    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Kovalsky seeks an amount
18    not less than $16,000 for at least 32 negligent violations of 47 U.S.C. § 227(b), and not less
19    than $16,000 for at least 32 negligent violations of 47 U.S.C. § 227(c).
20         543.    Jean Kropp personally owns and uses the cellular phone number xxx-xxx-0439.
21    This number is a residential telephone subscription and is Kropp's personal phone. Her
22    business has a separate number from her cell phone. This number is the only one she uses for
23    communicating with friends and family. In the four years preceding 4/21/2020 (the date
24    Kropp's original Complaint was filed), GoSmith sent Kropp at least 169 telemarketing text
25    messages at this number. GoSmith sent Kropp's personal cell phone multiple texts each day for
26    nearly a year. Kropp does commercial sales only. She responded to the texts to ask them to
27    stop sending the texts and to tell them they had the wrong number, but they continued to send
     PLAINTIFFS’ AMENDED COMPLAINT                  - 301 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 302 of 602




1     her solicitations to purchase residential job leads. Kropp consistently told GoSmith that she
2     was not interested and tried to opt out of any future texts. The texts from GoSmith came from
3     many different phone numbers. GoSmith knowingly and willfully sent these text messages
4     using an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and
5     47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
6     instituting procedures that meet the minimum standards required for telemarketing in violation
7     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kropp seeks an amount not less than
8     $253,500 for at least 169 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
9     not less than $253,500 for at least 169 knowing and willful violations of 47 U.S.C. § 227(c).
10    Alternatively, Kropp seeks an amount not less than $84,500 for at least 169 negligent
11    violations of 47 U.S.C. § 227(b), and not less than $84,500 for at least 169 negligent violations
12    of 47 U.S.C. § 227(c).
13         544.    Caleb Kruger personally owns and uses the cellular phone number xxx-xxx-5897.
14    This number is a residential telephone subscription. In the four years preceding 4/27/2020 (the
15    date Kruger's original Complaint was filed), GoSmith sent Kruger at least 69 telemarketing text
16    messages at this number. GoSmith knowingly and willfully sent these text messages using an
17    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
18    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
19    procedures that meet the minimum standards required for telemarketing in violation of 47
20    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kruger seeks an amount not less than $103,500
21    for at least 69 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
22    than $103,500 for at least 69 knowing and willful violations of 47 U.S.C. § 227(c).
23    Alternatively, Kruger seeks an amount not less than $34,500 for at least 69 negligent violations
24    of 47 U.S.C. § 227(b), and not less than $34,500 for at least 69 negligent violations of 47
25    U.S.C. § 227(c).
26         545.    Daniel Kryger personally owns and uses the cellular phone number xxx-xxx-
27    3711. This number is a residential telephone subscription. In the four years preceding
     PLAINTIFFS’ AMENDED COMPLAINT                 - 302 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 303 of 602




1     4/22/2020 (the date Kryger's original Complaint was filed), GoSmith sent Kryger at least 341
2     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
3     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
4     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
5     text messages without instituting procedures that meet the minimum standards required for
6     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kryger seeks an
7     amount not less than $511,500 for at least 341 knowing and willful violations of 47 U.S.C. §
8     227(b), and an amount not less than $511,500 for at least 341 knowing and willful violations of
9     47 U.S.C. § 227(c). Alternatively, Kryger seeks an amount not less than $170,500 for at least
10    341 negligent violations of 47 U.S.C. § 227(b), and not less than $170,500 for at least 341
11    negligent violations of 47 U.S.C. § 227(c).
12         546.    Melissa Kuchman personally owns and uses the cellular phone number xxx-xxx-
13    2355. This number is a residential telephone subscription and is Kuchman's only phone. This is
14    her personal cell phone and she pays for it out of her personal bank account. This is the phone
15    her friends and family use to contact Kuchman. On 9/4/2005, Kuchman registered this number
16    on the National Do Not Call Registry. Despite being present on the National Do Not Call
17    Registry for over 15 years, in the four years preceding 4/22/2020 (the date Kuchman's original
18    Complaint was filed), GoSmith sent Kuchman at least 28 telemarketing text messages at this
19    number. GoSmith knowingly and willfully sent these text messages using an automatic
20    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
21    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
22    procedures that meet the minimum standards required for telemarketing in violation of 47
23    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
24    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
25    Kuchman within a 12-month period after Kuchman was registered on the National Do Not Call
26    Registry, including but not limited to the period between 9/9/2017 and 9/16/2017. Kuchman
27    seeks an amount not less than $42,000 for at least 28 knowing and willful violations of 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 303 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 304 of 602




1     U.S.C. § 227(b), and an amount not less than $42,000 for at least 28 knowing and willful
2     violations of 47 U.S.C. § 227(c). Alternatively, Kuchman seeks an amount not less than
3     $14,000 for at least 28 negligent violations of 47 U.S.C. § 227(b), and not less than $14,000 for
4     at least 28 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Kuchman at least
5     28 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and
6     an undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
7     Kuchman seeks an amount not less than $14,000, attorney’s fees, injunctive relief, and treble
8     damages.
9          547.    Matthew Kuehn personally owns and uses the cellular phone number xxx-xxx-
10    6386. This number is a residential telephone subscription and is Kuehn's personal cell phone.
11    He has a separate number for his business phone. This number is strictly Kuehn's personal
12    number and is used for friends and family, or only for customers in an emergency, but Kuehn
13    has always tried to keep the numbers separate to protect his privacy. In the four years
14    preceding 1/30/2020 (the date Kuehn's original Complaint was filed), GoSmith sent Kuehn's
15    personal cell phone at least 2 telemarketing text messages per week, going silent for a while,
16    then texting several times a week all over again. GoSmith knowingly and willfully sent these
17    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
18    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
19    text messages without instituting procedures that meet the minimum standards required for
20    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kuehn seeks an
21    amount not less than $21,000 for at least 14 knowing and willful violations of 47 U.S.C. §
22    227(b), and an amount not less than $21,000 for at least 14 knowing and willful violations of
23    47 U.S.C. § 227(c). Alternatively, Kuehn seeks an amount not less than $7,000 for at least 14
24    negligent violations of 47 U.S.C. § 227(b), and not less than $7,000 for at least 14 negligent
25    violations of 47 U.S.C. § 227(c).
26         548.    Michael Kurz personally owns and uses the cellular phone number xxx-xxx-5879.
27    This number is a residential telephone subscription and Kurz's only telephone. Kurz has used
     PLAINTIFFS’ AMENDED COMPLAINT                 - 304 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 305 of 602




1     this cell phone to communicate with family and friends since 1999. Kurz pays for this cell
2     phone with a personal bank account and keeps this cell phone on his at all times. On 1/17/2009,
3     Kurz registered this number on the National Do Not Call Registry. In the four years preceding
4     4/21/2020 (the date Kurz's original Complaint was filed), GoSmith sent Kurz at least 15
5     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
6     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
7     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
8     text messages without instituting procedures that meet the minimum standards required for
9     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
10    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
11    least 2 text messages to Kurz within a 12-month period after Kurz was registered on the
12    National Do Not Call Registry, including but not limited to the period between 10/10/2016 and
13    10/10/2017. Kurz seeks an amount not less than $22,500 for at least 15 knowing and willful
14    violations of 47 U.S.C. § 227(b), and an amount not less than $22,500 for at least 15 knowing
15    and willful violations of 47 U.S.C. § 227(c). Alternatively, Kurz seeks an amount not less than
16    $7,500 for at least 15 negligent violations of 47 U.S.C. § 227(b), and not less than $7,500 for at
17    least 15 negligent violations of 47 U.S.C. § 227(c).
18         549.    Thomas Kyte personally owns and uses the cellular phone number xxx-xxx-8923.
19    This number is a Kyte’s personal, residential telephone subscription that Kyte has occasionally
20    ¬used in a home-based business. In the four years preceding 4/30/2020 (the date Kyte’s
21    original Complaint was filed), Defendants knowingly sent at least 10 telemarketing text
22    messages to Kyte at this number, without first obtaining Kyte’s prior express consent in any
23    form. On information and belief, the actual number of violations is much higher. Defendants
24    knowingly and willfully sent these text messages using an automatic telephone dialing system
25    in violation of 47 U.S.C. § 227(b)(1)(A)(iii). Kyte does not wish to receive telephone
26    solicitations and personally registered this residential telephone number on the National Do
27    Not Call Registry on 01/15/2009. Defendants knowingly and willfully sent at least 5 text
     PLAINTIFFS’ AMENDED COMPLAINT                  - 305 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 306 of 602




1     messages to Kyte within a 12-month period after Kyte was registered on the National Do Not
2     Call Registry, including but not limited to the period between 04/30/2016 and 04/30/2017,
3     violating 47 U.S.C. § 227(c). Further, Defendants knowingly and willfully sent these text
4     messages without instituting procedures that meet the minimum standards required for
5     telemarketing, in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Kyte seeks an
6     amount not less than $15,000 for at least 10 knowing and willful violations of 47 U.S.C. §
7     227(b), and an amount not less than $15,000 for at least 10 knowing and willful violations of
8     47 U.S.C. § 227(c). Alternatively, Kyte seeks an amount not less than $5,000 for at least 10
9     negligent violations of 47 U.S.C. § 227(b), and not less than $5,000 for at least 10 negligent
10    violations of 47 U.S.C. § 227(c).
11         550.    Irma Lainez personally owns and uses the cellular phone number xxx-xxx-3677.
12    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
13    date Lainez's original Complaint was filed), GoSmith sent Lainez at least 26 telemarketing text
14    messages at this number. GoSmith knowingly and willfully sent these text messages using an
15    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
16    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Lainez seeks an amount not less than $39,000 for
19    at least 26 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
20    $39,000 for at least 26 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
21    Lainez seeks an amount not less than $13,000 for at least 26 negligent violations of 47 U.S.C. §
22    227(b), and not less than $13,000 for at least 26 negligent violations of 47 U.S.C. § 227(c).
23         551.    Steve Lambert personally owns and uses the cellular phone number xxx-xxx-
24    1155. This number is a residential telephone subscription. On 5/19/2010, Lambert registered
25    this number on the National Do Not Call Registry. In the four years preceding 4/21/2020 (the
26    date Lambert's original Complaint was filed), GoSmith sent Lambert at least 663 telemarketing
27    text messages at this number. GoSmith knowingly and willfully sent these text messages using
     PLAINTIFFS’ AMENDED COMPLAINT                 - 306 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 307 of 602




1     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
2     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
3     instituting procedures that meet the minimum standards required for telemarketing in violation
4     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
5     47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
6     Lambert within a 12-month period after Lambert was registered on the National Do Not Call
7     Registry, including but not limited to the period between 4/3/2017 and 4/3/2018. Lambert
8     seeks an amount not less than $994,500 for at least 663 knowing and willful violations of 47
9     U.S.C. § 227(b), and an amount not less than $994,500 for at least 663 knowing and willful
10    violations of 47 U.S.C. § 227(c). Alternatively, Lambert seeks an amount not less than
11    $331,500 for at least 663 negligent violations of 47 U.S.C. § 227(b), and not less than
12    $331,500 for at least 663 negligent violations of 47 U.S.C. § 227(c).
13         552.    Jeffrey Lambert personally owns and uses the cellular phone number xxx-xxx-
14    4137. This number is a residential telephone subscription and is Lambert's personal cell phone.
15    Lambert uses this cell phone to communicate with friends and family. Lambert keeps this cell
16    phone on him at all times and charges the cell phone by his bedside at night. Lambert pays for
17    this cell phone from a personal bank account. In the four years preceding 4/22/2020 (the date
18    Lambert's original Complaint was filed), GoSmith sent Lambert at least 3 telemarketing text
19    messages at this number. GoSmith knowingly and willfully sent these text messages using an
20    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
21    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
22    procedures that meet the minimum standards required for telemarketing in violation of 47
23    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Lambert seeks an amount not less than $4,500 for
24    at least 3 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
25    $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
26    Lambert seeks an amount not less than $1,500 for at least 3 negligent violations of 47 U.S.C. §
27    227(b), and not less than $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 307 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 308 of 602




1     Finally, GoSmith sent Lambert at least 3 commercial text messages in violation of RCW §§
2     19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
3     violation of RCW § 80.36.390, for which Lambert seeks an amount not less than $1,500,
4     attorney’s fees, injunctive relief, and treble damages.
5          553.    Elam Lamdan personally owns and uses the cellular phone number xxx-xxx-0091.
6     This number is a residential telephone subscription. On 1/4/2005, Lamdan registered this
7     number on the National Do Not Call Registry. In the four years preceding 4/21/2020 (the date
8     Lamdan's original Complaint was filed), GoSmith sent Lamdan at least 549 telemarketing text
9     messages at this number. GoSmith knowingly and willfully sent these text messages using an
10    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
11    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
12    procedures that meet the minimum standards required for telemarketing in violation of 47
13    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
14    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Lamdan
15    within a 12-month period after Lamdan was registered on the National Do Not Call Registry,
16    including but not limited to the period between 4/21/2016 and 4/21/2017. Lamdan seeks an
17    amount not less than $823,500 for at least 549 knowing and willful violations of 47 U.S.C. §
18    227(b), and an amount not less than $823,500 for at least 549 knowing and willful violations of
19    47 U.S.C. § 227(c). Alternatively, Lamdan seeks an amount not less than $274,500 for at least
20    549 negligent violations of 47 U.S.C. § 227(b), and not less than $274,500 for at least 549
21    negligent violations of 47 U.S.C. § 227(c).
22         554.    Randy Landman personally owns and uses the cellular phone number xxx-xxx-
23    7714. This number is a residential telephone subscription and is Landman's only cell phone.
24    Landman uses this cell phone to communicate with friends and family and keeps this phone on
25    him at all times. Landman charges this phone near his bedside at night. On 1/14/2006,
26    Landman registered this number on the National Do Not Call Registry. In the four years
27    preceding 1/30/2020 (the date Landman's original Complaint was filed), GoSmith sent
     PLAINTIFFS’ AMENDED COMPLAINT                  - 308 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 309 of 602




1     Landman at least 9 telemarketing text messages at this number. GoSmith knowingly and
2     willfully sent these text messages using an automatic telephone dialing system in violation of
3     47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
4     sent these text messages without instituting procedures that meet the minimum standards
5     required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
6     in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
7     willfully sent at least 2 text messages to Landman within a 12-month period after Landman
8     was registered on the National Do Not Call Registry, including but not limited to the period
9     between 5/24/2017 and 6/24/2017. Landman seeks an amount not less than $13,500 for at least
10    9 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $13,500
11    for at least 9 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Landman
12    seeks an amount not less than $4,500 for at least 9 negligent violations of 47 U.S.C. § 227(b),
13    and not less than $4,500 for at least 9 negligent violations of 47 U.S.C. § 227(c).
14         555.    Lance Lane personally owns and uses the cellular phone number xxx-xxx-8857.
15    This number is a residential telephone subscription and Lane's only cell phone. Lane uses this
16    cell phone to communicate with friends and family and keeps this cell phone on him at all
17    times. Lane pays for this cell phone with funds from a personal bank account. In the four years
18    preceding 4/28/2020 (the date Lane's original Complaint was filed), GoSmith sent Lane at least
19    588 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
20    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Lane seeks an
24    amount not less than $882,000 for at least 588 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $882,000 for at least 588 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Lane seeks an amount not less than $294,000 for at least 588
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 309 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 310 of 602




1     negligent violations of 47 U.S.C. § 227(b), and not less than $294,000 for at least 588 negligent
2     violations of 47 U.S.C. § 227(c).
3          556.    Christopher Lang personally owns and uses the cellular phone number xxx-xxx-
4     8008. This number is a residential telephone subscription. In the four years preceding
5     4/28/2020 (the date Lang's original Complaint was filed), GoSmith sent Lang at least 9
6     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
7     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Lang seeks an
11    amount not less than $13,500 for at least 9 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $13,500 for at least 9 knowing and willful violations of 47
13    U.S.C. § 227(c). Alternatively, Lang seeks an amount not less than $4,500 for at least 9
14    negligent violations of 47 U.S.C. § 227(b), and not less than $4,500 for at least 9 negligent
15    violations of 47 U.S.C. § 227(c).
16         557.    Donavon Largent personally owns and uses the cellular phone number xxx-xxx-
17    6057. This number is a residential telephone subscription. In the four years preceding
18    4/22/2020 (the date Largent's original Complaint was filed), GoSmith sent Largent at least 98
19    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
20    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Largent seeks an
24    amount not less than $147,000 for at least 98 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $147,000 for at least 98 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Largent seeks an amount not less than $49,000 for at least
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 310 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 311 of 602




1     98 negligent violations of 47 U.S.C. § 227(b), and not less than $49,000 for at least 98
2     negligent violations of 47 U.S.C. § 227(c).
3          558.    Eli Larreau personally owns and uses the cellular phone number xxx-xxx-4877.
4     This number is a residential telephone subscription and Larreau's only telephone. Larreau uses
5     this cell phone to communicate with family and friends and keeps this phone on him at all
6     times. Larreau charges this cell phone near his bedside at night. In the four years preceding
7     4/22/2020 (the date Larreau's original Complaint was filed), GoSmith sent Larreau at least 491
8     telemarketing text messages at this number. GoSmith sent these messages at all hours of the
9     day and every day of the week, including weekends and holidays; Larreau received 3 messages
10    on Christmas Day. Larreau tried tirelessly to stop the text messages but was unable to do so.
11    GoSmith knowingly and willfully sent these text messages using an automatic telephone
12    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
13    GoSmith knowingly and willfully sent these text messages without instituting procedures that
14    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
15    47 C.F.R. § 64.1200(d). Larreau seeks an amount not less than $1,345,500 for at least 897
16    knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $1,345,500
17    for at least 897 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Larreau
18    seeks an amount not less than $448,500 for at least 897 negligent violations of 47 U.S.C. §
19    227(b), and not less than $448,500 for at least 897 negligent violations of 47 U.S.C. § 227(c).
20    Finally, GoSmith sent Larreau at least 897 commercial text messages in violation of RCW §§
21    19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
22    violation of RCW § 80.36.390, for which Larreau seeks an amount not less than $448,500,
23    attorney’s fees, injunctive relief, and treble damages.
24         559.    Torben Larsen personally owns and uses the cellular phone number xxx-xxx-
25    8464. This number is a residential telephone subscription and Larsen's only telephone. Larsen
26    uses this cell phone to communicate with friends and family and keeps this cell phone on him
27    at all times. Larsen pays for this cell phone with funds from a personal bank account. In the
     PLAINTIFFS’ AMENDED COMPLAINT                  - 311 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 312 of 602




1     four years preceding 1/30/2020 (the date Larsen's original Complaint was filed), GoSmith sent
2     Larsen at least 28 telemarketing text messages at this number. At times Defendants texted
3     Larsen three times a week, others less. Larsen found it very irritating. GoSmith knowingly and
4     willfully sent these text messages using an automatic telephone dialing system in violation of
5     47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
6     sent these text messages without instituting procedures that meet the minimum standards
7     required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
8     Larsen seeks an amount not less than $42,000 for at least 28 knowing and willful violations of
9     47 U.S.C. § 227(b), and an amount not less than $42,000 for at least 28 knowing and willful
10    violations of 47 U.S.C. § 227(c). Alternatively, Larsen seeks an amount not less than $14,000
11    for at least 28 negligent violations of 47 U.S.C. § 227(b), and not less than $14,000 for at least
12    28 negligent violations of 47 U.S.C. § 227(c).
13         560.    Jeremie Larsen personally owns and uses the cellular phone number xxx-xxx-
14    4393. Larsen uses this number for work. In the four years preceding 4/27/2020 (the date
15    Larsen's original Complaint was filed), GoSmith sent Larsen at least 9 telemarketing text
16    messages at this number. GoSmith knowingly and willfully sent these text messages using an
17    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
18    § 64.1200(a)(7). Larsen seeks an amount not less than $13,500 for at least 9 knowing and
19    willful violations of 47 U.S.C. § 227(b). Alternatively, Larsen seeks an amount not less than
20    $4,500 for at least 9 negligent violations of 47 U.S.C. § 227(b). Finally, GoSmith sent Larsen
21    at least 9 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, and
22    80.36.400, for which Larsen seeks an amount not less than $4,500, attorney’s fees, injunctive
23    relief, and treble damages.
24         561.    Swede Larson personally owns and uses the cellular phone number xxx-xxx-
25    2473. This number is a residential telephone subscription and his Larson's personal cell phone.
26    Larson uses this cell phone to communicate with family and friends and keeps this phone on
27    him at all times. Larson charges this phone near his bedside at night. Larson pays for this cell
     PLAINTIFFS’ AMENDED COMPLAINT                  - 312 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 313 of 602




1     phone using funds from a personal bank account. In the four years preceding 4/22/2020 (the
2     date Larson's original Complaint was filed), GoSmith sent Larson at least 103 telemarketing
3     text messages at this number. GoSmith knowingly and willfully sent these text messages using
4     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
5     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
6     instituting procedures that meet the minimum standards required for telemarketing in violation
7     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Larson seeks an amount not less than
8     $154,500 for at least 103 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
9     not less than $154,500 for at least 103 knowing and willful violations of 47 U.S.C. § 227(c).
10    Alternatively, Larson seeks an amount not less than $51,500 for at least 103 negligent
11    violations of 47 U.S.C. § 227(b), and not less than $51,500 for at least 103 negligent violations
12    of 47 U.S.C. § 227(c).
13         562.    James Latronica personally owns and uses the cellular phone number xxx-xxx-
14    1492. This number is a residential telephone subscription. On 1/11/2006, Latronica registered
15    this number on the National Do Not Call Registry. In the four years preceding 4/27/2020 (the
16    date Latronica's original Complaint was filed), GoSmith sent Latronica at least 49
17    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
18    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
19    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
20    text messages without instituting procedures that meet the minimum standards required for
21    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
22    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
23    least 2 text messages to Latronica within a 12-month period after Latronica was registered on
24    the National Do Not Call Registry, including but not limited to the period between 4/27/2016
25    and 4/27/2017. Latronica seeks an amount not less than $73,500 for at least 49 knowing and
26    willful violations of 47 U.S.C. § 227(b), and an amount not less than $73,500 for at least 49
27    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Latronica seeks an amount
     PLAINTIFFS’ AMENDED COMPLAINT                 - 313 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 314 of 602




1     not less than $24,500 for at least 49 negligent violations of 47 U.S.C. § 227(b), and not less
2     than $24,500 for at least 49 negligent violations of 47 U.S.C. § 227(c).
3          563.    Edward LaValley personally owns and uses the cellular phone number xxx-xxx-
4     9876. This number is a residential telephone subscription and is LaValley's only telephone.
5     LaValley uses this phone to communicate with friends and family and keeps this phone on him
6     at all times. LaValley charges this phone by his bedside at night. LaValley pays for this phone
7     with funds from a personal bank account. In the four years preceding 1/30/2020 (the date
8     LaValley's original Complaint was filed), GoSmith sent LaValley at least 43 telemarketing text
9     messages at this number. GoSmith knowingly and willfully sent these text messages using an
10    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
11    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
12    procedures that meet the minimum standards required for telemarketing in violation of 47
13    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). LaValley seeks an amount not less than $64,500
14    for at least 43 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
15    than $64,500 for at least 43 knowing and willful violations of 47 U.S.C. § 227(c).
16    Alternatively, LaValley seeks an amount not less than $21,500 for at least 43 negligent
17    violations of 47 U.S.C. § 227(b), and not less than $21,500 for at least 43 negligent violations
18    of 47 U.S.C. § 227(c).
19         564.    Josh Lawlor personally owns and uses the cellular phone number xxx-xxx-0374.
20    This number is a residential telephone subscription. On 12/11/2004, Lawlor registered this
21    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
22    Lawlor's original Complaint was filed), GoSmith sent Lawlor at least 3 telemarketing text
23    messages at this number. GoSmith knowingly and willfully sent these text messages using an
24    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
25    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
26    procedures that meet the minimum standards required for telemarketing in violation of 47
27    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 314 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 315 of 602




1     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Lawlor
2     within a 12-month period after Lawlor was registered on the National Do Not Call Registry,
3     including but not limited to the period between 6/20/2017 and 8/30/2017. Lawlor seeks an
4     amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(b),
5     and an amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. §
6     227(c). Alternatively, Lawlor seeks an amount not less than $1,500 for at least 3 negligent
7     violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent violations of
8     47 U.S.C. § 227(c).
9          565.    Ed Lawlor personally owns and uses the cellular phone number xxx-xxx-1995.
10    This number is a residential telephone subscription. On 4/12/2008, Lawlor registered this
11    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
12    Lawlor's original Complaint was filed), GoSmith sent Lawlor at least 85 telemarketing text
13    messages at this number. GoSmith knowingly and willfully sent these text messages using an
14    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
15    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
16    procedures that meet the minimum standards required for telemarketing in violation of 47
17    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
18    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Lawlor
19    within a 12-month period after Lawlor was registered on the National Do Not Call Registry,
20    including but not limited to the period between 2/3/2017 and 2/3/2018. Lawlor seeks an
21    amount not less than $127,500 for at least 85 knowing and willful violations of 47 U.S.C. §
22    227(b), and an amount not less than $127,500 for at least 85 knowing and willful violations of
23    47 U.S.C. § 227(c). Alternatively, Lawlor seeks an amount not less than $42,500 for at least 85
24    negligent violations of 47 U.S.C. § 227(b), and not less than $42,500 for at least 85 negligent
25    violations of 47 U.S.C. § 227(c).
26         566.    Allisyn Layton personally owns and uses the cellular phone number xxx-xxx-
27    2037. This number is a residential telephone subscription and Layton's only telephone. Layton
     PLAINTIFFS’ AMENDED COMPLAINT                  - 315 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 316 of 602




1     uses this cell phone to communicate with friends and family and keeps this phone on her at all
2     times. Layton charges this phone by her bedside at night. In the four years preceding 1/30/2020
3     (the date Layton's original Complaint was filed), GoSmith sent Layton at least 3 telemarketing
4     text messages per month at this number. GoSmith knowingly and willfully sent these text
5     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
6     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
7     text messages without instituting procedures that meet the minimum standards required for
8     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Layton seeks an
9     amount not less than $52,500 for at least 35 knowing and willful violations of 47 U.S.C. §
10    227(b), and an amount not less than $52,500 for at least 35 knowing and willful violations of
11    47 U.S.C. § 227(c). Alternatively, Layton seeks an amount not less than $17,500 for at least 35
12    negligent violations of 47 U.S.C. § 227(b), and not less than $17,500 for at least 35 negligent
13    violations of 47 U.S.C. § 227(c).
14         567.    Luu Le personally owns and uses the cellular phone number xxx-xxx-4559. This
15    number is a residential telephone subscription. In the four years preceding 4/22/2020 (the date
16    Le's original Complaint was filed), GoSmith sent Le at least 3 telemarketing text messages at
17    this number. GoSmith knowingly and willfully sent these text messages using an automatic
18    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
19    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
20    procedures that meet the minimum standards required for telemarketing in violation of 47
21    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Le seeks an amount not less than $4,500 for at
22    least 3 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
23    $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Le
24    seeks an amount not less than $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(b),
25    and not less than $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(c).Finally,
26    GoSmith sent Le at least 3 commercial text messages in violation of RCW §§ 19.190.060,
27    19.86.090, 80.36.400, and an undetermined number of telephone solicitations in violation of
     PLAINTIFFS’ AMENDED COMPLAINT                  - 316 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 317 of 602




1     RCW § 80.36.390, for which Le seeks an amount not less than $1,500, attorney’s fees,
2     injunctive relief, and treble damages.
3          568.    Carlos Ledesma personally owns and uses the cellular phone number xxx-xxx-
4     1453. This number is a residential telephone subscription. In the four years preceding
5     4/28/2020 (the date Ledesma's original Complaint was filed), GoSmith sent Ledesma at least
6     511 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
7     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ledesma seeks an
11    amount not less than $766,500 for at least 511 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $766,500 for at least 511 knowing and willful violations of
13    47 U.S.C. § 227(c). Alternatively, Ledesma seeks an amount not less than $255,500 for at least
14    511 negligent violations of 47 U.S.C. § 227(b), and not less than $255,500 for at least 511
15    negligent violations of 47 U.S.C. § 227(c).
16         569.    Watson Lee personally owns and uses the cellular phone number xxx-xxx-8448.
17    Lee uses this number for work. In the four years preceding 1/30/2020 (the date Lee's original
18    Complaint was filed), GoSmith sent Lee at least 420 telemarketing text messages at this
19    number, at least five times a week. The barrage of text messages caused Lee significant stress.
20    GoSmith knowingly and willfully sent these text messages using an automatic telephone
21    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). Lee
22    seeks an amount not less than $630,000 for at least 420 knowing and willful violations of 47
23    U.S.C. § 227(b). ,Alternatively, Lee seeks an amount not less than $210,000 for at least 420
24    negligent violations of 47 U.S.C. § 227(b).
25         570.    Samantha Lee personally owns and uses the cellular phone number xxx-xxx-
26    4252. This number is a residential telephone subscription and Lee's only telephone. This cell
27    phone is registered as a residential line with Lee's mobile carrier. Lee uses this phone to
     PLAINTIFFS’ AMENDED COMPLAINT                  - 317 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 318 of 602




1     communicate with friends and family. Lee pays for this phone with funds based out of her
2     personal account. On 9/7/2016, Lee registered this number on the National Do Not Call
3     Registry. In the four years preceding 1/30/2020 (the date Lee's original Complaint was filed),
4     GoSmith sent Lee at least 5 telemarketing text messages at this number, all within a couple of
5     months. GoSmith knowingly and willfully sent these text messages using an automatic
6     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
7     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
8     procedures that meet the minimum standards required for telemarketing in violation of 47
9     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
10    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Lee
11    within a 12-month period after Lee was registered on the National Do Not Call Registry,
12    including but not limited to the period between 6/3/2017 and 7/5/2017. Lee seeks an amount
13    not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b), and an
14    amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(c).
15    Alternatively, Lee seeks an amount not less than $2,500 for at least 5 negligent violations of 47
16    U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent violations of 47 U.S.C. §
17    227(c).
18         571.    Nick Lee personally owns and uses the cellular phone number xxx-xxx-2271.
19    This number is a residential telephone subscription. On 4/6/2013, Lee registered this number
20    on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date Lee's
21    original Complaint was filed), GoSmith sent Lee at least 5 telemarketing text messages at this
22    number. GoSmith knowingly and willfully sent these text messages using an automatic
23    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
24    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
25    procedures that meet the minimum standards required for telemarketing in violation of 47
26    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
27    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Lee
     PLAINTIFFS’ AMENDED COMPLAINT                 - 318 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 319 of 602




1     within a 12-month period after Lee was registered on the National Do Not Call Registry,
2     including but not limited to the period between 6/9/2017 and 6/9/2018. Lee seeks an amount
3     not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b), and an
4     amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(c).
5     Alternatively, Lee seeks an amount not less than $2,500 for at least 5 negligent violations of 47
6     U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent violations of 47 U.S.C. §
7     227(c).
8          572.    Justin Lee personally owns and uses the cellular phone number xxx-xxx-2018.
9     This number is a residential telephone subscription and Lee's only telephone. Lee uses this cell
10    phone to communicate with friends and family and keeps this cell phone on him at all times.
11    Lee pays for this cell phone with funds from his personal bank account. Lee charges this phone
12    by his bedside at night. On 4/30/2006, Lee registered this number on the National Do Not Call
13    Registry. In the four years preceding 1/30/2020 (the date Lee's original Complaint was filed),
14    GoSmith sent Lee at least 20 telemarketing text messages at this number, with at least 1-2
15    arriving each week for several weeks. Lee estimates that 20 is a very conservative number.
16    GoSmith knowingly and willfully sent these text messages using an automatic telephone
17    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
18    GoSmith knowingly and willfully sent these text messages without instituting procedures that
19    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
20    47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c),
21    GoSmith knowingly and willfully sent at least 2 text messages to Lee within a 12-month period
22    after Lee was registered on the National Do Not Call Registry, including but not limited to the
23    period between 11/4/2017 and 11/4/2018. Lee seeks an amount not less than $30,000 for at
24    least 20 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
25    $30,000 for at least 20 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Lee
26    seeks an amount not less than $10,000 for at least 20 negligent violations of 47 U.S.C. §
27    227(b), and not less than $10,000 for at least 20 negligent violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                 - 319 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 320 of 602




1          573.    Jeffrey Lee personally owns and uses the cellular phone number xxx-xxx-4389.
2     This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
3     date Lee's original Complaint was filed), GoSmith sent Lee at least 14 telemarketing text
4     messages at this number. GoSmith knowingly and willfully sent these text messages using an
5     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
6     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
7     procedures that meet the minimum standards required for telemarketing in violation of 47
8     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Lee seeks an amount not less than $21,000 for at
9     least 14 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
10    $21,000 for at least 14 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Lee
11    seeks an amount not less than $7,000 for at least 14 negligent violations of 47 U.S.C. § 227(b),
12    and not less than $7,000 for at least 14 negligent violations of 47 U.S.C. § 227(c).
13         574.    Andre Lee personally owns and uses the cellular phone number xxx-xxx-2325.
14    This number is a residential telephone subscription. On 5/9/2005, Lee registered this number
15    on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Lee's
16    original Complaint was filed), GoSmith sent Lee at least 38 telemarketing text messages at this
17    number. GoSmith knowingly and willfully sent these text messages using an automatic
18    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
19    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
20    procedures that meet the minimum standards required for telemarketing in violation of 47
21    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
22    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Lee
23    within a 12-month period after Lee was registered on the National Do Not Call Registry,
24    including but not limited to the period between 2/1/2017 and 7/27/2017. Lee seeks an amount
25    not less than $57,000 for at least 38 knowing and willful violations of 47 U.S.C. § 227(b), and
26    an amount not less than $57,000 for at least 38 knowing and willful violations of 47 U.S.C. §
27    227(c). Alternatively, Lee seeks an amount not less than $19,000 for at least 38 negligent
     PLAINTIFFS’ AMENDED COMPLAINT                  - 320 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 321 of 602




1     violations of 47 U.S.C. § 227(b), and not less than $19,000 for at least 38 negligent violations
2     of 47 U.S.C. § 227(c). Finally, GoSmith sent Lee at least 38 commercial text messages in
3     violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
4     telephone solicitations in violation of RCW § 80.36.390, for which Lee seeks an amount not
5     less than $19,000, attorney’s fees, injunctive relief, and treble damages.
6          575.    Matt LeFevre personally owns and uses the cellular phone number xxx-xxx-1299.
7     This number is a residential telephone subscription and LeFevre's only telephone. LeFevre uses
8     this cell phone to communicate with family and friends and keeps this cell phone on him at all
9     times. LeFevre charges this cell phone by his bedside at night. On 4/16/2014, LeFevre
10    registered this number on the National Do Not Call Registry. In the four years preceding
11    4/22/2020 (the date LeFevre's original Complaint was filed), GoSmith sent LeFevre at least
12    164 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
13    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
14    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
15    text messages without instituting procedures that meet the minimum standards required for
16    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
17    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
18    least 2 text messages to LeFevre within a 12-month period after LeFevre was registered on the
19    National Do Not Call Registry, including but not limited to the period between 4/22/2016 and
20    4/22/2017. LeFevre seeks an amount not less than $246,000 for at least 164 knowing and
21    willful violations of 47 U.S.C. § 227(b), and an amount not less than $246,000 for at least 164
22    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, LeFevre seeks an amount
23    not less than $82,000 for at least 164 negligent violations of 47 U.S.C. § 227(b), and not less
24    than $82,000 for at least 164 negligent violations of 47 U.S.C. § 227(c).
25         576.    James Lehman personally owns and uses the cellular phone number xxx-xxx-
26    9250. This number is a residential telephone subscription. In the four years preceding
27    4/27/2020 (the date Lehman's original Complaint was filed), GoSmith sent Lehman at least 541
     PLAINTIFFS’ AMENDED COMPLAINT                  - 321 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 322 of 602




1     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
2     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
3     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
4     text messages without instituting procedures that meet the minimum standards required for
5     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Lehman seeks an
6     amount not less than $811,500 for at least 541 knowing and willful violations of 47 U.S.C. §
7     227(b), and an amount not less than $811,500 for at least 541 knowing and willful violations of
8     47 U.S.C. § 227(c). Alternatively, Lehman seeks an amount not less than $270,500 for at least
9     541 negligent violations of 47 U.S.C. § 227(b), and not less than $270,500 for at least 541
10    negligent violations of 47 U.S.C. § 227(c).
11         577.    Scott Leishman personally owns and uses the cellular phone number xxx-xxx-
12    7593. This number is a residential telephone subscription. On 6/14/2005, Leishman registered
13    this number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the
14    date Leishman's original Complaint was filed), GoSmith sent Leishman at least 49
15    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
16    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
17    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
18    text messages without instituting procedures that meet the minimum standards required for
19    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
20    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
21    least 2 text messages to Leishman within a 12-month period after Leishman was registered on
22    the National Do Not Call Registry, including but not limited to the period between 5/20/2016
23    and 5/20/2017. Leishman seeks an amount not less than $73,500 for at least 49 knowing and
24    willful violations of 47 U.S.C. § 227(b), and an amount not less than $73,500 for at least 49
25    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Leishman seeks an
26    amount not less than $24,500 for at least 49 negligent violations of 47 U.S.C. § 227(b), and not
27    less than $24,500 for at least 49 negligent violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 322 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 323 of 602




1          578.    Eric Leverenz personally owns and uses the cellular phone number xxx-xxx-3820.
2     This number is a residential telephone subscription and Leverenz's only telephone. Leverenz
3     uses this cell phone to communicate with family and friends and keeps this cell phone on him
4     at all times. Leverenz charges this phone by his bedside at night. On 2/27/2009, Leverenz
5     registered this number on the National Do Not Call Registry. In the four years preceding
6     1/30/2020 (the date Leverenz's original Complaint was filed), GoSmith sent Leverenz at least
7     725 telemarketing text messages at this number. Some weeks, Leverenz received 5
8     telemarketing messages per week from Defendants. Other weeks, it was as many as 15
9     telemarketing messages per week. GoSmith knowingly and willfully sent these text messages
10    using an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and
11    47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
12    instituting procedures that meet the minimum standards required for telemarketing in violation
13    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
14    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
15    Leverenz within a 12-month period after Leverenz was registered on the National Do Not Call
16    Registry, including but not limited to the period between 4/25/2017 and 4/25/2018. Leverenz
17    seeks an amount not less than $1,087,500 for at least 725 knowing and willful violations of 47
18    U.S.C. § 227(b), and an amount not less than $1,087,500 for at least 725 knowing and willful
19    violations of 47 U.S.C. § 227(c). Alternatively, Leverenz seeks an amount not less than
20    $362,500 for at least 725 negligent violations of 47 U.S.C. § 227(b), and not less than
21    $362,500 for at least 725 negligent violations of 47 U.S.C. § 227(c).
22         579.    Yosi Levi personally owns and uses the cellular phone number xxx-xxx-2636.
23    This number is a residential telephone subscription. On 11/18/2006, Levi registered this
24    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
25    Levi's original Complaint was filed), GoSmith sent Levi at least 24 telemarketing text
26    messages at this number. GoSmith knowingly and willfully sent these text messages using an
27    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
     PLAINTIFFS’ AMENDED COMPLAINT                 - 323 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 324 of 602




1     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
2     procedures that meet the minimum standards required for telemarketing in violation of 47
3     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
4     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Levi
5     within a 12-month period after Levi was registered on the National Do Not Call Registry,
6     including but not limited to the period between 5/26/2017 and 5/26/2018. Levi seeks an
7     amount not less than $36,000 for at least 24 knowing and willful violations of 47 U.S.C. §
8     227(b), and an amount not less than $36,000 for at least 24 knowing and willful violations of
9     47 U.S.C. § 227(c). Alternatively, Levi seeks an amount not less than $12,000 for at least 24
10    negligent violations of 47 U.S.C. § 227(b), and not less than $12,000 for at least 24 negligent
11    violations of 47 U.S.C. § 227(c).
12         580.    Gregory Lewandowski personally owns and uses the cellular phone number xxx-
13    xxx-8944. This number is a residential telephone subscription. On 2/15/2005, Lewandowski
14    registered this number on the National Do Not Call Registry. In the four years preceding
15    1/30/2020 (the date Lewandowski's original Complaint was filed), GoSmith sent Lewandowski
16    at least 2 telemarketing text messages at this number. GoSmith knowingly and willfully sent
17    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
18    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
19    text messages without instituting procedures that meet the minimum standards required for
20    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
21    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
22    least 2 text messages to Lewandowski within a 12-month period after Lewandowski was
23    registered on the National Do Not Call Registry, including but not limited to the period
24    between 1/30/2016 and 1/29/2017. Lewandowski seeks an amount not less than $3,000 for at
25    least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
26    $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
27    Lewandowski seeks an amount not less than $1,000 for at least 2 negligent violations of 47
     PLAINTIFFS’ AMENDED COMPLAINT                 - 324 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 325 of 602




1     U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. §
2     227(c).
3          581.    Joseph Lewis personally owns and uses the cellular phone number xxx-xxx-7307.
4     This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
5     date Lewis's original Complaint was filed), GoSmith sent Lewis at least 883 telemarketing text
6     messages at this number. GoSmith knowingly and willfully sent these text messages using an
7     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
8     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
9     procedures that meet the minimum standards required for telemarketing in violation of 47
10    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Lewis seeks an amount not less than $1,324,500
11    for at least 883 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
12    than $1,324,500 for at least 883 knowing and willful violations of 47 U.S.C. § 227(c).
13    Alternatively, Lewis seeks an amount not less than $441,500 for at least 883 negligent
14    violations of 47 U.S.C. § 227(b), and not less than $441,500 for at least 883 negligent
15    violations of 47 U.S.C. § 227(c).
16         582.    Tom Lewis personally owns and uses the cellular phone number xxx-xxx-5535.
17    This number is a residential telephone subscription that Lewis uses for work and personal
18    communication. In the four years preceding 1/30/2020 (the date Lewis's original Complaint
19    was filed), GoSmith sent Lewis at least 43 telemarketing text messages at this number.
20    GoSmith knowingly and willfully sent these text messages using an automatic telephone
21    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
22    GoSmith knowingly and willfully sent these text messages without instituting procedures that
23    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
24    47 C.F.R. § 64.1200(d). Lewis seeks an amount not less than $64,500 for at least 43 knowing
25    and willful violations of 47 U.S.C. § 227(b), and an amount not less than $64,500 for at least
26    43 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Lewis seeks an amount
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 325 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 326 of 602




1     not less than $21,500 for at least 43 negligent violations of 47 U.S.C. § 227(b), and not less
2     than $21,500 for at least 43 negligent violations of 47 U.S.C. § 227(c).
3          583.    Max Lewis personally owns and uses the cellular phone number xxx-xxx-7755.
4     This number is a residential telephone subscription and Lewis's only telephone. Lewis uses this
5     cell phone to communicate with friends and family and keeps this cell phone on him at all
6     times. Lewis pays for this cell phone with funds from a personal account. In the four years
7     preceding 4/28/2020 (the date Lewis's original Complaint was filed), GoSmith sent Lewis at
8     least 64 telemarketing text messages at this number. GoSmith knowingly and willfully sent
9     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
10    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
11    text messages without instituting procedures that meet the minimum standards required for
12    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Lewis seeks an
13    amount not less than $96,000 for at least 64 knowing and willful violations of 47 U.S.C. §
14    227(b), and an amount not less than $96,000 for at least 64 knowing and willful violations of
15    47 U.S.C. § 227(c). Alternatively, Lewis seeks an amount not less than $32,000 for at least 64
16    negligent violations of 47 U.S.C. § 227(b), and not less than $32,000 for at least 64 negligent
17    violations of 47 U.S.C. § 227(c).
18         584.    Kris Lichtenberg personally owns and uses the cellular phone number xxx-xxx-
19    9598. This number is a residential telephone subscription. In the four years preceding
20    4/30/2020 (the date Lichtenberg's original Complaint was filed), GoSmith sent Lichtenberg at
21    least 22 telemarketing text messages at this number. GoSmith knowingly and willfully sent
22    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
23    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
24    text messages without instituting procedures that meet the minimum standards required for
25    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Lichtenberg seeks
26    an amount not less than $33,000 for at least 22 knowing and willful violations of 47 U.S.C. §
27    227(b), and an amount not less than $33,000 for at least 22 knowing and willful violations of
     PLAINTIFFS’ AMENDED COMPLAINT                  - 326 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 327 of 602




1     47 U.S.C. § 227(c). Alternatively, Lichtenberg seeks an amount not less than $11,000 for at
2     least 22 negligent violations of 47 U.S.C. § 227(b), and not less than $11,000 for at least 22
3     negligent violations of 47 U.S.C. § 227(c).
4          585.    Brandon Light personally owns and uses the cellular phone number xxx-xxx-
5     0739. This number is a residential telephone subscription and Light's only cell phone. Light
6     uses a different telephone number for his work. Light uses this cell phone to communicate with
7     friends and family and keeps this cell phone on him at all times. Light pays for this cell phone
8     with funds from his personal bank account. Light charges this cell phone by his bedside at
9     night. In the four years preceding 1/30/2020 (the date Light's original Complaint was filed),
10    GoSmith sent Light at least 123 telemarketing text messages at this number. GoSmith
11    knowingly and willfully sent these text messages using an automatic telephone dialing system
12    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
13    knowingly and willfully sent these text messages without instituting procedures that meet the
14    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
15    § 64.1200(d). Light seeks an amount not less than $184,500 for at least 123 knowing and
16    willful violations of 47 U.S.C. § 227(b), and an amount not less than $184,500 for at least 123
17    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Light seeks an amount not
18    less than $61,500 for at least 123 negligent violations of 47 U.S.C. § 227(b), and not less than
19    $61,500 for at least 123 negligent violations of 47 U.S.C. § 227(c).
20         586.    James Lillis personally owns and uses the cellular phone number xxx-xxx-4608.
21    This number is a residential telephone subscription that Lillis uses for work and personal calls.
22    In the four years preceding 1/30/2020 (the date Lillis's original Complaint was filed), GoSmith
23    sent Lillis at least 3 telemarketing text messages at this number. GoSmith knowingly and
24    willfully sent these text messages using an automatic telephone dialing system in violation of
25    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
26    sent these text messages without instituting procedures that meet the minimum standards
27    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Lillis
     PLAINTIFFS’ AMENDED COMPLAINT                  - 327 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 328 of 602




1     seeks an amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C.
2     § 227(b), and an amount not less than $4,500 for at least 3 knowing and willful violations of 47
3     U.S.C. § 227(c). Alternatively, Lillis seeks an amount not less than $1,500 for at least 3
4     negligent violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent
5     violations of 47 U.S.C. § 227(c).
6          587.    Adam Lindley personally owns and uses the cellular phone number xxx-xxx-
7     0299. This number is a residential telephone subscription that Lindley uses for both work and
8     personal calls. This cell phone is registered on a family plan with Lindley's mobile carrier. In
9     the four years preceding 1/30/2020 (the date Lindley's original Complaint was filed), GoSmith
10    sent Lindley at least 3 telemarketing text messages at this number. GoSmith knowingly and
11    willfully sent these text messages using an automatic telephone dialing system in violation of
12    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
13    sent these text messages without instituting procedures that meet the minimum standards
14    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
15    Lindley seeks an amount not less than $4,500 for at least 3 knowing and willful violations of
16    47 U.S.C. § 227(b), and an amount not less than $4,500 for at least 3 knowing and willful
17    violations of 47 U.S.C. § 227(c). Alternatively, Lindley seeks an amount not less than $1,500
18    for at least 3 negligent violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3
19    negligent violations of 47 U.S.C. § 227(c).
20         588.    Victor Livoti personally owns and uses the cellular phone number xxx-xxx-9177.
21    This number is a residential telephone subscription. On 1/1/2011, Livoti registered this number
22    on the National Do Not Call Registry. In the four years preceding 4/29/2020 (the date Livoti's
23    original Complaint was filed), GoSmith sent Livoti at least 35 telemarketing text messages at
24    this number. GoSmith knowingly and willfully sent these text messages using an automatic
25    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
26    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
27    procedures that meet the minimum standards required for telemarketing in violation of 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 328 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 329 of 602




1     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
2     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Livoti
3     within a 12-month period after Livoti was registered on the National Do Not Call Registry,
4     including but not limited to the period between 9/24/2016 and 9/24/2017. Livoti seeks an
5     amount not less than $52,500 for at least 35 knowing and willful violations of 47 U.S.C. §
6     227(b), and an amount not less than $52,500 for at least 35 knowing and willful violations of
7     47 U.S.C. § 227(c). Alternatively, Livoti seeks an amount not less than $17,500 for at least 35
8     negligent violations of 47 U.S.C. § 227(b), and not less than $17,500 for at least 35 negligent
9     violations of 47 U.S.C. § 227(c).
10         589.    Kelan Loch personally owns and uses the cellular phone number xxx-xxx-5840.
11    This number is a residential telephone subscription and is Loch's only telephone. Loch uses
12    this number to communicate with family and friends and keeps this cell phone on him at all
13    times. Loch charges his cell phone by his bedside at night. On 1/13/2006, Loch registered this
14    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
15    Loch's original Complaint was filed), GoSmith sent Loch at least 57 telemarketing text
16    messages at this number. GoSmith knowingly and willfully sent these text messages using an
17    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
18    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
19    procedures that meet the minimum standards required for telemarketing in violation of 47
20    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
21    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Loch
22    within a 12-month period after Loch was registered on the National Do Not Call Registry,
23    including but not limited to the period between 8/21/2017 and 8/21/2018. Loch seeks an
24    amount not less than $85,500 for at least 57 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $85,500 for at least 57 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Loch seeks an amount not less than $28,500 for at least 57
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 329 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 330 of 602




1     negligent violations of 47 U.S.C. § 227(b), and not less than $28,500 for at least 57 negligent
2     violations of 47 U.S.C. § 227(c).
3          590.    Jazmin Locke personally owns and uses the cellular phone number xxx-xxx-6372.
4     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
5     date Locke's original Complaint was filed), GoSmith sent Locke at least 5 telemarketing text
6     messages at this number. GoSmith knowingly and willfully sent these text messages using an
7     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
8     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
9     procedures that meet the minimum standards required for telemarketing in violation of 47
10    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Locke seeks an amount not less than $7,500 for at
11    least 5 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
12    $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Locke
13    seeks an amount not less than $2,500 for at least 5 negligent violations of 47 U.S.C. § 227(b),
14    and not less than $2,500 for at least 5 negligent violations of 47 U.S.C. § 227(c).
15         591.    Steve Locke personally owns and uses the cellular phone number xxx-xxx-0350.
16    This number is a residential telephone subscription and Locke's only telephone. Locke uses this
17    number to communicate with friends and family. This cell phone is registered on a family plan
18    with Locke's mobile carrier. Locke charges this phone at home near his bedside at night. In the
19    four years preceding 4/28/2020 (the date Locke's original Complaint was filed), GoSmith sent
20    Locke at least 9 telemarketing text messages at this number. GoSmith also texted other
21    members on Locke's family plan, including his children. GoSmith knowingly and willfully sent
22    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
23    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
24    text messages without instituting procedures that meet the minimum standards required for
25    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Locke seeks an
26    amount not less than $13,500 for at least 9 knowing and willful violations of 47 U.S.C. §
27    227(b), and an amount not less than $13,500 for at least 9 knowing and willful violations of 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 330 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 331 of 602




1     U.S.C. § 227(c). Alternatively, Locke seeks an amount not less than $4,500 for at least 9
2     negligent violations of 47 U.S.C. § 227(b), and not less than $4,500 for at least 9 negligent
3     violations of 47 U.S.C. § 227(c).
4          592.    Peter Loda personally owns and uses the cellular phone number xxx-xxx-2113.
5     This number is a residential telephone subscription and Loda's only cell phone. Loda uses this
6     cell phone to communicate with friends and family and keeps this cell phone on him at all
7     times. Loda charges this cell phone in his home by his bedside at night. In the four years
8     preceding 4/28/2020 (the date Loda's original Complaint was filed), GoSmith sent Loda at least
9     3 telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
10    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
11    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
12    text messages without instituting procedures that meet the minimum standards required for
13    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Loda seeks an
14    amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(b),
15    and an amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. §
16    227(c). Alternatively, Loda seeks an amount not less than $1,500 for at least 3 negligent
17    violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent violations of
18    47 U.S.C. § 227(c).
19         593.    James Logan personally owns and uses the cellular phone number xxx-xxx-9810.
20    This number is a residential telephone subscription. On 9/24/2005, Logan registered this
21    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
22    Logan's original Complaint was filed), GoSmith sent Logan at least 357 telemarketing text
23    messages at this number. GoSmith knowingly and willfully sent these text messages using an
24    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
25    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
26    procedures that meet the minimum standards required for telemarketing in violation of 47
27    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 331 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 332 of 602




1     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Logan
2     within a 12-month period after Logan was registered on the National Do Not Call Registry,
3     including but not limited to the period between 3/29/2017 and 3/29/2018. Logan seeks an
4     amount not less than $535,500 for at least 357 knowing and willful violations of 47 U.S.C. §
5     227(b), and an amount not less than $535,500 for at least 357 knowing and willful violations of
6     47 U.S.C. § 227(c). Alternatively, Logan seeks an amount not less than $178,500 for at least
7     357 negligent violations of 47 U.S.C. § 227(b), and not less than $178,500 for at least 357
8     negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Logan at least 357
9     commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
10    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
11    Logan seeks an amount not less than $178,500, attorney’s fees, injunctive relief, and treble
12    damages.
13         594.    Jodie Loman personally owns and uses the cellular phone number xxx-xxx-9197.
14    This number is a residential telephone subscription and Loman's only telephone. Loman uses
15    this cell phone to communicate with friends and family and carries this cell phone on him at all
16    times. In the four years preceding 4/28/2020 (the date Loman's original Complaint was filed),
17    GoSmith sent Loman at least 20 telemarketing text messages at this number. GoSmith
18    knowingly and willfully sent these text messages using an automatic telephone dialing system
19    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
20    knowingly and willfully sent these text messages without instituting procedures that meet the
21    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
22    § 64.1200(d). Loman seeks an amount not less than $30,000 for at least 20 knowing and willful
23    violations of 47 U.S.C. § 227(b), and an amount not less than $30,000 for at least 20 knowing
24    and willful violations of 47 U.S.C. § 227(c). Alternatively, Loman seeks an amount not less
25    than $10,000 for at least 20 negligent violations of 47 U.S.C. § 227(b), and not less than
26    $10,000 for at least 20 negligent violations of 47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 332 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 333 of 602




1          595.    Paul Longo personally owns and uses the cellular phone number xxx-xxx-0148.
2     This number is a residential telephone subscription and Longo's only cell phone. Longo uses
3     this cell phone to communicate with family and friends and keeps this cell phone on him at all
4     times. Longo charges this cell phone near his bedside at night. On 2/6/2007, Longo registered
5     this number on the National Do Not Call Registry. In the four years preceding 4/29/2020 (the
6     date Longo's original Complaint was filed), GoSmith sent Longo at least 75 telemarketing text
7     messages at this number. GoSmith knowingly and willfully sent these text messages using an
8     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
9     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
10    procedures that meet the minimum standards required for telemarketing in violation of 47
11    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
12    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Longo
13    within a 12-month period after Longo was registered on the National Do Not Call Registry,
14    including but not limited to the period between 12/4/2016 and 12/4/2017. Longo seeks an
15    amount not less than $112,500 for at least 75 knowing and willful violations of 47 U.S.C. §
16    227(b), and an amount not less than $112,500 for at least 75 knowing and willful violations of
17    47 U.S.C. § 227(c). Alternatively, Longo seeks an amount not less than $37,500 for at least 75
18    negligent violations of 47 U.S.C. § 227(b), and not less than $37,500 for at least 75 negligent
19    violations of 47 U.S.C. § 227(c).
20         596.    Juan Lopez personally owns and uses the cellular phone number xxx-xxx-4426.
21    This number is a residential telephone subscription and Lopez's only cell phone. Lopez uses
22    this phone to communicate with family and friends. Lopez pays for this cell phone out of his
23    own personal account and it is registered on a family plan with his wife (who also received
24    hundreds of text messages from GoSmith on her personal cell phone). Lopez charges this cell
25    phone by his bedside at night. In the four years preceding 1/30/2020 (the date Lopez's original
26    Complaint was filed), GoSmith sent Lopez at least 439 telemarketing text messages at this
27    number. GoSmith knowingly and willfully sent these text messages using an automatic
     PLAINTIFFS’ AMENDED COMPLAINT                 - 333 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 334 of 602




1     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
2     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
3     procedures that meet the minimum standards required for telemarketing in violation of 47
4     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Lopez seeks an amount not less than $658,500 for
5     at least 439 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
6     $658,500 for at least 439 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
7     Lopez seeks an amount not less than $219,500 for at least 439 negligent violations of 47
8     U.S.C. § 227(b), and not less than $219,500 for at least 439 negligent violations of 47 U.S.C. §
9     227(c).
10         597.    Darren Loux personally owns and uses the cellular phone number xxx-xxx-2387.
11    This number is a residential telephone subscription. In the four years preceding 4/29/2020 (the
12    date Loux's original Complaint was filed), GoSmith sent Loux at least 257 telemarketing text
13    messages at this number. GoSmith knowingly and willfully sent these text messages using an
14    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
15    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
16    procedures that meet the minimum standards required for telemarketing in violation of 47
17    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Loux seeks an amount not less than $385,500 for
18    at least 257 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
19    $385,500 for at least 257 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
20    Loux seeks an amount not less than $128,500 for at least 257 negligent violations of 47 U.S.C.
21    § 227(b), and not less than $128,500 for at least 257 negligent violations of 47 U.S.C. § 227(c).
22         598.    Douglas Love personally owns and uses the cellular phone number xxx-xxx-0903.
23    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
24    date Love's original Complaint was filed), GoSmith sent Love at least 12 telemarketing text
25    messages at this number. GoSmith knowingly and willfully sent these text messages using an
26    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
27    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
     PLAINTIFFS’ AMENDED COMPLAINT                 - 334 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 335 of 602




1     procedures that meet the minimum standards required for telemarketing in violation of 47
2     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Love seeks an amount not less than $18,000 for at
3     least 12 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
4     $18,000 for at least 12 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
5     Love seeks an amount not less than $6,000 for at least 12 negligent violations of 47 U.S.C. §
6     227(b), and not less than $6,000 for at least 12 negligent violations of 47 U.S.C. § 227(c).
7     Finally, GoSmith sent Love at least 12 commercial text messages in violation of RCW §§
8     19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
9     violation of RCW § 80.36.390, for which Love seeks an amount not less than $6,000,
10    attorney’s fees, injunctive relief, and treble damages.
11         599.    Richard Lowes personally owns and uses the cellular phone number xxx-xxx-
12    1608. This number is a residential telephone subscription. On 11/26/2016, Lowes registered
13    this number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the
14    date Lowes's original Complaint was filed), GoSmith sent Lowes at least 14 telemarketing text
15    messages at this number. GoSmith knowingly and willfully sent these text messages using an
16    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
17    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
18    procedures that meet the minimum standards required for telemarketing in violation of 47
19    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
20    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Lowes
21    within a 12-month period after Lowes was registered on the National Do Not Call Registry,
22    including but not limited to the period between 11/26/2016 and 11/26/2017. Lowes seeks an
23    amount not less than $21,000 for at least 14 knowing and willful violations of 47 U.S.C. §
24    227(b), and an amount not less than $21,000 for at least 14 knowing and willful violations of
25    47 U.S.C. § 227(c). Alternatively, Lowes seeks an amount not less than $7,000 for at least 14
26    negligent violations of 47 U.S.C. § 227(b), and not less than $7,000 for at least 14 negligent
27    violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 335 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 336 of 602




1          600.    Ryan Loyd personally owns and uses the cellular phone number xxx-xxx-3315.
2     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
3     date Loyd's original Complaint was filed), GoSmith sent Loyd at least 143 telemarketing text
4     messages at this number. GoSmith knowingly and willfully sent these text messages using an
5     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
6     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
7     procedures that meet the minimum standards required for telemarketing in violation of 47
8     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Loyd seeks an amount not less than $214,500 for
9     at least 143 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
10    $214,500 for at least 143 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
11    Loyd seeks an amount not less than $71,500 for at least 143 negligent violations of 47 U.S.C. §
12    227(b), and not less than $71,500 for at least 143 negligent violations of 47 U.S.C. § 227(c).
13         601.    Daniel Luckman personally owns and uses the cellular phone number xxx-xxx-
14    3555. This number is a residential telephone subscription and is Luckman's personal cell phone
15    and only phone number. He uses it for all his personal calls and also uses it at times for work
16    calls related to his home-based business. He pays for it out of his personal bank account and
17    does not have a business plan with his cellphone provider (it is an individual or family plan). In
18    the four years preceding 1/30/2020 (the date Luckman's original Complaint was filed),
19    GoSmith sent Luckman at least 60 telemarketing text messages at this number. There were
20    weeks when GoSmith would text his personal number 3 times or more and this went on for
21    quite a while. GoSmith knowingly and willfully sent these text messages using an automatic
22    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
23    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
24    procedures that meet the minimum standards required for telemarketing in violation of 47
25    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Luckman seeks an amount not less than $90,000
26    for at least 60 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
27    than $90,000 for at least 60 knowing and willful violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 336 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 337 of 602




1     Alternatively, Luckman seeks an amount not less than $30,000 for at least 60 negligent
2     violations of 47 U.S.C. § 227(b), and not less than $30,000 for at least 60 negligent violations
3     of 47 U.S.C. § 227(c).
4          602.    Adam Ludwig personally owns and uses the cellular phone number xxx-xxx-
5     8973. This number is a residential telephone subscription and is Ludwig's only phone. He uses
6     it for all his personal calls and has started using it with his home-based business on occasion.
7     In the four years preceding 4/22/2020 (the date Ludwig's original Complaint was filed),
8     GoSmith sent Ludwig at least 104 telemarketing text messages at this number. The texts came
9     from at least 44 different numbers, each one of which was used to text Ludwig a handful of
10    times. GoSmith knowingly and willfully sent these text messages using an automatic telephone
11    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
12    GoSmith knowingly and willfully sent these text messages without instituting procedures that
13    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
14    47 C.F.R. § 64.1200(d). Ludwig seeks an amount not less than $156,000 for at least 104
15    knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $156,000
16    for at least 104 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Ludwig
17    seeks an amount not less than $52,000 for at least 104 negligent violations of 47 U.S.C. §
18    227(b), and not less than $52,000 for at least 104 negligent violations of 47 U.S.C. § 227(c).
19         603.    John Lundwall personally owns and uses the cellular phone number xxx-xxx-
20    0182. This number is a residential telephone subscription. On 7/10/2007, Lundwall registered
21    this number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the
22    date Lundwall's original Complaint was filed), GoSmith sent Lundwall at least 3 telemarketing
23    text messages at this number. GoSmith knowingly and willfully sent these text messages using
24    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
25    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
26    instituting procedures that meet the minimum standards required for telemarketing in violation
27    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
     PLAINTIFFS’ AMENDED COMPLAINT                  - 337 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 338 of 602




1     47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
2     Lundwall within a 12-month period after Lundwall was registered on the National Do Not Call
3     Registry, including but not limited to the period between 8/11/2016 and 8/11/2017. Lundwall
4     seeks an amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C.
5     § 227(b), and an amount not less than $4,500 for at least 3 knowing and willful violations of 47
6     U.S.C. § 227(c). Alternatively, Lundwall seeks an amount not less than $1,500 for at least 3
7     negligent violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent
8     violations of 47 U.S.C. § 227(c).
9          604.    Mike Lynch personally owns and uses the cellular phone number xxx-xxx-0073.
10    This number is a residential telephone subscription and is Lynch's only phone. However,
11    Lynch uses this phone for business. In the four years preceding 4/21/2020 (the date Lynch's
12    original Complaint was filed), GoSmith sent Lynch at least 81 telemarketing text messages at
13    this number. GoSmith knowingly and willfully sent these text messages using an automatic
14    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
15    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
16    procedures that meet the minimum standards required for telemarketing in violation of 47
17    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Lynch seeks an amount not less than $121,500 for
18    at least 81 knowing and willful violations of 47 U.S.C. § 227(b). Alternatively, Lynch seeks an
19    amount not less than $40,500 for at least 81 negligent violations of 47 U.S.C. § 227(b).
20         605.    Donavon J. Lyness personally owns and uses the cellular phone number xxx-xxx-
21    2387. This number is a residential telephone subscription that is Lyness's personal cell phone
22    and only phone number. In the four years preceding 4/22/2020 (the date Lyness's original
23    Complaint was filed), GoSmith sent Lyness at least 24 telemarketing text messages at this
24    number, sometimes as many as two per day GoSmith knowingly and willfully sent these text
25    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
26    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 338 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 339 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Lyness seeks an
2     amount not less than $36,000 for at least 24 knowing and willful violations of 47 U.S.C. §
3     227(b), and an amount not less than $36,000 for at least 24 knowing and willful violations of
4     47 U.S.C. § 227(c). Alternatively, Lyness seeks an amount not less than $12,000 for at least 24
5     negligent violations of 47 U.S.C. § 227(b), and not less than $12,000 for at least 24 negligent
6     violations of 47 U.S.C. § 227(c).Finally, GoSmith sent Lyness at least 24 commercial text
7     messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
8     number of telephone solicitations in violation of RCW § 80.36.390, for which Lyness seeks an
9     amount not less than $12,000, attorney’s fees, injunctive relief, and treble damages.
10         606.    Tara Lynn Snow personally owns and uses the cellular phone number xxx-xxx-
11    2475. This number is a residential telephone subscription and is Snow's personal cell phone
12    and her only phone. She pays for it out of her personal bank account, carries it with her, and
13    uses it for all her personal calls. She charges it on her nightstand every night. On 3/26/2009,
14    Snow registered this number on the National Do Not Call Registry. In the four years preceding
15    4/22/2020 (the date Snow's original Complaint was filed), GoSmith sent Snow at least 6
16    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
17    messages to Snow's personal cellphone using an automatic telephone dialing system in
18    violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly
19    and willfully sent these text messages without instituting procedures that meet the minimum
20    standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
21    64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
22    knowingly and willfully sent at least 2 text messages to Lynn snow within a 12-month period
23    after Snow was registered on the National Do Not Call Registry, including but not limited to
24    the period between 9/15/2017 and 9/27/2017. Snow seeks an amount not less than $9,000 for at
25    least 6 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
26    $9,000 for at least 6 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Snow
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 339 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 340 of 602




1     seeks an amount not less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(b),
2     and not less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(c).
3          607.    Nichole Lynott personally owns and uses the cellular phone number xxx-xxx-
4     6619. This number is a residential telephone subscription. In the four years preceding
5     4/28/2020 (the date Lynott's original Complaint was filed), GoSmith sent Lynott at least 2
6     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
7     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Lynott seeks an
11    amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
12    and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
13    227(c). Alternatively, Lynott seeks an amount not less than $1,000 for at least 2 negligent
14    violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
15    47 U.S.C. § 227(c).
16         608.    Vlad Lysov personally owns and uses the cellular phone number xxx-xxx-7202.
17    This number is a residential telephone subscription and is Lysov's only phone and his personal
18    cell phone. He pays for it out of his personal bank account, carries it with him, and uses it for
19    all his personal calls. He charges it in his room at night. On 11/13/2019, Lysov registered this
20    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
21    Lysov's original Complaint was filed), GoSmith sent Lysov at least 41 telemarketing text
22    messages at this number. GoSmith knowingly and willfully sent these text messages using an
23    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
24    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
25    procedures that meet the minimum standards required for telemarketing in violation of 47
26    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
27    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Lysov
     PLAINTIFFS’ AMENDED COMPLAINT                  - 340 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 341 of 602




1     within a 12-month period after Lysov was registered on the National Do Not Call Registry,
2     including but not limited to the period between 11/13/2019 and 1/30/2020. Lysov seeks an
3     amount not less than $61,500 for at least 41 knowing and willful violations of 47 U.S.C. §
4     227(b), and an amount not less than $61,500 for at least 41 knowing and willful violations of
5     47 U.S.C. § 227(c). Alternatively, Lysov seeks an amount not less than $20,500 for at least 41
6     negligent violations of 47 U.S.C. § 227(b), and not less than $20,500 for at least 41 negligent
7     violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Lysov at least 41 commercial text
8     messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
9     number of telephone solicitations in violation of RCW § 80.36.390, for which Lysov seeks an
10    amount not less than $20,500, attorney’s fees, injunctive relief, and treble damages.
11         609.    Edward (Eddie) Maciel personally owns and uses the cellular phone number xxx-
12    xxx-9865. This number is a residential telephone subscription. In the four years preceding
13    4/28/2020 (the date Maciel's original Complaint was filed), GoSmith sent Maciel at least 25
14    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
15    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
16    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
17    text messages without instituting procedures that meet the minimum standards required for
18    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Maciel seeks an
19    amount not less than $37,500 for at least 25 knowing and willful violations of 47 U.S.C. §
20    227(b), and an amount not less than $37,500 for at least 25 knowing and willful violations of
21    47 U.S.C. § 227(c). Alternatively, Maciel seeks an amount not less than $12,500 for at least 25
22    negligent violations of 47 U.S.C. § 227(b), and not less than $12,500 for at least 25 negligent
23    violations of 47 U.S.C. § 227(c).
24         610.    Grani MacKay personally owns and uses the cellular phone number xxx-xxx-
25    2900. This number is a residential telephone subscription. In the four years preceding
26    4/22/2020 (the date MacKay's original Complaint was filed), GoSmith sent MacKay at least 48
27    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
     PLAINTIFFS’ AMENDED COMPLAINT                 - 341 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 342 of 602




1     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
2     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
3     text messages without instituting procedures that meet the minimum standards required for
4     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). MacKay seeks an
5     amount not less than $72,000 for at least 48 knowing and willful violations of 47 U.S.C. §
6     227(b), and an amount not less than $72,000 for at least 48 knowing and willful violations of
7     47 U.S.C. § 227(c). Alternatively, MacKay seeks an amount not less than $24,000 for at least
8     48 negligent violations of 47 U.S.C. § 227(b), and not less than $24,000 for at least 48
9     negligent violations of 47 U.S.C. § 227(c).
10         611.    John Macy personally owns and uses the cellular phone number xxx-xxx-9581.
11    This number is a residential telephone subscription but Macy uses this cell phone exclusively
12    for business. In the four years preceding 4/21/2020 (the date Macy's original Complaint was
13    filed), GoSmith sent Macy at least 200 telemarketing text messages at this number. GoSmith
14    knowingly and willfully sent these text messages using an automatic telephone dialing system
15    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). Macy seeks an
16    amount not less than $300,000 for at least 200 knowing and willful violations of 47 U.S.C. §
17    227(b). Alternatively, Macy seeks an amount not less than $100,000 for at least 200 negligent
18    violations of 47 U.S.C. § 227(b).
19         612.    Rafael Maga personally owns and uses the cellular phone number xxx-xxx-1208.
20    This number is a residential telephone subscription and is Maga's only phone and his personal
21    cell phone. He pays for it out of his personal bank account, carries it with him, and uses it for
22    all his personal calls. He charges it in his room at night. In the four years preceding 4/22/2020
23    (the date Maga's original Complaint was filed), GoSmith sent Maga at least 43 telemarketing
24    text messages at this number. GoSmith knowingly and willfully sent these text messages using
25    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
26    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
27    instituting procedures that meet the minimum standards required for telemarketing in violation
     PLAINTIFFS’ AMENDED COMPLAINT                  - 342 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 343 of 602




1     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Maga seeks an amount not less than
2     $64,500 for at least 43 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
3     not less than $64,500 for at least 43 knowing and willful violations of 47 U.S.C. § 227(c).
4     Alternatively, Maga seeks an amount not less than $21,500 for at least 43 negligent violations
5     of 47 U.S.C. § 227(b), and not less than $21,500 for at least 43 negligent violations of 47
6     U.S.C. § 227(c). Finally, GoSmith sent Maga at least 43 commercial text messages in violation
7     of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone
8     solicitations in violation of RCW § 80.36.390, for which Maga seeks an amount not less than
9     $21,500, attorney’s fees, injunctive relief, and treble damages.
10          613.    Stevan Major personally owns and uses the cellular phone number xxx-xxx-5514.
11    This number is a residential telephone subscription, and this number is Major's only phone and
12    his personal cell phone. He pays for it out of his personal bank account, carries it with him, and
13    uses it for all his personal calls. He charges it in his room at night. It is the phone that he uses
14    to talk to his wife, kids, and other family members. On 6/17/2010, Major registered this
15    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
16    Major's original Complaint was filed), GoSmith sent Major at least 97 telemarketing text
17    messages at this number. GoSmith knowingly and willfully sent these text messages using an
18    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
19    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
20    procedures that meet the minimum standards required for telemarketing in violation of 47
21    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
22    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Major
23    within a 12-month period after Major was registered on the National Do Not Call Registry,
24    including but not limited to the period between 1/30/2016 and 1/29/2017. Major seeks an
25    amount not less than $145,500 for at least 97 knowing and willful violations of 47 U.S.C. §
26    227(b), and an amount not less than $145,500 for at least 97 knowing and willful violations of
27    47 U.S.C. § 227(c). Alternatively, Major seeks an amount not less than $48,500 for at least 97
     PLAINTIFFS’ AMENDED COMPLAINT                    - 343 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                        299 S Main St SLC, UT 84111
                                                                                385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 344 of 602




1     negligent violations of 47 U.S.C. § 227(b), and not less than $48,500 for at least 97 negligent
2     violations of 47 U.S.C. § 227(c).
3          614.    Mark Malkowski personally owns and uses the cellular phone number xxx-xxx-
4     4699. This number is a residential telephone subscription. In the four years preceding
5     1/30/2020 (the date Malkowski's original Complaint was filed), GoSmith sent Malkowski at
6     least 7 telemarketing text messages at this number. GoSmith knowingly and willfully sent
7     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Malkowski seeks
11    an amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
13    U.S.C. § 227(c). Alternatively, Malkowski seeks an amount not less than $3,500 for at least 7
14    negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
15    violations of 47 U.S.C. § 227(c).
16         615.    David Mallon personally owns and uses the cellular phone number xxx-xxx-8310.
17    This number is a residential telephone subscription, but Mallon uses this cell phone for
18    business purposes only. In the four years preceding 1/30/2020 (the date Mallon's original
19    Complaint was filed), GoSmith sent Mallon at least 2, sometimes 3, telemarketing text
20    messages a week for several months at this number. GoSmith knowingly and willfully sent
21    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
22    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
23    text messages without instituting procedures that meet the minimum standards required for
24    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Mallon seeks an
25    amount not less than $49,500 for at least 33 knowing and willful violations of 47 U.S.C. §
26    227(b). Alternatively, Mallon seeks an amount not less than $16,500 for at least 33 negligent
27    violations of 47 U.S.C. § 227(b).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 344 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 345 of 602




1          616.    Fernando Mancilla personally owns and uses the cellular phone number xxx-xxx-
2     4278. This number is a residential telephone subscription. On 12/10/2004, Mancilla registered
3     this number on the National Do Not Call Registry. In the four years preceding 4/21/2020 (the
4     date Mancilla's original Complaint was filed), GoSmith sent Mancilla at least 4 telemarketing
5     text messages at this number. GoSmith knowingly and willfully sent these text messages using
6     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
7     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
8     instituting procedures that meet the minimum standards required for telemarketing in violation
9     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
10    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
11    Mancilla within a 12-month period after Mancilla was registered on the National Do Not Call
12    Registry, including but not limited to the period between 3/9/2017 and 3/9/2018. Mancilla
13    seeks an amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C.
14    § 227(b), and an amount not less than $6,000 for at least 4 knowing and willful violations of 47
15    U.S.C. § 227(c). Alternatively, Mancilla seeks an amount not less than $2,000 for at least 4
16    negligent violations of 47 U.S.C. § 227(b), and not less than $2,000 for at least 4 negligent
17    violations of 47 U.S.C. § 227(c).
18         617.    James Mandichak personally owns and uses the cellular phone number xxx-xxx-
19    3157. This number is a residential telephone subscription. On 9/11/2018, Mandichak registered
20    this number on the National Do Not Call Registry. In the four years preceding 4/27/2020 (the
21    date Mandichak's original Complaint was filed), GoSmith sent Mandichak at least 69
22    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
23    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
24    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
25    text messages without instituting procedures that meet the minimum standards required for
26    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
27    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
     PLAINTIFFS’ AMENDED COMPLAINT                  - 345 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 346 of 602




1     least 2 text messages to Mandichak within a 12-month period after Mandichak was registered
2     on the National Do Not Call Registry, including but not limited to the period between
3     9/11/2018 and 9/11/2019. Mandichak seeks an amount not less than $103,500 for at least 69
4     knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $103,500
5     for at least 69 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Mandichak
6     seeks an amount not less than $34,500 for at least 69 negligent violations of 47 U.S.C. §
7     227(b), and not less than $34,500 for at least 69 negligent violations of 47 U.S.C. § 227(c).
8          618.    Les Mann personally owns and uses the cellular phone number xxx-xxx-5112.
9     This number is a residential telephone subscription and is Mann's only phone number. It is his
10    personal cell phone. He pays for it out of his personal bank account and uses it for all his
11    personal calls. It is on a personal or family plan with his cellular service provider. On
12    10/10/2003, Mann registered this number on the National Do Not Call Registry. In the four
13    years preceding 1/30/2020 (the date Mann's original Complaint was filed), GoSmith sent Mann
14    at least 2 telemarketing text messages at this number. GoSmith knowingly and willfully sent
15    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
16    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
17    text messages without instituting procedures that meet the minimum standards required for
18    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
19    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
20    least 2 text messages to Mann within a 12-month period after Mann was registered on the
21    National Do Not Call Registry, including but not limited to the period between 5/27/2017 and
22    5/27/2018. Mann seeks an amount not less than $3,000 for at least 2 knowing and willful
23    violations of 47 U.S.C. § 227(b), and an amount not less than $3,000 for at least 2 knowing and
24    willful violations of 47 U.S.C. § 227(c). Alternatively, Mann seeks an amount not less than
25    $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(b), and not less than $1,000 for at
26    least 2 negligent violations of 47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 346 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 347 of 602




1           619.    Josh Manwaring personally owns and uses the cellular phone number xxx-xxx-
2     4378. This number is a residential telephone subscription. It is his personal cell phone. He pays
3     for it out of his personal bank account and uses it for all his personal calls. It is on a personal or
4     family plan with his cellular service provider. On 10/12/2010, Manwaring registered this
5     number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
6     Manwaring's original Complaint was filed), GoSmith sent Manwaring at least 176
7     telemarketing text messages to Manwaring's personal cell phone at this number. Manwaring
8     complained to his wife and associates about the number of texts GoSmith sent over the years
9     and the annoyance. Manwaring texted back and asked to be removed from their list, but the
10    texts from GoSmith kept coming. GoSmith knowingly and willfully sent these text messages
11    using an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and
12    47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
13    instituting procedures that meet the minimum standards required for telemarketing in violation
14    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
15    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
16    Manwaring within a 12-month period after Manwaring was registered on the National Do Not
17    Call Registry, including but not limited to the period between 4/22/2016 and 4/22/2017.
18    Manwaring seeks an amount not less than $264,000 for at least 176 knowing and willful
19    violations of 47 U.S.C. § 227(b), and an amount not less than $264,000 for at least 176
20    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Manwaring seeks an
21    amount not less than $88,000 for at least 176 negligent violations of 47 U.S.C. § 227(b), and
22    not less than $88,000 for at least 176 negligent violations of 47 U.S.C. § 227(c).
23          620.    Nathan Marchese personally owns and uses the cellular phone number xxx-xxx-
24    8539. This number is a residential telephone subscription. In the four years preceding
25    4/28/2020 (the date Marchese's original Complaint was filed), GoSmith sent Marchese at least
26    4 telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
27    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                    - 347 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                        299 S Main St SLC, UT 84111
                                                                                385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 348 of 602




1     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
2     text messages without instituting procedures that meet the minimum standards required for
3     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Marchese seeks
4     an amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. §
5     227(b), and an amount not less than $6,000 for at least 4 knowing and willful violations of 47
6     U.S.C. § 227(c). Alternatively, Marchese seeks an amount not less than $2,000 for at least 4
7     negligent violations of 47 U.S.C. § 227(b), and not less than $2,000 for at least 4 negligent
8     violations of 47 U.S.C. § 227(c).
9          621.    Chanse Mariotti personally owns and uses the cellular phone number xxx-xxx-
10    3033. This number is a residential telephone subscription and is Mariotti's personal cell phone,
11    which he uses at times in his home-based business. Mariotti has a slightly different story:
12    GoSmith obtained his number when someone fraudulently posted a negative review about
13    Mariotti's service on GoSmith's site. Mariotti was able to prove that the review was a fake and
14    threatened to sue GoSmith if they didn't remove the review, due to the damage it was causing
15    his reputation and business. GoSmith eventually removed the review, but they began texting
16    Mariotti as many as three to five times a day, attempting to sell him advertising space and
17    "leads." In the four years preceding 4/22/2020 (the date Mariotti's original Complaint was
18    filed), GoSmith sent Mariotti at least 186 telemarketing text messages at this number. GoSmith
19    knowingly and willfully sent these text messages using an automatic telephone dialing system
20    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
21    knowingly and willfully sent these text messages without instituting procedures that meet the
22    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
23    § 64.1200(d). Mariotti seeks an amount not less than $279,000 for at least 186 knowing and
24    willful violations of 47 U.S.C. § 227(b), and an amount not less than $279,000 for at least 186
25    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Mariotti seeks an amount
26    not less than $93,000 for at least 186 negligent violations of 47 U.S.C. § 227(b), and not less
27    than $93,000 for at least 186 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent
     PLAINTIFFS’ AMENDED COMPLAINT                  - 348 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 349 of 602




1     Mariotti at least 186 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090,
2     80.36.400, and an undetermined number of telephone solicitations in violation of RCW §
3     80.36.390, for which Mariotti seeks an amount not less than $93,000, attorney’s fees,
4     injunctive relief, and treble damages.
5          622.    Bailey Marshall personally owns and uses the cellular phone number xxx-xxx-
6     1167. This number is a residential telephone subscription. In the four years preceding
7     1/30/2020 (the date Marshall's original Complaint was filed), GoSmith sent Marshall at least
8     26 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
9     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
10    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
11    text messages without instituting procedures that meet the minimum standards required for
12    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Marshall seeks an
13    amount not less than $39,000 for at least 26 knowing and willful violations of 47 U.S.C. §
14    227(b), and an amount not less than $39,000 for at least 26 knowing and willful violations of
15    47 U.S.C. § 227(c). Alternatively, Marshall seeks an amount not less than $13,000 for at least
16    26 negligent violations of 47 U.S.C. § 227(b), and not less than $13,000 for at least 26
17    negligent violations of 47 U.S.C. § 227(c).
18         623.    Darrell Martin personally owns and uses the cellular phone number xxx-xxx-
19    6220. This number is a residential telephone subscription and is listed as a personal plan with
20    Martin's cellular service provider. Martin has a separate, dedicated phone number for his
21    business calls that ends in -9672. On 8/15/2007, Martin registered this number on the National
22    Do Not Call Registry. In the four years preceding 1/30/2020 (the date Martin's original
23    Complaint was filed), GoSmith sent Martin at least 79 telemarketing text messages at this
24    number, more than 30 messages per year. GoSmith knowingly and willfully sent these text
25    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
26    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 349 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 350 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
2     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
3     least 2 text messages to Martin within a 12-month period after Martin was registered on the
4     National Do Not Call Registry, including but not limited to the period between 6/14/2017 and
5     6/14/2018. Martin seeks an amount not less than $118,500 for at least 79 knowing and willful
6     violations of 47 U.S.C. § 227(b), and an amount not less than $118,500 for at least 79 knowing
7     and willful violations of 47 U.S.C. § 227(c). Alternatively, Martin seeks an amount not less
8     than $39,500 for at least 79 negligent violations of 47 U.S.C. § 227(b), and not less than
9     $39,500 for at least 79 negligent violations of 47 U.S.C. § 227(c).
10         624.    Amanda Martinez personally owns and uses the cellular phone number xxx-xxx-
11    2907. This number is a residential telephone subscription. In the four years preceding
12    1/30/2020 (the date Martinez's original Complaint was filed), GoSmith sent Martinez at least 9
13    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
14    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
16    text messages without instituting procedures that meet the minimum standards required for
17    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Martinez seeks an
18    amount not less than $13,500 for at least 9 knowing and willful violations of 47 U.S.C. §
19    227(b), and an amount not less than $13,500 for at least 9 knowing and willful violations of 47
20    U.S.C. § 227(c). Alternatively, Martinez seeks an amount not less than $4,500 for at least 9
21    negligent violations of 47 U.S.C. § 227(b), and not less than $4,500 for at least 9 negligent
22    violations of 47 U.S.C. § 227(c).
23         625.    Michael Marton personally owns and uses the cellular phone number xxx-xxx-
24    4537. This number is a residential telephone subscription. In the four years preceding
25    4/28/2020 (the date Marton's original Complaint was filed), GoSmith sent Marton at least 74
26    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
27    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 350 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 351 of 602




1     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
2     text messages without instituting procedures that meet the minimum standards required for
3     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Marton seeks an
4     amount not less than $111,000 for at least 74 knowing and willful violations of 47 U.S.C. §
5     227(b), and an amount not less than $111,000 for at least 74 knowing and willful violations of
6     47 U.S.C. § 227(c). Alternatively, Marton seeks an amount not less than $37,000 for at least 74
7     negligent violations of 47 U.S.C. § 227(b), and not less than $37,000 for at least 74 negligent
8     violations of 47 U.S.C. § 227(c).
9          626.    Lenny Mason personally owns and uses the cellular phone number xxx-xxx-2237.
10    This number is a residential telephone subscription and is Mason's only phone number. It is his
11    personal cell phone. He pays for it out of his personal bank account and uses it for all his
12    personal calls. It is on a personal or family plan with his cellular service provider. On 6/3/2008,
13    Mason registered this number on the National Do Not Call Registry. In the four years
14    preceding 1/30/2020 (the date Mason's original Complaint was filed), GoSmith sent Mason at
15    least 15 telemarketing text messages at this number. GoSmith knowingly and willfully sent
16    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
17    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
18    text messages without instituting procedures that meet the minimum standards required for
19    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
20    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
21    least 2 text messages to Mason within a 12-month period after Mason was registered on the
22    National Do Not Call Registry, including but not limited to the period between 6/22/2017 and
23    6/22/2017. Mason seeks an amount not less than $22,500 for at least 15 knowing and willful
24    violations of 47 U.S.C. § 227(b), and an amount not less than $22,500 for at least 15 knowing
25    and willful violations of 47 U.S.C. § 227(c). Alternatively, Mason seeks an amount not less
26    than $7,500 for at least 15 negligent violations of 47 U.S.C. § 227(b), and not less than $7,500
27    for at least 15 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Mason at least
     PLAINTIFFS’ AMENDED COMPLAINT                  - 351 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 352 of 602




1     15 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and
2     an undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
3     Mason seeks an amount not less than $7,500, attorney’s fees, injunctive relief, and treble
4     damages.
5          627.    Lisa Massey personally owns and uses the cellular phone number xxx-xxx-5485.
6     This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
7     date Massey's original Complaint was filed), GoSmith sent Massey at least 43 telemarketing
8     text messages at this number. GoSmith knowingly and willfully sent these text messages using
9     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
10    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
11    instituting procedures that meet the minimum standards required for telemarketing in violation
12    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Massey seeks an amount not less than
13    $64,500 for at least 43 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
14    not less than $64,500 for at least 43 knowing and willful violations of 47 U.S.C. § 227(c).
15    Alternatively, Massey seeks an amount not less than $21,500 for at least 43 negligent
16    violations of 47 U.S.C. § 227(b), and not less than $21,500 for at least 43 negligent violations
17    of 47 U.S.C. § 227(c).
18         628.    Jeric Massey personally owns and uses the cellular phone number xxx-xxx-7615.
19    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
20    date Massey's original Complaint was filed), GoSmith sent Massey at least 2 telemarketing text
21    messages at this number. GoSmith knowingly and willfully sent these text messages using an
22    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
23    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
24    procedures that meet the minimum standards required for telemarketing in violation of 47
25    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Massey seeks an amount not less than $3,000 for
26    at least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
27    $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
     PLAINTIFFS’ AMENDED COMPLAINT                  - 352 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 353 of 602




1     Massey seeks an amount not less than $1,000 for at least 2 negligent violations of 47 U.S.C. §
2     227(b), and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(c).
3          629.    Paul Mata personally owns and uses the cellular phone number xxx-xxx-5184.
4     This number is a residential telephone subscription and is Mata's only phone number. It is his
5     personal cell phone. He pays for it out of his personal bank account and uses it for all his
6     personal calls. It is on a personal or family plan with his cellular service provider. In the four
7     years preceding 4/21/2020 (the date Mata's original Complaint was filed), GoSmith sent Mata
8     at least 4 telemarketing text messages at this number. GoSmith knowingly and willfully sent
9     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
10    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
11    text messages without instituting procedures that meet the minimum standards required for
12    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Mata seeks an
13    amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(b),
14    and an amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. §
15    227(c). Alternatively, Mata seeks an amount not less than $2,000 for at least 4 negligent
16    violations of 47 U.S.C. § 227(b), and not less than $2,000 for at least 4 negligent violations of
17    47 U.S.C. § 227(c).
18         630.    Robert Mathewson personally owns and uses the cellular phone number xxx-xxx-
19    0590. This number is a residential telephone subscription. On 8/2/2009, Mathewson registered
20    this number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the
21    date Mathewson's original Complaint was filed), GoSmith sent Mathewson at least 6
22    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
23    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
24    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
25    text messages without instituting procedures that meet the minimum standards required for
26    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
27    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
     PLAINTIFFS’ AMENDED COMPLAINT                   - 353 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 354 of 602




1     least 2 text messages to Mathewson within a 12-month period after Mathewson was registered
2     on the National Do Not Call Registry, including but not limited to the period between 2/4/2017
3     and 6/22/2017. Mathewson seeks an amount not less than $9,000 for at least 6 knowing and
4     willful violations of 47 U.S.C. § 227(b), and an amount not less than $9,000 for at least 6
5     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Mathewson seeks an
6     amount not less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(b), and not
7     less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(c).
8          631.    Amir Mathiasen personally owns and uses the cellular phone number xxx-xxx-
9     2546. This number is a residential telephone subscription. In the four years preceding
10    4/22/2020 (the date Mathiasen's original Complaint was filed), GoSmith sent Mathiasen at
11    least 2 telemarketing text messages at this number. GoSmith knowingly and willfully sent
12    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
13    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
14    text messages without instituting procedures that meet the minimum standards required for
15    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Mathiasen seeks
16    an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
17    227(b), and an amount not less than $3,000 for at least 2 knowing and willful violations of 47
18    U.S.C. § 227(c). Alternatively, Mathiasen seeks an amount not less than $1,000 for at least 2
19    negligent violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent
20    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Mathiasen at least 2 commercial text
21    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
22    number of telephone solicitations in violation of RCW § 80.36.390, for which Mathiasen seeks
23    an amount not less than $1,000, attorney’s fees, injunctive relief, and treble damages.
24         632.    Carritha Matthews personally owns and uses the cellular phone number xxx-xxx-
25    6417. This number is a residential telephone subscription. In the four years preceding
26    1/30/2020 (the date Matthews's original Complaint was filed), GoSmith sent Matthews at least
27    22 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                  - 354 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 355 of 602




1     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
2     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
3     text messages without instituting procedures that meet the minimum standards required for
4     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Matthews seeks
5     an amount not less than $33,000 for at least 22 knowing and willful violations of 47 U.S.C. §
6     227(b), and an amount not less than $33,000 for at least 22 knowing and willful violations of
7     47 U.S.C. § 227(c). Alternatively, Matthews seeks an amount not less than $11,000 for at least
8     22 negligent violations of 47 U.S.C. § 227(b), and not less than $11,000 for at least 22
9     negligent violations of 47 U.S.C. § 227(c).
10         633.    Jackie Maxey personally owns and uses the cellular phone number xxx-xxx-7074.
11    This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
12    date Maxey's original Complaint was filed), GoSmith sent Maxey at least 2 telemarketing text
13    messages at this number. GoSmith knowingly and willfully sent these text messages using an
14    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
15    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
16    procedures that meet the minimum standards required for telemarketing in violation of 47
17    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Maxey seeks an amount not less than $3,000 for
18    at least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
19    $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
20    Maxey seeks an amount not less than $1,000 for at least 2 negligent violations of 47 U.S.C. §
21    227(b), and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(c).
22         634.    Marlin Mayes Jr. personally owns and uses the cellular phone number xxx-xxx-
23    7306. This number is a residential telephone subscription on a family plan and is Mayes's only
24    phone number. However, Mayes uses this number exclusively for work. In the four years
25    preceding 1/30/2020 (the date Mayes Jr.'s original Complaint was filed), GoSmith sent Mayes
26    Jr. at least 9 telemarketing text messages at this number. GoSmith knowingly and willfully sent
27    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 355 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 356 of 602




1     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
2     text messages without instituting procedures that meet the minimum standards required for
3     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Mayes Jr. seeks
4     an amount not less than $13,500 for at least 9 knowing and willful violations of 47 U.S.C. §
5     227(b). Alternatively, Mayes Jr. seeks an amount not less than $4,500 for at least 9 negligent
6     violations of 47 U.S.C. § 227(b).
7           635.    Brady Mayson personally owns and uses the cellular phone number xxx-xxx-
8     2200. This number is a residential telephone subscription. In the four years preceding
9     4/22/2020 (the date Mayson's original Complaint was filed), GoSmith sent Mayson at least 44
10    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
11    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
12    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
13    text messages without instituting procedures that meet the minimum standards required for
14    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Mayson seeks an
15    amount not less than $66,000 for at least 44 knowing and willful violations of 47 U.S.C. §
16    227(b), and an amount not less than $66,000 for at least 44 knowing and willful violations of
17    47 U.S.C. § 227(c). Alternatively, Mayson seeks an amount not less than $22,000 for at least
18    44 negligent violations of 47 U.S.C. § 227(b), and not less than $22,000 for at least 44
19    negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Mayson at least 44
20    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
21    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
22    Mayson seeks an amount not less than $22,000, attorney’s fees, injunctive relief, and treble
23    damages.
24          636.    Matt Mcauslan personally owns and uses the cellular phone number xxx-xxx-
25    1293. This number is a residential telephone subscription and is Mcauslan's only phone
26    number. It is his personal cell phone. He pays for it out of his personal bank account and uses it
27    for all his personal calls. It is on a personal or family plan with his cellular service provider. In
     PLAINTIFFS’ AMENDED COMPLAINT                    - 356 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                        299 S Main St SLC, UT 84111
                                                                                385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 357 of 602




1     the four years preceding 4/22/2020 (the date Mcauslan's original Complaint was filed),
2     GoSmith sent Mcauslan at least 2 telemarketing text messages at this number. GoSmith
3     knowingly and willfully sent these text messages using an automatic telephone dialing system
4     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
5     knowingly and willfully sent these text messages without instituting procedures that meet the
6     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
7     § 64.1200(d). Mcauslan seeks an amount not less than $3,000 for at least 2 knowing and willful
8     violations of 47 U.S.C. § 227(b), and an amount not less than $3,000 for at least 2 knowing and
9     willful violations of 47 U.S.C. § 227(c). Alternatively, Mcauslan seeks an amount not less than
10    $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(b), and not less than $1,000 for at
11    least 2 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Mcauslan at least 2
12    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
13    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
14    Mcauslan seeks an amount not less than $1,000, attorney’s fees, injunctive relief, and treble
15    damages.
16          637.    Robert McCarthy personally owns and uses the cellular phone number xxx-xxx-
17    9280. This number is a residential telephone subscription and is McCarthy's only phone
18    number. It is his personal cell phone. He pays for it out of his personal bank account and uses it
19    for all his personal calls. It is on a personal or family plan with his cellular service provider. In
20    the four years preceding 1/30/2020 (the date McCarthy's original Complaint was filed),
21    GoSmith sent McCarthy at least 3 or more telemarketing text messages per week at this
22    number. GoSmith knowingly and willfully sent these text messages using an automatic
23    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
24    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
25    procedures that meet the minimum standards required for telemarketing in violation of 47
26    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). McCarthy seeks an amount not less than $252,000
27    for at least 168 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
     PLAINTIFFS’ AMENDED COMPLAINT                    - 357 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                        299 S Main St SLC, UT 84111
                                                                                385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 358 of 602




1     than $252,000 for at least 168 knowing and willful violations of 47 U.S.C. § 227(c).
2     Alternatively, McCarthy seeks an amount not less than $84,000 for at least 168 negligent
3     violations of 47 U.S.C. § 227(b), and not less than $84,000 for at least 168 negligent violations
4     of 47 U.S.C. § 227(c).
5          638.    Larry McClure personally owns and uses the cellular phone number xxx-xxx-
6     4685. This number is a residential telephone subscription. On 10/11/2011, McClure registered
7     this number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the
8     date McClure's original Complaint was filed), GoSmith sent McClure at least 7 telemarketing
9     text messages at this number. GoSmith knowingly and willfully sent these text messages using
10    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
11    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
12    instituting procedures that meet the minimum standards required for telemarketing in violation
13    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
14    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
15    McClure within a 12-month period after McClure was registered on the National Do Not Call
16    Registry, including but not limited to the period between 6/22/2017 and 6/22/2018. McClure
17    seeks an amount not less than $10,500 for at least 7 knowing and willful violations of 47
18    U.S.C. § 227(b), and an amount not less than $10,500 for at least 7 knowing and willful
19    violations of 47 U.S.C. § 227(c). Alternatively, McClure seeks an amount not less than $3,500
20    for at least 7 negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7
21    negligent violations of 47 U.S.C. § 227(c).
22         639.    Mark McCreary personally owns and uses the cellular phone number xxx-xxx-
23    5459. This number is a residential telephone subscription and is McCreary's only phone
24    number. It is his personal cell phone. He pays for it out of his personal bank account and uses it
25    for all his personal calls. It is on a personal or family plan with his cellular service provider. He
26    charges it at night in his room. On 7/29/2008, McCreary registered this number on the National
27    Do Not Call Registry. In the four years preceding 4/27/2020 (the date McCreary's original
     PLAINTIFFS’ AMENDED COMPLAINT                   - 358 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 359 of 602




1     Complaint was filed), GoSmith sent McCreary at least 16 telemarketing text messages and
2     phone calls at this number. Go Smith sent the texts twice a day at times, up to 3-4 times per
3     week. GoSmith also called McCreary's personal cell phone number, 4-5 times a month.
4     McCreary was never able to get anyone to answer when he texted in reply or called back
5     attempting to stop the texts and calls. This went on for several months until McCreary just
6     started blocking the calls. GoSmith knowingly and willfully sent these text messages using an
7     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
8     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
9     procedures that meet the minimum standards required for telemarketing in violation of 47
10    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
11    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
12    McCreary within a 12-month period after McCreary was registered on the National Do Not
13    Call Registry, including but not limited to the period between 12/14/2016 and 9/29/2017.
14    McCreary seeks an amount not less than $24,000 for at least 16 knowing and willful violations
15    of 47 U.S.C. § 227(b), and an amount not less than $24,000 for at least 16 knowing and willful
16    violations of 47 U.S.C. § 227(c). Alternatively, McCreary seeks an amount not less than
17    $8,000 for at least 16 negligent violations of 47 U.S.C. § 227(b), and not less than $8,000 for at
18    least 16 negligent violations of 47 U.S.C. § 227(c).
19         640.    Lillian McDonald personally owns and uses the cellular phone number xxx-xxx-
20    9015. This number is a residential telephone subscription that McDonald used for business
21    exclusively. In the four years preceding 4/28/2020 (the date McDonald's original Complaint
22    was filed), GoSmith sent McDonald at least 8 telemarketing text messages at this number.
23    Upon information and belief, the actual number is much, much higher. McDonald tried to get
24    the messages to stop, replying "STOP," but the texts kept coming. GoSmith knowingly and
25    willfully sent these text messages using an automatic telephone dialing system in violation of
26    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
27    sent these text messages without instituting procedures that meet the minimum standards
     PLAINTIFFS’ AMENDED COMPLAINT                  - 359 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 360 of 602




1     required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
2     McDonald seeks an amount not less than $12,000 for at least 8 knowing and willful violations
3     of 47 U.S.C. § 227(b). Alternatively, McDonald seeks an amount not less than $4,000 for at
4     least 8 negligent violations of 47 U.S.C. § 227(b).
5          641.    Leona McFalls Zeqiri personally owns and uses the cellular phone number xxx-
6     xxx-6939. This number is a residential telephone subscription. In the four years preceding
7     1/30/2020 (the date McFalls Zeqiri's original Complaint was filed), GoSmith sent McFalls
8     Zeqiri at least 99 telemarketing text messages at this number. GoSmith knowingly and
9     willfully sent these text messages using an automatic telephone dialing system in violation of
10    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
11    sent these text messages without instituting procedures that meet the minimum standards
12    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
13    McFalls Zeqiri seeks an amount not less than $148,500 for at least 99 knowing and willful
14    violations of 47 U.S.C. § 227(b), and an amount not less than $148,500 for at least 99 knowing
15    and willful violations of 47 U.S.C. § 227(c). Alternatively, McFalls Zeqiri seeks an amount not
16    less than $49,500 for at least 99 negligent violations of 47 U.S.C. § 227(b), and not less than
17    $49,500 for at least 99 negligent violations of 47 U.S.C. § 227(c).
18         642.    Chris Mcgonagle personally owns and uses the cellular phone number xxx-xxx-
19    0058. This number is a residential telephone subscription. In the four years preceding
20    4/22/2020 (the date Mcgonagle's original Complaint was filed), GoSmith sent Mcgonagle at
21    least 37 telemarketing text messages at this number. GoSmith knowingly and willfully sent
22    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
23    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
24    text messages without instituting procedures that meet the minimum standards required for
25    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Mcgonagle seeks
26    an amount not less than $55,500 for at least 37 knowing and willful violations of 47 U.S.C. §
27    227(b), and an amount not less than $55,500 for at least 37 knowing and willful violations of
     PLAINTIFFS’ AMENDED COMPLAINT                  - 360 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 361 of 602




1     47 U.S.C. § 227(c). Alternatively, Mcgonagle seeks an amount not less than $18,500 for at
2     least 37 negligent violations of 47 U.S.C. § 227(b), and not less than $18,500 for at least 37
3     negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Mcgonagle at least 37
4     commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
5     undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
6     Mcgonagle seeks an amount not less than $18,500, attorney’s fees, injunctive relief, and treble
7     damages.
8          643.    Krystal McKinnie personally owns and uses the cellular phone number xxx-xxx-
9     3547. This number is a residential telephone subscription and is McKinnie's personal phone
10    number (her only phone number). She pays for it out of her personal account and uses it for all
11    her personal calls. On 7/1/2011, McKinnie registered this number on the National Do Not Call
12    Registry. In the four years preceding 1/30/2020 (the date McKinnie's original Complaint was
13    filed), GoSmith sent McKinnie at least 135 telemarketing text messages at this number.
14    McKinnie received texts from Defendants almost every day for months on end, to the point
15    where she checked to make sure she was still on the Do Not Call Registry because the volume
16    was so great. GoSmith knowingly and willfully sent these text messages using an automatic
17    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
18    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
19    procedures that meet the minimum standards required for telemarketing in violation of 47
20    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
21    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
22    McKinnie within a 12-month period after McKinnie was registered on the National Do Not
23    Call Registry, including but not limited to the period between 1/30/2016 and 1/29/2017.
24    McKinnie seeks an amount not less than $202,500 for at least 135 knowing and willful
25    violations of 47 U.S.C. § 227(b), and an amount not less than $202,500 for at least 135
26    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, McKinnie seeks an
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 361 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 362 of 602




1     amount not less than $67,500 for at least 135 negligent violations of 47 U.S.C. § 227(b), and
2     not less than $67,500 for at least 135 negligent violations of 47 U.S.C. § 227(c).
3          644.    Joseph McPherson personally owns and uses the cellular phone number xxx-xxx-
4     4547. This number is a residential telephone subscription and is McPherson's only phone. He
5     uses it for all his personal calls and pays for it out of his personal bank account. He keeps it
6     with him and charges it on his nightstand every night. His family and friends call him at this
7     number. On 7/28/2006, McPherson registered this number on the National Do Not Call
8     Registry. In the four years preceding 1/30/2020 (the date McPherson's original Complaint was
9     filed), GoSmith sent McPherson at least two telemarketing text messages per week at this
10    number. GoSmith knowingly and willfully sent these text messages using an automatic
11    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
12    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
13    procedures that meet the minimum standards required for telemarketing in violation of 47
14    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
15    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
16    McPherson within a 12-month period after McPherson was registered on the National Do Not
17    Call Registry, including but not limited to the period between 4/30/2017 and 7/18/2017.
18    McPherson seeks an amount not less than $61,500 for at least 41 knowing and willful
19    violations of 47 U.S.C. § 227(b), and an amount not less than $61,500 for at least 41 knowing
20    and willful violations of 47 U.S.C. § 227(c). Alternatively, McPherson seeks an amount not
21    less than $20,500 for at least 41 negligent violations of 47 U.S.C. § 227(b), and not less than
22    $20,500 for at least 41 negligent violations of 47 U.S.C. § 227(c).
23         645.    Kenneth McPherson personally owns and uses the cellular phone number xxx-
24    xxx-5316. This number is a residential telephone subscription and McPherson's only cell
25    phone. McPherson uses this cell phone for all his personal calls and keeps this cell phone on
26    him at all times. He charges this cell phone near his bedside at night and pays for it out of his
27    personal bank account. On 12/12/2008, McPherson registered this number on the National Do
     PLAINTIFFS’ AMENDED COMPLAINT                   - 362 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 363 of 602




1     Not Call Registry. In the four years preceding 4/22/2020 (the date McPherson's original
2     Complaint was filed), GoSmith sent McPherson at least 274 telemarketing text messages at this
3     number. McPherson endured a six-month period where GoSmith texted him at least once a day
4     on weekdays and 2-3 times on Saturdays and Sundays. After a while, the texts tapered off.
5     McPherson tried to get the texts to stop but could not. He complained to his telephone service
6     provider, but there was nothing they could do at the time. GoSmith knowingly and willfully
7     sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
8     § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
11    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
12    least 2 text messages to McPherson within a 12-month period after McPherson was registered
13    on the National Do Not Call Registry, including but not limited to the period between
14    1/30/2017 and 8/15/2017. McPherson seeks an amount not less than $411,000 for at least 274
15    knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $411,000
16    for at least 274 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, McPherson
17    seeks an amount not less than $137,000 for at least 274 negligent violations of 47 U.S.C. §
18    227(b), and not less than $137,000 for at least 274 negligent violations of 47 U.S.C. § 227(c).
19         646.    Wess Meader personally owns and uses the cellular phone number xxx-xxx-8056.
20    This number is a residential telephone subscription. On 4/10/2019, Meader registered this
21    number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
22    Meader's original Complaint was filed), GoSmith sent Meader at least 44 telemarketing text
23    messages at this number. GoSmith knowingly and willfully sent these text messages using an
24    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
25    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
26    procedures that meet the minimum standards required for telemarketing in violation of 47
27    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
     PLAINTIFFS’ AMENDED COMPLAINT                 - 363 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 364 of 602




1     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Meader
2     within a 12-month period after Meader was registered on the National Do Not Call Registry,
3     including but not limited to the period between 4/10/2019 and 1/30/2020. Meader seeks an
4     amount not less than $66,000 for at least 44 knowing and willful violations of 47 U.S.C. §
5     227(b), and an amount not less than $66,000 for at least 44 knowing and willful violations of
6     47 U.S.C. § 227(c). Alternatively, Meader seeks an amount not less than $22,000 for at least 44
7     negligent violations of 47 U.S.C. § 227(b), and not less than $22,000 for at least 44 negligent
8     violations of 47 U.S.C. § 227(c).
9          647.    Nick Means personally owns and uses the cellular phone number xxx-xxx-8187.
10    This number is a residential telephone subscription and is Means's personal cell phone and only
11    phone number. He pays for it out of his personal account and uses it for all her personal calls.
12    In the four years preceding 4/22/2020 (the date Means's original Complaint was filed),
13    GoSmith sent at least 450 telemarketing text messages and phone calls to Means's cell phone at
14    this number. GoSmith texted Means 2-3 times a day. Means tried to opt out every time.
15    GoSmith also called Means personal cell phone multiple times a week. The harassment went
16    on for more than 6 months at this level. The calls and texts distracted Means several times a
17    day for no reason. Every time, Means would drop what he was doing to check the message or
18    call, only to find out it was GoSmith. It caused him great frustration. GoSmith knowingly and
19    willfully sent these text messages using an automatic telephone dialing system in violation of
20    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
21    sent these text messages without instituting procedures that meet the minimum standards
22    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
23    Means seeks an amount not less than $675,000 for at least 450 knowing and willful violations
24    of 47 U.S.C. § 227(b), and an amount not less than $675,000 for at least 450 knowing and
25    willful violations of 47 U.S.C. § 227(c). Alternatively, Means seeks an amount not less than
26    $225,000 for at least 450 negligent violations of 47 U.S.C. § 227(b), and not less than
27    $225,000 for at least 450 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent
     PLAINTIFFS’ AMENDED COMPLAINT                  - 364 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 365 of 602




1     Means at least 450 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090,
2     80.36.400, and an undetermined number of telephone solicitations in violation of RCW §
3     80.36.390, for which Means seeks an amount not less than $225,000, attorney’s fees, injunctive
4     relief, and treble damages.
5          648.    Ruben Medina personally owns and uses the cellular phone number xxx-xxx-
6     4055. This number is a residential telephone subscription that is Medina's personal cell phone.
7     The business has a landline in the office with a separate, dedicated number. Medina uses his
8     cell phone for all personal calls In the four years preceding 1/30/2020 (the date Medina's
9     original Complaint was filed), GoSmith sent Medina at least 30 telemarketing text messages at
10    this number. GoSmith knowingly and willfully sent these text messages using an automatic
11    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
12    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
13    procedures that meet the minimum standards required for telemarketing in violation of 47
14    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Medina seeks an amount not less than $45,000 for
15    at least 30 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
16    $45,000 for at least 30 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
17    Medina seeks an amount not less than $15,000 for at least 30 negligent violations of 47 U.S.C.
18    § 227(b), and not less than $15,000 for at least 30 negligent violations of 47 U.S.C. § 227(c).
19         649.    Justin Meier personally owns and uses the cellular phone number xxx-xxx-9833.
20    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
21    date Meier's original Complaint was filed), GoSmith sent Meier at least 4 telemarketing text
22    messages at this number. GoSmith knowingly and willfully sent these text messages using an
23    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
24    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
25    procedures that meet the minimum standards required for telemarketing in violation of 47
26    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Meier seeks an amount not less than $6,000 for at
27    least 4 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
     PLAINTIFFS’ AMENDED COMPLAINT                  - 365 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 366 of 602




1     $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Meier
2     seeks an amount not less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(b),
3     and not less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(c).
4          650.    DJ Melodia Sr personally owns and uses the cellular phone number xxx-xxx-
5     5771. This number is a residential telephone subscription, but Melodia Sr uses it for business
6     only. In the four years preceding 4/29/2020 (the date Melodia Sr's original Complaint was
7     filed), GoSmith sent Melodia Sr at least 20 telemarketing text messages at this number. Every
8     time, Melodia Sr. responded, "Please stop texting me," but GoSmith continued to harass him.
9     GoSmith knowingly and willfully sent these text messages using an automatic telephone
10    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
11    GoSmith knowingly and willfully sent these text messages without instituting procedures that
12    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
13    47 C.F.R. § 64.1200(d). Melodia Sr seeks an amount not less than $30,000 for at least 20
14    knowing and willful violations of 47 U.S.C. § 227(b). Alternatively, Melodia Sr seeks an
15    amount not less than $10,000 for at least 20 negligent violations of 47 U.S.C. § 227(b).
16         651.    Timothy Melvin personally owns and uses the cellular phone number xxx-xxx-
17    5198. This number is a residential telephone subscription. In the four years preceding
18    1/30/2020 (the date Melvin's original Complaint was filed), GoSmith sent Melvin at least 284
19    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
20    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Melvin seeks an
24    amount not less than $426,000 for at least 284 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $426,000 for at least 284 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Melvin seeks an amount not less than $142,000 for at least
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 366 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 367 of 602




1     284 negligent violations of 47 U.S.C. § 227(b), and not less than $142,000 for at least 284
2     negligent violations of 47 U.S.C. § 227(c).
3          652.    James Mendez personally owns and uses the cellular phone number xxx-xxx-
4     7615. This number is a residential telephone subscription. In the four years preceding
5     1/30/2020 (the date Mendez's original Complaint was filed), GoSmith sent Mendez at least 111
6     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
7     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Mendez seeks an
11    amount not less than $166,500 for at least 111 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $166,500 for at least 111 knowing and willful violations of
13    47 U.S.C. § 227(c). Alternatively, Mendez seeks an amount not less than $55,500 for at least
14    111 negligent violations of 47 U.S.C. § 227(b), and not less than $55,500 for at least 111
15    negligent violations of 47 U.S.C. § 227(c).
16         653.    David Mendola personally owns and uses the cellular phone number xxx-xxx-
17    1527. This number is a residential telephone subscription. In the four years preceding
18    4/21/2020 (the date Mendola's original Complaint was filed), GoSmith sent Mendola at least
19    1,589 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
20    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Mendola seeks an
24    amount not less than $2,383,500 for at least 1,589 knowing and willful violations of 47 U.S.C.
25    § 227(b), and an amount not less than $2,383,500 for at least 1,589 knowing and willful
26    violations of 47 U.S.C. § 227(c). Alternatively, Mendola seeks an amount not less than
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 367 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 368 of 602




1     $794,500 for at least 1,589 negligent violations of 47 U.S.C. § 227(b), and not less than
2     $794,500 for at least 1,589 negligent violations of 47 U.S.C. § 227(c).
3          654.    Scott Meola personally owns and uses the cellular phone number xxx-xxx-1505.
4     This number is a residential telephone subscription and is Meola's only phone. He uses this
5     phone in all his personal calls and it is how his family and friends contact him. In the four
6     years preceding 4/22/2020 (the date Meola's original Complaint was filed), GoSmith sent
7     Meola at least 15 telemarketing text messages at this number. Meola attempted several times to
8     find out who was calling him by calling the numbers back. He did not get any answers.
9     GoSmith knowingly and willfully sent these text messages using an automatic telephone
10    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
11    GoSmith knowingly and willfully sent these text messages without instituting procedures that
12    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
13    47 C.F.R. § 64.1200(d). Meola seeks an amount not less than $22,500 for at least 15 knowing
14    and willful violations of 47 U.S.C. § 227(b), and an amount not less than $22,500 for at least
15    15 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Meola seeks an amount
16    not less than $7,500 for at least 15 negligent violations of 47 U.S.C. § 227(b), and not less than
17    $7,500 for at least 15 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Meola
18    at least 15 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090,
19    80.36.400, and an undetermined number of telephone solicitations in violation of RCW §
20    80.36.390, for which Meola seeks an amount not less than $7,500, attorney’s fees, injunctive
21    relief, and treble damages.
22         655.    Liz Meraz personally owns and uses the cellular phone number xxx-xxx-4564.
23    This number is a residential telephone subscription and is Liz's personal cell phone, not a
24    business phone. She pays for it out of her personal bank account and uses it for all her personal
25    calls. She keeps it with her and charges it at night in her room, and this is the number her
26    friends and family use to contact her. In the four years preceding 4/28/2020 (the date Meraz's
27    original Complaint was filed), GoSmith sent Meraz at least 665 telemarketing text messages
     PLAINTIFFS’ AMENDED COMPLAINT                  - 368 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 369 of 602




1     and phone calls to her personal cell phone at this number. GoSmith sent 2-3 messages per day,
2     off and on, for a period of over two years and also tried to solicit through automatically-dialed
3     telemarketing calls to her cell phone number. Meraz tried calling back and asking to be
4     removed or unsubscribed but she was never successful at getting them to stop calling. Meraz
5     received messages at all hours of the day and sometimes even at night. GoSmith knowingly
6     and willfully sent these text messages using an automatic telephone dialing system in violation
7     of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and
8     willfully sent these text messages without instituting procedures that meet the minimum
9     standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
10    64.1200(d). Meraz seeks an amount not less than $997,500 for at least 665 knowing and willful
11    violations of 47 U.S.C. § 227(b), and an amount not less than $997,500 for at least 665
12    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Meraz seeks an amount
13    not less than $332,500 for at least 665 negligent violations of 47 U.S.C. § 227(b), and not less
14    than $332,500 for at least 665 negligent violations of 47 U.S.C. § 227(c).
15         656.    Brian Mersereau personally owns and uses the cellular phone number xxx-xxx-
16    4957. This number is a residential telephone subscription. In the four years preceding
17    4/28/2020 (the date Mersereau's original Complaint was filed), GoSmith sent Mersereau at
18    least 12 telemarketing text messages at this number. GoSmith knowingly and willfully sent
19    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
20    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
21    text messages without instituting procedures that meet the minimum standards required for
22    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Mersereau seeks
23    an amount not less than $18,000 for at least 12 knowing and willful violations of 47 U.S.C. §
24    227(b), and an amount not less than $18,000 for at least 12 knowing and willful violations of
25    47 U.S.C. § 227(c). Alternatively, Mersereau seeks an amount not less than $6,000 for at least
26    12 negligent violations of 47 U.S.C. § 227(b), and not less than $6,000 for at least 12 negligent
27    violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 369 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 370 of 602




1          657.    Chris Michael personally owns and uses the cellular phone number xxx-xxx-
2     5929. This number is a residential telephone subscription and a cell phone that Michael rarely
3     uses for personal use, since his wife has a phone they use to talk to family and friends. In the
4     four years preceding 4/28/2020 (the date Michael's original Complaint was filed), GoSmith
5     sent Michael at least 18 telemarketing text messages at this number. GoSmith knowingly and
6     willfully sent these text messages using an automatic telephone dialing system in violation of
7     47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
8     sent these text messages without instituting procedures that meet the minimum standards
9     required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
10    Michael seeks an amount not less than $27,000 for at least 18 knowing and willful violations of
11    47 U.S.C. § 227(b). Alternatively, Michael seeks an amount not less than $9,000 for at least 18
12    negligent violations of 47 U.S.C. § 227(b).
13         658.    Cristian Millan personally owns and uses the cellular phone number xxx-xxx-
14    4237. This number is a residential telephone subscription. In the four years preceding
15    4/22/2020 (the date Millan's original Complaint was filed), GoSmith sent Millan at least 3
16    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
17    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
18    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
19    text messages without instituting procedures that meet the minimum standards required for
20    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Millan seeks an
21    amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(b),
22    and an amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. §
23    227(c). Alternatively, Millan seeks an amount not less than $1,500 for at least 3 negligent
24    violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent violations of
25    47 U.S.C. § 227(c).
26         659.    Mark Miller personally owns and uses the cellular phone number xxx-xxx-4479.
27    This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
     PLAINTIFFS’ AMENDED COMPLAINT                  - 370 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 371 of 602




1     date Miller's original Complaint was filed), GoSmith sent Miller at least 53 telemarketing text
2     messages at this number. GoSmith knowingly and willfully sent these text messages using an
3     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
4     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
5     procedures that meet the minimum standards required for telemarketing in violation of 47
6     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Miller seeks an amount not less than $79,500 for
7     at least 53 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
8     $79,500 for at least 53 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
9     Miller seeks an amount not less than $26,500 for at least 53 negligent violations of 47 U.S.C. §
10    227(b), and not less than $26,500 for at least 53 negligent violations of 47 U.S.C. § 227(c).
11         660.    Jay Miller personally owns and uses the cellular phone number xxx-xxx-6528.
12    This number is a residential telephone subscription. On 2/19/2015, Miller registered this
13    number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
14    Miller's original Complaint was filed), GoSmith sent Miller at least 4 telemarketing text
15    messages at this number. GoSmith knowingly and willfully sent these text messages using an
16    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
17    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
18    procedures that meet the minimum standards required for telemarketing in violation of 47
19    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
20    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Miller
21    within a 12-month period after Miller was registered on the National Do Not Call Registry,
22    including but not limited to the period between 4/28/2016 and 4/28/2017. Miller seeks an
23    amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(b),
24    and an amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. §
25    227(c). Alternatively, Miller seeks an amount not less than $2,000 for at least 4 negligent
26    violations of 47 U.S.C. § 227(b), and not less than $2,000 for at least 4 negligent violations of
27    47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 371 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 372 of 602




1          661.    Matthew Miller personally owns and uses the cellular phone number xxx-xxx-
2     2046. This number is a residential telephone subscription and is Miller's only phone. He uses
3     this cell phone for all his personal calls and pays for it out of his personal bank account. It is
4     how his friends and family contact him and is on a family or individual plan with his cellphone
5     service provider. In the four years preceding 4/22/2020 (the date Miller's original Complaint
6     was filed), GoSmith sent at least 581 telemarketing text messages and phone calls to Miller's
7     personal cell phone at this number. There was a period of about 4-5 months where GoSmith
8     sent Miller several texts a week and called him about 5 times a week. Miller describes those
9     months as "miserable." Even when Miller repetitively told them to leave him alone, they still
10    kept calling and texting him, several times waking him from sleep. GoSmith knowingly and
11    willfully sent these text messages using an automatic telephone dialing system in violation of
12    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
13    sent these text messages without instituting procedures that meet the minimum standards
14    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
15    Miller seeks an amount not less than $871,500 for at least 581 knowing and willful violations
16    of 47 U.S.C. § 227(b), and an amount not less than $871,500 for at least 581 knowing and
17    willful violations of 47 U.S.C. § 227(c). Alternatively, Miller seeks an amount not less than
18    $290,500 for at least 581 negligent violations of 47 U.S.C. § 227(b), and not less than
19    $290,500 for at least 581 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent
20    Miller at least 581 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090,
21    80.36.400, and an undetermined number of telephone solicitations in violation of RCW §
22    80.36.390, for which Miller seeks an amount not less than $290,500, attorney’s fees, injunctive
23    relief, and treble damages.
24         662.    Hoyt Milliner personally owns and uses the cellular phone number xxx-xxx-9280.
25    This number is a residential telephone subscription that Milliner uses strictly for his home-
26    based business. He does use it for personal calls, but rarely. In the four years preceding
27    1/30/2020 (the date Milliner's original Complaint was filed), GoSmith sent Milliner at least 46
     PLAINTIFFS’ AMENDED COMPLAINT                   - 372 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 373 of 602




1     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
2     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
3     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
4     text messages without instituting procedures that meet the minimum standards required for
5     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Milliner seeks an
6     amount not less than $69,000 for at least 46 knowing and willful violations of 47 U.S.C. §
7     227(b). Alternatively, Milliner seeks an amount not less than $23,000 for at least 46 negligent
8     violations of 47 U.S.C. § 227(b).
9          663.    Ryan Milly personally owns and uses the cellular phone number xxx-xxx-9110.
10    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
11    date Milly's original Complaint was filed), GoSmith sent Milly at least 18 telemarketing text
12    messages at this number. GoSmith knowingly and willfully sent these text messages using an
13    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
14    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
15    procedures that meet the minimum standards required for telemarketing in violation of 47
16    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Milly seeks an amount not less than $27,000 for
17    at least 18 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
18    $27,000 for at least 18 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
19    Milly seeks an amount not less than $9,000 for at least 18 negligent violations of 47 U.S.C. §
20    227(b), and not less than $9,000 for at least 18 negligent violations of 47 U.S.C. § 227(c).
21         664.    Rosemary Minjarez personally owns and uses the cellular phone number xxx-xxx-
22    7951. This number is a residential telephone subscription. In the four years preceding
23    1/30/2020 (the date Minjarez's original Complaint was filed), GoSmith sent Minjarez at least
24    21 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
25    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
26    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 373 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 374 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Minjarez seeks an
2     amount not less than $31,500 for at least 21 knowing and willful violations of 47 U.S.C. §
3     227(b), and an amount not less than $31,500 for at least 21 knowing and willful violations of
4     47 U.S.C. § 227(c). Alternatively, Minjarez seeks an amount not less than $10,500 for at least
5     21 negligent violations of 47 U.S.C. § 227(b), and not less than $10,500 for at least 21
6     negligent violations of 47 U.S.C. § 227(c).
7          665.    Michelle Minton personally owns and uses the cellular phone number xxx-xxx-
8     2412. This number is a residential telephone subscription. In the four years preceding
9     1/30/2020 (the date Minton's original Complaint was filed), GoSmith sent Minton at least 7
10    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
11    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
12    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
13    text messages without instituting procedures that meet the minimum standards required for
14    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Minton seeks an
15    amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
16    227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
17    U.S.C. § 227(c). Alternatively, Minton seeks an amount not less than $3,500 for at least 7
18    negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
19    violations of 47 U.S.C. § 227(c).
20         666.    John Mitchell personally owns and uses the cellular phone number xxx-xxx-6052.
21    This number is a residential telephone subscription and is Mitchell's personal cell phone. He
22    uses it for his personal calls and friends and family contact him on this phone. He keeps it with
23    him and charges it in his room at night. In the four years preceding 4/30/2020 (the date
24    Mitchell's original Complaint was filed), GoSmith sent and made at least 10 telemarketing text
25    messages and phone calls to Mitchell's personal cell phone at this number, asking him to
26    contact them to purchase remodeling leads. When Mitchell answered GoSmith's phone calls,
27    he stated he was not interested and GoSmith still kept calling. Mitchell called the numbers
     PLAINTIFFS’ AMENDED COMPLAINT                  - 374 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 375 of 602




1     back to ask to be removed from GoSmith's internal Do Not Call list and still received calls.
2     Mitchell told one of the GoSmith representatives that he wouldn't look at their leads without a
3     check payment first and GoSmith could not produce it. GoSmith knowingly and willfully sent
4     these text messages and made these calls using an automatic telephone dialing system in
5     violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly
6     and willfully sent these text messages without instituting procedures that meet the minimum
7     standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
8     64.1200(d). Mitchell seeks an amount not less than $15,000 for at least 10 knowing and willful
9     violations of 47 U.S.C. § 227(b), and an amount not less than $15,000 for at least 10 knowing
10    and willful violations of 47 U.S.C. § 227(c). Alternatively, Mitchell seeks an amount not less
11    than $5,000 for at least 10 negligent violations of 47 U.S.C. § 227(b), and not less than $5,000
12    for at least 10 negligent violations of 47 U.S.C. § 227(c).
13         667.    Harry Mitchell personally owns and uses the cellular phone number xxx-xxx-
14    3443. This number is a residential telephone subscription. On 4/10/2009, Mitchell registered
15    this number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the
16    date Mitchell's original Complaint was filed), GoSmith sent Mitchell at least 4 telemarketing
17    text messages at this number. GoSmith knowingly and willfully sent these text messages using
18    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
19    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
20    instituting procedures that meet the minimum standards required for telemarketing in violation
21    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
22    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
23    Mitchell within a 12-month period after Mitchell was registered on the National Do Not Call
24    Registry, including but not limited to the period between 6/12/2017 and 6/12/2018. Mitchell
25    seeks an amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C.
26    § 227(b), and an amount not less than $6,000 for at least 4 knowing and willful violations of 47
27    U.S.C. § 227(c). Alternatively, Mitchell seeks an amount not less than $2,000 for at least 4
     PLAINTIFFS’ AMENDED COMPLAINT                  - 375 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 376 of 602




1     negligent violations of 47 U.S.C. § 227(b), and not less than $2,000 for at least 4 negligent
2     violations of 47 U.S.C. § 227(c).
3          668.    Mohamed personally owns and uses the cellular phone number xxx-xxx-9986.
4     This number is a residential telephone subscription. In the four years preceding 4/29/2020 (the
5     date Mohamed's original Complaint was filed), GoSmith sent Mohamed at least 2
6     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
7     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Mohamed seeks
11    an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $3,000 for at least 2 knowing and willful violations of 47
13    U.S.C. § 227(c). Alternatively, Mohamed seeks an amount not less than $1,000 for at least 2
14    negligent violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent
15    violations of 47 U.S.C. § 227(c).
16         669.    Joshua Montgomery personally owns and uses the cellular phone number xxx-
17    xxx-1035. This number is a residential telephone subscription. On 7/22/2005, Montgomery
18    registered this number on the National Do Not Call Registry. In the four years preceding
19    4/27/2020 (the date Montgomery's original Complaint was filed), GoSmith sent Montgomery
20    at least 9 telemarketing text messages at this number. GoSmith knowingly and willfully sent
21    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
22    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
23    text messages without instituting procedures that meet the minimum standards required for
24    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
25    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
26    least 2 text messages to Montgomery within a 12-month period after Montgomery was
27    registered on the National Do Not Call Registry, including but not limited to the period
     PLAINTIFFS’ AMENDED COMPLAINT                  - 376 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 377 of 602




1     between 4/27/2016 and 4/27/2017. Montgomery seeks an amount not less than $13,500 for at
2     least 9 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
3     $13,500 for at least 9 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
4     Montgomery seeks an amount not less than $4,500 for at least 9 negligent violations of 47
5     U.S.C. § 227(b), and not less than $4,500 for at least 9 negligent violations of 47 U.S.C. §
6     227(c). Finally, GoSmith sent Montgomery at least 9 commercial text messages in violation of
7     RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone
8     solicitations in violation of RCW § 80.36.390, for which Montgomery seeks an amount not less
9     than $4,500, attorney's fees, injunctive relief, and treble damages.
10         670.    Craig Montgomery personally owns and uses the cellular phone number xxx-xxx-
11    9299. This number is a residential telephone subscription. On 10/4/2007, Montgomery
12    registered this number on the National Do Not Call Registry. In the four years preceding
13    4/22/2020 (the date Montgomery's original Complaint was filed), GoSmith sent Montgomery
14    at least 16 telemarketing text messages at this number. GoSmith knowingly and willfully sent
15    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
16    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
17    text messages without instituting procedures that meet the minimum standards required for
18    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
19    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
20    least 2 text messages to Montgomery within a 12-month period after Montgomery was
21    registered on the National Do Not Call Registry, including but not limited to the period
22    between 2/4/2017 and 2/4/2018. Montgomery seeks an amount not less than $24,000 for at
23    least 16 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
24    $24,000 for at least 16 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
25    Montgomery seeks an amount not less than $8,000 for at least 16 negligent violations of 47
26    U.S.C. § 227(b), and not less than $8,000 for at least 16 negligent violations of 47 U.S.C. §
27    227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 377 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 378 of 602




1          671.    Israel Montijo personally owns and uses the cellular phone number xxx-xxx-
2     4779. This number is a residential telephone subscription. In the four years preceding
3     1/30/2020 (the date Montijo's original Complaint was filed), GoSmith sent Montijo at least 582
4     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
5     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
6     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
7     text messages without instituting procedures that meet the minimum standards required for
8     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Montijo seeks an
9     amount not less than $873,000 for at least 582 knowing and willful violations of 47 U.S.C. §
10    227(b), and an amount not less than $873,000 for at least 582 knowing and willful violations of
11    47 U.S.C. § 227(c). Alternatively, Montijo seeks an amount not less than $291,000 for at least
12    582 negligent violations of 47 U.S.C. § 227(b), and not less than $291,000 for at least 582
13    negligent violations of 47 U.S.C. § 227(c).
14         672.    Kerry Moody personally owns and uses the cellular phone number xxx-xxx-1332.
15    This number is a residential telephone subscription and is Moody's personal cell phone. He
16    makes his personal calls with this phone and keeps it with him, charging it in his house at
17    night. His friends and family contact him on this number. In the four years preceding
18    1/30/2020 (the date Moody's original Complaint was filed), GoSmith sent Moody at least 35
19    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
20    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Moody seeks an
24    amount not less than $52,500 for at least 35 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $52,500 for at least 35 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Moody seeks an amount not less than $17,500 for at least 35
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 378 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 379 of 602




1     negligent violations of 47 U.S.C. § 227(b), and not less than $17,500 for at least 35 negligent
2     violations of 47 U.S.C. § 227(c).
3          673.    Michael Moon personally owns and uses the cellular phone number xxx-xxx-
4     7408. This number is a residential telephone subscription. In the four years preceding
5     4/28/2020 (the date Moon's original Complaint was filed), GoSmith sent Moon at least 49
6     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
7     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Moon seeks an
11    amount not less than $73,500 for at least 49 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $73,500 for at least 49 knowing and willful violations of
13    47 U.S.C. § 227(c). Alternatively, Moon seeks an amount not less than $24,500 for at least 49
14    negligent violations of 47 U.S.C. § 227(b), and not less than $24,500 for at least 49 negligent
15    violations of 47 U.S.C. § 227(c).
16         674.    Peter Moore personally owns and uses the cellular phone number xxx-xxx-8864.
17    This number is a residential telephone subscription and is part of Moore's family plan with his
18    cellular phone service provider. He takes his personal calls and texts with this phone and keeps
19    it with him at all times, but he also uses it for his work in his security system business, which
20    he has always run from his home. This phone charges on his nightstand at night and is his only
21    phone number. In the four years preceding 4/21/2020 (the date Moore's original Complaint was
22    filed), GoSmith sent Moore's personal cell phone at least 113 telemarketing text messages, at
23    least 2-4 times a week. GoSmith knowingly and willfully sent these text messages using an
24    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
25    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
26    procedures that meet the minimum standards required for telemarketing in violation of 47
27    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Moore seeks an amount not less than $169,500 for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 379 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 380 of 602




1     at least 113 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
2     $169,500 for at least 113 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
3     Moore seeks an amount not less than $56,500 for at least 113 negligent violations of 47 U.S.C.
4     § 227(b), and not less than $56,500 for at least 113 negligent violations of 47 U.S.C. § 227(c).
5          675.    Gary Moore personally owns and uses the cellular phone number xxx-xxx-5904.
6     This number is a residential telephone subscription and is Moore's personal cell phone. This is
7     his only phone. He makes his personal calls with this phone and keeps it with him, charging it
8     in his house at night. His friends and family contact him on this number. On 12/4/2005, Moore
9     registered this number on the National Do Not Call Registry. In the four years preceding
10    1/30/2020 (the date Moore's original Complaint was filed), GoSmith sent Moore at least 119
11    telemarketing text messages at this number, 2-3 times per week for about a year. GoSmith
12    knowingly and willfully sent these text messages using an automatic telephone dialing system
13    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
14    knowingly and willfully sent these text messages without instituting procedures that meet the
15    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
16    § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
17    knowingly and willfully sent at least 2 text messages to Moore within a 12-month period after
18    Moore was registered on the National Do Not Call Registry, including but not limited to the
19    period between 4/24/2017 and 7/11/2017. Moore seeks an amount not less than $178,500 for at
20    least 119 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
21    $178,500 for at least 119 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
22    Moore seeks an amount not less than $59,500 for at least 119 negligent violations of 47 U.S.C.
23    § 227(b), and not less than $59,500 for at least 119 negligent violations of 47 U.S.C. § 227(c).
24         676.    Peter Moore personally owns and uses the cellular phone number xxx-xxx-1018.
25    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
26    date Moore's original Complaint was filed), GoSmith sent Moore at least 31 telemarketing text
27    messages at this number. GoSmith knowingly and willfully sent these text messages using an
     PLAINTIFFS’ AMENDED COMPLAINT                 - 380 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 381 of 602




1     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
2     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
3     procedures that meet the minimum standards required for telemarketing in violation of 47
4     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Moore seeks an amount not less than $46,500 for
5     at least 31 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
6     $46,500 for at least 31 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
7     Moore seeks an amount not less than $15,500 for at least 31 negligent violations of 47 U.S.C. §
8     227(b), and not less than $15,500 for at least 31 negligent violations of 47 U.S.C. § 227(c).
9          677.    Kellen Moore personally owns and uses the cellular phone number xxx-xxx-0448.
10    This number is a residential telephone subscription that Moore uses strictly for his home-based
11    business. In the four years preceding 4/28/2020 (the date Moore's original Complaint was
12    filed), GoSmith sent Moore at least 784 telemarketing text messages at this number, at least 4-5
13    times a week for well over three years. GoSmith knowingly and willfully sent these text
14    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
16    text messages without instituting procedures that meet the minimum standards required for
17    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Moore seeks an
18    amount not less than $1,176,000 for at least 784 knowing and willful violations of 47 U.S.C. §
19    227(b). Alternatively, Moore seeks an amount not less than $392,000 for at least 784 negligent
20    violations of 47 U.S.C. § 227(b).
21         678.    Todd Morgan personally owns and uses the cellular phone number xxx-xxx-7763.
22    This number is a residential telephone subscription. On 1/20/2007, Morgan registered this
23    number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
24    Morgan's original Complaint was filed), GoSmith sent Morgan at least 6 telemarketing text
25    messages at this number. GoSmith knowingly and willfully sent these text messages using an
26    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
27    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
     PLAINTIFFS’ AMENDED COMPLAINT                 - 381 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 382 of 602




1     procedures that meet the minimum standards required for telemarketing in violation of 47
2     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
3     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Morgan
4     within a 12-month period after Morgan was registered on the National Do Not Call Registry,
5     including but not limited to the period between 4/14/2017 and 4/14/2018. Morgan seeks an
6     amount not less than $9,000 for at least 6 knowing and willful violations of 47 U.S.C. § 227(b),
7     and an amount not less than $9,000 for at least 6 knowing and willful violations of 47 U.S.C. §
8     227(c). Alternatively, Morgan seeks an amount not less than $3,000 for at least 6 negligent
9     violations of 47 U.S.C. § 227(b), and not less than $3,000 for at least 6 negligent violations of
10    47 U.S.C. § 227(c).
11         679.    Michael Moronez personally owns and uses the cellular phone number xxx-xxx-
12    0308. This number is a residential telephone subscription. In the four years preceding
13    1/30/2020 (the date Moronez's original Complaint was filed), GoSmith sent Moronez at least
14    12 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
15    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
16    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
17    text messages without instituting procedures that meet the minimum standards required for
18    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Moronez seeks an
19    amount not less than $18,000 for at least 12 knowing and willful violations of 47 U.S.C. §
20    227(b), and an amount not less than $18,000 for at least 12 knowing and willful violations of
21    47 U.S.C. § 227(c). Alternatively, Moronez seeks an amount not less than $6,000 for at least
22    12 negligent violations of 47 U.S.C. § 227(b), and not less than $6,000 for at least 12 negligent
23    violations of 47 U.S.C. § 227(c).
24         680.    Kelly Morrison personally owns and uses the cellular phone number xxx-xxx-
25    2095. This number is a residential telephone subscription. In the four years preceding
26    1/30/2020 (the date Morrison's original Complaint was filed), GoSmith sent Morrison at least
27    15 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                  - 382 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 383 of 602




1     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
2     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
3     text messages without instituting procedures that meet the minimum standards required for
4     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Morrison seeks
5     an amount not less than $22,500 for at least 15 knowing and willful violations of 47 U.S.C. §
6     227(b), and an amount not less than $22,500 for at least 15 knowing and willful violations of
7     47 U.S.C. § 227(c). Alternatively, Morrison seeks an amount not less than $7,500 for at least
8     15 negligent violations of 47 U.S.C. § 227(b), and not less than $7,500 for at least 15 negligent
9     violations of 47 U.S.C. § 227(c).
10         681.    David Morse personally owns and uses the cellular phone number xxx-xxx-5244.
11    This number is a residential telephone subscription and is Morse's only phone number. He uses
12    this cell phone for all his personal calls, keeps it with him, charges it in his room at night, and
13    pays for it out of his personal bank account. In the four years preceding 4/28/2020 (the date
14    Morse's original Complaint was filed), GoSmith sent Morse's personal number at least 228
15    telemarketing text messages, texting him 3-4 per week at a minimum for at least 8 months
16    straight, trying to sell him leads. Morse had not signed up with GoSmith and had no idea how
17    they got his personal number. Most of the "leads" were for window installation, which Morse
18    does not do. The texts were extremely annoying, and Morse could not get them to stop.
19    GoSmith knowingly and willfully sent these text messages using an automatic telephone
20    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
21    GoSmith knowingly and willfully sent these text messages without instituting procedures that
22    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
23    47 C.F.R. § 64.1200(d). Morse seeks an amount not less than $342,000 for at least 228
24    knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $342,000
25    for at least 228 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Morse
26    seeks an amount not less than $114,000 for at least 228 negligent violations of 47 U.S.C. §
27    227(b), and not less than $114,000 for at least 228 negligent violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                   - 383 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 384 of 602




1          682.    Shawn Moshos personally owns and uses the cellular phone number xxx-xxx-
2     3172. This number is a residential telephone subscription and is Moshos's only phone number.
3     He uses this cell phone for all his personal calls, keeps it with him, charges it in his room at
4     night, and pays for it out of his personal bank account. In the four years preceding 4/27/2020
5     (the date Moshos's original Complaint was filed), GoSmith sent Moshos's cellular number at
6     least 326 telemarketing text messages, at least every other day for almost two years. Moshos
7     tried several times to opt out or unsubscribe from their list, replying "STOP" at least three
8     times, but GoSmith did not stop texting him. This annoyed Moshos considerably. GoSmith
9     knowingly and willfully sent these text messages using an automatic telephone dialing system
10    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
11    knowingly and willfully sent these text messages without instituting procedures that meet the
12    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
13    § 64.1200(d). Moshos seeks an amount not less than $489,000 for at least 326 knowing and
14    willful violations of 47 U.S.C. § 227(b), and an amount not less than $489,000 for at least 326
15    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Moshos seeks an amount
16    not less than $163,000 for at least 326 negligent violations of 47 U.S.C. § 227(b), and not less
17    than $163,000 for at least 326 negligent violations of 47 U.S.C. § 227(c).
18         683.    James Mott personally owns and uses the cellular phone number xxx-xxx-0642.
19    This number is a residential telephone subscription. Mott uses this cell phone for all his
20    personal calls, keeps it with him, charges it in his room at night, and pays for it out of his
21    personal bank account. Mott's family does have a landline in their home, but they never use it
22    and Mott prefers to conduct his personal calls and matters through his cell phone. In the four
23    years preceding 4/21/2020 (the date Mott's original Complaint was filed), GoSmith sent Mott
24    at least 16 telemarketing text messages at this number. GoSmith knowingly and willfully sent
25    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
26    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                   - 384 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 385 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Mott seeks an
2     amount not less than $24,000 for at least 16 knowing and willful violations of 47 U.S.C. §
3     227(b), and an amount not less than $24,000 for at least 16 knowing and willful violations of
4     47 U.S.C. § 227(c). Alternatively, Mott seeks an amount not less than $8,000 for at least 16
5     negligent violations of 47 U.S.C. § 227(b), and not less than $8,000 for at least 16 negligent
6     violations of 47 U.S.C. § 227(c).
7          684.    Michael Moul personally owns and uses the cellular phone number xxx-xxx-
8     5630. This number is a residential telephone subscription. Moul uses this cell phone for all his
9     personal calls, keeps it with him, charges it in his room at night, and pays for it out of his
10    personal bank account, although he does use it for some work calls in his home-based business.
11    In the four years preceding 1/30/2020 (the date Moul's original Complaint was filed), GoSmith
12    sent Moul at least 137 telemarketing text messages at this number. GoSmith knowingly and
13    willfully sent these text messages using an automatic telephone dialing system in violation of
14    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
15    sent these text messages without instituting procedures that meet the minimum standards
16    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Moul
17    seeks an amount not less than $205,500 for at least 137 knowing and willful violations of 47
18    U.S.C. § 227(b), and an amount not less than $205,500 for at least 137 knowing and willful
19    violations of 47 U.S.C. § 227(c). Alternatively, Moul seeks an amount not less than $68,500
20    for at least 137 negligent violations of 47 U.S.C. § 227(b), and not less than $68,500 for at least
21    137 negligent violations of 47 U.S.C. § 227(c).
22         685.    Damian Mount personally owns and uses the cellular phone number xxx-xxx-
23    9476. This number is a residential telephone subscription. Mount uses this cell phone for all his
24    personal calls, keeps it with him, charges it on his bedstand in his room at night, and pays for it
25    out of his personal bank account. It is on a family plan with his cell phone service provider. On
26    1/16/2006, Mount registered this number on the National Do Not Call Registry. In the four
27    years preceding 1/30/2020 (the date Mount's original Complaint was filed), GoSmith sent
     PLAINTIFFS’ AMENDED COMPLAINT                   - 385 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 386 of 602




1     Mount at least 182 telemarketing text messages at this number. GoSmith knowingly and
2     willfully sent these text messages using an automatic telephone dialing system in violation of
3     47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
4     sent these text messages without instituting procedures that meet the minimum standards
5     required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
6     in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
7     willfully sent at least 2 text messages to Mount within a 12-month period after Mount was
8     registered on the National Do Not Call Registry, including but not limited to the period
9     between 1/30/2016 and 1/29/2017. Mount seeks an amount not less than $273,000 for at least
10    182 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
11    $273,000 for at least 182 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
12    Mount seeks an amount not less than $91,000 for at least 182 negligent violations of 47 U.S.C.
13    § 227(b), and not less than $91,000 for at least 182 negligent violations of 47 U.S.C. § 227(c).
14         686.    Josiah Elias (Joe) Moya personally owns and uses the cellular phone number xxx-
15    xxx-7999. This number is a residential telephone subscription and is Moya's only phone
16    number. He uses this cell phone for all his personal calls, keeps it with him, charges it on his
17    dresser at night, and it is on his family plan with his cell phone service provider. In the four
18    years preceding 1/30/2020 (the date Moya's original Complaint was filed), GoSmith sent Moya
19    at least 293 telemarketing text messages at this number. GoSmith knowingly and willfully sent
20    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Moya seeks an
24    amount not less than $439,500 for at least 293 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $439,500 for at least 293 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Moya seeks an amount not less than $146,500 for at least
27
     PLAINTIFFS’ AMENDED COMPLAINT                   - 386 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 387 of 602




1     293 negligent violations of 47 U.S.C. § 227(b), and not less than $146,500 for at least 293
2     negligent violations of 47 U.S.C. § 227(c).
3          687.    Matt Moyer personally owns and uses the cellular phone number xxx-xxx-5574.
4     This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
5     date Moyer's original Complaint was filed), GoSmith sent Moyer at least 206 telemarketing
6     text messages at this number. GoSmith knowingly and willfully sent these text messages using
7     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
8     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
9     instituting procedures that meet the minimum standards required for telemarketing in violation
10    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Moyer seeks an amount not less than
11    $309,000 for at least 206 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
12    not less than $309,000 for at least 206 knowing and willful violations of 47 U.S.C. § 227(c).
13    Alternatively, Moyer seeks an amount not less than $103,000 for at least 206 negligent
14    violations of 47 U.S.C. § 227(b), and not less than $103,000 for at least 206 negligent
15    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Moyer at least 206 commercial text
16    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
17    number of telephone solicitations in violation of RCW § 80.36.390, for which Moyer seeks an
18    amount not less than $103,000, attorney’s fees, injunctive relief, and treble damages.
19         688.    Alex Murdock personally owns and uses the cellular phone number xxx-xxx-
20    0533. This number is a residential telephone subscription. In the four years preceding
21    4/22/2020 (the date Murdock's original Complaint was filed), GoSmith sent Murdock at least 3
22    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
23    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
24    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
25    text messages without instituting procedures that meet the minimum standards required for
26    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Murdock seeks an
27    amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(b),
     PLAINTIFFS’ AMENDED COMPLAINT                  - 387 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 388 of 602




1     and an amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. §
2     227(c). Alternatively, Murdock seeks an amount not less than $1,500 for at least 3 negligent
3     violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent violations of
4     47 U.S.C. § 227(c).
5          689.    Susan Murphy personally owns and uses the cellular phone number xxx-xxx-
6     4457. This number is a residential telephone subscription and is Murphy's only phone number.
7     She uses this cell phone for all her personal calls, keeps it with her at all times, and charges it
8     in her room at night. She pays for it out of her personal bank account and it is on her individual
9     or family plan with her cell phone service provider. On 1/25/2006, Murphy registered this
10    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
11    Murphy's original Complaint was filed), GoSmith sent Murphy at least 2 telemarketing text
12    messages at this number. GoSmith knowingly and willfully sent these text messages using an
13    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
14    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
15    procedures that meet the minimum standards required for telemarketing in violation of 47
16    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
17    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Murphy
18    within a 12-month period after Murphy was registered on the National Do Not Call Registry,
19    including but not limited to the period between 5/31/2017 and 5/31/2018. Murphy seeks an
20    amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
21    and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
22    227(c). Alternatively, Murphy seeks an amount not less than $1,000 for at least 2 negligent
23    violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
24    47 U.S.C. § 227(c).
25         690.    Rebecca Murphy personally owns and uses the cellular phone number xxx-xxx-
26    1068. This number is a residential telephone subscription and is Murphy's only phone number.
27    She uses this cell phone for all her personal calls, keeps it with her at all times, and charges it
     PLAINTIFFS’ AMENDED COMPLAINT                   - 388 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 389 of 602




1     in her room at night. She pays for it out of her personal bank account and it is on her individual
2     or family plan with her cell phone service provider. In the four years preceding 4/22/2020 (the
3     date Murphy's original Complaint was filed), GoSmith sent Murphy's personal cell phone at
4     least 42 telemarketing text messages at this number. GoSmith sent about 3 texts a week for
5     several months, which Murphy found very annoying. GoSmith knowingly and willfully sent
6     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
7     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
8     text messages without instituting procedures that meet the minimum standards required for
9     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Murphy seeks an
10    amount not less than $63,000 for at least 42 knowing and willful violations of 47 U.S.C. §
11    227(b), and an amount not less than $63,000 for at least 42 knowing and willful violations of
12    47 U.S.C. § 227(c). Alternatively, Murphy seeks an amount not less than $21,000 for at least
13    42 negligent violations of 47 U.S.C. § 227(b), and not less than $21,000 for at least 42
14    negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Murphy at least 42
15    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
16    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
17    Murphy seeks an amount not less than $21,000, attorney’s fees, injunctive relief, and treble
18    damages.
19         691.    Jon Mutka personally owns and uses the cellular phone number xxx-xxx-2438.
20    This number is a residential telephone subscription. On 10/1/2007, Mutka registered this
21    number on the National Do Not Call Registry. In the four years preceding 4/21/2020 (the date
22    Mutka's original Complaint was filed), GoSmith sent Mutka at least 61 telemarketing text
23    messages at this number. GoSmith knowingly and willfully sent these text messages using an
24    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
25    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
26    procedures that meet the minimum standards required for telemarketing in violation of 47
27    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 389 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 390 of 602




1     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Mutka
2     within a 12-month period after Mutka was registered on the National Do Not Call Registry,
3     including but not limited to the period between 4/21/2016 and 4/21/2017. Mutka seeks an
4     amount not less than $91,500 for at least 61 knowing and willful violations of 47 U.S.C. §
5     227(b), and an amount not less than $91,500 for at least 61 knowing and willful violations of
6     47 U.S.C. § 227(c). Alternatively, Mutka seeks an amount not less than $30,500 for at least 61
7     negligent violations of 47 U.S.C. § 227(b), and not less than $30,500 for at least 61 negligent
8     violations of 47 U.S.C. § 227(c).
9          692.    Shawn Nagano personally owns and uses the cellular phone number xxx-xxx-
10    9258. This number is a residential telephone subscription and is Nagano's personal cell phone
11    and his only personal phone. He uses this cell phone for all his personal calls and matters, his
12    friends and family call this phone number, and he keeps it with him and charges it in his room
13    at night. He pays for it out of his personal bank account. His business has a separate, dedicated
14    business line that ends in -1199. In the four years preceding 4/22/2020 (the date Nagano's
15    original Complaint was filed), GoSmith sent Nagano's personal cell phone at least 12
16    telemarketing text messages. GoSmith knowingly and willfully sent these text messages using
17    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
18    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
19    instituting procedures that meet the minimum standards required for telemarketing in violation
20    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Nagano seeks an amount not less than
21    $18,000 for at least 12 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
22    not less than $18,000 for at least 12 knowing and willful violations of 47 U.S.C. § 227(c).
23    Alternatively, Nagano seeks an amount not less than $6,000 for at least 12 negligent violations
24    of 47 U.S.C. § 227(b), and not less than $6,000 for at least 12 negligent violations of 47 U.S.C.
25    § 227(c). Finally, GoSmith sent Nagano at least 12 commercial text messages in violation of
26    RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 390 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 391 of 602




1     solicitations in violation of RCW § 80.36.390, for which Nagano seeks an amount not less than
2     $6,000, attorney’s fees, injunctive relief, and treble damages.
3          693.    Matthew Nagy personally owns and uses the cellular phone number xxx-xxx-
4     9860. This number is a residential telephone subscription. On 11/3/2006, Nagy registered this
5     number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
6     Nagy's original Complaint was filed), GoSmith sent Nagy at least 10 telemarketing text
7     messages at this number. GoSmith knowingly and willfully sent these text messages using an
8     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
9     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
10    procedures that meet the minimum standards required for telemarketing in violation of 47
11    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
12    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Nagy
13    within a 12-month period after Nagy was registered on the National Do Not Call Registry,
14    including but not limited to the period between 4/26/2017 and 4/26/2018. Nagy seeks an
15    amount not less than $15,000 for at least 10 knowing and willful violations of 47 U.S.C. §
16    227(b), and an amount not less than $15,000 for at least 10 knowing and willful violations of
17    47 U.S.C. § 227(c). Alternatively, Nagy seeks an amount not less than $5,000 for at least 10
18    negligent violations of 47 U.S.C. § 227(b), and not less than $5,000 for at least 10 negligent
19    violations of 47 U.S.C. § 227(c).
20         694.    Daniel Neaga personally owns and uses the cellular phone number xxx-xxx-0044.
21    This number is a residential telephone subscription and it is Neaga's only phone number. He
22    uses this cell phone for all his personal calls, keeps it with him, charges it in his room at night,
23    and pays for it out of his personal bank account. In the four years preceding 4/28/2020 (the
24    date Neaga's original Complaint was filed), GoSmith sent Neaga at least 130 telemarketing text
25    messages and phone calls at this number. GoSmith knowingly and willfully sent these text
26    messages and made these calls using an automatic telephone dialing system in violation of 47
27    U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
     PLAINTIFFS’ AMENDED COMPLAINT                   - 391 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 392 of 602




1     sent these text messages and calls without instituting procedures that meet the minimum
2     standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
3     64.1200(d). Neaga seeks an amount not less than $195,000 for at least 130 knowing and willful
4     violations of 47 U.S.C. § 227(b), and an amount not less than $195,000 for at least 130
5     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Neaga seeks an amount
6     not less than $65,000 for at least 130 negligent violations of 47 U.S.C. § 227(b), and not less
7     than $65,000 for at least 130 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent
8     Neaga at least 130 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090,
9     80.36.400, and an undetermined number of telephone solicitations in violation of RCW §
10    80.36.390, for which Neaga seeks an amount not less than $65,000, attorney’s fees, injunctive
11    relief, and treble damages.
12         695.    Keith Nelson personally owns and uses the cellular phone number xxx-xxx-2706.
13    This number is a residential telephone subscription. This number is a residential telephone
14    subscription and it is Nelson's only phone number. He uses this cell phone for all his personal
15    calls, keeps it with him, charges it in his room at night, and pays for it out of his personal bank
16    account. On 7/11/2013, Nelson registered this number on the National Do Not Call Registry.
17    In the four years preceding 1/30/2020 (the date Nelson's original Complaint was filed),
18    GoSmith sent Nelson at least 38 telemarketing text messages at this number. Nelson received
19    1-2 messages a week from GoSmith, telling him, for example, that someone needed help
20    painting or that they had clients who needed tile repaired. He consistently replied 'STOP' but
21    the messages kept coming. Nelson never paid for the leads and continued trying to opt-out of
22    the messages. GoSmith knowingly and willfully sent these text messages using an automatic
23    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
24    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
25    procedures that meet the minimum standards required for telemarketing in violation of 47
26    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
27    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Nelson
     PLAINTIFFS’ AMENDED COMPLAINT                   - 392 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 393 of 602




1     within a 12-month period after Nelson was registered on the National Do Not Call Registry,
2     including but not limited to the period between 6/16/2017 and 6/16/2018. Nelson seeks an
3     amount not less than $57,000 for at least 38 knowing and willful violations of 47 U.S.C. §
4     227(b), and an amount not less than $57,000 for at least 38 knowing and willful violations of
5     47 U.S.C. § 227(c). Alternatively, Nelson seeks an amount not less than $19,000 for at least 38
6     negligent violations of 47 U.S.C. § 227(b), and not less than $19,000 for at least 38 negligent
7     violations of 47 U.S.C. § 227(c).
8          696.    Ken Nelson personally owns and uses the cellular phone number xxx-xxx-4019.
9     This number is a residential telephone subscription and it is Nelson's only phone number. He
10    uses this cell phone for all his personal calls, keeps it with him, family calls him on it, and he
11    charges it in his room at night. He uses this number with his home-based business, as well. In
12    the four years preceding 1/30/2020 (the date Nelson's original Complaint was filed), GoSmith
13    sent Nelson at least 2 telemarketing text messages at this number. GoSmith knowingly and
14    willfully sent these text messages using an automatic telephone dialing system in violation of
15    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
16    sent these text messages without instituting procedures that meet the minimum standards
17    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
18    Nelson seeks an amount not less than $3,000 for at least 2 knowing and willful violations of 47
19    U.S.C. § 227(b), and an amount not less than $3,000 for at least 2 knowing and willful
20    violations of 47 U.S.C. § 227(c). Alternatively, Nelson seeks an amount not less than $1,000
21    for at least 2 negligent violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2
22    negligent violations of 47 U.S.C. § 227(c).
23         697.    Dan Nelson personally owns and uses the cellular phone number xxx-xxx-4246.
24    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
25    date Nelson's original Complaint was filed), GoSmith sent Nelson at least 2 telemarketing text
26    messages at this number. GoSmith knowingly and willfully sent these text messages using an
27    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
     PLAINTIFFS’ AMENDED COMPLAINT                   - 393 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 394 of 602




1     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
2     procedures that meet the minimum standards required for telemarketing in violation of 47
3     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Nelson seeks an amount not less than $3,000 for
4     at least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
5     $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
6     Nelson seeks an amount not less than $1,000 for at least 2 negligent violations of 47 U.S.C. §
7     227(b), and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(c).
8          698.    Vesselin Nenchev personally owns and uses the cellular phone number xxx-xxx-
9     3028. This number is a residential telephone subscription, but Nenchev uses it for business. On
10    9/17/2003, Nenchev registered this number on the National Do Not Call Registry. In the four
11    years preceding 4/22/2020 (the date Nenchev's original Complaint was filed), GoSmith sent
12    Nenchev's cell phone at least 22 telemarketing text messages at this number. GoSmith
13    knowingly and willfully sent these text messages using an automatic telephone dialing system
14    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
15    knowingly and willfully sent these text messages without instituting procedures that meet the
16    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
17    § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
18    knowingly and willfully sent at least 2 text messages to Nenchev within a 12-month period
19    after Nenchev was registered on the National Do Not Call Registry, including but not limited
20    to the period between 4/22/2016 and 4/22/2017. Nenchev seeks an amount not less than
21    $33,000 for at least 22 knowing and willful violations of 47 U.S.C. § 227(b). Alternatively,
22    Nenchev seeks an amount not less than $11,000 for at least 22 negligent violations of 47
23    U.S.C. § 227(b). Finally, GoSmith sent Nenchev at least 22 commercial text messages in
24    violation of RCW §§ 19.190.060, 19.86.090, and 80.36.400, for which Nenchev seeks an
25    amount not less than $11,000, attorney’s fees, injunctive relief, and treble damages.
26         699.    Stephany Nguyen personally owns and uses the cellular phone number xxx-xxx-
27    2575. This number is a residential telephone subscription. In the four years preceding
     PLAINTIFFS’ AMENDED COMPLAINT                  - 394 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 395 of 602




1     4/21/2020 (the date Nguyen's original Complaint was filed), GoSmith sent Nguyen at least 10
2     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
3     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
4     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
5     text messages without instituting procedures that meet the minimum standards required for
6     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Nguyen seeks an
7     amount not less than $15,000 for at least 10 knowing and willful violations of 47 U.S.C. §
8     227(b), and an amount not less than $15,000 for at least 10 knowing and willful violations of
9     47 U.S.C. § 227(c). Alternatively, Nguyen seeks an amount not less than $5,000 for at least 10
10    negligent violations of 47 U.S.C. § 227(b), and not less than $5,000 for at least 10 negligent
11    violations of 47 U.S.C. § 227(c).
12         700.    Dean Nguyen personally owns and uses the cellular phone number xxx-xxx-8601.
13    This number is a residential telephone subscription and it is Nguyuen's only phone number. He
14    uses this cell phone for all his personal calls, keeps it with him, charges it in his room at night,
15    and pays for it out of his personal bank account. On 7/28/2005, Nguyen registered this number
16    on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Nguyen's
17    original Complaint was filed), GoSmith sent Nguyen's personal cell phone at least 7
18    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
19    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
20    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
21    text messages without instituting procedures that meet the minimum standards required for
22    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
23    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
24    least 2 text messages to Nguyen within a 12-month period after Nguyen was registered on the
25    National Do Not Call Registry, including but not limited to the period between 4/22/2016 and
26    4/22/2017. Nguyen seeks an amount not less than $10,500 for at least 7 knowing and willful
27    violations of 47 U.S.C. § 227(b), and an amount not less than $10,500 for at least 7 knowing
     PLAINTIFFS’ AMENDED COMPLAINT                   - 395 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 396 of 602




1     and willful violations of 47 U.S.C. § 227(c). Alternatively, Nguyen seeks an amount not less
2     than $3,500 for at least 7 negligent violations of 47 U.S.C. § 227(b), and not less than $3,500
3     for at least 7 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Nguyen at least
4     7 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
5     undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
6     Nguyen seeks an amount not less than $3,500, attorney’s fees, injunctive relief, and treble
7     damages.
8          701.    Ina Nicole personally owns and uses the cellular phone number xxx-xxx-9175.
9     This number is a residential telephone subscription. In the four years preceding 4/30/2020 (the
10    date Nicole's original Complaint was filed), GoSmith sent Nicole at least 8 telemarketing text
11    messages at this number. GoSmith knowingly and willfully sent these text messages using an
12    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
13    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
14    procedures that meet the minimum standards required for telemarketing in violation of 47
15    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Nicole seeks an amount not less than $12,000 for
16    at least 8 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
17    $12,000 for at least 8 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
18    Nicole seeks an amount not less than $4,000 for at least 8 negligent violations of 47 U.S.C. §
19    227(b), and not less than $4,000 for at least 8 negligent violations of 47 U.S.C. § 227(c).
20         702.    Samuel Nieblas personally owns and uses the cellular phone number xxx-xxx-
21    5271. This number is a residential telephone subscription. In the four years preceding
22    4/21/2020 (the date Nieblas's original Complaint was filed), GoSmith sent Nieblas at least 104
23    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
24    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
25    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
26    text messages without instituting procedures that meet the minimum standards required for
27    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Nieblas seeks an
     PLAINTIFFS’ AMENDED COMPLAINT                  - 396 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 397 of 602




1     amount not less than $156,000 for at least 104 knowing and willful violations of 47 U.S.C. §
2     227(b), and an amount not less than $156,000 for at least 104 knowing and willful violations of
3     47 U.S.C. § 227(c). Alternatively, Nieblas seeks an amount not less than $52,000 for at least
4     104 negligent violations of 47 U.S.C. § 227(b), and not less than $52,000 for at least 104
5     negligent violations of 47 U.S.C. § 227(c).
6          703.    Brent Nielson personally owns and uses the cellular phone number xxx-xxx-5778.
7     This number is a residential telephone subscription and it is Nielson's only phone number. He
8     uses this cell phone for all his personal calls, keeps it with him, charges it in his room at night,
9     and pays for it out of his personal bank account. On 1/20/2015, Nielson registered this number
10    on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Nielson's
11    original Complaint was filed), GoSmith sent Nielson at least 18 telemarketing text messages to
12    his cell phone at this number. GoSmith knowingly and willfully sent these text messages using
13    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
14    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
15    instituting procedures that meet the minimum standards required for telemarketing in violation
16    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
17    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
18    Nielson within a 12-month period after Nielson was registered on the National Do Not Call
19    Registry, including but not limited to the period between 8/6/2017 and 8/15/2017. Nielson
20    seeks an amount not less than $27,000 for at least 18 knowing and willful violations of 47
21    U.S.C. § 227(b), and an amount not less than $27,000 for at least 18 knowing and willful
22    violations of 47 U.S.C. § 227(c). Alternatively, Nielson seeks an amount not less than $9,000
23    for at least 18 negligent violations of 47 U.S.C. § 227(b), and not less than $9,000 for at least
24    18 negligent violations of 47 U.S.C. § 227(c).
25         704.    Vincent Noffleo personally owns and uses the cellular phone number xxx-xxx-
26    1972. This number is a residential telephone subscription. In the four years preceding
27    1/30/2020 (the date Noffleo's original Complaint was filed), GoSmith sent Noffleo at least 16
     PLAINTIFFS’ AMENDED COMPLAINT                   - 397 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 398 of 602




1     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
2     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
3     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
4     text messages without instituting procedures that meet the minimum standards required for
5     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Noffleo seeks an
6     amount not less than $24,000 for at least 16 knowing and willful violations of 47 U.S.C. §
7     227(b), and an amount not less than $24,000 for at least 16 knowing and willful violations of
8     47 U.S.C. § 227(c). Alternatively, Noffleo seeks an amount not less than $8,000 for at least 16
9     negligent violations of 47 U.S.C. § 227(b), and not less than $8,000 for at least 16 negligent
10    violations of 47 U.S.C. § 227(c).
11         705.    Christina Noftsker personally owns and uses the cellular phone number xxx-xxx-
12    9928. This number is a residential telephone subscription and it is Noftsker's only phone
13    number. She uses this cell phone for all her personal calls, keeps it with her during the day, and
14    charges it in her room at night. This is the number her friends and family use to contact her. On
15    10/7/2007, Noftsker registered this number on the National Do Not Call Registry. In the four
16    years preceding 4/27/2020 (the date Noftsker's original Complaint was filed), GoSmith sent
17    Noftsker at least 9 telemarketing text messages at this number. GoSmith knowingly and
18    willfully sent these text messages using an automatic telephone dialing system in violation of
19    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
20    sent these text messages without instituting procedures that meet the minimum standards
21    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
22    in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
23    willfully sent at least 2 text messages to Noftsker within a 12-month period after Noftsker was
24    registered on the National Do Not Call Registry, including but not limited to the period
25    between 2/15/2017 and 7/18/2017. Noftsker seeks an amount not less than $13,500 for at least
26    9 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $13,500
27    for at least 9 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Noftsker
     PLAINTIFFS’ AMENDED COMPLAINT                  - 398 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 399 of 602




1     seeks an amount not less than $4,500 for at least 9 negligent violations of 47 U.S.C. § 227(b),
2     and not less than $4,500 for at least 9 negligent violations of 47 U.S.C. § 227(c).
3          706.    Henry Nott personally owns and uses the cellular phone number xxx-xxx-3559.
4     This number is a residential telephone subscription. In the four years preceding 4/27/2020 (the
5     date Nott's original Complaint was filed), GoSmith sent Nott at least 47 telemarketing text
6     messages at this number. GoSmith knowingly and willfully sent these text messages using an
7     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
8     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
9     procedures that meet the minimum standards required for telemarketing in violation of 47
10    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Nott seeks an amount not less than $70,500 for at
11    least 47 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
12    $70,500 for at least 47 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
13    Nott seeks an amount not less than $23,500 for at least 47 negligent violations of 47 U.S.C. §
14    227(b), and not less than $23,500 for at least 47 negligent violations of 47 U.S.C. § 227(c).
15    Finally, GoSmith sent Nott at least 47 commercial text messages in violation of RCW §§
16    19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
17    violation of RCW § 80.36.390, for which Nott seeks an amount not less than $23,500,
18    attorney’s fees, injunctive relief, and treble damages.
19         707.    Jose Nunez personally owns and uses the cellular phone number xxx-xxx-7857.
20    This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
21    date Nunez's original Complaint was filed), GoSmith sent Nunez at least 2 telemarketing text
22    messages at this number. GoSmith knowingly and willfully sent these text messages using an
23    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
24    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
25    procedures that meet the minimum standards required for telemarketing in violation of 47
26    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Nunez seeks an amount not less than $3,000 for at
27    least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
     PLAINTIFFS’ AMENDED COMPLAINT                  - 399 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 400 of 602




1     $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
2     Nunez seeks an amount not less than $1,000 for at least 2 negligent violations of 47 U.S.C. §
3     227(b), and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(c).
4          708.    Gabriel Nunez personally owns and uses the cellular phone number xxx-xxx-
5     8644. This number is a residential telephone subscription and it is Nguyuen's only phone
6     number. He uses this cell phone for all his personal calls, keeps it with him, charges it in his
7     room at night, and pays for it out of his personal bank account. On 9/23/2014, Nunez registered
8     this number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the
9     date Nunez's original Complaint was filed), GoSmith sent Nunez's personal cell phone at least
10    9 telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
11    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
12    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
13    text messages without instituting procedures that meet the minimum standards required for
14    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
15    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
16    least 2 text messages to Nunez within a 12-month period after Nunez was registered on the
17    National Do Not Call Registry, including but not limited to the period between 6/14/2017 and
18    6/27/2017. Nunez seeks an amount not less than $13,500 for at least 9 knowing and willful
19    violations of 47 U.S.C. § 227(b), and an amount not less than $13,500 for at least 9 knowing
20    and willful violations of 47 U.S.C. § 227(c). Alternatively, Nunez seeks an amount not less
21    than $4,500 for at least 9 negligent violations of 47 U.S.C. § 227(b), and not less than $4,500
22    for at least 9 negligent violations of 47 U.S.C. § 227(c).
23         709.    James Oakes personally owns and uses the cellular phone number xxx-xxx-4814.
24    This number is a residential telephone subscription and it is Oakes's only phone number. He
25    uses this cell phone for all his personal calls, keeps it with him, charges it in his room at night,
26    and pays for it out of his personal bank account. In the four years preceding 4/21/2020 (the
27    date Oakes's original Complaint was filed), GoSmith sent Oakes's personal cell phone at least
     PLAINTIFFS’ AMENDED COMPLAINT                   - 400 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 401 of 602




1     1,074 telemarketing text messages and phone calls at this number. GoSmith began sending the
2     messages and calls around November of 2018 and the texts and calls came from hundreds of
3     different phone numbers. GoSmith sent texts to Oakes on a daily basis and often sent more
4     than one message daily. Oakes initially tried blocking each number but soon realized this was
5     ineffective. The texts clogged up his entire inbox. Oakes continued to receive daily texts until
6     he filed this lawsuit. GoSmith knowingly and willfully sent these text messages using an
7     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
8     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
9     procedures that meet the minimum standards required for telemarketing in violation of 47
10    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Oakes seeks an amount not less than $1,611,000
11    for at least 1,074 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
12    than $1,611,000 for at least 1,074 knowing and willful violations of 47 U.S.C. § 227(c).
13    Alternatively, Oakes seeks an amount not less than $537,000 for at least 1,074 negligent
14    violations of 47 U.S.C. § 227(b), and not less than $537,000 for at least 1,074 negligent
15    violations of 47 U.S.C. § 227(c).
16         710.    Cody O'Donnell personally owns and uses the cellular phone number xxx-xxx-
17    2542. This number is a residential telephone subscription. In the four years preceding
18    4/21/2020 (the date O'Donnell's original Complaint was filed), GoSmith sent O'Donnell at least
19    38 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
20    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). O'Donnell seeks
24    an amount not less than $57,000 for at least 38 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $57,000 for at least 38 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, O'Donnell seeks an amount not less than $19,000 for at least
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 401 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 402 of 602




1     38 negligent violations of 47 U.S.C. § 227(b), and not less than $19,000 for at least 38
2     negligent violations of 47 U.S.C. § 227(c).
3          711.    Rodney Ohlinger personally owns and uses the cellular phone number xxx-xxx-
4     7616. This number is a residential telephone subscription. In the four years preceding
5     4/28/2020 (the date Ohlinger's original Complaint was filed), GoSmith sent Ohlinger at least
6     524 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
7     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ohlinger seeks an
11    amount not less than $786,000 for at least 524 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $786,000 for at least 524 knowing and willful violations of
13    47 U.S.C. § 227(c). Alternatively, Ohlinger seeks an amount not less than $262,000 for at least
14    524 negligent violations of 47 U.S.C. § 227(b), and not less than $262,000 for at least 524
15    negligent violations of 47 U.S.C. § 227(c).
16         712.    Christopher O'Leary personally owns and uses the cellular phone number xxx-
17    xxx-1768. This number is a residential telephone subscription and it is O'Leary's only phone
18    number. He uses this cell phone for all his personal calls, keeps it with him, charges it in his
19    room at night, and pays for it out of his personal bank account. In the four years preceding
20    4/22/2020 (the date O'Leary's original Complaint was filed), GoSmith sent O'Leary at least 9
21    telemarketing text messages at this number, at a rate of about two texts a week. Upon
22    information and belief, O'Leary asserts that the text messages continued weekly for six months
23    to a year, so the actual number of violations is much higher. GoSmith knowingly and willfully
24    sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
25    § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
26    text messages without instituting procedures that meet the minimum standards required for
27    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). O'Leary seeks an
     PLAINTIFFS’ AMENDED COMPLAINT                  - 402 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 403 of 602




1     amount not less than $13,500 for at least 9 knowing and willful violations of 47 U.S.C. §
2     227(b), and an amount not less than $13,500 for at least 9 knowing and willful violations of 47
3     U.S.C. § 227(c). Alternatively, O'Leary seeks an amount not less than $4,500 for at least 9
4     negligent violations of 47 U.S.C. § 227(b), and not less than $4,500 for at least 9 negligent
5     violations of 47 U.S.C. § 227(c). Finally, GoSmith sent O'Leary at least 9 commercial text
6     messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
7     number of telephone solicitations in violation of RCW § 80.36.390, for which O'Leary seeks
8     an amount not less than $4,500, attorney’s fees, injunctive relief, and treble damages.
9          713.    Michael Olson personally owns and uses the cellular phone number xxx-xxx-
10    4040. This number is a residential telephone subscription. In the four years preceding
11    4/24/2020 (the date Olson's original Complaint was filed), GoSmith sent Olson at least 2
12    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
13    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
14    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
15    text messages without instituting procedures that meet the minimum standards required for
16    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Olson seeks an
17    amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
18    and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
19    227(c). Alternatively, Olson seeks an amount not less than $1,000 for at least 2 negligent
20    violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
21    47 U.S.C. § 227(c).
22         714.    Darren Orange personally owns and uses the cellular phone number xxx-xxx-
23    8519. This number is a residential telephone subscription and it is Orange's only phone
24    number. He uses this cell phone for all his personal calls, keeps it with him, charges it in his
25    room at night, and pays for it out of his personal bank account. On 4/7/2013, Orange registered
26    this number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the
27    date Orange's original Complaint was filed), GoSmith sent Orange at least 23 telemarketing
     PLAINTIFFS’ AMENDED COMPLAINT                  - 403 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 404 of 602




1     text messages at this number. GoSmith knowingly and willfully sent these text messages using
2     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
3     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
4     instituting procedures that meet the minimum standards required for telemarketing in violation
5     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
6     47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
7     Orange within a 12-month period after Orange was registered on the National Do Not Call
8     Registry, including but not limited to the period between 8/1/2016 and 7/8/2017. Orange seeks
9     an amount not less than $34,500 for at least 23 knowing and willful violations of 47 U.S.C. §
10    227(b), and an amount not less than $34,500 for at least 23 knowing and willful violations of
11    47 U.S.C. § 227(c). Alternatively, Orange seeks an amount not less than $11,500 for at least 23
12    negligent violations of 47 U.S.C. § 227(b), and not less than $11,500 for at least 23 negligent
13    violations of 47 U.S.C. § 227(c).
14         715.    Dean Orem personally owns and uses the cellular phone number xxx-xxx-0731.
15    This number is a residential telephone subscription and it is Orem's only phone number. He
16    uses this cell phone for all his personal calls, keeps it with him, charges it in his room at night,
17    and it is on his family or individual plan with his cellular phone service provider. In the four
18    years preceding 1/30/2020 (the date Orem's original Complaint was filed), GoSmith sent Orem
19    at least 102 telemarketing text messages at this number. GoSmith knowingly and willfully sent
20    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Orem seeks an
24    amount not less than $153,000 for at least 102 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $153,000 for at least 102 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Orem seeks an amount not less than $51,000 for at least 102
27
     PLAINTIFFS’ AMENDED COMPLAINT                   - 404 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 405 of 602




1     negligent violations of 47 U.S.C. § 227(b), and not less than $51,000 for at least 102 negligent
2     violations of 47 U.S.C. § 227(c).
3          716.    Shann Ormsbee personally owns and uses the cellular phone number xxx-xxx-
4     6053. This number is a residential telephone subscription. In the four years preceding
5     4/28/2020 (the date Ormsbee's original Complaint was filed), GoSmith sent Ormsbee at least
6     128 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
7     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ormsbee seeks an
11    amount not less than $192,000 for at least 128 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $192,000 for at least 128 knowing and willful violations of
13    47 U.S.C. § 227(c). Alternatively, Ormsbee seeks an amount not less than $64,000 for at least
14    128 negligent violations of 47 U.S.C. § 227(b), and not less than $64,000 for at least 128
15    negligent violations of 47 U.S.C. § 227(c).
16         717.    Federico Ornelas personally owns and uses the cellular phone number xxx-xxx-
17    6448. This number is a residential telephone subscription and although Ornelas uses it
18    occasionally for business, it is his only phone. He uses this cell phone for all his personal calls,
19    keeps it with him, charges it in his room at night, and it is on his family or individual plan with
20    his cellular phone service provider. In the four years preceding 1/30/2020 (the date Ornelas's
21    original Complaint was filed), GoSmith sent Ornelas well over 200 telemarketing text
22    messages at this number, about 10-15 times per week. GoSmith knowingly and willfully sent
23    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
24    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
25    text messages without instituting procedures that meet the minimum standards required for
26    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ornelas seeks an
27    amount not less than $300,000 for at least 200 knowing and willful violations of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                   - 405 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 406 of 602




1     227(b), and an amount not less than $300,000 for at least 200 knowing and willful violations of
2     47 U.S.C. § 227(c). Alternatively, Ornelas seeks an amount not less than $100,000 for at least
3     200 negligent violations of 47 U.S.C. § 227(b), and not less than $100,000 for at least 200
4     negligent violations of 47 U.S.C. § 227(c).
5          718.    Evan Ortiz personally owns and uses the cellular phone number xxx-xxx-1866.
6     This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
7     date Ortiz's original Complaint was filed), GoSmith sent Ortiz at least 60 telemarketing text
8     messages at this number, multiple times a day, which Ortiz found very annoying. GoSmith
9     knowingly and willfully sent these text messages using an automatic telephone dialing system
10    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
11    knowingly and willfully sent these text messages without instituting procedures that meet the
12    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
13    § 64.1200(d). Ortiz seeks an amount not less than $90,000 for at least 60 knowing and willful
14    violations of 47 U.S.C. § 227(b), and an amount not less than $90,000 for at least 60 knowing
15    and willful violations of 47 U.S.C. § 227(c). Alternatively, Ortiz seeks an amount not less than
16    $30,000 for at least 60 negligent violations of 47 U.S.C. § 227(b), and not less than $30,000 for
17    at least 60 negligent violations of 47 U.S.C. § 227(c).
18         719.    Randall Overbey personally owns and uses the cellular phone number xxx-xxx-
19    0291. This number is a residential telephone subscription. He uses this cell phone for personal
20    calls, keeps it with him, charges it in his room at night, and it is on his family or plan with his
21    cellular phone service provider. In the four years preceding 1/30/2020 (the date Overbey's
22    original Complaint was filed), GoSmith sent Overbey at least 15 telemarketing text messages
23    at this number. GoSmith knowingly and willfully sent these text messages using an automatic
24    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
25    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
26    procedures that meet the minimum standards required for telemarketing in violation of 47
27    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Overbey seeks an amount not less than $22,500
     PLAINTIFFS’ AMENDED COMPLAINT                   - 406 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 407 of 602




1     for at least 15 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
2     than $22,500 for at least 15 knowing and willful violations of 47 U.S.C. § 227(c).
3     Alternatively, Overbey seeks an amount not less than $7,500 for at least 15 negligent violations
4     of 47 U.S.C. § 227(b), and not less than $7,500 for at least 15 negligent violations of 47 U.S.C.
5     § 227(c).
6          720.    Phillips Owens personally owns and uses the cellular phone number xxx-xxx-
7     6006. This number is a residential telephone subscription. In the four years preceding
8     4/28/2020 (the date Owens's original Complaint was filed), GoSmith sent Owens at least 72
9     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
10    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
11    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
12    text messages without instituting procedures that meet the minimum standards required for
13    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Owens seeks an
14    amount not less than $108,000 for at least 72 knowing and willful violations of 47 U.S.C. §
15    227(b), and an amount not less than $108,000 for at least 72 knowing and willful violations of
16    47 U.S.C. § 227(c). Alternatively, Owens seeks an amount not less than $36,000 for at least 72
17    negligent violations of 47 U.S.C. § 227(b), and not less than $36,000 for at least 72 negligent
18    violations of 47 U.S.C. § 227(c).
19         721.    Erik Paavola personally owns and uses the cellular phone number xxx-xxx-7761.
20    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
21    date Paavola's original Complaint was filed), GoSmith sent Paavola at least 39 telemarketing
22    text messages at this number. GoSmith knowingly and willfully sent these text messages using
23    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
24    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
25    instituting procedures that meet the minimum standards required for telemarketing in violation
26    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Paavola seeks an amount not less than
27    $58,500 for at least 39 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
     PLAINTIFFS’ AMENDED COMPLAINT                 - 407 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 408 of 602




1     not less than $58,500 for at least 39 knowing and willful violations of 47 U.S.C. § 227(c).
2     Alternatively, Paavola seeks an amount not less than $19,500 for at least 39 negligent
3     violations of 47 U.S.C. § 227(b), and not less than $19,500 for at least 39 negligent violations
4     of 47 U.S.C. § 227(c).
5          722.    Brandon Pack personally owns and uses the cellular phone number xxx-xxx-7246.
6     This number is a residential telephone subscription and is Pack's personal cell phone. In the
7     four years preceding 4/22/2020 (the date Pack's original Complaint was filed), GoSmith sent
8     Pack at least 204 telemarketing text messages at this number. GoSmith sent the texts almost
9     daily and sent enough texts that Pack was worried about who had his information and why he
10    was receiving these texts. When he tried blocking the numbers, GoSmith sent them from a
11    different number. It interrupted Pack's day, causing him lost time and frustration. GoSmith
12    knowingly and willfully sent these text messages using an automatic telephone dialing system
13    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
14    knowingly and willfully sent these text messages without instituting procedures that meet the
15    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
16    § 64.1200(d). Pack seeks an amount not less than $306,000 for at least 204 knowing and
17    willful violations of 47 U.S.C. § 227(b), and an amount not less than $306,000 for at least 204
18    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Pack seeks an amount not
19    less than $102,000 for at least 204 negligent violations of 47 U.S.C. § 227(b), and not less than
20    $102,000 for at least 204 negligent violations of 47 U.S.C. § 227(c).
21         723.    Benjamin Painter personally owns and uses the cellular phone number xxx-xxx-
22    2475. This number is a residential telephone subscription. In the four years preceding
23    4/22/2020 (the date Painter's original Complaint was filed), GoSmith sent Painter at least 5
24    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
25    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
26    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 408 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 409 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Painter seeks an
2     amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b),
3     and an amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. §
4     227(c). Alternatively, Painter seeks an amount not less than $2,500 for at least 5 negligent
5     violations of 47 U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent violations of
6     47 U.S.C. § 227(c).
7          724.    David Palanker personally owns and uses the cellular phone number xxx-xxx-
8     4490. This number is a residential telephone subscription and is Palanke'rs only phone. He uses
9     this cell phone for personal calls, keeps it with him, charges it in his room at night, and it is on
10    his family or plan with his cellular phone service provider. On 6/10/2009, Palanker registered
11    this number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the
12    date Palanker's original Complaint was filed), GoSmith sent Palanker at least 10 telemarketing
13    text messages at this number. GoSmith knowingly and willfully sent these text messages using
14    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
15    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
16    instituting procedures that meet the minimum standards required for telemarketing in violation
17    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
18    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
19    Palanker within a 12-month period after Palanker was registered on the National Do Not Call
20    Registry, including but not limited to the period between 6/12/2017 and 6/12/2018. Palanker
21    seeks an amount not less than $15,000 for at least 10 knowing and willful violations of 47
22    U.S.C. § 227(b), and an amount not less than $15,000 for at least 10 knowing and willful
23    violations of 47 U.S.C. § 227(c). Alternatively, Palanker seeks an amount not less than $5,000
24    for at least 10 negligent violations of 47 U.S.C. § 227(b), and not less than $5,000 for at least
25    10 negligent violations of 47 U.S.C. § 227(c).
26         725.    Larry Palmer personally owns and uses the cellular phone number xxx-xxx-7510.
27    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
     PLAINTIFFS’ AMENDED COMPLAINT                   - 409 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 410 of 602




1     date Palmer's original Complaint was filed), GoSmith sent Palmer at least 59 telemarketing text
2     messages at this number. GoSmith knowingly and willfully sent these text messages using an
3     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
4     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
5     procedures that meet the minimum standards required for telemarketing in violation of 47
6     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Palmer seeks an amount not less than $88,500 for
7     at least 59 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
8     $88,500 for at least 59 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
9     Palmer seeks an amount not less than $29,500 for at least 59 negligent violations of 47 U.S.C.
10    § 227(b), and not less than $29,500 for at least 59 negligent violations of 47 U.S.C. § 227(c).
11    Finally, GoSmith sent Palmer at least 59 commercial text messages in violation of RCW §§
12    19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
13    violation of RCW § 80.36.390, for which Palmer seeks an amount not less than $29,500,
14    attorney’s fees, injunctive relief, and treble damages.
15         726.    Shawn Palmer personally owns and uses the cellular phone number xxx-xxx-
16    4060. This number is a residential telephone subscription. In the four years preceding
17    4/24/2020 (the date Palmer's original Complaint was filed), GoSmith sent Palmer at least 47
18    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
19    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
20    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
21    text messages without instituting procedures that meet the minimum standards required for
22    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Palmer seeks an
23    amount not less than $70,500 for at least 47 knowing and willful violations of 47 U.S.C. §
24    227(b), and an amount not less than $70,500 for at least 47 knowing and willful violations of
25    47 U.S.C. § 227(c). Alternatively, Palmer seeks an amount not less than $23,500 for at least 47
26    negligent violations of 47 U.S.C. § 227(b), and not less than $23,500 for at least 47 negligent
27    violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 410 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 411 of 602




1          727.    Joe Panettieri personally owns and uses the cellular phone number xxx-xxx-3048.
2     This number is a residential telephone subscription. In the four years preceding 4/29/2020 (the
3     date Panettieri's original Complaint was filed), GoSmith sent Panettieri at least 1,687
4     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
5     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
6     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
7     text messages without instituting procedures that meet the minimum standards required for
8     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Panettieri seeks
9     an amount not less than $2,530,500 for at least 1,687 knowing and willful violations of 47
10    U.S.C. § 227(b), and an amount not less than $2,530,500 for at least 1,687 knowing and willful
11    violations of 47 U.S.C. § 227(c). Alternatively, Panettieri seeks an amount not less than
12    $843,500 for at least 1,687 negligent violations of 47 U.S.C. § 227(b), and not less than
13    $843,500 for at least 1,687 negligent violations of 47 U.S.C. § 227(c).
14         728.    Felix Pantoja personally owns and uses the cellular phone number xxx-xxx-9202.
15    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
16    date Pantoja's original Complaint was filed), GoSmith sent Pantoja at least 8 telemarketing text
17    messages at this number. GoSmith knowingly and willfully sent these text messages using an
18    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
19    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
20    procedures that meet the minimum standards required for telemarketing in violation of 47
21    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Pantoja seeks an amount not less than $12,000 for
22    at least 8 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
23    $12,000 for at least 8 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
24    Pantoja seeks an amount not less than $4,000 for at least 8 negligent violations of 47 U.S.C. §
25    227(b), and not less than $4,000 for at least 8 negligent violations of 47 U.S.C. § 227(c).
26         729.    Lester Parillon personally owns and uses the cellular phone number xxx-xxx-
27    8746. This number is a residential telephone subscription and Parillon's only phone number.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 411 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 412 of 602




1     He takes all his calls with it, and it is the only phone he uses to talk to family and friends. He
2     pays for it out of his personal account and charges it on his nightstand by his bed every night.
3     He has a personal plan with his cellphone service provider. In the four years preceding
4     4/27/2020 (the date Parillon's original Complaint was filed), GoSmith sent Parillon at least 5
5     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
6     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
7     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
8     text messages without instituting procedures that meet the minimum standards required for
9     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Parillon seeks an
10    amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b),
11    and an amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. §
12    227(c). Alternatively, Parillon seeks an amount not less than $2,500 for at least 5 negligent
13    violations of 47 U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent violations of
14    47 U.S.C. § 227(c).
15         730.    Steven Parker personally owns and uses the cellular phone number xxx-xxx-9489.
16    This number is a residential telephone subscription. On 12/16/2004, Parker registered this
17    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
18    Parker's original Complaint was filed), GoSmith sent Parker at least 690 telemarketing text
19    messages at this number, about five texts daily. GoSmith knowingly and willfully sent these
20    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
24    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
25    least 2 text messages to Parker within a 12-month period after Parker was registered on the
26    National Do Not Call Registry, including but not limited to the period between 6/13/2017 and
27    6/13/2018. Parker seeks an amount not less than $1,035,000 for at least 690 knowing and
     PLAINTIFFS’ AMENDED COMPLAINT                   - 412 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 413 of 602




1     willful violations of 47 U.S.C. § 227(b), and an amount not less than $1,035,000 for at least
2     690 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Parker seeks an
3     amount not less than $345,000 for at least 690 negligent violations of 47 U.S.C. § 227(b), and
4     not less than $345,000 for at least 690 negligent violations of 47 U.S.C. § 227(c).
5          731.    Devin Parker personally owns and uses the cellular phone number xxx-xxx-0124.
6     This number is a residential telephone subscription and is Parker's only phone number. He
7     takes all his calls with it, and it is the only phone he uses to talk to family and friends. He pays
8     for it out of his personal account and charges it on his nightstand by his bed every night. He
9     has a personal plan with his cellphone service provider. On 10/10/2009, Parker registered this
10    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
11    Parker's original Complaint was filed), GoSmith sent Parker's personal cell phone at least 208
12    telemarketing text messages and phone calls at this number. GoSmith knowingly and willfully
13    sent these text messages and phone calls using an automatic telephone dialing system in
14    violation of 47 U.S.C. 227(b)(1)(A)(iii) and 47 C.F.R. 64.1200(a)(7). GoSmith knowingly and
15    willfully sent these text messages and phone calls without instituting procedures that meet the
16    minimum standards required for telemarketing in violation of 47 U.S.C. 227(c) and 47 C.F.R.
17    64.1200(d). Also in violation of 47 U.S.C. 227(c) and 47 C.F.R. 64.1200(c), GoSmith
18    knowingly and willfully sent at least 2 text messages and/or calls to Parker within a 12-month
19    period after Parker was registered on the National Do Not Call Registry, including but not
20    limited to the period between 4/22/2016 and 4/22/2017. Parker seeks an amount not less than
21    $312,000 for at least 208 knowing and willful violations of 47 U.S.C. 227(b), and an amount
22    not less than $312,000 for at least 208 knowing and willful violations of 47 U.S.C. 227(c).
23    Alternatively, Parker seeks an amount not less than $104,000 for at least 208 negligent
24    violations of 47 U.S.C. 227(b), and not less than $104,000 for at least 208 negligent violations
25    of 47 U.S.C. 227(c).
26         732.    David Parnham personally owns and uses the cellular phone number xxx-xxx-
27    5805. This number is a residential telephone subscription. In the four years preceding
     PLAINTIFFS’ AMENDED COMPLAINT                   - 413 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 414 of 602




1     4/22/2020 (the date Parnham's original Complaint was filed), GoSmith sent Parnham at least
2     540 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
3     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
4     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
5     text messages without instituting procedures that meet the minimum standards required for
6     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Parnham seeks an
7     amount not less than $810,000 for at least 540 knowing and willful violations of 47 U.S.C. §
8     227(b), and an amount not less than $810,000 for at least 540 knowing and willful violations of
9     47 U.S.C. § 227(c). Alternatively, Parnham seeks an amount not less than $270,000 for at least
10    540 negligent violations of 47 U.S.C. § 227(b), and not less than $270,000 for at least 540
11    negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Parnham at least 540
12    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
13    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
14    Parnham seeks an amount not less than $270,000, attorney’s fees, injunctive relief, and treble
15    damages.
16         733.    Larry Patenaude personally owns and uses the cellular phone number xxx-xxx-
17    1297. This number is a residential telephone subscription. In the four years preceding
18    1/30/2020 (the date Patenaude's original Complaint was filed), GoSmith sent Patenaude at least
19    58 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
20    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Patenaude seeks
24    an amount not less than $87,000 for at least 58 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $87,000 for at least 58 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Patenaude seeks an amount not less than $29,000 for at least
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 414 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 415 of 602




1     58 negligent violations of 47 U.S.C. § 227(b), and not less than $29,000 for at least 58
2     negligent violations of 47 U.S.C. § 227(c).
3          734.    Tom Patterson personally owns and uses the cellular phone number xxx-xxx-
4     6801. This number is a residential telephone subscription. In the four years preceding
5     1/30/2020 (the date Patterson's original Complaint was filed), GoSmith sent Patterson at least
6     254 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
7     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Patterson seeks
11    an amount not less than $381,000 for at least 254 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $381,000 for at least 254 knowing and willful violations of
13    47 U.S.C. § 227(c). Alternatively, Patterson seeks an amount not less than $127,000 for at least
14    254 negligent violations of 47 U.S.C. § 227(b), and not less than $127,000 for at least 254
15    negligent violations of 47 U.S.C. § 227(c).
16         735.    Jacob Payne personally owns and uses the cellular phone number xxx-xxx-8909.
17    This number is a residential telephone subscription and was Payne’s only phone number for
18    many years until 2020. He took all his calls with it, and it was the only phone he used to talk to
19    family and friends. He carried it with him and charged it on his nightstand by his bed every
20    night. He has a family plan with his cellphone service provider. On 8/28/2010, Payne
21    registered this number on the National Do Not Call Registry. In the four years preceding
22    1/30/2020 (the date Payne's original Complaint was filed), GoSmith sent Payne at least 7
23    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
24    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
25    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
26    text messages without instituting procedures that meet the minimum standards required for
27    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
     PLAINTIFFS’ AMENDED COMPLAINT                  - 415 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 416 of 602




1     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
2     least 2 text messages to Payne within a 12-month period after Payne was registered on the
3     National Do Not Call Registry, including but not limited to the period between 4/26/2017 and
4     8/4/2017. Payne seeks an amount not less than $10,500 for at least 7 knowing and willful
5     violations of 47 U.S.C. § 227(b), and an amount not less than $10,500 for at least 7 knowing
6     and willful violations of 47 U.S.C. § 227(c). Alternatively, Payne seeks an amount not less
7     than $3,500 for at least 7 negligent violations of 47 U.S.C. § 227(b), and not less than $3,500
8     for at least 7 negligent violations of 47 U.S.C. § 227(c).
9          736.    Adam Pearson personally owns and uses the cellular phone number xxx-xxx-
10    4168. This number is a residential telephone subscription and is Pearson's only phone. He has
11    it on a family plan with his cellular phone service provider and keeps it charging next to his
12    night stand every night. It is the phone number he uses to conduct all his personal calls and
13    matters. In the four years preceding 4/28/2020 (the date Pearson's original Complaint was
14    filed), GoSmith sent Pearson at least 45 telemarketing text messages and an unknown number
15    of telemarketing calls at this number. GoSmith called and texted Pearson at all hours of the day
16    and night, a couple of times a week, at first. Then it slowed down for a while and then started
17    back up a couple of times a week for a long period. GoSmith badgered Pearson to the point that
18    he texted them back, telling them to stop harassing him, but GoSmith kept contacting him by
19    phone and text. GoSmith knowingly and willfully sent these text messages using an automatic
20    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
21    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
22    procedures that meet the minimum standards required for telemarketing in violation of 47
23    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Pearson seeks an amount not less than $67,500 for
24    at least 45 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
25    $67,500 for at least 45 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
26    Pearson seeks an amount not less than $22,500 for at least 45 negligent violations of 47 U.S.C.
27    § 227(b), and not less than $22,500 for at least 45 negligent violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 416 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 417 of 602




1          737.    Gale Pelan personally owns and uses the cellular phone number xxx-xxx-4356.
2     This number is a residential telephone subscription. On 8/7/2008, Pelan registered this number
3     on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Pelan's
4     original Complaint was filed), GoSmith sent Pelan at least 4 telemarketing text messages at this
5     number. GoSmith knowingly and willfully sent these text messages using an automatic
6     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
7     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
8     procedures that meet the minimum standards required for telemarketing in violation of 47
9     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
10    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Pelan
11    within a 12-month period after Pelan was registered on the National Do Not Call Registry,
12    including but not limited to the period between 4/22/2016 and 4/22/2017. Pelan seeks an
13    amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(b),
14    and an amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. §
15    227(c). Alternatively, Pelan seeks an amount not less than $2,000 for at least 4 negligent
16    violations of 47 U.S.C. § 227(b), and not less than $2,000 for at least 4 negligent violations of
17    47 U.S.C. § 227(c). Finally, GoSmith sent Pelan at least 4 commercial text messages in
18    violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
19    telephone solicitations in violation of RCW § 80.36.390, for which Pelan seeks an amount not
20    less than $2,000, attorney’s fees, injunctive relief, and treble damages.
21         738.    Lee Pennington personally owns and uses the cellular phone number xxx-xxx-
22    6186. This number is a residential telephone subscription. In the four years preceding
23    1/30/2020 (the date Pennington's original Complaint was filed), GoSmith sent Pennington at
24    least 3 telemarketing text messages per day at this number. GoSmith knowingly and willfully
25    sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
26    § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 417 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 418 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Pennington seeks
2     an amount not less than $1,180,500 for at least 787 knowing and willful violations of 47 U.S.C.
3     § 227(b), and an amount not less than $1,180,500 for at least 787 knowing and willful
4     violations of 47 U.S.C. § 227(c). Alternatively, Pennington seeks an amount not less than
5     $393,500 for at least 787 negligent violations of 47 U.S.C. § 227(b), and not less than
6     $393,500 for at least 787 negligent violations of 47 U.S.C. § 227(c).
7          739.    Arnulfo Perez personally owns and uses the cellular phone number xxx-xxx-1482.
8     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
9     date Perez's original Complaint was filed), GoSmith sent Perez at least 118 telemarketing text
10    messages and calls at this number, up to 4 times daily from different numbers, all attempting to
11    sell Defendants' services. GoSmith knowingly and willfully sent these text messages using an
12    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
13    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
14    procedures that meet the minimum standards required for telemarketing in violation of 47
15    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Perez seeks an amount not less than $177,000 for
16    at least 118 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
17    $177,000 for at least 118 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
18    Perez seeks an amount not less than $59,000 for at least 118 negligent violations of 47 U.S.C. §
19    227(b), and not less than $59,000 for at least 118 negligent violations of 47 U.S.C. § 227(c).
20         740.    Carlos Perez personally owns and uses the cellular phone number xxx-xxx-4510.
21    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
22    date Perez's original Complaint was filed), GoSmith sent Perez at least 105 telemarketing text
23    messages at this number and an unknown number of telemarketing calls, sometimes up to five
24    times a day, all from local numbers and soliciting Perez to buy Porch's and/or GoSmith's
25    services and to purchase leads or advertise through Defendants. Perez is unsure exactly how
26    many calls he received, but found the daily harassment annoying and invasive and complained
27    to his wife. The calls stopped suddenly one day. GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                 - 418 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 419 of 602




1     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
2     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
3     text messages without instituting procedures that meet the minimum standards required for
4     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Perez seeks an
5     amount not less than $157,500 for at least 105 knowing and willful violations of 47 U.S.C. §
6     227(b), and an amount not less than $157,500 for at least 105 knowing and willful violations of
7     47 U.S.C. § 227(c). Alternatively, Perez seeks an amount not less than $52,500 for at least 105
8     negligent violations of 47 U.S.C. § 227(b), and not less than $52,500 for at least 105 negligent
9     violations of 47 U.S.C. § 227(c).
10         741.    David Perez personally owns and uses the cellular phone number xxx-xxx-8245.
11    This number is a residential telephone subscription. On 5/29/2010, Perez registered this
12    number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
13    Perez's original Complaint was filed), GoSmith sent Perez at least 14 telemarketing text
14    messages at this number. GoSmith knowingly and willfully sent these text messages using an
15    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
16    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
19    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Perez
20    within a 12-month period after Perez was registered on the National Do Not Call Registry,
21    including but not limited to the period between 6/21/2016 and 6/21/2017. Perez seeks an
22    amount not less than $21,000 for at least 14 knowing and willful violations of 47 U.S.C. §
23    227(b), and an amount not less than $21,000 for at least 14 knowing and willful violations of
24    47 U.S.C. § 227(c). Alternatively, Perez seeks an amount not less than $7,000 for at least 14
25    negligent violations of 47 U.S.C. § 227(b), and not less than $7,000 for at least 14 negligent
26    violations of 47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                 - 419 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 420 of 602




1          742.    Ammon Petersen personally owns and uses the cellular phone number xxx-xxx-
2     8438. This number is a residential telephone subscription and is different from Ammon's
3     telephone that is used solely for business. Petersen uses this cell phone to communicate with
4     family and friends and keeps this cell phone on him at all times. This cell phone is registered
5     on a family plan with Petersen's family. In the four years preceding 1/30/2020 (the date
6     Petersen's original Complaint was filed), GoSmith sent Petersen at least 37 telemarketing text
7     messages at this number. GoSmith knowingly and willfully sent these text messages using an
8     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
9     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
10    procedures that meet the minimum standards required for telemarketing in violation of 47
11    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Petersen seeks an amount not less than $55,500
12    for at least 37 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
13    than $55,500 for at least 37 knowing and willful violations of 47 U.S.C. § 227(c).
14    Alternatively, Petersen seeks an amount not less than $18,500 for at least 37 negligent
15    violations of 47 U.S.C. § 227(b), and not less than $18,500 for at least 37 negligent violations
16    of 47 U.S.C. § 227(c).
17         743.    Shane Petersen personally owns and uses the cellular phone number xxx-xxx-
18    2797. This number is a residential telephone subscription. In the four years preceding
19    4/28/2020 (the date Petersen's original Complaint was filed), GoSmith sent Petersen at least 5
20    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
21    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
22    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
23    text messages without instituting procedures that meet the minimum standards required for
24    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Petersen seeks an
25    amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b),
26    and an amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. §
27    227(c). Alternatively, Petersen seeks an amount not less than $2,500 for at least 5 negligent
     PLAINTIFFS’ AMENDED COMPLAINT                  - 420 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 421 of 602




1     violations of 47 U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent violations of
2     47 U.S.C. § 227(c).
3          744.    George Peterson personally owns and uses the cellular phone number xxx-xxx-
4     8438. This number is a residential telephone subscription. In the four years preceding
5     1/30/2020 (the date Peterson's original Complaint was filed), GoSmith sent Peterson at least
6     141 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
7     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Peterson seeks an
11    amount not less than $211,500 for at least 141 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $211,500 for at least 141 knowing and willful violations of
13    47 U.S.C. § 227(c). Alternatively, Peterson seeks an amount not less than $70,500 for at least
14    141 negligent violations of 47 U.S.C. § 227(b), and not less than $70,500 for at least 141
15    negligent violations of 47 U.S.C. § 227(c).
16         745.    Darryl Peterson personally owns and uses the cellular phone number xxx-xxx-
17    4581. This number is a residential telephone subscription and is Peterson's only telephone.
18    Peterson uses this cell phone to communicate with family and friends and keeps this cell phone
19    on him at all times. Peterson charges this phone near his bedside at night. On 1/27/2015,
20    Peterson registered this number on the National Do Not Call Registry. In the four years
21    preceding 4/24/2020 (the date Peterson's original Complaint was filed), GoSmith sent Peterson
22    at least 20 telemarketing text messages at this number. GoSmith knowingly and willfully sent
23    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
24    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
25    text messages without instituting procedures that meet the minimum standards required for
26    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
27    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
     PLAINTIFFS’ AMENDED COMPLAINT                  - 421 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 422 of 602




1     least 2 text messages to Peterson within a 12-month period after Peterson was registered on the
2     National Do Not Call Registry, including but not limited to the period between 1/9/2017 and
3     1/9/2018. Peterson seeks an amount not less than $30,000 for at least 20 knowing and willful
4     violations of 47 U.S.C. § 227(b), and an amount not less than $30,000 for at least 20 knowing
5     and willful violations of 47 U.S.C. § 227(c). Alternatively, Peterson seeks an amount not less
6     than $10,000 for at least 20 negligent violations of 47 U.S.C. § 227(b), and not less than
7     $10,000 for at least 20 negligent violations of 47 U.S.C. § 227(c).
8          746.    John Petree personally owns and uses the cellular phone number xxx-xxx-7370.
9     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
10    date Petree's original Complaint was filed), GoSmith sent Petree at least 27 telemarketing text
11    messages at this number. GoSmith knowingly and willfully sent these text messages using an
12    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
13    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
14    procedures that meet the minimum standards required for telemarketing in violation of 47
15    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Petree seeks an amount not less than $40,500 for
16    at least 27 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
17    $40,500 for at least 27 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
18    Petree seeks an amount not less than $13,500 for at least 27 negligent violations of 47 U.S.C. §
19    227(b), and not less than $13,500 for at least 27 negligent violations of 47 U.S.C. § 227(c).
20         747.    Maria Petromanolakis personally owns and uses the cellular phone number xxx-
21    xxx-7077. This number is a residential telephone subscription which Petromanolakis does not
22    use for business. Petromanolakis uses this cell phone to communicate with her family and
23    friends and keeps this phone on her at all times. Petromanolakis pays for this cell phone with
24    funds out of her personal bank account. Petromanolakis charges this phone near her bedside at
25    night. On 10/9/2012, Petromanolakis registered this number on the National Do Not Call
26    Registry. In the four years preceding 1/30/2020 (the date Petromanolakis's original Complaint
27    was filed), GoSmith sent Petromanolakis at least 15 telemarketing text messages at this
     PLAINTIFFS’ AMENDED COMPLAINT                 - 422 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 423 of 602




1     number. GoSmith knowingly and willfully sent these text messages using an automatic
2     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
3     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
4     procedures that meet the minimum standards required for telemarketing in violation of 47
5     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
6     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
7     Petromanolakis within a 12-month period after Petromanolakis was registered on the National
8     Do Not Call Registry, including but not limited to the period between 6/16/2017 and 7/5/2017.
9     Petromanolakis seeks an amount not less than $22,500 for at least 15 knowing and willful
10    violations of 47 U.S.C. § 227(b), and an amount not less than $22,500 for at least 15 knowing
11    and willful violations of 47 U.S.C. § 227(c). Alternatively, Petromanolakis seeks an amount
12    not less than $7,500 for at least 15 negligent violations of 47 U.S.C. § 227(b), and not less than
13    $7,500 for at least 15 negligent violations of 47 U.S.C. § 227(c).
14         748.    Daniel Phinney personally owns and uses the cellular phone number xxx-xxx-
15    6973. This number is a residential telephone subscription and Phinney's only phone. Phinney
16    uses this phone to communicate with family and friends and keeps this phone on him at all
17    times. In the four years preceding 4/27/2020 (the date Phinney's original Complaint was filed),
18    GoSmith sent Phinney at least 13 telemarketing text messages at this number. GoSmith
19    knowingly and willfully sent these text messages using an automatic telephone dialing system
20    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
21    knowingly and willfully sent these text messages without instituting procedures that meet the
22    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
23    § 64.1200(d). Phinney seeks an amount not less than $19,500 for at least 13 knowing and
24    willful violations of 47 U.S.C. § 227(b), and an amount not less than $19,500 for at least 13
25    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Phinney seeks an amount
26    not less than $6,500 for at least 13 negligent violations of 47 U.S.C. § 227(b), and not less than
27    $6,500 for at least 13 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Phelps
     PLAINTIFFS’ AMENDED COMPLAINT                  - 423 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 424 of 602




1     at least 25 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090,
2     80.36.400, and an undetermined number of telephone solicitations in violation of RCW §
3     80.36.390, for which Phelps seeks an amount not less than $12,500, attorney’s fees, injunctive
4     relief, and treble damages.
5          749.    Michael Philpot personally owns and uses the cellular phone number xxx-xxx-
6     1139. This number is a residential telephone subscription. On 6/3/2005, Philpot registered this
7     number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
8     Philpot's original Complaint was filed), GoSmith sent Philpot at least 6 telemarketing text
9     messages at this number. GoSmith knowingly and willfully sent these text messages using an
10    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
11    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
12    procedures that meet the minimum standards required for telemarketing in violation of 47
13    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
14    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Philpot
15    within a 12-month period after Philpot was registered on the National Do Not Call Registry,
16    including but not limited to the period between 6/22/2017 and 9/21/2017. Philpot seeks an
17    amount not less than $9,000 for at least 6 knowing and willful violations of 47 U.S.C. § 227(b),
18    and an amount not less than $9,000 for at least 6 knowing and willful violations of 47 U.S.C. §
19    227(c). Alternatively, Philpot seeks an amount not less than $3,000 for at least 6 negligent
20    violations of 47 U.S.C. § 227(b), and not less than $3,000 for at least 6 negligent violations of
21    47 U.S.C. § 227(c).
22         750.    Daniel Phinney personally owns and uses the cellular phone number xxx-xxx-
23    6973. This number is a residential telephone subscription. This is Phinney's personal cellphone
24    and his only number. He pays for it out of his personal bank account, has an individual/family
25    plan with his cellphone service provider, carries the phone with him, makes all his personal
26    calls with it, and charges it in his room at night. In the four years preceding 4/27/2020 (the date
27    Phinney's original Complaint was filed), GoSmith sent Phinney at least 13 telemarketing text
     PLAINTIFFS’ AMENDED COMPLAINT                  - 424 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 425 of 602




1     messages at this number. GoSmith knowingly and willfully sent these text messages using an
2     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
3     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
4     procedures that meet the minimum standards required for telemarketing in violation of 47
5     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Phinney seeks an amount not less than $19,500
6     for at least 13 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
7     than $19,500 for at least 13 knowing and willful violations of 47 U.S.C. § 227(c).
8     Alternatively, Phinney seeks an amount not less than $6,500 for at least 13 negligent violations
9     of 47 U.S.C. § 227(b), and not less than $6,500 for at least 13 negligent violations of 47 U.S.C.
10    § 227(c). Finally, GoSmith sent Phinney at least 13 commercial text messages in violation of
11    RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone
12    solicitations in violation of RCW § 80.36.390, for which Phinney seeks an amount not less
13    than $6,500, attorney’s fees, injunctive relief, and treble damages.
14         751.    Matthew Pirone personally owns and uses the cellular phone number xxx-xxx-
15    8181. This number is a residential telephone subscription that Pirone uses for work. In the four
16    years preceding 1/30/2020 (the date Pirone's original Complaint was filed), GoSmith sent
17    Pirone at least 30 telemarketing text messages at this number. GoSmith knowingly and
18    willfully sent these text messages using an automatic telephone dialing system in violation of
19    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). Pirone seeks an amount not less
20    than $45,000 for at least 30 knowing and willful violations of 47 U.S.C. § 227(b).
21    Alternatively, Pirone seeks an amount not less than $15,000 for at least 30 negligent violations
22    of 47 U.S.C. § 227(b).
23         752.    Jim Pitzer personally owns and uses the cellular phone number xxx-xxx-9159.
24    Pitzer uses this phone for work. In the four years preceding 4/22/2020 (the date Pitzer's original
25    Complaint was filed), GoSmith sent Pitzer at least 83 telemarketing text messages at this
26    number. GoSmith knowingly and willfully sent these text messages using an automatic
27    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 425 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 426 of 602




1     64.1200(a)(7). Pitzer seeks an amount not less than $124,500 for at least 83 knowing and
2     willful violations of 47 U.S.C. § 227(b). Alternatively, Pitzer seeks an amount not less than
3     $41,500 for at least 83 negligent violations of 47 U.S.C. § 227(b). Finally, GoSmith sent Pitzer
4     at least 83 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, and
5     80.36.400, for which Pitzer seeks an amount not less than $41,500, attorney’s fees, injunctive
6     relief, and treble damages.
7          753.    Richard Poe personally owns and uses the cellular phone number xxx-xxx-4049.
8     This number is a residential telephone subscription. On 2/3/2004, Poe registered this number
9     on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date Poe's
10    original Complaint was filed), GoSmith sent Poe at least 4 telemarketing text messages at this
11    number. GoSmith knowingly and willfully sent these text messages using an automatic
12    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
13    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
14    procedures that meet the minimum standards required for telemarketing in violation of 47
15    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
16    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Poe
17    within a 12-month period after Poe was registered on the National Do Not Call Registry,
18    including but not limited to the period between 6/14/2017 and 7/8/2017. Poe seeks an amount
19    not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(b), and an
20    amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(c).
21    Alternatively, Poe seeks an amount not less than $2,000 for at least 4 negligent violations of 47
22    U.S.C. § 227(b), and not less than $2,000 for at least 4 negligent violations of 47 U.S.C. §
23    227(c).
24         754.    Doug Politi personally owns and uses the cellular phone number xxx-xxx-9590.
25    This number is a residential telephone subscription that Politi keeps on him at all times. Politi
26    uses this cell phone to communicate with family and friends. Politi pays for this cell phone
27    with funds from his personal bank account. Politi charges this cell phone by his bedside at
     PLAINTIFFS’ AMENDED COMPLAINT                  - 426 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 427 of 602




1     night. In the four years preceding 4/29/2020 (the date Politi's original Complaint was filed),
2     GoSmith sent Politi at least 156 telemarketing text messages at this number. GoSmith
3     knowingly and willfully sent these text messages using an automatic telephone dialing system
4     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
5     knowingly and willfully sent these text messages without instituting procedures that meet the
6     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
7     § 64.1200(d). Politi seeks an amount not less than $234,000 for at least 156 knowing and
8     willful violations of 47 U.S.C. § 227(b), and an amount not less than $234,000 for at least 156
9     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Politi seeks an amount not
10    less than $78,000 for at least 156 negligent violations of 47 U.S.C. § 227(b), and not less than
11    $78,000 for at least 156 negligent violations of 47 U.S.C. § 227(c).
12         755.    Barry Pollock personally owns and uses the cellular phone number xxx-xxx-9318
13    . This number is a residential telephone subscription and is separate from Pollock's business
14    telephone number xxx-xxx-2814. Pollock uses this cell phone to communicate with his family
15    and friends and keeps this cell phone on him at all times. Pollock pays for this cell phone with
16    funds out of his personal bank account. Pollock charges this cell phone near his bedside at
17    night. In the four years preceding 1/30/2020 (the date Pollock's original Complaint was filed),
18    GoSmith sent Pollock at least 18 telemarketing text messages at this number. GoSmith
19    knowingly and willfully sent these text messages using an automatic telephone dialing system
20    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
21    knowingly and willfully sent these text messages without instituting procedures that meet the
22    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
23    § 64.1200(d). Pollock seeks an amount not less than $27,000 for at least 18 knowing and
24    willful violations of 47 U.S.C. § 227(b), and an amount not less than $27,000 for at least 18
25    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Pollock seeks an amount
26    not less than $9,000 for at least 18 negligent violations of 47 U.S.C. § 227(b), and not less than
27    $9,000 for at least 18 negligent violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 427 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 428 of 602




1          756.    Nathan Pool personally owns and uses the cellular phone number xxx-xxx-6388.
2     This number is a residential telephone subscription. On 3/10/2009, Pool registered this number
3     on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date Pool's
4     original Complaint was filed), GoSmith sent Pool at least 9 telemarketing text messages at this
5     number. GoSmith knowingly and willfully sent these text messages using an automatic
6     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
7     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
8     procedures that meet the minimum standards required for telemarketing in violation of 47
9     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
10    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Pool
11    within a 12-month period after Pool was registered on the National Do Not Call Registry,
12    including but not limited to the period between 6/25/2017 and 7/3/2017. Pool seeks an amount
13    not less than $13,500 for at least 9 knowing and willful violations of 47 U.S.C. § 227(b), and
14    an amount not less than $13,500 for at least 9 knowing and willful violations of 47 U.S.C. §
15    227(c). Alternatively, Pool seeks an amount not less than $4,500 for at least 9 negligent
16    violations of 47 U.S.C. § 227(b), and not less than $4,500 for at least 9 negligent violations of
17    47 U.S.C. § 227(c).
18         757.    Kelly Pope personally owns and uses the cellular phone number xxx-xxx-3887.
19    This number is a residential telephone subscription. On 10/18/2016, Pope registered this
20    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
21    Pope's original Complaint was filed), GoSmith sent Pope at least 23 telemarketing text
22    messages at this number. GoSmith knowingly and willfully sent these text messages using an
23    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
24    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
25    procedures that meet the minimum standards required for telemarketing in violation of 47
26    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
27    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Pope
     PLAINTIFFS’ AMENDED COMPLAINT                  - 428 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 429 of 602




1     within a 12-month period after Pope was registered on the National Do Not Call Registry,
2     including but not limited to the period between 1/28/2017 and 9/28/2017. Pope seeks an
3     amount not less than $34,500 for at least 23 knowing and willful violations of 47 U.S.C. §
4     227(b), and an amount not less than $34,500 for at least 23 knowing and willful violations of
5     47 U.S.C. § 227(c). Alternatively, Pope seeks an amount not less than $11,500 for at least 23
6     negligent violations of 47 U.S.C. § 227(b), and not less than $11,500 for at least 23 negligent
7     violations of 47 U.S.C. § 227(c).
8          758.    Crystal Porter personally owns and uses the cellular phone number xxx-xxx-0584.
9     This number is a residential telephone subscription and Porter's only cell phone. Porter uses
10    this cell phone to communicate with family and friends and keeps this cell phone on her at all
11    times. Porter pays for this cell phone with funds out of her personal bank account. Porter
12    charges this cell phone by her bedside at night. In the four years preceding 1/30/2020 (the date
13    Porter's original Complaint was filed), GoSmith sent Porter at least 9 telemarketing text
14    messages at this number. GoSmith knowingly and willfully sent these text messages using an
15    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
16    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Porter seeks an amount not less than $13,500 for
19    at least 9 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
20    $13,500 for at least 9 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
21    Porter seeks an amount not less than $4,500 for at least 9 negligent violations of 47 U.S.C. §
22    227(b), and not less than $4,500 for at least 9 negligent violations of 47 U.S.C. § 227(c).
23         759.    David Povelite personally owns and uses the cellular phone number xxx-xxx-
24    7069. This number is a residential telephone subscription. In the four years preceding
25    4/30/2020 (the date Povelite's original Complaint was filed), GoSmith sent Povelite at least 2
26    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
27    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 429 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 430 of 602




1     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
2     text messages without instituting procedures that meet the minimum standards required for
3     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Povelite seeks an
4     amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
5     and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
6     227(c). Alternatively, Povelite seeks an amount not less than $1,000 for at least 2 negligent
7     violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
8     47 U.S.C. § 227(c).
9          760.    Shiloh Powers personally owns and uses the cellular phone number xxx-xxx-
10    5611. This number is a residential telephone subscription which Powers uses for personal uses.
11    Powers communicates uses this cell phone to communicate with family and friends and keeps
12    this cell phone on him at all times. Powers pays for this cell phone out of his personal bank
13    account. In the four years preceding 4/22/2020 (the date Powers's original Complaint was
14    filed), GoSmith sent Powers at least 82 telemarketing text messages at this number. GoSmith
15    knowingly and willfully sent these text messages using an automatic telephone dialing system
16    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
17    knowingly and willfully sent these text messages without instituting procedures that meet the
18    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
19    § 64.1200(d). Powers seeks an amount not less than $123,000 for at least 82 knowing and
20    willful violations of 47 U.S.C. § 227(b), and an amount not less than $123,000 for at least 82
21    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Powers seeks an amount
22    not less than $41,000 for at least 82 negligent violations of 47 U.S.C. § 227(b), and not less
23    than $41,000 for at least 82 negligent violations of 47 U.S.C. § 227(c).
24         761.    Chrisopher Oetzel personally owns and uses the cellular phone number xxx-xxx-
25    4325. This number is a residential telephone subscription And Oetzel's personal cell phone.
26    Oetzel uses this cell phone to communicate with family and friends and keeps this cell phone
27    on him at all times. Oetzel pays for this cell phone with funds from his personal bank account.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 430 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 431 of 602




1     In the four years preceding 4/27/2020 (the date Oetzel's original Complaint was filed),
2     GoSmith sent Oetzel at least 79 telemarketing text messages and phone calls at this number.
3     GoSmith regularly called Oetzel after 8:00PM. Oetzel complaint to his wife and business
4     partner about the text messages and phone calls which he tried tirelessly to stop. GoSmith
5     knowingly and willfully sent these text messages using an automatic telephone dialing system
6     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
7     knowingly and willfully sent these text messages without instituting procedures that meet the
8     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
9     § 64.1200(d). Oetzel seeks an amount not less than $118,500 for at least 79 knowing and
10    willful violations of 47 U.S.C. § 227(b), and an amount not less than $118,500 for at least 79
11    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Oetzel seeks an amount
12    not less than $39,500 for at least 79 negligent violations of 47 U.S.C. § 227(b), and not less
13    than $39,500 for at least 79 negligent violations of 47 U.S.C. § 227(c).
14         762.    Daniel Priedigkeit personally owns and uses the cellular phone number xxx-xxx-
15    8457. This number is a residential telephone subscription. In the four years preceding
16    4/21/2020 (the date Priedigkeit's original Complaint was filed), GoSmith sent Priedigkeit at
17    least 47 telemarketing text messages at this number. GoSmith knowingly and willfully sent
18    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
19    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). Priedigkeit seeks an amount not less than
20    $70,500 for at least 47 knowing and willful violations of 47 U.S.C. § 227(b). Alternatively,
21    Priedigkeit seeks an amount not less than $23,500 for at least 47 negligent violations of 47
22    U.S.C. § 227(b).
23         763.    Jeremie Prock personally owns and uses the cellular phone number xxx-xxx-
24    0333. This number is a residential telephone subscription. In the four years preceding
25    4/27/2020 (the date Prock's original Complaint was filed), GoSmith sent Prock at least 95
26    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
27    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 431 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 432 of 602




1     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
2     text messages without instituting procedures that meet the minimum standards required for
3     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Prock seeks an
4     amount not less than $142,500 for at least 95 knowing and willful violations of 47 U.S.C. §
5     227(b), and an amount not less than $142,500 for at least 95 knowing and willful violations of
6     47 U.S.C. § 227(c). Alternatively, Prock seeks an amount not less than $47,500 for at least 95
7     negligent violations of 47 U.S.C. § 227(b), and not less than $47,500 for at least 95 negligent
8     violations of 47 U.S.C. § 227(c).
9          764.    Eric Proctor personally owns and uses the cellular phone number xxx-xxx-2105.
10    This number is a residential telephone subscription and Proctor's only telephone. Proctor uses
11    this cell phone to communicate with family and friends and carries this cell phone with him at
12    all times. Proctor pays for this cell phone with funds from his personal bank account. Proctor
13    charges this cell phone near his bedside at night. In the four years preceding 4/27/2020 (the
14    date Proctor's original Complaint was filed), GoSmith sent Proctor at least 8 telemarketing text
15    messages at this number. GoSmith knowingly and willfully sent these text messages using an
16    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
17    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
18    procedures that meet the minimum standards required for telemarketing in violation of 47
19    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Proctor seeks an amount not less than $12,000 for
20    at least 8 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
21    $12,000 for at least 8 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
22    Proctor seeks an amount not less than $4,000 for at least 8 negligent violations of 47 U.S.C. §
23    227(b), and not less than $4,000 for at least 8 negligent violations of 47 U.S.C. § 227(c).
24         765.    Shane Prouty personally owns and uses the cellular phone number xxx-xxx-0777.
25    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
26    date Prouty's original Complaint was filed), GoSmith sent Prouty at least 3 telemarketing text
27    messages at this number. GoSmith knowingly and willfully sent these text messages using an
     PLAINTIFFS’ AMENDED COMPLAINT                  - 432 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 433 of 602




1     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
2     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
3     procedures that meet the minimum standards required for telemarketing in violation of 47
4     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Prouty seeks an amount not less than $4,500 for at
5     least 3 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
6     $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
7     Prouty seeks an amount not less than $1,500 for at least 3 negligent violations of 47 U.S.C. §
8     227(b), and not less than $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(c).
9          766.    D S Purdum personally owns and uses the cellular phone number xxx-xxx-9903.
10    This number is a residential telephone subscription. On 5/12/2007, Purdum registered this
11    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
12    Purdum's original Complaint was filed), GoSmith sent Purdum at least 3 telemarketing text
13    messages at this number. GoSmith knowingly and willfully sent these text messages using an
14    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
15    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
16    procedures that meet the minimum standards required for telemarketing in violation of 47
17    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
18    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Purdum
19    within a 12-month period after Purdum was registered on the National Do Not Call Registry,
20    including but not limited to the period between 1/28/2017 and 1/28/2018. Purdum seeks an
21    amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(b),
22    and an amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. §
23    227(c). Alternatively, Purdum seeks an amount not less than $1,500 for at least 3 negligent
24    violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent violations of
25    47 U.S.C. § 227(c). Finally, GoSmith sent Purdum at least 3 commercial text messages in
26    violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 433 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 434 of 602




1     telephone solicitations in violation of RCW § 80.36.390, for which Purdum seeks an amount
2     not less than $1,500, attorney’s fees, injunctive relief, and treble damages.
3          767.    Lance Purser personally owns and uses the cellular phone number xxx-xxx-4469.
4     This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
5     date Purser's original Complaint was filed), GoSmith sent Purser at least 9 telemarketing text
6     messages at this number. GoSmith knowingly and willfully sent these text messages using an
7     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
8     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
9     procedures that meet the minimum standards required for telemarketing in violation of 47
10    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Purser seeks an amount not less than $13,500 for
11    at least 9 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
12    $13,500 for at least 9 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
13    Purser seeks an amount not less than $4,500 for at least 9 negligent violations of 47 U.S.C. §
14    227(b), and not less than $4,500 for at least 9 negligent violations of 47 U.S.C. § 227(c).
15         768.    Humberto Quevedo personally owns and uses the cellular phone number xxx-xxx-
16    6705. This number is a residential telephone subscription and his Quevedo's only telephone.
17    Quevedo uses this cell phone to communicate with family and friends and keeps this cell phone
18    on him at all times. In the four years preceding 1/30/2020 (the date Quevedo's original
19    Complaint was filed), GoSmith sent Quevedo at least 3,782 telemarketing text messages at this
20    number. GoSmith would often send Quevedo text messages and phone calls after midnight.
21    Quevedo tried tirelessly to stop the text messages and telephone calls to no avail. GoSmith
22    knowingly and willfully sent these text messages using an automatic telephone dialing system
23    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
24    knowingly and willfully sent these text messages and phone calls without instituting
25    procedures that meet the minimum standards required for telemarketing in violation of 47
26    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Quevedo seeks an amount not less than
27    $5,673,000 for at least 3,782 knowing and willful violations of 47 U.S.C. § 227(b), and an
     PLAINTIFFS’ AMENDED COMPLAINT                  - 434 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 435 of 602




1     amount not less than $5,673,000 for at least 3,782 knowing and willful violations of 47 U.S.C.
2     § 227(c). Alternatively, Quevedo seeks an amount not less than $1,891,000 for at least 3,782
3     negligent violations of 47 U.S.C. § 227(b), and not less than $1,891,000 for at least 3,782
4     negligent violations of 47 U.S.C. § 227(c).
5          769.    Jack Rabin personally owns and uses the cellular phone number xxx-xxx-5617.
6     This number is a residential telephone subscription and Rabin's only telephone. Rabin uses this
7     cell phone to communicate with family and friends and keeps this cell phone on him at all
8     times. Rabin charges this cell phone near his bedside at night. Rabin pays for this cell phone
9     with funds from his personal bank account. On 1/8/2006, Rabin registered this number on the
10    National Do Not Call Registry. In the four years preceding 4/28/2020 (the date Rabin's original
11    Complaint was filed), GoSmith sent Rabin at least 2,437 telemarketing text messages at this
12    number. GoSmith knowingly and willfully sent these text messages using an automatic
13    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
14    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
15    procedures that meet the minimum standards required for telemarketing in violation of 47
16    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
17    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Rabin
18    within a 12-month period after Rabin was registered on the National Do Not Call Registry,
19    including but not limited to the period between 6/12/2016 and 6/12/2017. Rabin seeks an
20    amount not less than $3,655,500 for at least 2,437 knowing and willful violations of 47 U.S.C.
21    § 227(b), and an amount not less than $3,655,500 for at least 2,437 knowing and willful
22    violations of 47 U.S.C. § 227(c). Alternatively, Rabin seeks an amount not less than
23    $1,218,500 for at least 2,437 negligent violations of 47 U.S.C. § 227(b), and not less than
24    $1,218,500 for at least 2,437 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent
25    Rabin at least 2437 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090,
26    80.36.400, and an undetermined number of telephone solicitations in violation of RCW §
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 435 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 436 of 602




1     80.36.390, for which Rabin seeks an amount not less than $1,218,500, attorney’s fees,
2     injunctive relief, and treble damages.
3          770.    Michael Ramcharan personally owns and uses the cellular phone number xxx-
4     xxx-6081. This number is a residential telephone subscription and Ramcharan's only telephone.
5     Ramcharan uses this cell phone to communicate with friends and family and keeps this cell
6     phone on him at all times. Ramcharan pays for this cell phone with funds out of a personal
7     bank account. Ramcharan charges this cell phone by his bedside at night. In the four years
8     preceding 1/30/2020 (the date Ramcharan's original Complaint was filed), GoSmith sent
9     Ramcharan at least 329 telemarketing text messages at this number. GoSmith knowingly and
10    willfully sent these text messages using an automatic telephone dialing system in violation of
11    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
12    sent these text messages without instituting procedures that meet the minimum standards
13    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
14    Ramcharan seeks an amount not less than $493,500 for at least 329 knowing and willful
15    violations of 47 U.S.C. § 227(b), and an amount not less than $493,500 for at least 329
16    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Ramcharan seeks an
17    amount not less than $164,500 for at least 329 negligent violations of 47 U.S.C. § 227(b), and
18    not less than $164,500 for at least 329 negligent violations of 47 U.S.C. § 227(c).
19         771.    Nancy Ramirez personally owns and uses the cellular phone number xxx-xxx-
20    9548. This number is a residential telephone subscription and is Ramirez's only cell phone.
21    Ramirez uses this cell phone to communicate with family and friends and carries this cell
22    phone on her at all times. Ramirez pays for this cell phone with funds out of her personal bank
23    account. Ramirez charges this cell phone by her bedside at night. In the four years preceding
24    4/28/2020 (the date Ramirez's original Complaint was filed), GoSmith sent Ramirez at least 68
25    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
26    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
27    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                 - 436 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 437 of 602




1     text messages without instituting procedures that meet the minimum standards required for
2     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ramirez seeks an
3     amount not less than $102,000 for at least 68 knowing and willful violations of 47 U.S.C. §
4     227(b), and an amount not less than $102,000 for at least 68 knowing and willful violations of
5     47 U.S.C. § 227(c). Alternatively, Ramirez seeks an amount not less than $34,000 for at least
6     68 negligent violations of 47 U.S.C. § 227(b), and not less than $34,000 for at least 68
7     negligent violations of 47 U.S.C. § 227(c).
8          772.    Camie Ramirez personally owns and uses the cellular phone number xxx-xxx-
9     0444. This number is a residential telephone subscription and Ramirez's only cell phone.
10    Ramirez uses this cell phone to communicate with family and friends and carries this cell
11    phone on her at all times. Ramirez pays for this cell phone with funds out of her personal bank
12    account. Ramirez charges this cell phone by her bedside at night. In the four years preceding
13    4/22/2020 (the date Ramirez's original Complaint was filed), GoSmith sent Ramirez at least 17
14    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
15    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
16    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
17    text messages without instituting procedures that meet the minimum standards required for
18    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ramirez seeks an
19    amount not less than $25,500 for at least 17 knowing and willful violations of 47 U.S.C. §
20    227(b), and an amount not less than $25,500 for at least 17 knowing and willful violations of
21    47 U.S.C. § 227(c). Alternatively, Ramirez seeks an amount not less than $8,500 for at least 17
22    negligent violations of 47 U.S.C. § 227(b), and not less than $8,500 for at least 17 negligent
23    violations of 47 U.S.C. § 227(c).
24         773.    Richard Randall personally owns and uses the cellular phone number xxx-xxx-
25    6644. This number is a residential telephone subscription. In the four years preceding
26    4/21/2020 (the date Randall's original Complaint was filed), GoSmith sent Randall at least 28
27    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
     PLAINTIFFS’ AMENDED COMPLAINT                  - 437 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 438 of 602




1     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
2     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
3     text messages without instituting procedures that meet the minimum standards required for
4     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Randall seeks an
5     amount not less than $42,000 for at least 28 knowing and willful violations of 47 U.S.C. §
6     227(b), and an amount not less than $42,000 for at least 28 knowing and willful violations of
7     47 U.S.C. § 227(c). Alternatively, Randall seeks an amount not less than $14,000 for at least
8     28 negligent violations of 47 U.S.C. § 227(b), and not less than $14,000 for at least 28
9     negligent violations of 47 U.S.C. § 227(c).
10         774.    Richard Rands personally owns and uses the cellular phone number xxx-xxx-
11    6700. This number is a residential telephone subscription. On 9/13/2008, Rands registered this
12    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
13    Rands's original Complaint was filed), GoSmith sent Rands at least 2 telemarketing text
14    messages at this number. GoSmith knowingly and willfully sent these text messages using an
15    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
16    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
19    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Rands
20    within a 12-month period after Rands was registered on the National Do Not Call Registry,
21    including but not limited to the period between 12/4/2016 and 12/4/2017. Rands seeks an
22    amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
23    and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
24    227(c). Alternatively, Rands seeks an amount not less than $1,000 for at least 2 negligent
25    violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
26    47 U.S.C. § 227(c). Finally, GoSmith sent Rands at least 2 commercial text messages in
27    violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
     PLAINTIFFS’ AMENDED COMPLAINT                  - 438 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 439 of 602




1     telephone solicitations in violation of RCW § 80.36.390, for which Rands seeks an amount not
2     less than $1,000, attorney’s fees, injunctive relief, and treble damages.
3          775.    Charles Rankin personally owns and uses the cellular phone number xxx-xxx-
4     1880. This number is a residential telephone subscription. In the four years preceding
5     4/21/2020 (the date Rankin's original Complaint was filed), GoSmith sent Rankin at least 27
6     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
7     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Rankin seeks an
11    amount not less than $40,500 for at least 27 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $40,500 for at least 27 knowing and willful violations of
13    47 U.S.C. § 227(c). Alternatively, Rankin seeks an amount not less than $13,500 for at least 27
14    negligent violations of 47 U.S.C. § 227(b), and not less than $13,500 for at least 27 negligent
15    violations of 47 U.S.C. § 227(c).
16         776.    Jason Rapp personally owns and uses the cellular phone number xxx-xxx-5671.
17    This number is a residential telephone subscription and Rapp's only cell phone. Rapp uses this
18    cell phone to communicate with family and friends and carries this cell phone on him at all
19    times. Rapp pays for this cell phone with funds out of his personal bank account. Rapp charges
20    this cell phone by his bedside at night. On 2/16/2012, Rapp registered this number on the
21    National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Rapp's original
22    Complaint was filed), GoSmith sent Rapp at least 3 telemarketing text messages at this
23    number. GoSmith knowingly and willfully sent these text messages using an automatic
24    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
25    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
26    procedures that meet the minimum standards required for telemarketing in violation of 47
27    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 439 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 440 of 602




1     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Rapp
2     within a 12-month period after Rapp was registered on the National Do Not Call Registry,
3     including but not limited to the period between 9/18/2016 and 8/17/2017. Rapp seeks an
4     amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(b),
5     and an amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C. §
6     227(c). Alternatively, Rapp seeks an amount not less than $1,500 for at least 3 negligent
7     violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent violations of
8     47 U.S.C. § 227(c). Finally, GoSmith sent Rapp at least 3 commercial text messages in
9     violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
10    telephone solicitations in violation of RCW § 80.36.390, for which Rapp seeks an amount not
11    less than $1,500, attorney’s fees, injunctive relief, and treble damages.
12         777.    Gary Ray personally owns and uses the cellular phone number xxx-xxx-3207.
13    This number is a residential telephone subscription. On 5/28/2009, Ray registered this number
14    on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date Ray's
15    original Complaint was filed), GoSmith sent Ray at least 4 telemarketing text messages at this
16    number. GoSmith knowingly and willfully sent these text messages using an automatic
17    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
18    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
19    procedures that meet the minimum standards required for telemarketing in violation of 47
20    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
21    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Ray
22    within a 12-month period after Ray was registered on the National Do Not Call Registry,
23    including but not limited to the period between 5/5/2016 and 5/5/2017. Ray seeks an amount
24    not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(b), and an
25    amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(c).
26    Alternatively, Ray seeks an amount not less than $2,000 for at least 4 negligent violations of 47
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 440 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 441 of 602




1     U.S.C. § 227(b), and not less than $2,000 for at least 4 negligent violations of 47 U.S.C. §
2     227(c).
3          778.    Michael Redden personally owns and uses the cellular phone number xxx-xxx-
4     7623. This number is a residential telephone subscription. In the four years preceding
5     4/21/2020 (the date Redden's original Complaint was filed), GoSmith sent Redden at least 5
6     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
7     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Redden seeks an
11    amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b),
12    and an amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. §
13    227(c). Alternatively, Redden seeks an amount not less than $2,500 for at least 5 negligent
14    violations of 47 U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent violations of
15    47 U.S.C. § 227(c).
16         779.    Kelli Reece personally owns and uses the cellular phone number xxx-xxx-6465.
17    This number is a residential telephone subscription and Reece's only cell phone. Reece uses
18    this cell phone to communicate with family and friends and carries this cell phone on him at all
19    times. Reece pays for this cell phone with funds out of his personal bank account. Reece
20    charges this cell phone by his bedside at night. In the four years preceding 4/22/2020 (the date
21    Reece's original Complaint was filed), GoSmith sent Reece at least 3 telemarketing text
22    messages at this number. GoSmith knowingly and willfully sent these text messages using an
23    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
24    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
25    procedures that meet the minimum standards required for telemarketing in violation of 47
26    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Reece seeks an amount not less than $4,500 for at
27    least 3 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
     PLAINTIFFS’ AMENDED COMPLAINT                  - 441 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 442 of 602




1     $4,500 for at least 3 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Reece
2     seeks an amount not less than $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(b),
3     and not less than $1,500 for at least 3 negligent violations of 47 U.S.C. § 227(c). Finally,
4     GoSmith sent Reece at least 3 commercial text messages in violation of RCW §§ 19.190.060,
5     19.86.090, 80.36.400, and an undetermined number of telephone solicitations in violation of
6     RCW § 80.36.390, for which Reece seeks an amount not less than $1,500, attorney’s fees,
7     injunctive relief, and treble damages.
8          780.    Emily Refi personally owns and uses the cellular phone number xxx-xxx-5669.
9     This number is a residential telephone subscription. On 12/7/2004, Refi registered this number
10    on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date Refi's
11    original Complaint was filed), GoSmith sent Refi at least 6 telemarketing text messages at this
12    number. GoSmith knowingly and willfully sent these text messages using an automatic
13    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
14    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
15    procedures that meet the minimum standards required for telemarketing in violation of 47
16    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
17    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Refi
18    within a 12-month period after Refi was registered on the National Do Not Call Registry,
19    including but not limited to the period between 12/11/2016 and 12/11/2017. Refi seeks an
20    amount not less than $9,000 for at least 6 knowing and willful violations of 47 U.S.C. § 227(b),
21    and an amount not less than $9,000 for at least 6 knowing and willful violations of 47 U.S.C. §
22    227(c). Alternatively, Refi seeks an amount not less than $3,000 for at least 6 negligent
23    violations of 47 U.S.C. § 227(b), and not less than $3,000 for at least 6 negligent violations of
24    47 U.S.C. § 227(c).
25         781.    Paula Reger personally owns and uses the cellular phone number xxx-xxx-8367.
26    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
27    date Reger's original Complaint was filed), GoSmith sent Reger at least 35 telemarketing text
     PLAINTIFFS’ AMENDED COMPLAINT                  - 442 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 443 of 602




1     messages at this number. GoSmith knowingly and willfully sent these text messages using an
2     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
3     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
4     procedures that meet the minimum standards required for telemarketing in violation of 47
5     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Reger seeks an amount not less than $52,500 for
6     at least 35 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
7     $52,500 for at least 35 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
8     Reger seeks an amount not less than $17,500 for at least 35 negligent violations of 47 U.S.C. §
9     227(b), and not less than $17,500 for at least 35 negligent violations of 47 U.S.C. § 227(c).
10         782.    Tim Reid personally owns and uses the cellular phone number xxx-xxx-9746.
11    This number is a residential telephone subscription. On 10/31/2014, Reid registered this
12    number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
13    Reid's original Complaint was filed), GoSmith sent Reid at least 5 telemarketing text messages
14    at this number. GoSmith knowingly and willfully sent these text messages using an automatic
15    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
16    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
19    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Reid
20    within a 12-month period after Reid was registered on the National Do Not Call Registry,
21    including but not limited to the period between 11/21/2017 and 11/21/2018. Reid seeks an
22    amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b),
23    and an amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. §
24    227(c). Alternatively, Reid seeks an amount not less than $2,500 for at least 5 negligent
25    violations of 47 U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent violations of
26    47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 443 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 444 of 602




1          783.    Brian Reiswig personally owns and uses the cellular phone number xxx-xxx-
2     0390. This number is a residential telephone subscription. On 7/6/2003, Reiswig registered this
3     number on the National Do Not Call Registry. In the four years preceding 4/27/2020 (the date
4     Reiswig's original Complaint was filed), GoSmith sent Reiswig at least 7 telemarketing text
5     messages at this number. GoSmith knowingly and willfully sent these text messages using an
6     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
7     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
8     procedures that meet the minimum standards required for telemarketing in violation of 47
9     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
10    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Reiswig
11    within a 12-month period after Reiswig was registered on the National Do Not Call Registry,
12    including but not limited to the period between 3/4/2017 and 7/3/2017. Reiswig seeks an
13    amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
14    227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
15    U.S.C. § 227(c). Alternatively, Reiswig seeks an amount not less than $3,500 for at least 7
16    negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
17    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Reiswig at least 7 commercial text
18    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
19    number of telephone solicitations in violation of RCW § 80.36.390, for which Reiswig seeks
20    an amount not less than $3,500, attorney’s fees, injunctive relief, and treble damages.
21         784.    Alan Reynolds personally owns and uses the cellular phone number xxx-xxx-
22    4387. This number is a residential telephone subscription. In the four years preceding
23    1/30/2020 (the date Reynolds's original Complaint was filed), GoSmith sent Reynolds at least 2
24    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
25    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
26    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 444 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 445 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Reynolds seeks
2     an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
3     227(b), and an amount not less than $3,000 for at least 2 knowing and willful violations of 47
4     U.S.C. § 227(c). Alternatively, Reynolds seeks an amount not less than $1,000 for at least 2
5     negligent violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent
6     violations of 47 U.S.C. § 227(c).
7          785.    Keith Reynolds personally owns and uses the cellular phone number xxx-xxx-
8     2328. Reynolds uses this number to communicate with family and friends and for work. In the
9     four years preceding 4/28/2020 (the date Reynolds's original Complaint was filed), GoSmith
10    sent Reynolds at least 17 telemarketing text messages at this number. GoSmith knowingly and
11    willfully sent these text messages using an automatic telephone dialing system in violation of
12    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). Reynolds seeks an amount not
13    less than $25,500 for at least 17 knowing and willful violations of 47 U.S.C. § 227(b).
14    Alternatively, Reynolds seeks an amount not less than $8,500 for at least 17 negligent
15    violations of 47 U.S.C. § 227(b).
16         786.    TJ Rhodes III personally owns and uses the cellular phone number xxx-xxx-4891.
17    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
18    date Rhodes III's original Complaint was filed), GoSmith sent Rhodes III at least 87
19    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
20    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Rhodes III seeks
24    an amount not less than $130,500 for at least 87 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $130,500 for at least 87 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Rhodes III seeks an amount not less than $43,500 for at least
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 445 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 446 of 602




1     87 negligent violations of 47 U.S.C. § 227(b), and not less than $43,500 for at least 87
2     negligent violations of 47 U.S.C. § 227(c).
3          787.    Jon Ribble personally owns and uses the cellular phone number xxx-xxx-1828.
4     This number is a residential telephone subscription and is Ribble's only phone. This is his
5     personal cell phone, which he uses for all his personal calls and pays for out of his personal
6     bank account. In the four years preceding 4/24/2020 (the date Ribble's original Complaint was
7     filed), GoSmith sent Ribble at least 15 telemarketing text messages at this number. Upon
8     information and belief, the actual number is much higher. GoSmith knowingly and willfully
9     sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
10    § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
11    text messages without instituting procedures that meet the minimum standards required for
12    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ribble seeks an
13    amount not less than $22,500 for at least 15 knowing and willful violations of 47 U.S.C. §
14    227(b), and an amount not less than $22,500 for at least 15 knowing and willful violations of
15    47 U.S.C. § 227(c). Alternatively, Ribble seeks an amount not less than $7,500 for at least 15
16    negligent violations of 47 U.S.C. § 227(b), and not less than $7,500 for at least 15 negligent
17    violations of 47 U.S.C. § 227(c).
18         788.    Aaron Ribble personally owns and uses the cellular phone number xxx-xxx-1824.
19    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
20    date Ribble's original Complaint was filed), GoSmith sent Ribble at least 46 telemarketing text
21    messages at this number. GoSmith knowingly and willfully sent these text messages using an
22    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
23    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
24    procedures that meet the minimum standards required for telemarketing in violation of 47
25    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ribble seeks an amount not less than $69,000 for
26    at least 46 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
27    $69,000 for at least 46 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
     PLAINTIFFS’ AMENDED COMPLAINT                  - 446 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 447 of 602




1     Ribble seeks an amount not less than $23,000 for at least 46 negligent violations of 47 U.S.C. §
2     227(b), and not less than $23,000 for at least 46 negligent violations of 47 U.S.C. § 227(c).
3          789.    Jason Rice personally owns and uses the cellular phone number xxx-xxx-3430.
4     This number is a residential telephone subscription and was Rice's only phone for many years.
5     This is his personal cell phone number, which he uses for all his personal calls and pays for out
6     of his personal bank account. He has never used this phone for his home-based business, which
7     has always had a separate number solely for business calls that ends in -9309. On 1/25/2009,
8     Rice registered this number on the National Do Not Call Registry. In the four years preceding
9     1/30/2020 (the date Rice's original Complaint was filed), GoSmith sent Rice at least 53
10    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
11    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
12    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
13    text messages without instituting procedures that meet the minimum standards required for
14    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
15    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
16    least 2 text messages to Rice within a 12-month period after Rice was registered on the
17    National Do Not Call Registry, including but not limited to the period between 6/24/2017 and
18    7/8/2017. Rice seeks an amount not less than $79,500 for at least 53 knowing and willful
19    violations of 47 U.S.C. § 227(b), and an amount not less than $79,500 for at least 53 knowing
20    and willful violations of 47 U.S.C. § 227(c). Alternatively, Rice seeks an amount not less than
21    $26,500 for at least 53 negligent violations of 47 U.S.C. § 227(b), and not less than $26,500 for
22    at least 53 negligent violations of 47 U.S.C. § 227(c).
23         790.    Keith Richards personally owns and uses the cellular phone number xxx-xxx-
24    4155. This number is a residential telephone subscription. On 5/5/2005, Richards registered
25    this number on the National Do Not Call Registry. In the four years preceding 4/21/2020 (the
26    date Richards's original Complaint was filed), GoSmith sent Richards at least 3 telemarketing
27    text messages at this number. GoSmith knowingly and willfully sent these text messages using
     PLAINTIFFS’ AMENDED COMPLAINT                  - 447 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 448 of 602




1     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
2     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
3     instituting procedures that meet the minimum standards required for telemarketing in violation
4     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
5     47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
6     Richards within a 12-month period after Richards was registered on the National Do Not Call
7     Registry, including but not limited to the period between 1/27/2017 and 1/27/2018. Richards
8     seeks an amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C.
9     § 227(b), and an amount not less than $4,500 for at least 3 knowing and willful violations of 47
10    U.S.C. § 227(c). Alternatively, Richards seeks an amount not less than $1,500 for at least 3
11    negligent violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent
12    violations of 47 U.S.C. § 227(c).
13         791.    Calvin Richards personally owns and uses the cellular phone number xxx-xxx-
14    4164. This number is a residential telephone subscription and was Richard's only phone
15    number for many years. In the four years preceding 4/22/2020 (the date Richards's original
16    Complaint was filed), GoSmith sent Richards at least 420 telemarketing text messages and
17    phone calls at this number, at a rate of over twice a day. GoSmith made so many calls and sent
18    so many texts to Richards that he hired a secretary in desperation, just to filter calls and texts
19    and got a new number so he could keep his number private from GoSmith. GoSmith
20    knowingly and willfully sent these text messages using an automatic telephone dialing system
21    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
22    knowingly and willfully sent these text messages without instituting procedures that meet the
23    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
24    § 64.1200(d). Richards seeks an amount not less than $630,000 for at least 420 knowing and
25    willful violations of 47 U.S.C. § 227(b), and an amount not less than $630,000 for at least 420
26    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Richards seeks an amount
27    not less than $210,000 for at least 420 negligent violations of 47 U.S.C. § 227(b), and not less
     PLAINTIFFS’ AMENDED COMPLAINT                   - 448 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 449 of 602




1     than $210,000 for at least 420 negligent violations of 47 U.S.C. § 227(c). Finally, Richards
2     claims actual damages in the amount of the cost of his new telephone number and the cost of
3     hiring a secretary to manage his previously personal phone calls and texts.
4          792.    Stephen Richardson personally owns and uses the cellular phone number xxx-
5     xxx-4675. This number is a residential telephone subscription and is Richardson's personal
6     cellphone. On 8/14/2004, Richardson registered this number on the National Do Not Call
7     Registry. Richardson eventually used this cellphone for mixed personal use and for work calls
8     relating to his home-based business, which had a separate landline he established in 1990. In
9     the four years preceding 4/28/2020 (the date Richardson's original Complaint was filed),
10    GoSmith sent Richardson at least 74 telemarketing text messages at this number. Richardson
11    did not know how to stop the texts. He was annoyed and complained about it with other small
12    business owners who were receiving identical texts from GoSmith that interrupted their days.
13    GoSmith knowingly and willfully sent these text messages using an automatic telephone
14    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
15    GoSmith knowingly and willfully sent these text messages without instituting procedures that
16    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
17    47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c),
18    GoSmith knowingly and willfully sent at least 2 text messages to Richardson within a 12-
19    month period after Richardson was registered on the National Do Not Call Registry, including
20    but not limited to the period between 9/10/2016 and 9/10/2017. Richardson seeks an amount
21    not less than $111,000 for at least 74 knowing and willful violations of 47 U.S.C. § 227(b), and
22    an amount not less than $111,000 for at least 74 knowing and willful violations of 47 U.S.C. §
23    227(c). Alternatively, Richardson seeks an amount not less than $37,000 for at least 74
24    negligent violations of 47 U.S.C. § 227(b), and not less than $37,000 for at least 74 negligent
25    violations of 47 U.S.C. § 227(c).
26         793.    Crystal Richie personally owns and uses the cellular phone number xxx-xxx-
27    4086. This number is a residential telephone subscription. In the four years preceding
     PLAINTIFFS’ AMENDED COMPLAINT                 - 449 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 450 of 602




1     4/28/2020 (the date Richie's original Complaint was filed), GoSmith sent Richie at least 57
2     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
3     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
4     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
5     text messages without instituting procedures that meet the minimum standards required for
6     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Richie seeks an
7     amount not less than $85,500 for at least 57 knowing and willful violations of 47 U.S.C. §
8     227(b), and an amount not less than $85,500 for at least 57 knowing and willful violations of
9     47 U.S.C. § 227(c). Alternatively, Richie seeks an amount not less than $28,500 for at least 57
10    negligent violations of 47 U.S.C. § 227(b), and not less than $28,500 for at least 57 negligent
11    violations of 47 U.S.C. § 227(c).
12         794.    Phillip Ricks personally owns and uses the cellular phone number xxx-xxx-4422.
13    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
14    date Ricks's original Complaint was filed), GoSmith sent Ricks at least 26 telemarketing text
15    messages at this number. GoSmith knowingly and willfully sent these text messages using an
16    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
17    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
18    procedures that meet the minimum standards required for telemarketing in violation of 47
19    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ricks seeks an amount not less than $39,000 for
20    at least 26 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
21    $39,000 for at least 26 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
22    Ricks seeks an amount not less than $13,000 for at least 26 negligent violations of 47 U.S.C. §
23    227(b), and not less than $13,000 for at least 26 negligent violations of 47 U.S.C. § 227(c).
24         795.    James Riggs personally owns and uses the cellular phone number xxx-xxx-5157.
25    This number is a residential telephone subscription. In the four years preceding 4/29/2020 (the
26    date Riggs's original Complaint was filed), GoSmith sent Riggs at least 1,296 telemarketing
27    text messages at this number. GoSmith knowingly and willfully sent these text messages using
     PLAINTIFFS’ AMENDED COMPLAINT                 - 450 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 451 of 602




1     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
2     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
3     instituting procedures that meet the minimum standards required for telemarketing in violation
4     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Riggs seeks an amount not less than
5     $1,944,000 for at least 1,296 knowing and willful violations of 47 U.S.C. § 227(b), and an
6     amount not less than $1,944,000 for at least 1,296 knowing and willful violations of 47 U.S.C.
7     § 227(c). Alternatively, Riggs seeks an amount not less than $648,000 for at least 1,296
8     negligent violations of 47 U.S.C. § 227(b), and not less than $648,000 for at least 1,296
9     negligent violations of 47 U.S.C. § 227(c).
10         796.    Anthony Rivera personally owns and uses the cellular phone number xxx-xxx-
11    7324. This number is a residential telephone subscription. In the four years preceding
12    4/21/2020 (the date Rivera's original Complaint was filed), GoSmith sent Rivera at least 15
13    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
14    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
16    text messages without instituting procedures that meet the minimum standards required for
17    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Rivera seeks an
18    amount not less than $22,500 for at least 15 knowing and willful violations of 47 U.S.C. §
19    227(b), and an amount not less than $22,500 for at least 15 knowing and willful violations of
20    47 U.S.C. § 227(c). Alternatively, Rivera seeks an amount not less than $7,500 for at least 15
21    negligent violations of 47 U.S.C. § 227(b), and not less than $7,500 for at least 15 negligent
22    violations of 47 U.S.C. § 227(c).
23         797.    Shawn Robbins personally owns and uses the cellular phone number xxx-xxx-
24    9682. This number is a residential telephone subscription and is Robbin's only phone number.
25    He uses this cell phone for all his personal calls. He does take work-related calls on this phone,
26    but it is on an individual/family plan with his cellphone service provider and he pays for it out
27    of his personal bank account. He keeps it with him, his family and friends call this number, and
     PLAINTIFFS’ AMENDED COMPLAINT                  - 451 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 452 of 602




1     he charges it in his room at night. In the four years preceding 4/28/2020 (the date Robbins's
2     original Complaint was filed), GoSmith sent Robbins at least 13 telemarketing text messages at
3     this number. When Robbins questioned GoSmith for more information, they tried to sell him
4     leads and services, which he did not want. GoSmith knowingly and willfully sent these text
5     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
6     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
7     text messages without instituting procedures that meet the minimum standards required for
8     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Robbins seeks an
9     amount not less than $19,500 for at least 13 knowing and willful violations of 47 U.S.C. §
10    227(b), and an amount not less than $19,500 for at least 13 knowing and willful violations of
11    47 U.S.C. § 227(c). Alternatively, Robbins seeks an amount not less than $6,500 for at least 13
12    negligent violations of 47 U.S.C. § 227(b), and not less than $6,500 for at least 13 negligent
13    violations of 47 U.S.C. § 227(c).
14         798.    Owen Roberts personally owns and uses the cellular phone number xxx-xxx-
15    1765. This number is a residential telephone subscription and is Robbin's only phone number.
16    He uses this cell phone for all his personal calls. He does take work-related calls on this phone,
17    but it is on an individual/family plan with his cellphone service provider and he pays for it out
18    of his personal bank account. He keeps it with him, his family and friends call this number, and
19    he charges it in his room at night. On 12/20/2016, Roberts registered this number on the
20    National Do Not Call Registry. In the four years preceding 4/27/2020 (the date Roberts's
21    original Complaint was filed), GoSmith sent Roberts at least 26 telemarketing text messages at
22    this number. Roberts believes the number to be much higher and states that GoSmith texted
23    him daily for weeks at a time, that he would have to stop working to answer texts, which made
24    him upset and he would have to take time to cool down so he could go back to work. When he
25    received GoSmith's first text, he responded "STOP," but GoSmith did not stop sending the
26    texts. GoSmith knowingly and willfully sent these text messages using an automatic telephone
27    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 452 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 453 of 602




1     GoSmith knowingly and willfully sent these text messages without instituting procedures that
2     meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
3     47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c),
4     GoSmith knowingly and willfully sent at least 2 text messages to Roberts within a 12-month
5     period after Roberts was registered on the National Do Not Call Registry, including but not
6     limited to the period between 2/25/2017 and 8/23/2017. Roberts seeks an amount not less than
7     $39,000 for at least 26 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
8     not less than $39,000 for at least 26 knowing and willful violations of 47 U.S.C. § 227(c).
9     Alternatively, Roberts seeks an amount not less than $13,000 for at least 26 negligent
10    violations of 47 U.S.C. § 227(b), and not less than $13,000 for at least 26 negligent violations
11    of 47 U.S.C. § 227(c). Finally, GoSmith sent Roberts at least 26 commercial text messages in
12    violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
13    telephone solicitations in violation of RCW § 80.36.390, for which Roberts seeks an amount
14    not less than $13,000, attorney’s fees, injunctive relief, and treble damages.
15         799.    Charles Robinson personally owns and uses the cellular phone number xxx-xxx-
16    0741. This number is a residential telephone subscription. On 2/2/2018, Robinson registered
17    this number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the
18    date Robinson's original Complaint was filed), GoSmith sent Robinson at least 39
19    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
20    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
24    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
25    least 2 text messages to Robinson within a 12-month period after Robinson was registered on
26    the National Do Not Call Registry, including but not limited to the period between 2/2/2018
27    and 2/7/2018. Robinson seeks an amount not less than $58,500 for at least 39 knowing and
     PLAINTIFFS’ AMENDED COMPLAINT                  - 453 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 454 of 602




1     willful violations of 47 U.S.C. § 227(b), and an amount not less than $58,500 for at least 39
2     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Robinson seeks an amount
3     not less than $19,500 for at least 39 negligent violations of 47 U.S.C. § 227(b), and not less
4     than $19,500 for at least 39 negligent violations of 47 U.S.C. § 227(c).
5          800.    Raysho Robinson personally owns and uses the cellular phone number xxx-xxx-
6     0609. This number is a residential telephone subscription. In the four years preceding
7     1/30/2020 (the date Robinson's original Complaint was filed), GoSmith sent Robinson at least
8     39 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
9     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
10    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
11    text messages without instituting procedures that meet the minimum standards required for
12    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Robinson seeks
13    an amount not less than $58,500 for at least 39 knowing and willful violations of 47 U.S.C. §
14    227(b), and an amount not less than $58,500 for at least 39 knowing and willful violations of
15    47 U.S.C. § 227(c). Alternatively, Robinson seeks an amount not less than $19,500 for at least
16    39 negligent violations of 47 U.S.C. § 227(b), and not less than $19,500 for at least 39
17    negligent violations of 47 U.S.C. § 227(c).
18         801.    Scott Robinson personally owns and uses the cellular phone number xxx-xxx-
19    3173. This number is a residential telephone subscription. On 9/21/2011, Robinson registered
20    this number on the National Do Not Call Registry. In the four years preceding 4/29/2020 (the
21    date Robinson's original Complaint was filed), GoSmith sent Robinson at least 3 telemarketing
22    text messages at this number. GoSmith knowingly and willfully sent these text messages using
23    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
24    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
25    instituting procedures that meet the minimum standards required for telemarketing in violation
26    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
27    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
     PLAINTIFFS’ AMENDED COMPLAINT                  - 454 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 455 of 602




1     Robinson within a 12-month period after Robinson was registered on the National Do Not Call
2     Registry, including but not limited to the period between 4/13/2017 and 4/13/2018. Robinson
3     seeks an amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C.
4     § 227(b), and an amount not less than $4,500 for at least 3 knowing and willful violations of 47
5     U.S.C. § 227(c). Alternatively, Robinson seeks an amount not less than $1,500 for at least 3
6     negligent violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent
7     violations of 47 U.S.C. § 227(c).
8          802.    Reese Robinson personally owns and uses the cellular phone number xxx-xxx-
9     5142. This number is a residential telephone subscription and is Robinson's only phone
10    number. Robinson pays for it out of a personal bank account, carries the phone at all times, and
11    charges it at home every night. It is the number Robinson uses for all personal communication.
12    In the four years preceding 4/27/2020 (the date Robinson's original Complaint was filed),
13    GoSmith sent Robinson at least 312 telemarketing text messages at this number. GoSmith
14    typically sent Robinson's cell phone a text promising a "lead" on the weekend, with 2 or 3
15    alerts that came in soon after saying that someone was waiting and urging her to respond. This
16    continued for 6-9 months. Robinson does not know how GoSmith got the phone number and
17    could not figure out how to get off their list. Robinson did not want to be solicited and was not
18    pursuing the "leads" in any way. Robinson tried to opt out by clicking for more information
19    and trying to text with a person, but could never contact an individual, which Robinson found
20    suspicious and deduced the leads were being sent by an automated system. GoSmith
21    knowingly and willfully sent these text messages using an automatic telephone dialing system
22    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
23    knowingly and willfully sent these text messages without instituting procedures that meet the
24    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
25    § 64.1200(d). Robinson seeks an amount not less than $468,000 for at least 312 knowing and
26    willful violations of 47 U.S.C. § 227(b), and an amount not less than $468,000 for at least 312
27    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Robinson seeks an amount
     PLAINTIFFS’ AMENDED COMPLAINT                  - 455 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 456 of 602




1     not less than $156,000 for at least 312 negligent violations of 47 U.S.C. § 227(b), and not less
2     than $156,000 for at least 312 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith
3     sent Robinson at least 312 commercial text messages in violation of RCW §§ 19.190.060,
4     19.86.090, 80.36.400, and an undetermined number of telephone solicitations in violation of
5     RCW § 80.36.390, for which Robinson seeks an amount not less than $156,000, attorney’s
6     fees, injunctive relief, and treble damages.
7          803.    Tom Roche personally owns and uses the cellular phone number xxx-xxx-7100.
8     This number is a residential telephone subscription. On 1/28/2017, Roche registered this
9     number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
10    Roche's original Complaint was filed), GoSmith sent Roche at least 5 telemarketing text
11    messages at this number. GoSmith knowingly and willfully sent these text messages using an
12    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
13    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
14    procedures that meet the minimum standards required for telemarketing in violation of 47
15    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
16    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Roche
17    within a 12-month period after Roche was registered on the National Do Not Call Registry,
18    including but not limited to the period between 5/26/2017 and 5/26/2018. Roche seeks an
19    amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b),
20    and an amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. §
21    227(c). Alternatively, Roche seeks an amount not less than $2,500 for at least 5 negligent
22    violations of 47 U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent violations of
23    47 U.S.C. § 227(c).
24         804.    Kyle Rodenhauser personally owns and uses the cellular phone number xxx-xxx-
25    7166. This number is a residential telephone subscription and is Rodenhauser's only phone
26    number. He has a personal/family plan with his cell phone service provider, carries the phone
27    at all times, and charges it at home every night. Rodenhauser uses this number for all personal
     PLAINTIFFS’ AMENDED COMPLAINT                   - 456 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 457 of 602




1     communication. In the four years preceding 1/30/2020 (the date Rodenhauser's original
2     Complaint was filed), GoSmith sent Rodenhauser at least 328 telemarketing text messages at
3     this number. GoSmith knowingly and willfully sent these text messages using an automatic
4     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
5     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
6     procedures that meet the minimum standards required for telemarketing in violation of 47
7     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Rodenhauser seeks an amount not less than
8     $492,000 for at least 328 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
9     not less than $492,000 for at least 328 knowing and willful violations of 47 U.S.C. § 227(c).
10    Alternatively, Rodenhauser seeks an amount not less than $164,000 for at least 328 negligent
11    violations of 47 U.S.C. § 227(b), and not less than $164,000 for at least 328 negligent
12    violations of 47 U.S.C. § 227(c).
13         805.    Lilach Rodgers personally owns and uses the cellular phone number xxx-xxx-
14    9002. This number is a residential telephone subscription, and this is Rodgers's only phone.
15    Rodgers works out of her home as a freelancer. She makes all her calls with this phone number
16    and this is the number for all her personal calls and matters. Her friends and family call her on
17    this number and it is on a personal/family phone plan with her cellular service provider. On
18    11/11/2015, Rodgers registered this number on the National Do Not Call Registry. In the four
19    years preceding 4/21/2020 (the date Rodgers's original Complaint was filed), GoSmith sent
20    Rodgers at least 2 telemarketing text messages at this number. GoSmith knowingly and
21    willfully sent these text messages using an automatic telephone dialing system in violation of
22    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
23    sent these text messages without instituting procedures that meet the minimum standards
24    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
25    in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
26    willfully sent at least 2 text messages to Rodgers within a 12-month period after Rodgers was
27    registered on the National Do Not Call Registry, including but not limited to the period
     PLAINTIFFS’ AMENDED COMPLAINT                  - 457 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 458 of 602




1     between 8/29/2016 and 8/29/2017. Rodgers seeks an amount not less than $3,000 for at least 2
2     knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $3,000 for
3     at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Rodgers seeks an
4     amount not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(b), and not
5     less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(c).
6          806.    Mark Anthony Rodriguez personally owns and uses the cellular phone number
7     xxx-xxx-9739. This number is a residential telephone subscription and is Rodriguez's personal
8     cell phone. He uses this phone to make all his personal calls with friends and family but also
9     takes calls for his home-based business on this phone. He pays for it out of his personal bank
10    account and it is a personal or family plan with his phone provider. He carries this phone
11    everywhere and charges it in his bedroom at night. In the four years preceding 4/27/2020 (the
12    date Rodriguez's original Complaint was filed), GoSmith sent Rodriguez at least 11
13    telemarketing text messages at this number, all within a space of just a few days. Rodriguez
14    asked GoSmith to "STOP" and finally was unsubscribed. GoSmith knowingly and willfully
15    sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
16    § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
17    text messages without instituting procedures that meet the minimum standards required for
18    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Rodriguez seeks
19    an amount not less than $16,500 for at least 11 knowing and willful violations of 47 U.S.C. §
20    227(b), and an amount not less than $16,500 for at least 11 knowing and willful violations of
21    47 U.S.C. § 227(c). Alternatively, Rodriguez seeks an amount not less than $5,500 for at least
22    11 negligent violations of 47 U.S.C. § 227(b), and not less than $5,500 for at least 11 negligent
23    violations of 47 U.S.C. § 227(c).
24         807.    Cesar Rodriguez personally owns and uses the cellular phone number xxx-xxx-
25    8977. This number is a residential telephone subscription, but Rodriguez uses it with his home-
26    based business. In the four years preceding 4/22/2020 (the date Rodriguez's original Complaint
27    was filed), GoSmith sent Rodriguez at least 156 telemarketing text messages at this number.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 458 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 459 of 602




1     GoSmith sent Rodriguez's cellphone these text messages 3-4 times a week for almost a year.
2     GoSmith knowingly and willfully sent these text messages using an automatic telephone
3     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
4     GoSmith knowingly and willfully sent these text messages without instituting procedures that
5     meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
6     47 C.F.R. § 64.1200(d). Rodriguez seeks an amount not less than $234,000 for at least 156
7     knowing and willful violations of 47 U.S.C. § 227(b). Alternatively, Rodriguez seeks an
8     amount not less than $78,000 for at least 156 negligent violations of 47 U.S.C. § 227(b).
9     Finally, GoSmith sent Rodriguez at least 156 commercial text megssages in violation of RCW
10    §§ 19.190.060, 19.86.090, and 80.36.400, for which Rodriguez seeks an amount not less than
11    $78,000, attorney’s fees, injunctive relief, and treble damages.
12         808.    Joseph Rodriguez-Amaya personally owns and uses the cellular phone number
13    xxx-xxx-6072. This number is a residential telephone subscription. It is Rodriguez-Amaya's
14    personal cell phone. He uses this phone to make all his personal calls with friends and family
15    but also takes calls for his home-based business on this phone. He pays for it out of his
16    personal bank account and it is on a personal or family plan with his phone provider. He carries
17    this phone everywhere and charges it in his bedroom at night. In the four years preceding
18    4/21/2020 (the date Rodriguez-Amaya's original Complaint was filed), GoSmith sent
19    Rodriguez-Amaya at least 280 telemarketing text messages and phone calls at this number. In
20    the beginning, Rodriguez-Amaya thought someone was sending him actual leads, not soliciting
21    purchases. He would try to schedule the jobs with GoSmith, only to discover the texts were
22    telemarketing messages and fake leads. GoSmith sent Rodriguez-Amaya's personal cell phone
23    4-5 texts a week. Every time he blocked a number, they would text him from a different one.
24    The texts harassed Rodriguez-Amaya and inconvenienced him. He also received phone calls
25    from GoSmith. GoSmith knowingly and willfully sent these text messages and made these
26    calls using an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii)
27    and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and
     PLAINTIFFS’ AMENDED COMPLAINT                  - 459 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 460 of 602




1     calls without instituting procedures that meet the minimum standards required for
2     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Rodriguez-
3     Amaya seeks an amount not less than $420,000 for at least 280 knowing and willful violations
4     of 47 U.S.C. § 227(b), and an amount not less than $420,000 for at least 280 knowing and
5     willful violations of 47 U.S.C. § 227(c). Alternatively, Rodriguez-Amaya seeks an amount not
6     less than $140,000 for at least 280 negligent violations of 47 U.S.C. § 227(b), and not less than
7     $140,000 for at least 280 negligent violations of 47 U.S.C. § 227(c).
8          809.    Ronald Rohinsky personally owns and uses the cellular phone number xxx-xxx-
9     1107. This number is a residential telephone subscription and is Rohinsky's personal cell
10    phone. In the four years preceding 4/29/2020 (the date Rohinsky's original Complaint was
11    filed), GoSmith sent Rohinsky at least 301 telemarketing text messages at this number.
12    GoSmith knowingly and willfully sent these text messages almost daily using an automatic
13    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
14    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
15    procedures that meet the minimum standards required for telemarketing in violation of 47
16    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Rohinsky seeks an amount not less than $451,500
17    for at least 301 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
18    than $451,500 for at least 301 knowing and willful violations of 47 U.S.C. § 227(c).
19    Alternatively, Rohinsky seeks an amount not less than $150,500 for at least 301 negligent
20    violations of 47 U.S.C. § 227(b), and not less than $150,500 for at least 301 negligent
21    violations of 47 U.S.C. § 227(c).
22         810.    Goretty Romero personally owns and uses the cellular phone number xxx-xxx-
23    8296. This number is a residential telephone subscription. In the four years preceding
24    4/27/2020 (the date Romero's original Complaint was filed), GoSmith sent Romero at least 33
25    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
26    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
27    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                 - 460 -                    LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 461 of 602




1     text messages without instituting procedures that meet the minimum standards required for
2     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Romero seeks an
3     amount not less than $49,500 for at least 33 knowing and willful violations of 47 U.S.C. §
4     227(b), and an amount not less than $49,500 for at least 33 knowing and willful violations of
5     47 U.S.C. § 227(c). Alternatively, Romero seeks an amount not less than $16,500 for at least
6     33 negligent violations of 47 U.S.C. § 227(b), and not less than $16,500 for at least 33
7     negligent violations of 47 U.S.C. § 227(c).
8          811.    Les Romfo personally owns and uses the cellular phone number xxx-xxx-4447.
9     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
10    date Romfo's original Complaint was filed), GoSmith sent Romfo at least 71 telemarketing text
11    messages at this number. GoSmith knowingly and willfully sent these text messages using an
12    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
13    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
14    procedures that meet the minimum standards required for telemarketing in violation of 47
15    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Romfo seeks an amount not less than $106,500
16    for at least 71 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
17    than $106,500 for at least 71 knowing and willful violations of 47 U.S.C. § 227(c).
18    Alternatively, Romfo seeks an amount not less than $35,500 for at least 71 negligent violations
19    of 47 U.S.C. § 227(b), and not less than $35,500 for at least 71 negligent violations of 47
20    U.S.C. § 227(c).
21         812.    Robert Ronquillo personally owns and uses the cellular phone number xxx-xxx-
22    5111. This number is a residential telephone subscription. In the four years preceding
23    4/21/2020 (the date Ronquillo's original Complaint was filed), GoSmith sent Ronquillo at least
24    9 telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
25    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
26    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 461 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 462 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ronquillo seeks
2     an amount not less than $13,500 for at least 9 knowing and willful violations of 47 U.S.C. §
3     227(b), and an amount not less than $13,500 for at least 9 knowing and willful violations of 47
4     U.S.C. § 227(c). Alternatively, Ronquillo seeks an amount not less than $4,500 for at least 9
5     negligent violations of 47 U.S.C. § 227(b), and not less than $4,500 for at least 9 negligent
6     violations of 47 U.S.C. § 227(c).
7          813.    DeAnna Rose-Lydon personally owns and uses the cellular phone number xxx-
8     xxx-2849. This number is a residential telephone subscription. On 10/10/2003, Rose-Lydon
9     registered this number on the National Do Not Call Registry. In the four years preceding
10    1/30/2020 (the date Rose-Lydon's original Complaint was filed), GoSmith sent Rose-Lydon at
11    least 32 telemarketing text messages at this number. GoSmith knowingly and willfully sent
12    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
13    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
14    text messages without instituting procedures that meet the minimum standards required for
15    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
16    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
17    least 2 text messages to Rose-Lydon within a 12-month period after Rose-Lydon was
18    registered on the National Do Not Call Registry, including but not limited to the period
19    between 5/23/2017 and 5/23/2018. Rose-Lydon seeks an amount not less than $48,000 for at
20    least 32 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
21    $48,000 for at least 32 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
22    Rose-Lydon seeks an amount not less than $16,000 for at least 32 negligent violations of 47
23    U.S.C. § 227(b), and not less than $16,000 for at least 32 negligent violations of 47 U.S.C. §
24    227(c).
25         814.    Drew Rosenberg personally owns and uses the cellular phone number xxx-xxx-
26    8513. This number is a residential telephone subscription. In the four years preceding
27    4/22/2020 (the date Rosenberg's original Complaint was filed), GoSmith sent Rosenberg at
     PLAINTIFFS’ AMENDED COMPLAINT                  - 462 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 463 of 602




1     least 2 telemarketing text messages at this number. GoSmith knowingly and willfully sent
2     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
3     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
4     text messages without instituting procedures that meet the minimum standards required for
5     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Rosenberg seeks
6     an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
7     227(b), and an amount not less than $3,000 for at least 2 knowing and willful violations of 47
8     U.S.C. § 227(c). Alternatively, Rosenberg seeks an amount not less than $1,000 for at least 2
9     negligent violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent
10    violations of 47 U.S.C. § 227(c).
11         815.    Tyler Roth personally owns and uses the cellular phone number xxx-xxx-7775.
12    This number is a residential telephone subscription and is Roth's only phone. He uses this
13    cellphone for all his personal calls, keeps it with him at all times, and charges it in his bedroom
14    at night. Roth has a personal/family plan with his cellphone service provider, and this is the
15    number he uses with his family and friends. He pays for it out of his personal bank account. In
16    the four years preceding 4/28/2020 (the date Roth's original Complaint was filed), GoSmith
17    sent Roth at least 9 telemarketing text messages at this number. GoSmith knowingly and
18    willfully sent these text messages using an automatic telephone dialing system in violation of
19    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
20    sent these text messages without instituting procedures that meet the minimum standards
21    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Roth
22    seeks an amount not less than $13,500 for at least 9 knowing and willful violations of 47
23    U.S.C. § 227(b), and an amount not less than $13,500 for at least 9 knowing and willful
24    violations of 47 U.S.C. § 227(c). Alternatively, Roth seeks an amount not less than $4,500 for
25    at least 9 negligent violations of 47 U.S.C. § 227(b), and not less than $4,500 for at least 9
26    negligent violations of 47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 463 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 464 of 602




1          816.    Artem Rudyy personally owns and uses the cellular phone number xxx-xxx-2001.
2     This number is a residential telephone subscription and is Rudyy's personal and only phone.
3     Rudyy uses this phone for all personal calls and pays for it out of a personal bank account. It is
4     on an individual/family plan with the cellphone service provider and is the phone Rudyy's
5     family and friends call. In the four years preceding 4/22/2020 (the date Rudyy's original
6     Complaint was filed), GoSmith sent Rudyy at least 60 telemarketing text messages at this
7     number, as many as 2-5 each day for around two weeks, which annoyed Rudyy very much.
8     Rudyy texted them to stop. GoSmith knowingly and willfully sent these text messages using an
9     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
10    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
11    procedures that meet the minimum standards required for telemarketing in violation of 47
12    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Rudyy seeks an amount not less than $90,000 for
13    at least 60 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
14    $90,000 for at least 60 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
15    Rudyy seeks an amount not less than $30,000 for at least 60 negligent violations of 47 U.S.C. §
16    227(b), and not less than $30,000 for at least 60 negligent violations of 47 U.S.C. § 227(c).
17    Finally, GoSmith sent Rudyy at least 60 commercial text messages in violation of RCW §§
18    19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
19    violation of RCW § 80.36.390, for which Rudyy seeks an amount not less than $30,000,
20    attorney’s fees, injunctive relief, and treble damages.
21         817.    Anthony Scott Rue personally owns and uses the cellular phone number xxx-xxx-
22    2690. This number is a residential telephone subscription. In the four years preceding
23    4/28/2020 (the date Rue's original Complaint was filed), GoSmith sent Rue at least 31
24    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
25    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
26    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 464 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 465 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Rue seeks an
2     amount not less than $46,500 for at least 31 knowing and willful violations of 47 U.S.C. §
3     227(b), and an amount not less than $46,500 for at least 31 knowing and willful violations of
4     47 U.S.C. § 227(c). Alternatively, Rue seeks an amount not less than $15,500 for at least 31
5     negligent violations of 47 U.S.C. § 227(b), and not less than $15,500 for at least 31 negligent
6     violations of 47 U.S.C. § 227(c).
7          818.    Andrew Rusinchak personally owns and uses the cellular phone number xxx-xxx-
8     6045. This number is a residential telephone subscription and is Rusinchak's only phone. He
9     uses this cellphone for all his personal calls, keeps it with him at all times, and charges it in his
10    bedroom at night. Rusinchak has a personal/family plan with his cellphone service provider
11    and this is the number he uses with his family and friends. He pays for it out of his personal
12    bank account. In the four years preceding 1/30/2020 (the date Rusinchak's original Complaint
13    was filed), GoSmith sent Rusinchak at least 63 telemarketing text messages at this number.
14    GoSmith knowingly and willfully sent these text messages using an automatic telephone
15    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
16    GoSmith knowingly and willfully sent these text messages without instituting procedures that
17    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
18    47 C.F.R. § 64.1200(d). Rusinchak seeks an amount not less than $94,500 for at least 63
19    knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $94,500 for
20    at least 63 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Rusinchak
21    seeks an amount not less than $31,500 for at least 63 negligent violations of 47 U.S.C. §
22    227(b), and not less than $31,500 for at least 63 negligent violations of 47 U.S.C. § 227(c).
23         819.    Paul Ryals personally owns and uses the cellular phone number xxx-xxx-2030.
24    This number is a residential telephone subscription and is Ryals's only phone. He uses this
25    cellphone for all his personal calls, keeps it with him at all times, and charges it in his bedroom
26    at night. Ryals has a personal/family plan with his cellphone service provider and this is the
27    number he uses with his family and friends. He pays for it out of his personal bank account. On
     PLAINTIFFS’ AMENDED COMPLAINT                   - 465 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 466 of 602




1     6/29/2003, Ryals registered this number on the National Do Not Call Registry. In the four
2     years preceding 4/21/2020 (the date Ryals's original Complaint was filed), GoSmith sent Ryals
3     at least 42 telemarketing text messages and phone calls at this number. GoSmith knowingly
4     and willfully sent these text messages and calls using an automatic telephone dialing system in
5     violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly
6     and willfully sent these text messages and calls without instituting procedures that meet the
7     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
8     § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
9     knowingly and willfully sent at least 2 text messages and calls to Ryals within a 12-month
10    period after Ryals was registered on the National Do Not Call Registry, including but not
11    limited to the period between 4/21/2016 and 4/21/2017. Ryals seeks an amount not less than
12    $63,000 for at least 42 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
13    not less than $63,000 for at least 42 knowing and willful violations of 47 U.S.C. § 227(c).
14    Alternatively, Ryals seeks an amount not less than $21,000 for at least 42 negligent violations
15    of 47 U.S.C. § 227(b), and not less than $21,000 for at least 42 negligent violations of 47
16    U.S.C. § 227(c).
17         820.    Michael Ryan personally owns and uses the cellular phone number xxx-xxx-2993.
18    This number is a residential telephone subscription and is Ryan's only phone. He uses this
19    cellphone for all his personal calls, keeps it with him at all times, and charges it in his bedroom
20    at night. Ryan has a personal/family plan with his cellphone service provider, and this is the
21    number he uses with his family and friends. He pays for it out of his personal bank account.
22    On 2/5/2015, Ryan registered this number on the National Do Not Call Registry. In the four
23    years preceding 4/28/2020 (the date Ryan's original Complaint was filed), GoSmith sent Ryan
24    at least 288 telemarketing text messages and phone calls at this number, bugging him daily.
25    GoSmith knowingly and willfully sent these text messages and phone calls using an automatic
26    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
27    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and phone calls
     PLAINTIFFS’ AMENDED COMPLAINT                  - 466 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 467 of 602




1     without instituting procedures that meet the minimum standards required for telemarketing in
2     violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. §
3     227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text
4     messages or calls to Ryan within a 12-month period after Ryan was registered on the National
5     Do Not Call Registry, including but not limited to the period between 4/28/2016 and
6     4/28/2017. Ryan seeks an amount not less than $432,000 for at least 288 knowing and willful
7     violations of 47 U.S.C. § 227(b), and an amount not less than $432,000 for at least 288
8     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Ryan seeks an amount not
9     less than $144,000 for at least 288 negligent violations of 47 U.S.C. § 227(b), and not less than
10    $144,000 for at least 288 negligent violations of 47 U.S.C. § 227(c).
11         821.    Richard David (Rich) Rzasa personally owns and uses the cellular phone number
12    xxx-xxx-6607. This number is a residential telephone subscription and is Rzasa's only phone.
13    He uses this cellphone for all his personal calls, keeps it with him at all times, and charges it in
14    his bedroom at night. It is the only phone he owns in the house. Rzasa's number is on a family
15    plan with his cellphone service provider, AT&T, and this is the number he uses with his family
16    and friends. He pays for it out of his personal bank account. On 8/6/2006, Rzasa registered this
17    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
18    Rzasa's original Complaint was filed), GoSmith sent Rzasa at least 206 telemarketing text
19    messages and calls at this number, which is Rzasa's personal phone. Rzasa remember receiving
20    at least 2 telemarketing texts and/or calls per week, all from different numbers. If he replied to
21    the texts with a number, he got an immediate and automated response. If he texted anything
22    else, he never got a response. GoSmith knowingly and willfully sent these text messages and
23    calls using an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii)
24    and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and
25    calls without instituting procedures that meet the minimum standards required for
26    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
27    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
     PLAINTIFFS’ AMENDED COMPLAINT                   - 467 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 468 of 602




1     least 2 text messages and/or calls to Rzasa within a 12-month period after Rzasa was registered
2     on the National Do Not Call Registry, including but not limited to the period between
3     4/29/2017 and 4/29/2018. Rzasa seeks an amount not less than $309,000 for at least 206
4     knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $309,000
5     for at least 206 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Rzasa
6     seeks an amount not less than $103,000 for at least 206 negligent violations of 47 U.S.C. §
7     227(b), and not less than $103,000 for at least 206 negligent violations of 47 U.S.C. § 227(c).
8          822.    Brad Rzechua personally owns and uses the cellular phone number xxx-xxx-0350.
9     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
10    date Rzechua's original Complaint was filed), GoSmith sent Rzechua at least 2 telemarketing
11    text messages at this number. GoSmith knowingly and willfully sent these text messages using
12    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
13    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
14    instituting procedures that meet the minimum standards required for telemarketing in violation
15    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Rzechua seeks an amount not less than
16    $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not
17    less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c).
18    Alternatively, Rzechua seeks an amount not less than $1,000 for at least 2 negligent violations
19    of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of 47 U.S.C.
20    § 227(c). Finally, GoSmith sent Rzechua at least 2 commercial text messages in violation of
21    RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone
22    solicitations in violation of RCW § 80.36.390, for which Rzechua seeks an amount not less
23    than $1,000, attorney’s fees, injunctive relief, and treble damages.
24         823.    Edward Salan personally owns and uses the cellular phone number xxx-xxx-5326.
25    This number is a residential telephone subscription and is Salan's personal cell phone number.
26    In the four years preceding 4/28/2020 (the date Salan's original Complaint was filed), GoSmith
27    sent Salan at least 8 telemarketing text messages at this number. GoSmith knowingly and
     PLAINTIFFS’ AMENDED COMPLAINT                  - 468 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 469 of 602




1     willfully sent these text messages using an automatic telephone dialing system in violation of
2     47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
3     sent these text messages without instituting procedures that meet the minimum standards
4     required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Salan
5     seeks an amount not less than $12,000 for at least 8 knowing and willful violations of 47
6     U.S.C. § 227(b), and an amount not less than $12,000 for at least 8 knowing and willful
7     violations of 47 U.S.C. § 227(c). Alternatively, Salan seeks an amount not less than $4,000 for
8     at least 8 negligent violations of 47 U.S.C. § 227(b), and not less than $4,000 for at least 8
9     negligent violations of 47 U.S.C. § 227(c).
10         824.    Adam Salas personally owns and uses the cellular phone number xxx-xxx-8382.
11    This number is Salas's personal phone number. He pays for it out of his personal bank account
12    and uses it for all his personal calls. Salas had a home-based business prior to late 2011, which
13    is when he shut down his business. His phone number has been strictly personal ever since
14    (and was used for all his personal calls even prior to 2011). In the four years preceding
15    1/30/2020 (the date Salas's original Complaint was filed), GoSmith sent Salas at least 94
16    telemarketing text messages and phone calls to his personal cell phone at this number. Go
17    Smith did not begin texting or calling Salas until 2017, more than 5 years after he had shut
18    down his business. GoSmith knowingly and willfully sent these text messages and calls using
19    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
20    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and calls
21    without instituting procedures that meet the minimum standards required for telemarketing in
22    violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Salas seeks an amount not less
23    than $141,000 for at least 94 knowing and willful violations of 47 U.S.C. § 227(b), and an
24    amount not less than $141,000 for at least 94 knowing and willful violations of 47 U.S.C. §
25    227(c). Alternatively, Salas seeks an amount not less than $47,000 for at least 94 negligent
26    violations of 47 U.S.C. § 227(b), and not less than $47,000 for at least 94 negligent violations
27    of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 469 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 470 of 602




1          825.    Noelle Salinas personally owns and uses the cellular phone number xxx-xxx-
2     1197. This number is a residential telephone subscription. It is Salinas's only phone and has
3     always been her personal phone. She pays for it out of her personal account, charges it in her
4     room at night, and carries it with her daily. It is the number all her friends and family use to
5     contact her and is the number she uses for all of her personal calls. Finally, Salinas runs a
6     catering business out of her home. She is not a contractor for home repairs or services. In the
7     four years preceding 1/30/2020 (the date Salinas's original Complaint was filed), GoSmith sent
8     Salinas at least 58 telemarketing text messages and calls at this number, asking her to purchase
9     home services leads. GoSmith knowingly and willfully sent these text messages and calls using
10    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
11    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and calls
12    without instituting procedures that meet the minimum standards required for telemarketing in
13    violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Salinas seeks an amount not less
14    than $87,000 for at least 58 knowing and willful violations of 47 U.S.C. § 227(b), and an
15    amount not less than $87,000 for at least 58 knowing and willful violations of 47 U.S.C. §
16    227(c). Alternatively, Salinas seeks an amount not less than $29,000 for at least 58 negligent
17    violations of 47 U.S.C. § 227(b), and not less than $29,000 for at least 58 negligent violations
18    of 47 U.S.C. § 227(c).
19         826.    Elizabeth Sanchez personally owns and uses the cellular phone number xxx-xxx-
20    3440. This number is a residential telephone subscription. On 7/8/2006, Sanchez registered this
21    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
22    Sanchez's original Complaint was filed), GoSmith sent Sanchez at least 272 telemarketing text
23    messages at this number. GoSmith knowingly and willfully sent these text messages using an
24    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
25    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
26    procedures that meet the minimum standards required for telemarketing in violation of 47
27    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
     PLAINTIFFS’ AMENDED COMPLAINT                   - 470 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 471 of 602




1     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Sanchez
2     within a 12-month period after Sanchez was registered on the National Do Not Call Registry,
3     including but not limited to the period between 7/23/2016 and 7/23/2017. Sanchez seeks an
4     amount not less than $408,000 for at least 272 knowing and willful violations of 47 U.S.C. §
5     227(b), and an amount not less than $408,000 for at least 272 knowing and willful violations of
6     47 U.S.C. § 227(c). Alternatively, Sanchez seeks an amount not less than $136,000 for at least
7     272 negligent violations of 47 U.S.C. § 227(b), and not less than $136,000 for at least 272
8     negligent violations of 47 U.S.C. § 227(c).
9          827.    William Kevin Sanders personally owns and uses the cellular phone number xxx-
10    xxx-2065. This number is a residential telephone subscription and is Sanders's only phone. He
11    uses it for his personal calls and also in his home-based business. He pays for it out of his
12    personal bank account and it is an individual/family plan with his cellphone service provider.
13    In the four years preceding 1/30/2020 (the date Sanders's original Complaint was filed),
14    GoSmith sent Sanders at least 66 telemarketing text messages at this number. GoSmith
15    knowingly and willfully sent these text messages using an automatic telephone dialing system
16    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
17    knowingly and willfully sent these text messages without instituting procedures that meet the
18    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
19    § 64.1200(d). Sanders seeks an amount not less than $99,000 for at least 66 knowing and
20    willful violations of 47 U.S.C. § 227(b), and an amount not less than $99,000 for at least 66
21    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Sanders seeks an amount
22    not less than $33,000 for at least 66 negligent violations of 47 U.S.C. § 227(b), and not less
23    than $33,000 for at least 66 negligent violations of 47 U.S.C. § 227(c).
24         828.    Brian Sangster personally owns and uses the cellular phone number xxx-xxx-
25    7683. This number is a residential telephone subscription. In the four years preceding
26    4/22/2020 (the date Sangster's original Complaint was filed), GoSmith sent Sangster at least
27    141 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                  - 471 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 472 of 602




1     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
2     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
3     text messages without instituting procedures that meet the minimum standards required for
4     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Sangster seeks an
5     amount not less than $211,500 for at least 141 knowing and willful violations of 47 U.S.C. §
6     227(b), and an amount not less than $211,500 for at least 141 knowing and willful violations of
7     47 U.S.C. § 227(c). Alternatively, Sangster seeks an amount not less than $70,500 for at least
8     141 negligent violations of 47 U.S.C. § 227(b), and not less than $70,500 for at least 141
9     negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Sangster at least 141
10    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
11    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
12    Sangster seeks an amount not less than $70,500, attorney’s fees, injunctive relief, and treble
13    damages.
14         829.    Jerry Sarich personally owns and uses the cellular phone number xxx-xxx-1727.
15    This number is a residential telephone subscription. On 10/13/2011, Sarich registered this
16    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
17    Sarich's original Complaint was filed), GoSmith sent Sarich at least 15 telemarketing text
18    messages at this number. GoSmith knowingly and willfully sent these text messages using an
19    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
20    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
21    procedures that meet the minimum standards required for telemarketing in violation of 47
22    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
23    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Sarich
24    within a 12-month period after Sarich was registered on the National Do Not Call Registry,
25    including but not limited to the period between 4/23/2017 and 4/23/2018. Sarich seeks an
26    amount not less than $22,500 for at least 15 knowing and willful violations of 47 U.S.C. §
27    227(b), and an amount not less than $22,500 for at least 15 knowing and willful violations of
     PLAINTIFFS’ AMENDED COMPLAINT                  - 472 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 473 of 602




1     47 U.S.C. § 227(c). Alternatively, Sarich seeks an amount not less than $7,500 for at least 15
2     negligent violations of 47 U.S.C. § 227(b), and not less than $7,500 for at least 15 negligent
3     violations of 47 U.S.C. § 227(c).
4          830.    Chad Sauer personally owns and uses the cellular phone number xxx-xxx-1030.
5     This number is a residential telephone subscription and is Sauer's only phone. He uses it for his
6     personal calls and also in his home-based business. He pays for it out of his personal bank
7     account and it is an individual/family plan with his cellphone service provider. On 5/12/2005,
8     Sauer registered this number on the National Do Not Call Registry. In the four years preceding
9     4/22/2020 (the date Sauer's original Complaint was filed), GoSmith sent Sauer at least 187
10    telemarketing text messages at this number, 1-3 times a week for many months. GoSmith
11    knowingly and willfully sent these text messages using an automatic telephone dialing system
12    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
13    knowingly and willfully sent these text messages without instituting procedures that meet the
14    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
15    § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
16    knowingly and willfully sent at least 2 text messages to Sauer within a 12-month period after
17    Sauer was registered on the National Do Not Call Registry, including but not limited to the
18    period between 4/22/2016 and 4/22/2017. Sauer seeks an amount not less than $280,500 for at
19    least 187 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
20    $280,500 for at least 187 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
21    Sauer seeks an amount not less than $93,500 for at least 187 negligent violations of 47 U.S.C.
22    § 227(b), and not less than $93,500 for at least 187 negligent violations of 47 U.S.C. § 227(c).
23         831.    James Savage personally owns and uses the cellular phone number xxx-xxx-3025.
24    This number is a residential telephone subscription and is Savage's only phone. He uses this
25    phone for all his personal calls, carries it with him during the day, charges it in his room at
26    night, and pays for it out of his personal bank account. He uses it in his home-based business,
27    but it is a personal/family plan with his cellphone service provider. In the four years preceding
     PLAINTIFFS’ AMENDED COMPLAINT                   - 473 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 474 of 602




1     4/22/2020 (the date Savage's original Complaint was filed), GoSmith sent Savage at least 439
2     telemarketing text messages and phone calls at this number. GoSmith called and texted Savage
3     at least 3 times a week and as much as 10 times a week for many months. Once Savage
4     answered a call from GoSmith and spoke to a representative who explained he would be
5     charged for every lead he accepted and that the leads were not guaranteed to be people actually
6     requesting service. Savage declined to purchase the leads and asked to be removed from the
7     list. GoSmith's text continued, however. Savage grew accustomed to the non-stop harassment
8     and would have to clear his phone occasionally to purge the messages. GoSmith knowingly
9     and willfully sent these text messages using an automatic telephone dialing system in violation
10    of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and
11    willfully sent these text messages without instituting procedures that meet the minimum
12    standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
13    64.1200(d). Savage seeks an amount not less than $658,500 for at least 439 knowing and
14    willful violations of 47 U.S.C. § 227(b), and an amount not less than $658,500 for at least 439
15    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Savage seeks an amount
16    not less than $219,500 for at least 439 negligent violations of 47 U.S.C. § 227(b), and not less
17    than $219,500 for at least 439 negligent violations of 47 U.S.C. § 227(c).
18         832.    Alex Sawicki personally owns and uses the cellular phone number xxx-xxx-0957.
19    This number is a residential telephone subscription. On 7/24/2007, Sawicki registered this
20    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
21    Sawicki's original Complaint was filed), GoSmith sent Sawicki at least 2 telemarketing text
22    messages at this number. GoSmith knowingly and willfully sent these text messages using an
23    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
24    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
25    procedures that meet the minimum standards required for telemarketing in violation of 47
26    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
27    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Sawicki
     PLAINTIFFS’ AMENDED COMPLAINT                 - 474 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 475 of 602




1     within a 12-month period after Sawicki was registered on the National Do Not Call Registry,
2     including but not limited to the period between 6/22/2017 and 6/22/2018. Sawicki seeks an
3     amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
4     and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
5     227(c). Alternatively, Sawicki seeks an amount not less than $1,000 for at least 2 negligent
6     violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
7     47 U.S.C. § 227(c).
8          833.    Nicholas Schaffer personally owns and uses the cellular phone number xxx-xxx-
9     3130. This number is a residential telephone subscription. In the four years preceding
10    1/30/2020 (the date Schaffer's original Complaint was filed), GoSmith sent Schaffer at least 7
11    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
12    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
13    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
14    text messages without instituting procedures that meet the minimum standards required for
15    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Schaffer seeks an
16    amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
17    227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
18    U.S.C. § 227(c). Alternatively, Schaffer seeks an amount not less than $3,500 for at least 7
19    negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
20    violations of 47 U.S.C. § 227(c).
21         834.    Jeffrey Schick personally owns and uses the cellular phone number xxx-xxx-
22    7564. Schick uses this number for work. In the four years preceding 4/28/2020 (the date
23    Schick's original Complaint was filed), GoSmith sent Schick at least 15 telemarketing text
24    messages at this number. GoSmith knowingly and willfully sent these text messages using an
25    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
26    § 64.1200(a)(7). Schick seeks an amount not less than $22,500 for at least 15 knowing and
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 475 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 476 of 602




1     willful violations of 47 U.S.C. § 227(b). Alternatively, Schick seeks an amount not less than
2     $7,500 for at least 15 negligent violations of 47 U.S.C. § 227(b).
3          835.    Todd Schild personally owns and uses the cellular phone number xxx-xxx-5114.
4     This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
5     date Schild's original Complaint was filed), GoSmith sent Schild at least 2 telemarketing text
6     messages at this number. GoSmith knowingly and willfully sent these text messages using an
7     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
8     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
9     procedures that meet the minimum standards required for telemarketing in violation of 47
10    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Schild seeks an amount not less than $3,000 for at
11    least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
12    $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Schild
13    seeks an amount not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(b),
14    and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(c).
15         836.    James Schneck personally owns and uses the cellular phone number xxx-xxx-
16    7182. This number is a residential telephone subscription. In the four years preceding
17    4/28/2020 (the date Schneck's original Complaint was filed), GoSmith sent Schneck at least 2
18    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
19    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
20    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
21    text messages without instituting procedures that meet the minimum standards required for
22    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Schneck seeks an
23    amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
24    and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
25    227(c). Alternatively, Schneck seeks an amount not less than $1,000 for at least 2 negligent
26    violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
27    47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 476 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 477 of 602




1          837.    Cody Schneider personally owns and uses the cellular phone number xxx-xxx-
2     8894. This number is a residential telephone subscription. In the four years preceding
3     4/28/2020 (the date Schneider's original Complaint was filed), GoSmith sent Schneider at least
4     211 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
5     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
6     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
7     text messages without instituting procedures that meet the minimum standards required for
8     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Schneider seeks
9     an amount not less than $316,500 for at least 211 knowing and willful violations of 47 U.S.C. §
10    227(b), and an amount not less than $316,500 for at least 211 knowing and willful violations of
11    47 U.S.C. § 227(c). Alternatively, Schneider seeks an amount not less than $105,500 for at
12    least 211 negligent violations of 47 U.S.C. § 227(b), and not less than $105,500 for at least 211
13    negligent violations of 47 U.S.C. § 227(c).
14         838.    Steven Schubach personally owns and uses the cellular phone number xxx-xxx-
15    0067. Schubach uses this cell phone for work. In the four years preceding 4/27/2020 (the date
16    Schubach's original Complaint was filed), GoSmith sent Schubach at least 20 telemarketing
17    text messages at this number. GoSmith knowingly and willfully sent these text messages using
18    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
19    C.F.R. § 64.1200(a)(7). Schubach seeks an amount not less than $30,000 for at least 20
20    knowing and willful violations of 47 U.S.C. § 227(b). Alternatively, Schubach seeks an
21    amount not less than $10,000 for at least 20 negligent violations of 47 U.S.C. § 227(b). Finally,
22    GoSmith sent Schubach at least 20 commercial text messages in violation of RCW §§
23    19.190.060, 19.86.090, and 80.36.400, for which Schubach seeks an amount not less than
24    $10,000, attorney’s fees, injunctive relief, and treble damages.
25         839.    John Schulte personally owns and uses the cellular phone number xxx-xxx-5539.
26    This number is a residential telephone subscription. On 8/6/2015, Schulte registered this
27    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
     PLAINTIFFS’ AMENDED COMPLAINT                  - 477 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 478 of 602




1     Schulte's original Complaint was filed), GoSmith sent Schulte at least 12 telemarketing text
2     messages at this number. GoSmith knowingly and willfully sent these text messages using an
3     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
4     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
5     procedures that meet the minimum standards required for telemarketing in violation of 47
6     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
7     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Schulte
8     within a 12-month period after Schulte was registered on the National Do Not Call Registry,
9     including but not limited to the period between 5/23/2017 and 5/23/2018. Schulte seeks an
10    amount not less than $18,000 for at least 12 knowing and willful violations of 47 U.S.C. §
11    227(b), and an amount not less than $18,000 for at least 12 knowing and willful violations of
12    47 U.S.C. § 227(c). Alternatively, Schulte seeks an amount not less than $6,000 for at least 12
13    negligent violations of 47 U.S.C. § 227(b), and not less than $6,000 for at least 12 negligent
14    violations of 47 U.S.C. § 227(c).
15         840.    Kyle Schultz personally owns and uses the cellular phone number xxx-xxx-8801.
16    This number is a residential telephone subscription and is Schultz's only phone. He uses this
17    phone for all his personal calls, carries it with him during the day, charges it in his room at
18    night, and pays for it out of his personal bank account. He uses it in his home-based business,
19    but it is a personal/family plan with his cellphone service provider. On 5/19/2017, Schultz
20    registered this number on the National Do Not Call Registry. In the four years preceding
21    4/27/2020 (the date Schultz's original Complaint was filed), GoSmith sent Schultz at least 13
22    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
23    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
24    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
25    text messages without instituting procedures that meet the minimum standards required for
26    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
27    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
     PLAINTIFFS’ AMENDED COMPLAINT                   - 478 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 479 of 602




1     least 2 text messages to Schultz within a 12-month period after Schultz was registered on the
2     National Do Not Call Registry, including but not limited to the period between 5/19/2017 and
3     7/22/2017. Schultz seeks an amount not less than $19,500 for at least 13 knowing and willful
4     violations of 47 U.S.C. § 227(b), and an amount not less than $19,500 for at least 13 knowing
5     and willful violations of 47 U.S.C. § 227(c). Alternatively, Schultz seeks an amount not less
6     than $6,500 for at least 13 negligent violations of 47 U.S.C. § 227(b), and not less than $6,500
7     for at least 13 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Schultz at least
8     13 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and
9     an undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
10    Schultz seeks an amount not less than $6,500, attorney’s fees, injunctive relief, and treble
11    damages.
12         841.    John Sciarra personally owns and uses the cellular phone number xxx-xxx-4276.
13    This number is a residential telephone subscription. On 4/29/2005, Sciarra registered this
14    number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
15    Sciarra's original Complaint was filed), GoSmith sent Sciarra at least 18 telemarketing text
16    messages at this number. GoSmith knowingly and willfully sent these text messages using an
17    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
18    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
19    procedures that meet the minimum standards required for telemarketing in violation of 47
20    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
21    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Sciarra
22    within a 12-month period after Sciarra was registered on the National Do Not Call Registry,
23    including but not limited to the period between 7/1/2016 and 7/1/2017. Sciarra seeks an
24    amount not less than $27,000 for at least 18 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $27,000 for at least 18 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Sciarra seeks an amount not less than $9,000 for at least 18
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 479 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 480 of 602




1     negligent violations of 47 U.S.C. § 227(b), and not less than $9,000 for at least 18 negligent
2     violations of 47 U.S.C. § 227(c).
3          842.    Savannah Scroggs personally owns and uses the cellular phone number xxx-xxx-
4     1095. This number is a residential telephone subscription and is Ms. Scrogg's only phone
5     number. It is her personal cell phone, which she uses for all personal calls, gives to family and
6     friends, and pays for out of a personal bank account. She carries it with her and charges it on
7     her nightstand every night. It is on a personal/family plan with her cellphone service provider.
8     In the four years preceding 1/30/2020 (the date Scroggs's original Complaint was filed),
9     GoSmith sent Scroggs at least 104 telemarketing text messages at this number. GoSmith
10    knowingly and willfully sent these text messages using an automatic telephone dialing system
11    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
12    knowingly and willfully sent these text messages without instituting procedures that meet the
13    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
14    § 64.1200(d). Scroggs seeks an amount not less than $156,000 for at least 104 knowing and
15    willful violations of 47 U.S.C. § 227(b), and an amount not less than $156,000 for at least 104
16    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Scroggs seeks an amount
17    not less than $52,000 for at least 104 negligent violations of 47 U.S.C. § 227(b), and not less
18    than $52,000 for at least 104 negligent violations of 47 U.S.C. § 227(c).
19         843.    Jesse Seale personally owns and uses the cellular phone number xxx-xxx-6655.
20    This number is a residential telephone subscription. In the four years preceding 12/16/2019
21    (the date Seale's original Complaint was filed), GoSmith sent Seale at least 400 telemarketing
22    text messages at this number. GoSmith knowingly and willfully sent these text messages using
23    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith
24    knowingly and willfully sent these text messages without instituting procedures that meet the
25    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
26    § 64.1200(d). Seale seeks an amount not less than $600,000 for at least 400 knowing and
27    willful violations of 47 U.S.C. § 227(b), and an amount not less than $600,000 for at least 400
     PLAINTIFFS’ AMENDED COMPLAINT                  - 480 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 481 of 602




1     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Seale seeks an amount not
2     less than $200,000 for at least 400 negligent violations of 47 U.S.C. § 227(b), and $200,000 for
3     at least 400 negligent violations of 47 U.S.C. § 227(c).
4          844.    Jonathan Sealy personally owns and uses the cellular phone number xxx-xxx-
5     6071. This number is a residential telephone subscription. In the four years preceding
6     4/27/2020 (the date Sealy's original Complaint was filed), GoSmith sent Sealy at least 2
7     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
8     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
9     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
10    text messages without instituting procedures that meet the minimum standards required for
11    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Sealy seeks an
12    amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
13    and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
14    227(c). Alternatively, Sealy seeks an amount not less than $1,000 for at least 2 negligent
15    violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
16    47 U.S.C. § 227(c). Finally, GoSmith sent Sealy at least 2 commercial text messages in
17    violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
18    telephone solicitations in violation of RCW § 80.36.390, for which Sealy seeks an amount not
19    less than $1,000, attorney’s fees, injunctive relief, and treble damages.
20         845.    Elizabeth Sears personally owns and uses the cellular phone number xxx-xxx-
21    5662. This number is a residential telephone subscription. In the four years preceding
22    4/27/2020 (the date Sears's original Complaint was filed), GoSmith sent Sears at least 42
23    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
24    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
25    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
26    text messages without instituting procedures that meet the minimum standards required for
27    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Sears seeks an
     PLAINTIFFS’ AMENDED COMPLAINT                  - 481 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 482 of 602




1     amount not less than $63,000 for at least 42 knowing and willful violations of 47 U.S.C. §
2     227(b), and an amount not less than $63,000 for at least 42 knowing and willful violations of
3     47 U.S.C. § 227(c). Alternatively, Sears seeks an amount not less than $21,000 for at least 42
4     negligent violations of 47 U.S.C. § 227(b), and not less than $21,000 for at least 42 negligent
5     violations of 47 U.S.C. § 227(c).
6          846.    Kirk Secrist personally owns and uses the cellular phone number xxx-xxx-4092.
7     This number is a residential telephone subscription and is Secrist's only phone number. It is his
8     personal cell phone, which he uses for all personal calls, gives to family and friends. He carries
9     it with him and charges it on his nightstand every night. It is on a personal/family plan with his
10    cellphone service provider. On 1/27/2009, Secrist registered this number on the National Do
11    Not Call Registry. In the four years preceding 4/22/2020 (the date Secrist's original Complaint
12    was filed), GoSmith sent Secrist at least 254 telemarketing text messages and calls at this
13    number, non-stop, multiple times per week. In Secrist's own words: "GoSmith bugged the hell
14    out of me." GoSmith knowingly and willfully sent these text messages using an automatic
15    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
16    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
19    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Secrist
20    within a 12-month period after Secrist was registered on the National Do Not Call Registry,
21    including but not limited to the period between 8/5/2017 and 8/5/2018. Secrist seeks an amount
22    not less than $381,000 for at least 254 knowing and willful violations of 47 U.S.C. § 227(b),
23    and an amount not less than $381,000 for at least 254 knowing and willful violations of 47
24    U.S.C. § 227(c). Alternatively, Secrist seeks an amount not less than $127,000 for at least 254
25    negligent violations of 47 U.S.C. § 227(b), and not less than $127,000 for at least 254 negligent
26    violations of 47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 482 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 483 of 602




1          847.    James Seltenreich personally owns and uses the cellular phone number xxx-xxx-
2     3872. This number is a residential telephone subscription. In the four years preceding
3     4/30/2020 (the date Seltenreich's original Complaint was filed), GoSmith sent Seltenreich at
4     least 51 telemarketing text messages at this number. GoSmith knowingly and willfully sent
5     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
6     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
7     text messages without instituting procedures that meet the minimum standards required for
8     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Seltenreich seeks
9     an amount not less than $76,500 for at least 51 knowing and willful violations of 47 U.S.C. §
10    227(b), and an amount not less than $76,500 for at least 51 knowing and willful violations of
11    47 U.S.C. § 227(c). Alternatively, Seltenreich seeks an amount not less than $25,500 for at
12    least 51 negligent violations of 47 U.S.C. § 227(b), and not less than $25,500 for at least 51
13    negligent violations of 47 U.S.C. § 227(c).
14         848.    Andrei Serebryakov personally owns and uses the cellular phone number xxx-
15    xxx-5306. This number is a residential telephone subscription and is mainly used for
16    Serebryakov's home-based business calls, although he does take some personal calls with this
17    number. In the four years preceding 4/22/2020 (the date Serebryakov's original Complaint was
18    filed), GoSmith sent Serebryakov at least 55 telemarketing text messages at this number.
19    GoSmith knowingly and willfully sent these text messages using an automatic telephone
20    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
21    GoSmith knowingly and willfully sent these text messages without instituting procedures that
22    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
23    47 C.F.R. § 64.1200(d). Serebryakov seeks an amount not less than $82,500 for at least 55
24    knowing and willful violations of 47 U.S.C. § 227(b). Alternatively, Serebryakov seeks an
25    amount not less than $27,500 for at least 55 negligent violations of 47 U.S.C. § 227(b). Finally,
26    GoSmith sent Serebryakov at least 55 commercial text messages in violation of RCW §§
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 483 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 484 of 602




1     19.190.060, 19.86.090, and 80.36.400, for which Serebryakov seeks an amount not less than
2     $27,500, attorney’s fees, injunctive relief, and treble damages.
3          849.    David Servatius personally owns and uses the cellular phone number xxx-xxx-
4     1647. This number is a residential telephone subscription. On 8/22/2006, Servatius registered
5     this number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the
6     date Servatius's original Complaint was filed), GoSmith sent Servatius at least 2 telemarketing
7     text messages at this number. GoSmith knowingly and willfully sent these text messages using
8     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
9     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
10    instituting procedures that meet the minimum standards required for telemarketing in violation
11    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
12    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
13    Servatius within a 12-month period after Servatius was registered on the National Do Not Call
14    Registry, including but not limited to the period between 8/2/2017 and 8/4/2017. Servatius
15    seeks an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C.
16    § 227(b), and an amount not less than $3,000 for at least 2 knowing and willful violations of 47
17    U.S.C. § 227(c). Alternatively, Servatius seeks an amount not less than $1,000 for at least 2
18    negligent violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent
19    violations of 47 U.S.C. § 227(c).
20         850.    Marcel Seyss personally owns and uses the cellular phone number xxx-xxx-8869.
21    This number is a residential telephone subscription that is mainly used for Seyss's home-based
22    business calls, although he does take some personal calls with this number. In the four years
23    preceding 4/22/2020 (the date Seyss's original Complaint was filed), GoSmith sent Seyss at
24    least 30 telemarketing text messages at this number. GoSmith knowingly and willfully sent
25    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
26    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 484 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 485 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Seyss seeks an
2     amount not less than $45,000 for at least 30 knowing and willful violations of 47 U.S.C. §
3     227(b). Alternatively, Seyss seeks an amount not less than $15,000 for at least 30 negligent
4     violations of 47 U.S.C. § 227(b). Finally, GoSmith sent Seyss at least 30 commercial text
5     messages in violation of RCW §§ 19.190.060, 19.86.090, and 80.36.400, for which Seyss seeks
6     an amount not less than $15,000, attorney’s fees, injunctive relief, and treble damages.
7          851.    Stephen Andrew Shadwick personally owns and uses the cellular phone number
8     xxx-xxx-0686. This number is a residential telephone subscription and is Shadwick's only
9     phone number. It is his personal cell phone, which he uses for all personal calls, gives to family
10    and friends. He carries it with him and charges it on his nightstand every night. It is on a
11    personal/family plan with his cellphone service provider. In the four years preceding 4/28/2020
12    (the date Shadwick's original Complaint was filed), GoSmith sent Shadwick at least 4
13    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
14    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
16    text messages without instituting procedures that meet the minimum standards required for
17    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Shadwick seeks
18    an amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. §
19    227(b), and an amount not less than $6,000 for at least 4 knowing and willful violations of 47
20    U.S.C. § 227(c). Alternatively, Shadwick seeks an amount not less than $2,000 for at least 4
21    negligent violations of 47 U.S.C. § 227(b), and not less than $2,000 for at least 4 negligent
22    violations of 47 U.S.C. § 227(c).
23         852.    Michael Shanaberger personally owns and uses the cellular phone number xxx-
24    xxx-6382. This number is a residential telephone subscription. In the four years preceding
25    4/22/2020 (the date Shanaberger's original Complaint was filed), GoSmith sent Shanaberger at
26    least 24 telemarketing text messages at this number. GoSmith knowingly and willfully sent
27    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 485 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 486 of 602




1     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
2     text messages without instituting procedures that meet the minimum standards required for
3     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Shanaberger
4     seeks an amount not less than $36,000 for at least 24 knowing and willful violations of 47
5     U.S.C. § 227(b), and an amount not less than $36,000 for at least 24 knowing and willful
6     violations of 47 U.S.C. § 227(c). Alternatively, Shanaberger seeks an amount not less than
7     $12,000 for at least 24 negligent violations of 47 U.S.C. § 227(b), and not less than $12,000 for
8     at least 24 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Shanaberger at
9     least 24 commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400,
10    and an undetermined number of telephone solicitations in violation of RCW § 80.36.390, for
11    which Shanaberger seeks an amount not less than $12,000, attorney’s fees, injunctive relief,
12    and treble damages.
13         853.    Nathaniel Shannon personally owns and uses the cellular phone number xxx-xxx-
14    9645. This number is a residential telephone subscription and is Shannon's only phone number.
15    It is his personal cell phone, which he uses for all personal calls, gives to family and friends.
16    He carries it with him and charges it on his nightstand every night. It is on a personal/family
17    plan with his cellphone service provider. In the four years preceding 4/28/2020 (the date
18    Shannon's original Complaint was filed), GoSmith sent Shannon at least 80 telemarketing text
19    messages at this number. GoSmith knowingly and willfully sent these text messages using an
20    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
21    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
22    procedures that meet the minimum standards required for telemarketing in violation of 47
23    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Shannon seeks an amount not less than $120,000
24    for at least 80 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
25    than $120,000 for at least 80 knowing and willful violations of 47 U.S.C. § 227(c).
26    Alternatively, Shannon seeks an amount not less than $40,000 for at least 80 negligent
27
     PLAINTIFFS’ AMENDED COMPLAINT                   - 486 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 487 of 602




1     violations of 47 U.S.C. § 227(b), and not less than $40,000 for at least 80 negligent violations
2     of 47 U.S.C. § 227(c).
3          854.    Scot Shaw personally owns and uses the cellular phone number xxx-xxx-4027.
4     This number is a residential telephone subscription. On 11/10/2009, Shaw registered this
5     number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
6     Shaw's original Complaint was filed), GoSmith sent Shaw at least 42 telemarketing text
7     messages at this number. GoSmith knowingly and willfully sent these text messages using an
8     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
9     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
10    procedures that meet the minimum standards required for telemarketing in violation of 47
11    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
12    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Shaw
13    within a 12-month period after Shaw was registered on the National Do Not Call Registry,
14    including but not limited to the period between 3/23/2017 and 7/8/2017. Shaw seeks an amount
15    not less than $63,000 for at least 42 knowing and willful violations of 47 U.S.C. § 227(b), and
16    an amount not less than $63,000 for at least 42 knowing and willful violations of 47 U.S.C. §
17    227(c). Alternatively, Shaw seeks an amount not less than $21,000 for at least 42 negligent
18    violations of 47 U.S.C. § 227(b), and not less than $21,000 for at least 42 negligent violations
19    of 47 U.S.C. § 227(c).
20         855.    Richard Shay personally owns and uses the cellular phone number xxx-xxx-4282.
21    This number is a residential telephone subscription. On 4/1/2011, Shay registered this number
22    on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Shay's
23    original Complaint was filed), GoSmith sent Shay at least 46 telemarketing text messages at
24    this number. GoSmith knowingly and willfully sent these text messages using an automatic
25    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
26    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
27    procedures that meet the minimum standards required for telemarketing in violation of 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 487 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 488 of 602




1     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
2     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Shay
3     within a 12-month period after Shay was registered on the National Do Not Call Registry,
4     including but not limited to the period between 4/22/2016 and 4/22/2017. Shay seeks an
5     amount not less than $69,000 for at least 46 knowing and willful violations of 47 U.S.C. §
6     227(b), and an amount not less than $69,000 for at least 46 knowing and willful violations of
7     47 U.S.C. § 227(c). Alternatively, Shay seeks an amount not less than $23,000 for at least 46
8     negligent violations of 47 U.S.C. § 227(b), and not less than $23,000 for at least 46 negligent
9     violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Shay at least 46 commercial text
10    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
11    number of telephone solicitations in violation of RCW § 80.36.390, for which Shay seeks an
12    amount not less than $23,000, attorney’s fees, injunctive relief, and treble damages.
13         856.    Chris Sheehan personally owns and uses the cellular phone number xxx-xxx-
14    2066. This number is a residential telephone subscription and is Sheehan's only phone number.
15    It is his personal cell phone, which he uses for all personal calls, gives to family and friends.
16    He carries it with him and charges it on his nightstand every night. It is on a personal/family
17    plan with his cellphone service provider. In the four years preceding 4/28/2020 (the date
18    Sheehan's original Complaint was filed), GoSmith sent Sheehan at least 15 telemarketing text
19    messages and calls at this number. Every time, Sheehan replied "STOP," but the messages
20    would keep coming. The messages came from all different numbers. GoSmith knowingly and
21    willfully sent these text messages using an automatic telephone dialing system in violation of
22    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
23    sent these text messages without instituting procedures that meet the minimum standards
24    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
25    Sheehan seeks an amount not less than $22,500 for at least 15 knowing and willful violations
26    of 47 U.S.C. § 227(b), and an amount not less than $22,500 for at least 15 knowing and willful
27    violations of 47 U.S.C. § 227(c). Alternatively, Sheehan seeks an amount not less than $7,500
     PLAINTIFFS’ AMENDED COMPLAINT                   - 488 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 489 of 602




1     for at least 15 negligent violations of 47 U.S.C. § 227(b), and not less than $7,500 for at least
2     15 negligent violations of 47 U.S.C. § 227(c).
3          857.    Lyle Douglas Sheneman personally owns and uses the cellular phone number
4     xxx-xxx-9607. This number is a residential telephone subscription and is Sheehan's personal
5     phone number. It is his personal cell phone, which he uses for all personal calls, and which he
6     gives to family and friends. He carries it with him and charges it on his nightstand every night.
7     It is on a personal/family plan with his cellphone service provider. Sheneman also has a
8     business-only cell phone ending in -5151, which GoSmith also texted. In the four years
9     preceding 4/22/2020 (the date Sheneman's original Complaint was filed), GoSmith sent
10    Sheneman's personal cell phone number at least 51 telemarketing text messages and phone
11    calls, and an unknown number of text messages and phone calls to his business cell phone.
12    GoSmith knowingly and willfully sent these text messages using an automatic telephone
13    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
14    GoSmith knowingly and willfully sent these text messages without instituting procedures that
15    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
16    47 C.F.R. § 64.1200(d). Sheneman seeks an amount not less than $76,500 for at least 51
17    knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $76,500 for
18    at least 51 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Sheneman
19    seeks an amount not less than $25,500 for at least 51 negligent violations of 47 U.S.C. §
20    227(b), and not less than $25,500 for at least 51 negligent violations of 47 U.S.C. § 227(c).
21         858.    Dennis Shepherd personally owns and uses the cellular phone number xxx-xxx-
22    6735. This number is a residential telephone subscription. In the four years preceding
23    4/30/2020 (the date Shepherd's original Complaint was filed), GoSmith sent Shepherd at least
24    16 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
25    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
26    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
27    text messages without instituting procedures that meet the minimum standards required for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 489 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 490 of 602




1     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Shepherd seeks
2     an amount not less than $24,000 for at least 16 knowing and willful violations of 47 U.S.C. §
3     227(b), and an amount not less than $24,000 for at least 16 knowing and willful violations of
4     47 U.S.C. § 227(c). Alternatively, Shepherd seeks an amount not less than $8,000 for at least
5     16 negligent violations of 47 U.S.C. § 227(b), and not less than $8,000 for at least 16 negligent
6     violations of 47 U.S.C. § 227(c).
7          859.    Svetlana Shewaye personally owns and uses the cellular phone number xxx-xxx-
8     7441. This number is a residential telephone subscription. On 6/2/2009, Shewaye registered
9     this number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the
10    date Shewaye's original Complaint was filed), GoSmith sent Shewaye at least 3 telemarketing
11    text messages at this number. GoSmith knowingly and willfully sent these text messages using
12    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
13    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
14    instituting procedures that meet the minimum standards required for telemarketing in violation
15    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
16    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
17    Shewaye within a 12-month period after Shewaye was registered on the National Do Not Call
18    Registry, including but not limited to the period between 7/22/2017 and 7/26/2017. Shewaye
19    seeks an amount not less than $4,500 for at least 3 knowing and willful violations of 47 U.S.C.
20    § 227(b), and an amount not less than $4,500 for at least 3 knowing and willful violations of 47
21    U.S.C. § 227(c). Alternatively, Shewaye seeks an amount not less than $1,500 for at least 3
22    negligent violations of 47 U.S.C. § 227(b), and not less than $1,500 for at least 3 negligent
23    violations of 47 U.S.C. § 227(c).
24         860.    Charles Shields personally owns and uses the cellular phone number xxx-xxx-
25    7247. This number is a residential telephone subscription and is Shields's personal phone
26    number. It is his personal cell phone, which he uses for all personal calls, and which he gives to
27    family and friends. He carries it with him and charges it on his nightstand every night. It is on a
     PLAINTIFFS’ AMENDED COMPLAINT                  - 490 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 491 of 602




1     personal/family plan with his cellphone service provider. In the four years preceding
2     01/30/2020 (the date Shields's original Complaint was filed), GoSmith sent Shields at least 144
3     telemarketing text messages at this number. Upon information and belief, the actual number of
4     violations was much higher. Shields states that Defendants were 'aggravating me to death,' and
5     that he received at least 4-5 telemarketing text solicitations per week for years. GoSmith
6     knowingly and willfully sent these text messages using an automatic telephone dialing system
7     in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text
8     messages without instituting procedures that meet the minimum standards required for
9     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Shields seeks an
10    amount not less than $216,000 for at least 144 knowing and willful violations of 47 U.S.C. §
11    227(b), and an amount not less than $216,000 for at least 144 knowing and willful violations of
12    47 U.S.C. § 227(c). Alternatively, Shields seeks an amount not less than $72,000 for at least
13    144 negligent violations of 47 U.S.C. § 227(b), and $72,000 for at least 144 negligent
14    violations of 47 U.S.C. § 227(c).
15         861.    Timothy Shiner personally owns and uses the cellular phone number xxx-xxx-
16    6914. This number is a residential telephone subscription and is Shiner's personal phone
17    number. It is his personal cell phone, which he uses for all personal calls, and which he gives to
18    family and friends. He carries it with him and charges it on his nightstand every night. It is on a
19    personal/family plan with his cellphone service provider. On 12/5/2014, Shiner registered this
20    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
21    Shiner's original Complaint was filed), GoSmith sent Shiner at least 54 telemarketing text
22    messages at this number, sending 1-2 messages a month, about 20 each year. GoSmith
23    knowingly and willfully sent these text messages using an automatic telephone dialing system
24    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
25    knowingly and willfully sent these text messages without instituting procedures that meet the
26    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
27    § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
     PLAINTIFFS’ AMENDED COMPLAINT                  - 491 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 492 of 602




1     knowingly and willfully sent at least 2 text messages to Shiner within a 12-month period after
2     Shiner was registered on the National Do Not Call Registry, including but not limited to the
3     period between 5/13/2017 and 5/13/2018. Shiner seeks an amount not less than $81,000 for at
4     least 54 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
5     $81,000 for at least 54 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
6     Shiner seeks an amount not less than $27,000 for at least 54 negligent violations of 47 U.S.C. §
7     227(b), and not less than $27,000 for at least 54 negligent violations of 47 U.S.C. § 227(c).
8          862.    Christy Sholes personally owns and uses the cellular phone number xxx-xxx-
9     6425. This number is a residential telephone subscription. In the four years preceding
10    1/30/2020 (the date Sholes's original Complaint was filed), GoSmith sent Sholes at least 160
11    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
12    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
13    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
14    text messages without instituting procedures that meet the minimum standards required for
15    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Sholes seeks an
16    amount not less than $240,000 for at least 160 knowing and willful violations of 47 U.S.C. §
17    227(b), and an amount not less than $240,000 for at least 160 knowing and willful violations of
18    47 U.S.C. § 227(c). Alternatively, Sholes seeks an amount not less than $80,000 for at least
19    160 negligent violations of 47 U.S.C. § 227(b), and not less than $80,000 for at least 160
20    negligent violations of 47 U.S.C. § 227(c).
21         863.    Shawn Shore personally owns and uses the cellular phone number xxx-xxx-7380.
22    This number is a residential telephone subscription. On 7/9/2003, Shore registered this number
23    on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date Shore's
24    original Complaint was filed), GoSmith sent Shore at least 52 telemarketing text messages at
25    this number. GoSmith knowingly and willfully sent these text messages using an automatic
26    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
27    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
     PLAINTIFFS’ AMENDED COMPLAINT                  - 492 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 493 of 602




1     procedures that meet the minimum standards required for telemarketing in violation of 47
2     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
3     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Shore
4     within a 12-month period after Shore was registered on the National Do Not Call Registry,
5     including but not limited to the period between 4/28/2016 and 4/28/2017. Shore seeks an
6     amount not less than $78,000 for at least 52 knowing and willful violations of 47 U.S.C. §
7     227(b), and an amount not less than $78,000 for at least 52 knowing and willful violations of
8     47 U.S.C. § 227(c). Alternatively, Shore seeks an amount not less than $26,000 for at least 52
9     negligent violations of 47 U.S.C. § 227(b), and not less than $26,000 for at least 52 negligent
10    violations of 47 U.S.C. § 227(c).
11         864.    Debbie Shulda personally owns and uses the cellular phone number xxx-xxx-
12    9061. This number is a residential telephone subscription. In the four years preceding
13    4/27/2020 (the date Shulda's original Complaint was filed), GoSmith sent Shulda at least 187
14    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
15    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
16    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
17    text messages without instituting procedures that meet the minimum standards required for
18    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Shulda seeks an
19    amount not less than $280,500 for at least 187 knowing and willful violations of 47 U.S.C. §
20    227(b), and an amount not less than $280,500 for at least 187 knowing and willful violations of
21    47 U.S.C. § 227(c). Alternatively, Shulda seeks an amount not less than $93,500 for at least
22    187 negligent violations of 47 U.S.C. § 227(b), and not less than $93,500 for at least 187
23    negligent violations of 47 U.S.C. § 227(c).
24         865.    Christopher Siegel personally owns and uses the cellular phone number xxx-xxx-
25    8739. This number is a residential telephone subscription. In the four years preceding
26    4/27/2020 (the date Siegel's original Complaint was filed), GoSmith sent Siegel at least 1,673
27    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
     PLAINTIFFS’ AMENDED COMPLAINT                  - 493 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 494 of 602




1     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
2     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
3     text messages without instituting procedures that meet the minimum standards required for
4     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Siegel seeks an
5     amount not less than $2,509,500 for at least 1,673 knowing and willful violations of 47 U.S.C.
6     § 227(b), and an amount not less than $2,509,500 for at least 1,673 knowing and willful
7     violations of 47 U.S.C. § 227(c). Alternatively, Siegel seeks an amount not less than $836,500
8     for at least 1,673 negligent violations of 47 U.S.C. § 227(b), and not less than $836,500 for at
9     least 1,673 negligent violations of 47 U.S.C. § 227(c).
10         866.    Valentin Siller personally owns and uses the cellular phone number xxx-xxx-
11    2488. This number is a residential telephone subscription. In the four years preceding
12    1/30/2020 (the date Siller's original Complaint was filed), GoSmith sent Siller at least 34
13    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
14    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
16    text messages without instituting procedures that meet the minimum standards required for
17    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Siller seeks an
18    amount not less than $51,000 for at least 34 knowing and willful violations of 47 U.S.C. §
19    227(b), and an amount not less than $51,000 for at least 34 knowing and willful violations of
20    47 U.S.C. § 227(c). Alternatively, Siller seeks an amount not less than $17,000 for at least 34
21    negligent violations of 47 U.S.C. § 227(b), and not less than $17,000 for at least 34 negligent
22    violations of 47 U.S.C. § 227(c).
23         867.    Joshua Simonson personally owns and uses the cellular phone number xxx-xxx-
24    7717. This number is a residential telephone subscription. In the four years preceding
25    4/28/2020 (the date Simonson's original Complaint was filed), GoSmith sent Simonson at least
26    11 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
27    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 494 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 495 of 602




1     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
2     text messages without instituting procedures that meet the minimum standards required for
3     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Simonson seeks
4     an amount not less than $16,500 for at least 11 knowing and willful violations of 47 U.S.C. §
5     227(b), and an amount not less than $16,500 for at least 11 knowing and willful violations of
6     47 U.S.C. § 227(c). Alternatively, Simonson seeks an amount not less than $5,500 for at least
7     11 negligent violations of 47 U.S.C. § 227(b), and not less than $5,500 for at least 11 negligent
8     violations of 47 U.S.C. § 227(c).
9          868.    Max Sisson personally owns and uses the cellular phone number xxx-xxx-1629.
10    This number is a residential telephone subscription and is Sisson's only phone number. It is his
11    personal cell phone, which he uses for all personal calls, and which he gives to family and
12    friends. He carries it with him and charges it on his nightstand every night. It is on a
13    personal/family plan with his cellphone service provider. In the four years preceding 1/30/2020
14    (the date Sisson's original Complaint was filed), GoSmith sent Sisson at least 2 telemarketing
15    text messages and/or phone calls at this number. Upon information and belief, the actual
16    number of text messages sent and phone calls made is much higher. GoSmith knowingly and
17    willfully sent these text messages and/or phone calls using an automatic telephone dialing
18    system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
19    knowingly and willfully sent these text messages and/or phone calls without instituting
20    procedures that meet the minimum standards required for telemarketing in violation of 47
21    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Sisson seeks an amount not less than $3,000 for at
22    least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
23    $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
24    Sisson seeks an amount not less than $1,000 for at least 2 negligent violations of 47 U.S.C. §
25    227(b), and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(c).
26         869.    Ben Skelton personally owns and uses the cellular phone number xxx-xxx-3509.
27    This number is a residential telephone subscription and is on a personal plan with his cellphone
     PLAINTIFFS’ AMENDED COMPLAINT                   - 495 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 496 of 602




1     service provider. In the four years preceding 1/30/2020 (the date Skelton's original Complaint
2     was filed), GoSmith sent Skelton at least 8 telemarketing text messages at this number.
3     GoSmith knowingly and willfully sent these text messages using an automatic telephone
4     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
5     GoSmith knowingly and willfully sent these text messages without instituting procedures that
6     meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
7     47 C.F.R. § 64.1200(d). Skelton seeks an amount not less than $12,000 for at least 8 knowing
8     and willful violations of 47 U.S.C. § 227(b), and an amount not less than $12,000 for at least 8
9     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Skelton seeks an amount
10    not less than $4,000 for at least 8 negligent violations of 47 U.S.C. § 227(b), and not less than
11    $4,000 for at least 8 negligent violations of 47 U.S.C. § 227(c).
12         870.    Daniel Skinner personally owns and uses the cellular phone number xxx-xxx-
13    8616. This number is a residential telephone subscription and is Skinner's only phone number.
14    It is his personal cell phone, which he uses for all personal calls, and which he gives to family
15    and friends. He carries it with him and charges it on his nightstand every night. It is on a
16    personal/family plan with his cellphone service provider. In the four years preceding 4/22/2020
17    (the date Skinner's original Complaint was filed), GoSmith sent Skinner at least 390
18    telemarketing text messages and phone calls at this number. The calls and texts started out
19    heavy, arriving on a daily basis and then tapered off at the end. GoSmith knowingly and
20    willfully sent these text messages using an automatic telephone dialing system in violation of
21    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
22    sent these text messages without instituting procedures that meet the minimum standards
23    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
24    Skinner seeks an amount not less than $585,000 for at least 390 knowing and willful violations
25    of 47 U.S.C. § 227(b), and an amount not less than $585,000 for at least 390 knowing and
26    willful violations of 47 U.S.C. § 227(c). Alternatively, Skinner seeks an amount not less than
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 496 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 497 of 602




1     $195,000 for at least 390 negligent violations of 47 U.S.C. § 227(b), and not less than
2     $195,000 for at least 390 negligent violations of 47 U.S.C. § 227(c).
3          871.    Shane Skyler personally owns and uses the cellular phone number xxx-xxx-0843.
4     This number is a residential telephone subscription, but Skyler uses this for his business line
5     only. In the four years preceding 4/28/2020 (the date Skyler's original Complaint was filed),
6     GoSmith sent Skyler at least 6 telemarketing text messages at this number. GoSmith
7     knowingly and willfully sent these text messages using an automatic telephone dialing system
8     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
9     knowingly and willfully sent these text messages without instituting procedures that meet the
10    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
11    § 64.1200(d). Skyler seeks an amount not less than $9,000 for at least 6 knowing and willful
12    violations of 47 U.S.C. § 227(b). Alternatively, Skyler seeks an amount not less than $3,000
13    for at least 6 negligent violations of 47 U.S.C. § 227(b).
14         872.    Julie Skymba personally owns and uses the cellular phone number xxx-xxx-5759.
15    This number is a residential telephone subscription. On 1/13/2006, Skymba registered this
16    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
17    Skymba's original Complaint was filed), GoSmith sent Skymba at least 5 telemarketing text
18    messages at this number. GoSmith knowingly and willfully sent these text messages using an
19    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
20    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
21    procedures that meet the minimum standards required for telemarketing in violation of 47
22    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
23    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Skymba
24    within a 12-month period after Skymba was registered on the National Do Not Call Registry,
25    including but not limited to the period between 6/7/2017 and 7/10/2017. Skymba seeks an
26    amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. § 227(b),
27    and an amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 497 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 498 of 602




1     227(c). Alternatively, Skymba seeks an amount not less than $2,500 for at least 5 negligent
2     violations of 47 U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent violations of
3     47 U.S.C. § 227(c).
4          873.    Claude Slate personally owns and uses the cellular phone number xxx-xxx-0263.
5     This number is a residential telephone subscription. On 8/29/2019, Slate registered this number
6     on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date Slate's
7     original Complaint was filed), GoSmith sent Slate at least 22 telemarketing text messages at
8     this number. GoSmith knowingly and willfully sent these text messages using an automatic
9     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
10    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
11    procedures that meet the minimum standards required for telemarketing in violation of 47
12    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
13    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Slate
14    within a 12-month period after Slate was registered on the National Do Not Call Registry,
15    including but not limited to the period between 8/29/2019 and 1/30/2020. Slate seeks an
16    amount not less than $33,000 for at least 22 knowing and willful violations of 47 U.S.C. §
17    227(b), and an amount not less than $33,000 for at least 22 knowing and willful violations of
18    47 U.S.C. § 227(c). Alternatively, Slate seeks an amount not less than $11,000 for at least 22
19    negligent violations of 47 U.S.C. § 227(b), and not less than $11,000 for at least 22 negligent
20    violations of 47 U.S.C. § 227(c).
21         874.    Phil Slezak personally owns and uses the cellular phone number xxx-xxx-4844.
22    This number is a residential telephone subscription, but Slezak uses it for business only. On
23    12/15/2004, Slezak registered this number on the National Do Not Call Registry. In the four
24    years preceding 1/30/2020 (the date Slezak's original Complaint was filed), GoSmith sent
25    Slezak at least 144 telemarketing text messages at this number, which Slezak received from
26    Defendants at least daily. Upon information and belief, the actual number of violations is much
27    higher. GoSmith knowingly and willfully sent these text messages using an automatic
     PLAINTIFFS’ AMENDED COMPLAINT                  - 498 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 499 of 602




1     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
2     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
3     procedures that meet the minimum standards required for telemarketing in violation of 47
4     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
5     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Slezak
6     within a 12-month period after Slezak was registered on the National Do Not Call Registry,
7     including but not limited to the period between 5/3/2017 and 5/3/2018. Slezak seeks an amount
8     not less than $216,000 for at least 144 knowing and willful violations of 47 U.S.C. § 227(b).
9     Alternatively, Slezak seeks an amount not less than $72,000 for at least 144 negligent
10    violations of 47 U.S.C. § 227(b).
11         875.    Michelle Slocum personally owns and uses the cellular phone number xxx-xxx-
12    9945. This number is a business cellular phone. In the four years preceding 1/30/2020 (the date
13    Slocum's original Complaint was filed), GoSmith sent Slocum at least 9 telemarketing text
14    messages at this number. GoSmith knowingly and willfully sent these text messages using an
15    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
16    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Slocum seeks an amount not less than $13,500 for
19    at least 9 knowing and willful violations of 47 U.S.C. § 227(b). Alternatively, Slocum seeks an
20    amount not less than $4,500 for at least 9 negligent violations of 47 U.S.C. § 227(b).
21         876.    David Smalt personally owns and uses the cellular phone number xxx-xxx-7013.
22    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
23    date Smalt's original Complaint was filed), GoSmith sent Smalt at least 54 telemarketing text
24    messages at this number. GoSmith knowingly and willfully sent these text messages using an
25    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
26    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
27    procedures that meet the minimum standards required for telemarketing in violation of 47
     PLAINTIFFS’ AMENDED COMPLAINT                 - 499 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 500 of 602




1     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Smalt seeks an amount not less than $81,000 for
2     at least 54 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
3     $81,000 for at least 54 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
4     Smalt seeks an amount not less than $27,000 for at least 54 negligent violations of 47 U.S.C. §
5     227(b), and not less than $27,000 for at least 54 negligent violations of 47 U.S.C. § 227(c).
6          877.    Corey Smiley personally owns and uses the cellular phone number xxx-xxx-3171.
7     This number is a residential telephone subscription and is Smiley's only phone number. It is his
8     personal cell phone, which he uses for all personal calls, and which he gives to family and
9     friends. He carries it with him and charges it on his nightstand every night. It is on a
10    personal/family plan with his cellphone service provider. In the four years preceding 4/27/2020
11    (the date Smiley's original Complaint was filed), GoSmith sent Smiley at least 77
12    telemarketing text messages and calls at this number, at least once or twice a day in the
13    beginning, which tapered off eventually. GoSmith knowingly and willfully sent these text
14    messages and calls using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
16    text messages and calls without instituting procedures that meet the minimum standards
17    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
18    Smiley seeks an amount not less than $115,500 for at least 77 knowing and willful violations
19    of 47 U.S.C. § 227(b), and an amount not less than $115,500 for at least 77 knowing and
20    willful violations of 47 U.S.C. § 227(c). Alternatively, Smiley seeks an amount not less than
21    $38,500 for at least 77 negligent violations of 47 U.S.C. § 227(b), and not less than $38,500 for
22    at least 77 negligent violations of 47 U.S.C. § 227(c).
23         878.    Jeremy Smith personally owns and uses the cellular phone number xxx-xxx-6158.
24    This number is a residential telephone subscription and is Smith's only phone number. It is his
25    personal cell phone, which he uses for all personal calls, and which he gives to family and
26    friends. He carries it with him and charges it in his house every night. It is on a personal/family
27    plan with his cellphone service provider. In the four years preceding 4/21/2020 (the date
     PLAINTIFFS’ AMENDED COMPLAINT                   - 500 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 501 of 602




1     Smith's original Complaint was filed), GoSmith sent Smith at least 27 telemarketing text
2     messages at this number. GoSmith knowingly and willfully sent these text messages using an
3     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
4     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
5     procedures that meet the minimum standards required for telemarketing in violation of 47
6     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Smith seeks an amount not less than $40,500 for
7     at least 27 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
8     $40,500 for at least 27 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
9     Smith seeks an amount not less than $13,500 for at least 27 negligent violations of 47 U.S.C. §
10    227(b), and not less than $13,500 for at least 27 negligent violations of 47 U.S.C. § 227(c).
11         879.    Billy Smith personally owns and uses the cellular phone number xxx-xxx-9878.
12    This number is a residential telephone subscription. On 8/23/2005, Smith registered this
13    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
14    Smith's original Complaint was filed), GoSmith sent Smith at least 12 telemarketing text
15    messages and calls at this number. Smith asked GoSmith to stop multiple times, but the texts
16    and calls got more frequent. GoSmith knowingly and willfully sent these text messages using
17    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
18    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
19    instituting procedures that meet the minimum standards required for telemarketing in violation
20    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
21    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
22    Smith within a 12-month period after Smith was registered on the National Do Not Call
23    Registry, including but not limited to the period between 4/22/2016 and 4/22/2017. Smith
24    seeks an amount not less than $18,000 for at least 12 knowing and willful violations of 47
25    U.S.C. § 227(b), and an amount not less than $18,000 for at least 12 knowing and willful
26    violations of 47 U.S.C. § 227(c). Alternatively, Smith seeks an amount not less than $6,000 for
27    at least 12 negligent violations of 47 U.S.C. § 227(b), and not less than $6,000 for at least 12
     PLAINTIFFS’ AMENDED COMPLAINT                  - 501 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 502 of 602




1     negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Smith at least 12 commercial
2     text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
3     number of telephone solicitations in violation of RCW § 80.36.390, for which Smith seeks an
4     amount not less than $6,000, attorney’s fees, injunctive relief, and treble damages.
5          880.    Josh Sneed personally owns and uses the cellular phone number xxx-xxx-7016.
6     This number is a residential telephone subscription and is Sneed's only phone number. It is his
7     personal cell phone, which he uses for all personal calls, and which he gives to family and
8     friends. He carries it with him and charges it in his house every night. It is on a personal/family
9     plan with his cellphone service provider. In the four years preceding 4/21/2020 (the date
10    Sneed's original Complaint was filed), GoSmith sent Sneed at least 360 telemarketing text
11    messages at this number, at least 2 texts per day. GoSmith knowingly and willfully sent these
12    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
13    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
14    text messages without instituting procedures that meet the minimum standards required for
15    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Sneed seeks an
16    amount not less than $540,000 for at least 360 knowing and willful violations of 47 U.S.C. §
17    227(b), and an amount not less than $540,000 for at least 360 knowing and willful violations of
18    47 U.S.C. § 227(c). Alternatively, Sneed seeks an amount not less than $180,000 for at least
19    360 negligent violations of 47 U.S.C. § 227(b), and not less than $180,000 for at least 360
20    negligent violations of 47 U.S.C. § 227(c).
21         881.    Allen Soule personally owns and uses the cellular phone number xxx-xxx-5158.
22    This number is a residential telephone subscription and is Soule's personal cell phone. In the
23    four years preceding 4/28/2020 (the date Soule's original Complaint was filed), GoSmith sent
24    Soule at least 43 telemarketing text messages and calls at this number. GoSmith called Soule
25    several times a day, but he only answered about 10 times. The final time Soule answered, he
26    told them he wasn't interested and blocked their numbers. GoSmith knowingly and willfully
27    sent these text messages and made these calls using an automatic telephone dialing system in
     PLAINTIFFS’ AMENDED COMPLAINT                  - 502 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 503 of 602




1     violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly
2     and willfully sent these text messages and calls without instituting procedures that meet the
3     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
4     § 64.1200(d). Soule seeks an amount not less than $64,500 for at least 43 knowing and willful
5     violations of 47 U.S.C. § 227(b), and an amount not less than $64,500 for at least 43 knowing
6     and willful violations of 47 U.S.C. § 227(c). Alternatively, Soule seeks an amount not less than
7     $21,500 for at least 43 negligent violations of 47 U.S.C. § 227(b), and not less than $21,500 for
8     at least 43 negligent violations of 47 U.S.C. § 227(c).
9          882.    Natahsya Spears personally owns and uses the cellular phone number xxx-xxx-
10    5227. This number is a residential telephone subscription and is Spears's only phone number. It
11    is her personal cell phone, which she uses for all personal calls, and which she gives to family
12    and friends. She carries it with her and charges it in her room every night. It is on a
13    personal/family plan with her cellphone service provider. In the four years preceding 1/30/2020
14    (the date Spears's original Complaint was filed), GoSmith sent Spears at least 56 telemarketing
15    text messages at this number, at a rate of about 4 per week. GoSmith knowingly and willfully
16    sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
17    § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
18    text messages without instituting procedures that meet the minimum standards required for
19    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Spears seeks an
20    amount not less than $84,000 for at least 56 knowing and willful violations of 47 U.S.C. §
21    227(b), and an amount not less than $84,000 for at least 56 knowing and willful violations of
22    47 U.S.C. § 227(c). Alternatively, Spears seeks an amount not less than $28,000 for at least 56
23    negligent violations of 47 U.S.C. § 227(b), and not less than $28,000 for at least 56 negligent
24    violations of 47 U.S.C. § 227(c).
25         883.    Michael Spencer personally owns and uses the cellular phone number xxx-xxx-
26    0961. This number is a residential telephone subscription. On 8/26/2008, Spencer registered
27    this number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the
     PLAINTIFFS’ AMENDED COMPLAINT                   - 503 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 504 of 602




1     date Spencer's original Complaint was filed), GoSmith sent Spencer at least 2 telemarketing
2     text messages at this number. GoSmith knowingly and willfully sent these text messages using
3     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
4     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
5     instituting procedures that meet the minimum standards required for telemarketing in violation
6     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
7     47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
8     Spencer within a 12-month period after Spencer was registered on the National Do Not Call
9     Registry, including but not limited to the period between 5/28/2017 and 6/29/2017. Spencer
10    seeks an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C.
11    § 227(b), and an amount not less than $3,000 for at least 2 knowing and willful violations of 47
12    U.S.C. § 227(c). Alternatively, Spencer seeks an amount not less than $1,000 for at least 2
13    negligent violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent
14    violations of 47 U.S.C. § 227(c).
15         884.    Edward Spiegelberg personally owns and uses the cellular phone number xxx-
16    xxx-7135. This number is a residential telephone subscription and is Spiegelberg's only phone
17    number. It is her personal cell phone, which she uses for all personal calls, and which she gives
18    to family and friends. She carries it with her and charges it in her room every night. It is on a
19    personal/family plan with her cellphone service provider. In the four years preceding 4/28/2020
20    (the date Spiegelberg's original Complaint was filed), GoSmith sent Spiegelberg at least 148
21    telemarketing text messages at this number. At first, it was 1-2 texts a day for many months. It
22    then became more random. However, Defendants are STILL texting Speigelberg through
23    Porch. Defendants knowingly and willfully sent these text messages and calls using an
24    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
25    § 64.1200(a)(7). Defendants knowingly and willfully sent these text messages without
26    instituting procedures that meet the minimum standards required for telemarketing in violation
27    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Spiegelberg seeks an amount not less than
     PLAINTIFFS’ AMENDED COMPLAINT                   - 504 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 505 of 602




1     $222,000 for at least 148 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
2     not less than $222,000 for at least 148 knowing and willful violations of 47 U.S.C. § 227(c).
3     Alternatively, Spiegelberg seeks an amount not less than $74,000 for at least 148 negligent
4     violations of 47 U.S.C. § 227(b), and not less than $74,000 for at least 148 negligent violations
5     of 47 U.S.C. § 227(c).
6          885.    Raymond Spinell personally owns and uses the cellular phone number xxx-xxx-
7     9395. This number is a residential telephone subscription and is Spinell's only phone number.
8     It is his personal cell phone, which he uses for all personal calls, and which he gives to family
9     and friends. He carries it with him and charges it in his room every night. It is on a
10    personal/family plan with his cellphone service provider. In the four years preceding 1/30/2020
11    (the date Spinell's original Complaint was filed), GoSmith sent Spinell at least 68
12    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
13    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
14    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
15    text messages without instituting procedures that meet the minimum standards required for
16    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Spinell seeks an
17    amount not less than $102,000 for at least 68 knowing and willful violations of 47 U.S.C. §
18    227(b), and an amount not less than $102,000 for at least 68 knowing and willful violations of
19    47 U.S.C. § 227(c). Alternatively, Spinell seeks an amount not less than $34,000 for at least 68
20    negligent violations of 47 U.S.C. § 227(b), and not less than $34,000 for at least 68 negligent
21    violations of 47 U.S.C. § 227(c).
22         886.    Jonathan Spry personally owns and uses the cellular phone number xxx-xxx-
23    8206. This number is a residential telephone subscription and is Spry's only phone number. It
24    is his personal cell phone, which he uses for all personal calls, and which he gives to family
25    and friends. He carries it with him and charges it in his room every night. It is on a
26    personal/family plan with his cellphone service provider. On 3/4/2009, Spry registered this
27    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
     PLAINTIFFS’ AMENDED COMPLAINT                  - 505 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 506 of 602




1     Spry's original Complaint was filed), GoSmith sent Spry at least 12 telemarketing text
2     messages at this number. GoSmith knowingly and willfully sent these text messages using an
3     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
4     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
5     procedures that meet the minimum standards required for telemarketing in violation of 47
6     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
7     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Spry
8     within a 12-month period after Spry was registered on the National Do Not Call Registry,
9     including but not limited to the period between 4/23/2017 and 4/23/2018. Spry seeks an
10    amount not less than $18,000 for at least 12 knowing and willful violations of 47 U.S.C. §
11    227(b), and an amount not less than $18,000 for at least 12 knowing and willful violations of
12    47 U.S.C. § 227(c). Alternatively, Spry seeks an amount not less than $6,000 for at least 12
13    negligent violations of 47 U.S.C. § 227(b), and not less than $6,000 for at least 12 negligent
14    violations of 47 U.S.C. § 227(c).
15         887.    Nick Squires personally owns and uses the cellular phone number xxx-xxx-9362.
16    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
17    date Squires's original Complaint was filed), GoSmith sent Squires at least 133 telemarketing
18    text messages at this number. GoSmith knowingly and willfully sent these text messages using
19    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
20    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
21    instituting procedures that meet the minimum standards required for telemarketing in violation
22    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Squires seeks an amount not less than
23    $199,500 for at least 133 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
24    not less than $199,500 for at least 133 knowing and willful violations of 47 U.S.C. § 227(c).
25    Alternatively, Squires seeks an amount not less than $66,500 for at least 133 negligent
26    violations of 47 U.S.C. § 227(b), and not less than $66,500 for at least 133 negligent violations
27    of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                 - 506 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 507 of 602




1          888.    Lynda Stack personally owns and uses the cellular phone number xxx-xxx-3936.
2     This number is a residential telephone subscription. In the four years preceding 4/21/2020 (the
3     date Stack's original Complaint was filed), GoSmith sent Stack at least 4 telemarketing text
4     messages at this number. GoSmith knowingly and willfully sent these text messages using an
5     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
6     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
7     procedures that meet the minimum standards required for telemarketing in violation of 47
8     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Stack seeks an amount not less than $6,000 for at
9     least 4 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
10    $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Stack
11    seeks an amount not less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(b),
12    and not less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(c).
13         889.    Micah Stafford personally owns and uses the cellular phone number xxx-xxx-
14    9423. This number is a residential telephone subscription. In the four years preceding
15    1/30/2020 (the date Stafford's original Complaint was filed), GoSmith sent Stafford at least 103
16    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
17    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
18    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
19    text messages without instituting procedures that meet the minimum standards required for
20    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Stafford seeks an
21    amount not less than $154,500 for at least 103 knowing and willful violations of 47 U.S.C. §
22    227(b), and an amount not less than $154,500 for at least 103 knowing and willful violations of
23    47 U.S.C. § 227(c). Alternatively, Stafford seeks an amount not less than $51,500 for at least
24    103 negligent violations of 47 U.S.C. § 227(b), and not less than $51,500 for at least 103
25    negligent violations of 47 U.S.C. § 227(c).
26         890.    Jeanette Stanley personally owns and uses the cellular phone number xxx-xxx-
27    1655. This number is a residential telephone subscription. In the four years preceding
     PLAINTIFFS’ AMENDED COMPLAINT                  - 507 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 508 of 602




1     1/30/2020 (the date Stanley's original Complaint was filed), GoSmith sent Stanley at least 9
2     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
3     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
4     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
5     text messages without instituting procedures that meet the minimum standards required for
6     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Stanley seeks an
7     amount not less than $13,500 for at least 9 knowing and willful violations of 47 U.S.C. §
8     227(b), and an amount not less than $13,500 for at least 9 knowing and willful violations of 47
9     U.S.C. § 227(c). Alternatively, Stanley seeks an amount not less than $4,500 for at least 9
10    negligent violations of 47 U.S.C. § 227(b), and not less than $4,500 for at least 9 negligent
11    violations of 47 U.S.C. § 227(c).
12         891.    Nick Stanley personally owns and uses the cellular phone number xxx-xxx-8490.
13    This number is a residential telephone subscription and is Stanley's only phone number. It is
14    his personal cell phone, which he uses for all personal calls, and which he gives to family and
15    friends. He carries it with him and charges it in his room every night. It is on a personal/family
16    plan with his cellphone service provider. In the four years preceding 4/22/2020 (the date
17    Stanley's original Complaint was filed), GoSmith sent Stanley at least 104 telemarketing text
18    messages and calls at this number. Stanley noticed that GoSmith was spoofing local numbers
19    in order to trick him into answering or returning their calls. If he missed a call, he would try to
20    call them back, only to speak to someone who had no idea what he was talking about and was
21    not affiliated with GoSmith at all. His own number was spoofed, and he ended up in a
22    conversation with multiple people whose numbers GoSmith had used to call and text each
23    other on behalf of GoSmith, but who really were innocent victims of phone number identity
24    theft. GoSmith knowingly and willfully sent these text messages and calls using an automatic
25    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
26    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and calls without
27    instituting procedures that meet the minimum standards required for telemarketing in violation
     PLAINTIFFS’ AMENDED COMPLAINT                   - 508 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 509 of 602




1     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Stanley seeks an amount not less than
2     $156,000 for at least 104 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
3     not less than $156,000 for at least 104 knowing and willful violations of 47 U.S.C. § 227(c).
4     Alternatively, Stanley seeks an amount not less than $52,000 for at least 104 negligent
5     violations of 47 U.S.C. § 227(b), and not less than $52,000 for at least 104 negligent violations
6     of 47 U.S.C. § 227(c). Finally, GoSmith sent Stanley at least 104 commercial text messages in
7     violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
8     telephone solicitations in violation of RCW § 80.36.390, for which Stanley seeks an amount
9     not less than $52,000, attorney’s fees, injunctive relief, and treble damages.
10         892.    Brandon Starkes personally owns and uses the cellular phone number xxx-xxx-
11    7852. This number is a residential telephone subscription that Starkes uses for both business
12    and personal use. In the four years preceding 1/30/2020 (the date Starkes's original Complaint
13    was filed), GoSmith sent Starkes at least 343 telemarketing text messages at this number, on
14    occasion messaging Starkes 4-5 per day, using a new number to contact Starkes each time.
15    GoSmith knowingly and willfully sent these text messages using an automatic telephone
16    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
17    GoSmith knowingly and willfully sent these text messages without instituting procedures that
18    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
19    47 C.F.R. § 64.1200(d). Starkes seeks an amount not less than $514,500 for at least 343
20    knowing and willful violations of 47 U.S.C. § 227(b). Alternatively, Starkes seeks an amount
21    not less than $171,500 for at least 343 negligent violations of 47 U.S.C. § 227(b).
22         893.    LaShanette Starks personally owns and uses the cellular phone number xxx-xxx-
23    3471. This number is a residential telephone subscription. In the four years preceding
24    4/28/2020 (the date Starks's original Complaint was filed), GoSmith sent Starks at least 7
25    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
26    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
27    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                  - 509 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 510 of 602




1     text messages without instituting procedures that meet the minimum standards required for
2     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Starks seeks an
3     amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
4     227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
5     U.S.C. § 227(c). Alternatively, Starks seeks an amount not less than $3,500 for at least 7
6     negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
7     violations of 47 U.S.C. § 227(c).
8          894.    Nathan Steele personally owns and uses the cellular phone number xxx-xxx-2811.
9     This number is a residential telephone subscription and is Steele's only phone number. It is his
10    personal cell phone, which he uses for all personal calls, and which he gives to family and
11    friends. He carries it with him and charges it in his room every night. It is on a personal/family
12    plan with his cellphone service provider. On 3/6/2018, Steele registered this number on the
13    National Do Not Call Registry. In the four years preceding 1/30/2020 (the date Steele's original
14    Complaint was filed), GoSmith sent Steele at least 9 telemarketing text messages at this
15    number. GoSmith knowingly and willfully sent these text messages using an automatic
16    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
17    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
18    procedures that meet the minimum standards required for telemarketing in violation of 47
19    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
20    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Steele
21    within a 12-month period after Steele was registered on the National Do Not Call Registry,
22    including but not limited to the period between 3/6/2018 and 3/6/2019. Steele seeks an amount
23    not less than $13,500 for at least 9 knowing and willful violations of 47 U.S.C. § 227(b), and
24    an amount not less than $13,500 for at least 9 knowing and willful violations of 47 U.S.C. §
25    227(c). Alternatively, Steele seeks an amount not less than $4,500 for at least 9 negligent
26    violations of 47 U.S.C. § 227(b), and not less than $4,500 for at least 9 negligent violations of
27    47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 510 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 511 of 602




1          895.    Peter Steffen personally owns and uses the cellular phone number xxx-xxx-0781.
2     This number is a residential telephone subscription and is Steffen's only phone number. It is his
3     personal cell phone, which he uses for all personal calls, and which he gives to family and
4     friends. He carries it with him and charges it in his room every night. It is on a personal/family
5     plan with his cellphone service provider. In the four years preceding 1/30/2020 (the date
6     Steffen's original Complaint was filed), GoSmith sent Steffen at least 34 telemarketing text
7     messages at this number. GoSmith knowingly and willfully sent these text messages using an
8     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
9     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
10    procedures that meet the minimum standards required for telemarketing in violation of 47
11    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Steffen seeks an amount not less than $51,000 for
12    at least 34 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
13    $51,000 for at least 34 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
14    Steffen seeks an amount not less than $17,000 for at least 34 negligent violations of 47 U.S.C.
15    § 227(b), and not less than $17,000 for at least 34 negligent violations of 47 U.S.C. § 227(c).
16         896.    Dan Stephenson personally owns and uses the cellular phone number xxx-xxx-
17    5102. This number is a residential telephone subscription. In the four years preceding
18    4/28/2020 (the date Stephenson's original Complaint was filed), GoSmith sent Stephenson at
19    least 87 telemarketing text messages at this number. GoSmith knowingly and willfully sent
20    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
21    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
22    text messages without instituting procedures that meet the minimum standards required for
23    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Stephenson seeks
24    an amount not less than $130,500 for at least 87 knowing and willful violations of 47 U.S.C. §
25    227(b), and an amount not less than $130,500 for at least 87 knowing and willful violations of
26    47 U.S.C. § 227(c). Alternatively, Stephenson seeks an amount not less than $43,500 for at
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 511 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 512 of 602




1     least 87 negligent violations of 47 U.S.C. § 227(b), and not less than $43,500 for at least 87
2     negligent violations of 47 U.S.C. § 227(c).
3          897.    John Sterling personally owns and uses the cellular phone number xxx-xxx-7247.
4     This number is a residential telephone subscription and is Sterling's only phone number. It is
5     his personal cell phone, which he uses for all personal calls, and which he gives to family and
6     friends. He carries it with him and charges it in his room every night. It is on a personal/family
7     plan with his cellphone service provider. On 3/5/2009, Sterling registered this number on the
8     National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Sterling's
9     original Complaint was filed), GoSmith sent Sterling at least 29 telemarketing text messages at
10    this number. GoSmith knowingly and willfully sent these text messages using an automatic
11    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
12    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
13    procedures that meet the minimum standards required for telemarketing in violation of 47
14    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
15    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Sterling
16    within a 12-month period after Sterling was registered on the National Do Not Call Registry,
17    including but not limited to the period between 4/22/2016 and 4/22/2017. Sterling seeks an
18    amount not less than $43,500 for at least 29 knowing and willful violations of 47 U.S.C. §
19    227(b), and an amount not less than $43,500 for at least 29 knowing and willful violations of
20    47 U.S.C. § 227(c). Alternatively, Sterling seeks an amount not less than $14,500 for at least
21    29 negligent violations of 47 U.S.C. § 227(b), and not less than $14,500 for at least 29
22    negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Sterling at least 29
23    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
24    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
25    Sterling seeks an amount not less than $14,500, attorney’s fees, injunctive relief, and treble
26    damages.
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 512 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 513 of 602




1          898.    Yaakov Stern personally owns and uses the cellular phone number xxx-xxx-0013.
2     This number is a residential telephone subscription and is Stern's only phone number. It is his
3     personal cell phone, which he uses for all personal calls, and which he gives to family and
4     friends. He carries it with him and charges it in his room every night. It is on a personal/family
5     plan with his cellphone service provider. In the four years preceding 1/30/2020 (the date
6     Stern's original Complaint was filed), GoSmith sent Stern at least 10 telemarketing text
7     messages at this number. GoSmith knowingly and willfully sent these text messages using an
8     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
9     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
10    procedures that meet the minimum standards required for telemarketing in violation of 47
11    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Stern seeks an amount not less than $15,000 for at
12    least 10 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
13    $15,000 for at least 10 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
14    Stern seeks an amount not less than $5,000 for at least 10 negligent violations of 47 U.S.C. §
15    227(b), and not less than $5,000 for at least 10 negligent violations of 47 U.S.C. § 227(c).
16         899.    Justin Stewart personally owns and uses the cellular phone number xxx-xxx-6912.
17    This number is a residential telephone subscription. In the four years preceding 4/27/2020 (the
18    date Stewart's original Complaint was filed), GoSmith sent Stewart at least 2 telemarketing text
19    messages at this number. GoSmith knowingly and willfully sent these text messages using an
20    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
21    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
22    procedures that meet the minimum standards required for telemarketing in violation of 47
23    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Stewart seeks an amount not less than $3,000 for
24    at least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
25    $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
26    Stewart seeks an amount not less than $1,000 for at least 2 negligent violations of 47 U.S.C. §
27    227(b), and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 513 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 514 of 602




1     Finally, GoSmith sent Stewart at least 2 commercial text messages in violation of RCW §§
2     19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
3     violation of RCW § 80.36.390, for which Stewart seeks an amount not less than $1,000,
4     attorney’s fees, injunctive relief, and treble damages.
5          900.    Christopher Stipanich personally owns and uses the cellular phone number xxx-
6     xxx-8607. This number is a residential telephone subscription. In the four years preceding
7     1/30/2020 (the date Stipanich's original Complaint was filed), GoSmith sent Stipanich at least
8     2,549 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
9     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
10    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
11    text messages without instituting procedures that meet the minimum standards required for
12    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Stipanich seeks
13    an amount not less than $3,823,500 for at least 2,549 knowing and willful violations of 47
14    U.S.C. § 227(b), and an amount not less than $3,823,500 for at least 2,549 knowing and willful
15    violations of 47 U.S.C. § 227(c). Alternatively, Stipanich seeks an amount not less than
16    $1,274,500 for at least 2,549 negligent violations of 47 U.S.C. § 227(b), and not less than
17    $1,274,500 for at least 2,549 negligent violations of 47 U.S.C. § 227(c).
18         901.    Lonnie Stockton personally owns and uses the cellular phone number xxx-xxx-
19    2014. This number is a residential telephone subscription. In the four years preceding
20    4/22/2020 (the date Stockton's original Complaint was filed), GoSmith sent Stockton at least
21    50 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
22    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
23    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
24    text messages without instituting procedures that meet the minimum standards required for
25    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Stockton seeks an
26    amount not less than $75,000 for at least 50 knowing and willful violations of 47 U.S.C. §
27    227(b), and an amount not less than $75,000 for at least 50 knowing and willful violations of
     PLAINTIFFS’ AMENDED COMPLAINT                  - 514 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 515 of 602




1     47 U.S.C. § 227(c). Alternatively, Stockton seeks an amount not less than $25,000 for at least
2     50 negligent violations of 47 U.S.C. § 227(b), and not less than $25,000 for at least 50
3     negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Stockton at least 50
4     commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
5     undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
6     Stockton seeks an amount not less than $25,000, attorney’s fees, injunctive relief, and treble
7     damages.
8          902.    Mike Strodtman personally owns and uses the cellular phone number xxx-xxx-
9     4229. This number is a residential telephone subscription and is Strodtman's only phone
10    number. It is his personal cell phone, which he uses for all personal calls, and which he gives to
11    family and friends. He carries it with him and charges it in his room every night. It is on a
12    personal/family plan with his cellphone service provider. On 8/14/2005, Strodtman registered
13    this number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the
14    date Strodtman's original Complaint was filed), GoSmith sent Strodtman at least 9
15    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
16    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
17    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
18    text messages without instituting procedures that meet the minimum standards required for
19    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
20    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
21    least 2 text messages to Strodtman within a 12-month period after Strodtman was registered on
22    the National Do Not Call Registry, including but not limited to the period between 5/25/2017
23    and 7/24/2017. Strodtman seeks an amount not less than $13,500 for at least 9 knowing and
24    willful violations of 47 U.S.C. § 227(b), and an amount not less than $13,500 for at least 9
25    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Strodtman seeks an
26    amount not less than $4,500 for at least 9 negligent violations of 47 U.S.C. § 227(b), and not
27    less than $4,500 for at least 9 negligent violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 515 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 516 of 602




1          903.    Robb Strommen personally owns and uses the cellular phone number xxx-xxx-
2     9009. This number is a residential telephone subscription and is Strommen's only phone
3     number. It is his personal cell phone, which he uses for all personal calls, and which he gives to
4     family and friends. He carries it with him and charges it in his room every night. It is on a
5     personal/family plan with his cellphone service provider. In the four years preceding 4/22/2020
6     (the date Strommen's original Complaint was filed), GoSmith sent Strommen at least 2
7     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
8     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
9     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
10    text messages without instituting procedures that meet the minimum standards required for
11    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Strommen seeks
12    an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
13    227(b), and an amount not less than $3,000 for at least 2 knowing and willful violations of 47
14    U.S.C. § 227(c). Alternatively, Strommen seeks an amount not less than $1,000 for at least 2
15    negligent violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent
16    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Strommen at least 2 commercial text
17    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
18    number of telephone solicitations in violation of RCW § 80.36.390, for which Strommen seeks
19    an amount not less than $1,000, attorney’s fees, injunctive relief, and treble damages.
20         904.    Dan Stubbs personally owns and uses the cellular phone number xxx-xxx-0232.
21    This number is a residential telephone subscription and is Stubbs's only phone number. It is his
22    personal cell phone, which he uses for all personal calls, and which he gives to family and
23    friends. He carries it with him and charges it in his room every night. It is on a personal/family
24    plan with his cellphone service provider. On 7/1/2007, Stubbs registered this number on the
25    National Do Not Call Registry. In the four years preceding 1/30/2020 (the date Stubbs's
26    original Complaint was filed), GoSmith sent Stubbs at least 31 telemarketing text messages at
27    this number. GoSmith knowingly and willfully sent these text messages using an automatic
     PLAINTIFFS’ AMENDED COMPLAINT                  - 516 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 517 of 602




1     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
2     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
3     procedures that meet the minimum standards required for telemarketing in violation of 47
4     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
5     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Stubbs
6     within a 12-month period after Stubbs was registered on the National Do Not Call Registry,
7     including but not limited to the period between 5/29/2017 and 9/14/2017. Stubbs seeks an
8     amount not less than $46,500 for at least 31 knowing and willful violations of 47 U.S.C. §
9     227(b), and an amount not less than $46,500 for at least 31 knowing and willful violations of
10    47 U.S.C. § 227(c). Alternatively, Stubbs seeks an amount not less than $15,500 for at least 31
11    negligent violations of 47 U.S.C. § 227(b), and not less than $15,500 for at least 31 negligent
12    violations of 47 U.S.C. § 227(c).
13         905.    Thomas Stumborg personally owns and uses the cellular phone number xxx-xxx-
14    5601. This number is a residential telephone subscription. On 9/9/2005, Stumborg registered
15    this number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the
16    date Stumborg's original Complaint was filed), GoSmith sent Stumborg at least 9 telemarketing
17    text messages at this number. GoSmith knowingly and willfully sent these text messages using
18    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
19    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
20    instituting procedures that meet the minimum standards required for telemarketing in violation
21    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
22    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
23    Stumborg within a 12-month period after Stumborg was registered on the National Do Not Call
24    Registry, including but not limited to the period between 5/25/2017 and 5/25/2018. Stumborg
25    seeks an amount not less than $13,500 for at least 9 knowing and willful violations of 47
26    U.S.C. § 227(b), and an amount not less than $13,500 for at least 9 knowing and willful
27    violations of 47 U.S.C. § 227(c). Alternatively, Stumborg seeks an amount not less than $4,500
     PLAINTIFFS’ AMENDED COMPLAINT                 - 517 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 518 of 602




1     for at least 9 negligent violations of 47 U.S.C. § 227(b), and not less than $4,500 for at least 9
2     negligent violations of 47 U.S.C. § 227(c).
3          906.    Raymond Sullivan personally owns and uses the cellular phone number xxx-xxx-
4     3150. This number is a residential telephone subscription. On 10/10/2003, Sullivan registered
5     this number on the National Do Not Call Registry. In the four years preceding 4/21/2020 (the
6     date Sullivan's original Complaint was filed), GoSmith sent Sullivan at least 152 telemarketing
7     text messages at this number. GoSmith knowingly and willfully sent these text messages using
8     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
9     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
10    instituting procedures that meet the minimum standards required for telemarketing in violation
11    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
12    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
13    Sullivan within a 12-month period after Sullivan was registered on the National Do Not Call
14    Registry, including but not limited to the period between 4/21/2016 and 4/21/2017. Sullivan
15    seeks an amount not less than $228,000 for at least 152 knowing and willful violations of 47
16    U.S.C. § 227(b), and an amount not less than $228,000 for at least 152 knowing and willful
17    violations of 47 U.S.C. § 227(c). Alternatively, Sullivan seeks an amount not less than $76,000
18    for at least 152 negligent violations of 47 U.S.C. § 227(b), and not less than $76,000 for at least
19    152 negligent violations of 47 U.S.C. § 227(c).
20         907.    Brian Sullivan personally owns and uses the cellular phone number xxx-xxx-
21    3053. This number is a residential telephone subscription. On 10/3/2009, Sullivan registered
22    this number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the
23    date Sullivan's original Complaint was filed), GoSmith sent Sullivan at least 5 telemarketing
24    text messages at this number. GoSmith knowingly and willfully sent these text messages using
25    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
26    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
27    instituting procedures that meet the minimum standards required for telemarketing in violation
     PLAINTIFFS’ AMENDED COMPLAINT                  - 518 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 519 of 602




1     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
2     47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to
3     Sullivan within a 12-month period after Sullivan was registered on the National Do Not Call
4     Registry, including but not limited to the period between 7/10/2017 and 7/10/2018. Sullivan
5     seeks an amount not less than $7,500 for at least 5 knowing and willful violations of 47 U.S.C.
6     § 227(b), and an amount not less than $7,500 for at least 5 knowing and willful violations of 47
7     U.S.C. § 227(c). Alternatively, Sullivan seeks an amount not less than $2,500 for at least 5
8     negligent violations of 47 U.S.C. § 227(b), and not less than $2,500 for at least 5 negligent
9     violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Sullivan at least 5 commercial text
10    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
11    number of telephone solicitations in violation of RCW § 80.36.390, for which Sullivan seeks
12    an amount not less than $2,500, attorney’s fees, injunctive relief, and treble damages.
13         908.    Dan Sundstrom personally owns and uses the cellular phone number xxx-xxx-
14    2300. This number is a residential telephone subscription. In the four years preceding
15    4/22/2020 (the date Sundstrom's original Complaint was filed), GoSmith sent Sundstrom at
16    least 21 telemarketing text messages at this number. GoSmith knowingly and willfully sent
17    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
18    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
19    text messages without instituting procedures that meet the minimum standards required for
20    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Sundstrom seeks
21    an amount not less than $31,500 for at least 21 knowing and willful violations of 47 U.S.C. §
22    227(b), and an amount not less than $31,500 for at least 21 knowing and willful violations of
23    47 U.S.C. § 227(c). Alternatively, Sundstrom seeks an amount not less than $10,500 for at least
24    21 negligent violations of 47 U.S.C. § 227(b), and not less than $10,500 for at least 21
25    negligent violations of 47 U.S.C. § 227(c).
26         909.    Chris Sutton personally owns and uses the cellular phone number xxx-xxx-0770.
27    This number is a residential telephone subscription. On 5/19/2009, Sutton registered this
     PLAINTIFFS’ AMENDED COMPLAINT                  - 519 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 520 of 602




1     number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
2     Sutton's original Complaint was filed), GoSmith sent Sutton at least 9 telemarketing text
3     messages and calls at this number. Sutton received approximately four texts per week from
4     GoSmith over the course of several weeks. He requested, then demanded, that they stop
5     sending him texts almost every time. Finally, he threatened to turn them in to the proper
6     authorities and call a lawyer. After two or three more calls where he repeated his threat,
7     GoSmith's texts and calls finally stopped. GoSmith knowingly and willfully sent these text
8     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
9     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
10    text messages without instituting procedures that meet the minimum standards required for
11    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
12    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
13    least 2 text messages to Sutton within a 12-month period after Sutton was registered on the
14    National Do Not Call Registry, including but not limited to the period between 2/17/2017 and
15    2/17/2018. Sutton seeks an amount not less than $13,500 for at least 9 knowing and willful
16    violations of 47 U.S.C. § 227(b), and an amount not less than $13,500 for at least 9 knowing
17    and willful violations of 47 U.S.C. § 227(c). Alternatively, Sutton seeks an amount not less
18    than $4,500 for at least 9 negligent violations of 47 U.S.C. § 227(b), and not less than $4,500
19    for at least 9 negligent violations of 47 U.S.C. § 227(c).
20         910.    John Suver personally owns and uses the cellular phone number xxx-xxx-1129.
21    This number is a residential telephone subscription and is Suver's only phone number. It is his
22    personal cell phone, which he uses for all personal calls, and which he gives to family and
23    friends. He carries it with him and charges it in his room every night. It is on a personal/family
24    plan with his cellphone service provider. In the four years preceding 4/22/2020 (the date
25    Suver's original Complaint was filed), GoSmith sent Suver at least 6 telemarketing text
26    messages at this number. GoSmith knowingly and willfully sent these text messages using an
27    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 520 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 521 of 602




1     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
2     procedures that meet the minimum standards required for telemarketing in violation of 47
3     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Suver seeks an amount not less than $9,000 for at
4     least 6 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
5     $9,000 for at least 6 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Suver
6     seeks an amount not less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(b),
7     and not less than $3,000 for at least 6 negligent violations of 47 U.S.C. § 227(c). Finally,
8     GoSmith sent Suver at least 6 commercial text messages in violation of RCW §§ 19.190.060,
9     19.86.090, 80.36.400, and an undetermined number of telephone solicitations in violation of
10    RCW § 80.36.390, for which Suver seeks an amount not less than $3,000, attorney’s fees,
11    injunctive relief, and treble damages.
12         911.    Curtis Sveen personally owns and uses the cellular phone number xxx-xxx-9324.
13    This number is a residential telephone subscription and is Sveen's only phone number. It is his
14    personal cell phone, which he uses for all personal calls, and which he gives to family and
15    friends. He carries it with him and charges it in his room every night. It is on a personal/family
16    plan with his cellphone service provider. On 11/10/2017, Sveen registered this number on the
17    National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Sveen's original
18    Complaint was filed), GoSmith sent Sveen at least 21 telemarketing text messages at this
19    number. GoSmith knowingly and willfully sent these text messages using an automatic
20    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
21    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
22    procedures that meet the minimum standards required for telemarketing in violation of 47
23    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
24    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Sveen
25    within a 12-month period after Sveen was registered on the National Do Not Call Registry,
26    including but not limited to the period between 11/10/2017 and 11/10/2018. Sveen seeks an
27    amount not less than $31,500 for at least 21 knowing and willful violations of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 521 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 522 of 602




1     227(b), and an amount not less than $31,500 for at least 21 knowing and willful violations of
2     47 U.S.C. § 227(c). Alternatively, Sveen seeks an amount not less than $10,500 for at least 21
3     negligent violations of 47 U.S.C. § 227(b), and not less than $10,500 for at least 21 negligent
4     violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Sveen at least 21 commercial text
5     messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
6     number of telephone solicitations in violation of RCW § 80.36.390, for which Sveen seeks an
7     amount not less than $10,500, attorney’s fees, injunctive relief, and treble damages.
8          912.    Shelley Sykes personally owns and uses the cellular phone number xxx-xxx-3068.
9     This number is a residential telephone subscription. On 8/22/2003, Sykes registered this
10    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
11    Sykes's original Complaint was filed), GoSmith sent Sykes at least 58 telemarketing text
12    messages at this number. GoSmith knowingly and willfully sent these text messages using an
13    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
14    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
15    procedures that meet the minimum standards required for telemarketing in violation of 47
16    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
17    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Sykes
18    within a 12-month period after Sykes was registered on the National Do Not Call Registry,
19    including but not limited to the period between 10/1/2016 and 7/18/2017. Sykes seeks an
20    amount not less than $87,000 for at least 58 knowing and willful violations of 47 U.S.C. §
21    227(b), and an amount not less than $87,000 for at least 58 knowing and willful violations of
22    47 U.S.C. § 227(c). Alternatively, Sykes seeks an amount not less than $29,000 for at least 58
23    negligent violations of 47 U.S.C. § 227(b), and not less than $29,000 for at least 58 negligent
24    violations of 47 U.S.C. § 227(c).
25         913.    Rodney Syms personally owns and uses the cellular phone number xxx-xxx-1892.
26    This number is a residential telephone subscription. On 7/26/2006, Syms registered this
27    number on the National Do Not Call Registry. In the four years preceding 4/27/2020 (the date
     PLAINTIFFS’ AMENDED COMPLAINT                 - 522 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 523 of 602




1     Syms's original Complaint was filed), GoSmith sent Syms at least 26 telemarketing text
2     messages at this number. GoSmith knowingly and willfully sent these text messages using an
3     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
4     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
5     procedures that meet the minimum standards required for telemarketing in violation of 47
6     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
7     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Syms
8     within a 12-month period after Syms was registered on the National Do Not Call Registry,
9     including but not limited to the period between 4/27/2016 and 4/27/2017. Syms seeks an
10    amount not less than $39,000 for at least 26 knowing and willful violations of 47 U.S.C. §
11    227(b), and an amount not less than $39,000 for at least 26 knowing and willful violations of
12    47 U.S.C. § 227(c). Alternatively, Syms seeks an amount not less than $13,000 for at least 26
13    negligent violations of 47 U.S.C. § 227(b), and not less than $13,000 for at least 26 negligent
14    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Syms at least 26 commercial text
15    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
16    number of telephone solicitations in violation of RCW § 80.36.390, for which Syms seeks an
17    amount not less than $13,000, attorney’s fees, injunctive relief, and treble damages.
18         914.    Igor Sysun personally owns and uses the cellular phone number xxx-xxx-8122.
19    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
20    date Sysun's original Complaint was filed), GoSmith sent Sysun at least 15 telemarketing text
21    messages at this number. GoSmith knowingly and willfully sent these text messages using an
22    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
23    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
24    procedures that meet the minimum standards required for telemarketing in violation of 47
25    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Sysun seeks an amount not less than $22,500 for
26    at least 15 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
27    $22,500 for at least 15 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
     PLAINTIFFS’ AMENDED COMPLAINT                 - 523 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 524 of 602




1     Sysun seeks an amount not less than $7,500 for at least 15 negligent violations of 47 U.S.C. §
2     227(b), and not less than $7,500 for at least 15 negligent violations of 47 U.S.C. § 227(c).
3     Finally, GoSmith sent Sysun at least 15 commercial text messages in violation of RCW §§
4     19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
5     violation of RCW § 80.36.390, for which Sysun seeks an amount not less than $7,500,
6     attorney’s fees, injunctive relief, and treble damages.
7          915.    John Zachary (Zack) Talmage personally owns and uses the cellular phone
8     number xxx-xxx-4286. This number is a residential telephone subscription and is Talmage's
9     only phone number. It is his personal cell phone, which he uses for all personal calls, and
10    which he gives to family and friends. He carries it with him and charges it in his room every
11    night. It is on a personal/family plan with his cellphone service provider. In the four years
12    preceding 1/30/2020 (the date Talmage's original Complaint was filed), GoSmith sent Talmage
13    at least 80 telemarketing text messages at this number. GoSmith knowingly and willfully sent
14    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
15    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
16    text messages without instituting procedures that meet the minimum standards required for
17    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Talmage seeks an
18    amount not less than $120,000 for at least 80 knowing and willful violations of 47 U.S.C. §
19    227(b), and an amount not less than $120,000 for at least 80 knowing and willful violations of
20    47 U.S.C. § 227(c). Alternatively, Talmage seeks an amount not less than $40,000 for at least
21    80 negligent violations of 47 U.S.C. § 227(b), and not less than $40,000 for at least 80
22    negligent violations of 47 U.S.C. § 227(c).
23         916.    Ann Taylor personally owns and uses the cellular phone number xxx-xxx-4733.
24    This number is a residential telephone subscription and is Taylor's only phone number. It is her
25    personal cell phone, which she uses for all personal calls, and which she gives to family and
26    friends. She carries it with her and charges it in her room every night. It is on a personal/family
27    plan with her cellphone service provider. She also uses it in her freelance work as a stained
     PLAINTIFFS’ AMENDED COMPLAINT                  - 524 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 525 of 602




1     lead glass artist. On 12/15/2004, Taylor registered this number on the National Do Not Call
2     Registry. In the four years preceding 4/21/2020 (the date Taylor's original Complaint was
3     filed), GoSmith sent Taylor's personal cell phone at least 7 telemarketing text messages and
4     calls, offering her unrelated and irrelevant construction and contractor "leads" for purchase.
5     GoSmith knowingly and willfully sent these text messages and calls using an automatic
6     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
7     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and calls without
8     instituting procedures that meet the minimum standards required for telemarketing in violation
9     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
10    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages and
11    calls to Taylor within a 12-month period after Taylor was registered on the National Do Not
12    Call Registry, including but not limited to the period between 10/2/2016 and 8/12/2017. Taylor
13    seeks an amount not less than $10,500 for at least 7 knowing and willful violations of 47
14    U.S.C. § 227(b), and an amount not less than $10,500 for at least 7 knowing and willful
15    violations of 47 U.S.C. § 227(c). Alternatively, Taylor seeks an amount not less than $3,500
16    for at least 7 negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7
17    negligent violations of 47 U.S.C. § 227(c).
18         917.    Lori Taylor personally owns and uses the cellular phone number xxx-xxx-5672.
19    This number is a residential telephone subscription and is Taylor's only phone number. It is her
20    personal cell phone, which she uses for all personal calls, and which she gives to family and
21    friends. She carries it with her and charges it in her room every night. It is on a personal/family
22    plan with her cellphone service provider. In the four years preceding 1/30/2020 (the date
23    Taylor's original Complaint was filed), GoSmith sent Taylor at least 42 telemarketing text
24    messages at this number. GoSmith knowingly and willfully sent these text messages using an
25    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
26    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
27    procedures that meet the minimum standards required for telemarketing in violation of 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 525 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 526 of 602




1     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Taylor seeks an amount not less than $63,000 for
2     at least 42 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
3     $63,000 for at least 42 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
4     Taylor seeks an amount not less than $21,000 for at least 42 negligent violations of 47 U.S.C. §
5     227(b), and not less than $21,000 for at least 42 negligent violations of 47 U.S.C. § 227(c).
6          918.    Norman Taylor personally owns and uses the cellular phone number xxx-xxx-
7     9434. This number is a residential telephone subscription and is Taylor's only phone number. It
8     is his personal cell phone, which he uses for all personal calls, and which he gives to family
9     and friends. He carries it with him and charges it in his room on his nightstand every night. It is
10    on a personal/family plan with his cellphone service provider. In the four years preceding
11    4/22/2020 (the date Taylor's original Complaint was filed), GoSmith sent Taylor at least 3,346
12    telemarketing text messages and phone calls at this number. When the calls and texts first
13    started, Taylor was getting multiple messages and calls each day from GoSmith on his personal
14    cell phone. He finally blocked each number as it came up on his phone. A few times, desperate
15    for the calls and messages to stop, Taylor selected the "get more information" option, trying to
16    reach someone who would take him off GoSmith's list, but the texts and messages only
17    increased in frequency. Most of the "leads" were for geographical areas some 200+ miles
18    away. GoSmith knowingly and willfully sent these text messages and calls using an automatic
19    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
20    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and calls without
21    instituting procedures that meet the minimum standards required for telemarketing in violation
22    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Taylor seeks an amount not less than
23    $5,019,000 for at least 3,346 knowing and willful violations of 47 U.S.C. § 227(b), and an
24    amount not less than $5,019,000 for at least 3,346 knowing and willful violations of 47 U.S.C.
25    § 227(c). Alternatively, Taylor seeks an amount not less than $1,673,000 for at least 3,346
26    negligent violations of 47 U.S.C. § 227(b), and not less than $1,673,000 for at least 3,346
27    negligent violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 526 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 527 of 602




1          919.    Grant Taylor personally owns and uses the cellular phone number xxx-xxx-5222.
2     This number is a residential telephone subscription and is Taylor's only phone number. It is his
3     personal cell phone, which he uses for all personal calls, and which he gives to family and
4     friends. He carries it with him and charges it in his room on his nightstand every night. It is on
5     a personal/family plan with his cellphone service provider. On 3/23/2010, Taylor registered
6     this number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the
7     date Taylor's original Complaint was filed), Defendants sent Taylor at least 560 telemarketing
8     text messages and calls at this number. The calls, texts, and emails were extremely disruptive.
9     For several months, Taylor received multiple texts a day or week. When Porch acquired
10    GoSmith, the harassment continued, but through Porch's platform. Even as recently as
11    11/6/2020, Taylor was receiving unsolicited calls and an email from Porch.com at his personal
12    cell phone number, in spite of this lawsuit he filed. Defendants knowingly and willfully sent
13    text messages and calls to Taylor using an automatic telephone dialing system in violation of
14    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). Defendants knowingly and
15    willfully sent these text messages without instituting procedures that meet the minimum
16    standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
17    64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), Defendants
18    knowingly and willfully sent at least 2 text messages or calls to Taylor within a 12-month
19    period after Taylor was registered on the National Do Not Call Registry, including but not
20    limited to the period between 4/22/2016 and 4/22/2017 and the period between 11/6/2019 and
21    11/6/2020. Taylor seeks an amount not less than $840,000 for at least 560 knowing and willful
22    violations of 47 U.S.C. § 227(b), and an amount not less than $840,000 for at least 560
23    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Taylor seeks an amount
24    not less than $280,000 for at least 560 negligent violations of 47 U.S.C. § 227(b), and not less
25    than $280,000 for at least 560 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith
26    sent Taylor at least 560 commercial text messages in violation of RCW §§ 19.190.060,
27    19.86.090, 80.36.400, and an undetermined number of telephone solicitations in violation of
     PLAINTIFFS’ AMENDED COMPLAINT                  - 527 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 528 of 602




1     RCW § 80.36.390, for which Taylor seeks an amount not less than $280,000, attorney’s fees,
2     injunctive relief, and treble damages.
3          920.    Chris Taylor personally owns and uses the cellular phone number xxx-xxx-6712.
4     This number is a residential telephone subscription and is Taylor's only phone number. It is his
5     personal cell phone, which he uses for all personal calls, and which he gives to family and
6     friends. He carries it with him and charges it in his room on his nightstand every night. It is on
7     a personal/family plan with his cellphone service provider. In the four years preceding
8     4/22/2020 (the date Taylor's original Complaint was filed), GoSmith sent Taylor at least 60
9     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
10    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
11    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
12    text messages without instituting procedures that meet the minimum standards required for
13    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Taylor seeks an
14    amount not less than $90,000 for at least 60 knowing and willful violations of 47 U.S.C. §
15    227(b), and an amount not less than $90,000 for at least 60 knowing and willful violations of
16    47 U.S.C. § 227(c). Alternatively, Taylor seeks an amount not less than $30,000 for at least 60
17    negligent violations of 47 U.S.C. § 227(b), and not less than $30,000 for at least 60 negligent
18    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Taylor at least 60 commercial text
19    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
20    number of telephone solicitations in violation of RCW § 80.36.390, for which Taylor seeks an
21    amount not less than $30,000, attorney’s fees, injunctive relief, and treble damages.
22         921.    Ryan Teini personally owns and uses the cellular phone number xxx-xxx-3775.
23    This number is a residential telephone subscription. In the four years preceding 4/24/2020 (the
24    date Teini's original Complaint was filed), GoSmith sent Teini at least 29 telemarketing text
25    messages at this number. GoSmith knowingly and willfully sent these text messages using an
26    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
27    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
     PLAINTIFFS’ AMENDED COMPLAINT                  - 528 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 529 of 602




1     procedures that meet the minimum standards required for telemarketing in violation of 47
2     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Teini seeks an amount not less than $43,500 for at
3     least 29 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
4     $43,500 for at least 29 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
5     Teini seeks an amount not less than $14,500 for at least 29 negligent violations of 47 U.S.C. §
6     227(b), and not less than $14,500 for at least 29 negligent violations of 47 U.S.C. § 227(c).
7          922.    Joshua Tenney personally owns and uses the cellular phone number xxx-xxx-
8     8347. This number is a residential telephone subscription and is Tenney's only phone number.
9     It is his personal cell phone, which he uses for all personal calls, and which he gives to family
10    and friends. He carries it with him and charges it in his room on his nightstand every night. It is
11    on a family plan under his wife's name with their cellphone service provider. They do not have
12    a landline in their residence. In the four years preceding 1/30/2020 (the date Tenney's original
13    Complaint was filed), GoSmith sent Tenney at least 504 telemarketing text messages and calls
14    at this number, sometimes 3-4 times a day. GoSmith knowingly and willfully sent these text
15    messages and calls using an automatic telephone dialing system in violation of 47 U.S.C. §
16    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
17    text messages and calls without instituting procedures that meet the minimum standards
18    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
19    Tenney seeks an amount not less than $756,000 for at least 504 knowing and willful violations
20    of 47 U.S.C. § 227(b), and an amount not less than $756,000 for at least 504 knowing and
21    willful violations of 47 U.S.C. § 227(c). Alternatively, Tenney seeks an amount not less than
22    $252,000 for at least 504 negligent violations of 47 U.S.C. § 227(b), and not less than
23    $252,000 for at least 504 negligent violations of 47 U.S.C. § 227(c).
24         923.    Aleksandar Tesanovic personally owns and uses the cellular phone number xxx-
25    xxx-0174. This number is a residential telephone subscription, and this is Tesanovic's personal
26    cell phone number, which he uses for all his personal calls, having a separate, dedicated
27    business line for each of his previous home-based businesses. On 8/17/2011, Tesanovic
     PLAINTIFFS’ AMENDED COMPLAINT                  - 529 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 530 of 602




1     registered this number on the National Do Not Call Registry. In the four years preceding
2     4/21/2020 (the date Tesanovic's original Complaint was filed), GoSmith sent Tesanovic well
3     over 100 telemarketing text messages and calls at this number. He saved many of the
4     messages, which have dates ranging from to April 11, 2017 to January 6, 2018, when GoSmith
5     sent him 3 messages in a single day. Tesanovic states that it "felt like I belonged to a special
6     circle of hell." GoSmith also texted and called his business number, ending in -6633, so
7     Tesanovic also has an unknown number of ATDS claims for the business line under 47 U.S.C.
8     § 227(b). GoSmith knowingly and willfully sent these text messages and calls using an
9     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
10    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and calls without
11    instituting procedures that meet the minimum standards required for telemarketing in violation
12    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
13    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages and/or
14    calls to Tesanovic within a 12-month period after Tesanovic was registered on the National Do
15    Not Call Registry, including but not limited to the period between 4/21/2016 and 4/21/2017.
16    Tesanovic seeks an amount not less than $150,000 for at least 100 knowing and willful
17    violations of 47 U.S.C. § 227(b), and an amount not less than $150,000 for at least 100
18    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Tesanovic seeks an
19    amount not less than $50,000 for at least 100 negligent violations of 47 U.S.C. § 227(b), and
20    not less than $50,000 for at least 100 negligent violations of 47 U.S.C. § 227(c).
21         924.    Todd Thaw personally owns and uses the cellular phone number xxx-xxx-7452.
22    This number is a residential telephone subscription and this is Thaw's personal cell phone
23    number, which he uses for all his personal calls, having a separate, dedicated business line for
24    his home-based businesses. On 1/18/2015, Thaw registered this number on the National Do
25    Not Call Registry. In the four years preceding 4/27/2020 (the date Thaw's original Complaint
26    was filed), GoSmith sent Thaw at least 33 telemarketing text messages at this number.
27    GoSmith knowingly and willfully sent these text messages using an automatic telephone
     PLAINTIFFS’ AMENDED COMPLAINT                  - 530 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 531 of 602




1     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
2     GoSmith knowingly and willfully sent these text messages without instituting procedures that
3     meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
4     47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c),
5     GoSmith knowingly and willfully sent at least 2 text messages to Thaw within a 12-month
6     period after Thaw was registered on the National Do Not Call Registry, including but not
7     limited to the period between 6/24/2016 and 6/24/2017. Thaw seeks an amount not less than
8     $49,500 for at least 33 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
9     not less than $49,500 for at least 33 knowing and willful violations of 47 U.S.C. § 227(c).
10    Alternatively, Thaw seeks an amount not less than $16,500 for at least 33 negligent violations
11    of 47 U.S.C. § 227(b), and not less than $16,500 for at least 33 negligent violations of 47
12    U.S.C. § 227(c).
13         925.    Bill Thompson personally owns and uses the cellular phone number xxx-xxx-
14    1248. This number is a residential telephone subscription. On 11/16/2007, Thompson
15    registered this number on the National Do Not Call Registry. In the four years preceding
16    4/21/2020 (the date Thompson's original Complaint was filed), GoSmith sent Thompson at
17    least 4 telemarketing text messages at this number. GoSmith knowingly and willfully sent
18    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
19    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
20    text messages without instituting procedures that meet the minimum standards required for
21    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
22    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
23    least 2 text messages to Thompson within a 12-month period after Thompson was registered on
24    the National Do Not Call Registry, including but not limited to the period between 8/28/2017
25    and 8/28/2018. Thompson seeks an amount not less than $6,000 for at least 4 knowing and
26    willful violations of 47 U.S.C. § 227(b), and an amount not less than $6,000 for at least 4
27    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Thompson seeks an
     PLAINTIFFS’ AMENDED COMPLAINT                 - 531 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 532 of 602




1     amount not less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(b), and not
2     less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(c).
3          926.    Brandon Thompson personally owns and uses the cellular phone number xxx-
4     xxx-8211. This number is a residential telephone subscription. In the four years preceding
5     4/28/2020 (the date Thompson's original Complaint was filed), GoSmith sent Thompson at
6     least 38 telemarketing text messages at this number. GoSmith knowingly and willfully sent
7     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Thompson seeks
11    an amount not less than $57,000 for at least 38 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $57,000 for at least 38 knowing and willful violations of
13    47 U.S.C. § 227(c). Alternatively, Thompson seeks an amount not less than $19,000 for at least
14    38 negligent violations of 47 U.S.C. § 227(b), and not less than $19,000 for at least 38
15    negligent violations of 47 U.S.C. § 227(c).
16         927.    Jack Thompson personally owns and uses the cellular phone number xxx-xxx-
17    8115. This number is a residential telephone subscription and is Thompson's only phone
18    number. It is his personal cell phone, which he uses for all personal calls, and which he gives to
19    family and friends. He carries it with him and charges it in his room on his nightstand every
20    night. However, he has a business plan through Verizon Wireless for his phone service. On
21    2/21/2008, Thompson registered this number on the National Do Not Call Registry. In the four
22    years preceding 4/22/2020 (the date Thompson's original Complaint was filed), GoSmith sent
23    Thompson at least 8 telemarketing text messages at this number. GoSmith knowingly and
24    willfully sent these text messages using an automatic telephone dialing system in violation of
25    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
26    sent these text messages without instituting procedures that meet the minimum standards
27    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
     PLAINTIFFS’ AMENDED COMPLAINT                  - 532 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 533 of 602




1     in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
2     willfully sent at least 2 text messages to Thompson within a 12-month period after Thompson
3     was registered on the National Do Not Call Registry, including but not limited to the period
4     between 2/15/2017 and 2/15/2018. Thompson seeks an amount not less than $12,000 for at
5     least 8 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
6     $12,000 for at least 8 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
7     Thompson seeks an amount not less than $4,000 for at least 8 negligent violations of 47 U.S.C.
8     § 227(b), and not less than $4,000 for at least 8 negligent violations of 47 U.S.C. § 227(c).
9     Finally, GoSmith sent Thompson at least 8 commercial text messages in violation of RCW §§
10    19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
11    violation of RCW § 80.36.390, for which Thompson seeks an amount not less than $4,000,
12    attorney’s fees, injunctive relief, and treble damages.
13         928.    Konan Thornblade personally owns and uses the cellular phone number xxx-xxx-
14    7626. This number is a residential telephone subscription. In the four years preceding
15    4/27/2020 (the date Thornblade's original Complaint was filed), GoSmith sent Thornblade at
16    least 9 telemarketing text messages at this number. GoSmith knowingly and willfully sent
17    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
18    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
19    text messages without instituting procedures that meet the minimum standards required for
20    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Thornblade seeks
21    an amount not less than $13,500 for at least 9 knowing and willful violations of 47 U.S.C. §
22    227(b), and an amount not less than $13,500 for at least 9 knowing and willful violations of 47
23    U.S.C. § 227(c). Alternatively, Thornblade seeks an amount not less than $4,500 for at least 9
24    negligent violations of 47 U.S.C. § 227(b), and not less than $4,500 for at least 9 negligent
25    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Thornblade at least 9 commercial text
26    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 533 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 534 of 602




1     number of telephone solicitations in violation of RCW § 80.36.390, for which Thornblade
2     seeks an amount not less than $4,500, attorney’s fees, injunctive relief, and treble damages.
3          929.    Michael Tietje personally owns and uses the cellular phone number xxx-xxx-
4     2380. This number is a residential telephone subscription. In the four years preceding
5     1/30/2020 (the date Tietje's original Complaint was filed), GoSmith sent Tietje at least 150
6     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
7     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Tietje seeks an
11    amount not less than $225,000 for at least 150 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $225,000 for at least 150 knowing and willful violations of
13    47 U.S.C. § 227(c). Alternatively, Tietje seeks an amount not less than $75,000 for at least 150
14    negligent violations of 47 U.S.C. § 227(b), and not less than $75,000 for at least 150 negligent
15    violations of 47 U.S.C. § 227(c).
16         930.    Arturo A. Tinajero Nunez personally owns and uses the cellular phone number
17    xxx-xxx-2194. This number is a residential telephone subscription. In the four years preceding
18    4/27/2020 (the date Tinajero Nunez's original Complaint was filed), GoSmith sent Tinajero
19    Nunez at least 14 telemarketing text messages at this number. GoSmith knowingly and
20    willfully sent these text messages using an automatic telephone dialing system in violation of
21    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
22    sent these text messages without instituting procedures that meet the minimum standards
23    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
24    Tinajero Nunez seeks an amount not less than $21,000 for at least 14 knowing and willful
25    violations of 47 U.S.C. § 227(b), and an amount not less than $21,000 for at least 14 knowing
26    and willful violations of 47 U.S.C. § 227(c). Alternatively, Tinajero Nunez seeks an amount
27    not less than $7,000 for at least 14 negligent violations of 47 U.S.C. § 227(b), and not less than
     PLAINTIFFS’ AMENDED COMPLAINT                  - 534 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 535 of 602




1     $7,000 for at least 14 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent
2     Tinajero Nunez at least 14 commercial text messages in violation of RCW §§ 19.190.060,
3     19.86.090, 80.36.400, and an undetermined number of telephone solicitations in violation of
4     RCW § 80.36.390, for which Tinajero Nunez seeks an amount not less than $7,000, attorney’s
5     fees, injunctive relief, and treble damages.
6          931.    Jacob Tingle personally owns and uses the cellular phone number xxx-xxx-3734.
7     This number is a residential telephone subscription and is Tingle's only phone number. It is his
8     personal cell phone, which he uses for all personal calls, and which he gives to family and
9     friends. He carries it with him and charges it in his room on his nightstand every night. It is on
10    an individual/family plan with his cellphone service provider. In the four years preceding
11    1/30/2020 (the date Tingle's original Complaint was filed), GoSmith sent Tingle at least 78
12    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
13    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
14    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
15    text messages without instituting procedures that meet the minimum standards required for
16    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Tingle seeks an
17    amount not less than $117,000 for at least 78 knowing and willful violations of 47 U.S.C. §
18    227(b), and an amount not less than $117,000 for at least 78 knowing and willful violations of
19    47 U.S.C. § 227(c). Alternatively, Tingle seeks an amount not less than $39,000 for at least 78
20    negligent violations of 47 U.S.C. § 227(b), and not less than $39,000 for at least 78 negligent
21    violations of 47 U.S.C. § 227(c).
22         932.    Oron Tipton personally owns and uses the cellular phone number xxx-xxx-5804.
23    This number is a residential telephone subscription. On 7/3/2009, Tipton registered this
24    number on the National Do Not Call Registry. In the four years preceding 4/28/2020 (the date
25    Tipton's original Complaint was filed), GoSmith sent Tipton at least 2 telemarketing text
26    messages at this number. GoSmith knowingly and willfully sent these text messages using an
27    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
     PLAINTIFFS’ AMENDED COMPLAINT                   - 535 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 536 of 602




1     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
2     procedures that meet the minimum standards required for telemarketing in violation of 47
3     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
4     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Tipton
5     within a 12-month period after Tipton was registered on the National Do Not Call Registry,
6     including but not limited to the period between 2/19/2017 and 6/28/2017. Tipton seeks an
7     amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
8     and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
9     227(c). Alternatively, Tipton seeks an amount not less than $1,000 for at least 2 negligent
10    violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
11    47 U.S.C. § 227(c).
12         933.    John Tompkins II personally owns and uses the cellular phone number xxx-xxx-
13    2629. This number is a residential telephone subscription. In the four years preceding
14    1/30/2020 (the date Tompkins II's original Complaint was filed), GoSmith sent Tompkins II at
15    least 962 telemarketing text messages at this number. GoSmith knowingly and willfully sent
16    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
17    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
18    text messages without instituting procedures that meet the minimum standards required for
19    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Tompkins II
20    seeks an amount not less than $1,443,000 for at least 962 knowing and willful violations of 47
21    U.S.C. § 227(b), and an amount not less than $1,443,000 for at least 962 knowing and willful
22    violations of 47 U.S.C. § 227(c). Alternatively, Tompkins II seeks an amount not less than
23    $481,000 for at least 962 negligent violations of 47 U.S.C. § 227(b), and not less than
24    $481,000 for at least 962 negligent violations of 47 U.S.C. § 227(c).
25         934.    David Torres personally owns and uses the cellular phone number xxx-xxx-4832.
26    This number is a residential telephone subscription and is Torres's only phone number. It is his
27    personal cell phone, which he uses for all personal calls, and which he gives to family and
     PLAINTIFFS’ AMENDED COMPLAINT                  - 536 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 537 of 602




1     friends. He carries it with him and charges it in his room on his nightstand every night. It is on
2     an individual/family plan with his cellphone service provider. On 06/27/2005, Torres registered
3     this number on the National Do Not Call Registry. In the four years preceding 01/30/2020 (the
4     date Torres's original Complaint was filed), GoSmith sent Torres at least 1,045 telemarketing
5     text messages at this number, at the rate of 5-7 times per week, although Torres had been on
6     the Do Not Call Registry for over 10 years before Defendants started contacting him. GoSmith
7     knowingly and willfully sent these text messages using an automatic telephone dialing system
8     in violation of 47 U.S.C. § 227(b)(1)(A)(iii). GoSmith knowingly and willfully sent these text
9     messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
11    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
12    least 2 text messages to Torres within a 12-month period after Torres was registered on the
13    National Do Not Call Registry, including but not limited to the period between 01/30/2016 and
14    01/29/2017. Torres seeks an amount not less than $1,567,500 for at least 1,045 knowing and
15    willful violations of 47 U.S.C. § 227(b), and an amount not less than $1,567,500 for at least
16    1,045 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Torres seeks an
17    amount not less than $522,500 for at least 1,045 negligent violations of 47 U.S.C. § 227(b),
18    and $522,500 for at least 1,045 negligent violations of 47 U.S.C. § 227(c).
19         935.    William Torrey personally owns and uses the cellular phone number xxx-xxx-
20    7434. This number is a residential telephone subscription but is used exclusively for Torrey's
21    work as a luxury interior designer. He has a separate, dedicated landline for personal use. In the
22    four years preceding 1/30/2020 (the date Torrey's original Complaint was filed), GoSmith sent
23    Torrey at least 10 telemarketing text messages at this number. GoSmith knowingly and
24    willfully sent these text messages using an automatic telephone dialing system in violation of
25    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
26    sent these text messages without instituting procedures that meet the minimum standards
27    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 537 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 538 of 602




1     Torrey seeks an amount not less than $15,000 for at least 10 knowing and willful violations of
2     47 U.S.C. § 227(b). Alternatively, Torrey seeks an amount not less than $5,000 for at least 10
3     negligent violations of 47 U.S.C. § 227(b).
4          936.    Mike Towe personally owns and uses the cellular phone number xxx-xxx-0101.
5     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
6     date Towe's original Complaint was filed), GoSmith sent Towe at least 795 telemarketing text
7     messages at this number. GoSmith knowingly and willfully sent these text messages using an
8     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
9     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
10    procedures that meet the minimum standards required for telemarketing in violation of 47
11    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Towe seeks an amount not less than $1,192,500
12    for at least 795 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
13    than $1,192,500 for at least 795 knowing and willful violations of 47 U.S.C. § 227(c).
14    Alternatively, Towe seeks an amount not less than $397,500 for at least 795 negligent
15    violations of 47 U.S.C. § 227(b), and not less than $397,500 for at least 795 negligent
16    violations of 47 U.S.C. § 227(c).
17         937.    Esteban Trevino personally owns and uses the cellular phone number xxx-xxx-
18    9900. This number is a residential telephone subscription and is Trevino's only phone number.
19    It is his personal cell phone, which he uses for all personal calls, and which he gives to family
20    and friends. He carries it with him and charges it in his room on his nightstand every night. It is
21    on an individual/family plan with his cellphone service provider. In the four years preceding
22    4/22/2020 (the date Trevino's original Complaint was filed), GoSmith sent Trevino at least 7
23    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
24    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
25    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
26    text messages without instituting procedures that meet the minimum standards required for
27    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Trevino seeks an
     PLAINTIFFS’ AMENDED COMPLAINT                  - 538 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 539 of 602




1     amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
2     227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
3     U.S.C. § 227(c). Alternatively, Trevino seeks an amount not less than $3,500 for at least 7
4     negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
5     violations of 47 U.S.C. § 227(c).
6          938.    Yannick Truchi personally owns and uses the cellular phone number xxx-xxx-
7     3505. This number is a residential telephone subscription and is Truchi's personal phone line. It
8     is part of a family plan with his cellphone service provider and Truchi uses it for personal calls
9     as well as client calls for his home-based business. On 10/18/2018, Truchi registered this
10    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
11    Truchi's original Complaint was filed), GoSmith sent Truchi at least 105 telemarketing text
12    messages at this number. GoSmith knowingly and willfully sent these text messages using an
13    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
14    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
15    procedures that meet the minimum standards required for telemarketing in violation of 47
16    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
17    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Truchi
18    within a 12-month period after Truchi was registered on the National Do Not Call Registry,
19    including but not limited to the period between 10/18/2018 and 10/18/2019. Truchi seeks an
20    amount not less than $157,500 for at least 105 knowing and willful violations of 47 U.S.C. §
21    227(b), and an amount not less than $157,500 for at least 105 knowing and willful violations of
22    47 U.S.C. § 227(c). Alternatively, Truchi seeks an amount not less than $52,500 for at least
23    105 negligent violations of 47 U.S.C. § 227(b), and not less than $52,500 for at least 105
24    negligent violations of 47 U.S.C. § 227(c).
25         939.    Joann Trussell personally owns and uses the cellular phone number xxx-xxx-
26    6766. This number is a residential telephone subscription. In the four years preceding
27    4/22/2020 (the date Trussell's original Complaint was filed), GoSmith sent Trussell at least 38
     PLAINTIFFS’ AMENDED COMPLAINT                  - 539 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 540 of 602




1     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
2     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
3     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
4     text messages without instituting procedures that meet the minimum standards required for
5     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Trussell seeks an
6     amount not less than $57,000 for at least 38 knowing and willful violations of 47 U.S.C. §
7     227(b), and an amount not less than $57,000 for at least 38 knowing and willful violations of
8     47 U.S.C. § 227(c). Alternatively, Trussell seeks an amount not less than $19,000 for at least
9     38 negligent violations of 47 U.S.C. § 227(b), and not less than $19,000 for at least 38
10    negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Trussell at least 38
11    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
12    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
13    Trussell seeks an amount not less than $19,000, attorney’s fees, injunctive relief, and treble
14    damages.
15         940.    Travis Trusty personally owns and uses the cellular phone number xxx-xxx-9138.
16    This number is a residential telephone subscription and is Trusty's only phone number. It is his
17    personal cell phone, which he uses for all personal calls, and which he gives to family and
18    friends. He carries it with him and charges it in his room on his nightstand every night. It is on
19    an individual/family plan with his cellphone service provider. In the four years preceding
20    4/27/2020 (the date Trusty's original Complaint was filed), GoSmith sent Trusty at least 320
21    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
22    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
23    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
24    text messages without instituting procedures that meet the minimum standards required for
25    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Trusty seeks an
26    amount not less than $480,000 for at least 320 knowing and willful violations of 47 U.S.C. §
27    227(b), and an amount not less than $480,000 for at least 320 knowing and willful violations of
     PLAINTIFFS’ AMENDED COMPLAINT                  - 540 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 541 of 602




1     47 U.S.C. § 227(c). Alternatively, Trusty seeks an amount not less than $160,000 for at least
2     320 negligent violations of 47 U.S.C. § 227(b), and not less than $160,000 for at least 320
3     negligent violations of 47 U.S.C. § 227(c).
4          941.    Ryan Tweed personally owns and uses the cellular phone number xxx-xxx-9445.
5     This number is a residential telephone subscription and is Tweed's only phone number. It is his
6     personal cell phone, which he uses for all personal calls, and which he gives to family and
7     friends. He carries it with him and charges it in his room on his nightstand every night. It is on
8     an individual/family plan with his cellphone service provider. In the four years preceding
9     4/28/2020 (the date Tweed's original Complaint was filed), GoSmith sent Tweed at least 150
10    telemarketing text messages and calls at this number. Tweed tried to unsubscribe and asked
11    GoSmith to take him off its list. After several attempts, GoSmith finally stopped contacting
12    him. GoSmith knowingly and willfully sent these text messages and calls using an automatic
13    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
14    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and calls without
15    instituting procedures that meet the minimum standards required for telemarketing in violation
16    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Tweed seeks an amount not less than
17    $225,000 for at least 150 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
18    not less than $225,000 for at least 150 knowing and willful violations of 47 U.S.C. § 227(c).
19    Alternatively, Tweed seeks an amount not less than $75,000 for at least 150 negligent
20    violations of 47 U.S.C. § 227(b), and not less than $75,000 for at least 150 negligent violations
21    of 47 U.S.C. § 227(c).
22         942.    Brandon Tyler personally owns and uses the cellular phone number xxx-xxx-
23    2146. This number is a residential telephone subscription is Tyler's only phone number. It is
24    his personal cell phone, which he uses for all personal calls, and which he gives to family and
25    friends. He carries it with him and charges it in his room on his nightstand every night. It is on
26    an individual/family plan with his cellphone service provider. On 3/7/2019, Tyler registered
27    this number on the National Do Not Call Registry. In the four years preceding 4/21/2020 (the
     PLAINTIFFS’ AMENDED COMPLAINT                  - 541 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 542 of 602




1     date Tyler's original Complaint was filed), GoSmith sent Tyler at least 46 telemarketing text
2     messages at this number. Tyler felt that the texts were "relentless." GoSmith knowingly and
3     willfully sent these text messages using an automatic telephone dialing system in violation of
4     47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
5     sent these text messages without instituting procedures that meet the minimum standards
6     required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
7     in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
8     willfully sent at least 2 text messages to Tyler within a 12-month period after Tyler was
9     registered on the National Do Not Call Registry, including but not limited to the period
10    between 3/7/2019 and 1/30/2020. Tyler seeks an amount not less than $69,000 for at least 46
11    knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $69,000 for
12    at least 46 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Tyler seeks an
13    amount not less than $23,000 for at least 46 negligent violations of 47 U.S.C. § 227(b), and not
14    less than $23,000 for at least 46 negligent violations of 47 U.S.C. § 227(c).
15         943.    Joseph Tyler personally owns and uses the cellular phone number xxx-xxx-7610.
16    This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
17    date Tyler's original Complaint was filed), GoSmith sent Tyler at least 68 telemarketing text
18    messages at this number. GoSmith knowingly and willfully sent these text messages using an
19    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
20    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
21    procedures that meet the minimum standards required for telemarketing in violation of 47
22    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Tyler seeks an amount not less than $102,000 for
23    at least 68 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
24    $102,000 for at least 68 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
25    Tyler seeks an amount not less than $34,000 for at least 68 negligent violations of 47 U.S.C. §
26    227(b), and not less than $34,000 for at least 68 negligent violations of 47 U.S.C. § 227(c).
27    Finally, GoSmith sent Tyler at least 68 commercial text messages in violation of RCW §§
     PLAINTIFFS’ AMENDED COMPLAINT                  - 542 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 543 of 602




1     19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
2     violation of RCW § 80.36.390, for which Tyler seeks an amount not less than $34,000,
3     attorney’s fees, injunctive relief, and treble damages.
4          944.    Jeff Tyree personally owns and uses the cellular phone number xxx-xxx-8620.
5     This number is a residential telephone subscription but Tyree uses the cell phone for business
6     also. On 10/24/2007, Tyree registered this number on the National Do Not Call Registry. In the
7     four years preceding 4/27/2020 (the date Tyree's original Complaint was filed), GoSmith sent
8     Tyree at least 10 telemarketing text messages at this number. GoSmith knowingly and willfully
9     sent these text messages using an automatic telephone dialing system in violation of 47 U.S.C.
10    § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
11    text messages without instituting procedures that meet the minimum standards required for
12    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
13    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
14    least 2 text messages to Tyree within a 12-month period after Tyree was registered on the
15    National Do Not Call Registry, including but not limited to the period between 4/27/2016 and
16    4/27/2017. Tyree seeks an amount not less than $15,000 for at least 10 knowing and willful
17    violations of 47 U.S.C. § 227(b), and an amount not less than $15,000 for at least 10 knowing
18    and willful violations of 47 U.S.C. § 227(c). Alternatively, Tyree seeks an amount not less than
19    $5,000 for at least 10 negligent violations of 47 U.S.C. § 227(b), and not less than $5,000 for at
20    least 10 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Tyree at least 10
21    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
22    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
23    Tyree seeks an amount not less than $5,000, attorney’s fees, injunctive relief, and treble
24    damages.
25         945.    Jaime Vaca personally owns and uses the cellular phone number xxx-xxx-7332.
26    This number is a residential telephone subscription. On 9/24/2008, Vaca registered this number
27    on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date Vaca's
     PLAINTIFFS’ AMENDED COMPLAINT                  - 543 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 544 of 602




1     original Complaint was filed), GoSmith sent Vaca at least 16 telemarketing text messages at
2     this number. GoSmith knowingly and willfully sent these text messages using an automatic
3     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
4     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
5     procedures that meet the minimum standards required for telemarketing in violation of 47
6     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
7     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Vaca
8     within a 12-month period after Vaca was registered on the National Do Not Call Registry,
9     including but not limited to the period between 6/14/2017 and 9/22/2017. Vaca seeks an
10    amount not less than $24,000 for at least 16 knowing and willful violations of 47 U.S.C. §
11    227(b), and an amount not less than $24,000 for at least 16 knowing and willful violations of
12    47 U.S.C. § 227(c). Alternatively, Vaca seeks an amount not less than $8,000 for at least 16
13    negligent violations of 47 U.S.C. § 227(b), and not less than $8,000 for at least 16 negligent
14    violations of 47 U.S.C. § 227(c).
15         946.    Terrie Vaden personally owns and uses the cellular phone number xxx-xxx-1344.
16    This number is a residential telephone subscription and is Vaden's only phone number. It is
17    Vaden's personal cell phone, which is used for all personal calls, and which is given to family
18    and friends. Vaden carries the phone throughout the day and charges it on a nightstand every
19    night. It is on an individual/family plan with the cellphone service provider. In the four years
20    preceding 4/28/2020 (the date Vaden's original Complaint was filed), GoSmith sent Vaden at
21    least 63 telemarketing text messages and calls at this number. GoSmith knowingly and
22    willfully sent these text messages and calls using an automatic telephone dialing system in
23    violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly
24    and willfully sent these text messages and calls without instituting procedures that meet the
25    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
26    § 64.1200(d). Vaden seeks an amount not less than $94,500 for at least 63 knowing and willful
27    violations of 47 U.S.C. § 227(b), and an amount not less than $94,500 for at least 63 knowing
     PLAINTIFFS’ AMENDED COMPLAINT                  - 544 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 545 of 602




1     and willful violations of 47 U.S.C. § 227(c). Alternatively, Vaden seeks an amount not less
2     than $31,500 for at least 63 negligent violations of 47 U.S.C. § 227(b), and not less than
3     $31,500 for at least 63 negligent violations of 47 U.S.C. § 227(c).
4          947.    Ron Van Tienderen personally owns and uses the cellular phone number xxx-xxx-
5     8554. This number is a residential telephone subscription and is Tienderen's only phone. It is
6     his personal cell phone. In the four years preceding 4/22/2020 (the date Van Tienderen's
7     original Complaint was filed), GoSmith sent Van Tienderen at least 329 telemarketing text
8     messages at this number. GoSmith knowingly and willfully sent these text messages using an
9     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
10    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
11    procedures that meet the minimum standards required for telemarketing in violation of 47
12    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Van Tienderen seeks an amount not less than
13    $493,500 for at least 329 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
14    not less than $493,500 for at least 329 knowing and willful violations of 47 U.S.C. § 227(c).
15    Alternatively, Van Tienderen seeks an amount not less than $164,500 for at least 329 negligent
16    violations of 47 U.S.C. § 227(b), and not less than $164,500 for at least 329 negligent
17    violations of 47 U.S.C. § 227(c).
18         948.    Robert VanderKloot personally owns and uses the cellular phone number xxx-
19    xxx-4428. This number is a residential telephone subscription and is VanderKloot's only phone
20    number. It is VanderKloot's personal cell phone, which is used for all personal calls, and which
21    is given to family and friends. He carries the phone throughout the day and charges it on a
22    nightstand every night. It is on an individual/family plan with the cellphone service provider.
23    In the four years preceding 4/28/2020 (the date VanderKloot's original Complaint was filed),
24    GoSmith sent VanderKloot at least 4 telemarketing text messages at this number. GoSmith
25    knowingly and willfully sent these text messages using an automatic telephone dialing system
26    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
27    knowingly and willfully sent these text messages without instituting procedures that meet the
     PLAINTIFFS’ AMENDED COMPLAINT                 - 545 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 546 of 602




1     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
2     § 64.1200(d). VanderKloot seeks an amount not less than $6,000 for at least 4 knowing and
3     willful violations of 47 U.S.C. § 227(b), and an amount not less than $6,000 for at least 4
4     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, VanderKloot seeks an
5     amount not less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(b), and not
6     less than $2,000 for at least 4 negligent violations of 47 U.S.C. § 227(c).
7          949.    Ivonne Varges personally owns and uses the cellular phone number xxx-xxx-
8     7052. This number is a residential telephone subscription. In the four years preceding
9     1/30/2020 (the date Varges's original Complaint was filed), GoSmith sent Varges at least 2,043
10    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
11    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
12    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
13    text messages without instituting procedures that meet the minimum standards required for
14    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Varges seeks an
15    amount not less than $3,064,500 for at least 2,043 knowing and willful violations of 47 U.S.C.
16    § 227(b), and an amount not less than $3,064,500 for at least 2,043 knowing and willful
17    violations of 47 U.S.C. § 227(c). Alternatively, Varges seeks an amount not less than
18    $1,021,500 for at least 2,043 negligent violations of 47 U.S.C. § 227(b), and not less than
19    $1,021,500 for at least 2,043 negligent violations of 47 U.S.C. § 227(c).
20         950.    Gheorghe Vasile personally owns and uses the cellular phone number xxx-xxx-
21    7505. This number is a residential telephone subscription and is Vasile's only phone number. It
22    is his personal cell phone, which is used for all personal calls, and which is given to family and
23    friends. He carries the phone throughout the day and charges it on a nightstand every night. It
24    is on an individual/family plan with the cellphone service provider. In the four years preceding
25    4/21/2020 (the date Vasile's original Complaint was filed), GoSmith sent Vasile at least 7
26    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
27    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 546 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 547 of 602




1     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
2     text messages without instituting procedures that meet the minimum standards required for
3     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Vasile seeks an
4     amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
5     227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
6     U.S.C. § 227(c). Alternatively, Vasile seeks an amount not less than $3,500 for at least 7
7     negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
8     violations of 47 U.S.C. § 227(c).
9          951.    Ricky Vaughn personally owns and uses the cellular phone number xxx-xxx-
10    9602. This number is a residential telephone subscription and is Vaughn's personal cell phone
11    number. He uses it for all personal calls, and it is how he is contacted by family and friends. He
12    carries the phone throughout the day and charges it on a nightstand every night. It is on an
13    individual/family plan with the cellphone service provider. He has a separate phone line for his
14    business, ending in -1177. In the four years preceding 1/30/2020 (the date Vaughn's original
15    Complaint was filed), GoSmith sent Vaughn at least 318 telemarketing text messages and calls
16    at this number. GoSmith knowingly and willfully sent these text messages and calls using an
17    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
18    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and calls without
19    instituting procedures that meet the minimum standards required for telemarketing in violation
20    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Vaughn seeks an amount not less than
21    $477,000 for at least 318 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
22    not less than $477,000 for at least 318 knowing and willful violations of 47 U.S.C. § 227(c).
23    Alternatively, Vaughn seeks an amount not less than $159,000 for at least 318 negligent
24    violations of 47 U.S.C. § 227(b), and not less than $159,000 for at least 318 negligent
25    violations of 47 U.S.C. § 227(c).
26         952.    Eric Vawter personally owns and uses the cellular phone number xxx-xxx-0512.
27    This number is a residential telephone subscription. In the four years preceding 4/27/2020 (the
     PLAINTIFFS’ AMENDED COMPLAINT                  - 547 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 548 of 602




1     date Vawter's original Complaint was filed), GoSmith sent Vawter at least 351 telemarketing
2     text messages at this number. GoSmith knowingly and willfully sent these text messages using
3     an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
4     C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
5     instituting procedures that meet the minimum standards required for telemarketing in violation
6     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Vawter seeks an amount not less than
7     $526,500 for at least 351 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
8     not less than $526,500 for at least 351 knowing and willful violations of 47 U.S.C. § 227(c).
9     Alternatively, Vawter seeks an amount not less than $175,500 for at least 351 negligent
10    violations of 47 U.S.C. § 227(b), and not less than $175,500 for at least 351 negligent
11    violations of 47 U.S.C. § 227(c).
12         953.    Sara Vega personally owns and uses the cellular phone number xxx-xxx-5224.
13    This number is a residential telephone subscription and is Vega's personal cell phone number.
14    She uses it for all personal calls, and it is how she is contacted by family and friends. She
15    carries the phone throughout the day and charges it on a nightstand every night. It is on an
16    individual/family plan with the cellphone service provider. In the four years preceding
17    4/21/2020 (the date Vega's original Complaint was filed), GoSmith sent Vega at least 13
18    telemarketing text messages at this number. Vega was confused by the messages and
19    complained of them to her husband, her mother, her sister, and a friend. She ignored the
20    messages or attempted to decline them. GoSmith knowingly and willfully sent these text
21    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
22    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
23    text messages without instituting procedures that meet the minimum standards required for
24    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Vega seeks an
25    amount not less than $19,500 for at least 13 knowing and willful violations of 47 U.S.C. §
26    227(b), and an amount not less than $19,500 for at least 13 knowing and willful violations of
27    47 U.S.C. § 227(c). Alternatively, Vega seeks an amount not less than $6,500 for at least 13
     PLAINTIFFS’ AMENDED COMPLAINT                  - 548 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 549 of 602




1     negligent violations of 47 U.S.C. § 227(b), and not less than $6,500 for at least 13 negligent
2     violations of 47 U.S.C. § 227(c).
3          954.    Juan Vega personally owns and uses the cellular phone number xxx-xxx-0830.
4     This number is a residential telephone subscription. On 1/6/2005, Vega registered this number
5     on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date Vega's
6     original Complaint was filed), GoSmith sent Vega at least 65 telemarketing text messages at
7     this number. GoSmith knowingly and willfully sent these text messages using an automatic
8     telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
9     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
10    procedures that meet the minimum standards required for telemarketing in violation of 47
11    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
12    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Vega
13    within a 12-month period after Vega was registered on the National Do Not Call Registry,
14    including but not limited to the period between 2/10/2017 and 2/10/2018. Vega seeks an
15    amount not less than $97,500 for at least 65 knowing and willful violations of 47 U.S.C. §
16    227(b), and an amount not less than $97,500 for at least 65 knowing and willful violations of
17    47 U.S.C. § 227(c). Alternatively, Vega seeks an amount not less than $32,500 for at least 65
18    negligent violations of 47 U.S.C. § 227(b), and not less than $32,500 for at least 65 negligent
19    violations of 47 U.S.C. § 227(c).
20         955.    Keyshla Velez personally owns and uses the cellular phone number xxx-xxx-
21    6417. This number is a residential telephone subscription. In the four years preceding
22    4/29/2020 (the date Velez's original Complaint was filed), GoSmith sent Velez at least 45
23    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
24    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
25    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
26    text messages without instituting procedures that meet the minimum standards required for
27    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Velez seeks an
     PLAINTIFFS’ AMENDED COMPLAINT                 - 549 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 550 of 602




1     amount not less than $67,500 for at least 45 knowing and willful violations of 47 U.S.C. §
2     227(b), and an amount not less than $67,500 for at least 45 knowing and willful violations of
3     47 U.S.C. § 227(c). Alternatively, Velez seeks an amount not less than $22,500 for at least 45
4     negligent violations of 47 U.S.C. § 227(b), and not less than $22,500 for at least 45 negligent
5     violations of 47 U.S.C. § 227(c).
6          956.    Sheldon Virgin personally owns and uses the cellular phone number xxx-xxx-
7     7812. This number is a residential telephone subscription and is Virgin's only phone number. It
8     is his personal cell phone, which he uses for all personal calls, and which he gives to family
9     and friends. He carries it with him and charges it in his room on his nightstand every night. It is
10    on an individual/family plan with his cellphone service provider. In the four years preceding
11    4/28/2020 (the date Virgin's original Complaint was filed), GoSmith sent Virgin at least 158
12    telemarketing text messages and calls at this number. Virgin repeatedly asked to unsubscribe,
13    but GoSmith did not respond. GoSmith knowingly and willfully sent these text messages and
14    calls using an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii)
15    and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and
16    calls without instituting procedures that meet the minimum standards required for
17    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Virgin seeks an
18    amount not less than $237,000 for at least 158 knowing and willful violations of 47 U.S.C. §
19    227(b), and an amount not less than $237,000 for at least 158 knowing and willful violations of
20    47 U.S.C. § 227(c). Alternatively, Virgin seeks an amount not less than $79,000 for at least
21    158 negligent violations of 47 U.S.C. § 227(b), and not less than $79,000 for at least 158
22    negligent violations of 47 U.S.C. § 227(c).
23         957.    Amy Vogel personally owns and uses the cellular phone number xxx-xxx-6092.
24    This number is a residential telephone subscription and is Vogel's personal cell phone which
25    she uses for her personal calls and pays for out of a personal bank account. It is on a
26    personal/family plan with her cellphone service provider. In the four years preceding 1/30/2020
27    (the date Vogel's original Complaint was filed), GoSmith sent Vogel at least 32 telemarketing
     PLAINTIFFS’ AMENDED COMPLAINT                  - 550 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 551 of 602




1     text messages at this number, about 2-3 times per week. Additionally, Defendants solicited
2     Vogel during the winter for snow removal, even though Vogel and her husband do not offer
3     that service at all. GoSmith knowingly and willfully sent these text messages using an
4     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
5     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
6     procedures that meet the minimum standards required for telemarketing in violation of 47
7     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Vogel seeks an amount not less than $48,000 for
8     at least 32 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
9     $48,000 for at least 32 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
10    Vogel seeks an amount not less than $16,000 for at least 32 negligent violations of 47 U.S.C. §
11    227(b), and not less than $16,000 for at least 32 negligent violations of 47 U.S.C. § 227(c).
12    Finally, GoSmith sent Vogel at least 32 commercial text messages in violation of RCW §§
13    19.190.060, 19.86.090, 80.36.400, and an undetermined number of telephone solicitations in
14    violation of RCW § 80.36.390, for which Vogel seeks an amount not less than $16,000,
15    attorney’s fees, injunctive relief, and treble damages.
16         958.    Jim Voyles personally owns and uses the cellular phone number xxx-xxx-1561.
17    This number is a residential telephone subscription and is Voyles's personal cell phone which
18    he uses for his personal calls and pays for out of a personal bank account. It is on a
19    personal/family plan with his cellphone service provider. In the four years preceding 4/24/2020
20    (the date Voyles's original Complaint was filed), GoSmith sent Voyles at least 15
21    telemarketing text messages at this number, at least one text per week for three months. Voyles
22    replied several times that he was not interested and never received a response, while the texts
23    kept coming. GoSmith knowingly and willfully sent these text messages using an automatic
24    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
25    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
26    procedures that meet the minimum standards required for telemarketing in violation of 47
27    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Voyles seeks an amount not less than $22,500 for
     PLAINTIFFS’ AMENDED COMPLAINT                  - 551 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 552 of 602




1     at least 15 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
2     $22,500 for at least 15 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
3     Voyles seeks an amount not less than $7,500 for at least 15 negligent violations of 47 U.S.C. §
4     227(b), and not less than $7,500 for at least 15 negligent violations of 47 U.S.C. § 227(c).
5          959.    Nicole Wade personally owns and uses the cellular phone number xxx-xxx-0859.
6     This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
7     date Wade's original Complaint was filed), GoSmith sent Wade at least 2 telemarketing text
8     messages at this number. GoSmith knowingly and willfully sent these text messages using an
9     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
10    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
11    procedures that meet the minimum standards required for telemarketing in violation of 47
12    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Wade seeks an amount not less than $3,000 for at
13    least 2 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
14    $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Wade
15    seeks an amount not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(b),
16    and not less than $1,000 for at least 2 negligent violations of 47 U.S.C. § 227(c).
17         960.    Dean Walden personally owns and uses the cellular phone number xxx-xxx-2314.
18    This number is a residential telephone subscription and is Walden's personal cell phone which
19    he uses for his personal calls and pays for out of a personal bank account. It is on a
20    personal/family plan with his cellphone service provider. In the four years preceding 1/30/2020
21    (the date Walden's original Complaint was filed), GoSmith sent Walden at least 29
22    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
23    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
24    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
25    text messages without instituting procedures that meet the minimum standards required for
26    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Walden seeks an
27    amount not less than $43,500 for at least 29 knowing and willful violations of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 552 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 553 of 602




1     227(b), and an amount not less than $43,500 for at least 29 knowing and willful violations of
2     47 U.S.C. § 227(c). Alternatively, Walden seeks an amount not less than $14,500 for at least
3     29 negligent violations of 47 U.S.C. § 227(b), and not less than $14,500 for at least 29
4     negligent violations of 47 U.S.C. § 227(c).
5          961.    Desjawn Waldrop personally owns and uses the cellular phone number xxx-xxx-
6     6062. This number is a residential telephone subscription. In the four years preceding
7     4/22/2020 (the date Waldrop's original Complaint was filed), GoSmith sent Waldrop at least 66
8     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
9     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
10    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
11    text messages without instituting procedures that meet the minimum standards required for
12    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Waldrop seeks an
13    amount not less than $99,000 for at least 66 knowing and willful violations of 47 U.S.C. §
14    227(b), and an amount not less than $99,000 for at least 66 knowing and willful violations of
15    47 U.S.C. § 227(c). Alternatively, Waldrop seeks an amount not less than $33,000 for at least
16    66 negligent violations of 47 U.S.C. § 227(b), and not less than $33,000 for at least 66
17    negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Waldrop at least 66
18    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
19    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
20    Waldrop seeks an amount not less than $33,000, attorney’s fees, injunctive relief, and treble
21    damages.
22         962.    Russell Walker personally owns and uses the cellular phone number xxx-xxx-
23    8679. This number is a residential telephone subscription. In the four years preceding
24    4/22/2020 (the date Walker's original Complaint was filed), GoSmith sent Walker at least 11
25    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
26    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
27    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                  - 553 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 554 of 602




1     text messages without instituting procedures that meet the minimum standards required for
2     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Walker seeks an
3     amount not less than $16,500 for at least 11 knowing and willful violations of 47 U.S.C. §
4     227(b), and an amount not less than $16,500 for at least 11 knowing and willful violations of
5     47 U.S.C. § 227(c). Alternatively, Walker seeks an amount not less than $5,500 for at least 11
6     negligent violations of 47 U.S.C. § 227(b), and not less than $5,500 for at least 11 negligent
7     violations of 47 U.S.C. § 227(c).
8          963.    Jerremy Wallen personally owns and uses the cellular phone number xxx-xxx-
9     1743. This number is a residential telephone subscription and is Wallen's personal cell phone.
10    It is his only phone, and the phone he uses for his personal calls. He pays for it out of a
11    personal bank account. It is on a personal/family plan with his cellphone service provider. On
12    10/12/2012, Wallen registered this number on the National Do Not Call Registry. In the four
13    years preceding 1/30/2020 (the date Wallen's original Complaint was filed), GoSmith sent
14    Wallen at least 64 telemarketing text messages at this number. Upon information and belief,
15    the actual number of violations is much higher. GoSmith knowingly and willfully sent these
16    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
17    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
18    text messages without instituting procedures that meet the minimum standards required for
19    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
20    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
21    least 2 text messages to Wallen within a 12-month period after Wallen was registered on the
22    National Do Not Call Registry, including but not limited to the period between 4/28/2017 and
23    4/28/2018. Wallen seeks an amount not less than $96,000 for at least 64 knowing and willful
24    violations of 47 U.S.C. § 227(b), and an amount not less than $96,000 for at least 64 knowing
25    and willful violations of 47 U.S.C. § 227(c). Alternatively, Wallen seeks an amount not less
26    than $32,000 for at least 64 negligent violations of 47 U.S.C. § 227(b), and not less than
27    $32,000 for at least 64 negligent violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                   - 554 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 555 of 602




1          964.    Taylor Warchot personally owns and uses the cellular phone number xxx-xxx-
2     2788. This number is a residential telephone subscription and is Warchot's only phone number,
3     which he uses for all his personal calls. In the four years preceding 4/21/2020 (the date
4     Warchot's original Complaint was filed), GoSmith sent Warchot at least 50 telemarketing text
5     messages, at least 1-3 texts per day at this number for a month. GoSmith knowingly and
6     willfully sent these text messages using an automatic telephone dialing system in violation of
7     47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
8     sent these text messages without instituting procedures that meet the minimum standards
9     required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
10    Warchot seeks an amount not less than $75,000 for at least 50 knowing and willful violations
11    of 47 U.S.C. § 227(b), and an amount not less than $75,000 for at least 50 knowing and willful
12    violations of 47 U.S.C. § 227(c). Alternatively, Warchot seeks an amount not less than $25,000
13    for at least 50 negligent violations of 47 U.S.C. § 227(b), and not less than $25,000 for at least
14    50 negligent violations of 47 U.S.C. § 227(c).
15         965.    Scott Wargo personally owns and uses the cellular phone number xxx-xxx-7424.
16    This number is a residential telephone subscription and is Wargo's personal cell phone. It is his
17    only phone, and the phone he uses for his personal calls. He pays for it out of a personal bank
18    account. It is on a personal/family plan with his cellphone service provider. In the four years
19    preceding 1/30/2020 (the date Wargo's original Complaint was filed), GoSmith sent Wargo at
20    least 7 telemarketing text messages at this number. GoSmith knowingly and willfully sent
21    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
22    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
23    text messages without instituting procedures that meet the minimum standards required for
24    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Wargo seeks an
25    amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
26    227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
27    U.S.C. § 227(c). Alternatively, Wargo seeks an amount not less than $3,500 for at least 7
     PLAINTIFFS’ AMENDED COMPLAINT                  - 555 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 556 of 602




1     negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
2     violations of 47 U.S.C. § 227(c).
3          966.    Leland Washington personally owns and uses the cellular phone number xxx-xxx-
4     2314. This number is a residential telephone subscription. In the four years preceding
5     4/22/2020 (the date Washington's original Complaint was filed), GoSmith sent Washington at
6     least 7 telemarketing text messages at this number. GoSmith knowingly and willfully sent
7     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
8     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
9     text messages without instituting procedures that meet the minimum standards required for
10    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Washington seeks
11    an amount not less than $10,500 for at least 7 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $10,500 for at least 7 knowing and willful violations of 47
13    U.S.C. § 227(c). Alternatively, Washington seeks an amount not less than $3,500 for at least 7
14    negligent violations of 47 U.S.C. § 227(b), and not less than $3,500 for at least 7 negligent
15    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Washington at least 7 commercial text
16    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
17    number of telephone solicitations in violation of RCW § 80.36.390, for which Washington
18    seeks an amount not less than $3,500, attorney’s fees, injunctive relief, and treble damages.
19         967.    Chere Watson personally owns and uses the cellular phone number xxx-xxx-
20    5818. This number is a residential telephone subscription and is Watson's personal cell phone.
21    It is her only phone, and the phone she uses for her personal calls. She pays for it out of a
22    personal bank account. It is on a personal/family plan with her cellphone service provider. On
23    12/15/2004, Watson registered this number on the National Do Not Call Registry. In the four
24    years preceding 1/30/2020 (the date Watson's original Complaint was filed), GoSmith sent
25    Watson at least 2,115 telemarketing text messages at this number. Watson received, on
26    average, 15 texts per week from Defendants. GoSmith knowingly and willfully sent these text
27    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 556 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 557 of 602




1     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
2     text messages without instituting procedures that meet the minimum standards required for
3     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
4     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
5     least 2 text messages to Watson within a 12-month period after Watson was registered on the
6     National Do Not Call Registry, including but not limited to the period between 5/18/2017 and
7     5/18/2018. Watson seeks an amount not less than $3,172,500 for at least 2,115 knowing and
8     willful violations of 47 U.S.C. § 227(b), and an amount not less than $3,172,500 for at least
9     2,115 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Watson seeks an
10    amount not less than $1,057,500 for at least 2,115 negligent violations of 47 U.S.C. § 227(b),
11    and not less than $1,057,500 for at least 2,115 negligent violations of 47 U.S.C. § 227(c).
12         968.    Jim Watson personally owns and uses the cellular phone number xxx-xxx-5389.
13    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
14    date Watson's original Complaint was filed), GoSmith sent Watson at least 133 telemarketing
15    text messages at this number, which were sent between 3-4 times a week. GoSmith knowingly
16    and willfully sent these text messages using an automatic telephone dialing system in violation
17    of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and
18    willfully sent these text messages without instituting procedures that meet the minimum
19    standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
20    64.1200(d). Watson seeks an amount not less than $199,500 for at least 133 knowing and
21    willful violations of 47 U.S.C. § 227(b), and an amount not less than $199,500 for at least 133
22    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Watson seeks an amount
23    not less than $66,500 for at least 133 negligent violations of 47 U.S.C. § 227(b), and not less
24    than $66,500 for at least 133 negligent violations of 47 U.S.C. § 227(c).
25         969.    Bruce Watson personally owns and uses the cellular phone number xxx-xxx-
26    9282. This number is a residential telephone subscription. In the four years preceding
27    4/22/2020 (the date Watson's original Complaint was filed), GoSmith sent Watson at least 24
     PLAINTIFFS’ AMENDED COMPLAINT                  - 557 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 558 of 602




1     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
2     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
3     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
4     text messages without instituting procedures that meet the minimum standards required for
5     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Watson seeks an
6     amount not less than $36,000 for at least 24 knowing and willful violations of 47 U.S.C. §
7     227(b), and an amount not less than $36,000 for at least 24 knowing and willful violations of
8     47 U.S.C. § 227(c). Alternatively, Watson seeks an amount not less than $12,000 for at least 24
9     negligent violations of 47 U.S.C. § 227(b), and not less than $12,000 for at least 24 negligent
10    violations of 47 U.S.C. § 227(c).
11         970.    Jonathan Way personally owns and uses the cellular phone number xxx-xxx-
12    9900. This number is a residential telephone subscription but is used primarily for business. In
13    the four years preceding 4/29/2020 (the date Way's original Complaint was filed), GoSmith
14    sent Way at least 375 telemarketing text messages at this number, despite Way's repeated
15    attempts to reply "STOP" and be unsubscribed. Way researched the company and concluded
16    the leads were fake and that there was no value in GoSmith's services, but they kept
17    bombarding him with text messages. GoSmith knowingly and willfully sent these text
18    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
19    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
20    text messages without instituting procedures that meet the minimum standards required for
21    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Way seeks an
22    amount not less than $562,500 for at least 375 knowing and willful violations of 47 U.S.C. §
23    227(b). Alternatively, Way seeks an amount not less than $187,500 for at least 375 negligent
24    violations of 47 U.S.C. § 227(b).
25         971.    Robert Waynick personally owns and uses the cellular phone number xxx-xxx-
26    8056. This number is a residential telephone subscription and is Waynick's personal cell phone.
27    It is his only phone, and the phone he uses for personal calls. He pays for it out of a personal
     PLAINTIFFS’ AMENDED COMPLAINT                  - 558 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 559 of 602




1     bank account. It is on a personal/family plan with his cellphone service provider. He does make
2     work calls relating to his home-based business with this phone. In the four years preceding
3     1/30/2020 (the date Waynick's original Complaint was filed), GoSmith sent Waynick at least
4     16 telemarketing text messages at this number, which Waynick is still receiving although this
5     lawsuit has been filed. GoSmith knowingly and willfully sent these text messages using an
6     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
7     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
8     procedures that meet the minimum standards required for telemarketing in violation of 47
9     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Waynick seeks an amount not less than $24,000
10    for at least 16 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
11    than $24,000 for at least 16 knowing and willful violations of 47 U.S.C. § 227(c).
12    Alternatively, Waynick seeks an amount not less than $8,000 for at least 16 negligent
13    violations of 47 U.S.C. § 227(b), and not less than $8,000 for at least 16 negligent violations of
14    47 U.S.C. § 227(c).
15         972.    Wendell Weedon personally owns and uses the cellular phone number xxx-xxx-
16    0323. This number is a residential telephone subscription. In the four years preceding
17    1/30/2020 (the date Weedon's original Complaint was filed), GoSmith sent Weedon at least 58
18    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
19    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
20    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
21    text messages without instituting procedures that meet the minimum standards required for
22    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Weedon seeks an
23    amount not less than $87,000 for at least 58 knowing and willful violations of 47 U.S.C. §
24    227(b), and an amount not less than $87,000 for at least 58 knowing and willful violations of
25    47 U.S.C. § 227(c). Alternatively, Weedon seeks an amount not less than $29,000 for at least
26    58 negligent violations of 47 U.S.C. § 227(b), and not less than $29,000 for at least 58
27    negligent violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 559 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 560 of 602




1          973.    Matthew Wegener personally owns and uses the cellular phone number xxx-xxx-
2     1560. This number is a residential telephone subscription. In the four years preceding
3     1/30/2020 (the date Wegener's original Complaint was filed), GoSmith sent Wegener at least
4     25 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
5     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
6     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
7     text messages without instituting procedures that meet the minimum standards required for
8     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Wegener seeks an
9     amount not less than $37,500 for at least 25 knowing and willful violations of 47 U.S.C. §
10    227(b), and an amount not less than $37,500 for at least 25 knowing and willful violations of
11    47 U.S.C. § 227(c). Alternatively, Wegener seeks an amount not less than $12,500 for at least
12    25 negligent violations of 47 U.S.C. § 227(b), and not less than $12,500 for at least 25
13    negligent violations of 47 U.S.C. § 227(c).
14         974.    Brandon Weichers personally owns and uses the cellular phone number xxx-xxx-
15    1066. This number is a residential telephone subscription and is Weichers's personal cell
16    phone. It is his only phone, and the phone he uses for personal calls. He pays for it out of a
17    personal bank account. It is on a personal/family plan with his cellphone service provider. In
18    the four years preceding 4/28/2020 (the date Weichers's original Complaint was filed),
19    GoSmith sent Weichers at least 230 telemarketing text messages at this number, at least one
20    message a day. There was never a way for Weichers to opt out of receiving the messages and
21    they wouldn't stop sending them. GoSmith knowingly and willfully sent these text messages
22    using an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and
23    47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
24    instituting procedures that meet the minimum standards required for telemarketing in violation
25    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Weichers seeks an amount not less than
26    $345,000 for at least 230 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
27    not less than $345,000 for at least 230 knowing and willful violations of 47 U.S.C. § 227(c).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 560 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 561 of 602




1     Alternatively, Weichers seeks an amount not less than $115,000 for at least 230 negligent
2     violations of 47 U.S.C. § 227(b), and not less than $115,000 for at least 230 negligent
3     violations of 47 U.S.C. § 227(c).
4          975.    Kevin Weller personally owns and uses the cellular phone number xxx-xxx-3694.
5     This number is a residential telephone subscription and is Weller's personal cell phone. It is his
6     only phone, and the phone he uses for personal calls. He pays for it out of a personal bank
7     account. It is on a personal/family plan with his cellphone service provider. In the four years
8     preceding 1/30/2020 (the date Weller's original Complaint was filed), GoSmith sent Weller at
9     least 10 telemarketing text messages at this number. GoSmith knowingly and willfully sent
10    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
11    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
12    text messages without instituting procedures that meet the minimum standards required for
13    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Weller seeks an
14    amount not less than $15,000 for at least 10 knowing and willful violations of 47 U.S.C. §
15    227(b), and an amount not less than $15,000 for at least 10 knowing and willful violations of
16    47 U.S.C. § 227(c). Alternatively, Weller seeks an amount not less than $5,000 for at least 10
17    negligent violations of 47 U.S.C. § 227(b), and not less than $5,000 for at least 10 negligent
18    violations of 47 U.S.C. § 227(c).
19         976.    Jessica Welshiemer personally owns and uses the cellular phone number xxx-xxx-
20    9737. This number is a residential telephone subscription. In the four years preceding
21    4/21/2020 (the date Welshiemer's original Complaint was filed), GoSmith sent Welshiemer at
22    least 67 telemarketing text messages at this number. GoSmith knowingly and willfully sent
23    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
24    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
25    text messages without instituting procedures that meet the minimum standards required for
26    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Welshiemer seeks
27    an amount not less than $100,500 for at least 67 knowing and willful violations of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 561 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 562 of 602




1     227(b), and an amount not less than $100,500 for at least 67 knowing and willful violations of
2     47 U.S.C. § 227(c). Alternatively, Welshiemer seeks an amount not less than $33,500 for at
3     least 67 negligent violations of 47 U.S.C. § 227(b), and not less than $33,500 for at least 67
4     negligent violations of 47 U.S.C. § 227(c).
5          977.    Tauna Westwood personally owns and uses the cellular phone number xxx-xxx-
6     5708. This number is a residential telephone subscription. In the four years preceding
7     4/22/2020 (the date Westwood's original Complaint was filed), GoSmith sent Westwood at
8     least 9 telemarketing text messages at this number. GoSmith knowingly and willfully sent
9     these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
10    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
11    text messages without instituting procedures that meet the minimum standards required for
12    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Westwood seeks
13    an amount not less than $13,500 for at least 9 knowing and willful violations of 47 U.S.C. §
14    227(b), and an amount not less than $13,500 for at least 9 knowing and willful violations of 47
15    U.S.C. § 227(c). Alternatively, Westwood seeks an amount not less than $4,500 for at least 9
16    negligent violations of 47 U.S.C. § 227(b), and not less than $4,500 for at least 9 negligent
17    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Westwood at least 9 commercial text
18    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
19    number of telephone solicitations in violation of RCW § 80.36.390, for which Westwood seeks
20    an amount not less than $4,500, attorney’s fees, injunctive relief, and treble damages.
21         978.    Lilly Wetzel personally owns and uses the cellular phone number xxx-xxx-8331.
22    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
23    date Wetzel's original Complaint was filed), GoSmith sent Wetzel at least 63 telemarketing text
24    messages at this number. GoSmith knowingly and willfully sent these text messages using an
25    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
26    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
27    procedures that meet the minimum standards required for telemarketing in violation of 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 562 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 563 of 602




1     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Wetzel seeks an amount not less than $94,500 for
2     at least 63 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
3     $94,500 for at least 63 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
4     Wetzel seeks an amount not less than $31,500 for at least 63 negligent violations of 47 U.S.C.
5     § 227(b), and not less than $31,500 for at least 63 negligent violations of 47 U.S.C. § 227(c).
6          979.    Wayne White personally owns and uses the cellular phone number xxx-xxx-0371.
7     This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
8     date White's original Complaint was filed), GoSmith sent White at least 67 telemarketing text
9     messages at this number. GoSmith knowingly and willfully sent these text messages using an
10    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
11    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
12    procedures that meet the minimum standards required for telemarketing in violation of 47
13    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). White seeks an amount not less than $100,500 for
14    at least 67 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
15    $100,500 for at least 67 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
16    White seeks an amount not less than $33,500 for at least 67 negligent violations of 47 U.S.C. §
17    227(b), and not less than $33,500 for at least 67 negligent violations of 47 U.S.C. § 227(c).
18         980.    Ronald White personally owns and uses the cellular phone number xxx-xxx-1194.
19    This number is a residential telephone subscription and is White's personal cell phone. It is his
20    only phone, and the phone he uses for personal calls. He pays for it out of a personal bank
21    account. It is on a personal/family plan with his cellphone service provider. In the four years
22    preceding 4/24/2020 (the date White's original Complaint was filed), GoSmith sent White at
23    least 158 telemarketing text messages at this number, at least 1 or 2 a week. GoSmith
24    knowingly and willfully sent these text messages using an automatic telephone dialing system
25    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
26    knowingly and willfully sent these text messages without instituting procedures that meet the
27    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
     PLAINTIFFS’ AMENDED COMPLAINT                  - 563 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 564 of 602




1     § 64.1200(d). White seeks an amount not less than $237,000 for at least 158 knowing and
2     willful violations of 47 U.S.C. § 227(b), and an amount not less than $237,000 for at least 158
3     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, White seeks an amount
4     not less than $79,000 for at least 158 negligent violations of 47 U.S.C. § 227(b), and not less
5     than $79,000 for at least 158 negligent violations of 47 U.S.C. § 227(c).
6          981.    Benjamin White personally owns and uses the cellular phone number xxx-xxx-
7     4314. This number is a residential telephone subscription and is White's personal cell phone. It
8     is his only phone, and the phone he uses for personal calls. He pays for it out of a personal
9     bank account. It is on a personal/family plan with his cellphone service provider. In the four
10    years preceding 4/22/2020 (the date White's original Complaint was filed), GoSmith sent
11    White at least 22 telemarketing text messages at this number. GoSmith knowingly and
12    willfully sent these text messages using an automatic telephone dialing system in violation of
13    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
14    sent these text messages without instituting procedures that meet the minimum standards
15    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
16    White seeks an amount not less than $33,000 for at least 22 knowing and willful violations of
17    47 U.S.C. § 227(b), and an amount not less than $33,000 for at least 22 knowing and willful
18    violations of 47 U.S.C. § 227(c). Alternatively, White seeks an amount not less than $11,000
19    for at least 22 negligent violations of 47 U.S.C. § 227(b), and not less than $11,000 for at least
20    22 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent White at least 22
21    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
22    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
23    White seeks an amount not less than $11,000, attorney’s fees, injunctive relief, and treble
24    damages.
25         982.    Mark Whited personally owns and uses the cellular phone number xxx-xxx-5985.
26    This number is a residential telephone subscription and is Whited's personal cell phone. It is his
27    only phone, and the phone he uses for personal calls. It is on a personal/family plan with his
     PLAINTIFFS’ AMENDED COMPLAINT                  - 564 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 565 of 602




1     cellphone service provider. On 2/3/2006, Whited registered this number on the National Do
2     Not Call Registry. In the four years preceding 4/21/2020 (the date Whited's original Complaint
3     was filed), GoSmith sent Whited at least 24 telemarketing text messages at this number.
4     GoSmith knowingly and willfully sent these text messages using an automatic telephone
5     dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
6     GoSmith knowingly and willfully sent these text messages without instituting procedures that
7     meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
8     47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c),
9     GoSmith knowingly and willfully sent at least 2 text messages to Whited within a 12-month
10    period after Whited was registered on the National Do Not Call Registry, including but not
11    limited to the period between 9/15/2017 and 9/15/2018. Whited seeks an amount not less than
12    $36,000 for at least 24 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
13    not less than $36,000 for at least 24 knowing and willful violations of 47 U.S.C. § 227(c).
14    Alternatively, Whited seeks an amount not less than $12,000 for at least 24 negligent violations
15    of 47 U.S.C. § 227(b), and not less than $12,000 for at least 24 negligent violations of 47
16    U.S.C. § 227(c).
17         983.    Craig Whyde personally owns and uses the cellular phone number xxx-xxx-8516.
18    This number is a residential telephone subscription. In the four years preceding 1/30/2020 (the
19    date Whyde's original Complaint was filed), GoSmith sent Whyde at least 500 telemarketing
20    text messages at this number, which has continued after the filing of this lawsuit, although
21    Whyde has repeatedly asked Defendants to stop. Whyde states that he can't make the messages
22    and calls stop, so he is forced to attempt to ignore them. GoSmith knowingly and willfully sent
23    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
24    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
25    text messages without instituting procedures that meet the minimum standards required for
26    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Whyde seeks an
27    amount not less than $750,000 for at least 500 knowing and willful violations of 47 U.S.C. §
     PLAINTIFFS’ AMENDED COMPLAINT                 - 565 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 566 of 602




1     227(b), and an amount not less than $750,000 for at least 500 knowing and willful violations of
2     47 U.S.C. § 227(c). Alternatively, Whyde seeks an amount not less than $250,000 for at least
3     500 negligent violations of 47 U.S.C. § 227(b), and not less than $250,000 for at least 500
4     negligent violations of 47 U.S.C. § 227(c).
5          984.    Rupa Wickrama personally owns and uses the cellular phone number xxx-xxx-
6     6145. This number is a residential telephone subscription. On 6/29/2003, Wickrama registered
7     this number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the
8     date Wickrama's original Complaint was filed), GoSmith sent Wickrama at least 9
9     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
10    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
11    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
12    text messages without instituting procedures that meet the minimum standards required for
13    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
14    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
15    least 2 text messages to Wickrama within a 12-month period after Wickrama was registered on
16    the National Do Not Call Registry, including but not limited to the period between 4/22/2016
17    and 4/22/2017. Wickrama seeks an amount not less than $13,500 for at least 9 knowing and
18    willful violations of 47 U.S.C. § 227(b), and an amount not less than $13,500 for at least 9
19    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Wickrama seeks an
20    amount not less than $4,500 for at least 9 negligent violations of 47 U.S.C. § 227(b), and not
21    less than $4,500 for at least 9 negligent violations of 47 U.S.C. § 227(c).
22         985.    David Wigren personally owns and uses the cellular phone number xxx-xxx-
23    5854. This number is a residential telephone subscription and is Wigren's personal cell phone.
24    It is his only phone, and the phone he uses for personal calls. He pays for it out of a personal
25    bank account. It is on a personal/family plan with his cellphone service provider. In the four
26    years preceding 4/24/2020 (the date Wigren's original Complaint was filed), GoSmith sent
27    Wigren at least 171 telemarketing text messages at this number. GoSmith knowingly and
     PLAINTIFFS’ AMENDED COMPLAINT                  - 566 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 567 of 602




1     willfully sent these text messages using an automatic telephone dialing system in violation of
2     47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
3     sent these text messages without instituting procedures that meet the minimum standards
4     required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d).
5     Wigren seeks an amount not less than $256,500 for at least 171 knowing and willful violations
6     of 47 U.S.C. § 227(b), and an amount not less than $256,500 for at least 171 knowing and
7     willful violations of 47 U.S.C. § 227(c). Alternatively, Wigren seeks an amount not less than
8     $85,500 for at least 171 negligent violations of 47 U.S.C. § 227(b), and not less than $85,500
9     for at least 171 negligent violations of 47 U.S.C. § 227(c).
10         986.    Justin Wilks personally owns and uses the cellular phone number xxx-xxx-5104.
11    This number is a residential telephone subscription and is Wilks's personal cell phone. It is his
12    only phone, and the phone he uses for personal calls. He pays for it out of a personal bank
13    account. It is on a personal/family plan with his cellphone service provider. On 4/12/2019,
14    Wilks registered this number on the National Do Not Call Registry. In the four years preceding
15    4/28/2020 (the date Wilks's original Complaint was filed), GoSmith sent Wilks at least 119
16    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
17    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
18    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
19    text messages without instituting procedures that meet the minimum standards required for
20    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation
21    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at
22    least 2 text messages to Wilks within a 12-month period after Wilks was registered on the
23    National Do Not Call Registry, including but not limited to the period between 4/12/2019 and
24    1/30/2020. Wilks seeks an amount not less than $178,500 for at least 119 knowing and willful
25    violations of 47 U.S.C. § 227(b), and an amount not less than $178,500 for at least 119
26    knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Wilks seeks an amount not
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 567 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 568 of 602




1     less than $59,500 for at least 119 negligent violations of 47 U.S.C. § 227(b), and not less than
2     $59,500 for at least 119 negligent violations of 47 U.S.C. § 227(c).
3          987.    William Williams personally owns and uses the cellular phone number xxx-xxx-
4     3004. This number is a residential telephone subscription, but Williams uses it for business use
5     exclusively and does not take any personal calls at this number. In the four years preceding
6     1/30/2020 (the date Williams's original Complaint was filed), GoSmith sent Williams at least
7     21 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
8     text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
9     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
10    text messages without instituting procedures that meet the minimum standards required for
11    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Williams seeks an
12    amount not less than $31,500 for at least 21 knowing and willful violations of 47 U.S.C. §
13    227(b). Alternatively, Williams seeks an amount not less than $10,500 for at least 21 negligent
14    violations of 47 U.S.C. § 227(b).
15         988.    Eric Williams personally owns and uses the cellular phone number xxx-xxx-4882.
16    This number is a residential telephone subscription and is Williams's personal cell phone. It is
17    his only phone, and the phone he uses for personal calls. He pays for it out of a personal bank
18    account. It is on a personal/family plan with his cellphone service provider. On 4/22/2009,
19    Williams registered this number on the National Do Not Call Registry. In the four years
20    preceding 1/30/2020 (the date Williams's original Complaint was filed), GoSmith sent
21    Williams at least 8 telemarketing text messages at this number. GoSmith knowingly and
22    willfully sent these text messages using an automatic telephone dialing system in violation of
23    47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully
24    sent these text messages without instituting procedures that meet the minimum standards
25    required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also
26    in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith knowingly and
27    willfully sent at least 2 text messages to Williams within a 12-month period after Williams was
     PLAINTIFFS’ AMENDED COMPLAINT                  - 568 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 569 of 602




1     registered on the National Do Not Call Registry, including but not limited to the period
2     between 5/6/2017 and 5/6/2018. Williams seeks an amount not less than $12,000 for at least 8
3     knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than $12,000 for
4     at least 8 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Williams seeks
5     an amount not less than $4,000 for at least 8 negligent violations of 47 U.S.C. § 227(b), and not
6     less than $4,000 for at least 8 negligent violations of 47 U.S.C. § 227(c).
7          989.    Galen Williams personally owns and uses the cellular phone number xxx-xxx-
8     6246. This number is a residential telephone subscription. In the four years preceding
9     4/22/2020 (the date Williams's original Complaint was filed), GoSmith sent Williams at least
10    34 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
11    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
12    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
13    text messages without instituting procedures that meet the minimum standards required for
14    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Williams seeks an
15    amount not less than $51,000 for at least 34 knowing and willful violations of 47 U.S.C. §
16    227(b), and an amount not less than $51,000 for at least 34 knowing and willful violations of
17    47 U.S.C. § 227(c). Alternatively, Williams seeks an amount not less than $17,000 for at least
18    34 negligent violations of 47 U.S.C. § 227(b), and not less than $17,000 for at least 34
19    negligent violations of 47 U.S.C. § 227(c).
20         990.    Robert Williams personally owns and uses the cellular phone number xxx-xxx-
21    4267. This number is a residential telephone subscription and is Williams's personal cell
22    phone. It is his only phone, and the phone he uses for personal calls. He does not have a
23    business phone. He pays for it out of a personal bank account. It is on a personal/family plan
24    with his cellphone service provider. In the four years preceding 4/22/2020 (the date Williams's
25    original Complaint was filed), GoSmith sent Williams at least 310 telemarketing text messages
26    at this number, at a rate of 2 per day. The texts angered Williams and his coworkers and he
27    expressed his frustration to his wife. GoSmith knowingly and willfully sent these text messages
     PLAINTIFFS’ AMENDED COMPLAINT                  - 569 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 570 of 602




1     using an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and
2     47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
3     instituting procedures that meet the minimum standards required for telemarketing in violation
4     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Williams seeks an amount not less than
5     $465,000 for at least 310 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
6     not less than $465,000 for at least 310 knowing and willful violations of 47 U.S.C. § 227(c).
7     Alternatively, Williams seeks an amount not less than $155,000 for at least 310 negligent
8     violations of 47 U.S.C. § 227(b), and not less than $155,000 for at least 310 negligent
9     violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Williams at least 310 commercial text
10    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
11    number of telephone solicitations in violation of RCW § 80.36.390, for which Williams seeks
12    an amount not less than $155,000, attorney’s fees, injunctive relief, and treble damages.
13         991.    Brad Willms personally owns and uses the cellular phone number xxx-xxx-9503.
14    This number is a residential telephone subscription. On 11/29/2007, Willms registered this
15    number on the National Do Not Call Registry. In the four years preceding 4/27/2020 (the date
16    Willms's original Complaint was filed), GoSmith sent Willms at least 2 telemarketing text
17    messages at this number. GoSmith knowingly and willfully sent these text messages using an
18    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
19    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
20    procedures that meet the minimum standards required for telemarketing in violation of 47
21    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
22    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Willms
23    within a 12-month period after Willms was registered on the National Do Not Call Registry,
24    including but not limited to the period between 4/20/2017 and 4/20/2018. Willms seeks an
25    amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. § 227(b),
26    and an amount not less than $3,000 for at least 2 knowing and willful violations of 47 U.S.C. §
27    227(c). Alternatively, Willms seeks an amount not less than $1,000 for at least 2 negligent
     PLAINTIFFS’ AMENDED COMPLAINT                 - 570 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 571 of 602




1     violations of 47 U.S.C. § 227(b), and not less than $1,000 for at least 2 negligent violations of
2     47 U.S.C. § 227(c). Finally, GoSmith sent Willms at least 2 commercial text messages in
3     violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined number of
4     telephone solicitations in violation of RCW § 80.36.390, for which Willms seeks an amount
5     not less than $1,000, attorney’s fees, injunctive relief, and treble damages.
6          992.    Dennis Wilson personally owns and uses the cellular phone number xxx-xxx-
7     0782. This number is a residential telephone subscription and is Wilson's personal cell phone.
8     It is his only phone, and the phone he uses for personal calls. He does not have a business
9     phone. He pays for it out of a personal bank account. It is on a personal/family plan with his
10    cellphone service provider. On 7/1/2003, Wilson registered this number on the National Do
11    Not Call Registry. In the four years preceding 1/30/2020 (the date Wilson's original Complaint
12    was filed), GoSmith sent Wilson at least 8 telemarketing text messages at this number.
13    GoSmith knowingly and willfully sent these text messages using an automatic telephone
14    dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7).
15    GoSmith knowingly and willfully sent these text messages without instituting procedures that
16    meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and
17    47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c),
18    GoSmith knowingly and willfully sent at least 2 text messages to Wilson within a 12-month
19    period after Wilson was registered on the National Do Not Call Registry, including but not
20    limited to the period between 6/21/2017 and 7/1/2017. Wilson seeks an amount not less than
21    $12,000 for at least 8 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not
22    less than $12,000 for at least 8 knowing and willful violations of 47 U.S.C. § 227(c).
23    Alternatively, Wilson seeks an amount not less than $4,000 for at least 8 negligent violations of
24    47 U.S.C. § 227(b), and not less than $4,000 for at least 8 negligent violations of 47 U.S.C. §
25    227(c).
26         993.    Kenneth Wilson personally owns and uses the cellular phone number xxx-xxx-
27    1554. This number is a residential telephone subscription. On 2/7/2016, Wilson registered this
     PLAINTIFFS’ AMENDED COMPLAINT                  - 571 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 572 of 602




1     number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
2     Wilson's original Complaint was filed), GoSmith sent Wilson at least 8 telemarketing text
3     messages at this number. GoSmith knowingly and willfully sent these text messages using an
4     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
5     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
6     procedures that meet the minimum standards required for telemarketing in violation of 47
7     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
8     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Wilson
9     within a 12-month period after Wilson was registered on the National Do Not Call Registry,
10    including but not limited to the period between 6/23/2017 and 6/23/2017. Wilson seeks an
11    amount not less than $12,000 for at least 8 knowing and willful violations of 47 U.S.C. §
12    227(b), and an amount not less than $12,000 for at least 8 knowing and willful violations of 47
13    U.S.C. § 227(c). Alternatively, Wilson seeks an amount not less than $4,000 for at least 8
14    negligent violations of 47 U.S.C. § 227(b), and not less than $4,000 for at least 8 negligent
15    violations of 47 U.S.C. § 227(c).
16         994.    John Wilton personally owns and uses the cellular phone number xxx-xxx-1511.
17    This number is a residential telephone subscription. On 9/29/2017, Wilton registered this
18    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
19    Wilton's original Complaint was filed), GoSmith sent Wilton at least 52 telemarketing text
20    messages at this number. GoSmith knowingly and willfully sent these text messages using an
21    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
22    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
23    procedures that meet the minimum standards required for telemarketing in violation of 47
24    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
25    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Wilton
26    within a 12-month period after Wilton was registered on the National Do Not Call Registry,
27    including but not limited to the period between 9/29/2017 and 9/29/2018. Wilton seeks an
     PLAINTIFFS’ AMENDED COMPLAINT                  - 572 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 573 of 602




1     amount not less than $78,000 for at least 52 knowing and willful violations of 47 U.S.C. §
2     227(b), and an amount not less than $78,000 for at least 52 knowing and willful violations of
3     47 U.S.C. § 227(c). Alternatively, Wilton seeks an amount not less than $26,000 for at least 52
4     negligent violations of 47 U.S.C. § 227(b), and not less than $26,000 for at least 52 negligent
5     violations of 47 U.S.C. § 227(c).
6          995.    Allen Winters personally owns and uses the cellular phone number xxx-xxx-1502.
7     This number is a residential telephone subscription. In the four years preceding 4/22/2020 (the
8     date Winters's original Complaint was filed), GoSmith sent Winters at least 27 telemarketing
9     text messages at this number. GoSmith knowingly and willfully sent these text messages using
10    an automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
11    C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without
12    instituting procedures that meet the minimum standards required for telemarketing in violation
13    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Winters seeks an amount not less than
14    $40,500 for at least 27 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
15    not less than $40,500 for at least 27 knowing and willful violations of 47 U.S.C. § 227(c).
16    Alternatively, Winters seeks an amount not less than $13,500 for at least 27 negligent
17    violations of 47 U.S.C. § 227(b), and not less than $13,500 for at least 27 negligent violations
18    of 47 U.S.C. § 227(c).
19         996.    Nathan Wismer personally owns and uses the cellular phone number xxx-xxx-
20    2817. This number is a residential telephone subscription and is Wismer's personal cell phone.
21    It is his only phone, and the phone he uses for personal calls. He does not have a business
22    phone. He pays for it out of a personal bank account. It is on a personal/family plan with his
23    cellphone service provider. In the four years preceding 4/28/2020 (the date Wismer's original
24    Complaint was filed), GoSmith sent Wismer at least 176 telemarketing text messages and/or
25    calls at this number, at least one per week. Wismer remembers thinking, "I never signed up for
26    this." Sometimes he tried to get a response, but no one ever replied. GoSmith knowingly and
27    willfully sent these text messages and/or calls using an automatic telephone dialing system in
     PLAINTIFFS’ AMENDED COMPLAINT                  - 573 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 574 of 602




1     violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly
2     and willfully sent these text messages and/or calls without instituting procedures that meet the
3     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
4     § 64.1200(d). Wismer seeks an amount not less than $264,000 for at least 176 knowing and
5     willful violations of 47 U.S.C. § 227(b), and an amount not less than $264,000 for at least 176
6     knowing and willful violations of 47 U.S.C. § 227(c). Alternatively, Wismer seeks an amount
7     not less than $88,000 for at least 176 negligent violations of 47 U.S.C. § 227(b), and not less
8     than $88,000 for at least 176 negligent violations of 47 U.S.C. § 227(c).
9          997.    Milton Witt personally owns and uses the cellular phone number xxx-xxx-4805.
10    This number is a residential telephone subscription and is Witt's personal cell phone. It is his
11    only phone, and the phone he uses for personal calls. He does not have a business phone. He
12    pays for it out of a personal bank account. It is on a personal/family plan with his cellphone
13    service provider. In the four years preceding 4/22/2020 (the date Witt's original Complaint was
14    filed), GoSmith sent Witt at least 5 telemarketing text messages at this number. GoSmith
15    knowingly and willfully sent these text messages using an automatic telephone dialing system
16    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
17    knowingly and willfully sent these text messages without instituting procedures that meet the
18    minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
19    § 64.1200(d). Witt seeks an amount not less than $7,500 for at least 5 knowing and willful
20    violations of 47 U.S.C. § 227(b), and an amount not less than $7,500 for at least 5 knowing and
21    willful violations of 47 U.S.C. § 227(c). Alternatively, Witt seeks an amount not less than
22    $2,500 for at least 5 negligent violations of 47 U.S.C. § 227(b), and not less than $2,500 for at
23    least 5 negligent violations of 47 U.S.C. § 227(c).
24         998.    Jeffrey Wolf personally owns and uses the cellular phone number xxx-xxx-5020.
25    This number is a residential telephone subscription and is Wolf's personal cell phone. It is his
26    only phone, and the phone he uses for personal calls. He does not have a business phone. He
27    pays for it out of a personal bank account. It is on a personal/family plan with his cellphone
     PLAINTIFFS’ AMENDED COMPLAINT                  - 574 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 575 of 602




1     service provider. On 6/10/2016, Wolf registered this number on the National Do Not Call
2     Registry. In the four years preceding 1/30/2020 (the date Wolf's original Complaint was filed),
3     GoSmith sent Wolf at least 22 telemarketing text messages at this number. GoSmith knowingly
4     and willfully sent these text messages using an automatic telephone dialing system in violation
5     of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and
6     willfully sent these text messages without instituting procedures that meet the minimum
7     standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
8     64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
9     knowingly and willfully sent at least 2 text messages to Wolf within a 12-month period after
10    Wolf was registered on the National Do Not Call Registry, including but not limited to the
11    period between 6/16/2017 and 7/20/2017. Wolf seeks an amount not less than $33,000 for at
12    least 22 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
13    $33,000 for at least 22 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
14    Wolf seeks an amount not less than $11,000 for at least 22 negligent violations of 47 U.S.C. §
15    227(b), and not less than $11,000 for at least 22 negligent violations of 47 U.S.C. § 227(c).
16         999.    Ronald Wolfson personally owns and uses the cellular phone number xxx-xxx-
17    1111. This number is a residential telephone subscription and is Wolfson's personal cell phone.
18    It is his only phone, and the phone he uses for personal calls. He does not have a business
19    phone. He pays for it out of a personal bank account. It is on a personal/family plan with his
20    cellphone service provider. On 12/28/2007, Wolfson registered this number on the National Do
21    Not Call Registry. In the four years preceding 4/21/2020 (the date Wolfson's original
22    Complaint was filed), GoSmith sent Wolfson at least 69 telemarketing text messages at this
23    number. GoSmith knowingly and willfully sent these text messages using an automatic
24    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
25    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
26    procedures that meet the minimum standards required for telemarketing in violation of 47
27    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
     PLAINTIFFS’ AMENDED COMPLAINT                 - 575 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 576 of 602




1     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Wolfson
2     within a 12-month period after Wolfson was registered on the National Do Not Call Registry,
3     including but not limited to the period between 4/21/2016 and 4/21/2017. Wolfson seeks an
4     amount not less than $103,500 for at least 69 knowing and willful violations of 47 U.S.C. §
5     227(b), and an amount not less than $103,500 for at least 69 knowing and willful violations of
6     47 U.S.C. § 227(c). Alternatively, Wolfson seeks an amount not less than $34,500 for at least
7     69 negligent violations of 47 U.S.C. § 227(b), and not less than $34,500 for at least 69
8     negligent violations of 47 U.S.C. § 227(c).
9          1000. Russell Womer personally owns and uses the cellular phone number xxx-xxx-
10    6448. This number is a residential telephone subscription. In the four years preceding
11    4/27/2020 (the date Womer's original Complaint was filed), GoSmith sent Womer at least 31
12    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
13    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
14    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
15    text messages without instituting procedures that meet the minimum standards required for
16    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Womer seeks an
17    amount not less than $46,500 for at least 31 knowing and willful violations of 47 U.S.C. §
18    227(b), and an amount not less than $46,500 for at least 31 knowing and willful violations of
19    47 U.S.C. § 227(c). Alternatively, Womer seeks an amount not less than $15,500 for at least 31
20    negligent violations of 47 U.S.C. § 227(b), and not less than $15,500 for at least 31 negligent
21    violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Womer at least 31 commercial text
22    messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
23    number of telephone solicitations in violation of RCW § 80.36.390, for which Womer seeks an
24    amount not less than $15,500, attorney’s fees, injunctive relief, and treble damages.
25         1001. Pete Workman personally owns and uses the cellular phone number xxx-xxx-
26    8097. This number is a residential telephone subscription. In the four years preceding
27    1/30/2020 (the date Workman's original Complaint was filed), GoSmith sent Workman at least
     PLAINTIFFS’ AMENDED COMPLAINT                  - 576 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 577 of 602




1     6 telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
2     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
3     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
4     text messages without instituting procedures that meet the minimum standards required for
5     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Workman seeks
6     an amount not less than $9,000 for at least 6 knowing and willful violations of 47 U.S.C. §
7     227(b), and an amount not less than $9,000 for at least 6 knowing and willful violations of 47
8     U.S.C. § 227(c). Alternatively, Workman seeks an amount not less than $3,000 for at least 6
9     negligent violations of 47 U.S.C. § 227(b), and not less than $3,000 for at least 6 negligent
10    violations of 47 U.S.C. § 227(c).
11         1002. Michael Wrenn personally owns and uses the cellular phone number xxx-xxx-
12    2462. This number is a residential telephone subscription but he uses it as a work phone and
13    does not bring it into his home. He does not advertise his home-based business or give his
14    number to anyone except his clients by word of mouth. On 10/1/2008, Wrenn registered this
15    number on the National Do Not Call Registry. In the four years preceding 4/27/2020 (the date
16    Wrenn's original Complaint was filed), GoSmith sent Wrenn at least 266 telemarketing text
17    messages and calls at this number. GoSmith called numerous times daily, for months on end.
18    Wrenn begged GoSmith to remove him from their list, but the calls kept coming. They
19    interrupted his work and his day. The unsolicited messages and calls were maddening.
20    GoSmith knowingly and willfully sent these text messages and calls using an automatic
21    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
22    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and calls without
23    instituting procedures that meet the minimum standards required for telemarketing in violation
24    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and
25    47 C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages and/or
26    calls to Wrenn within a 12-month period after Wrenn was registered on the National Do Not
27    Call Registry, including but not limited to the period between 7/13/2017 and 7/13/2018. Wrenn
     PLAINTIFFS’ AMENDED COMPLAINT                  - 577 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 578 of 602




1     seeks an amount not less than $399,000 for at least 266 knowing and willful violations of 47
2     U.S.C. § 227(b). Alternatively, Wrenn seeks an amount not less than $133,000 for at least 266
3     negligent violations of 47 U.S.C. § 227(b).
4          1003. Milton Wright personally owns and uses the cellular phone number xxx-xxx-
5     7147. This number is a residential telephone subscription. In the four years preceding
6     1/30/2020 (the date Wright's original Complaint was filed), GoSmith sent Wright at least 100
7     telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
8     messages using an automatic telephone dialing system in violation of 47 U.S.C. §
9     227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
10    text messages without instituting procedures that meet the minimum standards required for
11    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Wright seeks an
12    amount not less than $150,000 for at least 100 knowing and willful violations of 47 U.S.C. §
13    227(b), and an amount not less than $150,000 for at least 100 knowing and willful violations of
14    47 U.S.C. § 227(c). Alternatively, Wright seeks an amount not less than $50,000 for at least
15    100 negligent violations of 47 U.S.C. § 227(b), and not less than $50,000 for at least 100
16    negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Wright at least 100
17    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
18    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
19    Wright seeks an amount not less than $50,000, attorney’s fees, injunctive relief, and treble
20    damages.
21         1004. John Wright personally owns and uses the cellular phone number xxx-xxx-5443.
22    This number is a residential telephone subscription. On 8/17/2007, Wright registered this
23    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
24    Wright's original Complaint was filed), GoSmith sent Wright at least 113 telemarketing text
25    messages at this number. GoSmith knowingly and willfully sent these text messages using an
26    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
27    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
     PLAINTIFFS’ AMENDED COMPLAINT                  - 578 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 579 of 602




1     procedures that meet the minimum standards required for telemarketing in violation of 47
2     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
3     C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Wright
4     within a 12-month period after Wright was registered on the National Do Not Call Registry,
5     including but not limited to the period between 4/22/2016 and 4/22/2017. Wright seeks an
6     amount not less than $169,500 for at least 113 knowing and willful violations of 47 U.S.C. §
7     227(b), and an amount not less than $169,500 for at least 113 knowing and willful violations of
8     47 U.S.C. § 227(c). Alternatively, Wright seeks an amount not less than $56,500 for at least
9     113 negligent violations of 47 U.S.C. § 227(b), and not less than $56,500 for at least 113
10    negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Wright at least 113
11    commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
12    undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
13    Wright seeks an amount not less than $56,500, attorney’s fees, injunctive relief, and treble
14    damages.
15         1005. Justin Wylie personally owns and uses the cellular phone number xxx-xxx-8250.
16    This number is a residential telephone subscription. On 5/22/2018, Wylie registered this
17    number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
18    Wylie's original Complaint was filed), GoSmith sent Wylie at least 4 telemarketing text
19    messages at this number. GoSmith knowingly and willfully sent these text messages using an
20    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
21    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
22    procedures that meet the minimum standards required for telemarketing in violation of 47
23    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
24    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Wylie
25    within a 12-month period after Wylie was registered on the National Do Not Call Registry,
26    including but not limited to the period between 5/22/2018 and 5/22/2019. Wylie seeks an
27    amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. § 227(b),
     PLAINTIFFS’ AMENDED COMPLAINT                 - 579 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 580 of 602




1     and an amount not less than $6,000 for at least 4 knowing and willful violations of 47 U.S.C. §
2     227(c). Alternatively, Wylie seeks an amount not less than $2,000 for at least 4 negligent
3     violations of 47 U.S.C. § 227(b), and not less than $2,000 for at least 4 negligent violations of
4     47 U.S.C. § 227(c).
5          1006. Samuel Yador personally owns and uses the cellular phone number xxx-xxx-
6     8387. This number is a residential telephone subscription. On 2/8/2019, Yador registered this
7     number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
8     Yador's original Complaint was filed), GoSmith sent Yador at least 411 telemarketing text
9     messages at this number. GoSmith knowingly and willfully sent these text messages using an
10    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
11    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
12    procedures that meet the minimum standards required for telemarketing in violation of 47
13    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
14    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Yador
15    within a 12-month period after Yador was registered on the National Do Not Call Registry,
16    including but not limited to the period between 2/8/2019 and 1/30/2020. Yador seeks an
17    amount not less than $616,500 for at least 411 knowing and willful violations of 47 U.S.C. §
18    227(b), and an amount not less than $616,500 for at least 411 knowing and willful violations of
19    47 U.S.C. § 227(c). Alternatively, Yador seeks an amount not less than $205,500 for at least
20    411 negligent violations of 47 U.S.C. § 227(b), and not less than $205,500 for at least 411
21    negligent violations of 47 U.S.C. § 227(c).
22         1007. Alexander Yakovlev personally owns and uses the cellular phone number xxx-
23    xxx-8873. This number is a residential telephone subscription. In the four years preceding
24    1/30/2020 (the date Yakovlev's original Complaint was filed), GoSmith sent Yakovlev at least
25    48 telemarketing text messages at this number. GoSmith knowingly and willfully sent these
26    text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
27    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
     PLAINTIFFS’ AMENDED COMPLAINT                  - 580 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 581 of 602




1     text messages without instituting procedures that meet the minimum standards required for
2     telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Yakovlev seeks
3     an amount not less than $72,000 for at least 48 knowing and willful violations of 47 U.S.C. §
4     227(b), and an amount not less than $72,000 for at least 48 knowing and willful violations of
5     47 U.S.C. § 227(c). Alternatively, Yakovlev seeks an amount not less than $24,000 for at least
6     48 negligent violations of 47 U.S.C. § 227(b), and not less than $24,000 for at least 48
7     negligent violations of 47 U.S.C. § 227(c).
8          1008. Pavel Yashin personally owns and uses the cellular phone number xxx-xxx-9280.
9     This number is a residential telephone subscription and is Yashin's personal cell phone. It is
10    Yashin's only phone, and the phone Yashin uses for personal calls. It is paid for out of a
11    personal bank account. It is on a personal/family plan with the cellphone service provider.
12    Yashin also uses this number with freelance work calls. In the four years preceding 4/28/2020
13    (the date Yashin's original Complaint was filed), GoSmith sent Yashin at least 200
14    telemarketing text messages and calls at this number, at least two per week, which Yashin kept
15    trying to stop. GoSmith knowingly and willfully sent these text messages and calls using an
16    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
17    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and calls without
18    instituting procedures that meet the minimum standards required for telemarketing in violation
19    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Yashin seeks an amount not less than
20    $300,000 for at least 200 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
21    not less than $300,000 for at least 200 knowing and willful violations of 47 U.S.C. § 227(c).
22    Alternatively, Yashin seeks an amount not less than $100,000 for at least 200 negligent
23    violations of 47 U.S.C. § 227(b), and not less than $100,000 for at least 200 negligent
24    violations of 47 U.S.C. § 227(c).
25         1009. Amy Yates personally owns and uses the cellular phone number xxx-xxx-5386.
26    This number is a residential telephone subscription. In the four years preceding 4/28/2020 (the
27    date Yates's original Complaint was filed), GoSmith sent Yates at least 11 telemarketing text
     PLAINTIFFS’ AMENDED COMPLAINT                  - 581 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 582 of 602




1     messages at this number. GoSmith knowingly and willfully sent these text messages using an
2     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
3     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
4     procedures that meet the minimum standards required for telemarketing in violation of 47
5     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Yates seeks an amount not less than $16,500 for
6     at least 11 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
7     $16,500 for at least 11 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
8     Yates seeks an amount not less than $5,500 for at least 11 negligent violations of 47 U.S.C. §
9     227(b), and not less than $5,500 for at least 11 negligent violations of 47 U.S.C. § 227(c).
10         1010. Mike Yeates personally owns and uses the cellular phone number xxx-xxx-6108.
11    This number is a residential telephone subscription. On 8/18/2005, Yeates registered this
12    number on the National Do Not Call Registry. In the four years preceding 4/22/2020 (the date
13    Yeates's original Complaint was filed), GoSmith sent Yeates at least 26 telemarketing text
14    messages at this number. GoSmith knowingly and willfully sent these text messages using an
15    automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
16    § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
17    procedures that meet the minimum standards required for telemarketing in violation of 47
18    U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
19    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Yeates
20    within a 12-month period after Yeates was registered on the National Do Not Call Registry,
21    including but not limited to the period between 4/22/2016 and 4/22/2017. Yeates seeks an
22    amount not less than $39,000 for at least 26 knowing and willful violations of 47 U.S.C. §
23    227(b), and an amount not less than $39,000 for at least 26 knowing and willful violations of
24    47 U.S.C. § 227(c). Alternatively, Yeates seeks an amount not less than $13,000 for at least 26
25    negligent violations of 47 U.S.C. § 227(b), and not less than $13,000 for at least 26 negligent
26    violations of 47 U.S.C. § 227(c).
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 582 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 583 of 602




1          1011. Elena Yescas personally owns and uses the cellular phone number xxx-xxx-9565.
2     This number is a residential telephone subscription. On 2/1/2018, Yescas registered this
3     number on the National Do Not Call Registry. In the four years preceding 1/30/2020 (the date
4     Yescas's original Complaint was filed), GoSmith sent Yescas at least 137 telemarketing text
5     messages at this number. GoSmith knowingly and willfully sent these text messages using an
6     automatic telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.
7     § 64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
8     procedures that meet the minimum standards required for telemarketing in violation of 47
9     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47
10    C.F.R. § 64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages to Yescas
11    within a 12-month period after Yescas was registered on the National Do Not Call Registry,
12    including but not limited to the period between 2/1/2018 and 2/1/2019. Yescas seeks an
13    amount not less than $205,500 for at least 137 knowing and willful violations of 47 U.S.C. §
14    227(b), and an amount not less than $205,500 for at least 137 knowing and willful violations of
15    47 U.S.C. § 227(c). Alternatively, Yescas seeks an amount not less than $68,500 for at least
16    137 negligent violations of 47 U.S.C. § 227(b), and not less than $68,500 for at least 137
17    negligent violations of 47 U.S.C. § 227(c).
18         1012. Benjamin Young personally owns and uses the cellular phone number xxx-xxx-
19    0809. This number is a residential telephone subscription and is Young's personal cell phone. It
20    is his only phone, and the phone he uses for personal calls. It is paid for out of a personal bank
21    account. It is on a personal/family plan with the cellphone service provider. Young also uses
22    this number with freelance work calls. In the four years preceding 1/30/2020 (the date Young's
23    original Complaint was filed), GoSmith sent Young at least 68 telemarketing text messages at
24    this number. GoSmith knowingly and willfully sent these text messages using an automatic
25    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
26    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages without instituting
27    procedures that meet the minimum standards required for telemarketing in violation of 47
     PLAINTIFFS’ AMENDED COMPLAINT                  - 583 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 584 of 602




1     U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Young seeks an amount not less than $102,000
2     for at least 68 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less
3     than $102,000 for at least 68 knowing and willful violations of 47 U.S.C. § 227(c).
4     Alternatively, Young seeks an amount not less than $34,000 for at least 68 negligent violations
5     of 47 U.S.C. § 227(b), and not less than $34,000 for at least 68 negligent violations of 47
6     U.S.C. § 227(c).
7          1013. Steve Young personally owns and uses the cellular phone number xxx-xxx-1966.
8     This number is a residential telephone subscription and is Young's personal cell phone. It is his
9     only phone, and the phone he uses for personal calls. It is paid for out of a personal bank
10    account. It is on a personal/family plan with the cellphone service provider. Young does not
11    use this phone number for work, since he has an office with staff and a landline with its own
12    number at that office. Young keeps his personal and business calls separate and does not take
13    business calls on his personal cell phone. On 1/14/2006, Young registered this number on the
14    National Do Not Call Registry. In the four years preceding 4/22/2020 (the date Young's
15    original Complaint was filed), GoSmith sent Young at least 594 telemarketing text messages
16    and/or calls at this number, at least a couple texts a day, sometimes more. GoSmith knowingly
17    and willfully sent these text messages and/or calls using an automatic telephone dialing system
18    in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
19    knowingly and willfully sent these text messages and/or calls without instituting procedures
20    that meet the minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c)
21    and 47 C.F.R. § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. §
22    64.1200(c), GoSmith knowingly and willfully sent at least 2 text messages and/or calls to
23    Young within a 12-month period after Young was registered on the National Do Not Call
24    Registry, including but not limited to the period between 7/21/2017 and 7/21/2018. Young
25    seeks an amount not less than $891,000 for at least 594 knowing and willful violations of 47
26    U.S.C. § 227(b), and an amount not less than $891,000 for at least 594 knowing and willful
27    violations of 47 U.S.C. § 227(c). Alternatively, Young seeks an amount not less than $297,000
     PLAINTIFFS’ AMENDED COMPLAINT                  - 584 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 585 of 602




1     for at least 594 negligent violations of 47 U.S.C. § 227(b), and not less than $297,000 for at
2     least 594 negligent violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Young at least 594
3     commercial text messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an
4     undetermined number of telephone solicitations in violation of RCW § 80.36.390, for which
5     Young seeks an amount not less than $297,000, attorney’s fees, injunctive relief, and treble
6     damages.
7          1014. Jamal Yuldashev personally owns and uses the cellular phone number xxx-xxx-
8     8888. This number is a residential telephone subscription. In the four years preceding
9     4/21/2020 (the date Yuldashev's original Complaint was filed), GoSmith sent Yuldashev at
10    least 11 telemarketing text messages at this number. GoSmith knowingly and willfully sent
11    these text messages using an automatic telephone dialing system in violation of 47 U.S.C. §
12    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
13    text messages without instituting procedures that meet the minimum standards required for
14    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Yuldashev seeks
15    an amount not less than $16,500 for at least 11 knowing and willful violations of 47 U.S.C. §
16    227(b), and an amount not less than $16,500 for at least 11 knowing and willful violations of
17    47 U.S.C. § 227(c). Alternatively, Yuldashev seeks an amount not less than $5,500 for at least
18    11 negligent violations of 47 U.S.C. § 227(b), and not less than $5,500 for at least 11 negligent
19    violations of 47 U.S.C. § 227(c).
20         1015. Waylon Zeigler personally owns and uses the cellular phone number xxx-xxx-
21    4123. This number is a residential telephone subscription. In the four years preceding
22    4/22/2020 (the date Zeigler's original Complaint was filed), GoSmith sent Zeigler at least 11
23    telemarketing text messages at this number. GoSmith knowingly and willfully sent these text
24    messages using an automatic telephone dialing system in violation of 47 U.S.C. §
25    227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith knowingly and willfully sent these
26    text messages without instituting procedures that meet the minimum standards required for
27    telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Zeigler seeks an
     PLAINTIFFS’ AMENDED COMPLAINT                  - 585 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 586 of 602




1     amount not less than $16,500 for at least 11 knowing and willful violations of 47 U.S.C. §
2     227(b), and an amount not less than $16,500 for at least 11 knowing and willful violations of
3     47 U.S.C. § 227(c). Alternatively, Zeigler seeks an amount not less than $5,500 for at least 11
4     negligent violations of 47 U.S.C. § 227(b), and not less than $5,500 for at least 11 negligent
5     violations of 47 U.S.C. § 227(c). Finally, GoSmith sent Zeigler at least 11 commercial text
6     messages in violation of RCW §§ 19.190.060, 19.86.090, 80.36.400, and an undetermined
7     number of telephone solicitations in violation of RCW § 80.36.390, for which Zeigler seeks an
8     amount not less than $5,500, attorney’s fees, injunctive relief, and treble damages.
9          1016. Ammar Ziadah personally owns and uses the cellular phone number xxx-xxx-
10    7043. This number is a residential telephone subscription and is Ammar's personal cell phone
11    and his only phone. In the four years preceding 1/30/2020 (the date Ziadah's original
12    Complaint was filed), GoSmith sent Ziadah at least 552 telemarketing text messages at this
13    number, at least 4 per week, and double that number of telemarketing calls each week.
14    GoSmith knowingly and willfully sent these text messages and calls using an automatic
15    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
16    64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and calls without
17    instituting procedures that meet the minimum standards required for telemarketing in violation
18    of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Ziadah seeks an amount not less than
19    $2,484,000 for at least 1,656 knowing and willful violations of 47 U.S.C. § 227(b), and an
20    amount not less than $2,484,000 for at least 1,656 knowing and willful violations of 47 U.S.C.
21    § 227(c). Alternatively, Ziadah seeks an amount not less than $828,000 for at least 1,656
22    negligent violations of 47 U.S.C. § 227(b), and not less than $828,000 for at least 1,656
23    negligent violations of 47 U.S.C. § 227(c).
24         1017. Paul Zoino personally owns and uses the cellular phone number xxx-xxx-5301.
25    This number is a residential telephone subscription and is Zoino's personal cell phone. It is his
26    only phone, and the phone he uses for personal calls. It is on a personal/family plan with the
27    cellphone service provider. Zoino also uses this number with freelance work calls for his
     PLAINTIFFS’ AMENDED COMPLAINT                  - 586 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 587 of 602




1     home-based business. On 8/6/2005, Zoino registered this number on the National Do Not Call
2     Registry. In the four years preceding 1/30/2020 (the date Zoino's original Complaint was filed),
3     GoSmith sent Zoino at least 13 telemarketing text messages at this number. GoSmith
4     knowingly and willfully sent these text messages using an automatic telephone dialing system
5     in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(7). GoSmith
6     knowingly and willfully sent these text messages without instituting procedures that meet the
7     minimum standards required for telemarketing in violation of 47 U.S.C. § 227(c) and 47 C.F.R.
8     § 64.1200(d). Also in violation of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c), GoSmith
9     knowingly and willfully sent at least 2 text messages to Zoino within a 12-month period after
10    Zoino was registered on the National Do Not Call Registry, including but not limited to the
11    period between 4/27/2017 and 4/27/2018. Zoino seeks an amount not less than $19,500 for at
12    least 13 knowing and willful violations of 47 U.S.C. § 227(b), and an amount not less than
13    $19,500 for at least 13 knowing and willful violations of 47 U.S.C. § 227(c). Alternatively,
14    Zoino seeks an amount not less than $6,500 for at least 13 negligent violations of 47 U.S.C. §
15    227(b), and not less than $6,500 for at least 13 negligent violations of 47 U.S.C. § 227(c).
16         1018. Eliashib (Eli) Zwonitzer personally owns and uses the cellular phone number xxx-
17    xxx-4376. This number is a residential telephone subscription and is Zwonitzer's personal cell
18    phone. It is the only phone he uses for personal calls, having a separate, dedicated cell phone
19    for his business calls (which ends in -8350 and is through a different cell phone carrier).
20    Zwonitzer's personal cell phone, ending in -4376, is on a family plan with Verizon Wireless,
21    and has always been dedicated to his personal calls. After Zwonitzer created his home-based
22    business in 2018, he got a separate phone for his business. Zwonitzer's personal cell phone is
23    on a personal/family plan with the cellphone service provider. In the four years preceding
24    4/28/2020 (the date Zwonitzer's original Complaint was filed), since 2018, GoSmith sent
25    Zwonitzer at least 40 telemarketing text messages and calls at his personal cell phone number.
26    GoSmith knowingly and willfully sent these text messages and calls using an automatic
27    telephone dialing system in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
     PLAINTIFFS’ AMENDED COMPLAINT                  - 587 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 588 of 602




1     64.1200(a)(7). GoSmith knowingly and willfully sent these text messages and calls without
2     instituting procedures that meet the minimum standards required for telemarketing in violation
3     of 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). Zwonitzer seeks an amount not less than
4     $60,000 for at least 40 knowing and willful violations of 47 U.S.C. § 227(b), and an amount
5     not less than $60,000 for at least 40 knowing and willful violations of 47 U.S.C. § 227(c).
6     Alternatively, Zwonitzer seeks an amount not less than $20,000 for at least 40 negligent
7     violations of 47 U.S.C. § 227(b), and not less than $20,000 for at least 40 negligent violations
8     of 47 U.S.C. § 227(c).
9                                         VI.     Legal Standard
10          A.     The Telephone Consumer Protection Act
11         1019. The Telephone Consumer Protection Act (“TCPA”; 47 U.S.C. § 227; 47 C.F.R. §
12    64.1200) is a federal law that imposes various restrictions on telephone calls, including the
13    following:
14         1020. Autodialers - No person or entity shall make a call “using an automatic telephone
15    dialing system or an artificial or prerecorded voice… [t]o any… cellular telephone” unless the
16    call is “made for emergency purposes or made with the prior express consent of the called
17    party.” 47 U.S.C. § 227(b)(1)(A)(iii); see also 47 C.F.R. § 64.1200(a)(1).
18         1021. National Do Not Call Registry - “No person or entity shall initiate any telephone
19    solicitation to… [a] residential telephone subscriber who has registered his or her telephone
20    number on the national do-not-call registry.” 47 C.F.R. § 64.1200(c)(2).
21         1022. Internal Do Not Call Lists - “No person or entity shall initiate any call for
22    telemarketing purposes to a residential telephone subscriber” without instituting procedures for
23    maintaining an internal do-not-call list. 47 C.F.R. § 64.1200(d). These “procedures must meet
24    the following minimum standards:” Telemarketers “must have a written policy, available
25    upon demand, for maintaining a do-not-call list.” Id. at (d), (d)(1). Anyone engaged in “any
26    aspect of [the] telemarketing must be informed and trained in the existence and use of the do-
27    not-call list.” Id. at (d)(2). When people request not to receive calls, the telemarketer must
     PLAINTIFFS’ AMENDED COMPLAINT                  - 588 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 589 of 602




1     “record the request and place the subscriber’s… telephone number on the do-not-call list,” and
2     the request must be honored within a “reasonable time.” Id. at (d)(3). The telemarketer “must
3     provide the called party with the name of the individual caller, the name of the person or entity
4     on whose behalf the call is being made, and a telephone number or address at which the person
5     or entity may be contacted.” Id. at (d)(4) (emphasis added).
6          1023. Delivery Restrictions – “No person or entity may. . .[a]bandon more than three
7     percent of all telemarketing calls that are answered live by a person, as measured over a 30-day
8     period for a single calling campaign.” 47 C.F.R. § 64.1200(a)(7). A call is abandoned “if it is
9     not connected to a live sales representative within two (2) seconds of the called person’s
10    completed greeting.” Id. If a live sales representative is not available within two seconds, “the
11    telemarketer must provide: A prerecorded identification and opt-out message” that discloses
12    the telemarketing purpose of the call and the name of the entity on whose behalf the call was
13    placed and a telephone number for that entity that will permit the called person to make a do-
14    not-call request. . . ” Id. at (a)(7)(i)(A) (emphasis added). If the call is abandoned, the
15    telemarketer must also provide an “automated, interactive voice-and/or key press-activated
16    opt-out mechanism” that allows the called person to make a do-not-call request prior to
17    terminating the call, which mechanism “must automatically record” the called person’s request
18    and “immediately terminate” the call. Id. at (a)(7)(i)(B) (emphasis added). Finally, the seller or
19    telemarketer “must maintain records establishing compliance” with this section. Id. at
20    (a)(7)(iii) (emphasis added).
21         TCPA Terms Defined:
22         1024. Both phone calls and text messages qualify as a “call” under the TCPA. See
23    Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 667 (2016).
24         1025. The consent standard rises from prior express consent to “prior express written
25    consent” for any call to a cell phone that “introduces an advertisement or constitutes
26    telemarketing” where the call is made using an automatic telephone dialing system or an
27    artificial or prerecorded voice. 47 C.F.R. § 64.1200(a)(2) (emphasis added).
     PLAINTIFFS’ AMENDED COMPLAINT                   - 589 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 590 of 602




1          1026. The term “prior express written consent” means “an agreement, in writing,
2     bearing the signature of the person called that clearly authorizes the seller to deliver or cause to
3     be delivered to the person called advertisements or telemarketing messages using an automatic
4     telephone dialing system.” Id. at (f)(8). The written agreement must “include a clear and
5     conspicuous disclosure informing the person signing that [b]y executing the agreement, such
6     person authorizes the seller to deliver or cause to be delivered to the signatory telemarketing
7     calls using an automatic telephone dialing system.” Id. at (f)(8)(i)(A).
8          1027. “The term ‘automatic telephone dialing system’ means equipment which has the
9     capacity—(A) to store or produce telephone numbers to be called, using a random or sequential
10    number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).
11         1028. The 9th Circuit has interpreted this to mean “equipment which has the capacity—
12    (1) to store numbers to be called or (2) to produce numbers to be called, using a random or
13    sequential number generator—and to dial such numbers.” Marks v. Crunch San Diego, LLC,
14    904 F.3d 1041, 1052 (9th Cir. Sep. 20, 2018).
15         1029. “The term ‘advertisement’ means any material advertising the commercial
16    availability or quality of any property, goods, or services.” 47 C.F.R 64.1200(f)(1).
17         1030. “The term ‘telephone solicitation’ means the initiation of a telephone call or
18    message for the purpose of encouraging the purchase or rental of, or investment in, property,
19    goods, or services, which is transmitted to any person.” Id. at (f)(14).
20         1031. “The term ‘telemarketing’ means the initiation of a telephone call or message for
21    the purpose of encouraging the purchase or rental of, or investment in, property, goods, or
22    services, which is transmitted to any person.” Id. at (f)(12).
23         1032. In determining whether a communication constitutes telemarketing, a court must
24    evaluate the ultimate purpose of the communication. See Golan v. Veritas Entm't, LLC, 788
25    F.3d 814, 820 (8th Cir. 2015).
26

27
     PLAINTIFFS’ AMENDED COMPLAINT                   - 590 -                     LawHQ, LLC
     2:2020-CV-00604-RSL                                                         299 S Main St SLC, UT 84111
                                                                                 385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 591 of 602




1          1033. “Neither the TCPA nor its implementing regulations ‘require an explicit mention
2     of a good, product, or service’ where the implication of an improper purpose is ‘clear from the
3     context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).
4          1034. Calls motivated in part by the intent to sell property, goods, or services are
5     considered telemarketing under the TCPA. See In re Rules and Regulations Implementing the
6     Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003)
7     (hereinafter “2003 FCC Order”). This is true whether call recipients are encouraged to
8     purchase, rent, or invest in property, goods, or services during the call or in the future. Id.
9           B.      Standing Under the TCPA
10         1035. The TCPA provides a private right of action to any “person or entity” who
11    receives autodialed, artificial, or prerecorded calls in violation of 47 U.S.C. § 227(b)(1)(A).
12    See 47 U.S.C. § 227(b)(3).
13         1036. The TCPA provides a private right of action to residential telephone subscribers
14    who are registered on the Registry and who receive more than one telephone solicitation
15    “within any 12-month period by or on behalf of the same entity.” 47 U.S.C. § 227(c)(5); see
16    also 47 U.S.C. § 227(c)(1)-(3), 47 C.F.R. § 64.1200(c).
17         1037. The TCPA provides a private right of action to residential telephone subscribers
18    who receive more than one telemarketing call “within any 12-month period by or on behalf of
19    the same entity” that has not instituted procedures that meet the minimum standards for
20    telemarketing. 47 U.S.C. § 227(c)(5); see also 47 U.S.C. § 227(c)(1)(A), 47 C.F.R. §
21    64.1200(d).
22         1038. In an action under 227(b), a plaintiff must only show that the defendant “called a
23    number assigned to a cellular telephone service using an automatic dialing system or
24    prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla.
25    2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
26

27
     PLAINTIFFS’ AMENDED COMPLAINT                    - 591 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 592 of 602




1          1039. A plaintiff alleging a violation under the TCPA “need not allege any additional
2     harm beyond the one Congress has identified.” Van Patten v. Vertical Fitness Grp., LLC, 847
3     F.3d 1037 (9th Cir. 2017) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016).
4          1040. The receipt of a telemarketing or unsolicited call “demonstrates more than a bare
5     violation and satisfies the concrete-injury requirement for standing.” Leyse v. Lifetime Entm't
6     Servs., LLC, Nos. 16-1133-cv, 16-1425-cv, 2017 U.S. App. LEXIS 2607 (2d Cir. 2017) (citing
7     In re Methyl Tertiary Butyl Ether (MTBE) Prods. Liab. Litig., 725 F.3d 65, 105 (2d Cir. 2013)
8     ("The injury-in-fact necessary for standing need not be large; an identifiable trifle will
9     suffice."); Golan v. Veritas Entm't, LLC, 788 F.3d 814, 819-21 (8th Cir. 2015) (holding that
10    receipt of two brief unsolicited robocalls as voicemail messages was sufficient to establish
11    standing under TCPA).
12         1041. Recovery under the TCPA is allowed for each breach of the subsections
13    independently. “Congress evidenced its intent that a person be able to recover for the
14    telemarketer's failure to institute the minimum procedures for maintaining a do-not-call list as
15    well as the additional harm of the call being automated.” Charvat v. NMP, LLC, 656 F.3d 440,
16    448 (6th Cir. 2011). Thus, “a person may recover statutory damages of $1500 for a willful or
17    knowing violation of the automated-call requirements, § 227(b)(3), and $1500 for a willful or
18    knowing violation of the do-not-call-list requirements, § 227(c)(5)—even if both violations
19    occurred in the same telephone call.” Id. at 449.
20         1042. Congress made clear that the TCPA was meant to protect both consumers and
21    businesses. Congress enumerated 15 findings when passing the TCPA, four of which explicitly
22    reference businesses and Congress’s intent to protect them:
23         1043. “The use of the telephone to market goods and services to the home and other
24    businesses is now pervasive due to the increased use of cost-effective telemarketing
25    techniques.” Congressional Statement of Findings, § 2, Pub.L. 102-243 (emphasis added).
26         1044. “Over 30,000 businesses actively telemarket goods and services to business and
27    residential customers.” Id. (emphasis added).
     PLAINTIFFS’ AMENDED COMPLAINT                  - 592 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 593 of 602




1          1045. “Businesses also have complained to the Congress and the Federal
2     Communications Commission that automated or prerecorded telephone calls are a nuisance,
3     are an invasion of privacy, and interfere with interstate commerce. Id. (emphasis added).
4          1046. “The Federal Communications Commission should consider adopting reasonable
5     restrictions on automated or prerecorded calls to businesses as well as to the home, consistent
6     with the constitutional protections of free speech.” Id. (emphasis added).
7          1047. The regulations for the National Do Not Call Registry, found in 47 C.F.R. §
8     64.1200(c), and the regulations for company-specific Internal Do Not Call lists, found in 47
9     C.F.R. § 64.1200(d), apply to “wireless telephone numbers to the extent described in the [FCC]
10    Commission’s Report and Order, CG Docket No. 02-278, FCC 03-153.” 47 C.F.R. §
11    64.1200(e).
12         1048. In the Report and Order cited in the C.F.R. above, the FCC concluded “that the
13    national database should allow for the registration of wireless telephone numbers, and that such
14    action will better further the objectives of the TCPA and the Do-Not-Call Act.” 2003 FCC
15    Order, 18 FCC Rcd. 14014 at ¶ 33.
16         1049. In 2005, the Direct Marketing Association (“DMA”) asked the FCC to reconsider
17    and make a ruling that “[i]f the caller is calling [a residential line] for a business purpose, and
18    understands that the number dialed is used for business purposes, the caller should not have to
19    scrub the number against the national DNC list.” Petition for Reconsideration at 10, last
20    accessed September 10, 2020 at https://ecfsapi.fcc.gov/file/6514782187.pdf.
21         1050. The DMA gave examples of individuals fitting this description that the DMA
22    wanted permission to contact, from “the American farmer [who] has a ‘residential’ listing, but
23    uses that phone number both for personal use and for business purposes” to the self-employed
24    consultant, freelance photographer, or web designer. Id. at 9-10.
25         1051. The FCC declared “[w]e disagree with the DMA that the rules should be revised
26    to expressly exempt calls to business numbers.” Rules & Regulations Implementing the
27    Telephone Consumer Protection Act of 1991, 20 FCC Rcd. 3788, 3793 (2005) (hereinafter
     PLAINTIFFS’ AMENDED COMPLAINT                   - 593 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 594 of 602




1     “2005 FCC Order”). “We also decline to exempt from the do-not-call rules those calls made to
2     ‘home-based businesses.’” Id. In other words, telemarketing calls to home-based businesses are
3     prohibited. Mixed business and personal use of a residential number, particularly numbers used
4     in connection with a home-based business, does not remove an individual’s standing to bring
5     claims for TCPA violations. The FCC has stated that residential telephone subscribers who
6     also use their phone number for business purposes are protected on the Do Not Call Registry.
7          C.      Individual Officer Liability Under the TCPA
8          1052. Under the TCPA, an individual may be personally liable pursuant to 47 U.S.C. §
9     217, which provides that the “act, omission, or failure… of any officer… acting for or
10    employed by any common carrier or user, acting within the scope of his employment, shall in
11    every case be also deemed to be the act, omission, or failure… of such carrier or user as well as
12    of that person.” 47. U.S.C. § 217.
13         1053. To violate the TCPA is to commit a tort, and a “corporate officer is individually
14    liable for the torts he personally commits and cannot shield himself behind a corporation when
15    he is an actual participant in the tort.” Donsco, Inc. v. Casper Corp., 587 F. 2d 602 (3d Cir.
16    1978).
17         1054. When considering individual officer liability, courts have agreed that a corporate
18    officer involved in the telemarketing may be personally liable under the TCPA. See, e.g., City
19    Select Auto Sales Inc. v. David Randall Assocs., Inc., 885 F.3d 154, (3d Cir. 2018) (“[A]
20    corporate officer can face personal liability under the TCPA for actions he personally
21    authorized or took.”) (J. Schwartz, concurring in the majority opinion, which reads: “a
22    corporate officer can be personally liable [under the TCPA] if he . . . actively oversaw and
23    directed the conduct.”); Jackson Five Star Catering, Inc. v. Beason, 2013 U.S. Dist. LEXIS
24    159985, *10 (E.D. Mich. Nov. 8, 2013) (“[M]any courts have held that corporate actors can be
25    individually liable for violating the TCPA "where they 'had direct, personal participation in or
26    personally authorized the conduct found to have violated the statute.'”); Maryland v. Universal
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 594 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 595 of 602




1     Elections, 787 F. Supp. 2d 408, 415-16 (D. Md. 2011) (“If an individual acting on behalf of a
2     corporation could avoid individual liability, the TCPA would lose much of its force.”).
3           D.     The Washington Consumer Protection Act, Automatic Dialing and Announcing
4     Device Statute, Do Not Call Statute, and the Commercial Electronic Mail Act
5          1055. The Washington Consumer Protection Act ("WCPA") is a Washington state law
6     that imposes various restrictions on unfair business practices. RCW 19.86.010, et seq.
7          1056. Under the WCPA, “[a]ny person who is injured in his or her business” may bring
8     a civil suit for injunctive relief, damages, attorney’s fees, and treble damages. RCW 19.86.090.
9          1057. The Commercial Electronic Mail Act ("CEMA") precludes "the transmission of
10    an electronic commercial text message to a telephone number assigned to a Washington
11    resident for cellular telephone or pager service...." RCW 19.190.060. “No person conducting
12    business in the state may initiate or assist in the transmission of an electronic commercial text
13    message to a telephone number assigned to a Washington resident for cellular [service]." RCW
14    19.190.060(1).
15         1058. A person may send commercial text messages only when the recipient "has
16    clearly and affirmatively consented in advance" to the text messages. RCW 19.190.070(1)(b).
17         1059. Sending electronic text messages without consent is "not reasonable in relation to
18    the development and preservation of business," is "an unfair method of competition," and
19    constitutes a violation of "chapter 19.86 RCW." Id. 19.190.060(2).
20         1060. "'Commercial electronic text message'" means an electronic text message sent to
21    promote... services for sale." RCW 19.190.010.
22         1061. Sending electronic text messages without consent is "an unfair or deceptive act,"
23    occurring "in trade or commerce," and "vitally affect[s] the public interest." The text messages
24    are a per se violation of the Washington Consumer Protection Act ("WCPA" or “CPA”) under
25    "chapter 19.86 RCW." Id. 19.190.060(2).
26         1062. Because "there is no private right of action under CEMA, the only way to give
27    effect to the legislature’s stated intent is to construe the liquidated damages provision as
     PLAINTIFFS’ AMENDED COMPLAINT                   - 595 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 596 of 602




1     establishing the injury and causation elements of a CPA claim." Gragg v. Orange Cab Co., 145
2     F. Supp. 3d 1046, 1053 (W.D. Wash. 2015) (J. Lasnik).
3           1063. RCW § 80.36.400(2) provides that, “No person may use an automatic dialing and
4     announcing device for purposes of commercial solicitation. This section applies to all
5     commercial solicitation intended to be received by telephone customers within the state."
6           1064. A violation of RCW § 80.36.400 is per se violation of the WCPA, RCW § 19.86.
7     “It shall be presumed that damages to the recipient of commercial solicitations made using an
8     automatic dialing and announcing device are five hundred dollars.” RCW § 80.36.400(3).
9           1065. RCW § 80.36.390 prohibits telephone solicitation within a one-year period
10    following the called party’s statement or indication that he or she does not wish to be called
11    again.
12          1066. A person aggrieved by repeated violations of RCW § 80.36.390 may bring a civil
13    action to recover damages. “The court shall award damages of at least one hundred dollars for
14    each individual violation of this section. If the aggrieved person prevails in a civil action under
15    this subsection, the court shall award the aggrieved person reasonable attorneys’ fees and cost
16    of the suit.” RCW § 80.36.390(6).
17          E.      Alter Ego Liability
18          1067. “The alter ego theory derives from the notion that courts should not respect the
19    separateness of a corporation and its parent where the parent exerts such an amount of control
20    and dominance over the corporation that it becomes a mere shell or “alter ego” of the parent for
21    accomplishing improper purposes. Johnson v. Marriott Int’l Inc., 2017 WL 1957071, *4 (W.D.
22    Wa. May 11, 2017) (citing U.S. v. Bestfoods, 524 U.S. 51, 61-62 (1988)).
23          1068. In order to establish an alter ego relationship, “the plaintiff must make out a prima
24    facie case ‘(1) that there is such unity of interest and ownership that the separate personalities
25    [of the two entities] no longer exist and (2) that failure to disregard [their separate identities]
26    would result in fraud or injustice.’” Doe v. Unocal Corp., 248 F.3d 915, 926 (9th Cir. 2001).
27
     PLAINTIFFS’ AMENDED COMPLAINT                    - 596 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                        299 S Main St SLC, UT 84111
                                                                                385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 597 of 602




1     The plaintiff must show that the parent controls the subsidiary “to such a degree as to render
2     the latter the mere instrumentality of the former.” Id.
3          F.       Vicarious Liability
4          1069. For more than twenty years, the FCC has explained that its “rules generally
5     establish that the party on whose behalf a solicitation is made bears ultimate responsibility for
6     any violations.” In re Rules & Regulations Implementing the TCPA, 10 FCC Rcd 12391, 12397
7     (¶ 13) (August 7, 1995).
8          1070. In 2008, the FCC likewise held that a company on whose behalf a telephone call
9     is made bears the responsibility for any violations. See In re Rules and Regulations
10    Implementing the Telephone Consumer Protection Act of 1991, 23 FCC Rcd. 559, 564
11    (January 4, 2008).
12         1071. In 2013, the FCC instructed that Defendants may not avoid liability by
13    outsourcing their telemarketing to third parties. In re Joint Petition Filed by DISH Network,
14    LLC et al. for Declaratory Ruling Concerning the TCPA Rules, 28 FCC Rcd 6574, 6588 ¶37
15    (2013).
16         1072. The FCC stated that corporations are “vicariously liable under federal common
17    law principles of agency for violations of either section 227(b) or section 227(c) that are
18    committed by third-party telemarketers.” Id. at 6574. This includes principles of formal
19    agency, apparent authority, and ratification. Id. at 6584.
20         1073. Federal common law agency principles are based off of the Restatement (Third)
21    of Agency. Henderson v. United Student Aid Funds, Inc., 918 F.3d 1068, 1072-73 (9th Cir.
22    2019).
23         1074. An agent has actual authority when “the agent reasonably believes... that the
24    principal wishes the agent so to act.” Restatement (Third) of Agency § 2.01 (2006).
25         1075. An agent has apparent authority when “a third party reasonably believes the actor
26    has authority to act on behalf of the principal and that belief is traceable to the principal's
27    manifestations.” Restatement (Third) of Agency § 2.03 (2006).
     PLAINTIFFS’ AMENDED COMPLAINT                   - 597 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                       299 S Main St SLC, UT 84111
                                                                               385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 598 of 602




1           1076. If there is no agency relationship, ratification can create one. Ratification can
2     happen in one of two ways: (i) When there is an “externally observable indication” that a
3     principal has “[actual] knowledge of material facts” regarding a third party’s acts, and accepts
4     the benefits of—and consents to—said acts; or (ii) When a principal is “willful[ly] ignoran[t]”
5     of the material facts of a third party’s acts. Henderson v. United Student Aid Funds, Inc., 918
6     F.3d 1068, 1073-74 (9th Cir. 2019).
7                        VII.    First Cause of Action: Illegal Use of an ATDS
8           1077. Plaintiffs incorporate by reference all of the above paragraphs of this Complaint
9     as though fully stated herein.
10          1078. The Defendants’ use of an ATDS to contact Plaintiffs constitutes a violation of 47
11    U.S.C. § 227(b).
12          1079. Alternatively, Defendants’ abandonment of more than 3% of calls without
13    providing: 1) information disclosing the telemarketing nature of the texts and calls, 2)
14    information identifying the entity the calls and texts were placed on behalf of and a phone
15    number where Plaintiffs could opt-out of the calls, and 3) an automatic opt-out mechanism
16    within the text or call, constitutes a separate violation of 47 U.S.C. § 227(b)’s provisions as
17    established and promulgated by 47 C.F.R. § 16.1200(a)(7).
18          1080. As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b) and 47
19    C.F.R. § 16.1200(a)(7), Plaintiffs are entitled to an award of $500.00 in statutory damages, for
20    each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
21          1081. As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. §
22    227(b) and 47 C.F.R. § 16.1200(a)(7), Plaintiffs are entitled to an award of $1,500.00 in
23    statutory damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
24    U.S.C. § 227(b)(3)(C).
25          1082. Plaintiffs are also entitled to and seek injunctive relief prohibiting such conduct in
26    the future.
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 598 -                   LawHQ, LLC
     2:2020-CV-00604-RSL                                                      299 S Main St SLC, UT 84111
                                                                              385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 599 of 602




1                    VIII. Second Cause of Action: Failure to Maintain and Follow
2                                      Internal Do Not Call Procedures
3           1083. Plaintiffs incorporate by reference all of the above paragraphs of this Complaint
4     as though fully stated herein.
5           1084. Defendants’ contact of Plaintiffs’ cellular phone numbers without instituting and
6     following procedures that meet the minimum standards for telemarketing established in and
7     promulgated by 47 C.F.R. §64.1200(d) constitutes a separate violation of 47 U.S.C. § 227(c).
8           1085. As a result of Defendants’ negligent violations of the internal do not call
9     requirements of 47 C.F.R. §64.1200(d), Plaintiffs are entitled to an award of $500.00 in
10    statutory damages for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
11          1086. As a result of Defendants’ knowing and/or willful violations of the internal do not
12    call requirements of 47 C.F.R. §64.1200(d), Plaintiffs are entitled to an award of $1,500.00 in
13    statutory damages for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B) and 47
14    U.S.C. § 227(c)(5)(C).
15          1087. Plaintiffs are also entitled to and seek injunctive relief prohibiting such conduct in
16    the future.
17                    IX.    Third Cause of Action: Illegal Solicitation of Persons
18                                 on the National Do Not all Registry
19          1088. Plaintiffs incorporate by reference all of the above paragraphs of this Complaint
20    as though fully stated herein.
21          1089. Defendants’ contact of those Plaintiffs’ cellular phones whose numbers appear on
22    the National Do Not Call Registry constitutes violations of 47 U.S.C. § 227(c) and 47 C.F.R.
23    §64.1200(c).
24          1090. As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c), Plaintiffs
25    are entitled to an award of $500.00 in statutory damages for each and every violation, pursuant
26    to 47 U.S.C. § 227(c)(5)(B).
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 599 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 600 of 602




1           1091. As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. §
2     227(c), Plaintiffs are entitled to an award of $1,500.00 in statutory damages for each and every
3     violation, pursuant to 47 U.S.C. § 227(c)(5)(B) and 47 U.S.C. § 227(c)(5)(C).
4           1092. Plaintiffs are also entitled to and seek injunctive relief prohibiting such conduct in
5     the future.
6                          X.      Fourth, Fifth, and Sixth Causes of Action:
7                   Violations of the WCPA and the Washington Do Not Call Statutes
8           1093. Plaintiffs incorporate by reference all of the above paragraphs of this Complaint
9     as though fully stated herein.
10          1094. Defendants’ sending of commercial text messages to the Washington Plaintiffs’
11    cellular phones without consent constitutes violations of RCW 19.190.060 and a per se
12    violation of the WCPA, RCW 19.86.010.
13          1095. Defendants’ use of an automatic dialing and announcing device to send text
14    messages to and to call the Washington Plaintiffs’ cellular phones without consent violates
15    RCW § 80.36.400 and is a per se violation of the WPCA.
16          1096. Defendants’ continued text messages and telephone calls to the Washington
17    Plaintiffs’ within a year after the Washington Plaintiffs requested Defendants’ stop contacting
18    them constitutes violations of RCW § 80.36.390.
19          1097. As a result of Defendants’ violations of RCW 19.190.060 and per se violations of
20    the WCPA, the Washington Plaintiffs are entitled to an award of $500.00 in statutory damages
21    for each and every violation, pursuant to RCW 19.190.060.
22          1098. As a result of Defendants’ violations of RCW § 80.36.400 and per se violations of
23    the WCPA, the Washington Plaintiffs are entitled to an award of $500.00 in statutory damages
24    for each and every violation, pursuant to RCW 19.190.060.
25          1099. As a result of Defendants’ violations of RCW § 80.36.390, the Washington
26    Plaintiffs are entitled to an award of $100.00 in statutory damages for each and every violation,
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 600 -                  LawHQ, LLC
     2:2020-CV-00604-RSL                                                     299 S Main St SLC, UT 84111
                                                                             385-285-1090 ext. 30007
           Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 601 of 602




1     pursuant to RCW § 80.36.390. The Washington Plaintiffs are also entitled to recover
2     reasonable attorney’s fees pursuant to RCW § 80.36.390.
3          1100. The Washington Plaintiffs are also entitled to and seek injunctive relief
4     prohibiting such conduct in the future.
5                                       XI.       Relief Requested
6          1101. WHEREFORE, Plaintiffs respectfully request the Court grant Plaintiffs the
7     following relief against Defendants:
8          1102. Plaintiffs seek an amount to be determined at trial that is not less than
9     $ 193,033,500.00 as a result of at least 128,700 violations of 47 U.S.C. § 227(b).
10         1103. Plaintiffs also seek an amount to be determined at trial that is not less than
11    $ 183,662,500.00 as a result of at least 122,446 violations of 47 U.S.C. § 227(c).
12         1104. Washington Plaintiffs also seek an amount to be determined at trial that is not less
13    than $ 5,858,500.00 as a result of at least 11,771 violations of RCW §§ 19.86.010, 19.86.090,
14    19.190.060, and 80.36.400.
15         1105. Washington Plaintiffs also seek an amount to be determined at trial for violations
16    of RCW § 80.36.390.
17         1106. Plaintiffs seek costs pursuant to 28 U.S.C. § 1920.
18         1107. Plaintiffs seek judgment interest pursuant to 28 U.S.C. § 1961.
19         1108. Washington Plaintiffs seek attorney’s fees pursuant to R.C.W. § 80.36.390.
20         1109. Washington Plaintiffs seek treble damages pursuant to R.C.W. § 19.86.090.
21         1110. Plaintiff Calvin Richards seeks actual damages in the amount of the cost of his
22    new telephone number and the cost of hiring a secretary to manage his previously-personal
23    phone calls and texts, which loss and harm GoSmith caused by spamming his personal number
24    until Richards could no longer manage it.
25         1111. Plaintiffs seek injunctive relief prohibiting such conduct in the future.
26         1112. Plaintiffs seek any other relief the Court may deem just and proper.
27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 601 -                 LawHQ, LLC
     2:2020-CV-00604-RSL                                                    299 S Main St SLC, UT 84111
                                                                            385-285-1090 ext. 30007
          Case 2:20-cv-00604-RSL Document 36 Filed 11/25/20 Page 602 of 602




1                                         XII.    Jury Demand
2          1113. Plaintiffs request a trial by jury of all claims that can be so tried.
3

4          Dated: November 25, 2020
                                                              /s/ Rebecca Evans          .
5                                                             Rebecca Evans, UT #16846 (PHV)
6                                                             /s/ Crystal Cooke             .
                                                              Crystal Cooke, ct28750 (PHV forthcoming)
7
                                                              /s/ Mitchell West                 .
8                                                             Mitchell West, WSBA #53103
9
                                                              LAWHQ, LLC
10                                                            299 S. Main St. #1300
                                                              Salt Lake City, UT 84111
11                                                            Phone: (385) 285-1090 ext. 30007
                                                              rebecca@lawhq.com
12                                                            crystal.cooke@lawhq.com
                                                              mitchell.west@lawhq.com
13
                                                              Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     PLAINTIFFS’ AMENDED COMPLAINT                  - 602 -                      LawHQ, LLC
     2:2020-CV-00604-RSL                                                         299 S Main St SLC, UT 84111
                                                                                 385-285-1090 ext. 30007
